FILED IN
        4th COURT OF APPEALS
         SAN ANTONIO, TEXAS
        10/19/2015 4:15:46 PM
            KEITH E. HOTTLE
                 Clerk




Appendix 1
FILED
10/12/2015 8:04:13 AM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Marissa Ugarte

                                              CAUSE NO. 2014-CI-16674

                CEARTH FAIRE                                   §                      IN THE DISTRICT
                Plaintiff                                      §
                                                               §
                V.                                             §
                                                               §            150TH JUDICIAL DISTRICT
                FMP SA MANAGEMENT GROUP,                       §
                LLC, D/B/A FOOD MANAGEMENT                     §
                PARTNERS, LLC,                                 §
                ALL JONES, LLC, ALLEN J JONES,
                INDIVIDUALLY, AND
                PETER DONBAVAND,                               §
                INDIVIDUALLY                                   §
                                                               §
                Defendants                                     §             BEXAR COUNTY, TEXAS


                              PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE TO
                               PLAINTIFF’S MOTION TO COMPEL DEPOSITION OF
                                         DEFENDANT ALLEN J JONES


                TO THE HONORABLE JUDGE OF SAID COURT:

                      NOW COMES PLAINTIFF CEARTH FAIRE, who herein files her Reply to

                Defendants’ Response to Plaintiff’s Motion to Compel the Deposition of Defendant

                Allen J. Jones and by this Reply would show the court as follows:



                                    I. Statements Within the Response Are False



                      Defendant’s allegations that Plaintiff ‘s Motion to Compel Deposition is a mere

                vehicle to attack Jones’ character is false. It is true and a matter of record that

                Jones has judicially admitted to human trafficking in open court in cause number

                2013-CI-04328.



                      It is also a matter of record that Jones held hostage his infant son in the
                                                                                                        1
Dominican Republic for five months to gain financial advantage in the pending

divorce that was finalized on July 17, 2013.



     This legal misconduct is a good indicator that without a court order to compel

his deposition he will not appear. The history of this case reflects that he has used

his counsel’s unavailability to resist giving his oral and video-taped deposition during

this pending litigation that has been ongoing for over one year.

     Plaintiff would show Jones’ good character, or lack thereof, is by his own

admissions a matter of record for this Court to consider.



         II. Plaintiff Has Exhibited Due Diligence Noticing Depositions



     Plaintiff again asserts that without a Court Order and a Court assessing

consequences for resisting the oral deposition, Jones will not make himself available

for the deposition. This case was filed on October 21, 2014, and continues with no

end in sight. Although trial is set for March 7, 2016.



     Plaintiff files with this Reply a summary of efforts to depose Jones together with

pleadings, letters and Rule 11 Agreements that disprove all of the factual allegations

contained in Defendant’s Response. See Exhibit “A” attached herein and

incorporated for purposes.



                              CONCLUSION & PRAYER



                                                                                           2
     Plaintiff respectfully requests this Court consider the character of Jones

that by his own admissions shows total and complete disrespect for the system of

justice and can anticipate that he will not present himself for the oral deposition

presently noticed for October 27, 2015. Plaintiff prays that after notice and hearing

and consideration of the false representation made in Defendant’s Response that

the Court deny their requests for attorney fees and grant to Plaintiff the relief

requested in Plaintiff’s Motion to Compel. Plaintiff prays for all other and further

relief to which Plaintiff is entitled.

                                         Respectfully submitted,

                                            LAW OFFICE OF OLGA BROWN
                                            111 Soledad, Suite 1725
                                              San Antonio, Texas 78205
                                              210/226-1550 telephone
                                              210/226-1884 facsimile
                                              Argyle2@sbcglobal.net


                                            By: /s/ Olga Brown_________
                                                 OLGA BROWN
                                                 State Bar No. 03155500
                                                 Attorney for Plaintiff

                                CERTIFICATE OF SERVICE

       I do hereby certify that on the 12TH day of October 2015, in accordance with
the TEXAS RULES OF CIVIL PROCEDURE, a true and correct copy of the above and
foregoing Plaintiff’s Reply to Defendant’s Response to Plaintiff’s Second Motion to
Compel Deposition of Defendant Allen J Jones was furnished to:

     Christine E Reinhard
     SCHMOYER REINHARD LLP
     17806 IH 10 West, Suite 400
     San Antonio, Texas 78257
                                                /s/ Olga Brown_______
                                                OLGA BROWN




                                                                                        3
           EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones
                                                                                                         ::.7°NREP:INEERT:

                                        Defendant omitted that their 9].a Motion was filed December 2
                                                                                    • • • • • • • • • • • • .• • .• • .•. :
 Page 1 of Defendant's Response        !2014.:(AFTERiDaposition:::noticof:J247/014)H.:."
                                        Plaintiff attempted to confer on new dates Dec 18, 2014
                                        Plaintiff offered Rule 11 agreement 'Dec 29, 2014
                                        Defendant "made`no f urther: efforts to schedule or take :'J'0n'esr 'i'
 Page 1 of Defendant's Response         DepOSition.
                                                  ......
                                        Plaintiff attempted to confer on new dates Dec 18, 2014
                                        Plaintiff offered Rule 11 agreement Dec 29, 2014
Page 2 of Defendant's Response         !Plaintiff next nOtiCed;IdnedepoSititin foe. April'13 -:21115:H
                                        Plaintiff attempted to confer February 24, 2015 and March 13,
                                        2015
                                                                                                                               ,Nun.

Page 2 of Defendant's Response         Jaimants counsel elected to cancel this deposition setting

                                        Claimant's counsel asked for alternative dates for deposition
                                        because Defendants had yet to produce complete Responses to
                                        Discovery Requests, in letter dated April 6, 2015

                                     Plaintiff allowed the matter of deposition to languish for nearly
Page 2 Para 2 of Defendant's Response months until she unilaterally noticed for Oct 2, 2015
                                     Plaintiff Amended Petition Jun 19, 2015
                                    Plaintiff served Second Amended Notice of Deposition August 28,
                                     2015, setting for October 2, 2015
                                    Plaintiff noticed the deposition of Jones in a companion matter in
                                    September 18, 2015, which ALL JON ES quashed


                                        Defendant claims Jones was "ready to appear" for his deposition
                                        on October 2, 2015, YET Defendant counsel was unavailable - by
                                        his written letter of September 30, 2015

                                       Plaintiff proposed a Rule 11 agreement regarding dropping the
                                       Amended Docket Control Order - Counsel for Defendant
                                       handwrote his request to reset depositions, which Plaintiff did.

                                                                        TWIN'Er4g2412iiitf
                                     Plaintiff's repeated, baseless, inflammatory, and sanctionable
Page 2 para 4 of Defendant's Response attacks on Mr. Jones' character belie the arguments..
                                     Plaintiff's pleadings speak for themselves, and are facts for a jury
                                     to determine
                                                                          ;!'1.1.,.......ascr.r, •                                       UZI




                                       .intant:MOtion:serves: as a:vehiCle:by
                                            ••••:••
                                                           • •:.:.• •                                noy
                                                                                                     :                       .........
Page 2-3 of Defendant's response       aria unwariantectcOsts.On:Jones...:.:::.::.

                                       Defendants abuse of discovery, even when compelled by the
                                       Court, and harassing pleadings in Justice Court and County Court
                                       are harassing, retaliatory for Plaintiff asserting her rights
         EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones
                                                         •
                                 Defendant JOnes has:!full
                                                         yPorriplied with the:R.ules:,anaany:.and..:a.mi,,i
                                               entered:iii:::this.       andsO
                                                                           ••   Plaintiff•srequestfor
Page 3 of Defendant's response   SanctiOnS:SfibUtd.:be.:denied
                                 Defendants have and continue to abuse discovery, despite an
                                 Order from Judge Sakai, upon which Plaintiff has attempted to
                                 confer on several occasions
                                 Attempt to Confer October 5, 2015 re discovery withheld
                                 Second and Final Attempt to Confer October 7, 2015 with BATES
                                 references
       EXHIBIT A - Reply to Response - Mtn to CompelNoDepo
Oct 6 2015 9:19AM                                      0597 Jones
                                                             P 2



         SCHMOYER
         REINHARD LI,P
         Alior,a9s of Law
                                                                                                               ^,^
           17808 IH 10 West Suite 400 • Sari Antonio Togas 78267 v Office: 210 447 8033 , fax: 210.A418036 • www sr .1Ip corn



                                                                                                         J1.IS IN BARTIOUR
                                                                                                        210.447.8033 (tel.)
                                                                                                        210.447..8036 (fax)
                                                                                                      jbarbour@sr-l10 corn


                                                   October 6, 2015


  VIA FACSIMILE 210126.1884
  Olga Brown
  Law Office of Olga Brown
  111 Soledad, Suite 1725
  San Antonio, Teas 78205

         Re: Cause No. 2014.CI-16674; Cearth Faire v. .FNIP SA Management Group, LIE
              d/b/a Food Management Partners, LLC et al; In the 150th Judicial District Court,
              Bexar County, Iexas
              Out File No 108 023

  Dear Ms Brown:
          This letter is sent in response to your letter dated yesterday regarding Plaintiffs Motion
 to Compel Mediation in the above-styled matter. As no depositions have been taken in this case,
 Defendants cannot agree to mediation at this time, nor can we agree to drop the Oetober 9, 2015
 setting on Defendant Kemp's Rule ,91a Motion to Dismiss, We will, however; agree to
 mediation after the parties have had a chance to take specified deRosi#ons.,,EQr PefendarXtifi -
 woulctrectuiteropportunitY7todePPse-Plailliliff.before„.a0-silati*lialkif*''s4E014-0I
 would similarly anticipate you may wiiiffo-fake -i-fewdepb-Siti-on's-befaeisedialitill, as        If
 that is the case, we would kindly ask that you indicate which depositions Plaintiff will want in
 advance of mediation,

         If this proposal - to agree to mediate followkg the completion of specified depositions -
 meets with your approval, please indicate such and I will draft up a proposed order fox your
 review If this does not meet with your approval, I would nonetheless kindly ask that we reset
 the hearing date on your Motion to Compel Mediation As I indicated to your office yesterday, I
 have a previously scheduled family medical appointment tomorrow at 8:40 am., which will
 prevent me from attending the hearing. If you would be willing to reschedule the heating, I am
 available to attend on Friday, October 9, following the completion of our hearing on Defendant
 Kemp's Rule 91a Motion to Dismiss, or next week on October 12, 14, or 15.

        As always, thank you for your courtesies and consideration.


      Received Time Oct 6               M2AM
          EXHIBIT
    Oct 6 2015 9:19AMA               - Reply to Response - Mtn to Compel NoDepo
                                                                            0597 Jones
                                                                                  P 3

         Olga Brown.
         L aw Office of Olga Brown
         October 6, 2015
         Page 2



                                                                    Sincerely,
                                                                                            —
                                                                         xi Barbour


         IB:vp



                                                                                                  4




17806 IH 1p West, SOW 400 San Antonio, Texas 78257- Office: 210 497 0033 • Fax: 210..447,8036 •

               Received Time Oct 6               9:12AM
                       EXHIBIT A - Reply to Response - Mtn to CompelNoDepo
        Octb 2015 9:18AM                                               0597 Jones



                              SCI MOYER
                              REINIIARD LLP
                              eireetwo er Low

                                                              a Antonia, Texas 76257 • Attica: 210 447 8083 - Fax: 210447 8036 • %Wew sr-frp corn
                                 17808 1f-f 10 West Suite 400 Sr




  Data                      October 6, 2015

  To:                                                   Company;                                                            Fax:                                  Phone;

  Olga Brown                                           Law Office of Olga Brown                                             210.226.1884                          210.226.1550

  From:                                                Company:                                                             FaX                                   Phone:

 Justin Barbour                                        Schmoyer Reinhard LLP                                                210.447.8036                         210.447.8033



 Pages:        3
 Re:         Ceafth Faire vF'MP, eta!                                                                                                                                        1na 023



 Cl Urgent                        21. For Review                         El Please Comment                                El Ploaso. Reply                       0 Please Recycle




 Please see the following attachment ORIG1NAL(S) WILL NOT FOLLOW




Ule infornnat ion contained in this facsimile massage is altorneydlictu priheged and cortfidectial, and is intended only for die use of the individual es entity named *ave. lite reader of this
message is not the intended recipient, or dm employee exegetic responsible to deliver it to the intended recipient,-you am hereby noliSed that any dissemination, distribution or copying, of this
communication is strictly probibired Tryon have received this communication in error, please eotifyli$ Immediate by telephone, and return the original =tango to os by mil sr rho oddras
allows


                        Received Time Oct 6                            9:12AM
 EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones



                     LAW OFFICE OF OLGA BROWN
                                  111 SOLEDAD, SUITE 1725
                                 SAN ANTONIO, TEXAS 78205
                                       (210) 226-1550
                                 TELKOPiER (210)226-1884
                                    Aravre2@sto fobat net

                                   October 7, 2015

 Via facsimile (210) 447-8036
 Justin Barbour
 Schmoyer Reinhard LLP
 17806 IH 10 West, suite 400
 San Antonio, TX '78257

 Re:   Cause 2014-CI-16674, Cearth Faire v Fmp Sa Management Group, LIc
       D/B/A Food Management Partners, Lk, All Jones Llo, Allen J Jones,
       Individually, And Peter Donbavand, Individually, In The 150th Judicial
       District, Bexar County, Texas

                     Second and Final Attempt to Confer
 Dear Mr. Barbour:

       Thank you very much for your letter of October 7, 2015 The letter includes a
representation that you have provided "a wealth of documents pertaining to the
Timber Place home" but nowhere amongst those documents did you provide the
lease purchase agreement or amortization schedule the subject of many entails
between Peter Donbavand and Adele Wang. Please see your clients' DEF-CF-
00592. Nowhere did your clients produce the sales contract, in its entirety See
DEF-CF-00158.

       Further, let's agree that at the time I appeal Judge Arteaga's ruling, the
Fourth Court of Appeals will be reviewing the claims de novo. The review will strictly
be a question of law Did the Plaintiff give the Defendants 'fair notice" of her claims
against them?

       I completely and fully disagree on the finality of the claims Judge Arteaga
even granted a "motion for summary judgment" when there were no pleadings to
support the ruling .

       Further, the scope of discovery will allow me to go into all documents that I
have requested. So, let's talk about the requests and if I do not have the documents
by Monday, October 12, 2015 I will seek court intervention, Your. threats of
sanctions by Defendants may be grounds for sanctions against your clients Thank
you and I look forward to hearing from you

                                           Respectfully,
                                                     Th

                                           OLGA B OWN
OB/mf
cc    Cearth Faire
File
            EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones
                                                                                                                                             P     1
                     * * * Memory TX Result Report ( Oct                                        7 2015 12:53PM ) * * *
                                                                                                                     1) Law Office of Olga Brown
                                                                                                                     2) 210-226-1084


Date/lime: Oct      2015 12:52PM

File                                                                                                                                       Page
 No Mode                  Destination                                                               Pg (s)                Result           Not Sent

8165 Memory TX            4478036 P. 1          OK




      Reason   for crtor
           5   1 Hang up or lino fail                                              E 2) Busy
           E   3 No answer                                                         E 4) No facsimile connection
           E   5 Exceeded max E-mail size




                                                       LAW OFFICE OF OLGA BROWN
                                                                    SOMOMEX1711r26
                                                                 GANANTOM7ECA37076
                                                                     ale) MUM
                                                                 TCLECOVell MO) 2221.1484
                                                                   6,26g4WWQ4AIVI
                                                                   OttObar 7   2015
                                   Vto facsimile 1210)4474035
                                   JustIn8ssbour
                                   Schrooyor Reichard LLP
                                   171308 I H 10 Woe; auks 408
                                   San Antonio, TX 743257
                                   Re:    Cause 28144146874, Coodh Fero, a Fare So Managomont Gaup, Lie
                                          D/B/A rood hfanagamord Partners L dc, Al Jenea LA Men JJonoo
                                          loevidooily. Aid Pablo Donlrovand, Individually, lithe 150°1)114dd
                                          Maid Soar County Tacos '

                                                       Second and Flnar 4ftornpt to Confer
                                Peer r.i.nr Barbour:
                                      That* yea yen, muchforyour loaor of October7, 2073 The latter leductes a
                                renroaxitstion that you have provided'a wad*ofdocumentspataning to the
                                *ohm' Mew home but nowhere among:Atha! documentsdid you provide tho
                                twee purchase agreement or amortisation elthedu1e the sublett of many emelts
                                between PeSsiDonbovend end Mere Wong. Please sea Ker atm& DERCF-
                                DMZ &whore did your Giants produce the asIes contract. kills entirrey See
                                DV-SF-0015S.

                                     Further, Me %ace 'hot allthe tkre. Appeal Judge Art:togas :ilea too
                               Fourth Ccurt efAppoole vel be seriesrig that:terms de novo. Tho review wilt stricey
                               be a questhan of law lAd the Plainer/ gke the Defendant/ 'far notion- of ber &Imo
                               egotist than? '
                                       comp**end fay disagree on the finality of Ihe Orbs. Jude1te Mona*
                               even granted o 'Imam for eurnmoariudomorre when there ware no prearreage to
                               uwortleareffm

                                      Further, the nospe ofdisooveryvrt0 anew mote go !Mod dOnentorns that I
                               hove requested. So. lett talc atrtort the Mounts and ITi do not haVo no documents
                               isS, &Wage& October 72;20151 ualcscrok toust Intaveatton. Your Ike= of
                               =am by Defendants rosy no moods foram:Sone agenst your awls Shenk
                               you and I look Lessard to hearing from you

                                                                         Resicodfully,

                                                                         °LOA
                               OWlmt
                                         Cairat Rare
                               Frto
 EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones



                    LAW OFFICE OF OLGA BROWN
                                  111 SOLEDAD, SUITE 1725
                                 SAN ANTONIO, TEXAS 78205
                                       (210) 226-1550
                                 'TELECOPIER (210) 226- 1884
                                    Argyle2@sbcgrobal net

                                    October 6, 2015

Via facsimile (210) 447-8036
aistin Barbour
Schrnoyer Reinhard LLP
17806 IH 10 West, suite 400
San Antonio, TX 78257

Re:    Cause 2014-CI-16674, Cearth Faire v Fmp Se Management Group, Lk
       D/B/A Food Management Partners, Lie, All Jones Lie, Allen J Jones,
       Individually, And Peter Donbavand, Individually, In The 1501" Judicial
       District, Bexar County, Texas

                    ATTEMPT TO CONFER - Discovery Withheld

Dear Mr. Barbbur:

      I am writing to confer over your clients' still unresolved evasive and/or
incomplete responses to Plaintiff's multiple Identification Interrogatories and
Requests for Production

      Your clients have deliberately and willfully withheld documents that are
responsive to my client's requests, and are also relevant to her claims

       Specifically, but not limited to emails, text messages and other
correspondence and documents regarding 8647 Timber P1, and your client Allen
Jones' intentions, actions with regard to Ms Faire's claims.

       I look forward to hearing from you again very soon.

                                             Respectfully,

                                                               ZDK-A—An
                                             OLGA ROWN
OB/mf
cc    Cearth Faire
File
            EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones
                                                                                                                                       P     1
                        * Memory TX Result Report ( Oct 6 2015 10:45AM ) * * *
                                                                                                            1)   Law Office of Olga. Brown
                                                                                                            2)   210-226 - 1884


Date/Time: Oct 6 2015 10:44AM

File                                                                                                                                Page
 No Mode                Destination                                                                Pg(s)           Result           Not Sent

8156 Memory TX          4478036 P. 1          OK




      Reason for error
          E 1) Hang up or line fail
          E 3) No answer                                                                E                   to connect ion
          E 5) Exceeded max E—mail size




                                                   LAW OFFICE OF OLGA BROWN
                                                                  111 &WM% U11131720
                                                                 13.1210.71133110.1117.011112101
                                                                       :60000
                                                                 meow
                                                                    ft0110 22044 04
                                                                    2120272:42211122011151
                                                                    October 6 2015
                                ylaracaledlettl0Y4474038
                                .fustiollarbour
                                Scheroyer Reinhard LLP
                                17808 il-1101.1Tent, suite 400
                                San Antonia TA 78257
                                Re:   Cause 2014-0148874. COorthFolro u Frop So Maopgomont Gomp, Llo
                                      A/EVA Food M00000marttPortools, Lk, A a Jones Lk Alm .1401204
                                      Nth/Moat& And Peter Dortdavon4 Indifiduady In          JudEclel
                                      Meld Ben:County Tens
                                                 ATTEMPT TOCoalFER—Tdscovorytanthbord
                             Dear Mc Barbour:
                                   1 ern vatUng to meet over your dared end unresolved evasive and/or
                             in:omelet. responses to Pialnlitts mutt* htentittcation Ibtensotodes and
                             Request:icor Prows=
                                  Your clkres have doltberatey and WIWI!? withheld documents that ere
                            responsive to my cllenTs requests, and are also relevant to her dolma
                                    Seesilkelly, but not Inked to einaDs, text messages and ether
                            correspondence and docannents reconfirm 8847 Thaw Pl. end your orient Allen
                            .knee' intentions
                                           s, adicos willizegardto Ms. Fadrot clans.
                                      I look-formai to herein from you again very con

                                                                             Respectfully.

                                                                             01110
                            08/rnf
                            co     Cearth Fake
                            Flo
               EXHIBIT A - Reply to Response - Mtn to CompelNoDepo
     Sep 29. 2015 3:16PM                                       0577 Jones
                                                                     P 2
      Sep 29 2015 2:49PM           Law Office of Olga grown                                 No   812b        1
 FILED
 9/30/2015 11:57:51 AM
 Donna Kay McKinney
 Bexar County District Clerk
 Accepted By: Frances Gonzales
                                  LAW OFFICE OF OLGA BROWN
                                                111 SOLEDAD, MATE1725
                                               SAN ANtromo, TEXAS 78206
                                                     (210)226-1550
                                               71ELE.COPIER (218)228.1884

                                                aepternbar 29, 2015

               Via facsimile (210) 447-8036
               Justin Barbour
               Schmoyer Reinhard L• LP
               17806 11.1 10 West. suite 400
               San Antonio, TX 78257

               Re:     Cause 2014. CI-16674, Cearth Faire v. Fmp Se Management Group, Llc
                       D/I3/A Food Management Partners, Lic, All Jones Lk, Allen J Jones,
                       Individually, And Peter Donbavand, Individually, In The 180uT Judicial
                       District, Bexar County, Texas


                                           RULE 11 AGREEMENT
               Dear Mr. Barbour

                       Would you consider dropping the Amended Agreed Docket Control Order,
              currently in place now, to avoid me having to go to Monitoring Court to get relief
              from the Level 3 Docket Control Order If you do agree, please sign below and I
              will file this agreement with the Court and forward a conformed copy.

A.5(.4 s‘sioci        ffiti4V5
C15(401.4-. fa$ (4*scf
Getri•ko t*                      30o,     301/s4 .., 14/
           ot,46;ee 4›, eoif                     4c,h4er Ab                 f)31   a;   r               AS IS,

or      aisvf14i Pligkdk"1/41                          dAtelia)
                 RE


              u n        r
             A    y for Defendants




                Received Time Sep 29      3:09FM
 Sep 30 EXHIBIT
        2615 11:41AMA         - Reply to Response - Mtn to CompelNo
                                                                  Depo
                                                                    OW Jones


r4111111 SCIiMOYER
           REINI-IARD LLP
           Alitornejs al Law


             17805 III 10 West, Suite 400 • Gen Antonio, Texas 70257 • Offiee: 210 447 0033 • Fax: 210 447.8035 • vAvw Sc. Hp cam



                                                                                                             JUSTIN BA REOT1i%
                                                                                                            2x0.447,8033 (tel )
                                                                                                            210.447.8036 (fax)
                                                                                                          jbarbour@stAlp coin


                                                   September 30, 2015


    VIA FACSIMILE 210.226.1884
    Olga Brown
    Law Office of Olga Brown
    111 Soleda.d, Suite 1725
    San Antonio, Texas 78205

           Re: Cause No 2014-CI-16674; Cearth Faire v. FM? SA Management Group, LLC
                d/b/a Food Management Partners, LLC et al; In the 150th Judicial District Court,
                Be= County, Texas.
                Our File No 108 023

   Dear Ms :Brown:
           This letter follows up on-ourc:Cinie ronsjesterdWreglirdifietliedepO§itiblislontilifiz
    Jones and...jason-ICepp; yhichzare,:yreyfriOri-       rfOFFiatif,TOciblier,72,7/0-tligAirirexi
   stoirina'—irei—ks-i indicated, annnexpected conflict h-a's arisen, which will unfortunately prevent
   my attendance at those depositions. From our conversation, I understood these depositions
   would be continued until a later date, and I specifically offered October 26-29 as dates on vvhich
   the witnesses and I were available to reschedule the depositions. This letter is simply meant to
   confirm that these depositions' October 2 setting have in fact been cancelled. If this is incorrect,
   please notify me of such at your earliest opportunity but, in any case, no later than 2:00 p m. this
   afternoon. Alternatively, if you wish to discuss alternate dates on which the depositions may be
   rescheduled, I am available at your convenience

           As always, thank you fin your courtesies in this matter




   JB:vp



        Received rime Sep 30. 11:34M
                      EXHIBIT A - Reply to Response - Mtn to CompelNoDepo
       Sep 30 2015 11:41AM                                            0580 Jones
                                                                            P 1




              a              SCHMOYER
                             REINHARD LT
                             AItorn.): at law

                                17806 Ili 10 West SUifer 400 San Ante*, Texas 78257 • OftiCe: 210447.8033 • Fax: 210 447 8038 .1.vmar sitirp corn




  Fax
 Date:                     September 30, 2015

 To:                                                  Company:                                                           Fax:                                 Phone:

 Olga Brown                                           Law Office       of Olga Brown                                     210.226.1884                         210.226.1550

 From:                                                Company:                                                           Fax:                                 Phone:
 Justin Barbour                                       Schrnoyer Reinhard LLP                                             210.447.8036                         210.447.8033



 Pages:

 Re:        Cearth Faire v FMP, eta!                                                                                                                                      108.023




 0 Urgent                        El For Review                         0 Please Comment                               El Please Reply                        E.1 Reese Recycle




Please see the following attachment ORIGINAL(S) WILL NOT FOLLOW




The information contained in this facriini re mange it Attorney olient ptivi iced and cooficknOokand is intended only for the use ofitic individual or ecifiV named above.Ifthe reader of this
easesageisnottheintendedreciprenI,ortheemployeeoragentresponsibletodeliverittotheintendedreofelenr,yon aro hereby notified ass any dissemination. distribution or conyiris of this
communication is strictly prohibited Ilya% have received this communionliOn i i meal Ocala nod& ns immediarety hy telephone, and return the original message to vs by mar] ac the address
g ova,


                       Received Time Sep 30 11:34AM
FileTimeEXHIBIT   A
         FaxService           - ReplyPage
                                      to Response
                                          2 of 7 - Mtn to Compel Depo Jones




                                        CAUSE NO. 2015-CV-05205

    ALL JONES, LLC,                                             11\T THE COUNTY COURT

              Plaintff;

    v.                                                          AT LAW NO, 3

    CEAR 111 FAIRE,

            D4fendants.                                         BEXAR COUNTY, 1EXAS


         lailitTIEFFISMOTIONLTOWASH:DEPOSITIONAM/CrOTALLENEXI.
                       ANDIOR MOTION FOR PROTECTIVE ORDER


           Plaintiff All Jones, LLC, files its Motion to Quash Deposition Notice of Allen J. Jones

    and/or Motion for Protective Order pursuant to Rule 192.6 and 199.4, and in support thereof

   respectfully show as follows:

           1.       Plaintiff All Jones, LLC initiated this action on. August 25, 2015, seeking an

   appeal of the decision of the Justice of the Peace, Precinct No. 2, Bexar County, Texas, in an

   underlying eviction proceeding.

           2              Itp—faTabiErk2P13:1Pifert iiifi—er* her NOtiveofiritawgrTakethe- Oral

   anskVidataped-Deposition-ofAllerdlones. x. 1, Jones Depo. Notice.. Defendant unilaterally

   set Mr, Jones' deposition for September 23, 2015, just three business days after service thereof,

   despite never having first conferred with Jones, his counsel, or counsel for Plaintiff All Jones,

   LLC.. Id. Moreover, Defendant set this deposition for her own counsel's office.

          3         Mr. Jones is not a party to this proceeding in his individual capacity, as the

   deposition has been noticed, Additionally, the deposition notice does not seek the testimony or

   appearance of a corporate representative of Plaintiff, as provided for in the Texas Rules of Civil

   Procedure.



                                                   1
          Received Time Sep 22         4:29PM
FileTimeEXHIBIT   A
         FaxService         - Reply Page
                                    to Response
                                         3 of 7 - Mtn to Compel Depo Jones




             4.      Due to previously scheduled matters, Mr. Jones is unavailable to attend his

     deposition 011 the date unilaterally noticed by Defendant. Accordingly, Plaintiff objects to the

     time and place designated for his deposition and moves to quash the deposition notice pursuant

     to Rule 199.4. See T. R. Cm. P. 199 4.

             5.     For the foregoing reasons, pursuant to Rules 192.6 and 1994, Plaintiff Ali Jones,

     LLC objects to, moves to quash, and moves for a protective order as to Defendant's Deposition

     Notice of Allen J, Jones. This Motion to Quash and/or Motion fig Protective Order is filed

     timely, within three business days of Defendant's service of the underlying Deposition Notice.

     See nx, R. QV. P. 4, 199 4. The time and place noticed by Defendant is unreasonable, as is the

     form and substance of the deposition notice itself. Plaintiff therefore respectfully requests that

     this Deposition Notice be quashed and/or that a Protective Order be entered with regard to this

     Notice. Plaintiff also prays the Court grant it any other relief to which it may be entitled.



                                                       Respectfully submitted,



                                                       Rob6rt N. Ray
                                                       State Bar No. 15606500
                                                       7272 Wurzbach Road, Suite 1401
                                                       San Antonio, Texas 78240
                                                       (210) 733.4399
                                                       (210)733-9819 (facsimile)
                                                       robertmay@sboglobal.not

                                                       ATTORNEYS FOR PLAINTIFF ALL
                                                       JONES, LLC




                                                      2



         Received time Sep 22.         4:29PM
FileTime EXHIBIT   A
          FaxService       - ReplyPage
                                   to Response
                                       4 of 7  - Mtn to Compel Depo Jones




                                    CERTIFICATE OF SERVICE

            I hereby certify that a copy of the foregoing document was served via electronic service
     and facsimile to:

                                              Olga Brown
                                       Law Office of Olga Brown
                                         111 Soledad, Suite 1725
                                        San Antonio, Texas 78205
                                       (210) 226-1884 (facsimile)
                                         argyle2@sbegiobal ,net


     on this 22nd day of September, 2015.


                                                       Robert N. Ray




                                                  3



         Received Time Sep 22        4:29PM
EXHIBIT A - ReplyPage
                  to Response
                      5 of 7  - Mtn to Compel Depo Jones




                       EXHIBIT I




Received Time Sep 22   4:29PM
FileTimeEXHIBIT   A
         FaxService           - Reply Page
                                      to Response
                                           8 of 7 - Mtn to Compel Depo Jones




                                         CAUSE NO. 2015M/0620S

         ALL JONES, LLC                                         6          IN THE COUNTY COURT
         Plaintiff                                              6
                                                                6
Va. 6                 AT LAW NO. 3
                                                                6
        CEARTH ,FAIRE                                           6
        Defendant                                               6         BEXAR COUNTY, TEXAS

                 DEFENDANT'S NOTICE OF INTENT rO TAKE THE ORAL AND
              VIDEOTAPED DEPOSITION OF ALLEN 4 JONES, PRINCIPAL OF ALL
                                    JONES, LLC


        TO:      Plaintiff, Allen J Jones, by and through his attorney of record, RoBERT
        RAY. 7272 Wurzbach Road, Suite 1401, Texas 78240


                 Please take notice that on the 23rd day of September 2015 and
        Continuing thereafter from the day until completed Defendant by and through her

        attorney of record, Olga Brown, will take the vat and videotaped deposition of
        Plaintiff, ALLEN J JONES, pursuant to Rule 198 of the Texas RUles of Civil
        Procedure at 1:30 p.m at the Law Office of Olga Brown, 111 Satedad, Suite

        1728, San Antonio, Texas 78205,
                Your attention is directed to the penalties set forth in Rule 215 of the

       -foxes Rules of Civil Procedure for failure of the deponent to appear or to comply
       With the discovery requested
                Such deposition and answers shall be taken to be used and read In
       evidence upon trial in the above styled and numbered cause relevant to Issues

       raised by Defendant.
       Cam& toi5cvos2a
       Dyindottrt Wake °Awe ta Thum Me CA2i ondlirleolopeiDepottIon Mier, norm:          Paga




       Received Time Sep 22               4:29PM
EXHIBIT   A - Reply Page
 FaxService         to Response
                         7 of 7 - Mtn to Compel Depo Jones




           You are Invited to attend and examine the witness.


                                                           RespactMlly submitted,


                                                           LAW OFFICE OF OLGA BROWN


                                                 SY:         / Ma &awn
                                                           OLGA BROWN
                                                           State Bar No. 03165500
                                                           111 soledad, Suite 1726
                                                           San Antonio. Texas 78205
                                                           210/226-1550 Telephone
                                                           210/228..1884 Facsimile
                                                           6rdytanaboglobalnet
                                                           ATTORNEY FOR Cearth Palm




                                      CERTIFICATg OF SERVIU,

      I do hereby certify that on the 18th day of Sep 2015, in accordance with
the TEXAS RULES OF CIVIL PROCEDURE, a true and correct copy of the above and
foregoing Defendant's Notice of Intent to Take the Oral and VIdeotaped
Deposition of Allen J Jones was furnished to:


ViN e•serve
Mr. Robert N Ray
Lew Office of Robert N Ray
7272 Wurzbach Rd, Suite 1401
San Antonia, TX '78240
                                                                      Olgp Brow??
                                                                    OLGA BROWN




Cam 21)(5CV05205
DOnOaneanattaaafin tint taltka the Ora! and Viarplaind Deporlikh of;Affon)Jones       Page 2




Received Time Sep 22                  4:29PM
FileTimeEXHIBIT   A
         FaxService      - Reply Page
                                 to Response
                                      1 of 7 - Mtn to Compel Depo Jones


         The Law Office of Robert N
         Ray                            Received Tire 09/22/15 04:35 PM

                  TRCP 21a. - Service by Telephonic Transfer
         As provided by I RCP 21a, this document is sent to you using FileTime Fax Service.

          Date:                    09/22/15 04:35:PM
          To:                      Olga Brown
          Fax Number:              (210) 226-1884
          From:                    Cheryl Henson
                                   The Law Office of Robert N. Ray
                                   7272 Wurzbach Rd., Ste 1401
                                   San Antonio, TX 78240
          Phone Number:            (210) 733-4399
          Re:
          Service Document(s): Motion (No Fee) (20150922162149661 pdf)

          Case Number                2015cv05205
          Court                      bexas:cc
          Jurisdiction               Bexar County - County Clerk
          Total Number of Pages: 7 (including cover sheet)

        PRIVILEGED AND CONFIDENTIAL
         This facsiMile transmission may contain privileged confidential information and is
        intended for the sole use of the addressee If you axe not the intended recipient, or the
        person responsible to deliver the message to the intended recipient, you are hereby
        advised that any dissemination, distribution or copying of this communication is
        prohibited If you have received this facsimile in error, please notify the sender and
        destroy all copies of the original facsimile message




        Received Time Sep 22       4:29PM
  EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones



                                         CAUSE NO. 2014-CIA 6674

 CEARTH FAIRE                                                                                    IN THE DISTRICT
 Plaintiff

 V.,                                                                  §
                                                                                150TH JUDICIAL DISTRICT
 FMP SA MANAGEMENT
 GROUP, LLC, DIBIA FOOD
 MANAGEMENT PARTNERS,                                                 §
 LLC,
 ALL JONES, LLC, ALLEN J
 JONES, INDIVIDUALLY, AND                                             §
 PETER DONBAVAND,
 INDIVIDUALLY

 Defendants                                                          §           BEXAR COUNTY, TEXAS


  PLAINTIFF'S SECOND AMENDED NOTICE OF INTENT TO TAKE THE ORAL.
     AND VIDEOTAPED DEPOSITION OF DEFENDANT, ALLEN J JONES


TO:        Defendant, Allen J Jones, by and through his attorney of record, Christine
           E Reinhard, 17806 IH 10 West, Suite 400, San Antonio, Texas 78257


           Please take notice that on the 2nd day of October 2015 and continuing

thereafter from the day until completed Plaintiff, by and through her attorney of

record, Olga Brown, will take the oral and videotaped deposition of Defendant,

ALLEN J JONES, pursuant to Rule 199 of the Texas Rules of Civil Procedure at

9:00 a m at Schmoyer Reinhard LLP, 17806 IH 10 West, Suite 400, San Antonio,

Texas 78257.

           Your attention is directed to the penalties set forth in Rule 215 of the

Texas Rules of Civil Procedure for failure of the deponent to appear or to comply

with the discovery requested.
Cause No. 2014-C11E674'
Plaintiff's 5econdA►nended Notic-e of intent to Take the Oral and Videotaped Deposition of Defendant Allen I Jones   Page 1
   EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones



             Such deposition and answers shall be taken to be used and read in

  evidence upon trial in the above styled and numbered cause relevant to issues

  raised by Plaintiff.

             You are invited to attend and examine the witness.


                                                                   Respectfully submitted,


                                                                   LAW OFFICE OF OLGA BROWN


                                                        BY:         /s/ Olga Brown
                                                                  OLGA BROWN
                                                                  State Bar No 03155500
                                                                  111 Soledad, Suite 1725
                                                                  San Antonio, Texas 78205
                                                                  2101226-1550 Telephone
                                                                  210/226-1884 Facsimile
                                                                  Argyle2@sbcolobal.net
                                                                  ATTORNEY FOR Cearth Faire




                                           CERTIFICATE OF SERVICE

      I do hereby certify that on the 28th day of August 2015, in accordance with
the TEXAS RULES OF CIVIL PROCEDURE, a true and correct copy of the above and
foregoing Plaintiff's Second Amended Notice of Intent to Take the Oral and
Videotaped Deposition of Defendant, Allen J Jones was furnished to:


VIA FACSIMILE (210) 447-8036
     Christine E Reinhard
     SCHMOYER REINHARD LLP
      17806 1H 10 West, Suite 400
     San Antonio, Texas 78257                                                                            n+O.C._a_4/(
                                                                           Is/ Olga sown
                                                                            OLGA BROWN




Cause No 2014-CI-16674
Plaintiff's Second Amended Notice of Intent to Take the Oral and Videotaped Deposition of Deftndant,Allen ir Jones   Page 2
 EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones



                     LAW OFFICE OF OLGA BROWN
                                 111 SOLEDAD, SUITE 1725
                                SAN ANTONIO, TEXAS 78205
                                      (210) 226-1550
                                T ELECOPIER (210) 226-1884
                                   ArovIe2(asboarobalnet

                                   August 28, 2016

Via facsimile (210) 447.8036
Justin Barbour
Schmoyer Reinhard LIP
17806 IH 10 West, Suite 400
San Antonio, TX 78257

Re:     Cause 2014-CI-16674, Cearth Faire v. Fmp Sa Management Group, Lk
        D/B/A Food Management Partners, Lic, All Jones Lie, Allen J Jones,
        Individually, And Peter Donbavand, Individually, In The 15e Judicial
        District, Bexar County, Texas

Re: Deposition Notices

Dear Mr. Barbour:


      Enclosed please find Deposition Notices for Defendant Allen J Jones and
Defendant Jason Kemp..

       I have noticed these far enough in advance for scheduling issues, if any,
to be resolved

        Please give me a call if you wish to discuss this matter further. Thank
you.


                                            Res • ectfully,
                                                      -\

                                           OLGA B OWN
OB/mf
Enclosures (as stated)
cc     Cearth Faire
Fife
            EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones
                                                                                                                                         P     1
                         * Memory TX Result Report ( Aug 27 2015 3:17PM ) *                                                     * *
                                                                                                                  0 Law Office of Olga Brown
                                                                                                                  2) 210-226-1884


Date/Time: Aug 27 2015 2:00PM

File                                                                                                                                   Page
 No Mode                 Destination •                                                             Pg(s)               Result          Not Seat

7945 Memory TX           4478036 P. 5          OK
     Dial at   3:15PM




      Reason for error
                 Hang Up or line fail
           E
           E 3) No answer
           E 5) Exceeded max   E-mail size
                                                                                 EE           :facsimiio connection
                                                                                           U sl




                                                   LAW OFFICE OF OLGA BROWN
                                                                113 SOLIC07,0. 8Une.1725
                                                              SMANTONATOCAM205
                                                                     12102244%41
                                                              l'EUXOTICT1210 2244(41
                                                                 sgosssextroutsteet
                                                                 August 28201$
                                MtaftommeatopsintaMM
                                assanDsubsur
                                SetumnretRenlmniLIP
                                itUCMIOWestSulteMV
                                ganAntenloIXTBBV
                                Re:   Cause2014-0-16674,CesdhThOlsv.nrrpSalVfa.nagementenvp. Jc
                                      EVEARodfiffaruccementardners,114,NUonesMAConJdones.
                                      irmilvidaely,AMPotorDeurbavond, indityldually, In The I50P Jurrictal
                                      District, Be= County Tee

                                Re: Deposition Notices
                                Deer Mt Bgilsoun

                                     Enclosed please find Deposition (+hitless for Defendant Alien J Jonas and
                                Defendant Jason Kemp.
                                       I have noticed these iv enough in edvroce for scheduling issues, if any,
                                to be resolved.
                                      Please give Flo a call If you wish lo discuss this raster further Thank




                              OrJmi
                              Endoscresinstabld)
                              06   Cosath Faire
      EXHIBIT
Jol 9 2015 2:05PMA           - Reply to Response - Mtn to CompelNoDepo
                                                                   0281 Jones
                                                                         P 2


pinSCHMOYER
ea REINHARD   r nrovs at law
                                           I.I.P
             17808 11-110 West, Sae 400 *San Antonio. Texas 78257 • Office; 210 447 8093 *Pale 210.447 8038 * wWW..ar-Hp coal


                                                                                                         AMIN BARBOUR
                                                                                                         210 417 8033 (to )
                                                                                                         210447.8036 (fax)
                                                                                                      ,jbarbour@sr ..11p corn



                                                       July 9, 2015


   VIA FACSIMILE 210.226.1884

   Olga Brown
   Law Office of Olga Brown
   111 Soledad, Suite 1725
   San Antonio, Texas 78205

           Re: Cause No. 2014-C1-16674; Cearth Faire v. FMP S'.,4 Management Group, LLC
                d/b/a Food Management Partners, LLC et al; ba the 150th Judicial District Court,
                Bexaz County, Texas
  Dear Ms. Brown:
           As you will recall, last week the parties agreed to continue their hearings on various
   matters, including Defendant Jason 1Cemp's Rule 91a Motion to Dismiss and the .parities                                      ,
 ..discoverrinotiongcto allow them an opportunity to confer regarding their underlying disputes.
   Please indicate dates and times when you might be available to schedule a call regarding these
   matters and the parties' requests for relief, so that such a conferral conference can be scheduled.
    In the event the parties are unable to reach an agreement as to any of the motions at issue,
   would recommend we set such motions fox hearing sometime during thervrabfrilY-2

           Please let me know if you have any questions, and I look forward to heating from you.


                                                             Sincerely,




  JB/vp




          Received Time Jul         9     1:59PM
                      EXHIBIT A - Reply to Response - Mtn to CompelNoDepo
       Jul 9 2015 2:05PM                                              0281 Jones
                                                                            P 1



                               SCHMOYER
                               REINHART) LLP
                               Aiturhait,. as l am

                                  17806 li-f 10 West. Suite 400 • Sen Amonio Texas 782$7 • Office: 230 447 .8033 • Fax 210 447 8036 www sr:




   Fax
   Date                      Jury 9, 2015

  To:                                                    Company:                                                              FMK:                                   Phone:
  Olga Brown                                             Law Office of Olga Brown                                              210.226.18134                          21 0.22a 1660

  Fromc                                                  Company:                                                              Fax;                                   Phone:
  Justin Barbour                                         Schmoyer Reinhard LLP                                                 210.447.8036                          210.447.8033



  Pages:          (9--•

 Re:         Cearth Faire v FMP, et a/                                                                                                                                           108.023



 0 Urgent                          ET Par Review                           0 Please Comment                                 0 Please Reply                          0 Please Recycle




 Reese see the following attachment ORIGINAL. (S) WILL.NOT FOLLOW.




1.12 t1116701021°11"nTatacd M this iaesireile ntOOanyc is catenickaor Priv; railed and COn'f deotial. and is intended only tar the rise Of die individual a entity named above. if the render of di is
massage is not tho intended reolnient or dm employee or agent reaponsrblo tei deliver it to the intended recipient, you ere hereby notified :hal any disseminati on, distribution or copying of this
communication is strictly prohibited. If you have reeohled this communication in error, please may Re irnTriedialcly by Telephone, and return the original message to us by wail at the addresi
above

                        Received Time Jul 9                               1:59PM
        EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones



                               LAW OFFICE OF OLGA BROWN
                                          111 SOLEDAD, SUITE 1725
                                         SAN ANTONIO, TEXAS 78205
                                               (210) 226-1550
                                         TELECOPIER (210) 226-1884
                                            Arqyre2(8sbccilobalnet

                                              April 6, 2015
                                             <
       Via facsimile (210) 447-8036
       Justin Barbour
       Schmoyer Reinhard LLP
       178061H 10 West, suite 400
       San Antonio, TX 78257

       Re:     Cause 2014-CI-16674, Cearth Faire v.. Fmp Sa Management Group, Lic
               D/B/A Food Management Partners, Llc, All Jones Lic, Allen J Jones,
               Individually, And Peter Donbavand, Individually, In The 150th Judicial
               District, Bexar County, Texas


     Re: Reschedule of Depositions of Parties
    C
     Dear Mr. Barbour:
               Please be advised, that today, I will have a copy of the transcript from Judge
       Sakai's hearing of February 24, 2016 During this hearing, he denied your Motion for
       Protective Order . Please see the attached
1----------1 The Defendants have yet to produce complete Responses to our Discovery
        Requests Therefore, I will 4e_ortacting your office for another date r the
        depositions of Defendant Allen J Jones, Defendant Peter Donbavand, and acy Amass,
        Director of HR --------
L.-----
           r    The incomplete Responses are contrary to Judge Sakai's ruling. Therefore,
        pleaseprovide me with alternative dates with sufficient time that wo allow me time to
        file a Motion to Compel if necessary.

              If you wish to discuss this matter further, please give me a call, or we can discuss
      further April 7, 2015
                                    Respectfully,4.

                                                   OLG BR
      OB/mf
      Enclosures (as stated)
      cc     Cearth Faire
      File
            EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones
                                                                                                                                     P     1

                         * Memory TX Result Report ( Apr 6 2015 10:26AM ) * *

                                                                                                                    W. (ags,V Olga Brown
Date/Time: Apr 6 2015 10:25AM

File                                                                                                                               Page
 No Mode                 Destination                                                                Pg(s)              Result      Not Sent

1115 Memory TX           4418036 P. 1                 OK




      Reason for error
          E 1) Hang up or line f i )
          E 3) No answer                                                          E       LI" facsimile             connect ion
          E 5) Exceeded max  E—ma 11 size




                                                 LAW OFFICE OF OLGA BROWN
                                                        litta1COACt SLUMS
                                                              ISAHANTMO.11%.310205
                                                                      i
                                                                     )V-071.1/414
                                                                 BRAT24:11=1:Na
                                                                  April 6. 2015

                                Vial calm (210) 44743035
                                Just] Barbour
                                Schrnoyer Reinhard !LP
                                17808 FH 10 ma, SUNG 400
                                San Antorde.7X 782S7

                                Re:   Cause 20140-16674, Coat& Faint t Pmft Sat Management &rap, Lla
                                      TWA Food Management Parfner4 Lk A 11 Jones Ur, Allen &nos,
                                      fntrIvItlisaffy. f Peter DonbrwandAfuaRy, Jr The 150e reelciti
                                      DishicA Bexer County, Texas

                                Re:   Reschedule of Deocrieent enlarges
                              near fir Sargon

                                    Retro be edvlsed. that lee.% wil hams copy of the treemeptikomJudge
                              Seket heedm or F 6 ey24.2015 Meng elFsbeenhe he cleared your Motion for
                              Pretedive Order Pkese Lee the duke.

                                     The Datendante helve yet be produce corollate Responeee to =Discovery
                              Requeste, Therefore, 1 Mr! be certteing your dilicefor meter eatefarthe
                              emollient of DelenitotAllen          Datendart Peter ricelhavand and11.20Y Anna&
                              Director O'ER

                                     The toornplete Remeneee are contrary to Judge Sakai t Mng. Therofcre.
                              plate molds mowth alternative delee %eh eteStient erne the2 would lakve rne time to
                              filo aNFamie Compellf neeentiely

                                       Yen with le decade lhie meauferthar please ;Ma meeoatorw e e.an amuse
                              further April 7 ais.



                                                                                                            AA_
                                                         "edruji5r gW
                             °OM
                             Enema= (assetee)
                             co  Death fake
  EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones



                         LAW OFFICE OF OLGA BROWN
                                     111 SOLEOAD, SUITE 1725
                                    SAN ANTONIO, TEXAS 78205
                                          (210) 226-1550
                                    TELECOPIER (210) 226-1884
                                       Arcwie2asbcglobal.net

                                       March 19, 2015

 Via facsimile (210) 447-8036
 Justin Barbour
 Schmoyer Reinhard LLP
 17806     10 West, suite 400
 San Antonio, TX 78257

Re:      Cause 2014-CI-16674, Cearth Faire v Frnp Sa Management Group, Llc
         D/B/A Food Management Partners, Lk, All Jones Lie, Allen J Jones,
         Individually, And Peter Donbavand, Individually, In The 150th Judicial
         District, Bexar County, Texas

Dearer Barbour:

         Regarding the deposition of my client, I have the following availability;

         May 20, 2015
         May 21, 2015
          ay 28, 2015

       Please let me know what day works for you Thank you and I look forward to
discussing other discovery issues

         Of course, I am available by telephone if you wish to discuss and or confer on
these.

                                               " ei
                                                  speclr
                                                      i
                                               4, tri 1)/(9-vilk      P91(
                                               ti; c4B"OWN
OB/mf
Enclosures (as stated)
cc     Cearth Faire
File
            EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones
                                                                                                                                           P

                     * 5.4 Memory TX Result Report ( Mar 19 2015                                                  3:39PM ) *    *   *
                                                                                                                 1) Law Office of Olga   Brown
                                                                                                                 2) 210-226- 1$84


Date/lime: Mar 19 2015 3:38PM

File                                                                                                                                     Page
 No Mode                Destination                                                                Pg(s)               Result            Not Sent

1007 Memory TX          4478036 P. 1         OK




      Reason for error
          E     Hang up or line fail                                          E 2) Busy
          E 3) No answer                                                      E 4) No facsimile connection
          E 5) Exceeded max E—mail size




                                                 LAW OFFICE OF OLGA BROWN
                                                              .111 MEDALS SUM /725
                                                             aieemnoNio.sexAS 73205
                                                                   cao)228nisso
                                                             TACCOPICap10)2264664
                                                                teasitasteir2ZelaS
                                                                March 1B„ 2015

                             Wa facolmllo (210) 447-8528
                             JuStin Barbee/        •
                             SottleOyer Releruled LLP
                             17B081f110Wost, autta 400
                             San Aritonto, TX 78257

                             Re:     Cause 201441,   28S74, Comfit F&ro v. Fmp Su Munogoaxurt Group, Lk
                                     OSA Food Managefnant Purtuers, Uc, AkJonou Lk7, Allen J Jones
                                     burvkhaly, And Pater Of:cabal/anal, flullvklou7K fn The15CP•JudiClal
                                     OLshict, Boxer County Texas

                             Dear Mr Barbour.
                                     Regarding tho depOS.Von of my dent I Imo the foaming svallabrpr.

                                     May211 2015
                                     May21, 2015
                                     May28. 2015

                                  Please let me knosvwhet day works lOr you Thank you and Mak fenvard to
                            a:mussing other discovery issues.

                                     Of courses ] am available by telephone IT you wiah to down and &confer on
                            them:,




                            OBIrre
                            Enclosures (es OW)
                            co     Gas* Faso
                            File
  EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones



                     LAW OFFICE OF OLGA BROWN
                                 111 SOLEDAD SUITE 1725
                                SAN ANTONIO, TEXAS 78205
                                      (210) 226-1550
                                TELECOPIER (210) 228.1884
                                   Anwle2esbcglobal.net

                                   Mai•ch 12, 2015

 Via facsimile (210) 447-8036
 Justin Barbour
 Schrnoyer Reinhard LLP
 178061H 10 West, suite 400
 San Antonio, TX 78257

 Re:    Cause 2014-CI-16674, Cearth Faire v Fmp Sa Management Group, Lie
        1)/B/A Food Management Partners, Lie, All Jones Lie, Allen J Jones,
        Individually, And Peter Donbavand, Individually, In The 150th Judicial
        District, Bexar County, Texas

 Dear Mr, Barbour:

        Thank you for your letter of March 9, 2015, wherein in part, you provided
potential dates for depositions of Tracy Amass, Peter Donbavand, and Allen
Jones..

      As to your timeframes for. Allen Jones, and with respect to the Agreed
Docket Control Order, I'm sure you'll see the need for a much earlier date than
you propose for Allen Jones.

       Plaintiffs deadline regarding Experts is June 4, 2015 I'm sure with your
experience, and given the discovery arguments already made to Judge Sakai on
February 24, 2015, you'll see the need for an earlier date I'm sure you'll be able
to impress the same upon your clients.

     Accordingly, you'll find Amended deposition notices for Amass,
Donbavand and Jones, in April 2015

      Of course, I am available by telephone if you wish to discuss and or confer
on these




OB/nTf
Enclosures (as stated)
cc     Cearth Faire
File
            EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones

                        * Memory TX Result Report ( Mar 12 2015 4:34PM ) * * *
                                                                                                                 1) Law Office of Olga Brown
                                                                                                                 2) 210-226-1884 '


Date/Time: Mar 12 2015 1:27PM

File                                                                                                                                   Page
 No Mode                Destination                                                              Pg(s)                Result           Not Sent

6963 Memory TX          4478036 P. 7           OK
     Dial at   4:20PM




      Reason for error
           E    Hang UP or lino fail                                         E 2) Busy
           E 3 No answer                                                     E 4) No facsimile connection
           E 5 Excceded  max E-mail size




                                                 LAW OFFICE OF OLGA BROWN
                                                        s'iscammksmmins
                                                             mthwrommwmo
                                                            ;u4N(ti41.
                                                              Brembingstut
                                                               March122615
                                             210)
                              Via faosiretto t   4474035
                              Justin Barbour
                              Soh mayor Reinhard UP
                              178081H 10 West, 6410400
                              San Antonio, TX 78257
                              Re:     Cause20/4-CI-15574„ Caiuth Palm% Fmp Ss. Managamoni Cirozip, Lk
                                     1J/111A Food Mandgantant Partnam Lk, Mimes 1.4 Aran J Jones;
                                     Incrivklaaay, And Fktlf Donbavanct IndrIddually, In The 1509' Judicial
                                     Mid Boxer County, Texas

                             Dear Mr. Butner:

                                    Thank you for your totter of March 9, 2015, whereto In part you provided
                             potential dates for depositions of Tracy Amass Peter Donbavand. and Allen
                             Jones.
                                . As to younilmeframes for Alien Jonas, and with respect to theAgread
                             leshet Control Order I'm 'sure welt see tbo need for a much earttesdate than
                             you propose forAl len Jones

                                    Plaintiff's deadline regardreg Experts is Juno 4, 2015. Pm suns with your
                             enoedenco, wad Oven the siltreovery ammonia lioady model° Judge Sakai on
                             February 24„ 2015, you'll see the mood for an earner data Pm sure you'll be obits
                             to Impress the earner upon your diorite

                                  Accordingtr,9oull1hxfAmendeddoposiriannotioesforAmass.
                             Donbavand and Joan In April 2015.

                                   Of course, I am available by telephone if you wish to discuss and or =for
                             on those




                            aml
                            co      CearRiNfro
                            FOe
       EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones
Mar 9 2015 1:21PM                                                                                       No 7996        P2




                          •                 • .   .
           etitor.;c_is of Law

             178051.11 10 West Suite 400 • San Antonio, Texas 78257 Office: 210.447 8033 • Fax: 210.447.8036 • www sr4.3p com


                                                                                                          JUSTIN BaitBoUR
                                                                                                         210 447 8033 (ter.)
                                                                                                         210,447.8036 (fax)
                                                                                                       jbarbour@g4lp com

                                                      March 9, 2015


   VIA FAX - 210.226.1884
   Olga Br own
   Law Office of Olga Brown
   111 Soleclad, Suite 1725
   San Antonio, IX 78205

          Re: Cause No 2014-CI-16674; Cearth Faire v FLIP SA Management Group, LLC dla
               Food Management Partners, LLC, et al; In the 150th Judicial District Court for
               Bexar County, Texas
  Dear Ms Brown:
          This letter is sent to confer on several issues regarding the above-styled lawsuit First, I
  am in receipt of your draft proposed orders regarding the parties' February 24, 2015 hearing on
  Plaintiff's Motion to Compel and Defendants' Motion for Protective Order and to Stay
  Discovery My proposed revisions to those orders are attached for your review. As to the order
  OP Defendants' Motion fox Protective Order, X have simply specified that the order pertained to
  Plaintiff's Second, Third and Fourth Sets of Interrogatories and Requests for Production, which
  were the only discovery items pending at the time of our hearer Further, as you know,
  DaridtM"rEfe---     key :2—F&FREy      err timery—Obrecti'ons     responses to these requests, in
  accordance with the Court's bench ruling.
          As to the order on Plaintiff's Motion to Compel, it is, in my opinion, improper for this
  order to address each of Plaintiff's dozens of interrogatories and requests fox production
  individnally, and then to compel certain, specific responses to each You will recall that Plaintiff
  announced for a one-hour hearing in Presiding Court on February 24 Judge Sakai expressly
  indicated it would take a "day or more to individually go line-by-line through Plaintiff's written
  discovery requests. Because that far exceeded the time available to the parties, fudge Sakai
  heard (1) arguments regarding Defendants' request that discovery be stayed pending resolution of
  the Rule 91a Motion and (ii) very generalized arguments regarding the nature and scope of
  Plaintiff's written discovery requests Judge Sakai ultimately determined that a discovery stay
  was inappropriate in this case, and that Defendants should produce responsive documents
  notwithstanding the forthcoming Rule 91a hearing However Judge Sakai's bench ruling and



        Received Time Mar. 9              1:17PM
             EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones
   Mar 9 2015 1:21PM                                                                                          No 7996 P. 3

         Olga Brown
         Law Office of Olga Brown
         March 9, 2015
         Page 2


         judge's notes do not address Plaintiff's written discovery requests individually, nor do they
         identify specific documents to be produced in response to those requests. As such, Defendant&
         attached proposed order on Plaintiff's Motion to Compel tracks both the language of
         Judge Sakai's judge's notes, as well as his ruling from the bench
                Of course, I welcome any further dialogue regarding the scope and language of these
         orders If you have concerns regarding the foregoing or wish to discuss this matter anther, I am
         available at your convenience.
                  Second, you previously wrote regarding deposition dates in this lawsuit. At present, the
         requ         "messes axe available during the following time frames:

               Tracy Amass: April 7.10 or 13-14;
               Peter Donbavand: April 7.10 ox 13.14; and
             • Allen iones:May 11-15 or 18-20,

                As to your request for Ms. Jason Temp's deposition, you know that Mx, Kemp is the
        Chief Financial Officer of Defendant FMP We are unaware of allegations ox evidence
        demonstrating that Mt Kemp has the requisite unique knowledge to justify his apex deposition
        in this matter As such, given the facts presently available, we would oppose Mr, Kocap's
        deposition on this basis However, as with any matters regarding pertaining to this lawsuit, I am
        happy to confer and discuss this issue further
               Finally, please provide dates during the above-referenced thnefiames when you and
        Ms. Faire would be available to set hex deposition.


                                                                     Sincerely,




                                                                        tin. Barbour

        Enclosure(s)




178061H 10 West, Suite 400 • San Antonio Texas 782.57. Office: 210 447 6033 • Far 210,447 8036 • wm,y,sr-Ite.com

                Received Time Mar          9'     1:11PM
      EXHIBIT A - Reply to Response - Mtn to Compel NoDepo
Feb 25 2015 3:28PM                                     7939
                                                            Jones
                                                             P 2




            17806 11-1 10 West, Suite 400 San Antonio, +ems 78267 .'Office: 210 4470033. Fag 210.447 8036 WA* sr ttp corn


                                                                                                      JUSTIN BARBOUR
                                                                                                     210.447 8033 (tel..)
                                                                                                     210.447.8036 (fax)
                                                                                                   jbEirboux@szap cord

                                                 February 25, 2015


   VIA Roc - 210_2261884

   Olga Brown
   Law Office of Olga Brown
   111 Soledad, Suite 1725
   San Antonio, IX 78205

          Re: Cause No 2014-CI-16674; Cearth Faire v PM? SA Management Group, LLC dba
               Food Management Partners, LLC, et al; In the 150th Judicial District Court for
              Bexax County, Texas

   Dear Ms. Brown:

         I am in receipt of your letters dated today and yesterday regarding depositions in the
  above-styled matter. My clients and Lug conferr.ing-w-gardinj their availabilitygd potential
  deposition dates. Both of your letters have threatened a "Motion for Sanctions fox Resisting
  Discovery"; however, I would kindly ask that you refrain from filing such a motion until
  Defendants have been afforded a reasonable time period to identify available dates, in light of the
  Court's ruling yesterday

          Along those same lines, I understood you would draft and forward fox my review an
  order formalizing Judge Sakai's rulings on Plaintiff's Motion to Compel and Defendant's Motion
  fox Protective Order, I have not yet received any such draft If I missed the proposed order,
  please let me know Alternatively, if the order has not yet been drafted, please let me know
  when I may expect to receive it.

                                                                Sincerely,




                                                                Justin Barbour




       Received lime Feb 25            3:25PM
                     EXHIBIT A - Reply to Response - Mtn to CompelNoDepo
      Feb 25 2015 3:28PM                                             7939
                                                                          Jones
                                                                           P 1


                             scum
                                tiantitt
                             Atfornap at Lao)                  .             -•     :


                                17808 Hi 10 West Suite 400 • Serf          Ante*, Texas 78257 Office: 210447 8033 • Fax: 210.4418038 • www s r-Ilp corn




 Data                      February 25, 2015

 To:                                                   Company:                                                             Fax:                                 Phone:

 Olga Brown                                            Law Office of Olga Brown                                            210.226.1884                          210226.1550

 From:                                                 Company:                                                            Fax:                                 Phone:
 Justin Barbour                                        Schmayer Reinhard LIP                                               210.447.8036                         210447.8033



 Pages:        2
 Re:        Ceadh Faire v FIVP, et 81                                                                                                                                       108,.023




CI Urgent                        lid For Review                         El Please Comment                                    Please Reply                       0 Please Recycle




 Please see the following attachment ORIGINAL(S) WILL NOT FO1 LOW




The information contained inxlast obi,* Immo I22;t0Iiiiip:Olift( privileged and confides's:W.' oncl ialcodod orily for the use dist ;U0 iadtivklust or ratty Issuisisd. obovo. et:to raider **II&
=sag? is loos to iarandott =Wont or the empLoyse or 2gent rev onaiblo to deliver iota tho ititidedrecipicar, you aro Lowery iiiosieed that       clitmew.miori, tributioa or copyist/ of tbi$
                  litlotlY Prohibited ItrYo‘ W6,60101:4 ti ia coomitoricazied trf0e, pleats 1101* us in:MA0anatebY tettpbonc, and morn to oienal =map taus by mad s4 tbo actdcotto
above


                       Received Time Feb 25.                           3:25PM
  EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones



                        LAW OFFICE OF OLGA BROWN
                                      111 SOLEDAD, SUITE 1725
                                     SAN ANTONIO, TEXAS 78205
                                            (210) 226-1550 .
                                     TELECOPIER (210) 226-1884
                                        Arcivle2(asbccilobal.ne. t

                                        February 24, 2015

 Via facsimile (210) 447-8036
 Justin Barbour,
 Schmoyer Reinhard LLP
 17806 IH 10 West, suite 400
 San Antonio, TX 78257

 Re:   Cause 2014-C1-16674, Cearth Faire v. Fmp Sa Management Group, LIc                D/B/A
 Food Management Partners, Lic, All Jones tic, Allen J Jones,           Individually, And Peter
 Donbavand, Individually, In The 150th Judicial District, Bexar County, Texas

  ATTEMPT TO CONFER OVER DEPOSITIONS OF JONES, DONBAVAND AND AMASS

Dear Mr Barbour.:

      Would you kindly advise as to the availability of Mr. Jones, Mr. Donbavand and Ms.
Amass, for their oral and videotaped depositions in your office.

         As you might recall, the Plaintiff properly and reasonably noticed:

         Allen J Jones, on December 17, 2014
         Peter Donbavand on December 17, 2014
         Tracy Amass on January 28, 2015.

        You will also recall, that your clients moved to Quash the three depositions
referenced above.

        As noted in Plaintiffs Motion to Compel the depositions of Jones and Donbavand,
your client's motion to quash was defective in that TRCP 192 6(a) requires that "The motion
must identify a reasonable time and place for the deposition with which the party or witness
will comply

         Kindly consider providing dates and availability for the three noticed deponents.

        Fair warning that this letter may be Exhibit #2 in a future motion for sanctions for
resisting discovery, pursuant to. Rule 2153, which I hope does not become necessary, and
that you will also tender Mr Kemp for his deposition promptly .

         Thank you and 1 look forward to hearing from you.




OB/rnf
cc       Cearth Faire
File
            EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones
                                                                                                                                             P     1

                   * * * Memory TX Result Report ( Feb 25 2015                                                         1:13PM ) * * *
                                                                                                                   1)   Law Office of Olga Brown
                                                                                                                   2) 210-226-1884

Date/Time: Feb 25 2015 1:12PM

File                                                                                                                                      Page
 No Mode                 DestinOiqn                                                                  Pg(s)                 Result         Not Sent

6876 Memory TX           4476036 P. 1            OK




      Reason for error
           E    Hang uo or line fail
           E 3 No answer
                                                                                EE         Lus%csirnile                 e0nnoe ion
           E 5  Exceeded max E—mail size




                                                  LAW OFFICE OF OLGA BROWN
                                                               Hf VOLIMAD.SATEITS
                                                              WANTOID,TAXASIlda
                                                              TiLeag2 2264395. ,
                                                                       ttle)221-1114
                                                                 techultuu,s1c5
                                                                 February 24, 2015
                                InifacCone (2l0)4474036
                                -CM Barbour
                                Scharf:wet ROlobord LLP
                                17205 114101Vast, 601.400
                                Sun Ardoriu,TX 7025T
                              RAC   C10.1502014•0110674, Calandra v. Amp Se Maragomont Group. Lk LUi
                              Food MativeinsatPadoots5 LI4 Vonvo JJ4 ARO J.bnotr.              ladviduagi4 And Peter
                              Danbaveng kritifeltra2y, In The 1$0.kunolli Olshitt Cc   EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones



                     LAW OFFICE OF OLGA BROWN
                                   111 SOLEDAD, SUITE 1725
                                  SAN ANTONIO, TEXAS 78205
                                         (210) 226-1550
                                   ELECOPIER (210) 226-1884
                                     Ariple2asbcolobal.net

                                    February 23, 2015

 Via facsimile (210) 447-8036
 Justin Barbour
 Schmoyer Reinhard LLP
 17806 IH 10 West, suite 400
 San Antonio, TX 78257

 Re:    Cause 2014-C1-16674, Cearth Faire v. Fmp Sa Management Group, Lic
        D/B/A Food Management Partners, Lic, All Jones Lic, Allen J Jones,
        Individually, And Peter Donbavand, Individually, In The 150th Judicial
        Distritt, Bexar County, Texas

 Re: Availability of Jason Kemp for deposition

                     ATTEMPT TO CONFER OVER AVAILABILITY

 Dear Mr. Barbour:

       Would you kindly advise as to the availability of Mr. Jason Kemp, for his oral
and video taped deposition in your office for a date 33 days out so that I can also
include a request for documents?

        Mr Kemp's testimony is relevant to the claims of this case, even if there is an
adverse ruling on Ms. Faire's claim to ownership of the home at 8647 Timber Pl. Mr
Kemp is a Co-Founder and Chief Financial Officer for the Defendant companies
Immediately prior to Ms Faire's termination, Mr Kemp was an additional direct
supervisor of Ms. Faire Mr. Kemp has personal knowledge of the oral gift of real
estate from Mr.. Jones to Ms Faire

      So.far every single notice of deposition has bee 4r4ria...
                                                              . Further, all
subpoenas for records relevant tome cads in this case ave also been quashed .

        Fair warning that this letter may be Exhibit #1 in a future motion for sanctions
for resisting discovery, which I hope does not become necessary and that you will
tender Mr Kemp for his deposition..

       Thank you and I look forward to hearing from you

                                            Respectfully,

                                                    ry

                                            OLGA BR
°Bird
cc    Cearth Faire
File
            EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones
                                                                                                                                       P     I
                        * Memory TX Result RepOrt ( Feb 24 2015 2:39PM ) *                                                    *
                                                                                                               1) Law Office of Olga Brown
                                                                                                               2) 210-226-1884


Date/Time: Feb 24 2015 2:39PM

File                                                                                                                                 Page
 No Mode                Destination                                                              Pg(s)               Result          Not Sent

6871 Memory TX          44/8036                                                                  P        1         OK




      Reason for error
           E.   Hang up or line fail                                           E 2 Busy
           E S No answer                                                       E 4 No facsimile connection
           E 5 Exceeded max E—mail size




                                                  LAW OFFICE OF OLGA BROWN
                                                                PIADAIMSSITglr4
                                                             SANplt0140.)=.47020$
                                                             YetCOPOWIttiMes‘
                                                                has1.1.2tookErdead
                                                               Febeguy 23, 2016
                                ✓fa facetmak (210)4041035
                                JuatIn Barbour
                                &Moyer Relit:cud LLP
                                iTHOG al 10 West. suns 400
                                Ban Adocio„ 7X T8257

                                Re:    Caned 20140148874. Co'adto Fake v. Fmp Sa Maitage.maa &Dup. Lic
                                       MVA Food Managament Partners, Lk, At Jams LI4 Men J Jones
                                       keniforao* A n d Pater Donbaysmt Individual/A. The 150'h Judicial
                                       Dlateitt Dewar county, Taxes

                             Re: Avallobllity *Hawn Kemp for deposltion

                                                 ATTEMPT TO CONFER OVER AVAILABILITY

                             Warr& BEER/Our,

                                   Would you *idly advise as foam amTabary of ligr- Jason Kam% for Moo;o1
                            and videotaped deposit On in your office fora *do 33 days out so that I can also
                            include a „wariest for ciot=onts?

                                   Mt Komp's !Mania./ Ls joksaat to fro clakna"of !Ms cam, oven if tharo la an
                            adverse Ming on Ms. Fairo'norran to ha awn        of thofnrne al 1[647 toter Pt Mr.
                            Ksmp fs a Co-Fouader and Wel rinalacial Mellor the Derandant compardca
                            Irnmedfobsty prior to Ms. Pain's termination, Mr. Kano was an addidonal Croat
                            supor4scr of Ms. Feats, Mr. Komp hasperaCiaai laccayledge of the ortal gift of real
                            estate from Mr,Jones to Ain ratio,

                                 Solar every single no*o of deposit/on has boon combat!. Forgot. all . •
                            ookmonastor recordi relevant to the clairea to !Ma ease have also boon (pasha

                                   Far wantiag that thks latter may bo EAT:I:14#! In ufuiuo motionfor =ram
                            .4or molstIng discouesy, which Moo doss rot booms naaessary and that yOto
                            tendert& Kamp for Ks daposglon.„ •

                                      71)ankyou and      foroard to haaang /ram YOU-

                                                                      ROSpectrUlly.


                                                                      OLGA B
                            Oatrd    •
                            cc    emu Fob
 EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones



                       LAW OFFICE OF OLGA BROWN
                                 111 SOL MAD, SUITE 1725
                                SAN ANTONIO, TEXAS 78205
                                      (210) 226-1550
                                TELECOPIER (210) 2264884
                                   AmvIe2asbcalobai. net

                                  February 20, 2015

 Via facsimile (210) 447-8036
 Justin Barbour
 Sohmoyer Reinhard LLP
 1'7806 IH 10 West, suite 400
 San Antonio, TX 78257

Re:     Cause 2014-CI-16674, Cearth Faire v. Fmp Sa Management Group, LIc
        D/B/A Food Management Partners, L1c, All Jones Lk, Allen J Jones,
        Individually, And Peter Donbavancl, Individually, in The 150th Judicial
        District, Bexar County, T'exaS

Dear Mr Barbour:

       This letter' follows my request to you that Mr Allen Jones be present at the
hearing for the Motion for Sanctions I have filed against him. The fact that he is
the CEO of his companies does not shield him for wrongdoings in connection
with the claims filed against him.

       'The hearing on Tuesday, February 24, 2015 is not merely "a discovery
hearing". My motion complains about his misconduct. Mr Jones is the actor in
     the claims, including retaliation„,.

       It is reasonable to expect that if my allegations are without merit, he would
be the courtroom to testify. Please reconsider y2...... .usglo1    have Mr. Jones
attend the sanctions hearing., Thank you and I look forWard to hearing fron767-51:1

                                                      Ily,




OB/rrif
cc      Cearth Faire
File
            EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones
                                                                                                                               P   1
                          * Memory TX Result Report ( Feb 20 2015 4:04PM ) * * *
                                                                   mmlgev Olga Brown

Date/TiMe: Feb 20 2015 4:03PM

File                                                                                                                         Page
 No Mode                  Destination                                                              Pg(s)            Result   Not Sent
6858 Memory TX           4478036 P. 1       OK




      Reason for error.
               Hang     or Tirte fail                                           5 2) BUSY
          E                                                                     5 4 No facsimile connection
          E 5  Exceeded max E—mail            size




                                                   LAW OFFICE OF OLGA BROWN
                                                               111SOLIIDAO, SUfre1725
                                                               SAMMITISNAIWASYMIS
                                                               IFIZZ2R(210Mlass
                                                                 aMglftadi&
                                                                February 24, 2015
                                vtafamtmtle;210) 4478026
                                Anal Borba,
                                ththmoyet Reinhard LLP
                                1740611-110threst, setts 404
                                Sap Astorio„ 77E257
                               Pm     Cause2414C1-14074,Comiti Alto v. Fmp Se hisaapernent Growx
                                      aim Food ManeoenuodParinors,114 AD Jones LIG Allen JJoria4
                                      InaislunDy,And ParceDoobeven4 Indivkituite In The iSdh.tecrIcial
                                      DJsfrlek Boxer County, Tome

                               Dear Ur. Barbour.

                                           Xrder 10110we my terttlest to you that Mr. Allen ',Jones he mutt attic
                               thawing for the Motion for Sant loes 1 have filed avant KM. The fact that he is
                               tho CEO able companies deer not shield him for wrongdoings in canneetbn
                               with the claim filed esethst tam.
                                     The beating oil;Mouthy. February 24, 2015IS not men* 'a discovery
                               heeling'. My motion complains about Ids misconduct Mr Joon Is the acior to
                               all the crakes, Mcluding rotagetkin

                                     It Is reescresble to copilot that X my tiZegatIons are wXhout merit he week!
                              be in the tourfroom to testify PlOgtos rimeralder your refteet to haw Mr. Jones
                              attend the SandionShearkig Thtudc you mut I look fotward to hoarthg from you


                                                                          le
                                                                           / * wijrj
                                                                                   v
                                                                     i
                              421o1
                              m Coalh
                              Fitc
         EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones
 Feb 18 2015 8:23AM                                                                                  No )899




                               ITARDtill;
111              i:!1 V_. P:    Iv   .     'FrVA
              178061H 10 West; Suite 400 San Antonio, Tens 78257 • Office: 210.447 8033 • Fax; 210447 8056 • www    corn


                                                                                                       JUSTIN BARBOUR
                                                                                                      210.447 8033 NO
                                                                                                      210 .447.8036 (fez)
                                                                                                    jbarbow@sr-lip eon
                                                   February 18, 2015

     VIA FAX - 210.226.1884

     Olga Brown      .
     Law Office of Olga Brown
     111 Soledad, Suite 1725
     San Antonio, TX 78205

            Re: Cause No 2014-CI-16674; Cearth Faire v FMP SA Management Group, LLC dba
                 Food Management Partners, MC , et al; In the 150th Yudicial District Court for
                 Bexar County, Texas
     Dear Ms Brown:
             This letter is sent in response to your February 17, 2015 discovery conferral letter sent in
    the above-styled matter. Please accept this correspondence as Defendants' response to that
    letter
    ---------
             Defendant contends that any farther discovery in this matter is inappropriate until the
    Court has disposed of Defendants' Amended Rule 91a Partial Motion to Disixdss, which is set fox
    hearing +7n. March 18, 2015 The resolution of that Motion could largely narrow Plaintiff's
    claims and the scope of this litigation. Thus, any interim discovery requests, responses, or
    supplementation risks wasting the parties' time and resources on matters that would ultimately
    be irrelevant to the issues in this lawsuit, To that end, yesterday we filed Defendants' Mott; or
    Protective Order and to Stay Discovery, which is set for hearing on Friday, February 20, 2015
[ Please feel free to contact me at your convenience if you wish to discuss this matter
 further

                                                            Sincerely,




         Received Time Feb 18.           8:20AM
                    EXHIBIT A - Reply to Response - Mtn to CompelNoDepo
                                                                    7899
                                                                         Jones
     Feb 18 2015 8:23AM                                                                                                                                                 P 1

                                                                          .•

                            Sc
                                                                         0 • • ••
                                                                               - • +.•••



                            Attantajf t21 .1c1p
                                               HAIUDILP
                               17808 IH 10 West Sub 400 • San Antonio, Texas 78257 • Office: 210A47 8038 • Fax 210.447.8036 • www.5r-IIp..com




 Data                       February 18, 2015

 To:                                                 Company:                                                          Fax:                                Phone:

 Olga Brown                                     . . Law Office of Olga Brown                                           210226.1884                         210.226.1884

From:                                                Company;                                                          Fax;                                Phone:

 Justin Barbour                                      Schmoyer Reinhard LLP                                             210.447.8036                        210.447.8033



 Pages; 2               .

 Re;      . Cearlh Fake v AMP, et al                                                                                                                                   108 023



0 Urgent                        I21 For Review                        LI Please Comment                              0 Please Reply                       LI Please Recycle




Please see the following attachment ORIGINAL(S) WILL NOT FOLLOW .




The ieformetion *mined fuie tudiiguie• =Fang° is axoreey-ollese privileged sadcomSderdal, EA41.{9 iatendod only for tho WO of ate indhittnal or ;peaty eatioa ebove% Mho tesjor of tbis
maw is am Mc fronded tacipient or tho employee or Meet assponsalge to deliver it to the intended recipiont, you ere hereby notified &at soy dissoreinutioa. distriburioo or ooPY41% of this
omeamaiestion soletly              Xf you luve received this commnnieation laaver,p)caaeaoderes immkti6way by telephone,. end realm the origizal raeesage 1).$ bytogi mo aidatis
shove

                      Received Time Feb 1$                          8:20AM
           EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones
Feb 17 2015 5:08PM                                                                                         h 1898         P2




E2
.411           SCHUMER,
               ._... -A

               REINHARD LIT
               Attorneys at   /aw

                 17806141 10 West, Suite 400 • San Antonio Texas 78257 • Office: 210„447,3033 • Fax: 210 447 8036 • www sr-lip am


                                                                                                              JUSIIN BARBOUR
                                                                                                             210 447..8033 (tel )
                                                                                                             210447.8035 (fax)
                                                                                                           jbarbour@sr JIp.cora


                                                       February 17, 2015

       VIA   FACSIMILE 210.226.1884

       Olga Brown
       Law Office of Olga Brown
       111 Soledad, Suite 1725
       San Antonio, Texas 78205

              Re: Cause No 20.14-CH6674; Cearth Fafre v PMP SA Management Group, LLC
                   d/b/a Food Management Partners, LLC et at; Tn the 150th Judicial District Court,
                   Bexar County, Texas
       Dear Ms.. Brown:
               Enclosed please find a copy of Defendant's Motion for Protective Order and to Stay
       Discovery, which was filed this afternoon. Please note that thrlird-5iiiiSEITrg-set-for heating
       on February 20, 2015, at 8:30 a in in the Presiding District Court, Bexar County, Texas. We
       will forward an executed copy of the Flat upon receipt from the District Clerk

              Please contact Christine or me if you have any questions.

                                                                 Sincerely,

                                                            C

                                                                    tin Barbour

   Enclosure(s)




           Reeived TiO Feb 1/               5:O5.M
                    EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones
      Feb 11 2015 5:08PM                                                                                                                                    No 7898 P. 1


 r4 SCIIMOYER
 ma REINHARD                                                                LLP
                               Attorney/ at gum.

                                  178081N 10 West, Suite 400 • S2/1Arltonlo, Texas 78257 • Office: 210 447 8033 • Fax 210 4478038 • mew sr4rp..oam




     Fax
  Data                       February 17, 2015
 r
 To:                                                    Company:                         .                                    Fax:                                  Phone:

 Oba Brown                                         '. Law Office of 0 fga Brawn                                               210.226.1884                         210.226.1884

  From:                                                 Company:                                                              Fax:                                  Phone:

 Justin Barbour                                         Schrnoyer Reinhard LLP                                                210A47.8036                          210.447.8033



 Page=               •

 Re;         Coarth Fairs v FIWP, et al                                                                                                                                        108 023



 El Urgent                        Si For Review                           D Please Comment                                 ri Please Reply                        0 Please Recycle




 Please see the following attachment ORIG1NAL(S) \NIL NOT FOLLOW..



 Thank you..




Tho information contained in this floshnito messego is arromoyoliont ptivitoged and confidential, and is innande
                                                                                                              d only for the vso of the individost or entiv limed above. If tlte reader of this
=sago is nor tho in onelt4 to* kat. or the omployee or agent responsibto to claw ie ro inthodedreeipient,,yoo are hereby notified That any dissoteastion; distribtaionot copying of ibis
communkszion is stria fly prohib iced. If you have:solved this cototovoioatiOzi in error 1:110ASC notitk ns immediately by telephone, and reran the original 'message to its by mail at the ocutress
above


                      Received Time Feb, 17:                           5:05PM
                                   C.
       EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones
Feb 6 2015 4:12PM                                                                                         No 7847


            SCHMOYER
   a        REINHARD LLP
            Attorneys at _Zak)

               17806 IH 10 West, Sotto 400 46an Antonio, 'Tens 782574 Office: 210 447 8033 Fax: 210..447..8036 • www,ss,Ifp. cam



                                                                                                            „Its Inv DARR=
                                                                                                           210.447 8033 (tel..)
                                                                                                            210 447.5036 (fax)
                                                                                                          jharbour@sr-11p coin


                                                      Febnlary 6, 2015


   VIA FAX - 210.226.1884

   Olga Biown
   Law Office of Olga Brown
   111 Soledad, Suite 1725
   San Antonio, TX 78205

            Re: Cause No 2014.. CI-16674; Ceanh Faire v FMP SA Management Group, LW dba
                 Food Management partners, ac, et al; In the 150th Judicial District Court fox
                 Bexar County, Texas

   Dear Ms. Brown:

           This letter is sent with regard to Plaintiff's Motion to Compel, which was apparently filed
   today in the above-styled matter,. As I understand your Motion, you have asked the Court to
   generally override each and every of Defendants' objections to Plaintiff's First Set of 32
   Interrogatories and 33 Requests for Production, both of which were served on every Defendant
   to this action As such, your Motion amounts to a blanket request that the Court override all
   objections to 260 different written discovery requests.1
         As an initial matter, Defendants note that Plaintiff failed to confer regarding the
  substance of the Motion prior to its filing. Just yesterday afternoon, we received correspondence
  from your office asking fox supplementation of Defendants' discovery responses. This letter
  never requested a blanket withdraw of all objections to Plaintiff's 260 written discovery requests.
  Nonetheless, in light of your request as to "[w]hen fyou could] expect to receive
  supplementation" of Defendants' discovery responses, counsel was evaluating their ability to do
  so Yet, not even 24 hours later, we received your Motion to Compel. Accordingly, and in

             Notably, the 260 written discovery requests comprise only Plaintiff's Pirst Sot of Interrogatories and
  Requests fox Production. Since that time, Plaintiff has served her Second Set .of Interrogatories and Requests fox
  Production (14 each) on January 29, 2015, Third Set of Interrogatories and Requests for Production (two each) on
  January 30, 2015, and Fourth Set of Interrogatories and R.equests for Production. (11 each) on February 5, 2015. As
  each set of written discovery has been served on each Defendant to this lawsuit, Plaintiff has now cumulatively'
  served 476 written discovery requests in this three-and-a-half month-old lawsuit,




        Received Time Feb 6.               4:09PM
             EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones
   Feb 6 2015 4:12PM                                                                                           No 7847

         Olga Brown
         Law Office of Olga Brown
         February 6, 2015
         Page 2


         response to your correspondence dated yesterday, we would respectfully suggest that your
         Motion to Compel is premature and request a reasonable amount of time in which to provide
         such supplementation.

                Second, we note that your Motion. to Compel is grossly inaccurate in its characterization
         of Defendants' discovery responses Plaintiffs' First Set of Interrogatories and Requests fox
         Production are, by and large, grossly overbroad in their temporal and subject matter scopes, seek
         a host of patently irrelevant information, and are generally served for little more than the
         purposes of harassing Defendants Thus, to protect their interests against Plaintiffs' overbroad
         and overreaching discovery, Defendants properly asserted objections where appropriate. Despite
         having asserted appropriate objections, Defendants nonetheless responded to the overwhelming
         majority of Plaintiffs' Interrogatories and Requests fox Production, Specifically, Defendants
         responded as follows:

                  • Defendant Allen Jones responded to 30 of 33 Interrogatories and 19 of 33 Requests
                    for Production;
                  • Defendant Peter Donbavand responded to 31 of 33 Interrogatories and 30 of 33
                    Requests for Production;
                  • Defendant All Jones, LLC responded to 30 of 33 Interrogatories and 17 of 33
                    Requests for Production; and
                  • Defendant FM? SA Management Group, LLC responded to 30 of 33 Interrogatories
                    and 24 of 33 Requests for Production

                 hi light of these responses, your sensational claim that "Defendants are trying to usurp
        the Court of its power" is simply inflammatory and lacking any basis whatsoever, Defendants
        have fully complied with and responded to Plaintiffs non•objectionable discovery requests.. Per
        your correspondence sent vesterdat Defendants are evaluating their ability to further
        supplement 'written discovery responses and will do so as soon as practicable. In the meantime,
        if you contend that any of Defendants' objections to specific Daterrogatories or Requests fox
        Production are inappropriate, we welcome an opportunity to confer on this issue. To that end,
        please identify the discovery requests for which you so contend and your basis fox contending
        that the objections should be withdrawn, and we would be happy to discuss this issue further

              Third, your Motion to Compel claims, without any basis, support, ox explanation, that
       Defendants "axe withholding material documents and testimony relevant to" Plaintiff's claims.
       Please immediately state the documents you contend are in Defendants' possession, and the
       discovery requests to Which they are responsive

               Finally, in addition to failing to confer on the substance of your Motion to Compel, we
       similarly note that you have failed to confer on a hearing date.. We would respectfully urge that
       the parties attempt to resolve these discovery matters without the need for Court intervention. ro

                                                      ,1•11011110•1111111•11111,•••

11806 HA 10 West, Suite 400 • San Antonio, Texas 78257. Office: 210 447 8033 • Fax: 210.447,8036 • ww.v.spiln.com


              Reeived Time Feb 6                 4:09PM
            EXHIBIT A - Reply to Response - Mtn to Compel No
                                                          Depo
                                                             7847
                                                                  Jones
  Feb 6 2015 4:13PM


         Olga Brown
         Law Office of Olga Brown
         February 6, 2015
         Page 3


         that end, we request Plaintiff respond to each of Defendants' request; set forth above Howevel,
         should you insist on proceeding with an unnecessary and unjustified heating on this Motion to
         Compel, bath Ms.                 I axeunavailable on the cuirent hearing date, February 12, 2015
         In that case, we would request you please provide-T otlates on which you are available, such
         that we may identify a mutually available date on which to present this unnecessary matte/ to the
         Court

                  Please contact Christine Reinhard or me if you wish to discuss this matter further

                                                                   Sincerely,

                                                           C




                       •
17806 111 10West, Suite400 • San Antonia Texas 78257. Office: 210 447 8033 • Fat 210447 8026   r-110.corrt

              Received Time Feb 6              4:0$PM
                      EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones
      Feb 6 2015 4:12PM                                                                                                                                   No 7847 P. 1




                               2ttoivey s'       td:a 00:             o;        A:;
                                                                                  ••••.....•=•••••


                                  17808111 10 West Stilto 400 • San Antonio, Texas 78257 Office: 210.447 8033 • Fax 210 447 8036 • wvAvsnllp,com




    Fax
  Date:                      February 6, 2015

  To:                                                   Company:                                                             Fax:                                 Phone:
                         . .
  Oita Brown                                            Law Office of Olga Broim                                             210.2261884                          290.226484
 r-
  From:                                                 Ckmmipany:                                                           Fax:                                Phone:
  Justin Barbour                                   ,    Schrnoyer Rdnhard LIP _                                             210A47.8035                          210.447.8033



  Pages:        4
  Re:         Cearth Faire v EMP, et al                                                                                                                                      108 023



  ❑ Urgent                         10 For Review                         0 Please Comment                                 0 Please Reply                        Li Please Recycle




 Please see the following attachment ORIGINAL(S) Wit L NOT FOLLOW,




The information contained is Ihtis facsimile rtsivemge is attonasy.olienr privileged and esadootiaL ed is ittrioded only tor tho use orthe individual or entity =maul &ova. Ittho sower of this
message fa not the Ulteuded te oipfeet. or the employee or imont responsible to deliver it to the intended seebleeraoo um hereby notified that fty dissemination, dietrilution or copying of this
corm maceii'oe iSatriodY prohibited riYeu Let* re ceived Ade coconwP;INOn in=for, &me toreros itarnedrately by telephone, Acid return the original message to us by rosa st the address
above.


                       Received Time Feb 6                            4:09PM
     EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones

        SO- MOYER
        REIN HARD LLB'
        Attorn eys at Ica,
                                                                                                                           10•111•MMI•••••••••••


          178061F1 10 West, Suite 400 • San Antonio, Texas 78257 • Office: 210 447 8033 • Fax: 210 447 8036 • www sr-lip corn



                                                                                                         JUSTIN BARBOUR
                                                                                                        210 447 8033 (tel )
                                                                                                        210 447 8036 (fax)
                                                                                                      jbarbour@st-Ilp corn


                                                  February 4, 2015


 VIA U.S. FIRST CLASS MAIL

 Olga Brown
 Law Office of Olga Brown
 111 Soledad, Suite 1725
 San Antonio, IX 78205


        Re: Cause No. 2014•CI-16674; Cearth Faire v FMP SA Management Group, LW dba
             Food Management Partners, LIC , et al; In the 150th Judicial District Court for
             Bexar County, I exas

Dear Ms. Brown:

       Enclosed is a file stamped copy of Defendants' Response to Plaintiff's Motion to Compel
Defendant Allen J Jones' and Defendant Peter Donbavand's Depositions The Response was
hand-filed this morning, when I appeared for the hearings on the parties' Motion to Compel and
Motion to Quash, which I had understood to have been reset to today. These motions were not
announced in Presiding, however, nor did I see you there. Thus, I was unable to hand-deliver the
ReSponse to you, as I had intended, and have instead amended the Certificate of Service to
reflect service via U S. First Class Mail

       Please contact Christine or me if you wish to discuss this matter further

                                                           Sincerely,




Enclosure(s)
EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones



                   LAW OFFICE OF OLGA BROWN
                                 111 SOLEDAD, SUITE 1725
                                SAN ANTONIO, TEXAS 78205
                                       (210) 226-1550
                                TELECOPIER (210) 226-1884
                                   Argyle2(ftbcglobal.net

                                   January 14, 2015

Via facsimile (210) 447-8036
Justin Barbour
Schmoyer Reinhard LLP
178061H 10 West, suite 400
San Antonio, TX 78257

Re:    Cause 2014-CI-16674, Cearth Faire v Fmp Sa Management Group, LIc
       D/B/A Food Management Partners, Llo, All Jones Llc, Allen J Jones,
       Individually, And Peter Donbavand, Individually, In The 150th Judicial
       District, Bexar County, Texas

  RULE 11 AGREEMENT CONCERNING SETTINGS OF JANUARY 15, 2015

Dear Mr Barbour:

        This letter is to confirm and thank you for the Rule 11 Agreement in the above
matter, as requested via telephone this date, pursuant to Rule 11 of the Texas Rules of
Civil Procedure that we have agreed to reset the hearings from January 15, 2015, to
January 22, 2015, at this time on:

       1. Plaintiff's Motion to Compel Depositions of Defendants Allen J Jones and
           Peter Donbavand

       2 Defendants' Motion to Quash Depositions Notices and/or Motion for
          Protective Order

       The parties have also agreed to a November 2, 2015 trial, and are
anticipating an agreed docket control order will follow shortly

       If you are in agreement with the above please sign below and return to our
offices. A conformed copy will be returned to your offices Your prompt attention to
this matter is greatly appreciated. Thank you.

                                           Respectfully,



                                           OLGA BROWN

AGREED:


Justin Barbour
Attorney for Defendants
EXHIBIT A - Reply to Response - Mtn to Compel Depo Jones


                    LAW OFFICE OF OLGA BROWN
                                   111 SOLEDAD SUITE 1725
                                  SAN ANTONIO, TEXAS 78205
                                         (210) 226-1550
                                  TELECOPIER (210) 226-1884
                                     Argyle2Asbccifo ba ',net

                                   December 18, 2014

Via e-serve
Christine E Reinhard/Justin Barbour
Schmoyer Reinhard LLP
17806 IH 10 West, suite 400
San Antonio, TX 78257

Re:     Cause 2014-CI-16674, Cearth Faire v. Fmp Sa Management Group, LIc
        D/B/A Food Management Partners, Llc, All Jones LIc, Allen J Jones,
        Individually, And Peter Donbavand, Individually, In The 150th Judicial
        District, Bexar County, Texas

Dear Ms. Reinhard and Mr. Barbour:

      Thank you for your one letter of December 17, 2014, responding to our
many letters and requests dating back to December 3, 2014 ..

      Please advise as to availability,prjor to Janua           7, 2015, or make sure.
youjgkeza-klate-,teilaiii7lii4your-mOtionsjp,

       Please advise as to the location and time where my client can use her key
to access the vehicle and retrieve her and her family's belongings from her
vehicle in the next three days,

         Thank you for the educational comment as to what should not be filed with
the Court Please review the Texas Bar Journal, November 2014 issue, Pages
898-901, and specifically, Page 901, #7 regarding e-serving of discovery.. To
date, we have utilized the e-serve option for the majority of that which has been
sent to you thus far.. This method obviously saves postage and paper, and so
far, neither my EFSP, nor my computer has complained of being burdened by my
office..

       Thank you,
                                              Respectfully,


                                              /s/ Olga Brown
                                              OLGA BROWN
OBfmf
cc    Cearth Faire
      Robert Ray, Attorney for ALL JONES, LLC and Allen J Jones, via email
      RobertnRavasbcdlobal.net
File
Appendix 2
FILED
10/6/2015 4:23:36 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Consuelo Gomez

                                             CAUSE NO. 2014-CI-16674

               CEARTH FAIRE                                 §                    IN THE DISTRICT
               Plaintiff                                    §
                                                            §
               V.                                           §
                                                            §           150TH JUDICIAL DISTRICT
               FMP SA MANAGEMENT GROUP,                     §
               LLC, D/B/A FOOD MANAGEMENT                   §
               PARTNERS, LLC,                               §
               ALL JONES, LLC, ALLEN J JONES,
               INDIVIDUALLY, AND
               PETER DONBAVAND,                             §
               INDIVIDUALLY                                 §
                                                            §
               Defendants                                   §            BEXAR COUNTY, TEXAS




                    PLAINTIFF’S AMENDED RESPONSE TO DEFENDANT KEMP’S RULE 91a
                         MOTION TO DISMISS and REQUEST FOR ATTORNEY FEES


               TO THE HONORABLE JUDGE OF SAID COURT:



                     NOW COMES PLAINTIFF CEARTH FAIRE, who respectfully requests this

               court to deny Defendant Jason Kemp’s Motion to Dismiss pursuant to Texas Rule of

               Civil Procedure 91a, and in support of such request Plaintiff would show the court

               she has properly plead her claims against Defendant Kemp, and would show as

               follows:

                                     I. Prior History of a Rule 91a Dismissal



                     Defendant Kemp is requesting that his Motion to Dismiss pursuant to Rule 91a

               also be dismissed because two other defendants in this lawsuit have been

               dismissed by a trial court.

                                                                                                    1
        Plaintiff Faire would show that the two prior dismissals are not relevant to this

Motion in that when the earlier motion is considered by the appeals court it will be

reviewed de novo. It is a legal question as to whether Plaintiff properly plead her

claims.



        The trial court’s determination of whether the Plaintiff’s claims against

Defendants have any basis in law and in fact are legal questions. It is clear Rule 91a

is analogous to pleas to the jurisdiction. See Stedman v. De Paz, 2015 Tex. App.

LEXIS 9326 (Tex. App. Corpus Christi Sept. 2, 2015).



        In reviewing Kemp’s Motion to Dismiss, this court must only look at the

pleadings on file in regards to the claims against Defendant Kemp and not look to

other trial court’s rulings. In making its determination this court may not consider

evidence in ruling on this motion and must decide this motion based solely on the

Plaintiff’s pleading of the causes of action.          Did Plaintiff give “fair notice” to

Defendant Kemp? Absolutely.



        This court is required to accept the factual allegations in the claims against

Defendant Kemp as true at this stage of the proceedings. The Appellate Court is

also required to accept the factual allegations in Plaintiff’s Sixth Amended Petition as

true.




                                                                                             2
     In the previous hearing on the motion to dismiss, Defendants’ counsel mislead

the trial court by engaging the trial judge in an analysis of the facts, which is

prohibited by Rule 91a.      Whether Plaintiff can prevail on the facts alleged, is

irrelevant. The facts are not subject to analysis at this stage of the proceedings,

because the trial court is required to accept Plaintiff’s factual allegations as true. See

Wooley v. Schaffer, 447 S.W.3d 71, 76 (Tex. App—Houston [14th Dist.] 2014, pet

denied.

     Therefore, Plaintiff objects to any and all arguments or statements that another

trial court has granted a similar motion to dismiss. Plaintiff can provide the trial court

transcript where the Rule 91a was considered on a motion for summary judgment

standard, meaning an analysis of the facts as plead by Plaintiff.



                           II. Introduction and Background

     Defendant Jason Kemp, is Co-Founder, and Chief Financial Officer, and one of

the Owners of the Defendant Corporations. Kemp holds himself out to the public as

being extremely experienced in finance, accounting and corporate IT accounting.

     As such, Defendant Kemp was well aware of Defendant Jones’ business and

personal activities, which included details of Plaintiff’s compensation and

Defendant Jones’ disparaging treatment of females, including, but not limited to a

judicial admission in a Bexar County District Court by Jones of having purchased a

female in the Dominican Republic for his own needs. Defendant Kemp is strictly

liable for Quid Pro Quo Harassment because he is well aware Defendant Jones

used his actual authority to harass Plaintiff.



                                                                                             3
     Defendant Kemp, as Chief Financial Officer, is aware of Defendant Jones’

demands of Plaintiff to work for approximately five months to assist him in his

divorce defense, by caring for his infant child on a 24 hour basis, in addition to her

other job duties. The demands are in violation of well established wage and hour

laws. Defendant Kemp, as Chief Financial Officer condones Defendant Jones’

“human trafficking” as judicially admitted.



     Defendant Kemp, as Chief Financial Officer, is well aware that wages owed to

Plaintiff under the Fair Labor Standards Act, Wage and Hour Division, exceed the

value of the house that Defendant Jones gifted Plaintiff. Plaintiff contends the wages

owed to her are approximately $153,162.98. Defendant Kemp, as Chief Financial

Officer, is also well aware that improper deductions were willfully made from

Plaintiff’s wages, in violation of the Texas Payday Law. See Exhibit A incorporated

herein in its entirety.

     Notwithstanding that, a trial judge has dismissed Plaintiff’s claim of oral gift of

real estate against Defendant Jones and Defendant Peter Donbavand, Defendant

Kemp has liability independent of the other Defendants for fraud. It is well

established that fraud can be the basis of a conspiracy claim. Defendant Kemp

perpetrated fraud against Plaintiff by denying her fair and just compensation and by

the pretext she was getting the Kemp House.


         III. Plaintiff Has Amended Petition Upon Which Motion is Based

     Plaintiff Faire has timely filed an amended petition addressing all the complaints

contained in the Defendants’ Amended Rule 91a Motion. Plaintiff has again


                                                                                           4
succinctly addressed all elements of each and every cause of action and supports

allegations with facts that “a reasonable person could believe the facts plead” . Tex

R Civ P 91a.1.



     Plaintiff would further show that “if the allegations, taken as true, together with

inferences reasonably drawn from them” would entitle her to present her case to a

trier of fact and secure a judgment for the three causes of action filed against

Defendant Kemp, in the capacity he has been sued.        Tex R Civ P 91a.1.

     By his Rule 91 a Motion, Defendant Kemp challenges Plaintiff’s claim for an

oral gift of real estate, which Plaintiff would show is enforceable by equity, since the

legal and factual requirements of the three elements for enforcement have been

plead.

     Defendant also challenged the claim of conspiracy between Defendants Kemp,

Jones and Donbavand. All of these Defendants were acting outside the course

and scope of the corporate business and for their personal purposes, and therefore,

are not entitled to defend based on Intra-Corporate Immunity Doctrine. Rule 91a

expressly prevents a court from considering evidence in making its determination of

a Rule 91a motion. Tex. R. Civ. P. 91a.6. The question in deciding whether a claim

has a basis in law is whether “the allegations state a cause of action.” See Scott v.

Gallagher, 209 S.W.3d 262, 266 (Tex .. App-Houston [1st Dist.] 2006, no pet); see

also Hamilton v Pechacek, 319 S.W.3d 801, 809 (Tex App -Fort Worth 2010, no pet)

(claim has arguable basis in Iaw unless claim presents an "indisputably meritless

legal theory").



                                                                                           5
     Plaintiff’s claim for sexual harassment falls within the protection of employees

by statute: Tex. Lab. Code Ann Chapter 21, which is “designed with the objective to

carry out the purposes of Title VII of Civil Rights Act of 1964, including its prohibition

of discrimination on the basis of sex.” The Texas Workforce Commission has

accepted her claim of sexual discrimination against Defendants FMP, ALL JONES,

LLC, Jones and including Kemp.



            IV. Arguments & Authorities Supporting Denial of Motion


A.   An oral gift of real estate is an equitable exception to the Statute of Frauds:


     Plaintiff would show “It is well settled that, notwithstanding the requirements of

the statute of frauds, a parol gift of real estate will be enforced in equity upon

establishment of the fact of (1) a present gift; (2) possession under the gift taken and

held by the donee with consent of the donor; and (3) permanent and valuable

improvements made on the premises by donee in reliance of the gift with the

knowledge and consent of the donor. To establish an oral gift of real property,

Plaintiff merely must show: (1) a present gift to her by Jones; (2) that she took

immediate possession of the described property with Jones’ consent; and (3) she

made permanent and valuable improvements to the described property with Jones’

knowledge and consent.” McCuen v. Huey, 255 S.W.3d 716, 726-727 (Tex. App. -

Waco 2008); Flores v. Flores, 225 S.W.3d 651, 655 (Tex. App.– El Paso 2006, pet.

denied); see also Dawson v. Tumlinson, 150 Tex. 451, 242 S.W.2d 191, 192-93

(1951) (citing Hooks v. Bridgewater, 111 Tex. 122, 229 S.W. 1114, 1116 (1921)).

                                                                                             6
      Plaintiff’s claims for oral gift of real estate began with Defendant Kemp being

 the original co-actor in the gifting. Kemp’s wife inherited the property the subject of

 this lawsuit and used such property to defraud Plaintiff. See Exhibit B.



 B. Plaintiff’s Claim of Sexual Harassment is Authorized by TCHRA



      For Defendant Kemp to assert that he is merely an “employee” is ludicrous, as

he is co-founder and co-owner of the defendant companies, by whom Plaintiff was

employed, and as such, has strict liability for the harassment. Further, Defendant

Kemp was a manager of Plaintiff, and as such, knew or should have known of the

harassment.

      Plaintiff has properly plead her claim of sexual harassment and/or

 discrimination pursuant to the TCHRA and her claim has been accepted by the

 Texas Workforce Commission Civil Rights Division, and the EEOC.



                V. Res Judicata Is Not Applicable to Defendant Kemp



      Plaintiff’s claims against Defendant Kemp are not barred by the doctrine of Res

 Judicata. Defendant Kemp was not a party to the trial court’s ruling of dismissal of

 Plaintiff’s claims for oral gift of real estate. The prior ruling, which will definitely be

 appealed, does not dismiss Defendant Kemp. Kemp, as CFO and monitoring all

 finances is liable to the Plaintiff.



                                                                                               7
        VI. Faire’s Claim of Fraud as it Relates to Oral Gift of Real Estate
                              Is Valid and Enforceable


     Defendant Kemp, as Co-owner, Co-Founder, and Chief Financial Officer

assumed liability for the fraudulent scheme of Defendant Jones, the CEO and co-

owner, by providing the home Plaintiff Faire was to accept as an oral gift of real

estate to reduce or disallow the wages and expenses due her from employment

services in the Dominican Republic which was a 24/7 care of Jones’ infant.



     Defendant Kemp, as Chief Financial Officer, knew of other employment law

violations that harmed Plaintiff Faire.



                             VII. Standard of Review Met

     Plaintiff has given Defendant Kemp, “ fair notice” of her claims against him,

fraud, conspiracy and strict liability for the quid pro quo sexual harassment by the

CEO and co-owner/business partner Defendant Jones.

     The bar for avoiding dismissal by Texas Rule of Civil Procedure 91a is very

minimum. All of Plaintiff’s claims are valid causes of action in Texas. The facts

available to the Plaintiff support her claims. Defendant Kemp has failed to timely

object to the discovery requests of the Plaintiff, and therefore has waived all

objections.

     Plaintiff Faire asserts that once the electronic correspondence traffic between

Defendant Kemp, the CFO and Defendant Jones, the CEO is provided, this court will

find liability, and find support for exemplary damages against Defendant Kemp.



                                                                                       8
                              CONCLUSION & PRAYER


     Plaintiff Faire’s claims against Defendant Kemp are properly plead and

supported by facts or inferences thereof that would support a denial of the

Defendant’s Rule 91a request for dismissal.



     Plaintiff Faire’s claims against Defendant Kemp for quid pro quo sexual

harassment are actionable in that he knew Defendant Jones used the actual

authority of the Defendant Corporations to harm the Plaintiff.



     Plaintiff Faire asserts that everyone who has been seriously harmed

as Plaintiff has been, deserves her day in court. Plaintiff relied on the fraudulent

representations made by Defendant Kemp, the Chief Financial Officer, and she has

been harmed by all Defendant parties in this lawsuit.



     Defendant Kemp’s complaints as alleged in the Rule 91a Motion are not valid,

and in some instances moot. Defendant Kemp cannot complain about the oral gift of

real estate because the pleading requirements have been factually met and properly

plead.



     Defendant Kemp has a personal grudge in denying the oral gift of real estate,

namely retaliation, Defendant Kemp has a personal purpose of financial gain. His

concerted actions are definitely outside the course and scope of the corporate

business.


                                                                                       9
     Plaintiff has properly pled her claim of sexual harassment/retaliation and the

claim under TCHRA has been accepted. Mediation of this claim has been extended

to the parties. Defendants declined to mediate.

     Plaintiff asserts that if Defendant Kemp insists on going forth with his Rule 91a

Motion, this Court will find it is groundless and frivolous. Plaintiff seeks attorney fees

and costs accordingly.

     Plaintiff prays this court deny the motion and grant all other and further relief to

which she is entitled.


                                         Respectfully submitted,

                                            LAW OFFICE OF OLGA BROWN
                                            111 Soledad, Suite 1725
                                              San Antonio, Texas 78205
                                              210/226-1550 telephone
                                              210/226-1884 facsimile
                                              Argyle2@sbcglobal.net


                                            By: /s/ Olga Brown_________
                                                 OLGA BROWN
                                                 State Bar No. 03155500
                                                 Attorney for Plaintiff

                             CERTIFICATE OF SERVICE

       I do hereby certify that on the 6TH day of October 2015, in accordance with
the TEXAS RULES OF CIVIL PROCEDURE, a true and correct copy of the above and
foregoing Plaintiff’s Amended Response to Defendant Kemp’ 91a Motion to Dismiss
and Request for Attorneys Fees was furnished to:

     Christine E Reinhard
     SCHMOYER REINHARD LLP
     17806 IH 10 West, Suite 400
     San Antonio, Texas 78257
                                                /s/ Olga Brown_______
                                                OLGA BROWN

                                                                                             10
                                             EXHIBIT
                                           DurEA4-41 BIT Aub   ***
IX Alamo Business Group, LLC
                                                                      REDACTED
FAIRE, CEARTH                                       Employee ID:
8647 TIMBER PLACE                                   SSN:
                                                    Check Number:     DD000000000000000668
                                                    Check Date:          5/23/2014
SAN ANTONIO                   TX   78250


                                                                    Current          Year-To-Date
Code   Description                             Pay Rate Hours        Amount       Hours      Amount
SALARY SALARIED PAY                           $41,000.00 80.00    $1,576.92      800.00   15,769.20
GROSS PAY                                                         $1,576.92              $15,769.20

DENTAL DENTAL INSURANCE                                               $10.28                      102.80
HEMP   HEALTH EMPLOYEE ONLY                                           $38,50                      385,00
LOAN   LOAN REPAYMENT                                                 $99.97                       99.97
TOTAL DEDUCTIONS                                                     $148.75                     $587.77

       Federal Tax                                                   $176.00                1,760.00
       FICA Social Security Tax                                       $9474                   947.45
       FICA Medicare Tax                                              $22.16                  221.58
TAXES WITHHELD                                                       $292.90               $2,929.03

NET PAY                                                           $1,135.27               $12,252.40


        Direct Deposit Information                               Time Off Balance                Hours
 Bank        Account                                 Amount      Vacation Balance                 0.00
 111000025   586034451754                         $1,135.27      Sick Balance                     0.00




                                                                                  DEF-CF-00658
                                  *** Duplicate Pay Stub ***
TX Alamo Business Group, LLC
                                                                  REDACTED
FAIRE, CEARTH                                  Employee ID:
8647 TIMBER PLACE                              SSN:
                                               Check Number:      DD000000000000000710
                                               Check Date:            6/6/2014
SAN ANTONIO                  TX 78250

                                                                 Current       Year-To-Date
Code   Description                         Pay Rate Hours         Amount    Hours      Amount
SALARY SALARIED PAY                       $41,000.00 80.00     $1,576.92   880.00   17,346.12
GROSS PAY                                                      $1,576.92           $17,346.12

DENTAL    DENTAL INSURANCE                                        $10.28              113.08
HEMP      HEALTH EMPLOYEE ONLY                                    $38,50              423.50
LOAN      LOAN REPAYMENT                                          $99.97              199.94
TOTAL    DEDUCTIONS                                              $148.75             $736.52

       Federal Tax                                               $176.00            1,936.00
       FICA Social Security Tax                                   $94.75            1,042.20




                                                                                                               EXHIBIT A
       FICA Medicare Tax                                          $22.16              243.74
TAXES WITHHELD                                                   $292.91           $3,221.94

NET PAY                                                        $1,135.26          $13,387.66


         Direct Deposit Information                          Time Off Balance        Hours
  Bank        Account                            Amount      Vacation. Balance        0.00
  111000025   586034451754                    $1,135.26      Sick Balance             0.00




                                                                                                DEF-CF-00659
                                  *** Duplicate Pay Stub ***
TX Alamo Business Group, LLC

FAIRE, CEARTH                                  Employee ID:      REDACTED
8647 TIMBER PLACE                              SSN:
                                               Check Number:      DD000000000000000758
                                               Check Date:           6/20/2014
SAN ANTONIO                TX 78250


                                                                 Current    Year-To-Date
Code Description                           Pay Rate Hours         Amount Hours      Amount
SALARY SALARIED PAY                       $41,000.00 80.00     $1,576.92 960.00  18,923.04
GROSS PAY                                                      $1,576.92        $18,923.04

DENTAL DENTAL INSURANCE                                          $10.28              123.36
HEMP   HEALTH EMPLOYEE ONLY                                      $38.50              462.00
LOAN   LOAN REPAYMENT                                            $99.97              299.91
TOTAL DEDUCTIONS                                                $148.75             $885.27

       Fecieral Tax                                             $176.00            2,112.00
       FICA Social Security Tax                                  $94.74            1,136.94




                                                                                                             EXHIBIT A
       FICA Medicare Tax                                         $22.15              265.89
TAXES WITHHELD                                                  $292.89           $3,514.83

NET PAY                                                        $1,135.28         $14,522.94


         Direct Deposit Information                          Time Off Balance       Hours
  Bank        Account                            Amount      Vacation Balance        0.00
  111000025   586034451734                    $1,135.28      Sick Balance            0.00




                                                                                              DEF-CF-00660
                                    *** Duplicate Pay Stub ***
TX Alamo Business Group, LLC
                                                                   REDACTED
FAIRE, CEARTH                                     Employee ID:
8647 TIMBER PLACE                                 SSN.
                                                  Check Number:     DD000000000000000829
                                                  Check Date:           7/3/2014
SAN ANTONIO                TX     78250


                                                                  Current       Year-To-Date
Code   Description                           Pay Rate Hours        Amount    Hours      Amount
SALARY SALARIED PAY                         $41,000.00 80.00    $1,576.92 1,040.00   20,499.96
GROSS PAY                                                       $1,576.92           $20,499.96
DENTAL DENTAL INSURANCE                                            $10.28              133.64
HEMP   HEALTH EMPLOYEE ONLY                                        $38.50              500.50
LOAN   LOAN REPAYMENT                                              $99.97              399.88
TOTAL DEDUCTIONS                                                  $148.75           $1,034.02
       Federal Tax                                                $176.00            2,288.00
       FICA Social Security Tax                                    $94.75            1,231.69




                                                                                                                EXHIBIT A
       FICA Medicare Tax                                           $22.16              288.05
TAXES WITHHELD                                                    $292.91           $3,807-74
NET PAY                                                          $1,135.26         $15,658.20

        Direct Deposit Information                             Time Off Balance       Hours
 Bank        Account                               Amount      Vacation Balance        0.00
 111000025   586034451754                       $1,135.26      Sick Balance            0.00




                                                                                                 DEF-CF-00661
                                   *** Duplicate Pay Stub ***
TX Alamo Business Group, LLC
                                                                 REDACTED
FAIRE, CEARTH                                   Employee ID:
8647 TIMBER PLACE                               SSN:
                                                Check Number:      DD000000000000000841
                                                Check Date:           7/18/2014
SAN ANTONIO                TX     78250


                                                                  Current       Year-To-Date
Code   Description                          Pay Rate Hours         Amount    Hours      Amount
SALARY SALARIED PAY                        841,000.00 80.00     $1,576.92 1,120.00   22,076.88
GROSS PAY                                                       $1,576.92           $22,076.88

DENTAL DENTAL INSURANCE                                            $11.31              144.95
HEMP   HEALTH EMPLOYEE ONLY                                        $63.26              563.78
LOAN   LOAN REPAYMENT                                              $99.97              499.85
TOTAL DEDUCTIONS                                                  $174.56           $1,208.58

       Federal Tax                                                $172.13            2,460.13
       FICA Social Security Tax                                    $93.14            1,324.83




                                                                                                                 ..M_-_ -±taLRX3_
                                                                                                                EXHIBIT A
       FICA Medicare Tax                                           $21.79              309.84
TAXES WITHHELD                                                    $287.06           $4,094. 80

NET PAY                                                         $1,115.30          $16,773.50


         Direct Deposit Information                           Time Off Balance        Hours
  Bank        Account                             Amount      Vacation Balance         0.00
  111000025   586034451754                     $1,115.30      Sick Balance            .0.00




                                                                                                 DEF-CF-00662
                                      *** Duplicate Pay Stub ***
TX Alamo Business Group, LLC
                                                                      REDACTED
FAIRE, CEARTH                                       Employee ID:
8647 TIMBER PLACE                                   SSN:
                                                    Check Number:     DD000000000000000884
                                                    Check Date:           8/1/2014
SAN ANTONIO                      TX 78250


                                                                     Current      Year-To-Date
Code   Description                             Pay Rate Hours         Amount   Hours      Amount
SALARY SALARIED PAY                           $41,000.00 80.00     $1,576.92 1,200.00  23,653.80
GROSS PAY                                                          $1,576.92          $23,653.80
DENTAL    DENTAL INSURANCE                                            $11.31             156.26
HEMP      HEALTH EMPLOYEE ONLY                                        $63.28             627.06
LOAN      LOAN REPAYMENT                                              $99.97             599.82
TOTAL    DEDUCTIONS                                                  $174.56          $1,383.14

       Federal Tax                                                   $172.13           2,632.26
       FICA Social Security Tax                                       $93.14           1,417_97




                                                                                                                  EXHIBIT A
       FICA Medicare Tax                                              $21.78             331.62
TAXES WITHHELD                                                       $287.05          $4,381.85
NET PAY                                                            $1,115.31         $17,888.81

        Direct Deposit Information                           Time Off Balance           Hours
 Bank        Account                                 Amount Vacation Balance             0.00
 111000025   586034451754                         $1,115.31  Sick Balance                0.00




                                                                                                   DEF-CF-00663
                                   *** Duplicate Pay Stub ***
TX Alamo Business Group, LLC
                                                                  REDACTED
FAIRE, CEARTH                                   Employee ID:
8647 TIMBER PLACE                               SSN:
                                                Check Number:      DD000000000000000928
                                                Check Date:           8/15/2014
SAN ANTONIO                TX     78250


                                                                  Current      Year-To-Date
Code   Description                          Pay Rate Hours         Amount   Hours      Amount
SALARY SALARIED PAY                        $41,000.00 80.00     $1,576.92 1,280.00  25,230.72
GROSS PAY                                                       $1,576.92          $25,230.72

DENTAL DENTAL INSURANCE                                            $11.31             167.57
HEMP   HEALTH EMPLOYEE ONLY                                        $63.28             690.34
LOAN   LOAN REPAYMENT                                              $99.97             699:79
TOTAL DEDUCTIONS                                                  $174.56          $1,557.70

       Federal Tax                                                $172.13           2,804.39
       FICA Social Security Tax                                    $93.15           1,511.12




                                                                                                               EXHIBIT A
       FICA Medicare Tax                                           $21.78             353.40
TAXES WITHHELD                                                    $287.06          $4,668.91

NET PAY                                                         $1,115.30          $19,004.11


         Direct Deposit Information                           Time Off Balance       Hours
  Bank        Account                             Amount      Vacation Balance        0.00
  111000025   586034451754                     $1,115.30      Sick Balance            0.00




                                                                                                DEF-CF-00664
                                   *** Dupllcate Pay Stub ***
TX Alamo Business Group, LLC
                                                                 REDACTED
FAIRE, CEARTH                                   Employee ID:
8647 TIMBER PLACE                               SSN:
                                                Check Number:      DD000000000000001010
                                                Check Date:           8/29/2014
SAN ANTONIO                  TX   78250


                                                                 Current       Year-To-Date
Code   Description                          Pay Rate Hours        Amount    Hours      Amount
SALARY SALARIED PAY                        $45,000.00 80.00      $788.42 1,400.00   26,884.51
GROSS PAY                                                        $788.42           $26,884.51

DENTAL    DENTAL INSURANCE                                        $11.31              178.88
HEMP      HEALTH EMPLOYEE ONLY                                    $63.28              753.62
LOAN      LOAN REPAYMENT                                          $99.97              799.76
TOTAL    DEDUCTIONS                                              $174.56           $1,732.26

       Federal Tax                                                $53.85            2,934.82
       FICA Social Security Tax                                   $44.26            1,609.03




                                                                                                               EXHIBIT A
       FICA Medicare Tax                                          $10.35              376.30
TAXES WITHHELD                                                   $108.46           $4,920.15

NET PAY                                                          $505.40          $20,232.10


         Direct Deposit Information                           Time Off 'Balance      Hours
  Bank        Account                             Amount      Vacation Balance        0.00
  111000025   586034451754                       $505.40      Sick Balance            0.00




                                                                                                DEF-CF-00666
                                   *** Duplicate Pay Stub ***
TX Alamo Business Group, LLC
                                                                REDACTED
FAIRE, CEARTH                                   Employee ID:
8647 TIMBER PLACE                               SSN:
                                                Check Number:      DD000000000000001021
                                                Check Date:            9/5/2014
SAN ANTONIO                   TX 78250


                                                                 Current      Year-To-Date
Code   Description                          Pay Rate Hours        Amount   Hours      Amount
SALARY SALARIED PAY                        $45,000.00 40.00      $865.37 1,440.00  27,749.88
GROSS PAY                                                        $865.37          $27,749.88

DENTAL DENTAL INSURANCE                                            $0.00              178.88
HEMP   HEALTH EMPLOYEE ONLY                                        $0.00              753.62
LOAN   LOAN REPAYMENT                                            $199.94              999.70
TOTAL DEDUCTIONS-                                                $199.94           $1,932.20

       Federal Tax                                                $76.58            3,011.40
       FICA Social Security Tax                                   $53.65            1,662.68




                                                                                                              EXHIBIT A
       FICA Medicare Tax                                          $12.55              388.85
TAXES WITHHELD                                                   $142.78           $5,062.93

NET PAY                                                          $522.65          $20,754.75


         Direct Deposit Information                           Time Off Balance       Hours
  Bank        Account                             Amount      Vacation Balance        0.00
  111000025   586034451754                       $522.65      Sick Balance            0.00




                                                                                               DEF-CF-00667
Mona Flores

 Sent:          Thursday, October 09, 2014 3:05 PM
 To:          Allen Jones
 Subject:     FW: Cearth Deductions
 Attachments: Copy of cearth xlsx
FYI —Cearth's next car payment is not until 11/1. Tiffany pulled October's payment out of her last check thinking it was
September's. We will try ACH'ing her next payment out on 11/1 and if we cannot get it, we will default her and repossess the
car

As for the house, Cearth's eviction hearing is scheduled for next week Olga sent another letter basically stating Cearth owned
the house because it was promised which is laughable.



Peter Donbavand

Vice President
Real Estate & Business Development
Food Management Partners
210-403-3725 ext 218
pdonbavand@foodmps.com

Confidentiality: The information contained in this e-mail and any attachments to it is privileged, confidential, and protected
from disclosure. If you are not the intended recipient, you are hereby notified that any dissemination, distribution or duplication
of this communication is strictly prohibited If you have received this communication in error, please notify the sender
immediately, and delete it from your network server and/or hard drive.


From: Peter Donbavand
Sent: Thursday, October 09, 2014 9:52 AM
To: Bob Amaro
Cc: Nathan Calvert
Subject: RE: Cearth Deductions

No, the information provided is sufficient It looks like Tiffany took Cearth's Oct payment on 9/5 (which she really shouldn't
have done but hopefully Cearth's attorney doesn't catch it so she does not owe All Jones, LLC any money until 11/1 The
attached is not perfect but is close enough. Cearth has paid about $1,600 to date which is what she should have paid through
Oct to date. We will have to wait until 11/1 to try ACH'ing the next payment from her account



Peter Donbavand

Vice President
Real Estate & Business Development
Food Management Partners
210-403-3725 ext 218
pdonbavand@foodmps.com

Confidentiality: The information contained in this e-mail and any attachments to it is privileged, confidential, and protected
from disclosure If you are not the intended recipient, you are hereby notified that any dissemination, distribution or duplication
of this communication is strictly prohibited If you have received this communication in error, please notify the sender
immediately, and delete it from your network server and/or hard drive



6/16/2015
                                                       EXHIBIT B

                              PROMULGATED BY THE TEXAS REAL ESTATE COMMISSION (TREC)                                       12-05-11
                    (NOTICE: For use only when BUYER occupies the property for no more than 90 days PRIOR the closing)

     tqU~L
         HOUSING
     QPPO/IlUNJTY                  BUYER'S TEMPORARY RESIDENTIAL LEASE

 1. PARTIES: The parties to this Lease are_ _:Tc..: a: . ra:: . . :. .K:. : :e: . :m. :.cp::.___ _ _ _ _ _ _ _ _ _ _ _ _ _=----,-,,-
    (Landlord) and Ceartb Faire                                                                                           (Tenant).
 2. LEASE: Landlord leases to Tenant the Property described in the Contract between Landlord as Seller
    and Tenant as Buyer known as 9647 Timber Place San Antonio TX
    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (address).
 3. TERM: The term of this Lease commences                   July 30, 2014                                and    terminates       as
    specified in Paragraph 18.
 4. RENTAL: Rental will be$ 40.00                   per day. Upon commencement of this Lease, Tenant shall
    pay to Landlord the full amount of rental of$       1,200 00      for the anticipated term of the Lease
    (commencement date to the Closing Date specified in Paragraph 9 of the Contract). If the actual term
    of this Lease differs from the anticipated term, any additional rent or reimbursement will be paid at
    closing. No portion of the rental will be applied to payment of any items covered by the Contract.
 5. DEPOSIT: Tenant has paid to Landlord $          0.00                  as a deposit to secure performance
    of this Lease by Tenant. If this Lease is terminated before the Closing Date, Landlord may use the
    deposit to satisfy Tenant's obligations under this Lease. Landlord shall refund to Tenant any unused
    portion of the deposit together with an itemized list of all deductions from the deposit within 30 days
    after Tenant (a) surrenders possession of the Property and (b) provides Landlord written notice of
    Tenant's forwarding address. If this Lease is terminated by the closing and funding of the sale of the
    Property, the deposit will be refunded to Tenant at closing and funding.
    NOTICE: The deposit must be in addition to the earnest money under the Contract.
 6. UTILITIES: Tenant shall pay all utility connections, deposits and charges except-;--,----;-;-~:--:;-----
               none                                                             , which Landlord shall pay.
 7. USE OF PROPERTY: Tenant may use the Property only for residential purposes. Tenant may not
    assign this Lease or sublet any part of the Property.
 8. PETS: Tenant may not keep pets on the Property except -"""b'"-'"rd,.___ _ _ _ _ _ _ _ _ _ _ _ __
 9. CONDITION OF PROPERTY: Tenant accepts the Property in its present condition and state of repair,
    but Landlord shall make all repairs and improvements required by the Contract. If this Lease is
    terminated prior to closing, Tenant shall surrender possession of the Property to Landlord in its present
    condition, as improved by Landlord, except normal wear and tear and any casualty loss.
10.ALTERATIONS: Tenant may not: (a) make any holes or drive nails into the woodwork, floors, walls or
   ceilings (b) alter, paint or decorate the Property or (c) install improvements or fixtures without the prior
   written consent of Landlord. Any improvements or fixtures placed on the Property during the Lease
   become a part of the Property.
11.SPECIAL PROVISIONS:




12.INSPECTIONS: Landlord may enter at reasonable times to inspect, replace, repair or complete the
   Improvements. Tenant shall provide Landlord door keys and access codes to allow access to the
   Property during the term of the Lease.
13.LAWS: Tenant shall comply with all applicable laws, restrictions, ordinances, rules and regulations with
   respect to the Property.
14.REPAIRS AND MAINTENANCE: Except as otherwise provided in this Lease. Tenant shall bear all
   expense of repairing, replacing and maintaining the Property, including but not limited to the yard,
   trees. shrubs, and all equipment and appliances, unless otherwise required by the Texas Property
   Code. Tenant shall promptly repair at Tenant's expense any damage to the Property caused directly or
   indirectly by any act or omission of the Tenant or any person other than the Landlord, Landlord's
   agents or invitees.

                                                                                                                    TREC NO. 16-5
                                                                      EXHIBIT B

  Buyer's Temporary Residential Lease_ _""'9"'-64_,_7L......!T.....,im_,_,_,b""e._r~.._PJ.>Ia,_,c""e~S=acun'-'-A--"n-'-'t""'o'-'n,_,io'-'-'T-'-X_,___ _ _ _ _ _ Page 2 of 2 12-05-11
                                                                          (Address of Property)

15.INDEMNITY: Tenant indemnifies Landlord from the claims of all third parties for injury or damage to
   the person or property of such third party arising from the use or occupancy of the Property by Tenant.
   This indemnification includes attorney's fees, costs and expenses incurred by Landlord.
16.INSURANCE: Landlord and Tenant shall each maintain such insurance on the contents and Property as
   each party may deem appropriate during the term of this Lease. NOTE: CONSULT YOUR INSURANCE AGENT;
   POSSESSION OF THE PROPERTY BY BUYER AS TENANT MAY CHANGE INSURANCE POLICY COVERAGE.
17 .DEFAULT: If Tenant fails to perform or observe any provision of this Lease and fails, within 24 hours after
    notice by Landlord, to commence and diligently pursue to remedy such failure, Tenant will be in default.
18.TERMINATION: This Lease terminates. upon (a) closing and funding of the sale under the Contract, (b)
   termination of the Contract prior to dosing, (c) Tenant's default under this Lease, or (d) Tenant's default under
   the Contract, whichever occurs first. Upon termination other than by closing and funding of the sale, Tenant
   shall surrender possession of the property.
19.HOLDING OVER: Any possession by Tenant after termination creates a tenancy at sufferance and will not
   operate to renew or extend this Lease. Tenant shall pay $ 100 per day during the period of any
   possession after termination as damages, in addition to any other remedies to which Landlord is
   entitled.
20.ATTORNEY'S FEES: The prevailing party in any legal proceeding brought under or with respect to this lease is
   entitled to recover from the non-prevailing party a!l costs of such proceeding and reasonable attorney's
   fees.
21.SMOKE ALARMS: The Texas Property Code requires Landlord to install smoke alarms in certain locations
   within the Property at Landlord's expense, Tenant expressly waives Landlord's duty to inspect and repair
   smoke alarms.
22.SECURITY DEVICES: The requirements of the Texas Property Code relating to security devices do not
   apply to a residential lease for a term of 90 days or less.
23.CONSULT YOUIIR ATTORNEY: Real estate licensees cannot give legal advice. This Lease is intended to be
   legally binding. READ IT CAREFULLY. If you do not understand the effect of this Lease, consult your attorney
   BEFORE signing.
24.NOTICES: All notices from one party to the other must be in writing and are effective when mailed to,
   hand-delivered at, or transmitted by facsimile or electronic transmission as follows:

    To Landlord:                                                                                  To Tenant:
                             --------------------------
           Tara Kemp                                                                                     9647 Timber Place
            120 Chula Vista                                                                                San Antonio, TX

            San Antonio, TX 78232=------~----
     Telephone:                (        )                                                          Telephone:           _,(__L._)_ _ _ _ _ _ _ __
     Facsimile:              __,.i__   __L)_ _ _ _ _ _ _ _ _ __                                    Facsimile:            (        )
                                                                                                                        ~--~----------------------
     E-mail:                                                                                       E-mail:


                                                                                                              -~·I ---1 ~
                                                                                                    ~~~~( J:r::?

      Landlord                                                                               Tenant


     · The form of this contract has been approved by the Texas Real Estate Commission. TREC forms are intended for use only by trained real estate                                    I
       licensees. No representation is made as to the legal validity or adequacy of any provision In any specific transactions. It Is not intended for                                 !
       complex transactions. Texas Real Estate Commission, P.O. Box 12188, Austin, TX 78711-2188, 512-936·3000 (http://www.trec.texas.gov) TREC
       NO. 16-5. This form replaces TREC NO. 16·4.
     ·------------·-·········-···········-····--··----·----·····---··--·····--·······-----·······--··--·---·-·-·------·--···-···--···--·-···-·-··-----------'

                                                                                                                                                             TREC NO. 16-5
Appendix 3
FILED
10/6/2015 4:10:37 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Laura Rodriguez

                                              CAUSE NO. 2014-CI-16674

                CEARTH FAIRE                                   §                  IN THE DISTRICT
                Plaintiff                                      §
                                                               §
                V.                                             §
                                                               §           150TH JUDICIAL DISTRICT
                FMP SA MANAGEMENT GROUP,                       §
                LLC, D/B/A FOOD MANAGEMENT                     §
                PARTNERS, LLC,                                 §
                ALL JONES, LLC, ALLEN J JONES,
                INDIVIDUALLY, AND
                PETER DONBAVAND,                               §
                INDIVIDUALLY                                   §
                                                               §
                Defendants                                     §           BEXAR COUNTY, TEXAS




                                PLAINTIFF’S SIXTH AMENDED ORIGINAL PETITION


                       Plaintiff, Cearth Faire, files this Sixth Amended Original Petition against

              Defendants, FMP Sa Management Group, LLC, D/B/A Food Management Partners,

              LLC, ALL JONES, LLC, Allen J Jones, Peter Donbavand and Jason Kemp, and

              alleges as follows:


                                            DISCOVERY-CONTROL PLAN

                  1.    This matter is set for Jury Trial March 7, 2016.




                                                        CLAIM FOR RELIEF

                  2.    Plaintiff seeks monetary relief over $200,000.00 but not more than

                       $3,000,000.00.




                                                                                                     1
                                         PARTIES

3.    Plaintiff, Cearth Faire, is an individual, whose address is 8647 Timber Pl, San

     Antonio, TX 78250.


4.          Defendant Jason Kemp is an individual, co-founder and Chief Financial

     Officer (CFO) of Defendant corporations, whose business address is Food

     Management Partners, LLC 120 Chula Vista, San Antonio, TX 78232. He has

     been served, is represented by counsel, and is properly before this court.


5.          Defendant FMP SA MANAGEMENT GROUP, LLC, D/B/A FOOD

     MANAGEMENT PARTNERS, LLC is an active Texas Limited Liability Company

     conducting business in the State of Texas, and has been served and is

     represented by counsel, and is properly before this court.


6.          Defendant ALL JONES, LLC is an active Texas Limited Liability

     Company conducting business in the State of Texas, and has been served and

     is represented by counsel, and is properly before this court



7.          Defendant Allen J Jones, is an individual, co-founder and President/CEO

     of Defendant corporations, who has been served and is represented by

     counsel, and is properly before this court.




8.          Defendant Peter Donbavand, is an individual and executive of Defendant

     corporations, has been served and is represented by counsel, and is properly

     before this court.

                                                                                        2
                                         JURISDICTION


9.     The Court has subject-matter jurisdiction over the lawsuit because the amount

      in controversy exceeds this Court’s minimum jurisdictional requirements.


                                              VENUE


10. Venue is proper in Bexar County as all or a substantial part of the events or

      omissions giving rise to the claim occurred in Bexar County.


                                              FACTS


11.          Plaintiff Faire was an employee of Defendant Kemp, Chief Financial

      Officer of Defendant Corporations and of Defendant Jones, CEO of Defendant

      Corporations. In addition to the local corporate duties, she was required to

      work in the Dominican Republic for approximately five months on a 24/7 basis,

      for the Defendant Jones, CEO with the knowledge of Defendant Kemp. Plaintiff

      Faire, during the term of her employment was not properly compensated, giving

      rise to several violations of Wage and Hour laws that Defendant Kemp, CFO

      knew or should have known about.



12.          Defendant Kemp, as Chief Financial Officer of the Defendant

      Corporations, was made aware of the facts supporting Plaintiff’s claims by

      means of intra-corporate email traffic and including instructions to him and all

      other Defendants by Jones as to how to properly proceed on Defendant Jones’

      gifting to the Plaintiff the real estate, and specifically the “Kemp” house.



                                                                                         3
13.          Defendant Jones, CEO in his official capacity as well as in his individual

      capacity communicated his intent to make the gift of real estate to Plaintiff by

      negotiating a price for the “Kemp” house at 8647 Timber Pl. San Antonio,

      Texas, 78250. Defendant Kemp’s, knowledge of the oral gift of real estate to

      Plaintiff is supported by the fact that a buyer’s lease agreement was executed.

14.          Further, Defendant Donbavand, in his individual capacity and outside the

      scope of corporate business issued orders for the inspection of, and

      preparation of the necessary documents to carry out gifting of the real estate to

      the Plaintiff. Defendant Kemp, individually and in his official capacity of chief

      financial officer of the Defendant Corporations knew or should have known the

      facts supporting Plaintiff’s claims. Again, email traffic between all Defendants

      supports the facts of Plaintiff’s claims of oral gift of real estate, fraud, and quid

      pro quo sexual harassment and retaliation.


15.          Defendant Jones, as CEO and in his individual capacity, negotiated with

      Defendant Jason Kemp, CFO, whose wife owned the residence at 8647

      Timber Pl, San Antonio, TX 78250.



16.          Defendant Kemp, CFO and co-owner, also a business partner of

      Defendant Jones, took orders and assumed duties outside the course and

      scope of the corporate entities upon demand from Defendant Jones, the

      President & CEO of Defendants FMP and ALL JONES, LLC. Defendant Jones

      treats the corporate entities as his “piggy bank” and Defendants Donbavand

      and Kemp, as his personal aides.


                                                                                              4
17.          Defendant Kemp, CFO and co-owner, routinely succumbs to the

      personal demands of Defendant Jones outside the best interests of the

      corporate business, as in this case, to sell him the residence at 8647 Timber Pl,

      San Antonio, TX 78250, so he could gift the property to the Plaintiff in

      consideration for her assisting in his personal legal matters, and in lieu of

      proper wage compensation.



18.          Defendant Kemp had personal reasons to complete the necessary

      documents. Defendant Donbavand, on behalf of Defendant Jones requested of

      Defendant Kemp, that Plaintiff move into the house prior to “closing”, orally

      gifting her the house, a present gift. Plaintiff, in reliance of Jones’ oral promise

      moved into the house with the consent of Defendant Kemp and the consent

      and request of Defendant Jones and made valuable and permanent

      improvements in reliance of Defendant Jones promise to her.


19.          Plaintiff incurred moving expenses as well as expenses in making

      permanent improvements to the residence to make it habitable. Defendants’

      email traffic support this. The residence is still in need of significant repairs. An

      inspection was ordered by the defendants as further proof of Defendant Jones’

      purchase with intention to make a gift.



20.          Thereafter, Defendant Jones, fired Plaintiff, notwithstanding her recent

      promotion based on meritorious work.. Defendant Jones demanded the other


                                                                                              5
      defendants Defendant Peter Donbavand and Defendant Jason Kemp evict

      Plaintiff from the house he had given her in retaliation for her refusal of sexual

      advances. The wrongful eviction proceedings were abated, as the justice of

      the peace court lacks jurisdiction to rule on the petition for eviction in that title to

      the property is at issue. The wrongful eviction proceedings are outside the

      course and scope of corporate business.


21.          Defendants, all acting in concert, continued to retaliate against, and

      harass the Plaintiff by wrongfully repossessing her car. Plaintiff had clear title

      to her 2005 Mini Cooper. Jones promised to repair her car. An ambiguous

      payment plan was put in place. However, in retaliation for claiming her rightful

      title to her house, Jones has deprived Plaintiff of a necessity, of transportation

      to seek employment. During the repossession process, Jones terrorized her by

      sending strangers to ring her doorbell, all while he owns a million dollars worth

      of automobiles, and spends a great deal of his time in the Dominican Republic.



22.          Plaintiff had an exemplary employment record before being hired by

      Defendants FMP and ALL JONES, LLC. Immediately before being fired by

      Defendants, Faire had been given a raise in pay and been entrusted with

      additional duties. Plaintiff was fired solely because Plaintiff refused to continue

      to perform employment duties that were not in furtherance of the corporate

      business and because of Defendant Jones’ demands for demeaning sexual

      acts and explicit threats to fire her if she didn’t submit.




                                                                                                 6
23.            Plaintiff seeks actual damages as a result of the sexual harassment and

      discrimination, which include, but are not limited to back pay from the date of

      quid pro quo retaliation until the date of trial. Plaintiff also seeks future pay in

      lost earnings and benefits including the repossession of her automobile lost as

      a result of her unlawful termination.



24.            Plaintiff also seeks damages for past and future mental anguish as a

      result of Defendant Jones explicitly forcing her to choose between the sexual

      abuse he was demanding of her and her livelihood.



25.            Defendant Jones acted with malice toward Plaintiff in that Jones

      exhibited conscious indifference to consequences Plaintiff might suffer separate

      and apart from the damages suffered as a result of the retaliation. Defendant

      Jones, as President and CEO, has inflicted additional injuries by circulating

      malicious rumors about the Plaintiff at corporate headquarters. Plaintiff

      therefore seeks exemplary damages.




                      Count 1: Common Fraud by Defendant Kemp

26.            Defendant Kemp, the CFO of Plaintiff’s former employers represented to

      Plaintiff that she would be legally and properly compensated for her services as

      personal assistant to the corporate officers, and to the CEO Defendant Allen J.

      Jones.



                                                                                             7
27.          Defendant Kemp in his role as the CFO of all financial data and

      information for all the businesses, including Defendant Jones’ personal

      businesses, had reason to know that in executing her duties Plaintiff was

      required to work extremely long hours and carry out very difficult tasks.

28.          Defendant Kemp represented to Plaintiff that he would sell his wife’s

      house at 8647 Timber Pl to Plaintiff’s employers so that house would eventually

      become the property of Plaintiff. In making the representation to the Plaintiff,

      Defendant Kemp knew it was material because Plaintiff would be waiving her

      rights to seeking proper and legal compensation of an amount of no less than

      $150,000.00.

29.          Defendant Kemp made the false representation knowing it was false but

      intended for the Plaintiff to rely on the representations. Therefore, Plaintiff

      justifiably relied on defendant’s false representation of proper and legal

      compensation for her overtime work. Defendant Kemp’s false representations

      have directly and proximately caused injury to the Plaintiff which have resulted

      in lack of compensation from the corporation and Defendant Jones in an

      amount of no less than $200,000.00.

30.          Plaintiff seeks damages within the jurisdictional limits of this Court.



                 Count II: Fraud by Third-Party Misrepresentations

31.          Plaintiff and Defendant Kemp were parties to a transaction involving real

      estate. Kemp provided the vehicle, the residence at 8647 Timber Pl, by which

      Plaintiff was defrauded.



                                                                                         8
32.          During the transactions between Plaintiff and Defendant Kemp, Kemp

      knew that Defendant Jones made a false representation to Plaintiff regarding

      the real estate at 8647 Timber Pl, San Antonio, Texas.

33.          Defendant Kemp did not disclose to the Plaintiff that Defendant Jones’

      representations to her were false. Defendant Kemp knew the representations

      made to Plaintiff by Defendant Jones were false. Defendant Kemp, as the

      CFO, had a duty to disclose the misrepresentation to Plaintiff as he knew

      Plaintiff had no opportunity to discover otherwise and would rely on Jones’ false

      representations.

34.          Defendant Kemp by failing to disclose the false representations made by

      Defendant Jones benefited from the transaction both personally as well as a

      part owner in the corporations of which he is the chief financial officer.

35.          Defendant Kemp ‘s purpose in not disclosing the falsity of the

      misrepresentation that Jones was going to provide the house as compensation

      for Plaintiff’s overtime wages was to induce the Plaintiff to enter into a contract

      with Defendant Kemp. Plaintiff justifiably relied on the false representations to

      her financial detriment.

36.          Defendant Kemp’s nondisclosure of the false representations made to

      Plaintiff by Defendant Jones directly and proximately caused economic and

      other injuries to the Plaintiff all within the jurisdiction of this court.




                                                                                            9
                           Count III- ORAL GIFT OF REAL ESTATE


37.          On or about March 27, 2013, when Plaintiff Faire, as an employee of

      Defendant Corporations, was temporarily living in the Dominican Republic at

      the behest of Defendant Jones, CEO, working on a 24/7 hour basis, Defendant

      Jones promised to buy a home and gift it to Plaintiff upon their return to San

      Antonio, Bexar County, Texas.



38.          On or about July 30 2014, Plaintiff moved into the house at 8647 Timber

      Pl, San Antonio, Texas 78250, that Defendant Jones gifted her in his individual

      capacity but with the knowledge and consent of all Defendants, including

      Defendant Kemp. Plaintiff is still living at her home, taking possession under

      the present gift.


39.          Plaintiff has made permanent and valuable improvement to the home

      based on the reliance of the gift made to her by Defendant Jones as an

      individual.




40.          It was reasonable for Plaintiff to rely on Defendant Jones’ promise of an

      oral gift of real estate based on her personal knowledge of Defendant Jones’

      history of helping employees with homes, and based on Defendant Jones’

      financial resources, including but not limited to ownership in franchises of Zio’s

      Italian Kitchen, Buffalo Wild Wings, Don Pablo’s Big Tex Bold Mex, Furr’s, Little

      Ceasar’s and Smashburger.


                                                                                           10
41.          Further, in other judicial proceedings, Defendant Jones made judicial

      admissions of owning 150 businesses and having financial resources to “buy” a

      young lady from a brothel for $10,000.00 in the Dominican Republic where he

      also has extensive real estate holdings. In other words, judicial admissions of

      human trafficking on the part of the CEO of Defendant corporations, with the

      knowledge of other corporate officers, including Defendant Kemp, CFO. This is

      relevant to both the financial capacity to gift a house to an employee, and to

      Defendants’ attitude toward females.



42.          Defendant Jones informed the Plaintiff that he was buying the house

      from Defendant Kemp, and that at closing, he would give her full title and

      interest to the home. Defendants Jones further promised the closing would

      take place immediately upon the reaching of an agreement on the final price

      and other terms. A final purchase price was reached between Defendant

      Jones and Defendant Jason Kemp. All terms for the sale of the house were

      reached by buyer and seller, and having absolutely nothing to do with the

      business of the corporate entities, parties herein



43.          Defendant Kemp, and Defendant Donbavand knew the house located at

      8647 Timber Pl, San Antonio, TX 78250 purchased from Kemp, was a gift of

      real estate to the Plaintiff. Defendant Donbavand ordered an inspection of the

      home in furtherance of a prompt closing, all outside of the course and scope of

      corporate business. Defendant Kemp’s knowledge of the gift is evidenced by



                                                                                        11
      electronic correspondence traffic exchanged between Defendant Kemp and

      Defendant Donbavand.



44.          Defendant Jones made this gift to Plaintiff as an individual and not as

      President & CEO of the other corporate defendants. Defendant Jones

      purchased the home from Defendant Kemp as an individual and not as a

      transaction within the course and scope of corporate business.



45.          Defendant Jones ordered Defendant Donbavand to complete the

      necessary documentation and transactions outside the course and scope of

      corporate business. Defendant Donbavand routinely acts as Defendant Jones’

      personal aide to carry out his orders regarding personal matters. Defendant

      Donbavand is experienced in real estate transactions and worked to completing

      the necessary documents. In the meantime, in a fit of retaliation, Defendant

      Jones changed his mind about the gift. Plaintiff has been living in the house

      since on or before July 30, 2014.



46.          Plaintiff asserts this oral gift of real estate must be enforced in equity as

      the facts herein establish a gift of real estate, notwithstanding the requirements

      of the statute of frauds.




                                                                                             12
                                Count IV – Conspiracy Claim



47.          Defendant Jones, CEO of Defendant Corporations, took overt steps of

      retaliation toward employee, Faire, giving rise to an agreement between

      Defendant Donbavand and Defendant Kemp and himself, to enter into a

      scheme against Plaintiff, to deny that he had made an oral gift of real estate to

      Plaintiff, even though Defendant Kemp had given her a key to the home, and a

      short term buyer’s lease evidencing his consent to her proper move into the

      residence.

48.          Plaintiff asserts that electronic correspondence between conspirators

      that has been properly requested by her, but denied her, will support all

      Defendants were involved in Defendant Jones’ retaliation against Plaintiff. All

      Defendants have participated in the common goal of depriving Plaintiff of her

      home, after she had taken possession of the home and made valuable

      improvement, by numerous petitions for eviction proceedings.


49.          Defendants are in possession of electronic communications between

      conspirators that will support a meeting of the minds on the subject of

      retaliation, and the tort of fraud to deprive Plaintiff Faire of the real estate gifted

      to her. Plaintiff Faire has sustained economic damages as a result of the

      conspiracy by Defendants Jones, Kemp and Donbavand to defraud her of her

      rightful title to the real estate.

50.          It is well established that fraud can be the basis of a conspiracy. The

      Defendants Jones, Kemp and Donbavand made material misrepresentations to


                                                                                                13
      the Plaintiff in connection with the gifting of the real estate to her. Each

      Defendant took overt steps and actions to deceive her by going through the

      process of purchase and delivery of the real estate.

51.          Plaintiff Faire relied on each step taken by each of the Defendants in

      furtherance of delivery and possession of the house to her. Defendants

      intended for the Plaintiff to rely on their representations that they were working

      on carrying out the oral gift of real estate.

52.          Defendants’ false representations, including those of Defendant Kemp

      have directly and proximately caused economic and other injuries to the

      Plaintiff. Plaintiff seeks damages within the jurisdictional limits of this court.

53.          Plaintiff seeks exemplary damages from each Defendant including

      Defendant Kemp, because Plaintiff will show each acted with malice toward the

      Plaintiff which entitles Plaintiff to exemplary damages under Texas Civil

      Practice and Remedies code section 41.003(a).


                  Count V QUID PRO QUO SEXUAL HARASSMENT


54.          Plaintiff was an employee of Defendants FMP, ALL JONES and their

      subsidiaries, and her duties were to serve as a personal assistant to the

      Defendant Allen J. Jones, the President and CEO of Defendant FMP. Plaintiff

      was a self-supporting divorced woman with no financial resources other than

      her wages. Plaintiff also had an exemplary work history prior to working for

      Defendants.




                                                                                           14
55.          Plaintiff raises this claim under Tex. Lab. Code Ann. §§ 21.001, .051

      (West 1996), which prohibits discrimination on the basis of sex.


56.          On or about January 21, 2013 Defendant Jones made sexual advances

      toward Plaintiff, a very attractive woman. Defendant Jones then demanded

      physical conduct of a sexual nature. Defendant Jones’s demands escalated

      and the mental conditioning and abuse was so extreme that it prevented

      Plaintiff from defending herself.


57.          Defendant Jones made it clear to the Plaintiff that continued employment

      as well as other job benefits were conditioned on her acceptance of the

      continued sexual demands of Defendant Jones.


58.          At the time of the harassment, Defendant Jones was the President and

      CEO of the Food Management Partners, a Texas LLC. At all times, Defendant

      Jones held himself out to Plaintiff and to the public, as a very powerful business

      man, and owner of 150 businesses. Defendant Jones instilled fear of his

      financial power on Plaintiff. There was no recourse available to the Plaintiff to

      complain.


59.          Plaintiff was harmed by the physical sexual conduct perpetrated against

      her by Defendant Jones. Plaintiff’s harm was directly and proximately cause by

      Defendant Jones sexual harassment. When Plaintiff was mentally well enough

      to, she refused to further submit to Defendant Jones’ inappropriate requests,

      and she was fired on or about August 31, 2014.



                                                                                           15
60.          Plaintiff seeks compensatory damages for lost wages, lost benefits and

      future employment opportunities based on her traumatic experience at the hand

      of Defendant Jones.



61.          Plaintiff seeks exemplary damages based on Defendant Jones’s history

      of sexual harassment of others and including judicial admissions that he

      purchased a female as if she was merely chattel.



62.          Further, Plaintiff seeks exemplary damages against Defendant Kemp

      and Defendant Donbavand, as her injury resulted from Defendants’ malice,

      which entitles Plaintiff to exemplary damages under Tex. Civ. P. & Remedies

      Code section 41.003(a).

                                       JURY DEMAND

63. Plaintiff has demanded a jury trial and tendered the appropriate fee with her

      original petition. The jury trail has been set for March 7, 2016.


                                CONDITIONS PRECEDENT


64. All conditions precedent to plaintiff’s claim for relief have been performed or

      have occurred.


                              OBJECTION TO ASSOCIATE JUDGE


65. Plaintiff objects to the referral of this case to an associate judge for hearing a

      trial on the merits or presiding at a jury trial.


                                                                                         16
                                                 PRAYER

        For these reasons, Plaintiff asks that Defendants be cited to appear and

answer and, on final trial, that Plaintiff be awarded a judgment against Defendants for

the following:


        a.       Exemplary damages

        b.     Economic and non-economic damages including, but not limited to back
             pay, front pay, severance pay, specific performance regarding the gift
             purchase of a home (or its monetary equivalent).

        c.       All the remedies afforded by Tex. Lab. Code Ann. 21.001

        d.       Prejudgment and postjudgment interest.

        e.       Court costs.

        f.       Reasonable and necessary Attorney’s fees

        g.       All other relief to which Plaintiff is entitled.



                                                Respectfully submitted,

                                                   LAW OFFICE OF OLGA BROWN
                                                   111 Soledad, Suite 1725
                                                     San Antonio, Texas 78205
                                                     210/226-1550 telephone
                                                     210/226-1884 facsimile
                                                     Argyle2@sbcglobal.net


                                                   By: /s/ Olga Brown_________
                                                        OLGA BROWN
                                                        State Bar No. 03155500
                                                        Attorney for Plaintiff




                                                                                          17
                            CERTIFICATE OF SERVICE

       I do hereby certify that on the 6th day of October 2015, in accordance with the
TEXAS RULES OF CIVIL PROCEDURE, a true and correct copy of the above and
foregoing Plaintiff’s Sixth Amended Original Petition was furnished to:

     Christine E Reinhard
     SCHMOYER REINHARD LLP
     17806 IH 10 West, Suite 400
     San Antonio, Texas 78257
                                              /s/ Olga Brown_______
                                              OLGA BROWN




                                                                                         18
Appendix 4
                              CAUSE NO. 2014-CI-16674

 CEARTH FAIRE                                  §                    IN THE DISTRICT
 Plaintiff                                     §
                                               §
 V.                                            §
                                               §          150TH JUDICIAL DISTRICT
 FMP SA MANAGEMENT GROUP,                      §
 LLC, D/B/A FOOD MANAGEMENT                    §
 PARTNERS, LLC,                                §
 ALL JONES, LLC, ALLEN J JONES,                §
 INDIVIDUALLY, AND                             §
 PETER DONBAVAND,                              §
 INDIVIDUALLY                                  §
                                               §
 Defendants                                    §           BEXAR COUNTY, TEXAS


   PLAINTIFF’S SECOND MOTION TO COMPEL THE ORAL AND VIDEOTAPED
               DEPOSITION OF DEFENDANT ALLEN J JONES

        PLAINTIFF, Cearth Faire, asks the Court to issue an order to compel the

deposition of Defendant Allen J Jones, properly noticed and now scheduled for

October 27, 2015 In support of such request Plaintiff would show the Court as follows:


                                   I. INTRODUCTION


      1. PLAINTIFF, CEARTH FAIRE, sued Defendants FMP et al, including Defendant

 Jones eleven (11) months ago for numerous tort claims.


      2. Plaintiff was employed by Defendant Jones individually and by Defendant ALL

 JONES, LLC of which Defendant Jones is a principal, and Defendant FMP, of which

 Defendant Jones is the CEO and a principal.


      3. Plaintiff served Defendant Jones, through counsel, a Retention Notice

 (Spoliation Letter) on December 5, 2014. Plaintiff’s counsel has diligently attempted

 to take the sworn testimony of Defendant Jones to no avail.
    4. The sworn testimony of the Defendant Jones necessary to prepare for and to

  prove Plaintiff’s allegations.   The sworn testimony is also necessary prior to

  mediation and/or trial on the merits.


                             II. Refusal to Attend Deposition

       5.     Plaintiff Faire seeks this Order compelling Defendant Jones to attend the

deposition because the deposition first set for January 27, 2015 was quashed. Plaintiff

conferred with opposing counsel, and has noticed Defendant Jones’ deposition again

for April 13, 2015, September 23, 2015 in a companion case to the instant case, and

October 2, 2015.   Plaintiff believes a notice for deposition through his counsel is not

sufficient to compel Defendant Jones to attend.



        6.    The deposition for October 02, 2015 was reset because of Defendant

Jones’ unavailability. Defendant Jones, who owns and operates numerous fast food

franchises is of the belief that such business interests supports his notion that he is

above the law and is of the opinion that in spite of his personal and professional

misconduct he does not have to follow the Texas Rules of Civil Procedure, in

particular his legal obligation as a defendant to give sworn testimony.


       7.     Defendant Jones has a history here in Bexar County, Texas of making

judicial admissions in other proceedings that would shock the conscious of this

tribunal and has not suffered consequences. For example, Defendant Jones testified

before the Hon. Judge Cathy Stryker, that he had paid $10,000 cash for his third wife

in the Dominican Republic.
       8.     Plaintiff believes that if Jones does not hold respect for the global laws of

human rights and United States laws prohibiting human trafficking Defendant Jones

will not attend the oral and videotaped deposition now scheduled October 27, 2015.



                              III.   Sanctions Requested



       9.     Plaintiff requests that an Order compelling Defendant Allen Jones

include serious sanctions. This court can impose sanctions, including the ultimate

sanction of dismissal or default authorized by Tex. R. Civ. P 215.2 (b).



       10.    At the time of this hearing, Plaintiff Faire will testify to the flagrant bad

faith and repeated discovery abuses by Defendant Jones that will support her request

for the ultimate sanction of dismissal or default as authorized by the Rule.



       11.    Plaintiff further requests the Court upon proof of Defendant Jones lying

(perjury) during the deposition, to impose the appropriate sanctions. This court is

authorized to impose sanctions ranging from the payment of expenses and attorney

fees to a default judgment. See TRCP 215.2 (b)



       12.    Plaintiff Faire would show that from the minimum records produced it is

evident that Defendant Jones has given false statements concerning the time, place

and reason for the employment termination. Defendant Jones is expected to obstruct

the court in the performance of its duties in this case. See In re Reece, 341 S.W.3d
360, (Tex. 2011).
                         III. ARGUMENT & AUTHORITIES


  13.       The purpose of discovery is to seek the truth, so disputes may be

decided by what facts are revealed, not by what facts are concealed. Axelson, Inc. v.

McIlhany, 798 S.W.2d 550, 555 (Tex. 1990). Discovery may be obtained about any

matter relevant to the subject matter of the case. Tex. R. Civ. P. 192.3(a).

Information is discoverable as long as it appears “reasonably calculated to lead to

the discovery of admissible evidence.” Id.


  14. Plaintiff’s discovery requests are reasonably calculated to lead to the

discovery of admissible evidence. Specifically, by this motion, Plaintiff seeks

Defendant Jones’ sworn testimony to prove Plaintiff’s claims.    Defendants, in their

previous Motion to Quash depositions misrepresented to the Court that Plaintiff

made no attempt to confer, when in actuality, Defendants ignored Plaintiff’s attempts

to confer, leaving her no alternative to notice the first depositions. Defendant Jones

has a history of making misrepresentations to the Court.


  15. Plaintiff would show that without a court order and a threat of serious

sanctions compelling Defendants Jones to appear for this deposition on October 27,

2016, Defendant Jones is not expected to appear. Plaintiff will then be prejudiced by

not having information that cannot be obtained from any other source, as all of

Plaintiff’s claim are based on Jones’ unlawful conduct.



                              EXPENSES OF MOTION

  16. Plaintiff has incurred expenses in preparing and filing this motion to obtain

relief. Under Texas Rule of Civil Procedure 215.1(d), Plaintiff is entitled to
reasonable expenses incurred in obtaining the order, including attorney fees.


                                      CONCLUSION

  17. Plaintiff requests an order compelling Defendant Jones to appear on October

27, 2015, and give sworn testimony to support the validity of Plaintiff’s allegations

pending in claims before this court.


                                         PRAYER


     For these reasons, Plaintiff asks the Court to set this motion for hearing and,

after the hearing, to compel Defendant Jones to give sworn testimony relevant to the

pleadings before the Court. Plaintiff further requests as part of the order an award for

reasonable expenses incurred in filing this motion, including attorney fees. Plaintiff

prays for all other and further relief to which she is entitled.


                                          Respectfully submitted,

                                          LAW OFFICE OF OLGA BROWN
                                          111Soledad, Suite 1725
                                          San Antonio, Texas 78205
                                          Telephone (210) 226-1550
                                          Facsimile (210) 226-1884
                                          Argyle2@sbcglobal.net

                                          /s/ Olga Brown___________
                                          OLGA BROWN
                                          State Bar No. 03155500

                                          ATTORNEY FOR PLAINTIFF
                          CERTIFICATE OF SERVICE

       I do hereby certify that on the 1st day of October 2015, in accordance with
the TEXAS RULES OF CIVIL PROCEDURE, a true and correct copy of the above and
foregoing Plaintiff’s Second Motion to Compel was furnished to:

    Christine E Reinhard
    SCHMOYER REINHARD LLP
    17806 IH 10 West, Suite 400
    San Antonio, Texas 78257
                                            /s/ Olga Brown_______
                                            OLGA BROWN
                            CAUSE NO. 2014-CI-16674

CEARTH FAIRE                                 §                      IN THE DISTRICT
Plaintiff                                    §
                                             §
V.                                           §
                                             §            150TH JUDICIAL DISTRICT
FMP SA MANAGEMENT GROUP,                     §
LLC, D/B/A FOOD MANAGEMENT                   §
PARTNERS, LLC,                               §
ALL JONES, LLC, ALLEN J JONES,               §
INDIVIDUALLY, AND                            §
PETER DONBAVAND,                             §
INDIVIDUALLY                                 §
                                             §
Defendants                                   §             BEXAR COUNTY, TEXAS

                                        FIAT

     Plaintiff’s Notice of Hearing for Plaintiff’s Second Motion to Compel Deposition,

has been duly submitted to the Court and request is made for hearing thereon and is

hereby set for hearing on the 12th day of October, 2015 at 8:30 a.m. in Presiding

Court ,Room 1.09, of Bexar County Courthouse, San Antonio, Texas.


     SIGNED this the ____ day of October, 2015.



                                       ______________________________
                                       HON. JUDGE PRESIDING


                            CERTIFICATE OF SERVICE

       I do hereby certify that on the 1st day of October 2015, in accordance with the
TEXAS RULES OF CIVIL PROCEDURE, a true and correct copy of the above and
foregoing Plaintiff’s Second Motion to Compel Deposition was furnished to:

     Christine E Reinhard
     SCHMOYER REINHARD LLP
     17806 IH 10 West, Suite 400
     San Antonio, Texas 78257
                                               /s/ Olga Brown_______
                                               OLGA BROWN
Appendix 5
                             CAUSE NO. 2014-CI-16674

CEARTH FAIRE                                   §                      IN THE DISTRICT
Plaintiff                                      §
                                               §
V.                                             §
                                               §
FMP SA MANAGEMENT GROUP,                       §
LLC, D/B/A FOOD MANAGEMENT                     §
PARTNERS, LLC,                                 §            150TH JUDICIAL DISTRICT
ALL JONES, LLC, ALLEN J JONES,                 §
INDIVIDUALLY, AND                              §
PETER DONBAVAND, AND JASON                     §
KEMP, INDIVIDUALLY                             §
                                               §
Defendants                                     §             BEXAR COUNTY, TEXAS

 PLAINTIFF’S RESPONSE TO DEFENDANT JONES’ MOTION TO DISQUALIFY
                      PLAINTIFF’S ATTORNEY

TO THE HONORABLE OF SAID COURT:



     NOW COMES PLAINTIFF FAIRE, who herein files her Response to Defendant

Jones’ Motion for Disqualification of Plaintiff’s attorney and respectfully requests this

Court to DENY such untimely and groundless motion and in support thereof would

show the Court as follows:



 I. Defendant Jones Has Waived Objections To Brown’s Representation By An
                      Unexplained Delay For One Year


     Plaintiff Faire attempted to resolve her claims against Defendant Jones prior to

filing this lawsuit on October 21, 2014. At the time of the pre-suit discussions, on

September 11, 2014, Plaintiff Faire also informed Defendant Jones that she had

interviewed several attorneys and that she intended to hire Brown if the matters

between them did not resolve. Defendant Jones did not object. Defendant Jones
has produced a copy of an email dated September 11, 2014 and September 17,

2014, wherein they were privy to information that Plaintiff intended to and did hire

Brown, and paid Brown a retainer. See Exhibit “A”



     Defendant Jones failed to move for disqualification when Jones filed his answer

on November 24, 2014, nine and a half (9 ½) months ago. Defendant Jones also

failed to move for disqualification when Brown represented Plaintiff beginning on

October 16, 2014 in defense of his attempts to evict her from the home he had

promised her on 8647 Timber Place, San Antonio, TX 78250. Defendant Jones

again failed to move for disqualification when Brown represented Plaintiff at Jones’

second attempt to evict the Plaintiff, properly abated by the Justice court on October

29, 2014, nine (9) months ago.



     Defendant Jones failed to move for disqualification when Brown represented

Plaintiff Faire in the third attempt by Defendant Jones to evict Faire from the

residence he gifted her, which the court dismissed finding the Plaintiff Jones had not

proven their case by a preponderance of the evidence, on August 19, 2015.



     Defendant Jones failed to move for disqualification of Plaintiff’s counsel when

he moved for an expedited dismissal of some Plaintiff’s claims on December 22,

2014, eight and one half (8 ½) months ago. The trial court granted Jones’ Rule 91a

motion on the mistaken notion of a summary judgment standard. Plaintiff intends to

appeal the ruling.



                                                                                         2
     It is just over one year that Defendant Jones has had actual notice that Plaintiff

Faire had retained Brown. Defendant filed the motion to disqualify on September 9,

2015. Waiver of Motion is determined by the filing of Motion. In re Butler, 987 S.W.
2d 221, 224 (Tex. App.—Houston [14th Dist.] 1999, orig. proceedings).



     II. DEFENDANT JONES HAS FAILED TO ESTABLISH GROUNDS FOR
               DISQUALIFICATION OF PLAINTIFF’S COUNSEL


       Plaintiff asserts that notwithstanding the fact that this is an untimely motion,

Defendant Jones has failed to establish with specificity the circumstances that justify

the attorney’s disqualifications one year later.



       Defendant Jones has failed to allege the facts and issues involved in both

former (a divorce ) and present (employment claims) litigation are similar.

A requirement, if he alleges Plaintiff was a member of the litigation team of the

former suit, when in fact she was not.      See Affidavit of Plaintiff, herein marked as

Exhibit “B” and incorporated here for all purposes.



     Defendant Jones is required to provide evidence of specific similarities that

would be included and recited in the disqualification order.



       Plaintiff Faire was not a member of his litigation team during the pendency of

the Jones divorce. Jones was represented by Sam Bashara and his office who did
not need the assistance of a clerk to properly defend Jones. Plaintiff Faire never met

with Bashara or any members of his staff during the divorce proceedings. Plaintiff

was merely the passive recipient of emails having to do with calendar and deadlines

of Defendant Jones.



       Plaintiff would further show that emails are not privileged information.

Further, Defendant Jones “wiped” Plaintiff’s personal and business phone, and

emails produced were those that were remained in the electronically stored

communications on Plaintiff’s personal email account.



                   III. No Fiduciary Duty Between Jones and Faire


     Plaintiff Faire would show there is no fiduciary duty existing between her and

Jones. The facts of the this case do not support an obligation for Plaintiff Faire to

honor the duty of loyalty, and utmost good faith and including the duty to act in

Defendant Jones’ best interest when the facts of this case would also support a

claim for wrongful termination under Sabine Pilot Serv. v. Hauck 687 S.W.2d 733,

735 (Tex. 1985).



     The elements of Sabine Pilot are simply 1) plaintiff was an at-will employee, 2)

plaintiff refused to perform an illegal act, 2) plaintiff was terminated solely because of

the refusal. The law would not impose a fiduciary duty on an employee whose

employer demanded and ordered her to commit acts in violations of human rights.




                                                                                             4
     Movant has failed to establish any evidence that would support a fiduciary

duty exists between Defendant Jones and Plaintiff in light of the allegations of this

suit and of documents that have been exchanged through proper discovery

requests. Mere conclusory statements of employee/employer relationship in this

case are not sufficient to claim a fiduciary duty.



     In this case, since Plaintiff Faire does not owe Defendant Jones a fiduciary

duty, thus the bold conclusion that Brown assisted and encouraged Plaintiff Faire to

breach her fiduciary duty to Jones is without merit. None of Movant’s cases cited in

this paragraph are on point. The Johnson case is a dispute between a law firm and

an ex-associate over referral fees.           Flanagan Shipping Corp defines the

responsibility of a third-party who participates in a breach of fiduciary duty. Plaintiff

Faire agrees with the definition, however, there is no fiduciary duty established here

for Brown to knowingly participate in.



     Brown should not be disqualified if “ through no wrongdoing on her part, she

gained possession of opponent’s confidential information without regard to the

significance of the information or other circumstances”. See In re Meador. 968
S.W.2d 346, 351-52 (Tex. 1998). Any emails between Bashara’s office and Jones

were scrutinized by Jones when his office wiped Plaintiff’s electronic devices, and

when he forwarded to her personal email accounts the emails they now complain of.

Emails are not private and after six months lose confidentiality if any existed.
         IV. BROWN SHOULD NOT BE DISQUALIFIED FOR RECEIVING
                  “ALLEGED “ PRIVILEGED MATERIALS


       Defendant Jones seeks to untimely disqualify Plaintiff’s counsel for receiving

“alleged” privileged emails outside the normal discovery process without first

establishing he is without fault that Plaintiff Faire was in possession without his

consent and knowledge.



     Plaintiff Faire has plead that she was in the Domincan Republic “assisting

him in the defense of his child custody litigation here in Bexar County. Plaintiff

Faire has not admitted to the responsibilities attributed to her in the Jones Affidavit.



     Plaintiff Faire assisted him in the care of the infant son he was holding hostage

in the Dominican Republic to gain leverage in the divorce proceedings. Neither

Jones nor Bashara told her she was part of the legal team or that she was being

entrusted with privileged information that was not a matter of public record.



     Defendant Jones has failed to establish the most important element required for

disqualification; that being the significance of the privileged information. See In

re Meador,

     While Movant has listed some the bates-stamped documents the Plaintiff has

produced, the fact the documents originated from his previous law firm in and of

itself is not enough to make the emails privileged.




                                                                                           6
     Defendant Jones has not disclosed to this court, the extent to which he is at

fault in this matter.     Defendant Jones, routinely forwarded email to Plaintiff’s

personal email account.

     If Plaintiff’s personal email account contained any alleged privileged information

it was at the request of Jones.



                           ARGUMENTS & AUTHORITIES

I. Waiver



     Plaintiff Faire asserts that this Court go no further than a determination of

waiver of this claim for disqualification of her attorney. Defendant Jones has failed

to bring this motion in a timely manner. For over a year, Defendant Jones has had

the best of legal representation in the area of employment law. This case has been

intensively litigated over many hearings which, at any one of those times, he could

have filed this motion. Defendant Jones had many opportunities to bring this motion,

and completely ignored that his window of opportunity could be narrow.



     If Defendant Jones had filed this motion on December 2014, the courts have

found two months is a reasonable time to bring disqualification motions. Wasserman

v. Black, 910 S.W.2d 564, 569 (Tex. App.__Waco 1995, no writ) Even three

months delay in filing the motion could also be timely with Buck v. Palmer, 381
S.W.3d 525 , 528 (Tex. 2012) (per curiam).
     In Vaughan v. Walther, 875 S.W.2d 690, 691 (Tex. 1994) original proceeding,

the Court found an “unexplained seven-month delay in seeking the attorney’s

disqualification was sufficient to establish waiver. Also a six and one-half month

delay in seeking attorney’s disqualification resulted in waiver. Conoco Inc. v. Baskin,

803 S.W.2d 416, 419 (Tex. App.__El Paso 1991, no writ)



II. Lack of Specificity



     By this Motion all Movant has established is that Plaintiff’s Counsel represented

Defendant Jones’ third wife in child custody litigation. The facts known to Plaintiff’s

counsel are a matter of public record. Mainly, Movant abducted his infant son and

held him hostage in the Dominican Republic.



       In good-faith Plaintiff has produced emails that were left in Plaintiff’s personal

email accounts after Movant had an opportunity to “wipe” the electronically stored

information at the time of her termination of employment.



     Also by this Motion Movant is requesting a severe remedy/relief against

the Plaintiff. In considering this motion this “ court must adhere to an exacting

standard”. See Spears v. Fourth Ct. of Appeals, 797 S.W.2d 654, 656 (Tex. 1990).

Mere allegations of unethical conduct on the part of the Plaintiff and her counsel will

not do. In re Sanders, 153 S.W.3d 54 57 (Tex., 2004)



                                                                                            8
     Movant’s motion is not sworn to.         The exhibits attached therein are not

sufficient to establish that Plaintiff was a member of the litigation team. There were

no representations by Movant or his counsel Bashara that informed the Plaintiff that

she was a member of the litigation team involving child custody issues.



     The Jones affidavit is not sufficient evidence to establish the fact that a conflict

exists.   Plaintiff would show that and attaches herein that Jones had judicially

admitted to paying $10,000.00 to a brothel owner for his wife See Exhibit C. Jones a

sophisticated businessman knows this is a crime and a serious violation of human

rights. His affidavit is objectionable on that basis. Therefore there is no evidence to

support the disqualification of Plaintiff’s counsel.    Movant has failed to prove that

the factual matters involved in the child custody suit were closely related to the

pending litigation. They were not.



     This motion is not specific as to what specific confidences and secrets were

imparted to the Plaintiff and what harm if any it has caused the Movant.

III. Meador



     In this case, the trial court refused to disqualify Plaintiff’s counsel. Like in this

case, the Defendant accused the lawyer of improperly using privileged information,

documents which the lawyer’s client (in another lawsuit) secretly removed from

Defendant’s office.
     The trial court refused to disqualify the lawyer. Additionally, in this lawsuit, the

Movant actually forwarded email to the Plaintiff’s personal email account, from his

previous lawsuit, without any confidential statements or requests. If there are any

claims of unauthorized disclosure, it is the Movant           that is responsible for the

disclosure of those documents.



                               CONCLUSION & PRAYER

     Nowhere in his sixteen (16) page motion does Movant offer an explanation for

his one year’s delay in filing his motion to disqualify Plaintiff’s counsel. Nowhere in

his motion does Defendant Jones specifically shows this Court the sensitivity of the

alleged privileged information.



     Defendant Jones fails to show this Court how he is harmed by the receipt of

information he requested from the Plaintiff. Defendant Jones simply makes

conclusory statements unsupported by the evidence required to meet his burden.



     For the reasons stated above and supported by Movant’s caselaw Plaintiff

respectfully requests this Court issue an Order denying Defendant Jones’ Motion to

Disqualify. Plaintiff Faire prays for all other and further relief to which she is justly

entitled.




                                                                                            10
                                         Respectfully submitted,

                                         LAW OFFICE OF OLGA BROWN
                                         111 Soledad, Suite 1725
                                           San Antonio, Texas 78205
                                           210/226-1550 telephone
                                           210/226-1884 facsimile
                                           Argyle2@sbcglobal.net


                                         By: /s/ Olga Brown__________
                                              OLGA BROWN
                                              State Bar No. 03155500
                                              Attorney for Plaintiff



                           CERTIFICATE OF SERVICE

       I do hereby certify that on the 15TH day of September 2015, in accordance
with the TEXAS RULES OF CIVIL PROCEDURE, a true and correct copy of the above and
foregoing Plaintiff’s Response to Defendants’ Motion to Disqualify was furnished to:

     Christine E Reinhard
     SCHMOYER REINHARD LLP
     17806 IH 10 West, Suite 400
     San Antonio, Texas 78257
                                             /s/ Olga Brown_______
                                             OLGA BROWN
Date: Fri, 19 Sep 2014 10:21:33 -0400

From: Tracy Amass

To: Peter Donbavand

Subject: FW: Receipt from Olga Brown



From: Lisa Mittelberg
Sent: Friday, September 19, 2014 8:44 AM
To: Tracy Amass
Subject: FW: Receipt from Olga Brown

It looks like Cearth still thinks that she works for Allen. Here is a copy of a credit card receipt
that she signed and I received it this Wednesday. Allen didn’t know what it was for. I did call
the attorney (Olga Brown) and gave them Allen’s cell so that they could look into it and get
back to him about it.


Lisa Mittelberg
Executive Assistant
Food Management Partners Inc.
120 Chula Vista
Hollywood Park, Texas 78232

Phone 210-403-3725 ext 201
Fax 210-403-3580


From: Allen Jones
Sent: Friday, September 19, 2014 7:19 AM
To: Lisa Mittelberg
Subject: Re: Receipt from Olga Brown

No idea what this is

Sent from my iPhone

On Sep 17, 2014, at 3:51 PM, "Lisa Mittelberg" < lmittelberg@foodmps.com >
wrote:

     Isn’t this the name of your attorney?


     Lisa Mittelberg
     Executive Assistant
     Food Management Partners Inc.
     120 Chula Vista
     Hollywood Park, Texas 78232

     Phone 210-403-3725 ext 201
     Fax 210-403-3580

                                                                                  DEF-CF-00527
From: Square [ mailto:noreply@messaging.squareup.com ]
Sent: Wednesday, September 17, 2014 2:49 PM
To: Cearth Faire
Subject: Receipt from Olga Brown
                   Spac er




                                                                 Olga Brown


                                                          How was your experience?
                                                               Positive




                           $                       2,500.00
                                                  Custom Amount                                   $2,500.00


                                                  Total                                           $2,500.00




                                                  Visa 4704                                  9/17/14, 1:58 PM
                                                                                                       #YJTE

                   R e c e ip tb o to m e d g e




                                                      © 2014 Square, Inc. All rights res erved.
                                                  1455 Market Street, Suite 600, San Francis co, CA
                                                                       94103

                                                               Square Privacy Policy
                                                                 Not your receipt?
                                                      Manage preferences for digital receipts

                                                                          F o o te rlo g o




                                                                                                                DEF-CF-00528
Date: Fri, 12 Sep 2014 10:31:39 -0400

From: Peter Donbavand

To: Jason Kemp

Cc: Allen Jones

Subject: RE: Code of ethics

This code is for BWW Corp employees. Unless I am missing something, I wouldn’t be overly
concerned. Olga Brown was not a particularly good attorney and even if she did bring a
case, we have plenty of witnesses to corroborate her erratic behavior and discredit her.


Peter Donbavand

Vice President
Real Estate & Business Development
Food Management Partners
210-403-3725 ext 218
pdonbavand@foodmps.com

Confidentiality: The information contained in this e-mail and any attachments to it is
privileged, confidential, and protected from disclosure. If you are not the intended recipient,
you are hereby notified that any dissemination, distribution or duplication of this
communication is strictly prohibited. If you have received this communication in error, please
notify the sender immediately, and delete it from your network server and/or hard drive.

From: Jason Kemp
Sent: Thursday, September 11, 2014 1:20 PM
To: Peter Donbavand
Cc: Allen Jones
Subject: Fwd: Code of ethics



JK


**********************************************
Jason R. Kemp
Co-founder & CFO
Food Management Partners, Inc.
120 Chula Vista
Hollywood Park, Texas 78232
P- 210-403-3725 ext. 217
F- 210-403-9097 *Confidential fax*
C- 210-268-2006
Jasonkemp@FoodMPS.com

Begin forwarded message:

     From: Cearth < mommiesawitch@yahoo.com >
     Date: September 11, 2014 at 1:15:43 PM CDT
     To: < allenjones@foodmps.com >, < jasonkemp@foodmps.com >, <
                                                                              DEF-CF-00486
brianpadilla@foodmps.com >
Subject: Code of ethics

Allen,

I don't have to do this but I contacted Olga Brown. I have included the
partners that will be served with subpoenas. Our affair and
subsequent termination is in violation of this code.

http://files.shareholder.com/downloads/BWLD/0x0x481458/2d00f2bc-5360-
442c-8f00-49c13da5b325/code_of_ethics.pdf

Contact me if you are interested in keeping this out of court.

210-725-5213
Cearth Faire


Sent from my T-Mobile 4G LTE Device




                                                                 DEF-CF-00487
                                       EXHIBIT B

                              CAUSE NO. 2014-CI-16674

CEARTH FAIRE                                                           IN THE DISTRICT
Plaintiff

V.
                                                            150TH JUDICIAL DISTRICT
FMP SA MANAGEMENT GROUP, LLC,
D/BIA FOOD MANAGEMENT
PARTNERS, LLC,
ALL JONES, LLC, ALLEN J JONES,
INDIVIDUALLY, AND
PETER DONBAVAND, INDIVIDUALLY

Defendants                                                    BEXAR COUNTY, TEXAS

                                      AFFIDAVIT
STATE OF TEXAS
COUNTY OF BEXAR


      BEFORE ME, the undersigned authority, a notary public in and for the State of
Texas, personally appeared Cearth Faire, known to be the person whose name is
subscribed to this affidavit and who after being duly sworn by me did on her oath
depose and state the following, to-wit:

      1„ "My name is Cearth Faire. I am over the age of 18 and I am fully competent
          to make this Affidavit in all respects and the statements contained herein are
          within my personal knowledge and true and correct..

      2.. I am the Plaintiff in this lawsuit against Allen J Jones, FMP, ALL JONES, LLC,
          Peter Donbavand and Jason Kemp, all officers of the business entities..

      3.. I am a former employee of FMP and ALL JONES.. I was hired November 12,
          2012 and fired August 31, 2014.. At all times, I was employed as Allen Jones'
          personal assistant.. My knowledge of Mr.. Jones' business was limited to
          assisting in personal matters, handling calendars and scheduling travel

      4.. My attorney, Olga Brown, represented Mr.. Jones' third wife, Tetyana Jones,
          in an international child custody case.. Mr.. Jones was accused of holding the
          infant, Astin, in the Dominican Republic to gain an advantage in his divorce
          action.. My case against Jones is about his oral gift of real estate, sexual
          harassment and related actions.. The factual information is completely
          different and unrelated.
                                                    EXHIBIT B


      5. I was never told I was part of his litigation team. During the period, March 12,
          2013 to July 17 2013, when I was required to work in the Dominican Republic,
          to care for his child and other matters, is when Mr. Jones first made his oral
          promise of real estate, his promise to buy me a house,.

      6.. As Mr.. Jones' personal assistant, I was to gather personal information and
          forward it to this legal team, Peter Donbavand, Melissa Figueroa and counsel
          Sam Bashara. I was never informed, nor assumed that I was part of any
          litigation team. I have no education in this field.. Mr.. Bashara never asked for
          my assistance Peter Donbavand was the person in the key role of liaison to
          his attorneys in San Antonio and in the Dominican Republic.

      7.. On Saturday, August 30, 2014, as part of my employment, at Mr.. Jones'
          direction, I traveled with him, his girlfriend, his children, and the nanny to
          South Padre Island for the Labor Day weekend, in his 2014 Mercedes G450
          On the morning of Sunday, August 31, 2014, when I refused to engage in a
          sexual encounter that I found offensive, he fired me.. However, he refused to
          allow me to return to San Antonio, forcing me to stay in that toxic
          environment.. I was forced to ride back to San Antonio with him and everyone
          else on Monday, September 1, 2014..

      8.. In response to discovery served by Allen Jones, attached as Exhibit A to this
          affidavit, I produced 97 pages responsive to what Allen Jones asked for in his
          Interrogatory No.. 12, and Request for Production No.. 70, that he now
          complains of.. Some were duplicates in that I produced emails both sent
          directly to my personal account, and those I forwarded to my work account I
          turned these documents over to my attorney, as requested by Allen Jones
          and his attorneys.. Ms. Brown has not represented Mr.. Jones' ex-wife since
          July of 2013.. I did not have these, nor had I used them in anyway myself,
          except to respond to his demands


                                                              ,,A.WAP012% .d111.11    /
                                                       Signature

SWORN and SUBSCRIBED to before me on this                                 of September 2015



       t,1
         1?4:4:,        RAMONA 1. FLORES               Notary Publi in and for State of Texas
      .4v."   : r   Notary Public, State of Texas
                      My Commission Expires
                         August 16, 2016              My commission expires: Ca/          )0
                                  EXHIBIT
                             EXHIBIT
                             EXHIBIT A -- CF
                                     A       B
                                          CF Affidavit
                                             Affidavit


                               CAUSE NO.
                               CAUSE NO. 2014-CI-16674
                                         2014-CI-16674

 CEARTH
 CEARTH FAIRE
           FAIRE                                §
                                                §                      IN THE
                                                                       IN THE DISTRICT
                                                                              DISTRICT
 Plaintiff                                      §
                                                §
                                                §
                                                §
 V.
 V.                                             §
                                                §
                                                §
                                                §           150TH JUDICIAL DISTRICT
                                                            150TH JUDICIAL DISTRICT
 FMP SA
 FMP  SA MANAGEMENT
         MANAGEMENT GROUP,
                      GROUP,                    §
                                                §
 LLC, D/B/A
 LLC, D/B/A FOOD
            FOOD MANAGEMENT
                  MANAGEMENT                    §
                                                §
 PARTNERS, LLC,
 PARTNERS,   LLC,                               §
                                                §
 ALL JONES,
 ALL JONES, LLC,
             LLC, ALLEN
                  ALLEN J
                        J JONES,
                          JONES,                §
                                                §
 INDIVIDUALLY, AND
 INDIVIDUALLY, AND                              §
                                                §
 PETER DONBAVAND,
 PETER  DONBAVAND,                              §
                                                §
 INDIVIDUALLY
 INDIVIDUALLY                                   §
                                                §
                                                §
                                                §
 Defendants                                     §
                                                §             BEXAR COUNTY,
                                                              BEXAR COUNTY, TEXAS
                                                                            TEXAS


    PLAINTIFF’S OBJECTIONS
    PLAINTIFF'S OBJECTIONS AND
                           AND RESPONSES
                               RESPONSES TO
                                         TO DEFENDANT
                                            DEFENDANT ALLEN
                                                      ALLENJJ JONES'
                                                              JONES’
  FIRST SET
  FIRST SET OF
             OF INTERROGATORIES   AND FIRST
                 INTERROGATORIES AND  FIRST REQUEST FOR PRODUCTION
                                            REQUEST FOR  PRODUCTION

TO:
TO:    Fmp
       Fmp SaSa Management
                 Management Group,
                                Group, LLC,
                                       LLC, D/B/A
                                             D/B/A Food
                                                   Food Management
                                                        Management Partners,
                                                                      Partners, LLC,
                                                                                LLC, All
                                                                                     All
       Jones, LLC,
       Jones,  LLC, Allen
                    Allen J J Jones,
                              Jones, and
                                     and Peter
                                          Peter Donbavand,
                                                Donbavand, Defendants,
                                                            Defendants, by
                                                                        by and
                                                                           and through
                                                                                through
       their attorney
       their attorney of
                       of record,
                           record,Christine
                                   ChristineEEReinhard,
                                                Reinhard,17806
                                                          17806IH
                                                                IH 10
                                                                   10 West,  Suite 400,
                                                                      West, Suite  400,
       San  Antonio, Texas
       San Antonio,   Texas 78257.
                              78257.


  Plaintiff, Cearth
  Plaintiff, Cearth Faire,   serves these
                      Faire, serves  these objections
                                            objections and
                                                        and answers
                                                             answers to   Defendant Allen
                                                                       to Defendant Allen J
                                                                                          J
Jones’ first
Jones' first set
             set of
                 of interrogatories
                    interrogatories and
                                    and first
                                        first requests
                                              requests for
                                                       for production.
                                                           production.

                                             Respectfully submitted,
                                             Respectfully submitted,

                                             LAW OFFICE
                                             LAW          OF OLGA
                                                  OFFICE OF    OLGA BROWN
                                                                      BROWN
                                             111 Soledad, Suite
                                             111 Soledad, Suite 1725
                                                                 1725
                                               San Antonio, Texas
                                               San Antonio, Texas 78205
                                                                   78205
                                               210/226-1550 telephone
                                               210/226-1550  telephone
                                               210/226-1884 facsimile
                                               210/226-1884  facsimile
                                               Argyle2@sbcglobal.net
                                               Arbyle2@sbcglobal.net


                                             By: Is/
                                             By: /s/ Olga
                                                     Olga Brown
                                                          Brown_______
                                                   OLGA BROWN
                                                   OLGA   BROWN
                                                   State
                                                   State Bar
                                                         Bar No.
                                                             No. 03155500
                                                                 03155500
                                                  Attorney for
                                                  Attorney for Plaintiff
                                                               Plaintiff
                                   EXHIBIT
                              EXHIBIT
                              EXHIBIT A -- CF
                                      A       B
                                           CF Affidavit
                                              Affidavit



                                CERTIFICATE OF
                                CERTIFICATE OF SERVICE
                                               SERVICE

        II do
           do hereby
              hereby certify
                        certify that
                                that on
                                     on the   1st day
                                         the 1st  day of
                                                       of April
                                                          April 2015,
                                                                2015,in  inaccordance
                                                                            accordance with
                                                                                          with the
                                                                                               the
T EXAS R
TEXAS       ULES OF
           RULES   OFCCIVIL
                         IVIL PROCEDURE
                                PROCEDURE, , a true   and
                                                 a true andcorrect
                                                              correctcopy
                                                                        copyofofthethe above   and
                                                                                       above and
foregoing Plaintiff’s
foregoing    Plaintiff's Objections
                         Objectionsandand Responses
                                           Responses to to Defendant
                                                           Defendant Allen
                                                                         Allen JJ Jones’
                                                                                  Jones' First
                                                                                         First Set
                                                                                               Set
of Interrogatories
of  Interrogatories and
                      andFirst
                            First Request
                                  RequestforforProduction
                                               Production toto Plaintiff
                                                               Plaintiff was
                                                                          was furnished
                                                                              furnished to:
                                                                                          to:

     Christine E
     Christine E Reinhard
                 Reinhard
     SCHMOYER     REINHARD LLP
     SCHMOYER REINHARD         LLP
     17806  IH 10
     17806 IH  10 West,
                  West, Suite
                        Suite 400
                              400
     San Antonio, Texas
     San Antonio,  Texas 78257
                         78257
                                                    /s/ Olga
                                                    /s/ Olga Brown
                                                             Brown_______
                                                    OLGA BROWN
                                                    OLGA    BROWN




                                                                                                     2
                                                                                                     2
                                       EXHIBIT
                                  EXHIBIT
                                  EXHIBIT A -- CF
                                          A       B
                                               CF Affidavit
                                                  Affidavit


     PLAINTIFF’S OBJECTIONS
     PLAINTIFF'S OBJECTIONS AND
                            AND RESPONSES
                                RESPONSES TO
                                          TO DEFENDANT
                                             DEFENDANT ALLEN
                                                       ALLEN JJ JONES'_
                                                                JONES’
                       FIRST SET
                      FIRST  SET OF
                                 OF INTERROGATORIES
                                    INTERROGATORIES

INTERROGATORY NO. 1:
  Identify
  Identify each  instance in
           each instance     in which
                                which you
                                        you contend
                                             contend Jones
                                                        Jones "promised
                                                                 “promised Plaintiff
                                                                              Plaintiff that
                                                                                         that he   would
                                                                                               he would
  buy
  buy aa home
         home and
                and transfer
                      transfer ownership
                                ownership to to her,"
                                                her,” as
                                                       as alleged
                                                           alleged in inyour
                                                                         your Petition,
                                                                               Petition, including
                                                                                           including the
                                                                                                      the
  dates  on which
  dates on  which such
                    such promises
                           promises were
                                      were made,     the manner
                                             made, the    manner in in which
                                                                        which Jones
                                                                              Jones allegedly
                                                                                        allegedly made
                                                                                                   made
  such promises
  such  promises (e.g.,
                   (e.g., by   email, oral
                           by email,  oral communications,
                                            communications, etc.)  etc.) and any witnesses
                                                                         and any   witnesses to  to such
                                                                                                    such
  communications.
  communications.
  ANSWER:Plaintiff
 ANSWER:       Plaintiffobjects
                         objects and
                                 anddeclines
                                      declines toto give
                                                    give aa narrative
                                                            narrative answer
                                                                        answerto to this
                                                                                     this Interrogatory.
                                                                                          Interrogatory.
  Subject
  Subject to  and without
           to and  without waiving
                             waiving the
                                       the foregoing
                                           foregoing objection,
                                                        objection,JuneJune 2013   while working
                                                                            2013 while     working 24/7
                                                                                                     24/7
  in the Dominican
  in the  Dominican Republic,
                        Republic, August
                                   August 2013       while celebrating
                                             2013 while     celebrating Mr.Mr. Jones'
                                                                                Jones’ birthday,
                                                                                          birthday, and
                                                                                                     and
  numerous    other  conversations    during  the  course    of all evening/night    work
  numerous other conversations during the course of all evening/night work as personal      as  personal
  assistant.
  assistant.


INTERROGATORY NO. 2:
  If
  If you
     you contend
         contend youyou were   employed by
                         were employed     by Jones,
                                               Jones, state
                                                        state the
                                                               the factual
                                                                    factual basis
                                                                             basis for
                                                                                    for your
                                                                                         your contention.
                                                                                              contention.
  ANSWER: Plaintiff
 ANSWER:        Plaintiff objects
                          objects to
                                  to this
                                      this request
                                           request because
                                                      because itit isis overly
                                                                        overly broad,
                                                                                broad, premature,
                                                                                          premature, not
                                                                                                       not
  limited
  limited in
          in time
             time or   scope, and
                   or scope,   and further
                                    further objects
                                             objects toto this
                                                          this request
                                                                request because
                                                                           because itit requires
                                                                                        requires Plaintiff
                                                                                                   Plaintiff
  to marshal
  to  marshal all
                all her
                     her evidence
                          evidence onon this
                                         this particular
                                                particular issue,
                                                            issue, andand such
                                                                            such request
                                                                                  request is is improper
                                                                                                 improper
  Subject
  Subject to
           to and   without waiving
               and without    waiving the
                                       the foregoing
                                            foregoingobjection,
                                                         objection,please
                                                                       pleaserefer
                                                                               refertotoDEF-CJ-00065,
                                                                                          DEF-CJ-00065,
  0452/53,   DEF-CF-00220-384.Plaintiff
  0452/53, DEF-CF-00220-384.           Plaintiffwill
                                                 willsupplement
                                                      supplement as   as required
                                                                          required byby the
                                                                                         the rules
                                                                                             rules


INTERROGATORY NO. 3:
  Identify
  Identify all   documents supporting
             all documents    supporting your
                                            your contention
                                                   contentionthat that Jones
                                                                         Jones “authorized
                                                                                "authorized for   the
                                                                                              for the
  necessary
  necessary real      estate transactions
                 real estate transactions to to be   initiated that
                                                 be initiated          would result
                                                                 that would   result in  a purchase
                                                                                      in a purchase
  transaction and
  transaction         an immediate
                 and an  immediate transfer
                                     transfer of
                                               of ownership,"
                                                  ownership,” as      alleged in
                                                                  as alleged   in your
                                                                                  your Petition.
                                                                                       Petition.
  ANSWER:Objection,
 ANSWER:        Objection, duplicative.
                            duplicative. Please
                                         Pleaserefer
                                                   refertoto Plaintiffs
                                                             Plaintiff’s Objections
                                                                         Objections and
                                                                                    and Responses
                                                                                          Responses
  to Defendant
  to Defendant ALL ALL JONES,
                        JONES, LLC's
                                  LLC’s First
                                         First Set
                                               Set ofof Interrogatories,
                                                         Interrogatories, Interrogatory
                                                                           Interrogatory No.
                                                                                           No. 4, and
                                                                                               4, and
  Plaintiff’s Objections
  Plaintiff's  Objectionsandand Responses
                                 Responses to      Defendant FMP's
                                                to Defendant      FMP’s Request
                                                                           Request for
                                                                                     for Production,
                                                                                          Production,
  Request No.
  Request    No. 47.
                  47.


INTERROGATORY NO. 4:
  Identify
  Identify all
            all copies
                copies of  ofthe
                               the“written
                                   "writtenagreement
                                            agreement [Jones
                                                          [Jones promised
                                                                    promised to to execute]  at closing,
                                                                                   execute] at  closing,
  giving [you]
  giving  [you] full
                  full title
                        title and
                              and interest
                                   interest to
                                             to the
                                                 the home,”
                                                     home," as as alleged   in your
                                                                   alleged in  your Petition.
                                                                                     Petition.
  ANSWER:Objection,
 ANSWER:         Objection, duplicative.
                                 duplicative. Please
                                               Pleaserefer
                                                        refertoto Plaintiffs
                                                                  Plaintiff’s Objections
                                                                              Objections and
                                                                                           and Responses
                                                                                                Responses
  to Defendant
  to Defendant ALL  ALL JONES,
                            JONES, LLC's
                                       LLC’s First
                                              First Set
                                                     Set of
                                                          of Interrogatories,
                                                              Interrogatories, Interrogatory
                                                                                 Interrogatory No.
                                                                                                 No. 5, and
                                                                                                     5, and
  Plaintiff’s Objections
  Plaintiff's  Objectionsand     and Responses
                                      Responses to      Defendant FMP's
                                                     to Defendant      FMP’s Request
                                                                                Request forfor Production,
                                                                                                Production,
  Request No.
  Request    No. 60.
                   60.
                                       EXHIBIT
                                  EXHIBIT
                                  EXHIBIT A -- CF
                                          A       B
                                               CF Affidavit
                                                  Affidavit


INTERROGATORY NO. 5:
  Identify
  Identify all  “necessary documents”
            all "necessary    documents" Jones  Jones promised
                                                        promised to  to sign   “to give
                                                                         sign "to  give Plaintiff
                                                                                         Plaintiff full
                                                                                                    full and
                                                                                                         and
  complete ownership
  complete    ownership of of the
                              the home,"
                                    home,” including
                                              including any    such documents
                                                          any such     documents in  in your
                                                                                        your possession,
                                                                                              possession,
  custody, and
  custody,          control, whether
             and control,    whether you  you contend
                                                contend such
                                                           such documents
                                                                 documents were   were drafted,
                                                                                         drafted, and     the
                                                                                                    and the
  approximate     date(s) on
  approximate date(s)      on which
                              which you you reviewed
                                             reviewed anyany such
                                                             such documents.
                                                                     documents.
  ANSWER:Plaintiff
 ANSWER:        Plaintiffobjects
                         objects toto this
                                       this request
                                            request because
                                                      because itit is
                                                                    is overly
                                                                       overly broad,
                                                                               broad, and
                                                                                        and further
                                                                                             further object
                                                                                                      object
  to this
  to this request
          request because
                    because itit requires
                                 requires Plaintiff
                                             Plaintiff to
                                                       to marshal
                                                          marshal allall her evidence on
                                                                         her evidence    on this
                                                                                            this particular
                                                                                                  particular
  issue,
  issue, and    such request
          and such     request isis improper.
                                     improper. Subject
                                                   Subject to toand
                                                                 andwithout
                                                                         without waiving
                                                                                  waiving the
                                                                                            the foregoing
                                                                                                  foregoing
  objection, Plaintiff
  objection,   Plaintiff was
                         was not
                               not presented
                                    presented withwith any   documents for
                                                         any documents       for review
                                                                                 review byby Defendants.
                                                                                              Defendants.
  Plaintiff will
  Plaintiff        supplement when
             will supplement                Defendants properly
                                   when Defendants          properly and and completely
                                                                                completely respond
                                                                                               respond to  to
  Plaintiff’s request
  Plaintiff's  request for    documents under
                          for documents         under the    possession, custody
                                                        the possession,        custody and       control of
                                                                                          and control      of
  defendants. See
  defendants.     See TRCP
                        TRCP 193.1.
                                193.1.


INTERROGATORY NO. 6:
  Identify
  Identify each   manner in
           each manner       in which
                                which you
                                       you contend
                                             contend youyou "detrimentally
                                                              “detrimentally relied
                                                                               relied upon       [Defendant
                                                                                         upon [Defendant
  Jones’s]
  Jones's] misrepresentation," as alleged in your Petition, including but not limited to
            misrepresentation,”     as  alleged   in your  Petition,  including   but   not   limited to any
                                                                                                          any
  costs or
  costs  or expenses     incurred based
            expenses incurred      based onon such
                                              such alleged
                                                      alleged misrepresentations.
                                                                misrepresentations.
  ANSWER:Plaintiff
 ANSWER:        Plaintiffobjects
                          objects and
                                  anddeclines
                                       declines to to give
                                                      give aa narrative
                                                              narrative answer
                                                                          answerto  to this
                                                                                        this Interrogatory.
                                                                                             Interrogatory.
  Subject
  Subject toto and
                and without
                     without waiving
                                waiving the
                                         the foregoing
                                               foregoing objection,
                                                            objection, Plaintiff,
                                                                          Plaintiff, with
                                                                                      with consent
                                                                                             consent from
                                                                                                        from
  Defendants Jones
  Defendants     Jones andand Donbavand,
                               Donbavand, took
                                             took possession
                                                    possession of  of her
                                                                      her home
                                                                           home on on or or about
                                                                                            about July
                                                                                                    July 30,
                                                                                                          30,
  2014, incurred
  2014,  incurred moving
                    moving expenses,
                              expenses, andand proceeded
                                                proceeded to   to make
                                                                  makeimprovements,
                                                                         improvements, including
                                                                                               including but
                                                                                                          but
  not
  not limited
      limited to
               to purchasing
                  purchasing andand installing
                                     installing aa hot
                                                    hot water
                                                        water heater.
                                                                heater.


INTERROGATORY NO. 7:
  If you are
  If you     seeking an
         are seeking    an award
                           award ofof any
                                      any sum
                                           sum of
                                                of money,
                                                    money, whether
                                                             whether byby damages
                                                                          damages or or otherwise,
                                                                                        otherwise,
  state the
  state the full
            full amount
                 amount ofof money
                             money youyou seek
                                           seek and  describe the
                                                and describe        manner in
                                                                the manner   in which
                                                                                which the  amount
                                                                                       the amount
  was   calculated. Your
  was calculated.        Your description
                               description should
                                             should include
                                                      include each
                                                                 each element
                                                                        element or     damage or
                                                                                   or damage      or
  component ofof recovery
  component          recoverythat
                                that you
                                      you seek,
                                            seek, the  amount sought
                                                   the amount     sought for    each element
                                                                           for each    element or or
  component, the
  component,     the manner
                      manner in   which each
                               in which         element or
                                          each element     or component
                                                              component waswas determined,
                                                                                 determined, and
                                                                                               and
  should identify
  should  identify the
                    the source
                        source of
                                of each
                                   each number   used in
                                         number used    in the
                                                           the calculation.
                                                               calculation.
  ANSWER: Plaintiff
 ANSWER:        Plaintiff objects
                          objects as    this request
                                    as this  request is    duplicative. Please
                                                       is duplicative.     Please see
                                                                                    seePlaintiff's
                                                                                          Plaintiff’s
  Objections
  Objectionsand        Responses to
                 and Responses            Defendant FMP's
                                       to Defendant     FMP’s First
                                                                  First Set
                                                                         SetofofInterrogatories,
                                                                                   Interrogatories,
  Interrogatory
  Interrogatory No.
                  No. 15.
                      15.


INTERROGATORY NO. 8:
  Identify
  Identify each   act committed
            each act  committed by by Jones
                                         Jones in
                                                in furtherance
                                                   furtherance ofof the
                                                                     the "conspiracy'
                                                                          “conspiracy” alleged
                                                                                           alleged inin your
                                                                                                        your
  Petition.
  Petition.
  ANSWER:Plaintiff
 ANSWER:       Plaintiffobjects
                         objects and
                                  anddeclines
                                         declines to
                                                   to give
                                                      give aa narrative
                                                              narrative answer
                                                                          answerto  to this
                                                                                        this Interrogatory,
                                                                                             Interrogatory,
  because
  because thethe request
                  request asks
                            asks for
                                  for information
                                        information that
                                                      that is
                                                           is available
                                                               available from
                                                                           from Defendants'
                                                                                  Defendants’ business
                                                                                                   business
  records
  records and   said Defendants
            and said  Defendants can can obtain
                                            obtain such
                                                   such information
                                                         information from
                                                                        from their
                                                                               their own
                                                                                      own intracorporate
                                                                                            intracorporate
  emails
  emails asas this
              this was
                    was aa routine
                            routine matter
                                     matter ofof conducting
                                                  conducting business.        Plaintiff objects
                                                                business. Plaintiff      objects because
                                                                                                   because
  this request
  this           requires Plaintiff
       request requires     Plaintiff to
                                       to marshal
                                           marshal all
                                                    all her  evidence on
                                                        her evidence     on this
                                                                              this particular
                                                                                   particular issue,     and
                                                                                                 issue, and



                                                                                                                4
                                                                                                                4
                                       EXHIBIT
                                  EXHIBIT
                                  EXHIBIT A -- CF
                                          A       B
                                               CF Affidavit
                                                  Affidavit


  such request
  such  request isis improper
                     improper .. Subject
                                  Subject to
                                           to and
                                              and without
                                                   without waiving
                                                           waiving the
                                                                   the foregoing
                                                                        foregoing objection,
                                                                                   objection, see
                                                                                              see
  Plaintiff’s objections
  Plaintiff's objectionsandand responses
                                 responsesto  to Defendant
                                                 Defendant FMP’s    First Set
                                                            FMP's First   Set of
                                                                               ofInterrogatories,
                                                                                  Interrogatories,
  Interrogatory
  Interrogatory17.     Plaintiff will
                  17. Plaintiff  will supplement
                                      supplement asas required
                                                      required by
                                                               by the  rules.
                                                                  the rules.


INTERROGATORY NO. 9:
  Identify
  Identify the
           the goal  or objective
               goal or   objective of
                                    of the  conspiracy alleged
                                        the conspiracy            in your
                                                         alleged in  your Petition.
                                                                          Petition.
  ANSWER:Plaintiff
 ANSWER:       Plaintiff objects
                         objects toto this
                                      this request
                                           request because
                                                    because thethe answer
                                                                    answer is
                                                                            is based
                                                                               based onon information
                                                                                            information
  obtained from
  obtained         other persons,
             from other    persons, and and not
                                             not on
                                                 on information
                                                     information toto which
                                                                      which the
                                                                              the Plaintiff
                                                                                   Plaintiff can
                                                                                              can verify
                                                                                                  verify
  under
  under oath.     Plaintiff further
          oath. Plaintiff    further objects
                                      objects and    declines to
                                               and declines        give aa narrative
                                                                to give    narrative answer
                                                                                       answer to to this
                                                                                                     this
  interrogatory
  interrogatorybecause
                   becausethe    the request
                                       request asks     for information
                                                 asks for    information that     is available
                                                                            that is   available from
                                                                                                   from
  Defendants and
  Defendants    and Defendants'
                     Defendants’ business
                                      business records,
                                                 records, and    said Defendants
                                                            and said   Defendants cancan obtain
                                                                                           obtain such
                                                                                                   such
  information
  information from
                from their
                       their own
                              own intracorporate
                                    intracorporateemails,
                                                      emails,voice
                                                               voiceand
                                                                      and test
                                                                           test messages,
                                                                                messages, and  and this
                                                                                                     this
  was
  was aa routine
           routine matter
                   matter of  of conducting
                                  conducting business.        Subject to
                                                business. Subject      to and
                                                                           and without
                                                                                without waiving
                                                                                           waiving thethe
  foregoing objections,
  foregoing   objections, Plaintiff
                           Plaintiff would
                                      would state
                                             state objective
                                                   objective of
                                                              of conspiracy
                                                                 conspiracy was     retaliation.
                                                                              was retaliation.


INTERROGATORY NO. 10:
  Describe Plaintiff's
  Describe     Plaintiff’s efforts
                             effortsand
                                      and her     methodology used
                                            her methodology       used to    identify and
                                                                         to identify         locate any
                                                                                        and locate   any
  electronic
  electronic documents
               documents in    in her
                                  her possession,
                                      possession, custody,
                                                      custody, or
                                                                or control,
                                                                   control, including
                                                                              including but
                                                                                         but not
                                                                                              not limited
                                                                                                  limited
  to emails
  to   emails stored
                stored ininher  hermommiesawitch@yahoo.com
                                      mommiesawitch@yahoo.com email        email account
                                                                                    account andand text
                                                                                                     text
  messages,     responsive to
  messages, responsive          to Defendant's
                                   Defendant’s Requests
                                                   Requests for
                                                              for Production.
                                                                  Production.
  ANSWER:Plaintiff
 ANSWER:         Plaintiffobjects
                            objectsasasthis
                                         thisrequest
                                              requestisis duplicative.
                                                          duplicative. Plaintiff
                                                                        Plaintiff objects
                                                                                  objects and
                                                                                           and declines
                                                                                                declines
  to give
  to  give aa narrative
              narrative answer
                           answer to to this
                                         this Interrogatory.
                                               Interrogatory. Subject
                                                                Subject toto and
                                                                              and without
                                                                                    without waiving
                                                                                            waiving the
                                                                                                      the
  foregoing objection,
  foregoing       objection, Plaintiff
                                   Plaintiff searched
                                                 searched for for      pdonbavand@foodmps.com”,
                                                                pdonbavand@foodmps.com",
  “allenjones@foodmps.com”,ajones@foodmps.com "alien
  "allenjones@foodmps.com",ajones@foodmps.com                    “allen jones"
                                                                         jones” then
                                                                                   then printed
                                                                                         printed same.
                                                                                                   same.
  Text  messages are
  Text messages      are inin the
                              the possession
                                   possession of  of Defendants.
                                                     Defendants.


INTERROGATORY NO. 11:
  Identify
  Identify all   search terms
             all search     terms used
                                    used by byPlaintiff
                                                 Plaintiff ininidentifying
                                                                identifying andand locating
                                                                                     locating documents
                                                                                                documents
  maintained
  maintainedinin any      any of  of her herpersonal
                                                 personalemail   emailaccounts,
                                                                           accounts, including
                                                                                           including thethe
  mommiesawitch@yahoo.com
  mommiesawitch@yahoo.com account,       account, andand responsive
                                                           responsive to  to Defendant's
                                                                              Defendant’s Requests
                                                                                             Requests forfor
  Production.
  Production.
  ANSWER:Plaintiff
 ANSWER:        Plaintiff objects
                          objects asas this
                                        this request
                                             request isis duplicative.
                                                           duplicative. Plaintiff
                                                                           Plaintiff objects
                                                                                     objects and
                                                                                              and declines
                                                                                                   declines
  to give
  to  give aa narrative
              narrative answer
                           answer to to this
                                         this Interrogatory.
                                               Interrogatory. Subject
                                                                  Subject to to and
                                                                                 and without
                                                                                       without waiving
                                                                                               waiving the
                                                                                                        the
  foregoing       objection,       Plaintiff     searched         for
  foregoing objection, Plaintiff searched for pdonbavand@foodmps.com",    pdonbavand@foodmps.com”,
  “allenjones@foodmps.com”,ajones@foodmps.com "alien
  "allenjones@foodmps.com",ajones@foodmps.com                       “allen jones"
                                                                            jones” then
                                                                                      then printed
                                                                                            printed same.
                                                                                                     same.
  Text  messages are
  Text messages      are inin the
                              the possession
                                  possession of   of Defendants.
                                                     Defendants.


INTERROGATORY NO. 12:
  Identify
  Identify the
            the last
                last date on which
                     date on which Plaintiff
                                     Plaintiff deleted
                                               deleted any
                                                       any emails,
                                                           emails, text
                                                                    text messages,
                                                                         messages, oror other
                                                                                        other
  electronically
  electronically stored
                   stored data  in her
                          data in  her possession,
                                       possession, custody,
                                                      custody, or
                                                               or control,
                                                                  control, including
                                                                            including but
                                                                                      but not
                                                                                           not
  limited  to emails
  limited to  emails stored
                       stored in
                               inher
                                   hermommiesawitch@yahoo.com
                                       mommiesawitch@yahoo.com email    email account,
                                                                                account, and
                                                                                          and
                                      EXHIBIT
                                 EXHIBIT
                                 EXHIBIT A -- CF
                                         A       B
                                              CF Affidavit
                                                 Affidavit


  describe in
  describe  in detail
               detail steps
                       steps taken
                              taken byby Plaintiff
                                         Plaintiff to
                                                   to ensure   documents, data,
                                                      ensure documents,        data, and
                                                                                      and information
                                                                                           information
  responsive
  responsive toto Defendant’s     Requests for
                   Defendant's Requests        for Production
                                                    Production were
                                                                 were notnot deleted
                                                                               deleted or
                                                                                        or lost
                                                                                            lost during
                                                                                                 during
  this process.
  this process.
  ANSWER: Objection
  ANSWER:      Objection as as this
                                this request
                                      request isis duplicative.
                                                   duplicative. Plaintiff
                                                                   Plaintiff further
                                                                              further objects
                                                                                       objects asas this
                                                                                                     this
  request
  request calls
           calls for
                  for answer
                      answer that
                                thatisisnot
                                         notin
                                             inevidence.      Subjectto
                                                 evidence. Subject      toand
                                                                            andwithout
                                                                                  without waiving
                                                                                           waiving thethe
  foregoing objection,
  foregoing   objection,TextTextmessages
                                  messagesrelevant
                                                relevanttoto this
                                                              this suit
                                                                    suit are
                                                                         are inin the
                                                                                   the possession
                                                                                        possession of  of
  Defendants. Plaintiff
  Defendants.    Plaintiff has
                           has not
                                 not deleted
                                     deleted emails
                                               emails or
                                                       or other
                                                           other electronically
                                                                  electronically stored
                                                                                    stored data
                                                                                            data in  her
                                                                                                  in her
  possession,   custody, or
  possession, custody,     or control,
                              control, and  relevant to
                                        and relevant  to this
                                                         this suit.
                                                              suit.


INTERROGATORY NO. 13:
  Identify
  Identify the
             the email
                 email accounts
                         accounts you
                                    you have
                                           have had   and/or currently
                                                  had and/or currently have,
                                                                         have, whether
                                                                                 whether created
                                                                                             created byby
  you or
  you  or for
           for your
               your use,
                      use, since
                             since November
                                   November 13,   13, 2012.  Youranswer
                                                      2012. Your   answershould
                                                                              should include
                                                                                        include the
                                                                                                  the full
                                                                                                      full
  email   address, the
  email address,             date the
                       the date    the account
                                          account was
                                                    was established,
                                                          established, andand anan indication
                                                                                     indication as     to
                                                                                                    as to
  whether
  whether you you have    sent and/or
                  have sent     and/or received
                                          received any
                                                    any emails
                                                         emails from
                                                                 from such
                                                                        such account(s)
                                                                               account(s) related
                                                                                              related to
                                                                                                       to
  your employment
  your  employment with  with Defendants
                               Defendants or  or your
                                                 your claims
                                                      claims against
                                                             against Defendants
                                                                       Defendants in   in this
                                                                                          this lawsuit.
                                                                                               lawsuit.
  ANSWER: Plaintiff
 ANSWER:         Plaintiff objects
                            objects to
                                     to the
                                         the duplicative
                                              duplicative nature
                                                          nature of
                                                                  of this
                                                                      this request.     Please refer
                                                                            request. Please      refer to
                                                                                                        to
  Plaintiff’s Objections
  Plaintiff's  Objectionsand  andResponses
                                   ResponsestotoDefendant
                                                      DefendantALLALLJONES,
                                                                        JONES, LLC’s
                                                                                   LLC's First
                                                                                            First Set   of
                                                                                                   Set of
  Interrogatories,
  Interrogatories, Interrogatory
                     InterrogatoryNo. No. 17,
                                            17, and
                                                and Defendant  FMP’s, First
                                                    Defendant FMP's,     First Set
                                                                               Set of
                                                                                    of Interrogatories,
                                                                                        Interrogatories,
  Interrogatory
  Interrogatory No.
                  No. 21.
                        21.




                                                                                                             6
                                                                                                             6
                                            EXHIBIT
                                                 EXHIBIT
                                            EXHIBIT A -- CF
                                                    A    CF Affidavit
                                                            B
                                                            Affidavit


                                            CAUSE NO. 2014-CI-16674

CEARTH FAIRE                                             §                         IN THE DISTRICT
Plaintiff

V.
                                                                        150TH JUDICIAL DISTRICT
FMP SA MANAGEMENT GROUP, LLC,                            §
D/B/A FOOD MANAGEMENT
PARTNERS, LLC,
ALL JONES, LLC, ALLEN J JONES,
INDIVIDUALLY, AND
PETER DONBAVAND, INDIVIDUALLY                            §


Defendants                                               §               BEXAR COUNTY, TEXAS

                                                VERIFICATION

STATE OF TEXAS

COUNTY OF BEXAR

       BEFORE ME, the undersigned authority, on this day personally appeared
CEARTH FAIRE, known to me through TXDL NO *****898, SSN ***-**-4220 to be the
person whose name is subscribed below and who being by me duly sworn on her oath
deposed and said that She has read the foregoing and that the statements contained
therein are within her personal knowledge and are true and correct



                                                    CEARTH AIRE




SWORN and SUBSCRIBED to before me on this                    3 '•E: day ofilAtthi 2015

  43.V.1,*
         Vl
                 RAMONA.). FLORES
          i Notary Public, State of Texas                     . Pl
                                                                i)(1114\14--
            ••   My Commission Expires             Notary Pub is in and fo State of Texas
  %1,t3F0          August 16, 2016
                                                   My Commission
                                   EXHIBIT
                              EXHIBIT
                              EXHIBIT A -- CF
                                      A       B
                                           CF Affidavit
                                              Affidavit



     PLAINTIFF’S OBJECTIONS
     PLAINTIFF'S OBJECTIONS AND
                            AND RESPONSES
                                RESPONSES TO
                                          TO DEFENDANT
                                             DEFENDANT ALLEN
                                                       ALLEN J
                                                             J JONES’
                                                               JONES'
                      FIRST REQUEST
                      FIRST REQUEST FOR
                                     FOR PRODUCTION
                                         PRODUCTION

                       GENERAL OBJECTIONS
                       GENERAL  OBJECTIONS
 PLAINTIFF OBJECTS
 PLAINTIFF OBJECTS BASED
                   BASED ON
                         ON TRCP
                            TRCP 193.1,
                                 193.1, PLAINTIFF
                                        PLAINTIFF IS
                                                  IS NOT
                                                     NOT REQUIRED
                                                         REQUIRED
 TO
 TO PRODUCE  DOCUMENTS EXCLUSIVELY
    PRODUCE DOCUMENTS    EXCLUSIVELY IN
                                     IN THE
                                         THE CONTROL
                                             CONTROL AND
                                                       AND
 POSSESSION OF
 POSSESSION  OF DEFENDANTS.
                DEFENDANTS.

1.
1     W-2 forms
      W-2  forms or
                  or 1099
                     1099 forms
                           forms that
                                  that you
                                       you have
                                            have filed
                                                   filed or
                                                         or received
                                                            received from
                                                                       from January
                                                                             January 1,1, 2010   to
                                                                                           2010 to
      the present.
      the present,
      RESPONSE: Plaintiff
      RESPONSE:        Plaintiffobjects
                                 objectstotothe
                                             therequest
                                                   requestforfordocuments
                                                                 documents unrelated
                                                                               unrelated to  to her
                                                                                                her
      employment with
      employment    with Defendants
                         Defendants andand the   subject matter
                                            the subject    matter of
                                                                   of this
                                                                      this suit.  Plaintiff further
                                                                           suit. Plaintiff  further
      objects, as
      objects,     the best
                as the best documents
                             documents are are in
                                                in the
                                                    thepossession,
                                                         possession, custody
                                                                        custody and
                                                                                  and control
                                                                                       control ofof
      Defendants.
      Defendants.      Defendants have
                       Defendants             withheld such
                                      have withheld        such documents
                                                                  documents from  from Plaintiff.
                                                                                          Plaintiff.
      Defendants were
      Defendants   were sent
                         sent aa Retention
                                 Retention Notice
                                             Noticeon  onDecember
                                                          December5,5,2014.      Defendants are
                                                                          2014. Defendants      are
      in violation
      in violation of said notices,
                   of said  notices, and
                                     and Defendants
                                           Defendants are are guilty
                                                               guilty of
                                                                      of spoliation
                                                                          spoliation of
                                                                                      of relevant
                                                                                          relevant
      documents.
      documents.

2.
2.    Resumes that
      Resumes  that you
                    you have
                         have prepared
                                 prepared since
                                          since January
                                                  January 1,
                                                           1, 2010  to the
                                                              2010 to  the present.
                                                                            present,
      RESPONSE: Plaintiff
      RESPONSE:       Plaintiff objects
                                objects to
                                        to the
                                            the request
                                                 request for
                                                          for documents
                                                               documents unrelated
                                                                              unrelated to her
                                                                                        to her
      employment with
      employment   with Defendants
                         Defendants andand the
                                           the subject
                                                subject matter
                                                         matter of
                                                                 of this
                                                                     this suit. Subject to
                                                                          suit. Subject to and
                                                                                           and
      without waiving
      without waiving the
                       the foregoing
                            foregoingobjection,
                                       objection,please
                                                    pleasesee
                                                           see Defendants’
                                                                Defendants' Bates
                                                                                Bates DEF-CJ-
                                                                                      DEF-CJ-
      00076/78 and Faire0001-02.
      00076/78 and  Faire0001-02.

3.
3.    Your personal
      Your   personal diaries,
                       diaries, journals,
                                 journals, calendars,
                                             calendars, and/or
                                                          and/or notes
                                                                 notes created
                                                                          created by
                                                                                  by you
                                                                                      you on  or
                                                                                           on or
      after November
      after November 13,      2012, that
                        13, 2012,    that discuss
                                           discuss or
                                                    or reference
                                                        reference the
                                                                   the facts
                                                                        facts underlying
                                                                              underlying any  of
                                                                                          any of
      your claims
      your  claims in
                   in this
                      this lawsuit.   This request
                            lawsuit. This   request is
                                                     is not
                                                        not seeking
                                                            seeking any
                                                                     any documents
                                                                           documents protected
                                                                                       protected
      from discovery
      from  discovery by
                       by the  attorney-client privilege.
                           the attorney-client  privilege.

      RESPONSE:
      RESPONSE:            Objection,
                           Objection, Plaintiff
                                      Plaintiff cannot
                                                cannot properly
                                                         properly respond,
                                                                    respond, as    the requested
                                                                               as the   requested
      items were last in the possession of Defendant Allen Jones, in his personal safe,
      items  were   last in the possession  of  Defendant    Allen Jones,  in his personal    safe,
      and further,
      and  further, have
                     have been    withheld from
                            been withheld  from Plaintiff
                                                   Plaintiffby
                                                             byDefendants.
                                                                Defendants.See SeeTRCP
                                                                                     TRCP 193.1.
                                                                                            193.1.
      Further,
      Further, Defendants
                Defendants havehave withheld
                                     withheld such
                                                suchdocuments
                                                      documentsfrom fromPlaintiff.    Defendants
                                                                          Plaintiff. Defendants
      were sent
      were  sent a   Retention Notice
                  a Retention    Notice on
                                        on December
                                            December 5,  5, 2014.   Defendants are
                                                            2014. Defendants      areininviolation
                                                                                          violation
      of said
      of said notices,
               notices, and
                          and Defendants
                               Defendants are
                                            are guilty
                                                 guilty of
                                                        of spoliation
                                                            spoliation of
                                                                       of relevant
                                                                           relevant documents.
                                                                                      documents.
      Plaintiff will
      Plaintiff       seek appropriate
                will seek    appropriate court
                                          court intervention
                                                  intervention including,
                                                                 including, but
                                                                              but not   limited to
                                                                                  not limited    to
      forensic examination
      forensic  examination of of equipment
                                  equipment and
                                              and devices
                                                   devices ofof Defendants.
                                                                Defendants.


4.
4.    Maps, charts,
      Maps,   charts, tables,
                       tables, diagrams,
                                diagrams, and     chronologies created
                                            and chronologies      createdbyby you
                                                                               you on  or after
                                                                                    on or after
      November 13,
      November    13, 2012,
                      2012,that
                             thatreference
                                   referencethe
                                              thefacts
                                                   factsunderlying
                                                         underlying any
                                                                    any of
                                                                        of your
                                                                            your claims
                                                                                 claims in
                                                                                        in this
                                                                                           this
      lawsuit. This
      lawsuit.  Thisrequest
                     request isis not
                                  not seeking
                                       seeking any
                                                anydocuments
                                                     documents protected
                                                                 protected from
                                                                            from discovery
                                                                                  discovery by
                                                                                            by
      the attorney-client
      the attorney-client privilege.
                          privilege,
                                   EXHIBIT
                              EXHIBIT
                              EXHIBIT A -- CF
                                      A       B
                                           CF Affidavit
                                              Affidavit



     RESPONSE: Objection,
     RESPONSE:           Objection,Plaintiff
                                     Plaintiff cannot
                                                cannot properly
                                                        properly respond,
                                                                   respond, as     the requested
                                                                               as the   requested
     items were
     items  were last
                   last in
                        in the
                           the possession
                               possession ofof Defendant
                                                Defendant Allen
                                                             Allen Jones,
                                                                   Jones, in   his personal
                                                                            in his personal safe,
                                                                                              safe,
     and further,
     and  further, have
                    have been
                           been withheld
                                 withheld from
                                           from Plaintiff
                                                  Plaintiff by
                                                            by Defendants.
                                                                Defendants. SeeSee TRCP
                                                                                     TRCP 193.1.
                                                                                            193.1.
     Further, Defendants
     Further,  Defendants have have withheld
                                    withheldsuchsuchdocuments
                                                      documentsfrom fromPlaintiff.    Defendants
                                                                          Plaintiff. Defendants
     were sent
     were  sent aa Retention
                    Retention Notice
                                Notice on
                                        on December
                                           December 5,   5, 2014.   Defendants are
                                                             2014. Defendants      are in
                                                                                       in violation
                                                                                          violation
     of said
     of said notices,
              notices, and
                         and Defendants
                              Defendants areare guilty
                                                 guilty of
                                                        of spoliation
                                                            spoliation of
                                                                       of relevant
                                                                           relevant documents.
                                                                                      documents.
     Plaintiff will
     Plaintiff will seek
                     seek appropriate
                            appropriate court
                                         court intervention
                                                  intervention including,
                                                                 including, but
                                                                              but not   limited to
                                                                                    not limited  to
     forensic examination
     forensic  examination of of equipment
                                 equipment and
                                             and devices
                                                   devices of   Defendants.
                                                             of Defendants.


5.
5.   Videotapes, audiotapes,
     Videotapes,    audiotapes, and     photographs relating
                                    and photographs   relating to  your allegations
                                                               to your  allegations against
                                                                                       against
     Defendants or
     Defendants     or the
                        the facts
                              facts underlying
                                    underlyingany
                                                anyofofyour
                                                        yourclaims
                                                              claimsinin this
                                                                          this lawsuit.   This
                                                                                lawsuit. This
     Request includes
     Request   includes all
                          all duplicate
                              duplicate copies
                                        copies you
                                               you have
                                                   have in  your possession,
                                                         in your  possession, including
                                                                                 including any
                                                                                           any
     copies of
     copies of audio
                audio recordings.
                       recordings,

     RESPONSE: Objection
     RESPONSE:           Objection as     the requested
                                      as the   requested items
                                                            items were
                                                                     were last
                                                                           last in  the possession
                                                                                 in the  possession of  of
     Defendants, and
     Defendants,             only limited
                      and only      limited "responsive"
                                              “responsive” documents
                                                               documents were  were "recovered"
                                                                                       “recovered” by  by
     Defendants in
     Defendants     in response
                       response to  to my
                                       my proper
                                            properdiscovery
                                                     discoveryrequests.        Plaintiff objects
                                                                  requests. Plaintiff    objects toto this
                                                                                                      this
     request in
     request   in that  it assumes
                  that it   assumes such
                                       such documents
                                              documents are   are in
                                                                   in possession
                                                                      possession of  of Plaintiff.  Such
                                                                                        Plaintiff. Such
     documents are
     documents       are inin possession
                              possessionoo Defendants
                                                 Defendantsororother  otherthird
                                                                             thirdparties.
                                                                                    parties. AllAll other
                                                                                                    other
     “responsive” documents
     "responsive"       documentsare     areinin the     possession, custody
                                                  the possession,         custody and        control of
                                                                                      and control       of
     Defendants, and
     Defendants,     and have
                            have been
                                   been withheld
                                          withheld from
                                                      from Plaintiff
                                                            Plaintiff by
                                                                       by Defendants.      Defendants
                                                                          Defendants. Defendants
     were sent
     were  sent a a Retention
                     Retention Notice
                                  Notice onon December
                                               December 5,   5, 2014.    Defendants are
                                                                2014. Defendants        are in
                                                                                            in violation
                                                                                                violation
     of said
     of said notices,
              notices, andand Defendants
                                Defendants are  are guilty
                                                    guilty of
                                                            of spoliation
                                                                spoliation ofof relevant
                                                                                 relevant documents.
                                                                                           documents.
     Plaintiff will
     Plaintiff  will seek
                     seek appropriate
                              appropriate court
                                             court intervention
                                                     intervention including,
                                                                      including, butbut not   limited to
                                                                                         not limited    to
     forensic  examination      of equipment     and   devices  of
     forensic examination of equipment and devices of Defendants.   Defendants.



6.
6.   Written, audiotaped,
     Written, audiotaped, or
                           or videotaped
                              videotaped statements
                                           statementsthat  that you
                                                                you have
                                                                     have taken    from any
                                                                           taken from     any
     person
     person whom
             whom you
                   you believe
                       believe may
                                may have
                                      have knowledge
                                           knowledge of   of facts relevant to
                                                             facts relevant to the  claims in
                                                                               the claims   in
     your lawsuit.
     your lawsuit,
     RESPONSE:
     RESPONSE:        None at
                      None     this time.
                            at this time. Plaintiff
                                           Plaintiff will
                                                     will supplement
                                                           supplement asas required
                                                                            required byby the
                                                                                          the
     rules.
     rules.

7.
7    Written, audiotaped,
     Written,  audiotaped, or  videotaped statements
                            or videotaped     statements inin which
                                                              which you
                                                                     you allegedly
                                                                           allegedly complain
                                                                                       complain of
                                                                                                 of
     unlawful discrimination
     unlawful    discrimination and/or
                                    and/or retaliation
                                              retaliation during      your employment
                                                            during your       employment with with
     Defendant.
     Defendant,
     RESPONSE: Plaintiff
     RESPONSE:         Plaintiff objects
                                 objects because
                                          because this
                                                     this request
                                                          request requires
                                                                   requires Plaintiff
                                                                              Plaintiff to
                                                                                        to marshal
                                                                                           marshal
     all her
     all her evidence
             evidence on
                       on this
                          this particular
                                particular issue,
                                            issue, and
                                                    and such
                                                         such request
                                                               requestisisimproper.
                                                                            improper. Subject    to
                                                                                         Subject to
     and without
     and   without waiving
                    waiving the
                             the foregoing
                                  foregoing objection,
                                               objection, please
                                                           please refer
                                                                    refer to
                                                                           to Defendants'
                                                                              Defendants’ Bates
                                                                                             Bates
     DEF-CF000607-000617. Plaintiff
     DEF-CF000607-000617.         Plaintiff will
                                            will supplement
                                                 supplement asas required
                                                                 required by by the
                                                                                the rules.
                                                                                    rules.




                                                                                                        8
                                                                                                        8
                                    EXHIBIT
                               EXHIBIT
                               EXHIBIT A -- CF
                                       A       B
                                            CF Affidavit
                                               Affidavit


8.
8.    Correspondence, including
      Correspondence,      including but
                                      but not
                                          not limited
                                               limited to
                                                        to emails,
                                                           emails, between
                                                                      between youyou and   Defendant
                                                                                      and Defendant
      Jones   regarding any
      Jones regarding     any of
                               of the
                                  the facts
                                      facts underlying
                                            underlying your
                                                          your claims
                                                                claims inin this
                                                                            this lawsuit
                                                                                  lawsuit dated
                                                                                           dated after
                                                                                                  after
      November 13,
      November     13, 2012
                       2012 toto the
                                 the present.
                                     present.
      RESPONSE: Objection,
      RESPONSE:         Objection,as asDefendants
                                        Defendants JonesJones isis in
                                                                    in possession
                                                                        possession and and control
                                                                                            control of
                                                                                                     of
      such emails
      such  emails between
                      between him     and Plaintiff,
                                 him and    Plaintiff, and
                                                       and furthers
                                                            furthers have
                                                                        have withheld
                                                                               withheld same
                                                                                           same from
                                                                                                  from
      Plaintiff, or
      Plaintiff,     “redacted” same.
                  or "redacted"     same. See See TRCP
                                                     TRCP 193.1.
                                                             193.1. Defendants
                                                                        Defendants were were sent
                                                                                               sent a a
      Retention Notice
      Retention    Notice onon December
                                December5,5, 2014.         Defendants are
                                                  2014. Defendants        are inin violation
                                                                                    violation of
                                                                                               of said
                                                                                                  said
      notices, and
      notices,   and Defendants
                      Defendants are     guilty of
                                    are guilty   of spoliation
                                                    spoliation of
                                                                of relevant
                                                                     relevant documents.
                                                                               documents. Plaintiff
                                                                                               Plaintiff
      will seek
      will seek appropriate
                  appropriate court
                                 court intervention
                                        intervention including,
                                                        including, but but not   limited to
                                                                           not limited    to forensic
                                                                                              forensic
      examination of
      examination     of equipment
                         equipment and and devices
                                            devices of of Defendants.      Subject to
                                                          Defendants. Subject         to and
                                                                                         and without
                                                                                               without
      waiving the
      waiving   the foregoing
                    foregoing objection,
                                objection, please
                                           please seesee Faire003-131.
                                                          Faire003-131.

9.
9.    Correspondence, including
      Correspondence, including but
                                 but not
                                     not limited
                                         limited to
                                                 to emails,
                                                    emails, between
                                                            between you
                                                                     you and   Defendant
                                                                          and Defendant
      Donbavand regarding
      Donbavand  regarding any
                           any of
                               of the
                                  the facts
                                      facts underlying
                                             underlying your claims in
                                                        your claims in this
                                                                       this lawsuit
                                                                            lawsuit dated
                                                                                    dated
      after November
      after November 13,
                     13, 2012
                         2012 to
                              to the
                                 the present.
                                     present.


      RESPONSE:
      RESPONSE:            Objection,
                           Objection, as       Defendants Jones
                                           as Defendants    Jones and       Donbavand are
                                                                      and Donbavand              in
                                                                                            are in
      possession
      possession andand control
                         control of     such emails
                                    of such   emails between
                                                     between Donbavand
                                                               Donbavand and   and Plaintiff,
                                                                                    Plaintiff, and
                                                                                               and
      further Defendants
      further   Defendants withheld
                                withheld same same from     Plaintiff, or
                                                     from Plaintiff,    or "redacted"
                                                                             “redacted” same.
                                                                                            same.
      Defendants were
      Defendants    were sent
                          sent aa Retention
                                    Retention Notice
                                               Notice on
                                                      on December
                                                         December 5,   5, 2014.  Defendants are
                                                                          2014. Defendants     are
      in violation
      in violation of
                    of said
                       said notices,
                             notices, andand Defendants
                                              Defendants are
                                                          are guilty
                                                               guilty of
                                                                       of spoliation
                                                                           spoliation of
                                                                                      of relevant
                                                                                          relevant
      documents. Plaintiff
      documents.     Plaintiff will  seek appropriate
                               will seek   appropriate court  intervention including,
                                                        court intervention    including, but    not
                                                                                           but not
      limited to
      limited to forensic
                 forensic examination
                           examination of  of equipment
                                              equipment and
                                                         and devices
                                                              devices ofof Defendants.     Subject
                                                                            Defendants. Subject
      to and
      to and without
              without waiving
                       waiving the
                                the foregoing
                                      foregoing objection,
                                                objection, please
                                                           please see    Faire0132-0256.
                                                                   see Faire0132-0256.


10.
10.   Correspondence, including
      Correspondence,      includingbut
                                      butnot
                                           not limited
                                                limited to
                                                         to emails,
                                                            emails, between
                                                                      between you
                                                                                you and   any
                                                                                    and any
      employee or
      employee       agent of
                 or agent  of Defendant
                              Defendant FMP
                                          FMP regarding
                                                 regarding any
                                                            any of  the facts
                                                                of the  facts underlying
                                                                              underlying your
                                                                                         your
      claims in
      claims in this
                this lawsuit
                     lawsuit dated
                             dated after
                                   after November
                                         November 13,13, 2012
                                                          2012 to
                                                               to the
                                                                   the present.
                                                                       present.


      RESPONSE: Objection,
      RESPONSE:         Objection,as
                                   asDefendants
                                       Defendants Jones
                                                     Jones isis in
                                                                 in possession
                                                                     possession andand control
                                                                                        control of
                                                                                                 of
      such emails
      such  emails between
                     between him    and Plaintiff,
                                him and  Plaintiff, and
                                                    and furthers
                                                         furthers have
                                                                     have withheld
                                                                           withheld same
                                                                                       same from
                                                                                              from
      Plaintiff, or
      Plaintiff,     “redacted” same.
                 or "redacted"    same. See See TRCP
                                                  TRCP 193.1.
                                                          193.1. Defendants
                                                                     Defendants were       sent a
                                                                                    were sent     a
      Retention Notice
      Retention    Notice on
                           on December
                               December5,5, 2014.      Defendants are
                                               2014. Defendants             in violation
                                                                       are in   violation of
                                                                                           of said
                                                                                              said
      notices, and
      notices,        Defendants are
                and Defendants         guilty of
                                   are guilty of spoliation
                                                 spoliation of
                                                             of relevant
                                                                  relevant documents.
                                                                            documents. Plaintiff
                                                                                           Plaintiff
      will seek
      will seek appropriate
                  appropriate court
                                court intervention
                                      intervention including,
                                                     including, but but not  limited to
                                                                        not limited   to forensic
                                                                                          forensic
      examination of
      examination     of equipment
                         equipmentand and devices
                                            devicesofof Defendants.       Please also
                                                         Defendants. Please               refer to
                                                                                    also refer   to
      Requests 8
      Requests    8 and
                    and 99 above.
                           above.


11.
11.   Correspondence, including
      Correspondence,       includingbut
                                      butnot
                                           not limited
                                                limited to
                                                         to emails,
                                                            emails, between
                                                                    between you you and   any
                                                                                     and any
      employee or
      employee      agent of
                or agent    of Defendant
                               Defendant All
                                          All Jones
                                              Jones regarding
                                                      regarding any  of the
                                                                any of  the facts
                                                                             facts underlying
                                                                                   underlying
      your claims
      your claims in
                  in this
                     this lawsuit
                          lawsuit dated
                                  dated after
                                         after November
                                               November 13,13, 2012
                                                               2012 to
                                                                    to the
                                                                       the present.
                                                                            present,
                                   EXHIBIT
                              EXHIBIT
                              EXHIBIT A -- CF
                                      A       B
                                           CF Affidavit
                                              Affidavit



      RESPONSE: Objection,
      RESPONSE:         Objection,as asDefendant
                                         Defendant ALL ALL JONES
                                                             JONES and and co-defendants
                                                                              co-defendants are    in
                                                                                              are in
      possession
      possession and and control
                           control ofof such   emails between
                                        such emails      between any        employee or
                                                                     any employee          agent of
                                                                                        or agent  of
      Defendants, and
      Defendants,    and further,    See TRCP
                          further, See    TRCP 193.1.
                                                   193.1. Further,
                                                             Further, Defendants
                                                                       Defendants havehave withheld
                                                                                            withheld
      same from
      same    from Plaintiff,
                      Plaintiff, or
                                  or "redacted"
                                      “redacted” same
                                                    same to  to the
                                                                 the degree
                                                                       degree the the"responsive"
                                                                                       ”responsive”
      documents are
      documents     are virtually
                         virtually blank
                                     blank Defendants
                                            Defendants were  were sent
                                                                    sent a    Retention Notice
                                                                          a Retention     Notice on
                                                                                                  on
      December 5,
      December     5, 2014.    Defendants are
                      2014. Defendants       are in
                                                  in violation
                                                     violation of
                                                                of said
                                                                   said notices,
                                                                        notices, and
                                                                                   and Defendants
                                                                                        Defendants
      are guilty
      are guilty of
                 of spoliation
                    spoliation ofof relevant
                                    relevant documents.
                                              documents. Plaintiff
                                                             Plaintiff will
                                                                       will seek
                                                                             seek appropriate
                                                                                  appropriate court
                                                                                               court
      intervention including,
      intervention  including, but
                                 but not  limited to
                                      not limited  to forensic
                                                       forensic examination
                                                                 examination of  of equipment
                                                                                    equipment and
                                                                                                and
      devices of
      devices      Defendants. Subject
                of Defendants.      Subject to
                                             to and
                                                and without
                                                       without waiving
                                                                waiving the
                                                                          the foregoing
                                                                               foregoing objection,
                                                                                          objection,
      please
      please see   Requests 8-10
              see Requests      8-10 above.
                                      above.

12.
12.   Correspondence, including
      Correspondence,       includingbut
                                       butnot
                                           not limited
                                                limited to
                                                         to emails,
                                                            emails, between
                                                                     between youyou and   any
                                                                                     and any
      individual identified
      individual identified in  your Responses
                             in your  Responses to to Defendants'
                                                      Defendants’ Requests
                                                                    Requests for
                                                                               for Disclosure
                                                                                   Disclosure
      regarding any
      regarding   any of  the facts
                       of the   facts underlying
                                      underlying your    claims in
                                                   your claims      this lawsuit
                                                                in this   lawsuit dated
                                                                                  dated after
                                                                                         after
      November 13,
      November    13, 2012
                      2012 toto the
                                the present.
                                    present.

      RESPONSE: Objection,
      RESPONSE:      Objection,as asDefendants
                                     Defendants are are in
                                                         in possession
                                                             possession andand control
                                                                                control of
                                                                                         of such
                                                                                             such
      emails between
      emails between any
                       any employee
                            employee or or agent
                                           agent ofof Defendants,
                                                       Defendants, andand further,   Defendants
                                                                           further, Defendants
      have withheld
      have  withheld same
                       same from     Plaintiff, or
                              from Plaintiff,        “redacted” same
                                                or "redacted"       same to    the degree
                                                                            to the   degree thethe
      ”responsive” documents
      "responsive" documentsare arevirtually
                                     virtuallyblank.
                                               blank. .. Defendants
                                                          Defendants were
                                                                        were sent
                                                                               sent aa Retention
                                                                                        Retention
      Notice on
      Notice     December 5,
             on December     5, 2014.    Defendants are
                                2014. Defendants        are in
                                                             in violation
                                                                violation of
                                                                          of said
                                                                              said notices,
                                                                                    notices, and
                                                                                              and
      Defendants are
      Defendants   are guilty  of spoliation
                        guilty of  spoliation of
                                               of relevant
                                                   relevant documents.
                                                               documents. Plaintiff
                                                                              Plaintiff will
                                                                                        will seek
                                                                                             seek
      appropriate court
      appropriate court intervention
                        intervention including,
                                      including, but
                                                  but not
                                                       not limited
                                                           limited to
                                                                    to forensic
                                                                       forensic examination
                                                                                 examination of  of
      equipment and
      equipment   and devices
                        devices ofof Defendants.       Subject to
                                     Defendants. Subject         to and
                                                                     and without
                                                                          without waiving
                                                                                     waiving the
                                                                                               the
      foregoing objection,
      foregoing objection, please
                           please see
                                   see Requests
                                        Requests 8-11
                                                    8-11 above.
                                                          above.

13.
13.   Statements, documents,
      Statements, documents, videotapes,
                                videotapes, and
                                              and audiotapes
                                                  audiotapes you
                                                              you submitted
                                                                  submitted to
                                                                            to the
                                                                               the EEOC,
                                                                                    EEOC,
      Department of
      Department     Labor, or
                  of Labor,     the TWC-Civil
                            or the   TWC-Civil Rights
                                                Rights Division
                                                       Division regarding
                                                                regarding any
                                                                          any of
                                                                               of the facts
                                                                                  the facts
      underlying your
      underlying your claims
                      claims in
                             in this
                                 this lawsuit.
                                      lawsuit.
      RESPONSE: Please
      RESPONSE:     Pleaserefer
                            refertotoDefendants'
                                      Defendants’ Bates
                                                  Bates DEF-CF000607-000617
                                                        DEF-CF000607-000617

14.
14.   Statements, documents,
      Statements,  documents, videotapes,
                                 videotapes, and
                                               and audiotapes
                                                   audiotapes you   received from
                                                                you received from EEOC,
                                                                                    EEOC,
      Department of
      Department     Labor, or
                  of Labor,     the TWC-Civil
                            or the   TWC-Civil Rights
                                                Rights Division
                                                       Division regarding
                                                                 regarding any
                                                                           any of
                                                                               of the facts
                                                                                  the facts
      underlying your
      underlying your claims
                      claims in
                             in this
                                 this lawsuit.
                                      lawsuit.
      RESPONSE: Please
      RESPONSE:     Pleaserefer
                            refertotoDefendants'
                                      Defendants’ Bates
                                                  Bates DEF-CF000607-000617
                                                        DEF-CF000607-000617


15.
15.   Rebuttal and
      Rebuttal and impeachment
                   impeachment evidence
                                evidence you
                                          you intend
                                              intend on
                                                      on introducing
                                                         introducing at
                                                                     at trial
                                                                         trial that
                                                                               that is not
                                                                                    is not
      otherwise responsive
      otherwise responsive to Defendant’s Requests
                           to Defendant's Requests for
                                                     for Production
                                                         Production or
                                                                     or Interrogatories
                                                                         Interrogatories
      propounded
      propounded on
                  on you.
                     you,

      RESPONSE: Plaintiff
      RESPONSE:       Plaintiff objects
                                objects as  this request
                                        as this  request is
                                                         is overly
                                                            overly broad,
                                                                   broad, and
                                                                           and because
                                                                                because this
                                                                                         this
      request requires
      request requires Plaintiff
                        Plaintiff to marshall her
                                  to marshal!       evidence on
                                                her evidence      this particular
                                                               on this particular issue,
                                                                                  issue, and
                                                                                         and
      such request
      such request is
                   is improper.    Subject to
                      improper. Subject     to and
                                               and without
                                                    without waiving
                                                            waiving the
                                                                    the foregoing
                                                                        foregoing objection,
                                                                                   objection,



                                                                                                  10
                                                                                                  10
                                    EXHIBIT
                               EXHIBIT
                               EXHIBIT A -- CF
                                       A       B
                                            CF Affidavit
                                               Affidavit


      None at
      None    at this
                  this time.
                        time. However,
                                However,discovery
                                           discovery is is inin its
                                                                  itsearly
                                                                       earlystages,
                                                                             stages, ongoing,
                                                                                        ongoing, and
                                                                                                   and
      Defendants’ have
      Defendants'    have withheld
                            withheld and/or
                                     and/or redacted
                                             redacted "responsive"
                                                         “responsive” documents.
                                                                            documents. Defendants
                                                                                          Defendants
      were sent
      were  sent a   Retention Notice
                   a Retention   Notice on
                                         on December
                                            December 5,    5, 2014.     Defendants are
                                                              2014. Defendants        areininviolation
                                                                                              violation
      of said
      of said notices,
               notices, andand Defendants
                               Defendants areare guilty
                                                  guilty of
                                                          of spoliation
                                                              spoliation of of relevant
                                                                                relevant documents.
                                                                                          documents.
      Plaintiff will
      Plaintiff       seek appropriate
                will seek    appropriate court
                                           court intervention
                                                  intervention including,
                                                                     including, butbut not  limited to
                                                                                       not limited   to
      forensic examination
      forensic   examinationofof equipment
                                    equipmentand  and devices
                                                        devices of    of Defendants.     Plaintiff will
                                                                         Defendants. Plaintiff      will
      supplement once
      supplement      once she    is afforded
                             she is   afforded access
                                                 access totoproperly
                                                                 properly requested
                                                                             requested responsive
                                                                                           responsive
      documents.
      documents.


16.
16.   Documents submitted
      Documents   submitted by    you in
                               by you  in conjunction
                                          conjunction with
                                                       with any
                                                            any bankruptcy
                                                                  bankruptcy petition
                                                                               petition filed
                                                                                         filed by
                                                                                               by
      you since
      you since January
                January 1,1, 2010.
                             2010,
      RESPONSE:
      RESPONSE:        Plaintiff objects,
                       Plaintiff objects, as
                                           as this
                                              this request
                                                   request is
                                                           is irrelevant,
                                                              irrelevant, and
                                                                          and will
                                                                                will not
                                                                                     not lead  to
                                                                                          lead to
      admissible evidence
      admissible   evidencerelated
                              relatedtotothe
                                           thesubject
                                               subjectmatter
                                                       matterofofthis
                                                                    thissuit.  Subject to
                                                                         suit. Subject    to and
                                                                                              and
      without waiving
      without waiving the
                      the foregoing
                          foregoing objection,
                                     objection, none.
                                                 none.

17.
17.   Documents taken,
      Documents  taken, received,
                         received, kept,
                                    kept, or
                                          or generated
                                             generated by
                                                       by aa health
                                                             health care
                                                                    care provider
                                                                         provider relating
                                                                                   relating to
                                                                                            to
      any emotional
      any emotional distress
                    distress or
                              or mental
                                  mental anguish
                                         anguish you
                                                 you claim
                                                     claim as
                                                            as damages
                                                               damages inin this
                                                                            this lawsuit,
                                                                                 lawsuit.
      RESPONSE: Plaintiff
      RESPONSE:     Plaintiffwill
                             will supplement.
                                  supplement.

18.
18.   Medical records
      Medical records supporting
                       supporting your
                                    your claim
                                         claim that
                                               that you
                                                    you suffered
                                                         suffered mental
                                                                   mental anguish
                                                                          anguish as
                                                                                  as a result
                                                                                     a result
      of Defendants’
      of             conduct and/or
         Defendants' conduct   and/or omissions
                                      omissions as   alleged in
                                                 as alleged  in this
                                                                this lawsuit,
                                                                     lawsuit.
      RESPONSE: Plaintiff
      RESPONSE:      Plaintiffwill
                              will supplement.
                                   supplement.


19.
19.   If you are
      If you are seeking
                 seeking attorney's
                         attorney’s fees,
                                     fees, the
                                           the contract(s)
                                               contract(s) for
                                                           for legal
                                                               legal services
                                                                     services between
                                                                              between you
                                                                                      you
      and your
      and  your counsel
                counsel in
                        in this
                           this case.
                                case,
      RESPONSE: See
      RESPONSE:      See Faire
                          Faire 0257-0260.
                                 0257-0260.

20.
20.   If you are
      If you are seeking
                  seeking attorney's
                            attorney’s fees,
                                        fees, documents,
                                               documents, including
                                                             including but
                                                                        but not
                                                                            not limited
                                                                                 limited to
                                                                                         to "time
                                                                                            “time
      sheets,” bills,
      sheets,"  bills, invoices,
                       invoices, and/or
                                  and/or receipts,
                                          receipts, that   support your
                                                     that support         claim for
                                                                     your claim   for reasonable
                                                                                      reasonable
      attorney’s fees,
      attorney's         costs, and
                 fees, costs,   and expenses
                                    expenses in in this
                                                   this case.
                                                        case.
      RESPONSE: :: See
      RESPONSE:           SeeFaire
                              Faire0261-0264.
                                    0261-0264.Plaintiff
                                                   Plaintiffwill
                                                             willsupplement.
                                                                  supplement.

21.
21.   Privilege log
      Privilege  log of all documents
                     of all  documents withheld
                                       withheld from
                                                 from production
                                                      productiondue
                                                                 duetoto aa claim
                                                                            claim of
                                                                                  of
      privilege.
      privilege,
      RESPONSE: None
      RESPONSE:      None

22.
22.   Documents relied
      Documents   relied upon
                         upon byby aa consulting
                                       consulting expert
                                                    expert whose
                                                              whose opinion(s)
                                                                       opinion(s) and/or
                                                                                  and/or work
                                                                                          work
      product
      product have
              have been  reviewed by
                   been reviewed     by or
                                        or relied
                                           relied upon
                                                  upon byby aa testifying
                                                               testifying expert.
                                                                          expert.
      RESPONSE: None
      RESPONSE:      None atatthis
                               this time.
                                     time. Plaintiff
                                             Plaintiffwill
                                                       willsupplement
                                                            supplement as  as required
                                                                               required by
                                                                                        by the
                                                                                           the
      rules.
      rules.

23.
23.   Statements,
      Statements, reports,   memoranda, notes,
                   reports, memoranda,              documents, and/or
                                           notes, documents,     and/or other
                                                                         other written
                                                                                 written
      instruments and/or
      instruments and/or tape recordings sent
                         tape recordings sent to
                                              to or
                                                 or received from any
                                                    received from any current
                                                                      current or
                                                                              or former
                                                                                 former
                                   EXHIBIT
                              EXHIBIT
                              EXHIBIT A -- CF
                                      A       B
                                           CF Affidavit
                                              Affidavit


      employee of
      employee  of Defendant
                   Defendant relating
                                relating toto your
                                              your claims
                                                   claims in
                                                          in this
                                                             this lawsuit.
                                                                   lawsuit.
      RESPONSE: None
      RESPONSE:        None at at this
                                   this time.
                                         time. However,
                                                 However, discovery
                                                             discovery isis in
                                                                             in its
                                                                                 its early
                                                                                      early stages,
                                                                                             stages,
      ongoing, and
      ongoing,  and Defendants'
                       Defendants’ have   have withheld
                                                 withheld and/or
                                                              and/or redacted
                                                                        redacted "responsive"
                                                                                       “responsive”
      documents. Plaintiff
      documents.    Plaintiff will
                              will supplement
                                    supplement onceonce she
                                                        she is is afforded
                                                                  afforded access
                                                                              access to  to properly
                                                                                            properly
      requested responsive
      requested responsive documents
                              documents TRCP TRCP 193.1
                                                    193.1

24.
24.   Any documents
      Any  documents identified
                       identified in  or relied
                                   in or relied upon
                                                 upon in
                                                       in your
                                                           your Responses
                                                                 Responses to to Defendant's
                                                                                 Defendant’s
      Requests for Disclosures.
      Requests for Disclosures.
      RESPONSE: Objection
      RESPONSE:        Objectionas  as this   request requires
                                        this request   requires Plaintiff
                                                                  Plaintiff to  marshall her
                                                                            to marshal!  her
      evidence on
      evidence on this
                  this particular
                       particular issue
                                  issue and
                                         and such
                                               such request
                                                    request is
                                                             is improper.
                                                                improper.

25.
25.   Any documents
      Any   documents relied     upon or
                          relied upon    or referenced
                                              referenced in
                                                          in responding
                                                               responding to to Defendant's
                                                                                 Defendant’s
      Interrogatories.
      Interrogatories,
      RESPONSE:
      RESPONSE:          Objection as
                         Objection       this request
                                     as this   request requires
                                                       requires Plaintiff
                                                                  Plaintiff to
                                                                            to marshal!
                                                                                marshall her
                                                                                         her
      evidence on
      evidence  on this
                   this particular
                        particular issue
                                   issue and
                                          and such
                                               such request
                                                    request is
                                                            is improper.
                                                                improper.


26.
26.   Documents created
      Documents    created by   you that
                            by you    that record,
                                             record, summarize,
                                                      summarize, document
                                                                       document or  or reference
                                                                                        reference
      conversations or
      conversations   or communications
                         communicationsbetween  betweenyou youand and any
                                                                        any current
                                                                             current oror former
                                                                                           former
      employee of
      employee   of Defendants
                    Defendants about
                                 about your
                                          your claims
                                                claimsinin this
                                                            this lawsuit.   This Request
                                                                  lawsuit. This   Request does
                                                                                             does
      not seek
      not seek documents
                documents created
                            created by
                                     by you    in order
                                          you in  order to
                                                        to seek
                                                             seek legal
                                                                    legal advice
                                                                          advice oror documents
                                                                                      documents
      created at
      created at the
                 the behest
                     behest of
                            of your
                               your attorney.
                                     attorney,
      RESPONSE: Objection
      RESPONSE:       Objectionasasthis
                                     thisrequest
                                           requestisisnonsensical.
                                                       nonsensical. Subject
                                                                         Subject to
                                                                                  to and
                                                                                      and without
                                                                                           without
      waiving the
      waiving the foregoing
                  foregoing objection,
                            objection, attorney-work     product.
                                         attorney-work product.

27.
27.   Correspondence, notes,
      Correspondence,        notes, memoranda,
                                      memoranda,reports,
                                                       reports, documents,
                                                                documents,or     or other
                                                                                    other written  or
                                                                                           written or
      recorded material
      recorded   material taken
                             taken or   received from
                                     or received   from Defendants
                                                          Defendants by     Plaintiff, including
                                                                        by Plaintiff,  including but
                                                                                                  but
      not limited
      not  limited to,
                     to, policies,
                           policies, procedure
                                      procedure manuals,
                                                    manuals, reports,
                                                                 reports, performance
                                                                           performance reviews,
                                                                                            reviews,
      counselings, and/or
      counselings,    and/or memoranda.
                               memoranda,
      RESPONSE: See
      RESPONSE:          See Defendants’
                               Defendants' Bates
                                              Bates stamped
                                                      stamped documents
                                                                documents produced
                                                                               produced and     those
                                                                                          and those
      withheld, as
      withheld,     well as
                 as well   as those
                               those redacted,
                                      redacted, inin response
                                                     response toto Plaintiff's
                                                                   Plaintiff’s discovery
                                                                                discovery requests.
                                                                                           requests.
      Defendants are
      Defendants    are inin possession,
                             possession, custody
                                           custody or    control of
                                                      or control  of the
                                                                     the requested
                                                                         requested documents,
                                                                                       documents, ifif
      any. Plaintiff
      any.   Plaintiff has
                        has requested
                              requested all
                                          all of
                                              of the
                                                  theabove
                                                       above from
                                                              from Defendants,
                                                                      Defendants, and and most
                                                                                           most has
                                                                                                  has
      been
      been withheld
             withheld or
                       or redacted
                           redacted

28.
28.   Documents discussing
      Documents      discussing or   referencing your
                                  or referencing     your work
                                                            work performance
                                                                  performance whilewhile employed
                                                                                         employed
      with Defendant    from   November    13, 2012    to the
      with Defendant from November 13, 2012 to the present,   present.
      RESPONSE: See
      RESPONSE:         SeeDefendants'
                             Defendants’BatesBatesstamped
                                                     stamped documents
                                                               documents produced
                                                                              produced and
                                                                                         and those
                                                                                             those
      withheld, as
      withheld,      well as
                as well    as those
                              those redacted
                                     redacted in in response
                                                    response toto Plaintiff's
                                                                  Plaintiff’s discovery
                                                                               discovery requests.
                                                                                          requests.
      Defendants are
      Defendants         in possession,
                     are in possession, custody
                                           custody or    control of
                                                      or control    the requested
                                                                 of the requested documents,
                                                                                     documents, ifif
      any. Plaintiff
      any. Plaintiff has
                     has requested
                          requested all
                                      all of
                                          of the
                                             the above
                                                  above from
                                                          from Defendants,
                                                               Defendants, and and most   has been
                                                                                    most has  been
      withheld or
      withheld     redacted
               or redacted

29.
29.   Evaluations, reprimands,
      Evaluations,  reprimands, or  other documents
                                 or other documents discussing
                                                     discussing your
                                                                your performance
                                                                     performance or
                                                                                 or
      employment status
      employment   status with
                          with Defendants
                               Defendants since
                                           since November
                                                 November 13,
                                                          13, 2012.
                                                              2012.



                                                                                                   12
                                                                                                   12
                                    EXHIBIT
                               EXHIBIT
                               EXHIBIT A -- CF
                                       A       B
                                            CF Affidavit
                                               Affidavit


      RESPONSE: See
      RESPONSE:         SeeDefendants'
                             Defendants’Bates
                                            Batesstamped
                                                    stamped documents
                                                              documents produced
                                                                             produced and
                                                                                       and those
                                                                                            those
      withheld, as
      withheld,      well as
                as well    as those
                              those redacted
                                    redacted in in response
                                                   response toto Plaintiff's
                                                                 Plaintiff’s discovery
                                                                              discovery requests.
                                                                                        requests.
      Defendants are
      Defendants         in possession,
                     are in possession, custody
                                          custody or    control of
                                                     or control    the requested
                                                                of the requested documents,
                                                                                    documents, ifif
      any. Plaintiff
      any. Plaintiff has
                     has requested
                          requested all
                                     all of
                                         of the
                                            the above
                                                 above from
                                                         from Defendants,
                                                              Defendants, and and most
                                                                                   most has
                                                                                        has been
                                                                                             been
      withheld or
      withheld     redacted
               or redacted

30.  Documents received
30. Documents   received from
                           from employers
                                 employers toto whom
                                                whom you you have
                                                              have inquired
                                                                     inquired about
                                                                               about
     employment at any time from January 1, 2014 to the present.
     employment at any time from January 1, 2014 to the present,
     RESPONSE: None
     RESPONSE:     None

31.
31.   Documents received
      Documents    received from   employers that
                            from employers       that have
                                                      have made
                                                             made you an offer
                                                                  you an offer of
                                                                               of employment
                                                                                  employment
      at any
      at any time
             time from
                  from January
                        January 1,1, 2014
                                     2014 toto the
                                               the present.
                                                   present.
      RESPONSE: None
      RESPONSE:       None atat this
                                 this time.
                                      time. Plaintiff
                                             Plaintiff will
                                                       will supplement.
                                                            supplement.

32.
32.   Documents, including
      Documents,    including but
                               but not  limited to
                                   not limited   to written
                                                     written applications
                                                              applications for
                                                                            for employment,
                                                                                 employment,
      submitted to
      submitted  to potential
                     potential employer(s)
                               employer(s)atatany any time
                                                       time from
                                                             from January
                                                                    January 1,1, 2014
                                                                                 2014 to  the
                                                                                       to the
      present.
      present,
      RESPONSE: None,
      RESPONSE:       None, as
                             as the
                                 the mechanisms
                                     mechanisms have have been
                                                            been online.   See response
                                                                   online. See    response to
                                                                                            to
      Defendants’ Interrogatory
      Defendants'  Interrogatory No.6._
                                  No.6.

33.
33.   Documents you
      Documents    you intend
                         intend to   offer as
                                  to offer   as an
                                                 an exhibit
                                                     exhibit during
                                                              during any
                                                                     any proceeding,
                                                                           proceeding, deposition,
                                                                                           deposition,
      hearing, or
      hearing, or trial
                  trial of
                        of this
                           this lawsuit.
                                lawsuit,
      RESPONSE: Objection,
      RESPONSE:         Objection,asas this
                                         this request
                                               request is
                                                        is premature,
                                                           premature, and
                                                                       and Plaintiff
                                                                             Plaintiff is
                                                                                       is not
                                                                                          not required
                                                                                              required
      to marshal!
      to marshall all
                    all evidence
                        evidenceat  at this
                                        thistime.     Further, Plaintiff
                                              time. Further,    Plaintiff has
                                                                          has requested
                                                                               requested all all of
                                                                                                 of the
                                                                                                    the
      above from
      above  from Defendants,
                    Defendants, and and most      has been
                                           most has    been withheld
                                                              withheld or
                                                                        or redacted.
                                                                            redacted. Discovery
                                                                                          Discovery isis
      ongoing, Plaintiff
      ongoing,  Plaintiff will
                           will supplement
                                supplement shouldshould Defendants'
                                                           Defendants’ ever
                                                                         ever produce
                                                                               produce responsive
                                                                                           responsive
      documents properly
      documents   properly requested
                              requested by  by Plaintiff.
                                                Plaintiff.

34.
34.   Emails you
      Emails  you sent
                   sent toto or
                             or received
                                received from
                                           from any
                                                  any current
                                                        current or
                                                                 or former
                                                                    former employee
                                                                             employee of of Defendant
                                                                                            Defendant
      that discuss
      that discuss oror evidence
                        evidence your
                                   your claims
                                         claims in in this
                                                      this lawsuit.
                                                            lawsuit.
      RESPONSE: See
      RESPONSE:         SeeDefendants'
                              Defendants’BatesBatesstamped
                                                       stampeddocuments
                                                                  documents produced
                                                                                 produced and
                                                                                            and those
                                                                                                those
      withheld, as
      withheld,      well as
                as well    as those
                              those redacted
                                     redacted in  in response
                                                      response to to Plaintiff's
                                                                      Plaintiff’s discovery
                                                                                  discovery requests.
                                                                                             requests.
      Defendants are
      Defendants         in possession,
                     are in  possession, custody
                                            custody or     control of
                                                       or control       the requested
                                                                    of the  requested documents,
                                                                                        documents, ifif
      any. Plaintiff
      any. Plaintiff has
                     has requested
                           requested all
                                      all of
                                           of the
                                               the above
                                                    above from
                                                             from Defendants,
                                                                  Defendants, and  and most
                                                                                       most has
                                                                                             has been
                                                                                                 been
      withheld or
      withheld     redacted. Plaintiff
                or redacted.     Plaintiff will
                                           will supplement
                                                 supplement should
                                                                 should Defendants'
                                                                          Defendants’ ever
                                                                                        ever produce
                                                                                              produce
      responsive documents
      responsive   documents properly
                                  properly requested
                                             requested by by Plaintiff.
                                                               Plaintiff.


35.
35.   Documents that
      Documents     that support
                         support your
                                  your claim
                                        claim for
                                                for back
                                                    back pay
                                                         pay as
                                                              as alleged
                                                                  alleged inin your
                                                                               your Petition.
                                                                                    Petition.
      RESPONSE: See
      RESPONSE:         See Defendants’
                              Defendants' Bates
                                             Bates stamped
                                                     stamped documents
                                                               documents produced
                                                                              produced and    those
                                                                                         and those
      withheld, as
      withheld,      well as
                as well    as those
                              those redacted
                                    redacted in  in response
                                                    response toto Plaintiff's
                                                                  Plaintiff’s discovery
                                                                               discovery requests.
                                                                                          requests.
      Defendants are
      Defendants         in possession,
                     are in possession, custody
                                           custody or   control of
                                                     or control     the requested
                                                                of the  requested documents,
                                                                                     documents, ifif
      any. Plaintiff
      any. Plaintiff has
                     has requested
                          requested all
                                     all of
                                          of the
                                             the above
                                                  above from
                                                         from Defendants,
                                                               Defendants, and and most
                                                                                    most has
                                                                                          has been
                                                                                               been
      withheld or
      withheld     redacted. Plaintiff
                or redacted.    Plaintiff will
                                          will supplement
                                                supplement should
                                                             should Defendants'
                                                                      Defendants’ ever
                                                                                     ever produce
                                                                                           produce
      responsive documents
      responsive   documents properly
                                 properly requested
                                           requested by by Plaintiff.
                                                           Plaintiff.
                                   EXHIBIT
                              EXHIBIT
                              EXHIBIT A -- CF
                                      A       B
                                           CF Affidavit
                                              Affidavit



36.
36.   Documents that
      Documents     that support
                         support your
                                  your claim
                                        claim for
                                                for front
                                                    front pay
                                                          pay as
                                                               as alleged
                                                                  alleged inin your
                                                                               your Petition.
                                                                                     Petition.
      RESPONSE: See
      RESPONSE:         See Defendants’
                              Defendants' Bates
                                             Bates stamped
                                                      stamped documents
                                                                documents produced
                                                                               produced and    those
                                                                                          and those
      withheld, as
      withheld,      well as
                as well    as those
                              those redacted
                                    redacted in  in response
                                                     response toto Plaintiff's
                                                                   Plaintiff’s discovery
                                                                                discovery requests.
                                                                                           requests.
      Defendants are
      Defendants         in possession,
                     are in possession, custody
                                           custody or    control of
                                                      or control     the requested
                                                                 of the  requested documents,
                                                                                      documents, ifif
      any. Plaintiff
      any. Plaintiff has
                     has requested
                          requested all
                                     all of
                                          of the
                                             the above
                                                  above from
                                                          from Defendants,
                                                                Defendants, and and most   has been
                                                                                     most has   been
      withheld or
      withheld     redacted. Plaintiff
                or redacted.    Plaintiff will
                                          will supplement
                                                supplement should
                                                              should Defendants'
                                                                       Defendants’ ever
                                                                                      ever produce
                                                                                            produce
      responsive documents
      responsive   documents properly
                                 properly requested
                                           requested by  by Plaintiff.
                                                            Plaintiff.

37.
37.   Documents that
      Documents            support your
                      that support   your claim
                                           claim for
                                                   for "non-economic"
                                                       “non-economic” damages,
                                                                        damages, as       alleged in
                                                                                      as alleged   in
      your Petition.
      your Petition,
      RESPONSE: Plaintiff
      RESPONSE:            Plaintiffobjects
                                     objectstoto this
                                                  this request
                                                        request because
                                                                 because itit requires
                                                                               requires Plaintiff
                                                                                         Plaintiff to
                                                                                                   to
      marshal all
      marshal         her evidence
                 all her  evidence on on this
                                         this particular
                                               particular issue,
                                                           issue, and
                                                                  and such
                                                                      such request
                                                                              request is
                                                                                       is improper.
                                                                                           improper.
      Plaintiff will
      Plaintiff will supplement
                     supplement pursuant
                                  pursuant toto the
                                                the rules.
                                                     rules.

38.
38.   Documents revealing
      Documents      revealing your
                                 your gross
                                      gross and      net income,
                                               and net    income, including
                                                                    including benefits,
                                                                                  benefits, since
                                                                                               since
      January
      January 1,1, 2010
                   2010 to
                         to the
                            the present.
                                present,
      RESPONSE: Plaintiff
      RESPONSE:         Plaintiffobjects
                                  objectsto
                                          to the
                                              the request
                                                   request for   documents unrelated
                                                             for documents      unrelated to      her
                                                                                              to her
      employment with
      employment     with Defendants
                          Defendants and
                                       and the
                                            the subject
                                                  subjectmatter
                                                           matterofof this
                                                                       this suit.  Plaintiff further
                                                                             suit. Plaintiff further
      objects, as
      objects,      the best
                as the  best documents
                              documents are     in the
                                           are in   the possession,
                                                        possession, custody
                                                                        custody and     control of
                                                                                   and control     of
      Defendants. Defendants
      Defendants.     Defendants have
                                   have withheld
                                         withheld and/or
                                                     and/or redacted
                                                              redacted such
                                                                         such documents
                                                                                 documents from from
      Plaintiff
      Plaintiff

39.
39.   Documents supporting
      Documents      supporting your    contention that
                                  your contention     that "Defendant
                                                           “Defendant Jones
                                                                         Jones promised
                                                                                  promised Plaintiff
                                                                                             Plaintiff
      that he
      that  he would
                would buy
                        buy aa home
                                home andand transfer
                                             transfer ownership
                                                        ownership to” to" her,
                                                                          her, asas alleged
                                                                                     alleged in
                                                                                             in your
                                                                                                 your
      Petition.
      Petition.
      RESPONSE: Plaintiff
      RESPONSE:         Plaintiffobjects
                                 objects as
                                          as documents
                                              documents responsive
                                                            responsive to to this
                                                                             this request
                                                                                  request are
                                                                                           are in
                                                                                               in the
                                                                                                   the
      the possession,
      the    possession, custody
                             custody and and control
                                                control of  of Defendants,
                                                                 Defendants, including
                                                                                   including email
                                                                                               email
      communication between
      communication      between Jones
                                    Jones and
                                            and other
                                                otherdefendants         Defendants have
                                                         defendants Defendants         have withheld
                                                                                            withheld
      such documents
      such   documents fromfrom Plaintiff.    Defendants were
                                  Plaintiff. Defendants       were sent
                                                                     sent aa Retention
                                                                               Retention Notice
                                                                                           Notice onon
      December 5,
      December     5, 2014.   Defendants are
                       2014. Defendants      are in
                                                  in violation
                                                     violation of
                                                                of said
                                                                   said notices,
                                                                         notices, and
                                                                                    and Defendants
                                                                                         Defendants
      are guilty
      are guilty of
                  of spoliation
                     spoliation of
                                 of relevant
                                    relevant documents.      Plaintiff will
                                              documents. Plaintiff     will seek
                                                                            seek appropriate
                                                                                   appropriate court
                                                                                                court
      intervention including,
      intervention   including, but
                                 but not  limited to
                                      not limited  to forensic
                                                       forensic examination
                                                                 examination of   of equipment
                                                                                     equipment andand
      devices of
      devices      Defendants.
                of Defendants.

40.
40.   Documents supporting
      Documents      supporting your
                                  your contention
                                        contention that     “Defendant Jones
                                                      that "Defendant       Jones intended
                                                                                     intended to   hide
                                                                                               to hide
      his gift
      his gift from
                from the
                      the other
                           other Defendants
                                  Defendants named
                                                 named in       this lawsuit,"
                                                            in this   lawsuit,” as    alleged in
                                                                                  as alleged   in your
                                                                                                   your
      Petition.
      Petition.
      RESPONSE: Plaintiff
      RESPONSE:        Plaintiffobjects
                                 objectsas
                                         as documents
                                             documents responsive
                                                            responsive to  to this
                                                                               this request
                                                                                    request are
                                                                                             are in
                                                                                                 in the
                                                                                                    the
      the possession,
      the   possession, custody
                             custody and and control
                                                control of   of Defendants,
                                                                  Defendants, including
                                                                                     including email
                                                                                                 email
      communication between
      communication     between Jones
                                    Jones and
                                           andother
                                                otherdefendants          Defendants have
                                                         defendants Defendants          have withheld
                                                                                              withheld
      such documents
      such   documents fromfrom Plaintiff.    Defendants were
                                  Plaintiff. Defendants        were sent
                                                                       sent aa Retention
                                                                                 Retention Notice
                                                                                            Notice onon
      December 5,
      December     5, 2014.    Defendants are
                      2014. Defendants       are in
                                                  in violation
                                                     violation ofof said
                                                                    said notices,
                                                                          notices, andand Defendants
                                                                                          Defendants
      are guilty
      are guilty of
                  of spoliation
                     spoliation of
                                 of relevant
                                    relevant documents.       Plaintiff will
                                              documents. Plaintiff       will seek
                                                                              seek appropriate
                                                                                     appropriate court
                                                                                                  court



                                                                                                    14
                                                                                                    14
                                     EXHIBIT
                                EXHIBIT
                                EXHIBIT A -- CF
                                        A       B
                                             CF Affidavit
                                                Affidavit


      intervention including,
      intervention including, but
                              but not limited to
                                  not limited  to forensic
                                                   forensic examination
                                                            examination of
                                                                        of equipment
                                                                           equipment and
                                                                                      and
      devices of
      devices     Defendants.. Please
               of Defendants..    Please refer
                                           refertotoDefendants'
                                                      Defendants’BATES
                                                                  BATES DEF-CF-00118,
                                                                           DEF-CF-00118,
      DEF-CF-000448, 00401
      DEF-CF-000448,    00401 and
                               and other
                                    other documents
                                           documents in in the
                                                           the possession
                                                               possession of
                                                                          of Defendants.
                                                                             Defendants.

41.
41.   Documents supporting
      Documents     supporting your
                                  your contention
                                        contention that
                                                      that Defendant
                                                            Defendant Jones
                                                                         Jones "authorized
                                                                                   “authorized for    [sic]
                                                                                                 for [sic]
      the necessary
      the  necessary realreal estate
                              estate transactions
                                        transactionstoto be   be initiated
                                                                  initiated that
                                                                              that would
                                                                                     would result
                                                                                             result inin aa
      purchase
      purchase transaction
                 transaction and
                               and an    immediate transfer
                                     an immediate      transfer ofof ownership,”
                                                                     ownership," as  as alleged
                                                                                         alleged in
                                                                                                  in your
                                                                                                      your
      Petition.
      Petition.
      RESPONSE: Plaintiff
      RESPONSE:         Plaintiffobjects
                                 objects asas documents
                                               documents responsive
                                                              responsive to to this
                                                                                this request
                                                                                     request are
                                                                                              are inin the
                                                                                                        the
      the possession,
      the   possession, custody
                             custody and  and control
                                                 control of   of Defendants,
                                                                   Defendants, including
                                                                                      including email
                                                                                                    email
      communication between
      communication      between Jones
                                    Jones andandother
                                                  otherdefendants        Defendants have
                                                           defendants Defendants          have withheld
                                                                                                withheld
      such documents
      such   documents fromfrom Plaintiff.     Defendants were
                                   Plaintiff. Defendants        were sent
                                                                       sent aa Retention
                                                                                 Retention Notice
                                                                                              Notice on  on
      December 5,
      December     5, 2014.   Defendants are
                       2014. Defendants       are in
                                                   in violation
                                                       violation of
                                                                  of said
                                                                     said notices,
                                                                          notices, and and Defendants
                                                                                             Defendants
      are guilty
      are guilty of
                 of spoliation
                    spoliation ofof relevant
                                    relevant documents.        Plaintiff will
                                               documents. Plaintiff      will seek
                                                                               seek appropriate
                                                                                      appropriate court
                                                                                                     court
      intervention including,
      intervention   including, but
                                 but not   limited to
                                      not limited   to forensic
                                                         forensic examination
                                                                   examination of       equipment and
                                                                                     of equipment      and
      devices of
      devices        Defendants. Please
                 of Defendants.       Please refer
                                                refer to to DEF
                                                             DEF_CF-00401-410
                                                                   CF-00401-410 and      and DEF-CJ-
                                                                                               DEF-CJ-
      00085/86, DEF-CF-00118-00152
      00085/86,    DEF-CF-00118-00152and         andother
                                                        other documents
                                                                documentsinin the        possession of
                                                                                    the possession       of
      Defendants.
      Defendants.

42.
42.   Documents evidencing
      Documents     evidencing anyany Defendant’s      alleged intent
                                       Defendant's alleged       intent to  gift the
                                                                         to gift the property
                                                                                      property located
                                                                                               located
      at 8647
      at 8647 Timber
               Timber Place,
                         Place, San
                                 San Antonio,
                                      Antonio, Texas
                                                Texas 78250
                                                          78250 to to Plaintiff.
                                                                      Plaintiff.
      RESPONSE: Plaintiff
      RESPONSE:         Plaintiffobjects
                                 objects as
                                          as documents
                                              documents responsive
                                                             responsive to  to this
                                                                               this request
                                                                                    request are
                                                                                             are in
                                                                                                 in the
                                                                                                     the
      the possession,
      the   possession, custody
                             custody and and control
                                                control of   of Defendants,
                                                                   Defendants, including
                                                                                     including email
                                                                                                 email
      communication between
      communication      between Jones
                                    Jones and
                                            andother
                                                 otherdefendants          Defendants have
                                                          defendants Defendants          have withheld
                                                                                              withheld
      such documents
      such  documents from from Plaintiff.    Defendants were
                                  Plaintiff. Defendants        were sent
                                                                       sent aa Retention
                                                                                 Retention Notice
                                                                                             Notice onon
      December 5,
      December     5, 2014.   Defendants are
                       2014. Defendants      are in
                                                  in violation
                                                      violation ofof said
                                                                     said notices,
                                                                           notices, andand Defendants
                                                                                           Defendants
      are guilty
      are guilty of
                 of spoliation
                    spoliation ofof relevant
                                    relevant documents.       Plaintiff will
                                              documents. Plaintiff       will seek
                                                                              seek appropriate
                                                                                     appropriate court
                                                                                                  court
      intervention   including,  but  not limited   to  forensic   examination      of
      intervention including, but not limited to forensic examination of equipment and  equipment   and
      devices of
      devices    of Defendants.
                      Defendants. Please
                                      Please refer
                                               refer totoDEF_CF-00401-410
                                                            DEF_CF-00401-410 and         and DEF-CJ-
                                                                                              DEF-CJ-
      00085/86, DEF-
      00085/86,   DEF- CJ-00085/86,
                          CJ-00085/86, DEF-CF-00118-00152
                                          DEF-CF-00118-00152 and        and other
                                                                              other documents
                                                                                     documents inin the
                                                                                                     the
      possession
      possession of of Defendants.
                       Defendants.


43.
43.   Documents that,
      Documents      that, ifif executed,
                                executed, would
                                             would transfer
                                                     transfer ownership
                                                                ownership of of the  property located
                                                                                 the property     located at
                                                                                                           at
      8647
      8647 Timber
            Timber Place,
                      Place, San San Antonio,
                                      Antonio, Texas
                                                   Texas 78250
                                                          78250 to to Plaintiff.
                                                                      Plaintiff.
      RESPONSE: Please
      RESPONSE:         Pleaserefer refer to
                                           to the
                                               the Pleadings
                                                   Pleadings andand See
                                                                     See Defendants’
                                                                          Defendants' BatesBates stamped
                                                                                                    stamped
      documents      produced     and   those    withheld,  as   well as  those
      documents produced and those withheld, as well as those redacted in response redacted    in  response
      to Plaintiff's
      to Plaintiff’s discovery
                     discovery requests.
                                   requests. Defendants
                                                 Defendants areare in
                                                                    in possession,
                                                                       possession, custody
                                                                                       custody or  or control
                                                                                                      control
      of the
      of the requested
              requested documents,
                           documents, ifif any. any. Plaintiff
                                                      Plaintiff has  requested all
                                                                has requested      all of the above
                                                                                       of the   above from
                                                                                                        from
      Defendants, and
      Defendants,     and mostmost has
                                     has been
                                           been withheld
                                                   withheld oror redacted.     Plaintiff will
                                                                 redacted. Plaintiff      will supplement
                                                                                               supplement
      should Defendants'
      should   Defendants’ ever  ever produce
                                       produce responsive
                                                    responsive documents
                                                                  documents properly
                                                                                  properly requested
                                                                                            requested by   by
      Plaintiff.
      Plaintiff.

44.
44.   Documents evidencing
      Documents evidencing Plaintiff’s    “moving expenses.
                              Plaintiff's "moving expenses.
      RESPONSE: "Plaintiff
      RESPONSE:    ”Plaintiff objects
                              objects because   this request
                                       because this  request requires
                                                             requires Plaintiff
                                                                      Plaintiff to
                                                                                to marshal
                                                                                   marshal all
                                                                                           all
                                    EXHIBIT
                               EXHIBIT
                               EXHIBIT A -- CF
                                       A       B
                                            CF Affidavit
                                               Affidavit


      her evidence
      her evidence on
                    on this
                       this particular
                            particular issue,
                                        issue, and
                                               and such
                                                    such request
                                                           request isis improper.  Subject to
                                                                         improper. Subject to and
                                                                                              and
      without waiving
      without waiving the
                      the foregoing
                           foregoing objection,
                                       objection, Plaintiff
                                                  Plaintiff will
                                                             will supplement
                                                                  supplement when
                                                                               when Defendants
                                                                                     Defendants
      properly
      properly and  completely respond
               and completely     respond to    Plaintiff’s request
                                             to Plaintiff's request forfor documents
                                                                           documents under
                                                                                       under the
                                                                                              the
      possession,
      possession, custody
                   custody and
                             and control
                                  control of
                                           of defendants.
                                              defendants. SeeSee TRCP
                                                                   TRCP 193.1.
                                                                           193.1.


45.
45.   Documents evidencing
      Documents     evidencing Plaintiff’s “expenses in
                               Plaintiff's "expenses in making
                                                        making repairs
                                                               repairs to the residence
                                                                       to the residence to
                                                                                        to
      make itit habitable.
      make      habitable.
      RESPONSE: ”" Please
      RESPONSE:          Please see
                                see Faire0265-0272
                                      Faire0265-0272 and    objections and
                                                        and objections  and responses
                                                                             responses to
                                                                                        to
      Request 8
      Request    8 and
                   and 9
                       9 above.
                         above.

46.
46.   A copy
      A copy of
             of the
                the "inspection
                    “inspection report”
                                report" identified
                                        identified in
                                                   in Paragraph
                                                      Paragraph 13
                                                                13 of
                                                                   of your
                                                                      your Petition.
                                                                           Petition,
      RESPONSE: See
      RESPONSE:       SeeDefendants’
                          Defendants' DEF-CF-00119-00144.
                                        DEF-CF-00119-00144.

47.
47.   A copy
      A copy of
             of the
                the "one-month
                    “one-month lease”
                                  lease" identified
                                          identified in
                                                     in Paragraph
                                                        Paragraph 13
                                                                  13 of
                                                                     of your
                                                                        your Petition.
                                                                             Petition,
      RESPONSE: Please
      RESPONSE:       Please refer
                              refer to
                                     to BATES
                                        BATES DEF-CJ-00085-00086.
                                                DEF-CJ-00085-00086.

48.
48.   Documents supporting
      Documents      supporting your
                                 your contention
                                         contention thatthat “Plaintiff
                                                             "Plaintiff had
                                                                         had clear
                                                                              clear title
                                                                                      title to her 2005
                                                                                            to her  2005
      Mini Cooper,"
      Mini Cooper,” as as alleged
                          alleged in
                                   in your
                                      your Petition.
                                              Petition.
      RESPONSE: Please
      RESPONSE:         Pleaserefer
                                refer to
                                       to the
                                           the Pleadings
                                               Pleadings andand See
                                                                 See Defendants’
                                                                        Defendants' Bates
                                                                                        Bates stamped
                                                                                                stamped
      documents produced
      documents      produced and
                               and those
                                     those withheld,
                                              withheld, asas well
                                                              well as   those redacted
                                                                   as those    redacted in  in response
                                                                                               response
      to Plaintiff's
      to Plaintiff’s discovery
                     discovery requests.
                               requests. Defendants
                                             Defendants are are in
                                                                in possession,
                                                                   possession, custody
                                                                                   custody or  or control
                                                                                                  control
      of the
      of the requested
              requested documents,
                          documents, ifif any.
                                            any. Plaintiff
                                                  Plaintiff has  requested all
                                                            has requested      all of  the above
                                                                                   of the    above from
                                                                                                    from
      Defendants, and
      Defendants,     and most
                           most has
                                 has been
                                       been withheld
                                               withheld or or redacted.     Plaintiff will
                                                              redacted. Plaintiff      will supplement
                                                                                             supplement
      should Defendants'
      should     Defendants’ produce
                               produce responsive
                                             responsive documents
                                                            documents properly
                                                                            properly requested
                                                                                          requested by by
      Plaintiff. DEF-CF-00514
      Plaintiff.                   Please also
                 DEF-CF-00514 Please          also see
                                                    see Faire0273-279.
                                                         Faire0273-279.

49.
49.   A copy
      A  copy of
               of the
                  the "payment
                       “payment plan"
                                 plan” identified
                                         identified in
                                                    in Paragraph
                                                       Paragraph 15  15 of
                                                                        of your
                                                                           your Petition.
                                                                                 Petition.
      RESPONSE: Please
      RESPONSE:          Pleaserefer
                                refer to
                                       to the
                                           the Pleadings
                                               Pleadings andand See
                                                                See Defendants’
                                                                      Defendants' Bates
                                                                                     Bates stamped
                                                                                             stamped
      documents produced
      documents      produced and
                               and those
                                    those withheld,
                                             withheld, asas well
                                                             well as  those redacted
                                                                  as those   redacted in in response
                                                                                            response
      to Plaintiff's
      to Plaintiff’s discovery
                     discovery requests.
                               requests. Defendants
                                             Defendants areare in
                                                               in possession,
                                                                  possession, custody
                                                                                 custody or or control
                                                                                               control
      of the
      of the requested
              requested documents,
                           documents, ifif any.
                                            any. Plaintiff
                                                  Plaintiff has requested all
                                                            has requested    all of the above
                                                                                 of the   above from
                                                                                                 from
      Defendants, and
      Defendants,     and most
                            most has
                                 has been
                                       been withheld
                                               withheld oror redacted.    Plaintiff will
                                                             redacted. Plaintiff    will supplement
                                                                                         supplement
      should Defendants'
      should   Defendants’ ever
                              ever produce
                                   produce responsive
                                                responsive documents
                                                              documents properly
                                                                           properly requested
                                                                                       requested by by
      Plaintiff.
      Plaintiff.

50.
50.   Documents supporting
      Documents   supporting your
                              your contention
                                   contention that  “immediately before
                                               that "immediately   before the  firing, [you
                                                                           the firing,  [you
      had] been
      had] been given
                given a
                      a raise
                        raise in
                              in pay
                                 pay and
                                     and additional
                                         additional duties,”
                                                    duties," as
                                                             as alleged
                                                                alleged in
                                                                        in your
                                                                            your Petition.
                                                                                  Petition,
      RESPONSE: See
      RESPONSE:     See DEF-CJ-00065.
                         DEF-CJ-00065.

51.
51.   Documents supporting
      Documents       supportingyouryour contention
                                            contentionthat  that youyou were     asked to
                                                                         were asked       to "perform
                                                                                              “perform
      employment duties
      employment      duties that
                             that were
                                   were not    in furtherance
                                          not in    furtherance of  of the
                                                                       the corporate
                                                                            corporate business,"
                                                                                        business,” asas
      alleged in
      alleged  in your
                  your Petition.
                       Petition.
      RESPONSE: Plaintiff
      RESPONSE:        Plaintiffobjects
                                 objectsto
                                         tothis
                                             this request
                                                   request because
                                                            because itit is
                                                                          is overly
                                                                             overly broad,
                                                                                    broad, and
                                                                                            and further
                                                                                                further
      object to
      object to this
                this request
                     request because
                              because itit requires
                                           requires Plaintiff
                                                       Plaintiff to
                                                                 to marshal
                                                                    marshal all
                                                                              all her
                                                                                  her evidence
                                                                                      evidence on
                                                                                                on this
                                                                                                    this



                                                                                                      16
                                                                                                      16
                                     EXHIBIT
                                EXHIBIT
                                EXHIBIT A -- CF
                                        A       B
                                             CF Affidavit
                                                Affidavit


      particular
      particular issue,
                 issue, and
                        and such
                             such request
                                   request is
                                            is improper.  Subject to
                                                improper. Subject to and
                                                                     and without
                                                                         without waiving
                                                                                 waiving the
                                                                                         the
      foregoing objection,
      foregoing  objection, please
                            pleaserefer
                                    referto
                                          to2013-CI-04328
                                             2013-CI-04328and
                                                            and2013-C1-11046.
                                                                 2013-CI-11046.

52.
52.   Documents supporting
      Documents      supporting youryour contention
                                            contentionthatthat “Donbavand
                                                                "Donbavand…     ... was
                                                                                    was aware
                                                                                        aware of   the
                                                                                                of the
      employment violations
      employment      violations …,”    as alleged
                                  ...," as  alleged inin your
                                                         your Petition.
                                                              Petition.
      RESPONSE: See
      RESPONSE:          See Defendants’
                               Defendants' BatesBates stamped
                                                        stamped documents
                                                                  documents produced
                                                                                 produced and   those
                                                                                           and those
      withheld, as
      withheld,      well as
                as well     as those
                               those redacted
                                        redacted in in response
                                                       response toto Plaintiff's
                                                                     Plaintiff’s discovery
                                                                                  discovery requests.
                                                                                            requests.
      Defendants are
      Defendants          in possession,
                     are in  possession, custody
                                              custody or   control of
                                                        or control     the requested
                                                                    of the requested documents,
                                                                                        documents, ifif
      any. Plaintiff
      any. Plaintiff has
                     has requested
                           requested all all of
                                             of the
                                                the above
                                                     above from   Defendants, and
                                                            from Defendants,           most has
                                                                                  and most  has been
                                                                                                 been
      withheld or
      withheld        redacted. Plaintiff
                or redacted.         Plaintiffwill
                                                 willsupplement
                                                       supplement should
                                                                     should Defendants'
                                                                               Defendants’ produce
                                                                                              produce
      responsive documents
      responsive   documents properly
                                   properly requested
                                               requested byby Plaintiff  TRCP 193.1.
                                                               Plaintiff TRCP    193.1.

53.
53.   Documents supporting
      Documents       supporting your       contention that
                                     your contention       that Defendants
                                                                   Defendants have  have "circulat[ed]
                                                                                            “circulat[ed]
      malicious rumors
      malicious   rumors about
                           about the   Plaintiff,” as
                                   the Plaintiff,"  as alleged
                                                       alleged inin your
                                                                    your Petition.
                                                                          Petition.
      RESPONSE: Plaintiff
      RESPONSE:         Plaintiffobjects
                                  objectsto
                                          tothis
                                              this request
                                                    request because
                                                            because itit is
                                                                          is overly
                                                                             overly broad,
                                                                                     broad, and
                                                                                             and further
                                                                                                  further
      object to
      object to this
                this request
                     request because
                               because itit requires
                                            requires Plaintiff
                                                       Plaintiff to
                                                                 to marshal
                                                                    marshal allall her
                                                                                   her evidence
                                                                                       evidence onon this
                                                                                                      this
      particular issue,  and   such  request    is improper.    Subject   to  and   without
      particular issue, and such request is improper. Subject to and without waiving the     waiving  the
      foregoing objection.
      foregoing                 See DEF-CJ-00064,
                   objection. See     DEF-CJ-00064, DEF-CJ-000111-15,
                                                           DEF-CJ-000111-15, DEF-CF-00456,
                                                                                       DEF-CF-00456,
      00463    Plaintiff will
      00463 Plaintiff     will supplement
                                supplement when  when Defendants
                                                         Defendants properly
                                                                         properly and  and completely
                                                                                             completely
      respond to
      respond       Plaintiff’s request
                to Plaintiff's  request for
                                         for documents
                                               documents under
                                                             under the
                                                                     the possession,
                                                                           possession, custody
                                                                                           custody and
                                                                                                     and
      control of
      control of defendants.
                  defendants. See See TRCP
                                       TRCP 193.1.
                                                193.1.

54.
54.   The "written
      The   “written agreement"
                       agreement” Defendant
                                      Defendant Jones Jones allegedly
                                                              allegedly promised
                                                                             promised to     execute at
                                                                                          to execute    at
      closing, as
      closing, as alleged
                    alleged in
                            in Paragraph
                                Paragraph 22  22 of
                                                  of your
                                                      your Petition.
                                                           Petition.
      RESPONSE: Plaintiff
      RESPONSE:         Plaintiffobjects
                                  objectstotothis
                                              this request
                                                    request because
                                                             because itit is
                                                                           is overly
                                                                              overly broad,
                                                                                      broad, and
                                                                                              and further
                                                                                                  further
      object to
      object to this
                this request
                      request because
                               because itit requires
                                            requires Plaintiff
                                                       Plaintiff to
                                                                 to marshal
                                                                    marshal all all her
                                                                                    her evidence
                                                                                        evidence on
                                                                                                  on this
                                                                                                      this
      particular
      particular issue,
                  issue, and
                         and such
                               such request
                                     request is is improper.    Subject to
                                                    improper. Subject      to and
                                                                               and without
                                                                                     without waiving
                                                                                             waiving the
                                                                                                      the
      foregoing objection,
      foregoing    objection, Plaintiff
                                Plaintiff will   supplement when
                                           will supplement       when Defendants
                                                                         Defendants properly
                                                                                           properly and
                                                                                                     and
      completely respond
      completely     respond to    Plaintiff’s request
                               to Plaintiff's  request forfor documents
                                                              documents under  under thethe possession,
                                                                                            possession,
      custody and
      custody   and control
                      control of
                              of defendants.
                                 defendants. See  See TRCP
                                                        TRCP 193.1.
                                                                193.1.

55.
55.   Any documents
      Any   documents that that existed
                                 existed atat the   time of
                                              the time     of closing
                                                              closing and
                                                                        and would
                                                                               would "giv[e
                                                                                        “giv[e you]  full title
                                                                                               you] full  title
      and interest
      and  interest toto the
                         the home,"
                              home,” asas alleged
                                           alleged in  in your
                                                          your Petition.
                                                               Petition.
      RESPONSE: Plaintiff
      RESPONSE:           Plaintiffobjects
                                    objectstotothis
                                                this request
                                                      request because
                                                                because itit is
                                                                              is overly
                                                                                 overly broad,
                                                                                          broad, and
                                                                                                  and further
                                                                                                      further
      object to
      object  to this
                 this request
                       request because
                                because itit requires
                                              requires Plaintiff
                                                          Plaintiff to
                                                                    to marshal
                                                                       marshal all all her
                                                                                       her evidence
                                                                                           evidence onon this
                                                                                                          this
      particular
      particular issue,
                  issue, and
                           and such
                                such request
                                       request is is improper.     Subject to
                                                      improper. Subject       to and
                                                                                  and without
                                                                                        without waiving
                                                                                                 waiving the
                                                                                                           the
      foregoing   objection,   Subject   to  and  without   waiving    the foregoing     objection,
      foregoing objection, Subject to and without waiving the foregoing objection, Plaintiff         Plaintiff
      will supplement
      will supplement when when Defendants
                                   Defendants properly
                                                   properly and      completely respond
                                                               and completely        respond to    Plaintiff’s
                                                                                                to Plaintiff's
      request for
      request       documents under
                for documents       under the    possession, custody
                                            the possession,       custody and
                                                                            and control
                                                                                   control ofof defendants.
                                                                                                defendants.
      See TRCP
      See   TRCP 193.1.
                    193.1.

56.
56.   Documents supporting
      Documents      supportingyour  your contention
                                           contentionthat      Defendants made
                                                          that Defendants         made “a     false
                                                                                          "a false
      representation or
      representation   or concealment
                           concealmentof     of material
                                                 material facts  concerning the
                                                           facts concerning            real estate
                                                                                   the real estate
      transaction,” as
      transaction," as alleged
                       alleged inin your
                                    your Petition.
                                         Petition.
      RESPONSE: Plaintiff
      RESPONSE:       Plaintiffobjects
                                objectsto
                                        tothis
                                           this request
                                                 request because
                                                         because itit is
                                                                       is overly
                                                                          overly broad,
                                                                                 broad, and
                                                                                        and further
                                                                                            further
                                     EXHIBIT
                                EXHIBIT
                                EXHIBIT A -- CF
                                        A       B
                                             CF Affidavit
                                                Affidavit


      object to
      object to this
                this request
                      request because
                               because itit seeks
                                             seeks data
                                                    data or
                                                          or information
                                                              information that
                                                                           that exists
                                                                                 exists in
                                                                                        in electronic
                                                                                           electronic
      or magnetic
      or magnetic form
                    form in
                          in the
                             the sole
                                  sole control
                                       control of
                                                of Defendants,
                                                   Defendants, further
                                                                  further Plaintiff
                                                                          Plaintiff objects
                                                                                    objects because
                                                                                            because
      this request
      this request requires
                     requires Plaintiff
                               Plaintiff to marshal all
                                         to marshal       her evidence
                                                      all her   evidence onon this
                                                                               this particular
                                                                                    particular issue,
                                                                                                issue,
      and such
      and   such request
                  request is is improper.
                                 improper. Subject
                                               Subject to
                                                        toand
                                                            andwithout
                                                                   without waiving
                                                                            waiving the
                                                                                      the foregoing
                                                                                           foregoing
      objection, Plaintiff
      objection,  Plaintiff will  supplement when
                             will supplement     when Defendants
                                                         Defendants properly
                                                                        properly andand completely
                                                                                          completely
      respond to
      respond      Plaintiff’s request
                to Plaintiff's  request for
                                          for documents
                                              documents under
                                                           under thethe possession,
                                                                        possession, custody
                                                                                        custody and
                                                                                                  and
      control of
      control of defendants.
                 defendants. See  See TRCP
                                      TRCP 193.1.
                                               193.1.

57.
57.   Documents supporting
      Documents       supporting youryour contention
                                           contention thatthat Defendants
                                                                 Defendants "made  “made representation
                                                                                           representation
      with knowledge,
      with  knowledge, actual
                          actual oror constructive,
                                      constructive, of of those
                                                          those facts,”
                                                                   facts," as
                                                                           as alleged
                                                                                alleged inin your
                                                                                              your Petition.
                                                                                                   Petition.
      RESPONSE: Plaintiff
      RESPONSE:          Plaintiffobjects
                                   objectstotothis
                                               this request
                                                     request because
                                                               because itit is
                                                                             is overly
                                                                                overly broad,
                                                                                        broad, and
                                                                                                 and further
                                                                                                     further
      object to
      object  to this
                 this request
                       request because
                                 because itit seeks
                                              seeks data
                                                       data oror information
                                                                  information thatthat exists
                                                                                       exists in
                                                                                               in electronic
                                                                                                  electronic
      or magnetic
      or magnetic form
                     form in
                           in the
                              the sole
                                   sole control
                                        control ofof Defendants,
                                                      Defendants, further
                                                                      further Plaintiff
                                                                                Plaintiff objects
                                                                                          objects because
                                                                                                   because
      this request
      this request requires
                      requires Plaintiff
                                Plaintiff to  marshal all
                                          to marshal          her evidence
                                                         all her    evidence on  on this
                                                                                     this particular
                                                                                          particular issue,
                                                                                                      issue,
      and such
      and   such request
                   request is is improper.
                                  improper. Subject
                                                 Subject to toand
                                                                andwithout
                                                                       without waiving
                                                                                   waiving the
                                                                                             the foregoing
                                                                                                  foregoing
      objection, Plaintiff
      objection,   Plaintiff will   supplement when
                              will supplement       when Defendants
                                                             Defendants properly
                                                                              properly andand completely
                                                                                                completely
      respond to
      respond       Plaintiff’s request
                 to Plaintiff's  request for
                                           for documents
                                                documents underunder thethe possession,
                                                                              possession, custody
                                                                                               custody and
                                                                                                        and
      control of
      control  of defendants.
                  defendants. See  See TRCP
                                        TRCP 193.1.
                                                 193.1.

58.
58.   Documents supporting
      Documents      supporting youryour contention
                                         contention that  that you    “detrimentally relied
                                                                you "detrimentally        relied upon    the
                                                                                                  upon the
      misrepresentation,” as
      misrepresentation,"     as alleged
                                  alleged inin your
                                                your Petition.
                                                       Petition.
      RESPONSE: Plaintiff
      RESPONSE:         Plaintiffobjects
                                  objectstotothis
                                               this request
                                                     request because
                                                               because itit is
                                                                             is overly
                                                                                overly broad,
                                                                                        broad, and
                                                                                                 and further
                                                                                                     further
      object to
      object to this
                this request
                      request because
                                because itit seeks
                                              seeks datadata or
                                                              or information
                                                                  information that
                                                                                 that exists
                                                                                      exists inin electronic
                                                                                                  electronic
      or magnetic
      or magnetic form
                    form in
                          in the
                             the sole
                                  sole control
                                       control of of Defendants,
                                                      Defendants, further
                                                                      further Plaintiff
                                                                                Plaintiff objects
                                                                                          objects because
                                                                                                   because
      this request
      this request requires
                     requires Plaintiff
                               Plaintiff to   marshal all
                                         to marshal           her evidence
                                                          all her   evidence on on this
                                                                                    this particular
                                                                                          particular issue,
                                                                                                      issue,
      and such
      and   such request
                  request is is improper.
                                 improper. Subject
                                                 Subject to toand
                                                                andwithout
                                                                       without waiving
                                                                                  waiving the
                                                                                            the foregoing
                                                                                                  foregoing
      objection, Plaintiff
      objection,  Plaintiff will   supplement when
                             will supplement        when Defendants
                                                             Defendants properly
                                                                              properly andand completely
                                                                                                completely
      respond to
      respond      Plaintiff’s request
                to Plaintiff's  request for
                                          for documents
                                                documents underunder thethe possession,
                                                                              possession, custody
                                                                                              custody and
                                                                                                        and
      control of
      control of defendants.
                 defendants. See  See TRCP
                                       TRCP 193.1.
                                                 193.1.

59.
59.   Documents evidencing
      Documents     evidencing any any costs
                                        costs oror expenses
                                                    expenses incurred
                                                                  incurred by by you
                                                                                 you based
                                                                                       based upon      your
                                                                                               upon your
      alleged detrimental
      alleged  detrimental reliance
                             reliance upon
                                        upon Defendants’
                                               Defendants' representations.
                                                                 representations.
      RESPONSE: Plaintiff
      RESPONSE:         Plaintiffobjects
                                  objectstotothis
                                              this request
                                                    request because
                                                              because itit is
                                                                            is overly
                                                                               overly broad,
                                                                                       broad, and
                                                                                               and further
                                                                                                    further
      object to
      object to this
                this request
                      request because
                                because itit seeks
                                             seeks data
                                                      data oror information
                                                                 information that
                                                                                that exists
                                                                                     exists in
                                                                                             in electronic
                                                                                                electronic
      or magnetic
      or magnetic form
                    form in
                          in the
                             the sole
                                  sole control
                                        control of
                                                 of Defendants,
                                                     Defendants, further
                                                                      further Plaintiff
                                                                               Plaintiff objects
                                                                                         objects because
                                                                                                  because
      this request
      this request requires
                     requires Plaintiff
                                Plaintiff to marshal all
                                          to marshal         her evidence
                                                         all her   evidence on on this
                                                                                   this particular
                                                                                         particular issue,
                                                                                                     issue,
      and   such  request    is  improper.      Subject    to   and    without
      and such request is improper. Subject to and without waiving the foregoing waiving   the   foregoing
      objection, see
      objection,  see Faire0265-0272.
                        Faire0265-0272.           Plaintiff will
                                                  Plaintiff    will supplement
                                                                     supplement when when Defendants
                                                                                              Defendants
      properly
      properly and    completely respond
                and completely      respond to       Plaintiff’s request
                                                to Plaintiff's    request forfor documents
                                                                                 documents underunder the
                                                                                                        the
      possession,
      possession, custody
                     custody andand control
                                    control ofof defendants.
                                                 defendants. See   See TRCP
                                                                         TRCP 193.1.
                                                                                 193.1.

60.
60.   Documents, including
      Documents,     includingbut
                               but not
                                   not limited
                                        limited to  any invoices
                                                to any   invoices for
                                                                   for work
                                                                        work performed,
                                                                              performed,
      evidencing "valuable
      evidencing  “valuable improvements”
                            improvements" you
                                            you contend
                                                contend you
                                                         you have
                                                              have made
                                                                    made to
                                                                          to the property
                                                                             the property
      located at
      located at 8647
                 8647 Timber
                       Timber Place,
                              Place, San
                                     San Antonio,
                                          Antonio, Texas
                                                   Texas 78250.
                                                          78250,
      RESPONSE: DEF-CF-496/97
      RESPONSE:        DEF-CF-496/97 and
                                       and see
                                            see Request
                                                Request 65
                                                         65 above.
                                                            above.



                                                                                                         18
                                                                                                         18
                                     EXHIBIT
                                EXHIBIT
                                EXHIBIT A -- CF
                                        A       B
                                             CF Affidavit
                                                Affidavit



61.
61.   Documents, including
      Documents,      including but    not limited
                                   but not  limited toto emails
                                                          emails andand correspondence,
                                                                         correspondence, evidencing
                                                                                               evidencing
      any instance
      any  instance in in which
                          which Defendant
                                  Defendant Jones
                                                Jones "made
                                                         “made sexual
                                                                   sexual advances
                                                                           advances toward
                                                                                         toward Plaintiff,"
                                                                                                  Plaintiff,”
      as alleged
      as  alleged in
                   in your
                       your Petition.
                            Petition.
      RESPONSE: Plaintiff
      RESPONSE:          Plaintiffobjects
                                   objectstotothis
                                               this request
                                                     request because
                                                               because itit is
                                                                             is overly
                                                                                overly broad,
                                                                                        broad, and
                                                                                                and further
                                                                                                     further
      object to
      object  to this
                 this request
                       request because
                                 because itit seeks
                                              seeks data
                                                       data oror information
                                                                  information that
                                                                                 that exists
                                                                                      exists in
                                                                                              in electronic
                                                                                                 electronic
      or magnetic
      or magnetic form
                     form in
                           in the
                              the sole
                                    sole control
                                         control of
                                                  of Defendants,
                                                      Defendants, further
                                                                      further Plaintiff
                                                                                Plaintiff objects
                                                                                          objects because
                                                                                                  because
      this request
      this request requires
                      requires Plaintiff
                                Plaintiff to  marshal all
                                          to marshal          her evidence
                                                          all her   evidence on on this
                                                                                    this particular
                                                                                          particular issue,
                                                                                                      issue,
      and such
      and   such request
                   request is is improper.
                                  improper. Subject
                                                 Subject to toand
                                                                andwithout
                                                                       without waiving
                                                                                  waiving the
                                                                                            the foregoing
                                                                                                 foregoing
      objection Plaintiff
      objection   Plaintiff will   supplement when
                             will supplement       when Defendants
                                                            Defendants properly
                                                                              properly andand completely
                                                                                                completely
      respond to
      respond       Plaintiff’s request
                 to Plaintiff's  request for
                                           for documents
                                                documents underunder thethe possession,
                                                                              possession, custody
                                                                                              custody and
                                                                                                        and
      control of
      control  of defendants.
                  defendants. See  See TRCP
                                        TRCP 193.1.
                                                 193.1.

62.
62.   Documents, including
      Documents,      including but    not limited
                                   but not  limited toto emails
                                                         emails andand correspondence,
                                                                        correspondence, evidencing
                                                                                               evidencing
      any instance
      any   instance in in which
                           which you you complained
                                          complained of   of Defendant
                                                              Defendant Jones's
                                                                              Jones’s alleged
                                                                                         alleged "sexual
                                                                                                   “sexual
      advances.
      advances,
      RESPONSE: Plaintiff
      RESPONSE:          Plaintiffobjects
                                   objectstotothis
                                               this request
                                                     request because
                                                              because itit is
                                                                            is overly
                                                                               overly broad,
                                                                                       broad, and
                                                                                                and further
                                                                                                    further
      object to
      object  to this
                 this request
                       request because
                                 because itit seeks
                                              seeks data
                                                       data or
                                                             or information
                                                                 information that
                                                                                that exists
                                                                                     exists inin electronic
                                                                                                 electronic
      or magnetic
      or magnetic form
                     form in
                           in the
                              the sole
                                    sole control
                                         control of
                                                  of Defendants,
                                                      Defendants, further
                                                                     further Plaintiff
                                                                               Plaintiff objects
                                                                                         objects because
                                                                                                  because
      this request
      this request requires
                      requires Plaintiff
                                Plaintiff to  marshal all
                                          to marshal         her evidence
                                                         all her   evidence on on this
                                                                                   this particular
                                                                                         particular issue,
                                                                                                     issue,
      and such
      and   such request
                   request is is improper.
                                  improper. Subject
                                                 Subject totoand
                                                               andwithout
                                                                      without waiving
                                                                                 waiving thethe foregoing
                                                                                                 foregoing
      objection, Plaintiff
      objection,   Plaintiff will   supplement when
                              will supplement       when Defendants
                                                            Defendants properly
                                                                             properly andand completely
                                                                                               completely
      respond to
      respond       Plaintiff’s request
                 to Plaintiff's  request for
                                           for documents
                                                documents under
                                                              under thethe possession,
                                                                             possession, custody
                                                                                             custody and
                                                                                                       and
      control of
      control  of defendants.
                  defendants. See  See TRCP
                                        TRCP 193.1."
                                                 193.1.”

63.
63.   Documents, including
      Documents,     including but     not limited
                                  but not   limited to  to emails
                                                           emails andand correspondence,
                                                                         correspondence, evidencing
                                                                                                evidencing
      any instance
      any  instance inin which
                         which you
                                 you resisted
                                       resisted Defendant
                                                   Defendant Jones’s
                                                                  Jones's alleged
                                                                           alleged “sexual
                                                                                      "sexual advances.
                                                                                               advances.
      RESPONSE: "” Plaintiff
      RESPONSE:            Plaintiff objects
                                      objects toto this    request because
                                                     this request     because itit is
                                                                                    is overly
                                                                                       overly broad,
                                                                                               broad, and
                                                                                                        and
      further object
      further object to   this request
                       to this  request because
                                           because itit seeks
                                                            seeks data
                                                                     data or
                                                                          or information
                                                                              information that
                                                                                             that exists
                                                                                                  exists inin
      electronic or
      electronic       magnetic form
                   or magnetic      form inin the
                                               the solesole control
                                                             control ofofDefendants,
                                                                          Defendants, further
                                                                                           further Plaintiff
                                                                                                    Plaintiff
      objects because
      objects  because this    request requires
                          this request    requires Plaintiff
                                                         Plaintiff to
                                                                   to marshal
                                                                      marshal all
                                                                                all her  evidence on
                                                                                    her evidence        this
                                                                                                    on this
      particular
      particular issue,
                 issue, and
                          and such
                               such request
                                       request is is improper.      Subject to
                                                      improper. Subject      to and
                                                                                and without
                                                                                      without waiving
                                                                                               waiving the
                                                                                                         the
      foregoing objection,
      foregoing    objection, Plaintiff
                                 Plaintiff will    supplement when
                                            will supplement          when Defendants
                                                                            Defendants properly
                                                                                             properly and
                                                                                                       and
      completely respond
      completely    respond to     Plaintiff’s request
                               to Plaintiff's    request for for documents
                                                                   documents under
                                                                                 under the
                                                                                         the possession,
                                                                                              possession,
      custody and
      custody   and control
                     control of
                              of defendants.
                                  defendants. See   See TRCP
                                                           TRCP 193.1.
                                                                    193.1.

64.
64.   Documents supporting
      Documents     supporting your your contention
                                         contention thatthat Defendant
                                                              Defendant JonesJones “made
                                                                                     "made itit clear  that
                                                                                                clear that
      continued employment
      continued    employmentas      as well
                                        well asas other   job benefits
                                                   other job    benefits were
                                                                            were conditioned
                                                                                    conditioned on      her
                                                                                                    on her
      acceptance of
      acceptance        the continued
                     of the  continued sexual
                                         sexual demands
                                                    demands of     Defendant Jones,"
                                                                of Defendant      Jones,” as    alleged in
                                                                                            as alleged   in
      your Petition.
      your  Petition,
      RESPONSE: Plaintiff
      RESPONSE:          Plaintiffobjects
                                   objectsto
                                           tothis
                                               this request
                                                     request because
                                                              because itit is
                                                                            is overly
                                                                               overly broad,
                                                                                       broad, and
                                                                                               and further
                                                                                                    further
      object to
      object to this
                this request
                      request because
                                 because itit seeks
                                              seeks data
                                                       data or
                                                             or information
                                                                information thatthat exists
                                                                                     exists in
                                                                                             in electronic
                                                                                                electronic
      or magnetic
      or magnetic form
                    form inin the
                              the sole
                                   sole control
                                        control ofof Defendants,
                                                      Defendants, further
                                                                    further Plaintiff
                                                                               Plaintiff objects
                                                                                         objects because
                                                                                                  because
      this request
      this request requires
                     requires Plaintiff
                                Plaintiff to  marshal all
                                          to marshal         her evidence
                                                         all her  evidence on  on this
                                                                                   this particular
                                                                                         particular issue,
                                                                                                     issue,
      and such
      and   such request
                   request is is improper.
                                  improper. Subject
                                                 Subject totoand
                                                               andwithout
                                                                     without waiving
                                                                                 waiving the
                                                                                           the foregoing
                                                                                                 foregoing
                                     EXHIBIT
                                EXHIBIT
                                EXHIBIT A -- CF
                                        A       B
                                             CF Affidavit
                                                Affidavit


      objection, Plaintiff
      objection,  Plaintiff will  supplement when
                             will supplement   when Defendants
                                                    Defendants properly
                                                                properly and
                                                                         and completely
                                                                              completely
      respond to
      respond      Plaintiff’s request
                to Plaintiff's request for
                                        for documents
                                            documents under
                                                      under the
                                                            the possession,
                                                                possession, custody
                                                                            custody and
                                                                                    and
      control of
      control of defendants.
                 defendants. See See TRCP
                                     TRCP 193.1.
                                             193.1.

65.
65.   Documents evidencing
      Documents      evidencing any any instance
                                         instance in   in which
                                                          which youyou “refused
                                                                        "refused to to further   submit to
                                                                                        further submit    to
      Defendant Jones's
      Defendant   Jones’s inappropriate
                             inappropriate requests,"
                                               requests,” as  as alleged
                                                                 alleged inin your
                                                                               your Petition.
                                                                                     Petition.
      RESPONSE: Plaintiff
      RESPONSE:         Plaintiffobjects
                                  objectsto tothis
                                               this request
                                                     request because
                                                               because itit is
                                                                             is overly
                                                                                overly broad,
                                                                                        broad, and
                                                                                                and further
                                                                                                     further
      object to
      object to this
                this request
                      request because
                                because itit seeks
                                              seeks datadata or
                                                              or information
                                                                  information that
                                                                                 that exists
                                                                                      exists in
                                                                                              in electronic
                                                                                                 electronic
      or magnetic
      or magnetic form
                    form in
                          in the
                              the sole
                                  sole control
                                        control ofof Defendants,
                                                      Defendants, further
                                                                      further Plaintiff
                                                                                Plaintiff objects
                                                                                          objects because
                                                                                                  because
      this request
      this request requires
                     requires Plaintiff
                                Plaintiff to  marshal all
                                          to marshal          her evidence
                                                          all her   evidence on on this
                                                                                    this particular
                                                                                          particular issue,
                                                                                                      issue,
      and such
      and   such request
                  request is is improper.
                                 improper. Subject
                                                 Subject to toand
                                                                andwithout
                                                                       without waiving
                                                                                  waiving the
                                                                                            the foregoing
                                                                                                 foregoing
      objection, Plaintiff
      objection,  Plaintiff will   supplement when
                             will supplement        when Defendants
                                                             Defendants properly
                                                                              properly andand completely
                                                                                                completely
      respond to
      respond      Plaintiff’s request
                to Plaintiff's  request forfor documents
                                                documents underunder thethe possession,
                                                                              possession, custody
                                                                                              custody and
                                                                                                        and
      control of
      control of defendants.
                 defendants. See  See TRCP
                                       TRCP 193.1.
                                                 193.1.

66.
66.   Documents evidencing
      Documents       evidencing anyany act
                                          act committed
                                               committed by  by Donbavand
                                                                  Donbavand in       furtherance of
                                                                                  in furtherance        the
                                                                                                    of the
      “conspiracy”    alleged   in your  Petition.
      "conspiracy' alleged in your Petition.
      RESPONSE: Plaintiff
      RESPONSE:          Plaintiffobjects
                                   objectstotothis
                                               this request
                                                     request because
                                                              because itit is
                                                                            is overly
                                                                               overly broad,
                                                                                       broad, and
                                                                                               and further
                                                                                                    further
      object to
      object  to this
                 this request
                       request because
                                 because itit seeks
                                              seeks data
                                                       data or
                                                             or information
                                                                 information that
                                                                                that exists
                                                                                     exists in
                                                                                             in electronic
                                                                                                electronic
      or magnetic
      or magnetic form
                     form in
                           in the
                              the sole
                                   sole control
                                         control of
                                                  of Defendants,
                                                      Defendants, further
                                                                     further Plaintiff
                                                                               Plaintiff objects
                                                                                         objects because
                                                                                                 because
      this request
      this request requires
                      requires Plaintiff
                                 Plaintiff to marshal all
                                           to marshal        her evidence
                                                         all her   evidence on on this
                                                                                   this particular
                                                                                         particular issue,
                                                                                                     issue,
      and such
      and   such request
                   request is is improper.
                                  improper. Subject
                                                 Subject totoand
                                                               andwithout
                                                                      without waiving
                                                                                 waiving the
                                                                                           the foregoing
                                                                                                foregoing
      objection, see
      objection,  see DEF-CF-00477,00478,00479,
                        DEF-CF-00477,00478,00479, 00482/00483,00482/00483, 00486, 00486, 00492,     00496
                                                                                           00492, 00496
      Plaintiff will
      Plaintiff will supplement
                      supplement whenwhen Defendants
                                              Defendants properly
                                                             properly andand completely
                                                                                completely respond
                                                                                              respond to to
      Plaintiff’s request
      Plaintiff's request for     documents under
                             for documents       under the    possession, custody
                                                         the possession,        custody and
                                                                                          and control
                                                                                                control of
                                                                                                         of
      defendants. See
      defendants.      SeeTRCP
                            TRCP193.1_
                                    193.1

67.
67.   Documents evidencing
      Documents         evidencingany  anyact act committed
                                                   committedby     by Kemp
                                                                       Kemp in        furtherance of
                                                                                  in furtherance         the
                                                                                                     of the
      “conspiracy” alleged
      "conspiracy'     alleged inin your
                                    your Petition.
                                          Petition.
      RESPONSE: Plaintiff
      RESPONSE:           Plaintiffobjects
                                    objectstotothis
                                                this request
                                                      request because
                                                               because itit is
                                                                             is overly
                                                                                overly broad,
                                                                                         broad, and
                                                                                                 and further
                                                                                                     further
      object to
      object  to this
                  this request
                        request because
                                  because itit seeks
                                               seeks data
                                                        data or
                                                              or information
                                                                  information that
                                                                                 that exists
                                                                                       exists in
                                                                                               in electronic
                                                                                                  electronic
      or magnetic
      or magnetic formform in
                            in the
                               the sole
                                    sole control
                                          control of
                                                   of Defendants,
                                                       Defendants, further
                                                                      further Plaintiff
                                                                                Plaintiff objects
                                                                                          objects because
                                                                                                   because
      this request
      this request requires
                       requires Plaintiff
                                  Plaintiff to marshal all
                                            to marshal        her evidence
                                                          all her   evidence on on this
                                                                                     this particular
                                                                                          particular issue,
                                                                                                      issue,
      and such
      and   such request
                    request is is improper.
                                   improper. Subject
                                                  Subject totoand
                                                                andwithout
                                                                       without waiving
                                                                                   waiving the
                                                                                             the foregoing
                                                                                                  foregoing
      objection, see
      objection,      see DEF-CF:
                            DEF-CF-00486,         00490, 00491,
                                       00486, 00490,        00491, 00496,
                                                                       00496, 00509,00510,
                                                                                   00509,00510, 0051100511
      Plaintiff will
      Plaintiff will supplement
                       supplement whenwhen Defendants
                                               Defendants properly
                                                              properly andand completely
                                                                                 completely respond
                                                                                                respond toto
      Plaintiff’s  request    for  documents      under   the  possession,       custody
      Plaintiff's request for documents under the possession, custody and control of        and   control of
      defendants. See
      defendants.       See TRCP
                             TRCP 193.1
                                     193.1

68.
68.   Documents evidencing
      Documents     evidencing your     “payment of
                                   your "payment          consideration” for
                                                       of consideration"          the property
                                                                              for the  property located
                                                                                                  located
      at 8647
      at 8647 Timber
               Timber Place,
                        Place, San
                                 San Antonio,
                                      Antonio, Texas
                                                  Texas 78250,
                                                           78250, asas alleged
                                                                        alleged in in your
                                                                                      your Petition.
                                                                                            Petition.
      RESPONSE: Plaintiff
      RESPONSE:         Plaintiffobjects
                                  objectsto
                                          tothis
                                              this request
                                                    request because
                                                             because itit is
                                                                           is overly
                                                                              overly broad,
                                                                                      broad, and
                                                                                               and further
                                                                                                    further
      object to
      object to this
                this request
                      request because
                                because itit seeks
                                             seeks data
                                                      data or
                                                            or information
                                                                information thatthat exists
                                                                                     exists in
                                                                                             in electronic
                                                                                                electronic
      or magnetic
      or magnetic form
                    form in
                          in the
                             the sole
                                  sole control
                                       control ofof Defendants,
                                                     Defendants, further
                                                                    further Plaintiff
                                                                              Plaintiff objects
                                                                                        objects because
                                                                                                 because
      this request
      this request requires
                     requires Plaintiff
                               Plaintiff to  marshal all
                                         to marshal         her evidence
                                                        all her   evidence on  on this
                                                                                   this particular
                                                                                        particular issue,
                                                                                                     issue,



                                                                                                         20
                                                                                                         20
                                    EXHIBIT
                               EXHIBIT
                               EXHIBIT A -- CF
                                       A       B
                                            CF Affidavit
                                               Affidavit


      and such
      and  such request
                  request is     improper. Subject
                             is improper.     Subject to
                                                       toand
                                                          andwithout
                                                              without waiving
                                                                       waiving the
                                                                                the foregoing
                                                                                     foregoing
      objection, Plaintiff
      objection,   Plaintiff will
                              will supplement
                                    supplement when
                                                when Defendants
                                                        Defendants properly
                                                                   properly and
                                                                             and completely
                                                                                   completely
      respond to
      respond      Plaintiff’s request
                to Plaintiff's request for
                                         for documents
                                             documents under
                                                         under the
                                                               the possession,
                                                                   possession, custody
                                                                                 custody and
                                                                                          and
      control of
      control of defendants.
                 defendants. See  See TRCP
                                       TRCP 193.1
                                              193.1

69.
69.   Documents evidencing
      Documents    evidencing “valuable
                                  "valuable improvements”
                                             improvements" you
                                                             you have
                                                                  have made
                                                                        made to  the property
                                                                              to the property
      located at
      located at 8647
                  8647 Timber
                       Timber Place,
                                  Place, San
                                         San Antonio,
                                               Antonio, Texas,
                                                        Texas, as
                                                               as alleged
                                                                  alleged in
                                                                          in your
                                                                             your Petition.
                                                                                  Petition.
      RESPONSE: Plaintiff
      RESPONSE:        Plaintiffwill
                                 willsupplement
                                     supplement when
                                                   when Defendants
                                                         Defendants properly
                                                                     properly and
                                                                              and completely
                                                                                   completely
      respond to
      respond      Plaintiff’s request
                to Plaintiff's request for
                                        for documents
                                            documents under
                                                         under the
                                                               the possession,
                                                                    possession, custody
                                                                                 custody and
                                                                                          and
      control of
      control of defendants.
                 defendants. See See TRCP
                                      TRCP 193.1
                                              193.1 and
                                                    and Request
                                                         Request 66
                                                                  66 above.
                                                                     above.

70.
70.   All emails
      All emails sent
                  sent to
                        to or
                           or from
                               from your
                                      your mommiesawitch@yahoo,com
                                            mommiesawitch@yahoo.com email         email account
                                                                                         account from
                                                                                                    from
      November 13,
      November    13, 2012
                       2012 toto present.
                                  present,
      RESPONSE: Objection,
      RESPONSE:          Objection, as  as Defendants
                                            Defendants seek seek information
                                                                     information protected
                                                                                    protected by      the
                                                                                                 by the
      attorney-client and
      attorney-client  and work-product
                             work-product privilege
                                               privilegeininthis
                                                              this request.    Subject to
                                                                    request. Subject     to an
                                                                                             an without
                                                                                                 without
      waiving the
      waiving  the foregoing
                   foregoing objection,
                                 objection, please
                                             please see
                                                      see Plaintiff's
                                                           Plaintiff’s Objections
                                                                         Objections and
                                                                                      and Responses
                                                                                            Responses
      to Defendant
      to  Defendant FMP's
                      FMP’s Interrogatory
                                Interrogatory No.
                                                No. 18,   19 and
                                                      18, 19   and 20,20, and
                                                                           and Plaintiff's
                                                                                Plaintiff’s Objections
                                                                                            Objections
      and Responses
      and  Responses to      Defendant FMP’s
                          to Defendant      FMP's Request
                                                     Request for for Production
                                                                      Production No.No. 9,
                                                                                         9, 10,
                                                                                             10, 11,
                                                                                                 11, 1212
      and 13.
      and  13. Further,
                  Further,SeeSeeDefendants'
                                    Defendants’Bates
                                                   Batesstamped
                                                            stamped documents
                                                                         documents produced
                                                                                        produced and and
      those withheld,
      those  withheld, as     well as
                         as well    as those
                                         those redacted
                                                redacted in  in response
                                                                 response to to Plaintiff's
                                                                                 Plaintiff’s discovery
                                                                                              discovery
      requests. Defendants
      requests.   Defendants are   are in  possession, custody
                                        in possession,     custody or      control of
                                                                        or control  of the
                                                                                        the requested
                                                                                             requested
      documents, ifif any.
      documents,      any. Plaintiff
                            Plaintiff has
                                        has requested
                                            requested all     of the
                                                         all of  the above
                                                                       above from
                                                                              from Defendants,
                                                                                     Defendants, and and
      most has
      most  has been
                 been withheld
                        withheld or or redacted.   Plaintiff will
                                       redacted. Plaintiff    will supplement
                                                                   supplement should
                                                                                  should Defendants'
                                                                                           Defendants’
      produce
      produce responsive
                responsive documents
                              documents properly
                                            properly requested
                                                       requested by   by Plaintiff.
                                                                         Plaintiff. TRCP
                                                                                    TRCP 193.1
                                                                                            193.1

71.
71.   All emails
      All emails sent
                  sent to
                       to or
                          or from
                              from your
                                     your mommiesawitch@yahoo.com
                                           mommiesawitch@yahoo.com email          email account
                                                                                          account from
                                                                                                     from
      November 13,
      November    13, 2012
                      2012 toto present
                                 present regarding
                                          regarding your
                                                       your claims
                                                             claims in in this
                                                                          this lawsuit.
                                                                                lawsuit.
      RESPONSE: Objection,
      RESPONSE:          Objection,as   as Defendants
                                           Defendants seek seek information
                                                                    information protected
                                                                                    protected by       the
                                                                                                  by the
      attorney-client and
      attorney-client  and work-product
                            work-product privilege
                                              privilegeininthis
                                                             this request.      Subject to
                                                                   request. Subject       to an
                                                                                             an without
                                                                                                  without
      waiving the
      waiving  the foregoing
                   foregoing objection,
                                objection, please
                                            please see
                                                     see Plaintiff's
                                                          Plaintiff’s Objections
                                                                        Objections andand Responses
                                                                                             Responses
      to Defendant
      to  Defendant FMP's
                      FMP’s Interrogatory
                               Interrogatory No.
                                               No. 18,   19 and
                                                     18, 19   and 20,20, and
                                                                          and Plaintiff's
                                                                                 Plaintiff’s Objections
                                                                                             Objections
      and Responses
      and  Responses to     Defendant FMP’s
                         to Defendant      FMP's Request
                                                    Request for for Production
                                                                     Production No. No. 9,9, 10,
                                                                                             10, 11,
                                                                                                  11, 1212
      and 13.
      and  13. Further,
                  Further,See
                            SeeDefendants'
                                   Defendants’Bates
                                                  Batesstamped
                                                           stamped documents
                                                                         documents produced
                                                                                        produced and  and
      those withheld,
      those  withheld, as    well as
                         as well    as those
                                        those redacted
                                               redacted in  in response
                                                                response to  to Plaintiff's
                                                                                  Plaintiff’s discovery
                                                                                               discovery
      requests. Defendants
      requests.   Defendants are  are in  possession, custody
                                       in possession,     custody or      control of
                                                                       or control   of the
                                                                                        the requested
                                                                                              requested
      documents, ifif any.
      documents,      any. Plaintiff
                           Plaintiff has
                                       has requested
                                           requested all     of the
                                                        all of  the above
                                                                      above from
                                                                               from Defendants,
                                                                                     Defendants, and  and
      most  has  been  withheld    or redacted.   Plaintiff  will supplement      should
      most has been withheld or redacted. Plaintiff will supplement should Defendants'      Defendants’
      produce
      produce responsive
                responsive documents
                             documents properly
                                           properly requested
                                                      requested by   by Plaintiff.
                                                                        Plaintiff.

72.
72.   All emails
      All emails sent
                   sentfrom
                         fromyour
                               yourmommiesawitch@yahoo.com
                                      mommiesawitch@yahoo.com email      email account
                                                                                account from
                                                                                          from
      November 13,
      November     13, 2012
                       2012 to  present to
                             to present  to any
                                             any person
                                                   person identified
                                                            identified in
                                                                       in your
                                                                          your Responses
                                                                               Responses to  to
      Defendants’ Requests
      Defendants'   Requests for
                              for Disclosure.
                                  Disclosure.
      RESPONSE:
      RESPONSE:         Objection,
                        Objection, as    Defendants seek
                                     as Defendants              information protected
                                                        seek information    protected by    the
                                                                                       by the
      attorney-client and
      attorney-client  and work-product
                            work-product privilege
                                           privilegeininthis
                                                         this request.  Subject to
                                                               request. Subject  to an
                                                                                    an without
                                                                                       without
      waiving the
      waiving the foregoing
                   foregoing objection,
                              objection, please
                                         please see
                                                  see Plaintiff's
                                                       Plaintiff’s Objections
                                                                   Objections and
                                                                              and Responses
                                                                                   Responses
                                     EXHIBIT
                                EXHIBIT
                                EXHIBIT A -- CF
                                        A       B
                                             CF Affidavit
                                                Affidavit


        to Defendant
        to Defendant FMP's
                        FMP’s Interrogatory
                               Interrogatory No.No. 18,  19 and
                                                    18, 19   and 20,
                                                                   20,and
                                                                       andPlaintiff's
                                                                             Plaintiff’s Objections
                                                                                         Objections
        and Responses
        and Responses to  to Defendant
                             Defendant FMP’sFMP's Request
                                                   Request for for Production
                                                                   ProductionNo. No.9,9,10,
                                                                                          10, 11,
                                                                                              11, 12
                                                                                                  12
        and 13.
        and  13. Further,
                   Further,See
                             SeeDefendants'
                                   Defendants’Bates
                                                  Batesstamped
                                                           stampeddocuments
                                                                      documents produced
                                                                                    produced andand
        those withheld,
        those  withheld, as   well as
                          as well   as those
                                         those redacted
                                                redacted ininresponse
                                                               response totoPlaintiff's
                                                                              Plaintiff’s discovery
                                                                                           discovery
        requests. Defendants
        requests.  Defendants areare in in possession,
                                           possession, custody
                                                         custody or    control of
                                                                    or control      the requested
                                                                                 of the   requested
        documents, ifif any.
        documents,      any. Plaintiff
                             Plaintiff has
                                        has requested
                                             requested all
                                                        all of
                                                            of the
                                                                the above  from Defendants,
                                                                    above from   Defendants, andand
        most has
        most      been withheld
              has been   withheld or
                                   or redacted.   Plaintiff will
                                       redacted. Plaintiff  will supplement
                                                                 supplement should
                                                                              should Defendants’
                                                                                        Defendants'
        produce
        produce responsive
                 responsive documents
                              documents properly
                                             properlyrequested
                                                      requestedby  byPlaintiff.
                                                                      Plaintiff.TRCP
                                                                                 TRCP 193.1
                                                                                         193.1



73.
73. AllAll  emails
        emails      received
                 received   at at
                                youryour   mommiesawitch@yahoo.com email
                                       mommiesawitch@yahoo.com                  email account
                                                                                        account fromfrom
       November 13,
       November     13, 2012
                         2012totopresent
                                   presentfrom
                                            from any
                                                  anyperson
                                                        person identified
                                                                  identified in
                                                                             in your
                                                                                 your Responses
                                                                                        Responses to   to
       Defendants’ Requests
       Defendants'    Requests forfor Disclosure.
                                      Disclosure.
       RESPONSE: Objection,
       RESPONSE:          Objection, as as Defendants
                                            Defendants seekseek information
                                                                    information protected
                                                                                   protected by       the
                                                                                                 by the
       attorney-client and
       attorney-client   and work-product
                              work-productprivilege
                                               privilegeininthis
                                                             thisrequest.     Subject to
                                                                   request. Subject      to an
                                                                                             an without
                                                                                                 without
       waiving the
       waiving       foregoing objection,
                the foregoing    objection, please
                                              please see   Plaintiff’s Objections
                                                      see Plaintiff's   Objections andand Responses
                                                                                            Responses
       to Defendant
       to  Defendant FMP's
                       FMP’s Interrogatory
                                Interrogatory No.No. 18,  19 and
                                                     18, 19   and 20,20,and
                                                                          andPlaintiff's
                                                                               Plaintiff’s Objections
                                                                                            Objections
       and Responses
       and   Responses to  to Defendant
                              Defendant FMP’s
                                            FMP's Request
                                                    Request for for Production
                                                                      ProductionNo. No.9,9,10,
                                                                                             10, 11,
                                                                                                  11, 12
                                                                                                       12
       and 13.
       and   13. Further,
                   Further,See
                             SeeDefendants'
                                    Defendants’Bates
                                                   Batesstamped
                                                            stampeddocuments
                                                                         documents produced
                                                                                       produced and  and
       those withheld,
       those   withheld, as   well as
                          as well    as those
                                         those redacted
                                                redacted ininresponse
                                                                response totoPlaintiff's
                                                                                 Plaintiff’s discovery
                                                                                              discovery
       requests. Defendants
       requests.   Defendants are       in possession,
                                   are in  possession, custody
                                                          custody or      control of
                                                                       or control      the requested
                                                                                    of the   requested
       documents, ifif any.
       documents,       any. Plaintiff
                             Plaintiff has
                                        has requested
                                             requested all
                                                         all of
                                                             of the
                                                                 the above   from Defendants,
                                                                      above from    Defendants, and  and
       most has
       most       been withheld
              has been   withheld oror redacted.   Plaintiff will
                                       redacted. Plaintiff   will supplement
                                                                  supplement should
                                                                                 should Defendants’
                                                                                           Defendants'
       produce
       produce responsive
                 responsive documents
                              documents properly
                                             properlyrequested
                                                       requestedby    byPlaintiff.
                                                                         Plaintiff.TRCP193.1
                                                                                    TRCP193.1




                                                                                                      22
                                                                                                      22
EXHIBIT C - MOTION TO DISQUALIFY
EXHIBIT C - MOTION TO DISQUALIFY
EXHIBIT C - MOTION TO DISQUALIFY
EXHIBIT C - MOTION TO DISQUALIFY
Appendix 6
FILED
9/8/2015 10:18:23 AM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Bonnie Banks

                                                     CAUSE NO. 2014-CI-16674

               CEARTH FAIRE,                         §         IN THE DISTRICT COURT
                                                     §
                      Plaintiff,                     §
                                                     §
               v.                                    §
                                                     §
               FMP SA MANAGEMENT GROUP, LLC          §         150TH JUDICIAL DISTRICT
               d/b/a FOOD MANAGEMENT PARTNERS, §
               LLC, ALL JONES, LLC, ALLEN J. JONES §
               INDIVIDUALLY, PETER DONBAVAND, §
               INDIVIDUALLY, AND JASON KEMP,         §
               INDIVIDUALLY                           §
                      Defendants.                    §         BEXAR COUNTY, TEXAS
               ______________________________________________________________________________

               DEFENDANT ALLEN J. JONES’ MOTION TO DISQUALIFY PLAINTIFF’S COUNSEL
               ______________________________________________________________________________

                       For his Motion to Disqualify Plaintiff’s Counsel, Defendant Allen J. Jones (Defendant

               Jones” or “Jones”) respectfully shows the following:

                                                        I.       INTRODUCTION

                       Defendant Jones requests the Court disqualify Plaintiff’s counsel, Olga Brown, from her

               continuing representation of Plaintiff Cearth Faire in the above-styled lawsuit.                    Brown’s

               disqualification is necessary and appropriate based on her inappropriate acceptance, review, and

               use of Jones’ confidential and privileged documents, which were wrongfully retained by her

               client, Faire. Defendant Jones further requests that the Court order the immediate return of his

               confidential and privileged documents in the possession of Faire or Brown, and that Faire and

               Brown be ordered not to make use of any information contained in these privileged documents. 1




                       1
                        On June 8, 2015, Defendant Jones demanded the immediate return of his confidential and privileged
               documents. Ex. A, June 8, 2015 Corr. Brown’s response, sent on June 22, 2015, refused to return the privileged
               documents or to otherwise take necessary steps to mitigate the harm to Jones. Ex. B, June 22, 2015 Corr.
                               II.    FACTUAL BACKGROUND

       1.         Plaintiff Cearth Faire is a former employee of Defendants FMP and All Jones.

Ex. C, P’s 5th Am. Pet. ¶ 42. In this capacity, Faire served as a personal assistant to Jones, the

CEO of FMP and a principal of All Jones. Ex. C, P’s 5th Am. Pet. ¶ 42. As Jones’ personal

assistant, Faire was responsible for handling and assisting with various personal and business

matters for Jones. Accordingly, Jones placed substantial trust and responsibility in Faire. Ex. D,

Jones Aff. ¶ 3.

       2.         Defendant Jones was previously involved in a family law matter, including

divorce and child custody proceedings. In that litigation, Jones’ ex-wife, Tatyana Jones, was

also represented by Ms. Brown. Ex. D, Jones Aff. ¶ 4. These family law matters were ongoing

during the tenure of Faire’s employment with FMP. In her position as Jones’ personal assistant,

Faire played a key role in providing information to and reviewing communications from Jones’

personal legal counsel. Ex. D, Jones Aff. ¶ 5; Ex. E, P’s 4th Am. Pet. ¶ 10. As such, Faire was

considered a member of Jones’ litigation team. Ex. D, Jones Aff. ¶ 5; see also Ex. E, P’s 4th

Am. Pet. ¶ 10 (noting Faire “took care of Defendant Jones’ personal matters, including …

assisting in his defense in a family law matter”). In this capacity, Faire assisted with various

matters under the direction of Jones and his attorneys, including gathering facts, developing

timelines, and providing other input relevant to the ongoing litigation. Ex. D, Jones Aff. ¶ 5.

       3.         On August 31, 2014, Faire was terminated from her employment with FMP after

she exhibited erratic and threatening behavior during working time. Ex. C, P’s 5th Am. Pet. ¶

47. After her termination, Faire filed suit against FMP, All Jones, and individual Defendants

Jones, Peter Donbavand, and Jason Kemp. In this lawsuit, Faire is now represented by Brown,

who represented Jones’ ex-wife throughout the above-referenced family law proceedings.



                                                 2
        4.       Defendant FMP previously served requests for Production on Faire. In response,

Faire produced nearly 100 pages of Jones’ privileged and confidential communications,

including numerous emails to and from his counsel in the family law matter. 2 Prior to Faire’s

production of these privileged documents, Jones was completely unaware Faire had kept or

retained possession of these documents following her termination of employment. Similarly,

Jones was unaware Faire had disclosed these documents to Brown, counsel for Jones’ ex-wife.

At no point after her termination did Jones authorize Faire to retain possession of his privileged

documents, nor did Jones authorize Faire to disclose these documents to his ex-wife’s counsel,

Ms. Brown.

        5.       On June 8, 2015, Defendants’ counsel wrote Brown regarding this issue. Ex. A,

June 8, 2015 Corr. This correspondence outlined Faire’s improper possession and disclosure of

Jones’ privileged communications and demanded Faire immediately take steps to avoid further

prejudice to Jones, including:

        •    The immediate return of all of Jones’ privileged documents and communications in
             Faire’s possession;
        •    That Faire immediately provide an accounting and description of Jones’ information
             and documents provided or described to Brown; and
        •    Brown’s immediate withdrawal from representation of Faire in this litigation. 3

Id. Brown, on behalf of Faire, responded on June 22, 2015, and refused to take any of the steps

requested in Jones’ June 8 correspondence. Ex. B, Corr.




        2 Apparently, during the course of her employment, Faire had retained Jones’ privileged and confidential

documents and email in her personal email account, mommiesawitch@yahoo.com. At the termination of her
employment, Faire did not return or destroy these privileged communications. Moreover, Jones does not know
whether Faire and Brown may have possession of other privileged documents not produced in discovery.
        3 Although the documents in issue are privileged, Jones will submit copies for an in camera review if the

Court wishes to confirm the privileged nature of the documents.

                                                       3
                          III.      ARGUMENT AND AUTHORITIES

A.     Brown’s representation of Faire, a former member of Jones’ “Litigation Team,”
       warrants Brown’s disqualification.

       Courts have recognized that counsel can be disqualified based on inappropriate

communications with a member of the opposing party’s litigation team. In evaluating such

situations, courts presume the litigation team member received confidential information about

the litigation during employment.       Moreover, courts have adopted a second, rebuttable

presumption that the litigation team member disclosed confidential information in

communications with counsel for the opposing party.         If a party fails to rebut the second

presumption. or if the presumption of shared confidences is conclusive, then counsel must be

disqualified, as a matter of law.

       Application of this test is illustrated by various Texas cases. For example, In re RSR

Corp., 405 S.W.3d 265 (Tex. App.—Dallas 2013, orig. proceeding) (pet. pending), plaintiff’s

counsel had inappropriately interacted and communicated with the defendant’s former finance

manager, Sobarz, in a breach of licensing agreement case. As a member of the defendant’s

litigation team, Sobarz had access to the defendant’s privileged and confidential information. Id.

at 268-69. Like Faire, Sobarz copied numerous privileged and confidential documents between

defendant and its counsel. After resigning employment, Sobarz disclosed these documents and

other privileged information to plaintiff’s counsel. Id. at 268-69, 272-73, 274-75.

       The court noted that “an attorney’s relationship with a … member of the opposing party’s

litigation team carries the same unacceptably high risk of disclosure of confidential information

as does the hiring by an attorney of a legal assistant who previously performed work for the

opposing party.” 405 S.W.3d at 275, citing In re SAExploration, Inc., No. 14-12-00981-CV,

2012 WL 6017717, at *4 (Tex. App.—Houston [14th Dist.] Dec. 4, 2012, orig. proceeding).


                                                4
Thus, applying the two-part test set forth above, if a party “fails to rebut the presumption that

confidential information was shared by the non-attorney or if the presumption of shared

confidences is conclusive, disqualification is required.” Id. at 273 (emphasis added), citing In

re Columbia Valley Healthcare Sys., L.P., 320 S.W.3d 819, 824 (Tex. 2010) (orig. proceeding);

In re Am. Home Prods. Corp., 985 S.W.2d at 76. Thus, given the finance manager’s status as a

member of the defendant’s litigation team, the court of appeals concluded disqualification of

plaintiffs’ counsel was required. Id. at 276.

       Similarly, in In re Am. Home Prods. Corp., 985 S.W.2d 68 (Tex. 1998) (orig.

proceeding), Palacios, an individual described as legal assistant/investigator/consultant, was

hired by Wyeth-Ayerst Laboratories Division of American Home Products, one of the

defendants in litigation involving the Norplant contraceptive device, to work “freelance” with the

defendant’s local counsel in the Norplant litigation and at the direction of Wyeth’s counsel. Id.

at 71. Palacios subsequently went to work for plaintiffs’ counsel in the Norplant litigation. Id. at

72. The Texas Supreme Court concluded that, as a non-lawyer employee of the law firm,

Palacios was subject to an irrebuttable presumption that “trial confidences and secrets were

imparted” to her in connection with her prior employment, and a second, rebuttable presumption

that she had shared confidences with her new employer. Id. at 74-76. Thus, applying the two-

part test set forth above, the Supreme Court found disqualification of counsel for plaintiffs

required because the plaintiffs failed to rebut the presumption that the legal assistant shared

confidential information with their counsel. Id. at 71; see In re Bell Helicopter Textron, Inc., 87
S.W.3d 139, 146-47 (Tex. App.—Fort Worth 2002) (orig. proceeding) (applying American

Home to former employee of party working as consultant to opposing party’s retained counsel).




                                                 5
       Applying this precedent, there is no question Ms. Brown must be disqualified from

continued representation of Faire in this litigation. Faire was Jones’ personal assistant and agent.

Ex. C, P’s 5th Am. Pet. ¶ 42. In this role, Faire admits she was a member of Jones’ litigation

team during his family law litigation proceedings. Ex. E, P’s 4th Am. Pet. ¶ 10; Ex. D, Jones

Aff. ¶ 5. In these roles, Faire was directly involved in the development of Jones’ litigation

strategy, as well as communications to and from his attorneys regarding the implementation of

this strategy. Specifically, Faire (i) was privy to the advice, thoughts, and litigation strategy of

Jones’ attorneys, (ii) undertook various assignments at the direction of Jones’ attorneys with

respect to the litigation, and (iii) was copied on or had access to emails and other confidential

and privileged documents of Jones in connection with the family law proceedings. Ex. D, Jones

Aff. ¶ 5. Indeed, most of the 90 pages of privileged documents Faire provided to Ms. Brown

reflect private communications with Jones’ attorney, including counsel’s impressions regarding

legal strategy and analysis.

       In this matter, Ms. Brown accepted representation of Faire despite knowing Faire had

been a member of Jones’ family law litigation team. Moreover, the undisputed evidence in this

matter unambiguously establishes that Faire disclosed Jones’ privileged documents and

communications to Ms. Brown. Further, the evidence shows that Brown has reviewed, retained,

and used confidential and privileged information Faire obtained as a result of her employment as

Jones’ personal assistant and agent and her activities as a member of his litigation team. Ex. B,

Brown Corr.; Ex. G, Faire RFP Resp. Accordingly, the presumption is conclusive that Faire

wrongfully shared Jones’ confidential and privileged information with Ms. Brown.

       The evidence also affirmatively forecloses Ms. Brown from claiming ignorance of Faire’s

status as a member of Jones’ litigation team. Indeed, she affirmatively referenced that role in



                                                 6
Plaintiff’s various Petitions filed ot date. See, e.g., Ex. F, P’s Original Petition ¶ 10, and Ex. E,

P’s 4th Am. Pet. ¶ 10 (both reciting that Faire was Jones’ personal assistant and assisted in his

defense of family law matter). Moreover, during those family law proceedings, Ms. Brown even

requested Faire’s deposition as an agent of Jones and an adverse witness. Additionally, in now

representing Faire in this current lawsuit, it appears Ms. Brown reviewed the privileged

documents and information in Faire’s possession and has made full use of them and will likely

make full use of them in the family law case. See Ex. A, June 8, 2015 Corr.; Ex. B, June 22,

2015 Corr. Accordingly, under Texas law, disqualification of Brown is required. In re Am.

Home Prods., 985 S.W.2d at 71, 74-77; In re RSR Corp., 405 S.W.3d at 276; see Hornsby, 2013
WL 2093155, at *5-7 (“[w]hen an attorney’s conduct gives the strong appearance of impropriety,

casting doubt upon the integrity of the legal system, the court should act to guard that integrity”).

B.     Brown’s actions in reviewing, retaining, and using Jones’ confidential and
       privileged documents warrant her disqualification from this case.

       As shown above, Brown must be disqualified from her representation of Faire, given her

inappropriate contacts with Faire as a member of Jones’ “litigation team.” However, Brown

should also be disqualified on separate but related grounds, as she has wrongfully come into

possession of Jones’ privileged communications and documents. To that end, the the Texas

Supreme Court has recognized that a lawyer should be disqualified based on her review and

possession of privileged information improperly obtained from an opposing party, even if the

lawyer may not have been involved in obtaining the information. In re Meador, 968 S.W.2d
346, 351 (Tex. 1998). In Meador, the Texas Supreme Court set forth six factors to be considered

by a trial court in determining whether an attorney must be disqualified in such situations:

       (1) Whether the attorney knew or should have known that the material was privileged;

       (2) The promptness with which the attorney notifies the opposing side that he or she has
           received its privileged information;

                                                  7
       (3) The extent to which the attorney notifies the opposing side that he or she has received
           its privileged information;

       (4) The significance of the privileged information, i.e., the extent to which its disclosure
           may prejudice the movant’s claim or defense, and the extent to which return of the
           documents will mitigate that prejudice;

       (5) The extent to which movant may be at fault for the unauthorized disclosure;

       (6) The extent to which the nonmovant will suffer prejudice from the disqualification of
           his or her attorney.
968 S.W.2d at 351-52;

       Application of the Meador factors is best illustrated by In re Marketing Investors Corp.,

80 S.W.3d 44 (Tex. App.—Dallas 1998, orig. proceeding). In that case, MacDonald, the former

president of the company, was terminated for cause and subsequently sued by the company

under various contractual and common law theories. Id. at 47. Id. at 46-47. In discovery, the

company learned MacDonald had taken its privileged documents after his termination. Id. at 47.

The company requested MacDonald return the documents he took and agree not to use them. Id.

Unlike Faire in this matter, MacDonald in fact returned the originals, though he kept copies and

refused to agree not to use them. Id. The company moved to disqualify MacDonald’s attorney

from the case; the trial court denied the motion, and the company sought mandamus from the

court of appeals. Applying the six Meador factors, the court of appeals concluded the trial court

improperly refused to disqualify MacDonald’s counsel given that:

       •   the attorney knew the documents were privileged documents of the company;
       •   the attorney reviewed the company’s attorney-client privileged documents, despite
           knowing their privileged nature;
       •   the attorney failed to promptly notify the company he had its privileged documents
           and instead simply produced them in discovery;
       •   it was undisputed that the attorney extensively reviewed the documents, had
           referenced them in new pleadings, and had shown an intent to use them in the future;
       •   the attorney refused to return all copies of the documents;
       •   the issues relating to the privileged documents arose early in the litigation; and

                                                 8
       •    there was no evidence of an inability by MacDonald to employ different counsel, as
            the case did not involve novel issues that only a few attorneys were qualified to
            handle.
Id. at 51-52; see Maldonado v. New Jersey, 225 F.R.D. 120, 139-42 (D.N.J. 2004) (applying six

Meador factors, as set forth in Richards v. Jain, cited below, and concluding plaintiff’s attorneys

should be disqualified for reviewing and using privileged documents of defendants); Richards v.

Jain, 168 F. Supp. 2d 1195, 1205-09 (W.D. Wash. 2001) (applying six factors adopted from

Meador and concluding that plaintiff’s attorneys should be disqualified for reviewing and failing

to promptly return privileged documents of defendant wrongfully taken by plaintiff, who was

former employee).

       Analysis of the Meador factors in the context of this case likewise demonstrates that Ms.

Brown should be disqualified from continuing to represent Faire in this case.

       1.      Ms. Brown knew or should have known the material was privileged.

       As shown above, Ms. Brown has come into possession of and reviewed emails sent to or

from Jones’ attorneys regarding his family law proceedings, in which she represents the

opposing party. Given her status as counsel for Jones’ ex-wife, there can be no question Ms.

Brown knew the documents provided by Faire were privileged. For example, each of the

privileged communications in question was sent to or from Jones’ former counsel, including Mr.

Sam Bashara and representatives of his office. Moreover, Mr. Brown, as an experienced

attorney, should have immediately recognized the contents of the emails and other

correspondence between Jones, his attorneys, and others contained attorney-client privileged

information. Accordingly, this factor weighs in favor of Brown’s disqualification. See In re

Meador, 968 S.W.2d at 353 (attorney should have known after most cursory review that

documents were privileged) see also Maldonado, 225 F.R.D. at 139 (letter from defendants to

their attorney should have placed counsel on notice it was privileged).

                                                9
          2.     The promptness with which Ms. Brown notified the opposing side that she has its
                 privileged information.

          Quite simply, Ms. Brown never explicitly or implicitly notified Jones’ counsel she was in

possession of Jones’ confidential and privileged information.        To the contrary, she simply

produced Jones’ privileged documents during discovery in this lawsuit, while simultaneously

basing Faire’s claims on information allegedly contained in Jones’ confidential and privileged

documents. See Ex. A, June 8, 2015 Corr. of Defendant’s counsel; Ex. B, June 22, 2015 Brown

Corr. Accordingly, this factor weighs in favor of Brown’s disqualification. See In re Meador,
968 S.W.2d at 353 (attorney failed to notify opposing party that he had privileged documents); In

re Marketing Investors, 80 S.W.3d at 51 (counsel failed to notify opposing party he had party’s

privileged documents, but just produced documents in response to defendant’s discovery

requests); see also Maldonado, 225 F.R.D. at 139-40 (same); Richards, 168 F. Supp. 2d at 1206

(same).

          3.     The extent to which Ms. Brown reviewed and digested the privileged information.

          Only Ms. Brown can provide exact testimony regarding the extent to which she has

“reviewed and digested” Jones’ privileged information. However, Ms. Brown’s communications

thus far in this litigation suggest her review of these documents has been extensive.          For

example, Ms. Brown has repeatedly insinuated that Faire’s claim are, in large part, premised

upon the content of privileged emails she received or sent while working on Jones’ litigation

team. Similarly, as counsel for Faire, Ms. Brown reviewed and coordinated Faire’s document

production, which itself consists of nearly 100 pages of Jones’ privileged communications.

Accordingly, given the evidence presently available, this factor weighs in favor of Ms. Brown’s

disqualification. See In re Meador, 968 S.W.2d at 353 (attorney appeared to have thoroughly

reviewed privileged materials, as he directly referenced specific portions of documents in


                                                 10
pleadings); see also In re Marketing Investors, 80 S.W.3d at 51 (counsel found to have

extensively reviewed privileged documents, based on references in pleadings and intent to use

them in litigation); Richards, 168 F. Supp. 2d at 1206-07 (counsel’s reliance on privileged

communications, based on reference to contents of letter, weighed in favor of disqualification).

       4.      The significance of the privileged information.

       Both the privileged documents and information Faire wrongfully provided to Ms. Brown,

as well as the underlying privileges themselves, belong solely to Jones. Texas Rule of Evidence

503(b) expressly provides that a “client has the privilege to refuse to disclose and to prevent any

other person from disclosing confidential communications made for the purpose of facilitating

the rendition of professional legal services…” TEX. R. EVID. 503(b).          The attorney-client

privilege applies to communications between the client and counsel. TEX. R. EVID. 503(a)(2); In

re Monsanto Co., 998 S.W.2d 917, 922 (Tex. App.—Waco 1999, orig. proceeding). Moreover,

as an agent of Jones, Faire lacked the legal status or capacity to waive any privileges attached to

Jones’ privileged communications. West v. Solito, 563 S.W.2d 240, 244 n.2, 245 (Tex. 1978)

(”The attorney-client privilege belongs to the client” and must remain so, unless expressly

waived by the client himself). Accordingly, Faire had neither the right to retain Jones’ privileged

documents nor to disclose those documents to any third parties.

       Furthermore, the privileged documents and information go to the heart of Jones’ claims

and defenses in the underlying family law proceedings. By wrongfully obtaining, reviewing, and

digesting Jones’ privileged information, Ms. Brown now has direct knowledge of and insight

into Jones’ legal strategy, analysis, and communications regarding such with his counsel. Unless

she is disqualified from further representation of Faire in this lawsuit, Ms. Brown will gain

additional insights through any future inevitable disclosures of Jones’ attorney-client information



                                                11
and communications in Faire’s possession. Additionally, Defendants will be prejudiced by Ms.

Brown’s continued representation of Faire, as she has also indicated she intends to use Jones’

privileged emails in support of Faire’s claims in this very lawsuit. Disqualification is justified

where a party will suffer significant prejudice as a result of opposing counsel’s possession and

knowledge of that party’s privileged information. See In re Marketing Investors, 80 S.W.3d at

51 (counsel’s stated intent to use privileged documents prejudicial and warranted

disqualification); see also Maldonado, 225 F.R.D. at 140 (disclosure of privileged letter resulted

in substantial prejudice to defendants); Richards, 168 F. Supp. 2d at 1207-08 (privileged emails

deemed significant, and disclosure warranted disqualification, whether related directly to suit or

not). As such, there is simply no question that Ms. Brown’s continued representation of Faire in

this matter will significantly and irreparably prejudice Defendants, thereby warranting her

disqualification.

       5.      Extent to which movant may be at fault for the unauthorized disclosure of
               privileged documents/information.

       Ms. Brown’s possession and review of Jones’ privileged documents has occurred through

absolutely no fault or act of Jones. Rather, Ms. Brown obtained Jones’ privileged documents

exclusively through Faire’s wrongful acts in breaching her fiduciary duties to Jones. As his

personal assistant, agent, and member of his litigation team, Jones was legally entitled to assume

Faire would adhere to her legal duties and obligations in protecting his privileged information.

See Johnson v. Brewer & Pritchard, P.C., 73 S.W.3d 193, 202 (Tex. 2002) (agents owe fiduciary

duty to principal and employee is obligated to act in employer’s best interest); Welex Jet Servs. v.

Owen, 325 S.W.2d 856, 858 (Tex. Civ. App.—Fort Worth 1959, writ ref’d n.r.e.) (“[c]onfidential

information secured by reason of fiduciary relationships may not be used or disclosed to

[employer’s] detriment irrespective of an agreement not to do so”). Accordingly, this factor also


                                                12
weighs in favor of Ms. Brown’s disqualification.         See In re Meador, 968 S.W.2d at 352

(plaintiff’s unknown removal of privileged documents weighed in favor of disqualification); In

re Marketing Investors, 80 S.W.3d at 51-52 (privileged documents improperly taken/retained by

terminated president of company); see also Maldonado, 225 F.R.D. at 140-41 (no evidence that

defendants were at fault in plaintiff’s receipt of privileged letter); Richards, 168 F. Supp. 2d at

1208 (no fault in disclosure of privileged emails wrongfully taken from defendant).

       6.      The extent to which Faire will suffer prejudice if her attorney is disqualified.

       The last of the six Meador factors is whether, and to what extent, Faire would be

prejudiced by Ms. Brown’s disqualification. In the unlikely event Faire would suffer any such

prejudice, multiple factors would work to mitigate such harm. For example, this case is at a

relatively early stage of the proceedings, with no depositions having yet been taken, and

dispositive briefing and trial deadlines many months away. Thus, should Faire obtain new

representation, that counsel would have ample time to learn the case and provide competent

representation. Moreover, the overwhelming majority of Faire’s claims have been dismissed,

and her only remaining claim arises under Chapter 21 of the Texas Labor Code. Because Ms.

Brown does not specialize in this type of litigation, Faire would suffer no unique prejudice by

virtue of this disqualification. Accordingly, the minimal risk of prejudice to Faire also weighs in

favor of disqualification. See In re Marketing Investors, 80 S.W.3d at 52 (trial court erred in not

disqualifying counsel, as disqualification arose early in litigation, case was not well-developed,

and no indication that former employee could not obtain alternate counsel).

       In determining when to exercise its discretion to disqualify counsel in those cases

involving the loss of the protection of privilege, “the Court should resolve any doubts in favor of

disqualification.”   Richards, 168 F. Supp. 2d at 1209.        In this case, there are no doubts



                                                13
whatsoever on this issue, as the six Meador factors weigh in favor of Ms. Brown’s

disqualification.

C.     Ms. Brown should be disqualified for encouraging and assisting Faire in the breach
       of fiduciary duties.

       Finally, Ms. Brown should be disqualified from further representation of Faire due to her

apparent encouragement, facilitation, and assistance of Faire’s breach of fiduciary duties owed to

Jones. As Jones’ personal assistant and agent, Faire owes fiduciary duties to Jones. These duties

specifically include the duty of loyalty and utmost good faith, the duty to act in the employer’s

best interest, and a duty not to disclose the employer’s or principal’s confidential information.

See Johnson v. Brewer & Pritchard, P.C., 73 S.W.3d 193, 202 (Tex. 2002) (agents owe fiduciary

duty to principal and employee is obligated to act in employer’s best interest);].

       A third party that knowingly induces a fiduciary to breach a duty, or participates in the

breach, can be held liable as a joint tortfeasor. Kinzbach Tool Co. v. Corbett-Wallace Corp., 160
S.W.2d 509, 513 (Tex. 1942); James J. Flanagan Shipping Corp. v. Del Monte Fresh Produce

N.A., Inc., 403 S.W.3d 360, 368 (Tex. App.—Houston [1st Dist.] 2013, no pet.). This rule is

illustrated by Joe N. Pratt Ins. v. Doane, No. V-07-07, 2008 WL 819011 (S.D. Tex. Mar. 20,

2008). There, the plaintiff alleged a former employee copied plaintiff’s confidential documents

as she left the plaintiff’s employment. Subsequently, the employee used the information to

compete with her former employer. Id. at *1. Furthermore, the plaintiff also alleged its former

employee shared the information with Trinity Insurance, a competitor, who used the information

to lure away the plaintiff’s clients.   Id. In denying the defendant’s motion to dismiss, the court

left no question that “a third party who knowingly participates in the breach of a fiduciary duty

may be liable as a joint tortfeasor with the fiduciary.” Id. at *14. see also Cotton v. Weatherford

Bancshares, Inc., 187 S.W.3d 687, 701-02 (Tex. App.—Fort Worth 2006, pet. denied) ((same).


                                                 14
       As is demonstrated by Brown’s correspondence and document production in this matter,

Brown has encouraged and assisted Faire in the breach of her fiduciary duties owed to Jones.

See Ex. D, Jones Aff. ¶¶ 7-8; Ex. B, Brown June 22, 2015 Corr. Under these circumstances,

Brown should be disqualified from continuing to represent to Faire in these proceedings.

                                IV.    CONCLUSION & PRAYER

       Brown’s improper actions in this case of accepting, reviewing, and using Jones’

privileged information warrant her disqualification from continuing to represent Faire in this

case. Defendants pray the Court disqualify Brown from representing Faire in this case and grant

Defendants all other relief to which they may be entitled.




                                                15
                                            Respectfully submitted,


                                            __________________________________
                                            Christine E. Reinhard
                                            State Bar No. 24013389
                                            Shannon B. Schmoyer
                                            State Bar No. 17780250
                                            Justin Barbour
                                            State Bar No. 24055142
                                            SCHMOYER REINHARD LLP
                                            17806 IH 10 West, Suite 400
                                            San Antonio, Texas 78257
                                            Phone: (210) 447-8033
                                            Fax: (210) 447-8036
                                            creinhard@sr-llp.com
                                            sschmoyer@sr-llp.com
                                            jbarbour@sr-llp.com

                                            ATTORNEYS FOR DEFENDANTS FMP SA
                                            MANAGEMENT GROUP, LLC, D/B/A
                                            FOOD MANAGEMENT PARTNERS, LLC,
                                            ALL JONES, LLC, ALLEN J. JONES,
                                            PETER DONBAVAND, AND JASON KEMP


                                         FIAT

      The foregoing Defendants’ Motion to Disqualify Plaintiff’s Counsel is hereby set for

hearing at 9:00 a.m. on September 14, 2015 in the Presiding District Court, Bexar County

Courthouse, San Antonio, Texas.ROOM 1.09

                       8TH
      Signed on this _________ day of September, 2015.




                                            _______________________________________
                                            JUDGE PRESIDING




                                           16
                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was served via electronic service
and facsimile, to:

                                         Olga Brown
                                  Law Office of Olga Brown
                                   111 Soledad, Suite 1725
                                  San Antonio, Texas 78205
                                  (210) 226-1884 (facsimile)
                                    argyle2@sbcglobal.net


on this 8th day of September, 2015.

                                                   _________________________________
                                                   Justin Barbour




                                              17
EXHIBIT A
EXHIBIT B
EXHIBIT C
FILED
6/19/2015 3:41:57 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Lisa Morales

                                              CAUSE NO. 2014-CI-16674

                 CEARTH FAIRE                                §                   IN THE DISTRICT
                 Plaintiff                                   §
                                                             §
                 V.                                          §
                                                             §           150TH JUDICIAL DISTRICT
                 FMP SA MANAGEMENT GROUP,                    §
                 LLC, D/B/A FOOD MANAGEMENT                  §
                 PARTNERS, LLC,                              §
                 ALL JONES, LLC, ALLEN J JONES,
                 INDIVIDUALLY, AND
                 PETER DONBAVAND,                            §
                 INDIVIDUALLY                                §
                                                             §
                 Defendants                                  §           BEXAR COUNTY, TEXAS




                                PLAINTIFF’S FIFTH AMENDED ORIGINAL PETITION


                        Plaintiff, Cearth Faire, files this Fifth Amended Original Petition against

               Defendants, FMP Sa Management Group, LLC, D/B/A Food Management Partners,

               LLC, ALL JONES, LLC, Allen J Jones, Peter Donbavand and Jason Kemp, and

               alleges as follows:


                                            DISCOVERY-CONTROL PLAN

                      1. A Level Three Amended Agreed Docket Control Order is in place, this matter

               is set for Jury Trial March 7, 2016.


                                                      CLAIM FOR RELIEF

                   2.     Plaintiff seeks monetary relief over $200,000.00 but not more than

               $3,000,000.00.




                                                                                                      1
                                              PARTIES

         3.    Plaintiff, Cearth Faire, is an individual, whose address is 8647 Timber

Place, San Antonio, TX 78250.


    4.         Defendant Jason Kemp is an individual, co-founder and Chief Financial

Officer (CFO) of Defendant corporations, whose business address is Food

Management Partners, LLC 120 Chula Vista, San Antonio, TX 78232. He has been

served, is represented by counsel, and is properly before this court.


    5.         Defendant FMP SA MANAGEMENT GROUP, LLC, D/B/A FOOD

MANAGEMENT PARTNERS, LLC is an active Texas Limited Liability Company

conducting business in the State of Texas, and has been served and is represented by

counsel, and is properly before this court.


    6.         Defendant ALL JONES, LLC is an active Texas Limited Liability

Company conducting business in the State of Texas, and has been served and is

represented by counsel, and is properly before this court



    7.         Defendant Allen J Jones, is an individual, co-founder and President/CEO

of Defendant corporations, who has been served and is represented by counsel, and

is properly before this court.




    8.         Defendant Peter Donbavand, is an individual and executive of Defendant

corporations, has been served and is represented by counsel, and is properly before

this court.

                                                                                         2
                                        JURISDICTION


         9.   The Court has subject-matter jurisdiction over the lawsuit because the

   amount in controversy exceeds this Court’s minimum jurisdictional requirements.


                                            VENUE


   10. Venue is proper in Bexar County as all or a substantial part of the events or

omissions giving rise to the claim occurred in Bexar County.


                                            FACTS


 11.          Plaintiff Faire was an employee of Defendant Kemp, Chief Financial

Officer of Defendant Corporations and of Defendant Jones, CEO of Defendant

Corporations. In addition to the local corporate duties, she was required to work in

the Dominican Republic for approximately five months on a 24/7 basis, for the

Defendant Jones, CEO with the knowledge of Defendant Kemp.

              Plaintiff Faire, during the term of her employment was not properly

 compensated, giving rise to several violations of Wage and Hour laws that

 Defendant Kemp, CFO knew or should have known about.



   12.               Defendant Kemp, as Chief Financial Officer of the Defendant

Corporations, was made aware of the facts supporting Plaintiff’s claims by means of

intra-corporate email traffic and including instructions to him and all other Defendants

by Jones as to how to properly proceed on Defendant Jones’ gifting to the Plaintiff the

real estate, and specifically the “Kemp” house.



                                                                                           3
   13.         Defendant Jones, CEO in his official capacity as well as in his individual

capacity communicated his intent to make the gift of real estate to Plaintiff by

negotiating a price for the “Kemp” house at 8647 Timber Pl. San Antonio, Texas,

78250. Defendant Kemp’s, knowledge of the oral gift of real estate to Plaintiff is

supported by the fact that a buyer’s lease agreement was executed.

               Further, Defendant Donbavand, in his individual capacity and outside the

scope of corporate business issued orders for the inspection of, and preparation of

the necessary documents to carry out gifting of the real estate to the Plaintiff.

Defendant Kemp, individually and in his official capacity of chief financial officer of the

Defendant Corporations knew or should have known the facts supporting Plaintiff’s

claims. Again, email traffic between all Defendants supports the facts of Plaintiff’s

claims of oral gift of real estate, fraud, and quid pro quo sexual harassment and

retaliation.


   14.         Defendant Jones, as CEO and in his individual capacity, negotiated with

Defendant Jason Kemp, CFO, whose wife owned the residence at 8647 Timber Pl,

San Antonio, TX 78250.



   15.         Defendant Kemp, CFO and co-owner, also a business partner of

Defendant Jones, took orders and assumed duties outside the course and scope of

the corporate entities upon demand from Defendant Jones, the President & CEO of

Defendants FMP and ALL JONES, LLC. Defendant Jones treats the corporate

entities as his “piggy bank” and Defendants Donbavand and Kemp, as his personal

aides.


                                                                                              4
   16.        Defendant Kemp, CFO and co-owner, routinely succumbs to the

personal demands of Defendant Jones outside the best interests of the corporate

business, as in this case, to sell him the residence at 8647 Timber Pl, San Antonio, TX

78250, so he could gift the property to the Plaintiff in consideration for her assisting in

his personal legal matters, and in lieu of proper wage compensation.



   17.        Defendant Kemp had personal reasons to complete the necessary

documents. Defendant Donbavand, on behalf of Defendant Jones requested of

Defendant Kemp, that Plaintiff move into the house prior to “closing”, orally gifting her

the house, a present gift. Plaintiff, in reliance of Jones’ oral promise moved into the

house with the consent of Defendant Kemp and the consent and request of

Defendant Jones and made valuable and permanent improvements in reliance of

Defendant Jones promise to her.


   18.        Plaintiff incurred moving expenses as well as expenses in making

permanent improvements to the residence to make it habitable. Defendants’ email

traffic support this. The residence is still in need of significant repairs. An inspection

was ordered by the defendants as further proof of Defendant Jones’ purchase with

intention to make a gift.



   19.        Thereafter, Defendant Jones, fired Plaintiff, notwithstanding her recent

promotion based on meritorious work.. Defendant Jones demanded the other

defendants Defendant Peter Donbavand and Defendant Jason Kemp evict Plaintiff


                                                                                              5
from the house he had given her in retaliation for her refusal of sexual advances.

The wrongful eviction proceedings were abated, as the justice of the peace court

lacks jurisdiction to rule on the petition for eviction in that title to the property is at

issue. The wrongful eviction proceedings are outside the course and scope of

corporate business.


   20.         Defendants, all acting in concert, continued to retaliate against, and

harass the Plaintiff by wrongfully repossessing her car. Plaintiff had clear title to her

2005 Mini Cooper. Jones promised to repair her car. An ambiguous payment plan

was put in place. However, in retaliation for claiming her rightful title to her house,

Jones has deprived Plaintiff of a necessity, of transportation to seek employment.

During the repossession process, Jones terrorized her by sending strangers to ring

her doorbell, all while he owns a million dollars worth of automobiles, and spends a

great deal of his time in the Dominican Republic.



   21.         Plaintiff had an exemplary employment record before being hired by

Defendants FMP and ALL JONES, LLC. Immediately before being fired by

Defendants, Faire had been given a raise in pay and been entrusted with additional

duties. Plaintiff was fired solely because Plaintiff refused to continue to perform

employment duties that were not in furtherance of the corporate business and

because of Defendant Jones’ demands for demeaning sexual acts and explicit threats

to fire her if she didn’t submit.


   22.         Plaintiff seeks actual damages as a result of the sexual harassment and



                                                                                              6
discrimination, which include, but are not limited to back pay from the date of quid pro

quo retaliation until the date of trial. Plaintiff also seeks future pay in lost earnings and

benefits including the repossession of her automobile lost as a result of her unlawful

termination.



   23.         Plaintiff also seeks damages for past and future mental anguish as a

result of Defendant Jones explicitly forcing her to choose between the sexual abuse

he was demanding of her and her livelihood.



   24.         Defendant Jones acted with malice toward Plaintiff in that Jones

exhibited conscious indifference to consequences Plaintiff might suffer separate and

apart from the damages suffered as a result of the retaliation. Defendant Jones, as

President and CEO, has inflicted additional injuries by circulating malicious rumors

about the Plaintiff at corporate headquarters. Plaintiff therefore seeks exemplary

damages.

                           COUNT 1- ORAL GIFT OF REAL ESTATE


   25.         On or about March 27, 2013, when Plaintiff Faire, as an employee of

Defendant Corporations, was temporarily living in the Dominican Republic at the

behest of Defendant Jones, CEO, working on a 24/7 hour basis, Defendant Jones

promised to buy a home and gift it to Plaintiff upon their return to San Antonio, Bexar

County, Texas.

         26.   On or about July 30 2014, Plaintiff moved into the house at 8647 Timber

 Pl, San Antonio, Texas 78250, that Defendant Jones gifted her in his individual


                                                                                                7
capacity but with the knowledge and consent of all Defendants, including Defendant

Kemp. Plaintiff is still living at her home, taking possession under the present gift.



     27.     Plaintiff has made permanent and valuable improvement to the home

based on the reliance of the gift made to her by Defendant Jones as an individual.



     28.    It was reasonable for Plaintiff to rely on Defendant Jones’ promise of an

oral gift of real estate based on Defendant Jones’ financial resources, including but

not limited to ownership in franchises of Zio’s Italian Kitchen, Buffalo Wild Wings,

Don Pablo’s Big Tex Bold Mex, Furr’s, Little Ceasar’s and Smashburger.



       29. Further, in other judicial proceedings, Defendant Jones made judicial

admissions of owning 150 businesses and having financial resources to “buy” a

young lady from a brothel for $10,000.00 in the Dominican Republic where he also

has extensive real estate holdings. In other words, judicial admissions of human

trafficking on the part of the CEO of Defendant corporations, with the knowledge of

other corporate officers, including Defendant Kemp, CFO. This is relevant to both

the financial capacity to gift a house to an employee, and to Defendants’ attitude

toward females.



       30. Defendant Jones informed the Plaintiff that he was buying the house from

Defendant Kemp, and that at closing, he would give her full title and interest to the

home. Defendants Jones further promised the closing would take place immediately



                                                                                         8
upon the reaching of an agreement on the final price and other terms. A final

purchase price was reached between Defendant Jones and Defendant Jason Kemp.

All terms for the sale of the house were reached by buyer and seller, and having

absolutely nothing to do with the business of the corporate entities, parties herein



       31. Defendant Kemp, and Defendant Donbavand knew the house located at

8647 Timber Pl, San Antonio, TX 78250 purchased from Kemp, was a gift of real

estate to the Plaintiff. Defendant Donbavand ordered an inspection of the home in

furtherance of a prompt closing, all outside of the course and scope of corporate

business. Defendant Kemp’s knowledge of the gift is evidenced by email traffic

exchanged between Defendant Kemp and Defendant Donbavand.



     32.    Defendant Jones made this gift to Plaintiff as an individual and not as

President & CEO of the other corporate defendants. Defendant Jones purchased

the home from Defendant Kemp as an individual and not as a transaction within the

course and scope of corporate business.



     33.    Defendant Jones ordered Defendant Donbavand to complete the

necessary documentation and transactions outside the course and scope of

corporate business. Defendant Donbavand routinely acts as Defendant Jones’

personal aide to carry out his orders regarding personal matters. Defendant

Donbavand is experienced in real estate transactions and worked to completing the

necessary documents. In the meantime, in a fit of retaliation, Defendant Jones



                                                                                       9
 changed his mind about the gift. Plaintiff has been living in the house since on or

 before July 30, 2014.



      34.    Plaintiff asserts this oral gift of real estate must be enforced in equity as

 the facts herein establish a gift of real estate, notwithstanding the requirements of

 the statute of frauds.



                             COUNT 2 – Conspiracy Claim



      35.    Defendant Jones, CEO of Defendant Corporations, took overt steps of

retaliation toward employee, Faire, giving rise to an agreement between Defendant

Donbavand and Defendant Kemp and himself, to enter into a scheme against Plaintiff,

to deny that he had made an oral gift of real estate to Plaintiff, even though Defendant

Kemp had given her a key to the home, and a short term buyer’s lease to evidence

her proper move into the residence.



      36.    Plaintiff asserts that email correspondence between conspirators that

has been properly requested by her, but denied her, will support all Defendants were

involved in Defendant Jones’ retaliation against Plaintiff. All Defendants have

participated in the common goal of depriving Plaintiff of her home, after she had taken

possession of the home and made valuable improvement, by numerous petitions for

eviction proceedings.




                                                                                             10
       37.     Defendants are in possession of email communications between

conspirators that will support a meeting of the minds on the subject of retaliation, and

the tort of fraud to deprive Plaintiff Faire of the real estate gifted to her. Plaintiff Faire

has sustained economic damages as a result of the conspiracy by Defendants Jones,

Kemp and Donbavand to defraud her of her rightful title to the real estate.

       38.     It is well established that fraud can be the basis of a conspiracy. The

Defendants Jones, Kemp and Donbavand made material misrepresentations to the

Plaintiff in connection with the gifting of the real estate to her. Each Defendant took

overt steps and actions to deceive her by going through the process of purchase and

delivery of the real estate.

       39.     Plaintiff Faire relied on each step taken by each of the Defendants in

furtherance of delivery possession of the house to her. Defendants intended for the

Plaintiff to rely on their representations that they were working on carrying out the oral

gift of real estate.

       40.     Defendants’ false representations, including those of Defendant Kemp

have directly and proximately caused economic and other injuries to the Plaintiff.

Plaintiff seeks damages within the jurisdictional limits of this court.

       41.     Plaintiff seeks exemplary damages from each Defendant including

Defendant Kemp, because Plaintiff will show each acted with malice toward the

Plaintiff which entitles Plaintiff to exemplary damages under Texas civil Practice and

Remedies code section 41.003(a).




                                                                                                 11
                 COUNT 3 QUID PRO QUO SEXUAL HARASSMENT


   42.       Plaintiff was an employee of Defendants FMP, ALL JONES and their

subsidiaries, and her duties were to serve as a personal assistant to the Defendant

Allen J. Jones, the President and CEO of Defendant FMP. Plaintiff was a self-

supporting divorced woman with no financial resources other than her wages. Plaintiff

also had an exemplary work history prior to working for Defendants.

   43.       Plaintiff raises this claim under Tex. Lab. Code Ann. §§ 21.001, .051

(West 1996), which prohibits discrimination on the basis of sex.


   44.       On or about January 21, 2013 Defendant Jones made sexual advances

toward Plaintiff, a very attractive woman. Defendant Jones then demanded physical

conduct of a sexual nature. Defendant Jones’s demands escalated and the mental

abuse was so extreme that it prevented Plaintiff from defending herself.


   45.       Defendant Jones made it cleared to the Plaintiff that continued

employment as well as other job benefits were conditioned on her acceptance of the

continued sexual demands of Defendant Jones.


   46.       At the time of the harassment, Defendant Jones was the President and

CEO of the Food Management Partners, a Texas LLC. At all times, Defendant

Jones held himself out to Plaintiff and to the public, as a very powerful business man,

and owner of 150 businesses. Defendant Jones instilled fear of his financial power

on Plaintiff. There was no recourse available to the Plaintiff to complain.


                                                                                          12
   47.       Plaintiff was harmed by the physical sexual conduct perpetrated against

her by Defendant Jones. Plaintiff’s harm was directly and proximately cause by

Defendant Jones sexual harassment. When Plaintiff was mentally well enough to,

she refused to further submit to Defendant Jones’ inappropriate requests she was

fired on or about August 31, 2014.


   48.       Plaintiff seeks compensatory damages for lost wages, lost benefits and

future employment opportunities based on her traumatic experience at the hand of

Defendant Jones.


   49.       Plaintiff seeks exemplary damages based on Defendant Jones’s history

of sexual harassment of others and including judicial admissions that he purchased a

female as if she was merely chattel.



   50.       Further, Plaintiff seeks exemplary damages against Defendant

Donbavand and Defendant Kemp, as her injury resulted from Defendants’ malice,

which entitles Plaintiff to exemplary damages under Tex. Civ. P. & Remedies Code

section 41.003(a).



                                     JURY DEMAND

   51. Plaintiff has demanded a jury trial and tendered the appropriate fee with her

original petition. The jury trail has been set for November 2, 2015.




                                                                                       13
                                    CONDITIONS PRECEDENT


   52. All conditions precedent to plaintiff’s claim for relief have been performed or

have occurred.


                                OBJECTION TO ASSOCIATE JUDGE


                 53.    Plaintiff objects to the referral of this case to an associate judge

       for hearing a trial on the merits or presiding at a jury trial.


                                                 PRAYER

        For these reasons, Plaintiff asks that Defendants be cited to appear and

answer and, on final trial, that Plaintiff be awarded a judgment against Defendants for

the following:


        a.       Exemplary damages

        b.     Economic and non-economic damages including, but not limited to back
             pay, front pay, severance pay, specific performance regarding the gift
             purchase of a home (or its monetary equivalent).

        c.       All the remedies afforded by Tex. Lab. Code Ann. 21.001

        d.       Prejudgment and postjudgment interest.

        e.       Court costs.

        f.       Reasonable and necessary Attorney’s fees

        g.       All other relief to which Plaintiff is entitled.




                                                                                               14
                                      Respectfully submitted,

                                         LAW OFFICE OF OLGA BROWN
                                         111 Soledad, Suite 1725
                                           San Antonio, Texas 78205
                                           210/226-1550 telephone
                                           210/226-1884 facsimile
                                           Argyle2@sbcglobal.net


                                         By: /s/ Olga Brown_________
                                              OLGA BROWN
                                              State Bar No. 03155500
                                              Attorney for Plaintiff




                           CERTIFICATE OF SERVICE

       I do hereby certify that on the 19th day of June 2015, in accordance with the
TEXAS RULES OF CIVIL PROCEDURE, a true and correct copy of the above and
foregoing Plaintiff’s Fifth Amended Original Petition was furnished to:

     Christine E Reinhard
     SCHMOYER REINHARD LLP
     17806 IH 10 West, Suite 400
     San Antonio, Texas 78257
                                             /s/ Olga Brown_______
                                             OLGA BROWN




                                                                                       15
EXHIBIT D
EXHIBIT E
                               CAUSE NO. 2014-CI-16674

 CEARTH FAIRE                                 §                    IN THE DISTRICT
 Plaintiff                                    §
                                              §
 V.                                           §
                                              §           150TH JUDICIAL DISTRICT
 FMP SA MANAGEMENT GROUP,                     §
 LLC, D/B/A FOOD MANAGEMENT                   §
 PARTNERS, LLC,                               §
 ALL JONES, LLC, ALLEN J JONES,
 INDIVIDUALLY, AND
 PETER DONBAVAND,                             §
 INDIVIDUALLY                                 §
                                              §
 Defendants                                   §            BEXAR COUNTY, TEXAS




               PLAINTIFF’S FOURTH AMENDED ORIGINAL PETITION


        Plaintiff, Cearth Faire, files this Fourth Amended Original Petition against

defendants, FMP Sa Management Group, LLC, D/B/A Food Management Partners,

LLC, ALL JONES, LLC, Allen J Jones, Peter Donbavand and Jason Kemp, and

alleges as follows:


                            DISCOVERY-CONTROL PLAN

      1. A Level Three Agreed Docket Control Order is in place, this matter is set for

Jury Trial November 2, 2015.


                                    CLAIM FOR RELIEF

   2.    Plaintiff seeks monetary relief over $200,000.00 but not more than

$3,000,000.00.
                                              PARTIES

    3.    Plaintiff, Cearth Faire, is an individual whose address is 8647 Timber Place,

San Antonio, TX 78250.


    4.    Defendant   FMP     SA    MANAGEMENT          GROUP,   LLC,   D/B/A   FOOD

MANAGEMENT PARTNERS, LLC is an active Texas Limited Liability Company

conducting business in the State of Texas, and has been served and is represented by

counsel, and is properly before this court.


    5.         Defendant ALL JONES, LLC is an active Texas Limited Liability

Company conducting business in the State of Texas, and has been served and is

represented by counsel, and is properly before this court

    6.         Defendant Allen J Jones, is an individual who has been served and is

represented by counsel, and is properly before this court.

    7.         Defendant Peter Donbavand, is an individual has been served and is

represented by counsel, and is properly before this court.

    8.         Defendant Jason Kemp is an individual whose business address is

Food Management Partners, LLC 120 Chula Vista, San Antonio, TX 78232. He may

be served at this address, or wherever he may be found.



                                         JURISDICTION


         9.    The Court has subject-matter jurisdiction over the lawsuit because the

    amount in controversy exceeds this Court’s minimum jurisdictional requirements.




                                                                                          2
                                             VENUE


   10. Venue is proper in Bexar County as all or a substantial part of the events or

omissions giving rise to the claim occurred in Bexar County.


                                              FACTS


   11.        Plaintiff Faire was an employee of Defendants, as well as a personal

assistant to Defendant Jones. Plaintiff, in addition to working for Defendants’

businesses, also took care of Defendant Jones’ personal matters, including living in

the Dominican Republic for approximately five months on a 24/7 basis assisting in his

defense in a family law matter pending in Bexar County, Texas. Plaintiff has not been

properly compensated.



   12.        Defendant Jones, individually, in recognition for her loyal and tireless

services personal to him, promised Plaintiff a home. Defendant Jones developed a

scheme for his purchase of the house that included telling other corporate officers that

Plaintiff’s pay increase was for the house payments. Defendant Jones intended to hide

his gift from the other Defendants named in this lawsuit, until he retaliated against

Plaintiff by denying he had made a gift of real estate to Plaintiff.


   13.        Defendant Jones, in his individual capacity, negotiated with Defendant

Jason Kemp, whose wife owned the residence at 8647 Timber Pl, San Antonio, TX

78250. Defendant Jones then instructed, Defendant Donbavand, in his individual

capacity and outside the scope of corporate business to prepare the necessary

documents so he, Jones could purchase the residence for the Plaintiff.
   14.        Defendant Donbavand, while a business partner of Defendant Jones and

also an agent of Defendant FMP, routinely served Defendant Jones as a personal

aide and routinely took orders from Jones outside the course and scope of his duties

with the corporate entities to meet the personal demands of Defendant Jones,

notwithstanding if the corporate best interests were served.



   15. Defendant Kemp, also a business partner of Defendant Jones, took orders and

assumed duties outside the course and scope of the corporate entities upon demand

from Defendant Jones the President & CEO of Defendant FMP. Defendant Jones

treats the corporate entities as his “piggy bank” and Defendants Donbavand and

Kemp, as his personal aides.



   16.        Defendant Kemp routinely succumbs to the personal demands of

Defendant Jones outside the best interests of the corporate business as in this case to

sell him the residence at 8647 Timber Pl, San Antonio, TX 78250, so he could gift the

property to the Plaintiff in consideration for her assisting in his personal legal matters.



   17.               While Defendant Donbavand was completing the necessary

documents, again outside the course and scope of corporate business, Defendant

Jones requested that Plaintiff move into the house, orally gifting her the house, a

present gift. Plaintiff in reliance of his oral promised moved into the house with the

consent of Defendant Kemp and the request of Defendant Jones and made valuable

and permanent improvements in reliance of Defendant Jones promise to her.



                                                                                              4
   18.       Plaintiff incurred moving expenses as well as expenses in making

permanent improvements to the residence to make it habitable. The residence is still

in need of significant repairs. An inspection was ordered by the defendants as further

proof of Defendant Jones’ purchase with intention to make a gift.



   19.       Thereafter, Defendant Jones, fired Plaintiff, notwithstanding her recent

promotion based on meritorious work.. Defendant Jones demanded the other

defendants Defendant Peter Donbavand and Defendant Jason Kemp evict Plaintiff

from the house he had given her. The wrongful eviction proceedings were abated,

as the justice of the peace court lacks jurisdiction to rule on the petition for eviction in

that title to the property is at issue. The wrongful eviction proceedings are outside the

course and scope of corporate business.




   20.       Defendants continued to harass the Plaintiff by wrongfully repossessing

her car. Plaintiff had clear title to her 2005 Mini Cooper. Jones promised to repair

her car. An ambiguous payment plan was put in place. However, in retaliation for

claiming her rightful title to her house, Jones has deprived Plaintiff of a necessity, of

transportation to seek employment. During the repossession process, Jones

terrorized her by sending strangers to ring her doorbell, all while he owns a million

dollars worth of automobiles, and spends a great deal of his time in the Dominican

Republic.
   21.         Plaintiff had an exemplary employment record before being hired by

Defendants FMP and ALL JONES, LLC. Immediately before being fired by

Defendants, Faire had been given a raise in pay and been entrusted with additional

duties. Plaintiff was fired solely because Plaintiff refused to continue to perform

employment duties that were not in furtherance of the corporate business and

because of Defendant Jones’ demands for demeaning sexual acts and explicit threats

to fire her if she didn’t submit.


   22.         Plaintiff seeks actual damages as a result of the sexual harassment and

discrimination, which include, but are not limited to back pay from the date of quid pro

quo retaliation until the date of trial. Plaintiff also seeks future pay in lost earnings and

benefits including the repossession of her automobile lost as a result of her unlawful

termination.



   23.         Plaintiff also seeks damages for past and future mental anguish as a

result of Defendant Jones explicitly forcing her to choose between the sexual abuse

he was demanding of her and her livelihood.



   24.         Defendant Jones acted with malice toward Plaintiff in that Jones

exhibited conscious indifference to consequences Plaintiff might suffer separate and

apart from the damages suffered as a result of the retaliation. Defendant Jones, as

President and CEO, has inflicted additional injuries by circulating malicious rumors

about the Plaintiff at corporate headquarters. Plaintiff therefore seeks exemplary

damages.


                                                                                                6
                          COUNT 1- ORAL GIFT OF REAL ESTATE


   25.         On or about March 27, 2013, when Plaintiff Faire was temporarily living

in the Dominican Republic at the request of Defendant Jones, taking care of Jones’

child Astin, working on a 24/7 hour basis, Defendant Jones promised to buy a home

and gift it to Plaintiff upon their return to San Antonio, Bexar County, Texas.

         26.   On or about July 20 2014, Plaintiff moved into the house at 8647 Timber

 Pl, San Antonio, Texas 78250, that Defendant Jones gifted her in his individual

 capacity but with the knowledge and consent of all Defendants. Plaintiff is still

 living at her home, taking possession under the present gift.



         27.   Plaintiff has made permanent and valuable improvement to the home

 based on the reliance of the gift made to her by Defendant Jones as an individual.



         28.   It was reasonable for Plaintiff to rely on Defendant Jones’ promise of an

 oral gift of real estate based on Defendant Jones’ financial resources, including but

 not limited to ownership in franchises of Zio’s Italian Kitchen, Buffalo Wild Wings,

 Don Pablo’s Big Tex Bold Mex, Furr’s, Little Ceasar’s and Smashburger.



          29. Further, Defendant Jones boasts of having presently one million dollars

 worth of cars and extensive real estate holdings in the state. In other judicial

 proceedings, Defendant Jones bragged about owning 150 businesses and having

 financial resources to “buy” a young lady from a brothel for $10,000.00 in the

 Dominican Republic where he also has extensive real estate holdings.
       30. Defendant Jones informed the Plaintiff that he was buying the house from

Defendant Kemp, and that at closing, he would give her full title and interest to the

home. Defendants Jones further promised the closing would take place immediately

upon the reaching of an agreement on the final price and other terms. A final

purchase price was reached between Defendant Jones and Defendant Jason Kemp.

All terms for the sale of the house were reached by buyer and seller, and having

absolutely nothing to do with the business of the corporate entities, parties herein



       31. Defendant Jones negotiated all the terms of the real estate purchase to

make a present gift of real estate to Plaintiff. Defendant Jones, Defendant Kemp,

and Defendant Donbavand knew the house located at 8647 Timber Pl, San Antonio,

TX 78250 purchased from Kemp’s wife, Tara Kemp, was a gift of real estate to the

Plaintiff. Defendant Donbavand ordered an inspection of the home in furtherance of

a prompt closing, all outside of the course and scope of corporate business..



     32.    Defendant Jones made this gift to Plaintiff as an individual and not as

President & CEO of the other corporate defendants. Defendant Jones purchased

the home from Defendant Kemp as an individual and not as a transaction within the

course and scope of corporate business.



     33.    Defendant Jones ordered Defendant Donbavand to complete the

necessary documentation and transactions outside the course and scope of



                                                                                        8
 corporate business. Defendant Donbavand routinely acts as Defendant Jones’

 personal aide to carry out his orders regarding personal matters. Defendant

 Donbavand is experienced in real estate transactions and worked to completing the

 necessary documents. In the meantime, in a fit of retaliation, Defendant Jones

 changed his mind about the gift. Plaintiff has been living in the house for eight

 months.



         34.   Plaintiff asserts this oral gift of real estate must be enforced in equity as

 the facts herein establish a gift of real estate, notwithstanding the requirements of

 the statute of frauds.

                                    COUNT 2 – Conspiracy



         35.   Defendants Peter Donbavand and Jason Kemp, as individuals acting

outside their corporate duties, assisted Defendant Jones in conduct which they knew

amounted to a commission of a tort or wrongful acts against the Plaintiff, and

specifically acting to rescind the oral gift of real estate to Plaintiff



      36.      Defendant Donbavand and Defendant Kemp acted with intent to assist

Defendant Jones in his wrongful acts toward Plaintiff of attempting to rescind the

present gift of real estate.

   37.         Defendant Donbavand and Defendant Kemp’s assistance to Defendant

Jones and their own related conduct was a substantial factor in the breach of the

present gift Defendant Jones made to Plaintiff.
                 COUNT 3 QUID PRO QUO SEXUAL HARASSMENT


   38.       Plaintiff was an employee of Defendants FMP, ALL JONES and their

subsidiaries, and her duties were to serve as a personal assistant to the Defendant

Allen J. Jones, the President and CEO of Defendant FMP. Plaintiff was a self-

supporting divorced woman with no financial resources other than her wages. Plaintiff

also had an exemplary work history prior to working for Defendants.



   39.       Plaintiff raises this claim under Tex. Lab. Code Ann. §§ 21.001, .051

(West 1996), which prohibits discrimination on the basis of sex.


   40.       On or about January 21, 2013 Defendant Jones made sexual advances

toward Plaintiff, a very attractive woman. Defendant Jones then demanded physical

conduct of a sexual nature. Defendant Jones’s demands escalated and the mental

abuse was so extreme that it prevented Plaintiff from defending herself.


   41.       Defendant Jones made it cleared to the Plaintiff that continued

employment as well as other job benefits were conditioned on her acceptance of the

continued sexual demands of Defendant Jones.


   42.       At the time of the harassment, Defendant Jones was the President and

CEO of the Food Management Partners, a Texas LLC. At all times, Defendant

Jones held himself out to Plaintiff and to the public, as a very powerful business man,

and owner of 150 businesses. Defendant Jones instilled fear of his financial power

on Plaintiff. There was no recourse available to the Plaintiff to complain.


                                                                                          10
   43.       Plaintiff was harmed by the physical sexual conduct perpetrated against

her by Defendant Jones. Plaintiff’s harm was directly and proximately cause by

Defendant Jones sexual harassment. When Plaintiff was mentally well enough to,

she refused to further submit to Defendant Jones’ inappropriate requests she was

fired on or about August 31, 2014.


   44.       Plaintiff seeks compensatory damages for lost wages, lost benefits and

future employment opportunities based on her traumatic experience at the hand of

Defendant Jones.


   45.       Plaintiff seeks exemplary damages based on Defendant Jones’s history

of sexual harassment of others and including the purchase of a female as if she was

merely chattel.



   46.       Further, Plaintiff seeks exemplary damages against Defendant

Donbavand and Defendant Kemp, as her injury resulted from Defendants’ malice,

which entitles Plaintiff to exemplary damages under Tex. Civ. P. & Remedies Code

section 41.003(a).



                                     JURY DEMAND

   47. Plaintiff has demanded a jury trial and tendered the appropriate fee with her

original petition. The jury trail has been set for November 2, 2015.
                                    CONDITIONS PRECEDENT


   48. All conditions precedent to plaintiff’s claim for relief have been performed or

have occurred.


                                OBJECTION TO ASSOCIATE JUDGE


       49.       Plaintiff objects to the referral of this case to an associate judge for

hearing a trial on the merits or presiding at a jury trial.


                                                 PRAYER

        For these reasons, Plaintiff asks that Defendants be cited to appear and

answer and, on final trial, that Plaintiff be awarded a judgment against Defendants for

the following:


        a.       Exemplary damages

        b.     Economic and non-economic damages including, but not limited to back
             pay, front pay, severance pay, specific performance regarding the gift
             purchase of a home (or its monetary equivalent).

        c.       All the remedies afforded by Tex. Lab. Code Ann. 21.001

        c.       Prejudgment and postjudgment interest.

        d.       Court costs.

        e.       Reasonable and necessary Attorney’s fees

        f.       All other relief to which Plaintiff is entitled.




                                                                                            12
                                     Respectfully submitted,

                                       LAW OFFICE OF OLGA BROWN
                                       111 Soledad, Suite 1725
                                         San Antonio, Texas 78205
                                         210/226-1550 telephone
                                         210/226-1884 facsimile
                                         Argyle2@sbcglobal.net


                                       By: /s/ Olga Brown_________
                                            OLGA BROWN
                                            State Bar No. 03155500
                                            Attorney for Plaintiff



                          CERTIFICATE OF SERVICE

       I do hereby certify that on the 10th day of March 2015, in accordance with
the TEXAS RULES OF CIVIL PROCEDURE, a true and correct copy of the above and
foregoing Plaintiff’s Fourth Amended Original Petition was furnished to:

    Christine E Reinhard
    SCHMOYER REINHARD LLP
    17806 IH 10 West, Suite 400
    San Antonio, Texas 78257
                                           /s/ Olga Brown_______
                                           OLGA BROWN
EXHIBIT F
EXHIBIT G
Appendix 7
Appendix 8
  FILED
6/30/2015 10:45:37 AM
  Donna Kay McKinney
 Bexar County District Clerk
   Accepted By: Alex Lewicke
Appendix 9
FILED
6/19/2015 3:41:57 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Lisa Morales

                                              CAUSE NO. 2014-CI-16674

                 CEARTH FAIRE                                §                   IN THE DISTRICT
                 Plaintiff                                   §
                                                             §
                 V.                                          §
                                                             §           150TH JUDICIAL DISTRICT
                 FMP SA MANAGEMENT GROUP,                    §
                 LLC, D/B/A FOOD MANAGEMENT                  §
                 PARTNERS, LLC,                              §
                 ALL JONES, LLC, ALLEN J JONES,
                 INDIVIDUALLY, AND
                 PETER DONBAVAND,                            §
                 INDIVIDUALLY                                §
                                                             §
                 Defendants                                  §           BEXAR COUNTY, TEXAS




                                PLAINTIFF’S FIFTH AMENDED ORIGINAL PETITION


                        Plaintiff, Cearth Faire, files this Fifth Amended Original Petition against

               Defendants, FMP Sa Management Group, LLC, D/B/A Food Management Partners,

               LLC, ALL JONES, LLC, Allen J Jones, Peter Donbavand and Jason Kemp, and

               alleges as follows:


                                            DISCOVERY-CONTROL PLAN

                      1. A Level Three Amended Agreed Docket Control Order is in place, this matter

               is set for Jury Trial March 7, 2016.


                                                      CLAIM FOR RELIEF

                   2.     Plaintiff seeks monetary relief over $200,000.00 but not more than

               $3,000,000.00.




                                                                                                      1
                                              PARTIES

         3.    Plaintiff, Cearth Faire, is an individual, whose address is 8647 Timber

Place, San Antonio, TX 78250.


    4.         Defendant Jason Kemp is an individual, co-founder and Chief Financial

Officer (CFO) of Defendant corporations, whose business address is Food

Management Partners, LLC 120 Chula Vista, San Antonio, TX 78232. He has been

served, is represented by counsel, and is properly before this court.


    5.         Defendant FMP SA MANAGEMENT GROUP, LLC, D/B/A FOOD

MANAGEMENT PARTNERS, LLC is an active Texas Limited Liability Company

conducting business in the State of Texas, and has been served and is represented by

counsel, and is properly before this court.


    6.         Defendant ALL JONES, LLC is an active Texas Limited Liability

Company conducting business in the State of Texas, and has been served and is

represented by counsel, and is properly before this court



    7.         Defendant Allen J Jones, is an individual, co-founder and President/CEO

of Defendant corporations, who has been served and is represented by counsel, and

is properly before this court.




    8.         Defendant Peter Donbavand, is an individual and executive of Defendant

corporations, has been served and is represented by counsel, and is properly before

this court.

                                                                                         2
                                        JURISDICTION


         9.   The Court has subject-matter jurisdiction over the lawsuit because the

   amount in controversy exceeds this Court’s minimum jurisdictional requirements.


                                            VENUE


   10. Venue is proper in Bexar County as all or a substantial part of the events or

omissions giving rise to the claim occurred in Bexar County.


                                            FACTS


 11.          Plaintiff Faire was an employee of Defendant Kemp, Chief Financial

Officer of Defendant Corporations and of Defendant Jones, CEO of Defendant

Corporations. In addition to the local corporate duties, she was required to work in

the Dominican Republic for approximately five months on a 24/7 basis, for the

Defendant Jones, CEO with the knowledge of Defendant Kemp.

              Plaintiff Faire, during the term of her employment was not properly

 compensated, giving rise to several violations of Wage and Hour laws that

 Defendant Kemp, CFO knew or should have known about.



   12.               Defendant Kemp, as Chief Financial Officer of the Defendant

Corporations, was made aware of the facts supporting Plaintiff’s claims by means of

intra-corporate email traffic and including instructions to him and all other Defendants

by Jones as to how to properly proceed on Defendant Jones’ gifting to the Plaintiff the

real estate, and specifically the “Kemp” house.



                                                                                           3
   13.         Defendant Jones, CEO in his official capacity as well as in his individual

capacity communicated his intent to make the gift of real estate to Plaintiff by

negotiating a price for the “Kemp” house at 8647 Timber Pl. San Antonio, Texas,

78250. Defendant Kemp’s, knowledge of the oral gift of real estate to Plaintiff is

supported by the fact that a buyer’s lease agreement was executed.

               Further, Defendant Donbavand, in his individual capacity and outside the

scope of corporate business issued orders for the inspection of, and preparation of

the necessary documents to carry out gifting of the real estate to the Plaintiff.

Defendant Kemp, individually and in his official capacity of chief financial officer of the

Defendant Corporations knew or should have known the facts supporting Plaintiff’s

claims. Again, email traffic between all Defendants supports the facts of Plaintiff’s

claims of oral gift of real estate, fraud, and quid pro quo sexual harassment and

retaliation.


   14.         Defendant Jones, as CEO and in his individual capacity, negotiated with

Defendant Jason Kemp, CFO, whose wife owned the residence at 8647 Timber Pl,

San Antonio, TX 78250.



   15.         Defendant Kemp, CFO and co-owner, also a business partner of

Defendant Jones, took orders and assumed duties outside the course and scope of

the corporate entities upon demand from Defendant Jones, the President & CEO of

Defendants FMP and ALL JONES, LLC. Defendant Jones treats the corporate

entities as his “piggy bank” and Defendants Donbavand and Kemp, as his personal

aides.


                                                                                              4
   16.        Defendant Kemp, CFO and co-owner, routinely succumbs to the

personal demands of Defendant Jones outside the best interests of the corporate

business, as in this case, to sell him the residence at 8647 Timber Pl, San Antonio, TX

78250, so he could gift the property to the Plaintiff in consideration for her assisting in

his personal legal matters, and in lieu of proper wage compensation.



   17.        Defendant Kemp had personal reasons to complete the necessary

documents. Defendant Donbavand, on behalf of Defendant Jones requested of

Defendant Kemp, that Plaintiff move into the house prior to “closing”, orally gifting her

the house, a present gift. Plaintiff, in reliance of Jones’ oral promise moved into the

house with the consent of Defendant Kemp and the consent and request of

Defendant Jones and made valuable and permanent improvements in reliance of

Defendant Jones promise to her.


   18.        Plaintiff incurred moving expenses as well as expenses in making

permanent improvements to the residence to make it habitable. Defendants’ email

traffic support this. The residence is still in need of significant repairs. An inspection

was ordered by the defendants as further proof of Defendant Jones’ purchase with

intention to make a gift.



   19.        Thereafter, Defendant Jones, fired Plaintiff, notwithstanding her recent

promotion based on meritorious work.. Defendant Jones demanded the other

defendants Defendant Peter Donbavand and Defendant Jason Kemp evict Plaintiff


                                                                                              5
from the house he had given her in retaliation for her refusal of sexual advances.

The wrongful eviction proceedings were abated, as the justice of the peace court

lacks jurisdiction to rule on the petition for eviction in that title to the property is at

issue. The wrongful eviction proceedings are outside the course and scope of

corporate business.


   20.         Defendants, all acting in concert, continued to retaliate against, and

harass the Plaintiff by wrongfully repossessing her car. Plaintiff had clear title to her

2005 Mini Cooper. Jones promised to repair her car. An ambiguous payment plan

was put in place. However, in retaliation for claiming her rightful title to her house,

Jones has deprived Plaintiff of a necessity, of transportation to seek employment.

During the repossession process, Jones terrorized her by sending strangers to ring

her doorbell, all while he owns a million dollars worth of automobiles, and spends a

great deal of his time in the Dominican Republic.



   21.         Plaintiff had an exemplary employment record before being hired by

Defendants FMP and ALL JONES, LLC. Immediately before being fired by

Defendants, Faire had been given a raise in pay and been entrusted with additional

duties. Plaintiff was fired solely because Plaintiff refused to continue to perform

employment duties that were not in furtherance of the corporate business and

because of Defendant Jones’ demands for demeaning sexual acts and explicit threats

to fire her if she didn’t submit.


   22.         Plaintiff seeks actual damages as a result of the sexual harassment and



                                                                                              6
discrimination, which include, but are not limited to back pay from the date of quid pro

quo retaliation until the date of trial. Plaintiff also seeks future pay in lost earnings and

benefits including the repossession of her automobile lost as a result of her unlawful

termination.



   23.         Plaintiff also seeks damages for past and future mental anguish as a

result of Defendant Jones explicitly forcing her to choose between the sexual abuse

he was demanding of her and her livelihood.



   24.         Defendant Jones acted with malice toward Plaintiff in that Jones

exhibited conscious indifference to consequences Plaintiff might suffer separate and

apart from the damages suffered as a result of the retaliation. Defendant Jones, as

President and CEO, has inflicted additional injuries by circulating malicious rumors

about the Plaintiff at corporate headquarters. Plaintiff therefore seeks exemplary

damages.

                           COUNT 1- ORAL GIFT OF REAL ESTATE


   25.         On or about March 27, 2013, when Plaintiff Faire, as an employee of

Defendant Corporations, was temporarily living in the Dominican Republic at the

behest of Defendant Jones, CEO, working on a 24/7 hour basis, Defendant Jones

promised to buy a home and gift it to Plaintiff upon their return to San Antonio, Bexar

County, Texas.

         26.   On or about July 30 2014, Plaintiff moved into the house at 8647 Timber

 Pl, San Antonio, Texas 78250, that Defendant Jones gifted her in his individual


                                                                                                7
capacity but with the knowledge and consent of all Defendants, including Defendant

Kemp. Plaintiff is still living at her home, taking possession under the present gift.



     27.     Plaintiff has made permanent and valuable improvement to the home

based on the reliance of the gift made to her by Defendant Jones as an individual.



     28.    It was reasonable for Plaintiff to rely on Defendant Jones’ promise of an

oral gift of real estate based on Defendant Jones’ financial resources, including but

not limited to ownership in franchises of Zio’s Italian Kitchen, Buffalo Wild Wings,

Don Pablo’s Big Tex Bold Mex, Furr’s, Little Ceasar’s and Smashburger.



       29. Further, in other judicial proceedings, Defendant Jones made judicial

admissions of owning 150 businesses and having financial resources to “buy” a

young lady from a brothel for $10,000.00 in the Dominican Republic where he also

has extensive real estate holdings. In other words, judicial admissions of human

trafficking on the part of the CEO of Defendant corporations, with the knowledge of

other corporate officers, including Defendant Kemp, CFO. This is relevant to both

the financial capacity to gift a house to an employee, and to Defendants’ attitude

toward females.



       30. Defendant Jones informed the Plaintiff that he was buying the house from

Defendant Kemp, and that at closing, he would give her full title and interest to the

home. Defendants Jones further promised the closing would take place immediately



                                                                                         8
upon the reaching of an agreement on the final price and other terms. A final

purchase price was reached between Defendant Jones and Defendant Jason Kemp.

All terms for the sale of the house were reached by buyer and seller, and having

absolutely nothing to do with the business of the corporate entities, parties herein



       31. Defendant Kemp, and Defendant Donbavand knew the house located at

8647 Timber Pl, San Antonio, TX 78250 purchased from Kemp, was a gift of real

estate to the Plaintiff. Defendant Donbavand ordered an inspection of the home in

furtherance of a prompt closing, all outside of the course and scope of corporate

business. Defendant Kemp’s knowledge of the gift is evidenced by email traffic

exchanged between Defendant Kemp and Defendant Donbavand.



     32.    Defendant Jones made this gift to Plaintiff as an individual and not as

President & CEO of the other corporate defendants. Defendant Jones purchased

the home from Defendant Kemp as an individual and not as a transaction within the

course and scope of corporate business.



     33.    Defendant Jones ordered Defendant Donbavand to complete the

necessary documentation and transactions outside the course and scope of

corporate business. Defendant Donbavand routinely acts as Defendant Jones’

personal aide to carry out his orders regarding personal matters. Defendant

Donbavand is experienced in real estate transactions and worked to completing the

necessary documents. In the meantime, in a fit of retaliation, Defendant Jones



                                                                                       9
 changed his mind about the gift. Plaintiff has been living in the house since on or

 before July 30, 2014.



      34.    Plaintiff asserts this oral gift of real estate must be enforced in equity as

 the facts herein establish a gift of real estate, notwithstanding the requirements of

 the statute of frauds.



                             COUNT 2 – Conspiracy Claim



      35.    Defendant Jones, CEO of Defendant Corporations, took overt steps of

retaliation toward employee, Faire, giving rise to an agreement between Defendant

Donbavand and Defendant Kemp and himself, to enter into a scheme against Plaintiff,

to deny that he had made an oral gift of real estate to Plaintiff, even though Defendant

Kemp had given her a key to the home, and a short term buyer’s lease to evidence

her proper move into the residence.



      36.    Plaintiff asserts that email correspondence between conspirators that

has been properly requested by her, but denied her, will support all Defendants were

involved in Defendant Jones’ retaliation against Plaintiff. All Defendants have

participated in the common goal of depriving Plaintiff of her home, after she had taken

possession of the home and made valuable improvement, by numerous petitions for

eviction proceedings.




                                                                                             10
       37.     Defendants are in possession of email communications between

conspirators that will support a meeting of the minds on the subject of retaliation, and

the tort of fraud to deprive Plaintiff Faire of the real estate gifted to her. Plaintiff Faire

has sustained economic damages as a result of the conspiracy by Defendants Jones,

Kemp and Donbavand to defraud her of her rightful title to the real estate.

       38.     It is well established that fraud can be the basis of a conspiracy. The

Defendants Jones, Kemp and Donbavand made material misrepresentations to the

Plaintiff in connection with the gifting of the real estate to her. Each Defendant took

overt steps and actions to deceive her by going through the process of purchase and

delivery of the real estate.

       39.     Plaintiff Faire relied on each step taken by each of the Defendants in

furtherance of delivery possession of the house to her. Defendants intended for the

Plaintiff to rely on their representations that they were working on carrying out the oral

gift of real estate.

       40.     Defendants’ false representations, including those of Defendant Kemp

have directly and proximately caused economic and other injuries to the Plaintiff.

Plaintiff seeks damages within the jurisdictional limits of this court.

       41.     Plaintiff seeks exemplary damages from each Defendant including

Defendant Kemp, because Plaintiff will show each acted with malice toward the

Plaintiff which entitles Plaintiff to exemplary damages under Texas civil Practice and

Remedies code section 41.003(a).




                                                                                                 11
                 COUNT 3 QUID PRO QUO SEXUAL HARASSMENT


   42.       Plaintiff was an employee of Defendants FMP, ALL JONES and their

subsidiaries, and her duties were to serve as a personal assistant to the Defendant

Allen J. Jones, the President and CEO of Defendant FMP. Plaintiff was a self-

supporting divorced woman with no financial resources other than her wages. Plaintiff

also had an exemplary work history prior to working for Defendants.

   43.       Plaintiff raises this claim under Tex. Lab. Code Ann. §§ 21.001, .051

(West 1996), which prohibits discrimination on the basis of sex.


   44.       On or about January 21, 2013 Defendant Jones made sexual advances

toward Plaintiff, a very attractive woman. Defendant Jones then demanded physical

conduct of a sexual nature. Defendant Jones’s demands escalated and the mental

abuse was so extreme that it prevented Plaintiff from defending herself.


   45.       Defendant Jones made it cleared to the Plaintiff that continued

employment as well as other job benefits were conditioned on her acceptance of the

continued sexual demands of Defendant Jones.


   46.       At the time of the harassment, Defendant Jones was the President and

CEO of the Food Management Partners, a Texas LLC. At all times, Defendant

Jones held himself out to Plaintiff and to the public, as a very powerful business man,

and owner of 150 businesses. Defendant Jones instilled fear of his financial power

on Plaintiff. There was no recourse available to the Plaintiff to complain.


                                                                                          12
   47.       Plaintiff was harmed by the physical sexual conduct perpetrated against

her by Defendant Jones. Plaintiff’s harm was directly and proximately cause by

Defendant Jones sexual harassment. When Plaintiff was mentally well enough to,

she refused to further submit to Defendant Jones’ inappropriate requests she was

fired on or about August 31, 2014.


   48.       Plaintiff seeks compensatory damages for lost wages, lost benefits and

future employment opportunities based on her traumatic experience at the hand of

Defendant Jones.


   49.       Plaintiff seeks exemplary damages based on Defendant Jones’s history

of sexual harassment of others and including judicial admissions that he purchased a

female as if she was merely chattel.



   50.       Further, Plaintiff seeks exemplary damages against Defendant

Donbavand and Defendant Kemp, as her injury resulted from Defendants’ malice,

which entitles Plaintiff to exemplary damages under Tex. Civ. P. & Remedies Code

section 41.003(a).



                                     JURY DEMAND

   51. Plaintiff has demanded a jury trial and tendered the appropriate fee with her

original petition. The jury trail has been set for November 2, 2015.




                                                                                       13
                                    CONDITIONS PRECEDENT


   52. All conditions precedent to plaintiff’s claim for relief have been performed or

have occurred.


                                OBJECTION TO ASSOCIATE JUDGE


                 53.    Plaintiff objects to the referral of this case to an associate judge

       for hearing a trial on the merits or presiding at a jury trial.


                                                 PRAYER

        For these reasons, Plaintiff asks that Defendants be cited to appear and

answer and, on final trial, that Plaintiff be awarded a judgment against Defendants for

the following:


        a.       Exemplary damages

        b.     Economic and non-economic damages including, but not limited to back
             pay, front pay, severance pay, specific performance regarding the gift
             purchase of a home (or its monetary equivalent).

        c.       All the remedies afforded by Tex. Lab. Code Ann. 21.001

        d.       Prejudgment and postjudgment interest.

        e.       Court costs.

        f.       Reasonable and necessary Attorney’s fees

        g.       All other relief to which Plaintiff is entitled.




                                                                                               14
                                      Respectfully submitted,

                                         LAW OFFICE OF OLGA BROWN
                                         111 Soledad, Suite 1725
                                           San Antonio, Texas 78205
                                           210/226-1550 telephone
                                           210/226-1884 facsimile
                                           Argyle2@sbcglobal.net


                                         By: /s/ Olga Brown_________
                                              OLGA BROWN
                                              State Bar No. 03155500
                                              Attorney for Plaintiff




                           CERTIFICATE OF SERVICE

       I do hereby certify that on the 19th day of June 2015, in accordance with the
TEXAS RULES OF CIVIL PROCEDURE, a true and correct copy of the above and
foregoing Plaintiff’s Fifth Amended Original Petition was furnished to:

     Christine E Reinhard
     SCHMOYER REINHARD LLP
     17806 IH 10 West, Suite 400
     San Antonio, Texas 78257
                                             /s/ Olga Brown_______
                                             OLGA BROWN




                                                                                       15
Appendix 10
                            CAUSE NO. 2014-CI-16674

CEARTH FAIRE                                 §                    IN THE DISTRICT
Plaintiff                                    §
                                             §
V.                                           §
                                             §           150TH JUDICIAL DISTRICT
FMP SA MANAGEMENT GROUP,                     §
LLC, D/B/A FOOD MANAGEMENT                   §
PARTNERS, LLC,                               §
ALL JONES, LLC, ALLEN J JONES,
INDIVIDUALLY, AND
PETER DONBAVAND,                             §
INDIVIDUALLY                                 §
                                             §
Defendants                                   §            BEXAR COUNTY, TEXAS




           PLAINTIFF’S RESPONSE TO DEFENDANT KEMP’S RULE 91a
            MOTION TO DISMISS and REQUEST FOR ATTORNEY FEES




TO THE HONORABLE JUDGE OF SAID COURT:

     NOW COMES PLAINTIFF CEARTH FAIRE, who respectfully requests this

court to deny Defendant Jason Kemp’s Motion to Dismiss pursuant to Texas Rule of

Civil Procedure 91a, and in support of such request Plaintiff would show the court

she has properly plead her claims against Defendant Kemp, and would show as

follows:

                         I. Introduction and Background



     Defendant Jason Kemp, is Co-Founder, and Chief Financial Officer, and one of

the Owners of the Defendant Corporations. Kemp holds himself out to the public as

being extremely experienced in finance, accounting and corporate IT accounting.
      As such, Defendant Kemp was well aware of Defendant Jones’ business and

personal activities, which included details of Plaintiff’s compensation and

Defendant Jones’ disparaging treatment of females, including, but not limited to a

judicial admission in a Bexar County District Court by Jones of having purchased a

female in the Dominican Republic for his own needs. Defendant Kemp is strictly

liable for Quid Pro Quo Harassment because he is well aware Defendant Jones

used his actual authority to harass Plaintiff.



      Defendant Kemp, as Chief Financial Officer, is aware of Defendant Jones’

demands of Plaintiff to work for approximately five months to assist him in his

divorce defense, by caring for his infant child on a 24 hour basis, in addition to her

other job duties. The demands are in violation of well established wage and hour

laws. Defendant Kemp, as Chief Financial Officer condones Defendant Jones’

“human trafficking” as judicially admitted.



      Defendant Kemp, as Chief Financial Officer, is well aware that wages owed to

Plaintiff under the Fair Labor Standards Act, Wage and Hour Division, exceed the

value of the house that Defendant Jones gifted Plaintiff. Plaintiff contends the wages

owed to her are approximately $153,162.98. Defendant Kemp, as Chief Financial

Officer, is also well aware that improper deductions were made from Plaintiff’s

wages, in violation of the Texas Payday Law. See Exhibit A incorporated herein in

its entirety.




                                                                                         2
     Notwithstanding that, a trial judge has dismissed Plaintiff’s claim of oral

gift of real estate against Defendant Jones and Defendant Peter Donbavand,

Defendant Kemp has liability independent of the other Defendants for fraud.

It is well-established that fraud can be the basis of a conspiracy claim.

Defendant Kemp perpetrated fraud against Plaintiff by denying her fair and just

compensation and the pretext she was getting Kemp House.




         II. Plaintiff Has Amended Petition Upon Which Motion is Based

     Plaintiff Faire has timely filed an amended petition addressing all the complaints

contained in the Defendants’ Amended Rule 91a Motion. Plaintiff has again

succinctly addressed all elements of each and every cause of action and supports

allegations with facts that “a reasonable person could believe the facts plead” . Tex

R Civ P 91a.1.



     Plaintiff would further show that “if the allegations, taken as true, together with

inferences reasonably drawn from them” would entitle her to present her case to a

trier of fact and secure a judgment for the three causes of action filed against

Defendant Kemp, in the capacity he has been sued.        Tex R Civ P 91a.1.

     By his Rule 91 a Motion, Defendant Kemp challenges Plaintiff’s claim for an

oral gift of real estate, which Plaintiff would show is enforceable by equity, since the

legal and factual requirements of the three elements for enforcement have been

plead.
     Defendant also challenged the claim of conspiracy between Defendants Kemp,

Jones and Donbavand. All of these Defendants were acting outside the course

and scope of the corporate business and for their personal purposes, and therefore,

are not entitled to defend based on Intra-Corporate Immunity Doctrine. Rule 91a

expressly prevents a court from considering evidence in making its determination of

a Rule 91a motion. Tex. R. Civ. P. 91a.6. The question in deciding whether a claim

has a basis in law is whether “the allegations state a cause of action.” See Scott v.

Gallagher, 209 S.W.3d 262, 266 (Tex .. App-Houston [1st Dist.] 2006, no pet); see

also Hamilton v Pechacek, 319 S.W.3d 801, 809 (Tex App -Fort Worth 2010, no pet)

(claim has arguable basis in Iaw unless claim presents an "indisputably meritless

legal theory").



     Plaintiff’s claim for sexual harassment falls within the protection of employees

by statute: Tex. Lab. Code Ann Chapter 21, which is “designed with the objective to

carry out the purposes of Title VII of Civil Rights Act of 1964, including its prohibition

of discrimination on the basis of sex.” The Texas Workforce Commission has

accepted her claim of sexual discrimination against Defendants FMP, ALL JONES,

LLC, Jones and including Kemp.



            III. Arguments & Authorities Supporting Denial of Motion

A. An oral gift of real estate is an equitable exception to the Statute of Frauds:

     Plaintiff would show “It is well settled that, notwithstanding the requirements of

the statute of frauds, a parol gift of real estate will be enforced in equity upon



                                                                                             4
 establishment of the fact of (1) a present gift; (2) possession under the gift taken and

 held by the donee with consent of the donor; and (3) permanent and valuable

 improvements made on the premises by donee in reliance of the gift with the

 knowledge and consent of the donor. To establish an oral gift of real property,

 Plaintiff merely must show: (1) a present gift to her by Jones; (2) that she took

 immediate possession of the described property with Jones’ consent; and (3) she

 made permanent and valuable improvements to the described property with Jones’

 knowledge and consent.” McCuen v. Huey, 255 S.W.3d 716, 726-727 (Tex. App. -

 Waco 2008); Flores v. Flores, 225 S.W.3d 651, 655 (Tex. App.– El Paso 2006, pet.

 denied); see also Dawson v. Tumlinson, 150 Tex. 451, 242 S.W.2d 191, 192-93

 (1951) (citing Hooks v. Bridgewater, 111 Tex. 122, 229 S.W. 1114, 1116 (1921)).



      Plaintiff’s claims for oral gift of real estate began with Defendant Kemp being

 the original co-actor in the gifting. Kemp’s wife inherited the property the subject of

 this lawsuit and used such property to defraud Plaintiff. See Exhibit B.



 B. Plaintiff’s Claim of Sexual Harassment is Authorized by TCHRA



      For Defendant Kemp to assert that he is merely an “employee” is ludicrous, as

he is co-founder and co-owner of the defendant companies, by whom Plaintiff was

employed, and as such, has strict liability for the harassment. Further, Defendant

Kemp was a manager of Plaintiff, and as such, knew or should have known of the

harassment.
     Plaintiff has properly plead her claim of sexual harassment and/or

discrimination pursuant to the TCHRA and her claim has been accepted by the

Texas Workforce Commission Civil Rights Division, and the EEOC.



               IV. Res Judicata Is Not Applicable to Defendant Kemp



     Plaintiff’s claims against Defendant Kemp are not barred by the doctrine of Res

Judicata. Defendant Kemp was not a party to the trial court’s ruling of dismissal of

Plaintiff’s claims for oral gift of real estate. The prior ruling, which will definitely be

appealed, does not dismiss Defendant Kemp. Kemp, as CFO and monitoring all

finances is liable to the Plaintiff.



         V. Faire’s Claim of Fraud as it Relates to Oral Gift of Real Estate
                              Is Valid and Enforceable




     Defendant Kemp, as Co-owner, Co-Founder, and Chief Financial Officer

assumed liability for the fraudulent scheme of Defendant Jones, the CEO and co-

owner, by providing the home Plaintiff Faire was to accept as an oral gift of real

estate to reduce or disallow the wages and expenses due her from employment

services in the Dominican Republic which was a 24/7 care of Jones’ infant.



     Defendant Kemp, as Chief Financial Officer, knew of other employment law

violations that harmed Plaintiff Faire.



                                                                                              6
                             VI. Standard of Review Met

     Plaintiff has given Defendant Kemp, “ fair notice” of her claims against him,

fraud, conspiracy and strict liability for the quid pro quo sexual harassment by the

CEO and co-owner/business partner Defendant Jones.

     The bar for avoiding dismissal by Texas Rule of Civil Procedure 91a is very

minimum. All of Plaintiff’s claims are valid causes of action in Texas. The facts

available to the Plaintiff support her claims. Defendant Kemp has failed to timely

object to the discovery requests of the Plaintiff, and therefore has waived all

objections.

Plaintiff Faire asserts that once the email traffic between Defendant Kemp, the

CFO and Defendant Jones, the CEO is provided, this court will find liability, and find

support for exemplary damages against Defendant Kemp.



                             CONCLUSION & PRAYER


     Plaintiff Faire’s claims against Defendant Kemp are properly plead and

supported by facts or inferences thereof that would support a denial of the

Defendant’s Rule 91a request for dismissal.



     Plaintiff Faire’s claims against Defendant Kemp for quid pro quo sexual

harassment are actionable in that he knew Defendant Jones used the actual

authority of the Defendant Corporations to harm the Plaintiff.
     Plaintiff Faire asserts that everyone who has been seriously harmed

as Plaintiff has been, deserves her day in court. Plaintiff relied on the fraudulent

representations made by Defendant Kemp, the Chief Financial Officer, and she has

been harmed by all Defendant parties in this lawsuit.




     Defendant Kemp’s complaints as alleged in the Rule 91a Motion are not valid,

and in some instances moot. Defendant Kemp cannot complain about the oral gift of

real estate because the pleading requirements have been factually met and properly

plead.



     Defendant Kemp has a personal grudge in denying the oral gift of real estate,

namely retaliation, Defendant Kemp has a personal purpose of financial gain. His

concerted actions are definitely outside the course and scope of the corporate

business.



     Plaintiff has properly pled her claim of sexual harassment/retaliation and the

claim under TCHRA has been accepted. Mediation of this claim has been extended

to the parties. Defendants declined to mediate.



     Plaintiff asserts that if Defendant Kemp insists on going forth with his Rule 91a

Motion, this Court will find it is groundless and frivolous. Plaintiff seeks attorney fees

and costs accordingly.



                                                                                             8
     Plaintiff prays this court deny the motion and grant all other and further relief to

which she is entitled.



                                         Respectfully submitted,

                                           LAW OFFICE OF OLGA BROWN
                                           111 Soledad, Suite 1725
                                             San Antonio, Texas 78205
                                             210/226-1550 telephone
                                             210/226-1884 facsimile
                                             Argyle2@sbcglobal.net


                                            By: /s/ Olga Brown_________
                                                 OLGA BROWN
                                                 State Bar No. 03155500
                                                 Attorney for Plaintiff



                             CERTIFICATE OF SERVICE

       I do hereby certify that on the 16th day of June 2015, in accordance with the
TEXAS RULES OF CIVIL PROCEDURE, a true and correct copy of the above and
foregoing Plaintiff’s Response to Defendant Kemp’ 91a Motion to Dismiss and
Request for Attorneys Fees was furnished to:

     Christine E Reinhard
     SCHMOYER REINHARD LLP
     17806 IH 10 West, Suite 400
     San Antonio, Texas 78257
                                                /s/ Olga Brown_______
                                                OLGA BROWN
                                             EXHIBIT
                                           DurEA4-41 BIT Aub   ***
IX Alamo Business Group, LLC
                                                                      REDACTED
FAIRE, CEARTH                                       Employee ID:
8647 TIMBER PLACE                                   SSN:
                                                    Check Number:     DD000000000000000668
                                                    Check Date:          5/23/2014
SAN ANTONIO                   TX   78250


                                                                    Current          Year-To-Date
Code   Description                             Pay Rate Hours        Amount       Hours      Amount
SALARY SALARIED PAY                           $41,000.00 80.00    $1,576.92      800.00   15,769.20
GROSS PAY                                                         $1,576.92              $15,769.20

DENTAL DENTAL INSURANCE                                               $10.28                      102.80
HEMP   HEALTH EMPLOYEE ONLY                                           $38,50                      385,00
LOAN   LOAN REPAYMENT                                                 $99.97                       99.97
TOTAL DEDUCTIONS                                                     $148.75                     $587.77

       Federal Tax                                                   $176.00                1,760.00
       FICA Social Security Tax                                       $9474                   947.45
       FICA Medicare Tax                                              $22.16                  221.58
TAXES WITHHELD                                                       $292.90               $2,929.03

NET PAY                                                           $1,135.27               $12,252.40


        Direct Deposit Information                               Time Off Balance                Hours
 Bank        Account                                 Amount      Vacation Balance                 0.00
 111000025   586034451754                         $1,135.27      Sick Balance                     0.00




                                                                                  DEF-CF-00658
                                  *** Duplicate Pay Stub ***
TX Alamo Business Group, LLC
                                                                  REDACTED
FAIRE, CEARTH                                  Employee ID:
8647 TIMBER PLACE                              SSN:
                                               Check Number:      DD000000000000000710
                                               Check Date:            6/6/2014
SAN ANTONIO                  TX 78250

                                                                 Current       Year-To-Date
Code   Description                         Pay Rate Hours         Amount    Hours      Amount
SALARY SALARIED PAY                       $41,000.00 80.00     $1,576.92   880.00   17,346.12
GROSS PAY                                                      $1,576.92           $17,346.12

DENTAL    DENTAL INSURANCE                                        $10.28              113.08
HEMP      HEALTH EMPLOYEE ONLY                                    $38,50              423.50
LOAN      LOAN REPAYMENT                                          $99.97              199.94
TOTAL    DEDUCTIONS                                              $148.75             $736.52

       Federal Tax                                               $176.00            1,936.00
       FICA Social Security Tax                                   $94.75            1,042.20




                                                                                                               EXHIBIT A
       FICA Medicare Tax                                          $22.16              243.74
TAXES WITHHELD                                                   $292.91           $3,221.94

NET PAY                                                        $1,135.26          $13,387.66


         Direct Deposit Information                          Time Off Balance        Hours
  Bank        Account                            Amount      Vacation. Balance        0.00
  111000025   586034451754                    $1,135.26      Sick Balance             0.00




                                                                                                DEF-CF-00659
                                  *** Duplicate Pay Stub ***
TX Alamo Business Group, LLC

FAIRE, CEARTH                                  Employee ID:      REDACTED
8647 TIMBER PLACE                              SSN:
                                               Check Number:      DD000000000000000758
                                               Check Date:           6/20/2014
SAN ANTONIO                TX 78250


                                                                 Current    Year-To-Date
Code Description                           Pay Rate Hours         Amount Hours      Amount
SALARY SALARIED PAY                       $41,000.00 80.00     $1,576.92 960.00  18,923.04
GROSS PAY                                                      $1,576.92        $18,923.04

DENTAL DENTAL INSURANCE                                          $10.28              123.36
HEMP   HEALTH EMPLOYEE ONLY                                      $38.50              462.00
LOAN   LOAN REPAYMENT                                            $99.97              299.91
TOTAL DEDUCTIONS                                                $148.75             $885.27

       Fecieral Tax                                             $176.00            2,112.00
       FICA Social Security Tax                                  $94.74            1,136.94




                                                                                                             EXHIBIT A
       FICA Medicare Tax                                         $22.15              265.89
TAXES WITHHELD                                                  $292.89           $3,514.83

NET PAY                                                        $1,135.28         $14,522.94


         Direct Deposit Information                          Time Off Balance       Hours
  Bank        Account                            Amount      Vacation Balance        0.00
  111000025   586034451734                    $1,135.28      Sick Balance            0.00




                                                                                              DEF-CF-00660
                                    *** Duplicate Pay Stub ***
TX Alamo Business Group, LLC
                                                                   REDACTED
FAIRE, CEARTH                                     Employee ID:
8647 TIMBER PLACE                                 SSN.
                                                  Check Number:     DD000000000000000829
                                                  Check Date:           7/3/2014
SAN ANTONIO                TX     78250


                                                                  Current       Year-To-Date
Code   Description                           Pay Rate Hours        Amount    Hours      Amount
SALARY SALARIED PAY                         $41,000.00 80.00    $1,576.92 1,040.00   20,499.96
GROSS PAY                                                       $1,576.92           $20,499.96
DENTAL DENTAL INSURANCE                                            $10.28              133.64
HEMP   HEALTH EMPLOYEE ONLY                                        $38.50              500.50
LOAN   LOAN REPAYMENT                                              $99.97              399.88
TOTAL DEDUCTIONS                                                  $148.75           $1,034.02
       Federal Tax                                                $176.00            2,288.00
       FICA Social Security Tax                                    $94.75            1,231.69




                                                                                                                EXHIBIT A
       FICA Medicare Tax                                           $22.16              288.05
TAXES WITHHELD                                                    $292.91           $3,807-74
NET PAY                                                          $1,135.26         $15,658.20

        Direct Deposit Information                             Time Off Balance       Hours
 Bank        Account                               Amount      Vacation Balance        0.00
 111000025   586034451754                       $1,135.26      Sick Balance            0.00




                                                                                                 DEF-CF-00661
                                   *** Duplicate Pay Stub ***
TX Alamo Business Group, LLC
                                                                 REDACTED
FAIRE, CEARTH                                   Employee ID:
8647 TIMBER PLACE                               SSN:
                                                Check Number:      DD000000000000000841
                                                Check Date:           7/18/2014
SAN ANTONIO                TX     78250


                                                                  Current       Year-To-Date
Code   Description                          Pay Rate Hours         Amount    Hours      Amount
SALARY SALARIED PAY                        841,000.00 80.00     $1,576.92 1,120.00   22,076.88
GROSS PAY                                                       $1,576.92           $22,076.88

DENTAL DENTAL INSURANCE                                            $11.31              144.95
HEMP   HEALTH EMPLOYEE ONLY                                        $63.26              563.78
LOAN   LOAN REPAYMENT                                              $99.97              499.85
TOTAL DEDUCTIONS                                                  $174.56           $1,208.58

       Federal Tax                                                $172.13            2,460.13
       FICA Social Security Tax                                    $93.14            1,324.83




                                                                                                                 ..M_-_ -±taLRX3_
                                                                                                                EXHIBIT A
       FICA Medicare Tax                                           $21.79              309.84
TAXES WITHHELD                                                    $287.06           $4,094. 80

NET PAY                                                         $1,115.30          $16,773.50


         Direct Deposit Information                           Time Off Balance        Hours
  Bank        Account                             Amount      Vacation Balance         0.00
  111000025   586034451754                     $1,115.30      Sick Balance            .0.00




                                                                                                 DEF-CF-00662
                                      *** Duplicate Pay Stub ***
TX Alamo Business Group, LLC
                                                                      REDACTED
FAIRE, CEARTH                                       Employee ID:
8647 TIMBER PLACE                                   SSN:
                                                    Check Number:     DD000000000000000884
                                                    Check Date:           8/1/2014
SAN ANTONIO                      TX 78250


                                                                     Current      Year-To-Date
Code   Description                             Pay Rate Hours         Amount   Hours      Amount
SALARY SALARIED PAY                           $41,000.00 80.00     $1,576.92 1,200.00  23,653.80
GROSS PAY                                                          $1,576.92          $23,653.80
DENTAL    DENTAL INSURANCE                                            $11.31             156.26
HEMP      HEALTH EMPLOYEE ONLY                                        $63.28             627.06
LOAN      LOAN REPAYMENT                                              $99.97             599.82
TOTAL    DEDUCTIONS                                                  $174.56          $1,383.14

       Federal Tax                                                   $172.13           2,632.26
       FICA Social Security Tax                                       $93.14           1,417_97




                                                                                                                  EXHIBIT A
       FICA Medicare Tax                                              $21.78             331.62
TAXES WITHHELD                                                       $287.05          $4,381.85
NET PAY                                                            $1,115.31         $17,888.81

        Direct Deposit Information                           Time Off Balance           Hours
 Bank        Account                                 Amount Vacation Balance             0.00
 111000025   586034451754                         $1,115.31  Sick Balance                0.00




                                                                                                   DEF-CF-00663
                                   *** Duplicate Pay Stub ***
TX Alamo Business Group, LLC
                                                                  REDACTED
FAIRE, CEARTH                                   Employee ID:
8647 TIMBER PLACE                               SSN:
                                                Check Number:      DD000000000000000928
                                                Check Date:           8/15/2014
SAN ANTONIO                TX     78250


                                                                  Current      Year-To-Date
Code   Description                          Pay Rate Hours         Amount   Hours      Amount
SALARY SALARIED PAY                        $41,000.00 80.00     $1,576.92 1,280.00  25,230.72
GROSS PAY                                                       $1,576.92          $25,230.72

DENTAL DENTAL INSURANCE                                            $11.31             167.57
HEMP   HEALTH EMPLOYEE ONLY                                        $63.28             690.34
LOAN   LOAN REPAYMENT                                              $99.97             699:79
TOTAL DEDUCTIONS                                                  $174.56          $1,557.70

       Federal Tax                                                $172.13           2,804.39
       FICA Social Security Tax                                    $93.15           1,511.12




                                                                                                               EXHIBIT A
       FICA Medicare Tax                                           $21.78             353.40
TAXES WITHHELD                                                    $287.06          $4,668.91

NET PAY                                                         $1,115.30          $19,004.11


         Direct Deposit Information                           Time Off Balance       Hours
  Bank        Account                             Amount      Vacation Balance        0.00
  111000025   586034451754                     $1,115.30      Sick Balance            0.00




                                                                                                DEF-CF-00664
                                   *** Dupllcate Pay Stub ***
TX Alamo Business Group, LLC
                                                                 REDACTED
FAIRE, CEARTH                                   Employee ID:
8647 TIMBER PLACE                               SSN:
                                                Check Number:      DD000000000000001010
                                                Check Date:           8/29/2014
SAN ANTONIO                  TX   78250


                                                                 Current       Year-To-Date
Code   Description                          Pay Rate Hours        Amount    Hours      Amount
SALARY SALARIED PAY                        $45,000.00 80.00      $788.42 1,400.00   26,884.51
GROSS PAY                                                        $788.42           $26,884.51

DENTAL    DENTAL INSURANCE                                        $11.31              178.88
HEMP      HEALTH EMPLOYEE ONLY                                    $63.28              753.62
LOAN      LOAN REPAYMENT                                          $99.97              799.76
TOTAL    DEDUCTIONS                                              $174.56           $1,732.26

       Federal Tax                                                $53.85            2,934.82
       FICA Social Security Tax                                   $44.26            1,609.03




                                                                                                               EXHIBIT A
       FICA Medicare Tax                                          $10.35              376.30
TAXES WITHHELD                                                   $108.46           $4,920.15

NET PAY                                                          $505.40          $20,232.10


         Direct Deposit Information                           Time Off 'Balance      Hours
  Bank        Account                             Amount      Vacation Balance        0.00
  111000025   586034451754                       $505.40      Sick Balance            0.00




                                                                                                DEF-CF-00666
                                   *** Duplicate Pay Stub ***
TX Alamo Business Group, LLC
                                                                REDACTED
FAIRE, CEARTH                                   Employee ID:
8647 TIMBER PLACE                               SSN:
                                                Check Number:      DD000000000000001021
                                                Check Date:            9/5/2014
SAN ANTONIO                   TX 78250


                                                                 Current      Year-To-Date
Code   Description                          Pay Rate Hours        Amount   Hours      Amount
SALARY SALARIED PAY                        $45,000.00 40.00      $865.37 1,440.00  27,749.88
GROSS PAY                                                        $865.37          $27,749.88

DENTAL DENTAL INSURANCE                                            $0.00              178.88
HEMP   HEALTH EMPLOYEE ONLY                                        $0.00              753.62
LOAN   LOAN REPAYMENT                                            $199.94              999.70
TOTAL DEDUCTIONS-                                                $199.94           $1,932.20

       Federal Tax                                                $76.58            3,011.40
       FICA Social Security Tax                                   $53.65            1,662.68




                                                                                                              EXHIBIT A
       FICA Medicare Tax                                          $12.55              388.85
TAXES WITHHELD                                                   $142.78           $5,062.93

NET PAY                                                          $522.65          $20,754.75


         Direct Deposit Information                           Time Off Balance       Hours
  Bank        Account                             Amount      Vacation Balance        0.00
  111000025   586034451754                       $522.65      Sick Balance            0.00




                                                                                               DEF-CF-00667
Mona Flores

 Sent:          Thursday, October 09, 2014 3:05 PM
 To:          Allen Jones
 Subject:     FW: Cearth Deductions
 Attachments: Copy of cearth xlsx
FYI —Cearth's next car payment is not until 11/1. Tiffany pulled October's payment out of her last check thinking it was
September's. We will try ACH'ing her next payment out on 11/1 and if we cannot get it, we will default her and repossess the
car

As for the house, Cearth's eviction hearing is scheduled for next week Olga sent another letter basically stating Cearth owned
the house because it was promised which is laughable.



Peter Donbavand

Vice President
Real Estate & Business Development
Food Management Partners
210-403-3725 ext 218
pdonbavand@foodmps.com

Confidentiality: The information contained in this e-mail and any attachments to it is privileged, confidential, and protected
from disclosure. If you are not the intended recipient, you are hereby notified that any dissemination, distribution or duplication
of this communication is strictly prohibited If you have received this communication in error, please notify the sender
immediately, and delete it from your network server and/or hard drive.


From: Peter Donbavand
Sent: Thursday, October 09, 2014 9:52 AM
To: Bob Amaro
Cc: Nathan Calvert
Subject: RE: Cearth Deductions

No, the information provided is sufficient It looks like Tiffany took Cearth's Oct payment on 9/5 (which she really shouldn't
have done but hopefully Cearth's attorney doesn't catch it so she does not owe All Jones, LLC any money until 11/1 The
attached is not perfect but is close enough. Cearth has paid about $1,600 to date which is what she should have paid through
Oct to date. We will have to wait until 11/1 to try ACH'ing the next payment from her account



Peter Donbavand

Vice President
Real Estate & Business Development
Food Management Partners
210-403-3725 ext 218
pdonbavand@foodmps.com

Confidentiality: The information contained in this e-mail and any attachments to it is privileged, confidential, and protected
from disclosure If you are not the intended recipient, you are hereby notified that any dissemination, distribution or duplication
of this communication is strictly prohibited If you have received this communication in error, please notify the sender
immediately, and delete it from your network server and/or hard drive



6/16/2015
                                                       EXHIBIT B

                              PROMULGATED BY THE TEXAS REAL ESTATE COMMISSION (TREC)                                       12-05-11
                    (NOTICE: For use only when BUYER occupies the property for no more than 90 days PRIOR the closing)

     tqU~L
         HOUSING
     QPPO/IlUNJTY                  BUYER'S TEMPORARY RESIDENTIAL LEASE

 1. PARTIES: The parties to this Lease are_ _:Tc..: a: . ra:: . . :. .K:. : :e: . :m. :.cp::.___ _ _ _ _ _ _ _ _ _ _ _ _ _=----,-,,-
    (Landlord) and Ceartb Faire                                                                                           (Tenant).
 2. LEASE: Landlord leases to Tenant the Property described in the Contract between Landlord as Seller
    and Tenant as Buyer known as 9647 Timber Place San Antonio TX
    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (address).
 3. TERM: The term of this Lease commences                   July 30, 2014                                and    terminates       as
    specified in Paragraph 18.
 4. RENTAL: Rental will be$ 40.00                   per day. Upon commencement of this Lease, Tenant shall
    pay to Landlord the full amount of rental of$       1,200 00      for the anticipated term of the Lease
    (commencement date to the Closing Date specified in Paragraph 9 of the Contract). If the actual term
    of this Lease differs from the anticipated term, any additional rent or reimbursement will be paid at
    closing. No portion of the rental will be applied to payment of any items covered by the Contract.
 5. DEPOSIT: Tenant has paid to Landlord $          0.00                  as a deposit to secure performance
    of this Lease by Tenant. If this Lease is terminated before the Closing Date, Landlord may use the
    deposit to satisfy Tenant's obligations under this Lease. Landlord shall refund to Tenant any unused
    portion of the deposit together with an itemized list of all deductions from the deposit within 30 days
    after Tenant (a) surrenders possession of the Property and (b) provides Landlord written notice of
    Tenant's forwarding address. If this Lease is terminated by the closing and funding of the sale of the
    Property, the deposit will be refunded to Tenant at closing and funding.
    NOTICE: The deposit must be in addition to the earnest money under the Contract.
 6. UTILITIES: Tenant shall pay all utility connections, deposits and charges except-;--,----;-;-~:--:;-----
               none                                                             , which Landlord shall pay.
 7. USE OF PROPERTY: Tenant may use the Property only for residential purposes. Tenant may not
    assign this Lease or sublet any part of the Property.
 8. PETS: Tenant may not keep pets on the Property except -"""b'"-'"rd,.___ _ _ _ _ _ _ _ _ _ _ _ __
 9. CONDITION OF PROPERTY: Tenant accepts the Property in its present condition and state of repair,
    but Landlord shall make all repairs and improvements required by the Contract. If this Lease is
    terminated prior to closing, Tenant shall surrender possession of the Property to Landlord in its present
    condition, as improved by Landlord, except normal wear and tear and any casualty loss.
10.ALTERATIONS: Tenant may not: (a) make any holes or drive nails into the woodwork, floors, walls or
   ceilings (b) alter, paint or decorate the Property or (c) install improvements or fixtures without the prior
   written consent of Landlord. Any improvements or fixtures placed on the Property during the Lease
   become a part of the Property.
11.SPECIAL PROVISIONS:




12.INSPECTIONS: Landlord may enter at reasonable times to inspect, replace, repair or complete the
   Improvements. Tenant shall provide Landlord door keys and access codes to allow access to the
   Property during the term of the Lease.
13.LAWS: Tenant shall comply with all applicable laws, restrictions, ordinances, rules and regulations with
   respect to the Property.
14.REPAIRS AND MAINTENANCE: Except as otherwise provided in this Lease. Tenant shall bear all
   expense of repairing, replacing and maintaining the Property, including but not limited to the yard,
   trees. shrubs, and all equipment and appliances, unless otherwise required by the Texas Property
   Code. Tenant shall promptly repair at Tenant's expense any damage to the Property caused directly or
   indirectly by any act or omission of the Tenant or any person other than the Landlord, Landlord's
   agents or invitees.

                                                                                                                    TREC NO. 16-5
                                                                      EXHIBIT B

  Buyer's Temporary Residential Lease_ _""'9"'-64_,_7L......!T.....,im_,_,_,b""e._r~.._PJ.>Ia,_,c""e~S=acun'-'-A--"n-'-'t""'o'-'n,_,io'-'-'T-'-X_,___ _ _ _ _ _ Page 2 of 2 12-05-11
                                                                          (Address of Property)

15.INDEMNITY: Tenant indemnifies Landlord from the claims of all third parties for injury or damage to
   the person or property of such third party arising from the use or occupancy of the Property by Tenant.
   This indemnification includes attorney's fees, costs and expenses incurred by Landlord.
16.INSURANCE: Landlord and Tenant shall each maintain such insurance on the contents and Property as
   each party may deem appropriate during the term of this Lease. NOTE: CONSULT YOUR INSURANCE AGENT;
   POSSESSION OF THE PROPERTY BY BUYER AS TENANT MAY CHANGE INSURANCE POLICY COVERAGE.
17 .DEFAULT: If Tenant fails to perform or observe any provision of this Lease and fails, within 24 hours after
    notice by Landlord, to commence and diligently pursue to remedy such failure, Tenant will be in default.
18.TERMINATION: This Lease terminates. upon (a) closing and funding of the sale under the Contract, (b)
   termination of the Contract prior to dosing, (c) Tenant's default under this Lease, or (d) Tenant's default under
   the Contract, whichever occurs first. Upon termination other than by closing and funding of the sale, Tenant
   shall surrender possession of the property.
19.HOLDING OVER: Any possession by Tenant after termination creates a tenancy at sufferance and will not
   operate to renew or extend this Lease. Tenant shall pay $ 100 per day during the period of any
   possession after termination as damages, in addition to any other remedies to which Landlord is
   entitled.
20.ATTORNEY'S FEES: The prevailing party in any legal proceeding brought under or with respect to this lease is
   entitled to recover from the non-prevailing party a!l costs of such proceeding and reasonable attorney's
   fees.
21.SMOKE ALARMS: The Texas Property Code requires Landlord to install smoke alarms in certain locations
   within the Property at Landlord's expense, Tenant expressly waives Landlord's duty to inspect and repair
   smoke alarms.
22.SECURITY DEVICES: The requirements of the Texas Property Code relating to security devices do not
   apply to a residential lease for a term of 90 days or less.
23.CONSULT YOUIIR ATTORNEY: Real estate licensees cannot give legal advice. This Lease is intended to be
   legally binding. READ IT CAREFULLY. If you do not understand the effect of this Lease, consult your attorney
   BEFORE signing.
24.NOTICES: All notices from one party to the other must be in writing and are effective when mailed to,
   hand-delivered at, or transmitted by facsimile or electronic transmission as follows:

    To Landlord:                                                                                  To Tenant:
                             --------------------------
           Tara Kemp                                                                                     9647 Timber Place
            120 Chula Vista                                                                                San Antonio, TX

            San Antonio, TX 78232=------~----
     Telephone:                (        )                                                          Telephone:           _,(__L._)_ _ _ _ _ _ _ __
     Facsimile:              __,.i__   __L)_ _ _ _ _ _ _ _ _ __                                    Facsimile:            (        )
                                                                                                                        ~--~----------------------
     E-mail:                                                                                       E-mail:


                                                                                                              -~·I ---1 ~
                                                                                                    ~~~~( J:r::?

      Landlord                                                                               Tenant


     · The form of this contract has been approved by the Texas Real Estate Commission. TREC forms are intended for use only by trained real estate                                    I
       licensees. No representation is made as to the legal validity or adequacy of any provision In any specific transactions. It Is not intended for                                 !
       complex transactions. Texas Real Estate Commission, P.O. Box 12188, Austin, TX 78711-2188, 512-936·3000 (http://www.trec.texas.gov) TREC
       NO. 16-5. This form replaces TREC NO. 16·4.
     ·------------·-·········-···········-····--··----·----·····---··--·····--·······-----·······--··--·---·-·-·------·--···-···--···--·-···-·-··-----------'

                                                                                                                                                             TREC NO. 16-5
Appendix 11
Appendix 12
Appendix 13
Appendix 14
                               CAUSE NO. 2014-CI-16674

 CEARTH FAIRE                                 §                    IN THE DISTRICT
 Plaintiff                                    §
                                              §
 V.                                           §
                                              §           150TH JUDICIAL DISTRICT
 FMP SA MANAGEMENT GROUP,                     §
 LLC, D/B/A FOOD MANAGEMENT                   §
 PARTNERS, LLC,                               §
 ALL JONES, LLC, ALLEN J JONES,
 INDIVIDUALLY, AND
 PETER DONBAVAND,                             §
 INDIVIDUALLY                                 §
                                              §
 Defendants                                   §            BEXAR COUNTY, TEXAS




               PLAINTIFF’S FOURTH AMENDED ORIGINAL PETITION


        Plaintiff, Cearth Faire, files this Fourth Amended Original Petition against

defendants, FMP Sa Management Group, LLC, D/B/A Food Management Partners,

LLC, ALL JONES, LLC, Allen J Jones, Peter Donbavand and Jason Kemp, and

alleges as follows:


                            DISCOVERY-CONTROL PLAN

      1. A Level Three Agreed Docket Control Order is in place, this matter is set for

Jury Trial November 2, 2015.


                                    CLAIM FOR RELIEF

   2.    Plaintiff seeks monetary relief over $200,000.00 but not more than

$3,000,000.00.
                                              PARTIES

    3.    Plaintiff, Cearth Faire, is an individual whose address is 8647 Timber Place,

San Antonio, TX 78250.


    4.    Defendant   FMP     SA    MANAGEMENT          GROUP,   LLC,   D/B/A   FOOD

MANAGEMENT PARTNERS, LLC is an active Texas Limited Liability Company

conducting business in the State of Texas, and has been served and is represented by

counsel, and is properly before this court.


    5.         Defendant ALL JONES, LLC is an active Texas Limited Liability

Company conducting business in the State of Texas, and has been served and is

represented by counsel, and is properly before this court

    6.         Defendant Allen J Jones, is an individual who has been served and is

represented by counsel, and is properly before this court.

    7.         Defendant Peter Donbavand, is an individual has been served and is

represented by counsel, and is properly before this court.

    8.         Defendant Jason Kemp is an individual whose business address is

Food Management Partners, LLC 120 Chula Vista, San Antonio, TX 78232. He may

be served at this address, or wherever he may be found.



                                         JURISDICTION


         9.    The Court has subject-matter jurisdiction over the lawsuit because the

    amount in controversy exceeds this Court’s minimum jurisdictional requirements.




                                                                                          2
                                             VENUE


   10. Venue is proper in Bexar County as all or a substantial part of the events or

omissions giving rise to the claim occurred in Bexar County.


                                              FACTS


   11.        Plaintiff Faire was an employee of Defendants, as well as a personal

assistant to Defendant Jones. Plaintiff, in addition to working for Defendants’

businesses, also took care of Defendant Jones’ personal matters, including living in

the Dominican Republic for approximately five months on a 24/7 basis assisting in his

defense in a family law matter pending in Bexar County, Texas. Plaintiff has not been

properly compensated.



   12.        Defendant Jones, individually, in recognition for her loyal and tireless

services personal to him, promised Plaintiff a home. Defendant Jones developed a

scheme for his purchase of the house that included telling other corporate officers that

Plaintiff’s pay increase was for the house payments. Defendant Jones intended to hide

his gift from the other Defendants named in this lawsuit, until he retaliated against

Plaintiff by denying he had made a gift of real estate to Plaintiff.


   13.        Defendant Jones, in his individual capacity, negotiated with Defendant

Jason Kemp, whose wife owned the residence at 8647 Timber Pl, San Antonio, TX

78250. Defendant Jones then instructed, Defendant Donbavand, in his individual

capacity and outside the scope of corporate business to prepare the necessary

documents so he, Jones could purchase the residence for the Plaintiff.
   14.        Defendant Donbavand, while a business partner of Defendant Jones and

also an agent of Defendant FMP, routinely served Defendant Jones as a personal

aide and routinely took orders from Jones outside the course and scope of his duties

with the corporate entities to meet the personal demands of Defendant Jones,

notwithstanding if the corporate best interests were served.



   15. Defendant Kemp, also a business partner of Defendant Jones, took orders and

assumed duties outside the course and scope of the corporate entities upon demand

from Defendant Jones the President & CEO of Defendant FMP. Defendant Jones

treats the corporate entities as his “piggy bank” and Defendants Donbavand and

Kemp, as his personal aides.



   16.        Defendant Kemp routinely succumbs to the personal demands of

Defendant Jones outside the best interests of the corporate business as in this case to

sell him the residence at 8647 Timber Pl, San Antonio, TX 78250, so he could gift the

property to the Plaintiff in consideration for her assisting in his personal legal matters.



   17.               While Defendant Donbavand was completing the necessary

documents, again outside the course and scope of corporate business, Defendant

Jones requested that Plaintiff move into the house, orally gifting her the house, a

present gift. Plaintiff in reliance of his oral promised moved into the house with the

consent of Defendant Kemp and the request of Defendant Jones and made valuable

and permanent improvements in reliance of Defendant Jones promise to her.



                                                                                              4
   18.       Plaintiff incurred moving expenses as well as expenses in making

permanent improvements to the residence to make it habitable. The residence is still

in need of significant repairs. An inspection was ordered by the defendants as further

proof of Defendant Jones’ purchase with intention to make a gift.



   19.       Thereafter, Defendant Jones, fired Plaintiff, notwithstanding her recent

promotion based on meritorious work.. Defendant Jones demanded the other

defendants Defendant Peter Donbavand and Defendant Jason Kemp evict Plaintiff

from the house he had given her. The wrongful eviction proceedings were abated,

as the justice of the peace court lacks jurisdiction to rule on the petition for eviction in

that title to the property is at issue. The wrongful eviction proceedings are outside the

course and scope of corporate business.




   20.       Defendants continued to harass the Plaintiff by wrongfully repossessing

her car. Plaintiff had clear title to her 2005 Mini Cooper. Jones promised to repair

her car. An ambiguous payment plan was put in place. However, in retaliation for

claiming her rightful title to her house, Jones has deprived Plaintiff of a necessity, of

transportation to seek employment. During the repossession process, Jones

terrorized her by sending strangers to ring her doorbell, all while he owns a million

dollars worth of automobiles, and spends a great deal of his time in the Dominican

Republic.
   21.         Plaintiff had an exemplary employment record before being hired by

Defendants FMP and ALL JONES, LLC. Immediately before being fired by

Defendants, Faire had been given a raise in pay and been entrusted with additional

duties. Plaintiff was fired solely because Plaintiff refused to continue to perform

employment duties that were not in furtherance of the corporate business and

because of Defendant Jones’ demands for demeaning sexual acts and explicit threats

to fire her if she didn’t submit.


   22.         Plaintiff seeks actual damages as a result of the sexual harassment and

discrimination, which include, but are not limited to back pay from the date of quid pro

quo retaliation until the date of trial. Plaintiff also seeks future pay in lost earnings and

benefits including the repossession of her automobile lost as a result of her unlawful

termination.



   23.         Plaintiff also seeks damages for past and future mental anguish as a

result of Defendant Jones explicitly forcing her to choose between the sexual abuse

he was demanding of her and her livelihood.



   24.         Defendant Jones acted with malice toward Plaintiff in that Jones

exhibited conscious indifference to consequences Plaintiff might suffer separate and

apart from the damages suffered as a result of the retaliation. Defendant Jones, as

President and CEO, has inflicted additional injuries by circulating malicious rumors

about the Plaintiff at corporate headquarters. Plaintiff therefore seeks exemplary

damages.


                                                                                                6
                          COUNT 1- ORAL GIFT OF REAL ESTATE


   25.         On or about March 27, 2013, when Plaintiff Faire was temporarily living

in the Dominican Republic at the request of Defendant Jones, taking care of Jones’

child Astin, working on a 24/7 hour basis, Defendant Jones promised to buy a home

and gift it to Plaintiff upon their return to San Antonio, Bexar County, Texas.

         26.   On or about July 20 2014, Plaintiff moved into the house at 8647 Timber

 Pl, San Antonio, Texas 78250, that Defendant Jones gifted her in his individual

 capacity but with the knowledge and consent of all Defendants. Plaintiff is still

 living at her home, taking possession under the present gift.



         27.   Plaintiff has made permanent and valuable improvement to the home

 based on the reliance of the gift made to her by Defendant Jones as an individual.



         28.   It was reasonable for Plaintiff to rely on Defendant Jones’ promise of an

 oral gift of real estate based on Defendant Jones’ financial resources, including but

 not limited to ownership in franchises of Zio’s Italian Kitchen, Buffalo Wild Wings,

 Don Pablo’s Big Tex Bold Mex, Furr’s, Little Ceasar’s and Smashburger.



          29. Further, Defendant Jones boasts of having presently one million dollars

 worth of cars and extensive real estate holdings in the state. In other judicial

 proceedings, Defendant Jones bragged about owning 150 businesses and having

 financial resources to “buy” a young lady from a brothel for $10,000.00 in the

 Dominican Republic where he also has extensive real estate holdings.
       30. Defendant Jones informed the Plaintiff that he was buying the house from

Defendant Kemp, and that at closing, he would give her full title and interest to the

home. Defendants Jones further promised the closing would take place immediately

upon the reaching of an agreement on the final price and other terms. A final

purchase price was reached between Defendant Jones and Defendant Jason Kemp.

All terms for the sale of the house were reached by buyer and seller, and having

absolutely nothing to do with the business of the corporate entities, parties herein



       31. Defendant Jones negotiated all the terms of the real estate purchase to

make a present gift of real estate to Plaintiff. Defendant Jones, Defendant Kemp,

and Defendant Donbavand knew the house located at 8647 Timber Pl, San Antonio,

TX 78250 purchased from Kemp’s wife, Tara Kemp, was a gift of real estate to the

Plaintiff. Defendant Donbavand ordered an inspection of the home in furtherance of

a prompt closing, all outside of the course and scope of corporate business..



     32.    Defendant Jones made this gift to Plaintiff as an individual and not as

President & CEO of the other corporate defendants. Defendant Jones purchased

the home from Defendant Kemp as an individual and not as a transaction within the

course and scope of corporate business.



     33.    Defendant Jones ordered Defendant Donbavand to complete the

necessary documentation and transactions outside the course and scope of



                                                                                        8
 corporate business. Defendant Donbavand routinely acts as Defendant Jones’

 personal aide to carry out his orders regarding personal matters. Defendant

 Donbavand is experienced in real estate transactions and worked to completing the

 necessary documents. In the meantime, in a fit of retaliation, Defendant Jones

 changed his mind about the gift. Plaintiff has been living in the house for eight

 months.



         34.   Plaintiff asserts this oral gift of real estate must be enforced in equity as

 the facts herein establish a gift of real estate, notwithstanding the requirements of

 the statute of frauds.

                                    COUNT 2 – Conspiracy



         35.   Defendants Peter Donbavand and Jason Kemp, as individuals acting

outside their corporate duties, assisted Defendant Jones in conduct which they knew

amounted to a commission of a tort or wrongful acts against the Plaintiff, and

specifically acting to rescind the oral gift of real estate to Plaintiff



      36.      Defendant Donbavand and Defendant Kemp acted with intent to assist

Defendant Jones in his wrongful acts toward Plaintiff of attempting to rescind the

present gift of real estate.

   37.         Defendant Donbavand and Defendant Kemp’s assistance to Defendant

Jones and their own related conduct was a substantial factor in the breach of the

present gift Defendant Jones made to Plaintiff.
                 COUNT 3 QUID PRO QUO SEXUAL HARASSMENT


   38.       Plaintiff was an employee of Defendants FMP, ALL JONES and their

subsidiaries, and her duties were to serve as a personal assistant to the Defendant

Allen J. Jones, the President and CEO of Defendant FMP. Plaintiff was a self-

supporting divorced woman with no financial resources other than her wages. Plaintiff

also had an exemplary work history prior to working for Defendants.



   39.       Plaintiff raises this claim under Tex. Lab. Code Ann. §§ 21.001, .051

(West 1996), which prohibits discrimination on the basis of sex.


   40.       On or about January 21, 2013 Defendant Jones made sexual advances

toward Plaintiff, a very attractive woman. Defendant Jones then demanded physical

conduct of a sexual nature. Defendant Jones’s demands escalated and the mental

abuse was so extreme that it prevented Plaintiff from defending herself.


   41.       Defendant Jones made it cleared to the Plaintiff that continued

employment as well as other job benefits were conditioned on her acceptance of the

continued sexual demands of Defendant Jones.


   42.       At the time of the harassment, Defendant Jones was the President and

CEO of the Food Management Partners, a Texas LLC. At all times, Defendant

Jones held himself out to Plaintiff and to the public, as a very powerful business man,

and owner of 150 businesses. Defendant Jones instilled fear of his financial power

on Plaintiff. There was no recourse available to the Plaintiff to complain.


                                                                                          10
   43.       Plaintiff was harmed by the physical sexual conduct perpetrated against

her by Defendant Jones. Plaintiff’s harm was directly and proximately cause by

Defendant Jones sexual harassment. When Plaintiff was mentally well enough to,

she refused to further submit to Defendant Jones’ inappropriate requests she was

fired on or about August 31, 2014.


   44.       Plaintiff seeks compensatory damages for lost wages, lost benefits and

future employment opportunities based on her traumatic experience at the hand of

Defendant Jones.


   45.       Plaintiff seeks exemplary damages based on Defendant Jones’s history

of sexual harassment of others and including the purchase of a female as if she was

merely chattel.



   46.       Further, Plaintiff seeks exemplary damages against Defendant

Donbavand and Defendant Kemp, as her injury resulted from Defendants’ malice,

which entitles Plaintiff to exemplary damages under Tex. Civ. P. & Remedies Code

section 41.003(a).



                                     JURY DEMAND

   47. Plaintiff has demanded a jury trial and tendered the appropriate fee with her

original petition. The jury trail has been set for November 2, 2015.
                                    CONDITIONS PRECEDENT


   48. All conditions precedent to plaintiff’s claim for relief have been performed or

have occurred.


                                OBJECTION TO ASSOCIATE JUDGE


       49.       Plaintiff objects to the referral of this case to an associate judge for

hearing a trial on the merits or presiding at a jury trial.


                                                 PRAYER

        For these reasons, Plaintiff asks that Defendants be cited to appear and

answer and, on final trial, that Plaintiff be awarded a judgment against Defendants for

the following:


        a.       Exemplary damages

        b.     Economic and non-economic damages including, but not limited to back
             pay, front pay, severance pay, specific performance regarding the gift
             purchase of a home (or its monetary equivalent).

        c.       All the remedies afforded by Tex. Lab. Code Ann. 21.001

        c.       Prejudgment and postjudgment interest.

        d.       Court costs.

        e.       Reasonable and necessary Attorney’s fees

        f.       All other relief to which Plaintiff is entitled.




                                                                                            12
                                     Respectfully submitted,

                                       LAW OFFICE OF OLGA BROWN
                                       111 Soledad, Suite 1725
                                         San Antonio, Texas 78205
                                         210/226-1550 telephone
                                         210/226-1884 facsimile
                                         Argyle2@sbcglobal.net


                                       By: /s/ Olga Brown_________
                                            OLGA BROWN
                                            State Bar No. 03155500
                                            Attorney for Plaintiff



                          CERTIFICATE OF SERVICE

       I do hereby certify that on the 10th day of March 2015, in accordance with
the TEXAS RULES OF CIVIL PROCEDURE, a true and correct copy of the above and
foregoing Plaintiff’s Fourth Amended Original Petition was furnished to:

    Christine E Reinhard
    SCHMOYER REINHARD LLP
    17806 IH 10 West, Suite 400
    San Antonio, Texas 78257
                                           /s/ Olga Brown_______
                                           OLGA BROWN
Appendix 15
Feb. 10. 2015 !2:31PM     Law Office of Olga Brown                                  No. 6792 P. I



                        LAW OFFICES OF OLGA BROWN
                                        111 SOlE;DAD, SUITE 1725
                                       SAN ANTONIO, TEXAS 78205
                                             (21 0) 226-1550
                                       TELECOPIER (210) 226-1884


                                        February 11, 2015

      Donna Kay McKinney
      Bexar County District Court Clerk
      300 Dolorosa, Suite 217
      SanAntonio, Texas 78205

                                       VACATION NOTICE

      Dear Ms. McKinney:

              Please accept this       correspondence       as     notice that   I will   be on

      vacation and unavailable for hearings, settings or trials on the following dates:


                          March 18, 2015 through March 25, 2015
                          April2, 2015 through April?, 2015
                          June 3, 2015 through June 12, 2015 (previously filed)
                          July 2, 2015 through July 7, 2015
                          September4, 2015 through September 9, 2015
                          November 24, 2015 through November 27, 2015
                          December 24, 2015
                          December 31, 2015


               By copy of this letter, I am notifying all counsel of record of my
      plans and asking them to please not schedule any hearings, depositions
      or trials during this time

      Thank you for your cooperation in this matter




                                                                           ROWN

      OB/mf



      Vacation Letter of Olga Brown,                                                 Page I of2
Appendix 16
                              CAUSE NO. 2014-CI-16674

 CEARTH FAIRE                                 §                     IN THE DISTRICT
 Plaintiff                                    §
                                              §
 V.                                           §
                                              §           150TH JUDICIAL DISTRICT
 FMP SA MANAGEMENT GROUP,                     §
 LLC, D/B/A FOOD MANAGEMENT                   §
 PARTNERS, LLC,                               §
 ALL JONES, LLC, ALLEN J JONES,
 INDIVIDUALLY, AND
 PETER DONBAVAND,                             §
 INDIVIDUALLY                                 §
                                              §
 Defendants                                   §            BEXAR COUNTY, TEXAS


                PLAINTIFF’S THIRD AMENDED ORIGINAL PETITION


      Plaintiff, Cearth Faire, files this Third Amended Original Petition against

defendants, FMP Sa Management Group, LLC, D/B/A Food Management Partners,

LLC, ALL JONES, LLC, Allen J Jones, and Peter Donbavand, and alleges as follows:


                            DISCOVERY-CONTROL PLAN

      1. Plaintiff intends to conduct discovery under Level 3 of Texas Rule of Civil

Procedure 190.4 and affirmatively pleads that this suit is not governed by the

expedited-actions process in Texas Rule of Civil Procedure 169 because she may

seek injunctive relief. Plaintiff has a pending Motion for a Level Three Docket Control

Order, and the parties entered into a Rule 11 Agreement showing intent to enter into

an Agreed Docket Control Order and setting this matter for Jury Trial November 2,

2015. See Exhibit A.
                                      CLAIM FOR RELIEF

    2.    Plaintiff seeks monetary relief over $200,000.00 but not more than

$3,000,000.00.


                                              PARTIES

    3.    Plaintiff, Cearth Faire, is an individual whose address is 8647 Timber Place,

San Antonio, TX 78250.


    4.    Defendant   FMP     SA    MANAGEMENT          GROUP,   LLC,   D/B/A   FOOD

MANAGEMENT PARTNERS, LLC is an active Texas Limited Liability Company

conducting business in the State of Texas, and has been served and is represented by

counsel, and is properly before this court.


    5.         Defendant ALL JONES, LLC is an active Texas Limited Liability

Company conducting business in the State of Texas, and and has been served and is

represented by counsel, and is properly before this court

    6.         Defendant Allen J Jones, is an individual who has been served and is

represented by counsel, and is properly before this court.

    7.         Defendant Peter Donbavand, is an individual has been served and is

represented by counsel, and is properly before this court.



                                         JURISDICTION


         8.    The Court has subject-matter jurisdiction over the lawsuit because the

    amount in controversy exceeds this Court’s minimum jurisdictional requirements.




                                                                                          2
                                            VENUE


   9.    Venue is proper in Bexar County as all or a substantial part of the events or

omissions giving rise to the claim occurred in Bexar County.


                                            FACTS


   10.        Plaintiff Faire was an employee of Defendants, as well as a personal

assistant to Defendant Jones. Plaintiff, in addition to working for Defendants’

businesses, also took care of Defendant Jones’ personal matters, including living in

the Dominican Republic for approximately five months on a 24/7 basis assisting in his

defense in a family law matter pending in Bexar County, Texas. Plaintiff has not been

properly compensated for her services.



   11.        Defendant Jones, in recognition for her loyal and tireless services

assumed the role of her benefactor. In his role as a benefactor Defendant Jones

promised Plaintiff that he would buy a home and transfer ownership to Plaintiff, so she

would never have worries about a residence. Defendant Jones developed a scheme

for his purchase of the house that included telling other corporate officers that

Plaintiff’s pay increase was for the house payments. Defendant Jones intended to hide

his gift from the other Defendants named in this lawsuit. Defendants have a real

estate department as part of their businesses, and therefore, Plaintiff was further

inclined to believe his promise to purchase and transfer ownership.


   12.        Although Defendant Jones intended to disguise the gift of the residence

from his business partners, nevertheless he authorized for the necessary real estate
transactions to be initiated that would result in a purchase transaction and an

immediate transfer of ownership. Plaintiff relied on Defendant Jones’ promise and she

moved into the residence at 8647 Timber Place, San Antonio, Texas 78250.

   13.        Plaintiff incurred moving expenses as well as expenses in making

repairs to the residence to make it habitable. The residence is still in need of

significant repairs. An inspection was ordered by the defendants as further proof of

Defendant Jones’ purchase with intention to make a gift. Further, in reliance that the

home would be given to her, Plaintiff agreed to sign a one-month lease.



   14.        Thereafter, Defendant Jones, fired Plaintiff, notwithstanding her recent

promotion based on meritorious work.. Defendant Jones has now conspired with the

other defendants including Defendant Peter Donbavand to evict Plaintiff from the

house she was promised. The wrongful eviction proceedings were abated, as the

justice of the peace court lacks jurisdiction to rule on the petition for eviction.

   15.        Defendants continue to harass the Plaintiff by wrongfully repossessing

her car. Plaintiff had clear title to her 2005 Mini cooper. Jones promised her an

ambiguous payment plan, and in retaliation for claiming her rightful title to her house,

he has deprived Plaintiff of a necessity of transportation to seek employment. During

the repossession process, he terrorized her by sending strangers to ring her doorbell,

all while he owns a million dollars worth of automobiles, and spends a great deal of

his time in the Dominican Republic.




                                                                                           4
   16.        Plaintiff had an exemplary employment record with Defendants FMP and

ALL JONES, LLC, and had immediately before the firing, been given a raise in pay

and additional duties. Plaintiff was fired solely because Plaintiff refused to continue

perform employment duties that were not in furtherance of the corporate business but

to serve as a shield for Defendant Jones numerous illegal activities some including

sexual harassment. Defendant Peter Donbavand, a business partner of Defendant

Jones was aware of the employment violations occurring at the corporations and by

non-action, condoned the wrongful conduct of Defendant Jones.

   17.        Plaintiff seeks actual damages as a result of the wrongful termination,

which include, but are not limited to back pay from the date of retaliation until the date

of trial. Plaintiff also seeks future pay in lost earnings and benefits including the

repossession of her automobile lost as a result of her wrongful termination.

   18.        Plaintiff also seeks damages for past and future mental anguish as a

result of Defendant Jones forcing her to choose between the illegal activities he was

demanding of her and her livelihood.

   19.        Defendant Jones acted with malice toward Plaintiff in that Jones

exhibited conscious indifference to consequences Plaintiff might suffer separate and

apart from the damages suffered as a result of the wrongful termination. Defendant

Jones and Defendant Donbavand have inflicted additional injuries by circulating

malicious rumors about the Plaintiff, harassing the Plaintiff and other activities which

affect her future employment. Plaintiff therefore seeks exemplary damages.
                     COUNT 1-PROMISSORY ESTOPPEL as a CLAIM

   20.        On or about March 27, 2013, when Plaintiff Faire was temporarily living

in the Dominican Republic at the request of Defendant Jones, taking care of Jones’

child Astin, working on a 24/7 hour basis, Defendant Jones promised to buy a home

and gift it to Plaintiff upon their return to San Antonio, Bexar County, Texas.

   21.        It was reasonable for Plaintiff to rely on Defendant Jones’ promise to

purchase a home and gift it to her based on Defendant Jones’ financial resources,

including his ownership of one million dollars worth of cars, and extensive property

real estate holdings in the United States, and in the Dominican Republic.


   22.        Defendant Jones promised the Plaintiff that he would execute a written

agreement at closing, giving her full title and interest to the home. Defendant Jones

further promised the closing would take place immediately upon the reaching of an

agreement on the final price and other terms. A final purchase price was reached

between Defendant Jones and his business partner Jason Kemp. All terms for the

sale of the house were reached by buyer and seller.



   23.        Defendant Jones negotiated all the terms of the real estate purchase.

Defendant Jones had reached an agreement with his business partner, Jason Kemp

to purchase the house located at 8647 Timber Place San Antonio, Texas 78250 from

Kemp’s wife, Tara Kemp. The real estate actions necessary for a closing were

initiated. Defendant Donbavand ordered an inspection of the home in furtherance of a

prompt closing.




                                                                                        6
   24.         Although there were no uncertainties regarding the purchase of the

home by Defendant Jones for the Plaintiff, there was a delay in the closing. Plaintiff

was asked to sign a one month lease pending the real estate closing. In signing the

one-month lease, Defendant Jones promised he would sign the necessary documents

to give Plaintiff full and complete ownership of the home in consideration for her loyal

efforts in assisting Defendant Jones in the defense of his suit for divorce.


   25.         It now appears that Defendant Jones, acting in concert with Defendant

Donbavand, who appeared in Justice of Peace court attempting to practice law without

a license, regarding this promise, made the following:


         a.      a false representation or concealment of material facts concerning the
         real estate transaction;

         b.     made representation with knowledge, actual or constructive, of those
            facts;
         c.     with the intention that it should be acted on;

         d.     to a party without knowledge or the means of knowledge of those facts

         e.     who detrimentally relied upon the misrepresentation


   26.         Plaintiff contends the promise to complete the transaction (closing of the

real estate) conveying title to Plaintiff is binding against Defendant Jones in order to

avoid injustice. Plaintiff further contends equitable estoppel alleged above is sufficient

to preclude the statute of fraud defense to this promise of a home to Plaintiff.

                   COUNT 2 QUID PRO QUO SEXUAL HARASSMENT

   27.         Plaintiff was an employee of Defendants FMP, ALL JONES and their

subsidiaries, and her duties were to serve as a personal assistant to the Defendant
Allen J. Jones, the President and CEO of Defendant FMP. Plaintiff was a self-

supporting divorced woman with no financial resources other than her wages. Plaintiff

also had an exemplary work history prior to working for Defendants.


   28.       On or about January 21, 2013 Defendant Jones made sexual advances

toward Plaintiff, a very attractive woman. Defendant Jones then demanded physical

conduct of a sexual nature. Defendant Jones’s demands escalated and the mental

abuse was so extreme that it prevented Plaintiff from defending herself.


   29.       Defendant Jones made it cleared to the Plaintiff that continued

employment as well as other job benefits were conditioned on her acceptance of the

continued sexual demands of Defendant Jones.


   30.       At the time of the harassment, Defendant Jones was the President and

CEO of the Food Management Partners, a Texas LLC. At all times, Defendant

Jones held himself out to Plaintiff and to the public, as a very powerful business man,

and owner of 150 businesses. Defendant Jones instilled fear of his power on

Plaintiff. There was no recourse available to the Plaintiff to complain.


   31.       Plaintiff was harmed by the physical sexual conduct perpetrated against

her by Defendant Jones. Plaintiff’s harm was directly and proximately cause by

Defendant Jones sexual harassment. When Plaintiff was well enough to, she refused

to further submit to Defendant Jones’ inappropriate requests she was fired on or

about August 31, 2014.




                                                                                          8
   32.        Plaintiff seeks compensatory damages for lost wages, lost benefits and

future employment opportunities based on her traumatic experience at the hand of

Defendant Jones.


   33. Plaintiff seeks exemplary damages based on Defendant Jones’s history of

 sexual harassment of others and including the purchase of a female for his own

 inappropriate sexual requests.



   34.        Further, Plaintiff seeks exemplary damages against all Defendants, as

her injury resulted from Defendants’ malice, which entitles Plaintiff to exemplary

damages under Tex. Civ. P. & Remedies Code section 41.003(a).

                                  COUNT 3 – Conspiracy

   35.        Defendant Peter Donbavand and Jason Kemp, CFO of FMP assisted

Defendant Jones in conduct which they knew amounted to a commission of a tort or

wrongful acts against the Plaintiff.

   36.        Defendant Donbavand and Kemp acted with intent to assist Defendant

Jones in his wrongful acts toward Plaintiff including the discriminatory practices

perpetrated against Plaintiff more fully described in Petitioner’s Third Amended

Original Petition.

   37.        Defendant Donbavand and Kemp’s assistance to Defendant Jones and

their own related conduct was a substantial factor in causing the discriminatory

practices and in the breach of the promise Defendant Jones made to Plaintiff.
                                       COUNT 4 – Fraud

    38.              Additionally, Plaintiff Faire pleads fraud on the part of Defendant

Jones and aided and abetted by the other Defendants. Petitioner alleges that

Defendants are barred from using the statute of frauds to avoid the promise of gifting

real estate, namely the residence at 8647 Timber Place, San Antonio, TX 78250 to

Plaintiff.



    39.       Plaintiff claims the gift of real estate must be enforced in equity as the

denial of the enforcement would amount to a virtual fraud. See Exxon Corp.

Breezevale, Ltd, 82 S.W.3d 429, 439 (Tex. App—Dallas 2002, pet. denied).



    40.       Plaintiff alleges the facts of her claim removes the suit from the operation

 of the statute of frauds in that it meets the elements required as set forth;

              (1) payment of consideration,

              (2) possession by the promisee and

              (3) the making by the promisee of valuable improvements;



    41.       Plaintiff shows it is undisputed that she worked Defendant Jones with

the knowledge of all Defendants for nearly five months in the Dominican Republic on a

24/7 basis as consideration, and she has refrained from a claim of wage and hour

violations, in reliance of the promise; Plaintiff has properly taken possession of the

home pursuant to a document prepared by the Defendants and Plaintiff has made

valuable improvements on the faith of the Agreement/promise.



                                                                                             10
   42.         Defendant Peter Donbavand has employed one Robert Ray, attorney at

law to initiate eviction proceedings against Plaintiff on two occasions with the full

knowledge of Defendant Jones’ promise to Plaintiff. Therefore, Plaintiff’s injuries

resulted from Defendants’ actual fraud or malice, which entitles Plaintiff to exemplary

damages under Texas Civil Practice & Remedies Code section 41.003(a).

                                        JURY DEMAND

   43. Plaintiff has demanded a jury trial and tendered the appropriate fee with her

original petition.


                                  CONDITIONS PRECEDENT


   44. All conditions precedent to plaintiff’s claim for relief have been performed or

have occurred.


                              OBJECTION TO ASSOCIATE JUDGE


   45. Plaintiff objects to the referral of this case to an associate judge for hearing a

trial on the merits or presiding at a jury trial.


                                               PRAYER

         For these reasons, plaintiff asks that defendant be cited to appear and answer

and, on final trial, that plaintiff be awarded a judgment against defendant for the

following:


         a.    Exemplary damages

         b.    Economic and non-economic damages including, but not limited to back
               pay, front pay, severance pay, specific performance regarding the gift
               purchase of a home (or its monetary equivalent).
      c.   Prejudgment and postjudgment interest.

      d.   Court costs.

      e.   Reasonable and necessary Attorney’s fees

      f.   All other relief to which plaintiff is entitled.

                                          Respectfully submitted,

                                             LAW OFFICE OF OLGA BROWN
                                             111 Soledad, Suite 1725
                                               San Antonio, Texas 78205
                                               210/226-1550 telephone
                                               210/226-1884 facsimile
                                               Argyle2@sbcglobal.net


                                             By: /s/ Olga Brown_________
                                                  OLGA BROWN
                                                  State Bar No. 03155500
                                                  Attorney for Plaintiff



                             CERTIFICATE OF SERVICE

       I do hereby certify that on the 30th day of January 2015, in accordance with
the TEXAS RULES OF CIVIL PROCEDURE, a true and correct copy of the above and
foregoing Plaintiff’s Third Amended Original Petition was furnished to:

    Christine E Reinhard
    SCHMOYER REINHARD LLP
    17806 IH 10 West, Suite 400
    San Antonio, Texas 78257
                                                  /s/ Olga Brown_______
                                                  OLGA BROWN




                                                                                      12
FILED
1/14/2015 2:03:54 PM
Donna Kay McKinney
                              EXHIBIT A
Bexar County District Clerk
Accepted By: Bonnie Banks
Appendix 17
FILED
1/28/2015 3:21:38 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Valeria Zapata

                                               CAUSE NO. 2014-CI-16674

                CEARTH FAIRE                                     §                     IN THE DISTRICT
                Plaintiff                                        §
                                                                 §
                V.                                               §
                                                                 §           150TH JUDICIAL DISTRICT
                FMP SA MANAGEMENT GROUP,                         §
                LLC, D/B/A FOOD MANAGEMENT                       §
                PARTNERS, LLC,                                   §
                ALL JONES, LLC, ALLEN J JONES,
                INDIVIDUALLY, AND
                PETER DONBAVAND,                                 §
                INDIVIDUALLY                                     §
                                                                 §
                Defendants                                       §            BEXAR COUNTY, TEXAS


                                PLAINTIFF’S RESPONSE TO DEFENDANTS’ RULE 91a
                               MOTION TO DISMISS and REQUEST FOR ATTORNEY FEES


                TO THE HONORABLE JUDGE OF SAID COURT:

                       NOW COMES PLAINTIFF CEARTH FAIRE, who respectfully requests this

                court to deny Defendants FMP SA Management Group, LLC, ALL JONES, LLC,

                Allen J Jones, and Peter Donbavand’s Motion to Dismiss pursuant to Texas Rule of

                Civil Procedure 91a, and in support of such request Plaintiff would show the court as

                follows:

                              I. Plaintiff Has Amended Petition upon which Motion is Based

                       Plaintiff Faire has timely filed petition addressing all the complaints contained in

                the Defendants’ pleadings. Plaintiff has now succinctly addressed all elements of

                each and every cause of action and supports allegations with facts that are true and

                that “a reasonable person could believe the facts plead” .
       Plaintiff would further show that “if the allegations, taken as true, together with

inferences reasonably drawn from them would entitle her to present her case to a

trier of fact and secure a verdict.

     Plaintiff would show she has alleged sexual harassment and it is definitely a

recognized cause of action under the Texas Human Rights Act. Petitioner has

alleged quid pro quo sexual harassment against her employer, Defendant Allen

J. Jones and all his companies. Defendant Jones’ unlawful conduct compelled her to

elect between acceding to his sexual demands and forfeiting the job, benefits,

continued employment or promotion.

     Plaintiff would show Defendants are barred from invoking the statute of

frauds as to the home Defendant Jones promised Plaintiff because of equitable

promissory estoppel. Defendant Jones made a promise of a written transfer and but

for his agreement of executing his written transfer of ownership, the requirement of

the statute of fraud in regards to real estate would have been met.

     Plaintiff would show that she has made a demand for the return of her personal

property including her phone, iPad and other electronics that contain personal

information that a refusal by the Defendants amounts to an invasion of privacy for

which she sues. Petitioner has properly plead all of the elements for conversion of

her personal property.

                        II. Defendants Have Failed to Meet the Standard
                       That Would Require a Dismissal of Plaintiff’s Suit


       Plaintiff has properly plead her all her causes of action against all of the

Defendants. Petitioner contends all Defendants acted in concert with Defendant



                                                                                             2
Jones to defraud Plaintiff and cause her harm and for which she seeks damages

against them jointly and severally.

     Plaintiff has shown that each and every cause of action has a basis in law

as the claims for wrongful termination fall within the exception of employment at will.

Plaintiff has plead sufficient facts to support her claims. The Rule does not require

her to prove her case at this time but merely to give notice of her claims. See

Affidavit of Cearth Faire herein attached and incorporated for all purposes.

     Plaintiff has shown that Defendants’ are barred from invoking the statute of

frauds as to her claims for a gift of real estate under the theory of equitable

estoppel. It is reasonable to believe that Defendant Jones would gift Plaintiff a home

based on his demands for her efforts while living in the Dominican Republic taking

her of his infant son. Plaintiff would show that Defendant Jones has the financial

resources to make the promise, that she could reasonably rely on the representation

he would buy a home and the promise to transfer ownership to her.

                             III. Arguments & Authorities

A. Defendants Are Barred From Invoking the Defense of Statute of Fraud

     Plaintiff showed diligence in securing the documents to support her claim. A

formal request of all email correspondence and documents prepared by Defendants

including those documents prepared by Peter Donbavand in furtherance of

purchasing the home from Tara Kemp, wife of partner, Jason Kemp. Those

documents were due at the law office of the undersigned on January 5, 2015.

       Defendants have objected to the production of documents. Plaintiff intends to

file a Motion to Compel such documents that would support her claim that Defendant
Jones represented to her he would purchase a home and immediately convey that

interest to her. In reliance of the promise made to her, Plaintiff moved into the house,

made repairs and incurred other expenses.

     Plaintiff would show that this court can enforce an oral promise to sign an

Instrument complying with the Statute of Frauds if:

     (1) the promisor should have expected that his promise would lead the

promisee to some definite and substantial injury;

     (2) such an injury occurred;

     (3) the court must enforce the promise to avoid injustice See “Moore” Burger,

Inc. v. Phillips Petroleum Company, et al, 492 S.W.2d at 934, 1972 Tex. Lexis 282



     More specifically, the Texas Supreme Court addressed the promissory

estoppel exception to cases where the promise was to “sign a written agreement

which itself complies with the Statute of Frauds.

     The Court in Cooper Petroleum Co. v. La Gloria Oil and Gas Co. 436 S.W.2d
889 (Tex. 1969) “where, “the promise was to sign a written guaranty, and a written

agreement would have been enforceable”, the exception applies. Here

Defendant Jones’ promise was to sign over title of the house to the Plaintiff

immediately after closing. A closing date was set and then delayed and Plaintiff was

asked to sign a one-month lease pending closing.

       Plaintiff’s presentation of the facts to come before the trier of fact will support

the promissory estoppel exception applies to this claim for a gift of real estate.




                                                                                             4
     Plaintiff would show that Defendant Donvaband must also be held liable for his

participation in the fraudulent scheme he has perpetrated to assist Defendant Jones

in breaching his promise that he would purchase the home at 8647 Timber Place,

San Antonio, TX 78250 and then transfer title to Plaintiff. Defendant Donvaband,

vice-president of real estate section of Defendant Jones’ corporations knew of the

promise to transfer title to Plaintiff, following the purchase of the home by

Defendant Jones.



B. Plaintiff’s Claims for Wrongful Termination Are Discriminatory in Nature.

     The Texas Commission on Human Rights Act (TCHRA) prohibits discrimination

in employment based on sex and other protected characteristics. Plaintiff has

alleged quid pro quo sexual harassment which is a form of discrimination. Plaintiff

has properly plead all the elements of this discriminatory practice by Defendant

Jones, President and CEO. Plaintiff can show that she was forced to submit to the

unwelcomed sexual demands of Jones in order to keep her job. When Plaintiff

refused, she was fired. During the sexual abuse by Defendant Jones, he was aware

of the stress he was inflicting on Plaintiff and the medical care required by such

damage. Plaintiff has been severely injured by this sexual discrimination and has

plead for damages.

C.Participatory Liability- Assisting or Encouraging by Other Defendants

     Defendant Peter Donbavand and Jason Kemp, CFO of FMP assisted

Defendant Jones in conduct which they knew amounted to a commission of a tort or

wrongful acts against the Plaintiff.
     Defendant Donvavand and Kemp acted with intent to assist Defendant Jones

in his wrongful acts toward Plaintiff including the discriminatory practices

perpetrated against Plaintiff more fully described in Petitioner’s Second Amended

Original Petition.

     Defendant Donbavand and Kemp’s assistance to Defendant Jones and their

own related conduct was a substantial factor in causing the discriminatory practices

and in the breach of the promise Defendant Jones made to Plaintiff.

                                    CONCLUSION

     Plaintiff has properly plead her claims against Defendants’ giving due notice as

required to establish her cause of actions against Defendants. Plaintiff has

established that the Defendants are barred by invoking the Statute of Frauds in this

claim, as equitable estoppel applies to the facts of this claim.

     Plaintiff has properly plead the exception to the employment at will doctrine;

sexual discrimination. All of the elements of the cause of action are support by facts

that would be considered reasonable and believable by a trier of fact.

     The Defendants in this claim are liable to the Plaintiff by either participatory

liability or by acting in concert with Defendant Jones to harm the Plaintiff.

     If after a review of the law and facts contained in Petitioner’s Second

Amended Petition, Defendants fail to promptly withdraw their Motion, Plaintiff seeks

attorney fees and costs as permitted by this Rule.




                                                                                         6
                                         PRAYER

     Wherefore all premises considered Plaintiff prays that after notice and hearing

this Court issue an Order denying Defendants’ Motion to Dismiss in all aspects and

award to Plaintiff attorney fees and costs relating to the filing of the motion.

Petitioner prays for all other and further relief to which she is entitled.



                                          Respectfully submitted,

                                             LAW OFFICE OF OLGA BROWN
                                             111 Soledad, Suite 1725
                                               San Antonio, Texas 78205
                                               210/226-1550 telephone
                                               210/226-1884 facsimile
                                               Argyle2@sbcglobal.net


                                             By: /s/ Olga Brown_________
                                                  OLGA BROWN
                                                  State Bar No. 03155500
                                                  Attorney for Plaintiff



                              CERTIFICATE OF SERVICE

       I do hereby certify that on the 28th day of January 2015, in accordance with
the TEXAS RULES OF CIVIL PROCEDURE, a true and correct copy of the above and
foregoing Plaintiff’s Response to Defendants’ 91a Motion to Dismiss and Request for
Attorneys Fees was furnished to:

     Christine E Reinhard
     SCHMOYER REINHARD LLP
     17806 IH 10 West, Suite 400
     San Antonio, Texas 78257
                                                 /s/ Olga Brown_______
                                                 OLGA BROWN
                              CAUSE NO. 2014-CI-16674

CEARTH FAIRE                                                          IN THE DISTRICT
Plaintiff

V.
                                                           150TH JUDICIAL DISTRICT
FMP SA MANAGEMENT GROUP, LLC,
D/B/A FOOD MANAGEMENT
PARTNERS, LLC,
ALL JONES, LLC, ALLEN J JONES,
INDIVIDUALLY, AND
PETER DONBAVAND, INDIVIDUALLY

Defendants                                                   BEXAR COUNTY, TEXAS

                                      AFFIDAVIT
STATE OF TEXAS
COUNTY OF BEXAR


      BEFORE ME, the undersigned authority, a notary public in and for the State of
Texas, personally appeared Cearth Faire, known to be the person whose name is
subscribed to this affidavit and who after being duly sworn by me did on her oath
depose and state the following, to-wit:

      1 "My name is Cearth Faire. I am the Plaintiff in this matter. I am over the age
         of 18 and I am fully competent to make this Affidavit in all respects and the
         statements contained herein are within my personal knowledge and true and
         correct

      2. While I was in the Dominican Republic, taking care of Mr. Jones' infant child,
         in my capacity as a personal assistant, during the period of his Bexar County
         divorce, Mr. Jones promised to buy me a house. Mr. Jones promised he
         would buy it in his name, and then transfer ownership to me at closing,

      3. The house Mr. Jones promised me is the one I am currently living in at 8647
         Timber PI, San Antonio, TX 78250 It was previously owned by Tara Kemp,
         the wife of one of his business partners, Jason Kemp The price of
         $120,000 00 was agreed to by the Kemps and Mr Jones. It was purchased
         for $120,000.00, In reliance of hiS promise to me, I moved into the house,
         made repairs, and incurred moving expenses
      4. Immediately before he was to transfer ownership to me, Mr. Jones fired me .
          The promise to transfer the house was breached by him, with the help of
          Peter Donbavand, FMP's VP of the Real Estate and Business Division, and
          Jason Kemp, FMP's Co-Founder and CFO. I had been compelled to engage
          in sexual conduct with Allen Jones in order to keep my job

     5 On August 30, 2014, 1 refused further sexual conduct with him, and I was
        fired. While I was employed by him and his companies, in addition to
        submitting to sexual conduct, I was also required to make arrangements to
        secure drugs and prostitutes for his personal needs. These employment
        requirements are illegal. Mr. Jones was asking me to perform illegal acts .
        When I refused, he fired me.




                                                  Signature

SWORN and SUBSCRIBED to before me on this                     --- day of January 2015


     ASI
       ZI;1\ NotoRryAP              e°olti:ciis
                     M INlicA,JSioPtl
          W' My Commission Expires                Notbry Public in and for State of Texas
                    August 16, 2016

                                                  My commission expires:       t(i)
Appendix 18
FILED
1/28/2015 4:07:54 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Monica Hernandez

                                           CAUSE NO. 2014-CI-16674

               CEARTH FAIRE                                §                     IN THE DISTRICT
               Plaintiff                                   §
                                                           §
               V.                                          §
                                                           §           150TH JUDICIAL DISTRICT
               FMP SA MANAGEMENT GROUP,                    §
               LLC, D/B/A FOOD MANAGEMENT                  §
               PARTNERS, LLC,                              §
               ALL JONES, LLC, ALLEN J JONES,
               INDIVIDUALLY, AND
               PETER DONBAVAND,                            §
               INDIVIDUALLY                                §
                                                           §
               Defendants                                  §            BEXAR COUNTY, TEXAS


                                PLAINTIFF’S SECOND AMENDED ORIGINAL PETITION


                     Plaintiff, Cearth Faire, files this Second Amended Original Petition against

             defendants, FMP Sa Management Group, LLC, D/B/A Food Management Partners,

             LLC, ALL JONES, LLC, Allen J Jones, and Peter Donbavand, and alleges as follows:


                                          DISCOVERY-CONTROL PLAN

                    1. Plaintiff intends to conduct discovery under Level 3 of Texas Rule of Civil

             Procedure 190.4 and affirmatively pleads that this suit is not governed by the

             expedited-actions process in Texas Rule of Civil Procedure 169 because she may

             seek injunctive relief. Plaintiff has a pending Motion for a Level Three Docket Control

             Order, and the parties entered into a Rule 11 Agreement showing intent to enter into

             an Agreed Docket Control Order and setting this matter for Jury Trial November 2,

             2015. See Exhibit A.
                                      CLAIM FOR RELIEF

    2.    Plaintiff seeks monetary relief over $200,000.00 but not more than

$3,000,000.00.


                                              PARTIES

    3.    Plaintiff, Cearth Faire, is an individual whose address is 8647 Timber Place,

San Antonio, TX 78250.


    4.    Defendant   FMP     SA    MANAGEMENT          GROUP,   LLC,   D/B/A   FOOD

MANAGEMENT PARTNERS, LLC is an active Texas Limited Liability Company

conducting business in the State of Texas, and has been served and is represented by

counsel, and is properly before this court.


    5.         Defendant ALL JONES, LLC is an active Texas Limited Liability

Company conducting business in the State of Texas, and and has been served and is

represented by counsel, and is properly before this court

    6.         Defendant Allen J Jones, is an individual who has been served and is

represented by counsel, and is properly before this court.

    7.         Defendant Peter Donbavand, is an individual has been served and is

represented by counsel, and is properly before this court.



                                         JURISDICTION


         8.    The Court has subject-matter jurisdiction over the lawsuit because the

    amount in controversy exceeds this Court’s minimum jurisdictional requirements.




                                                                                          2
                                            VENUE


   9.    Venue is proper in Bexar County as all or a substantial part of the events or

omissions giving rise to the claim occurred in Bexar County.


                                            FACTS


   10.        Plaintiff Faire was an employee of Defendants, as well as a personal

assistant to Defendant Jones. Plaintiff, in addition to working for Defendants’

businesses, also took care of Defendant Jones’ personal matters, including living in

the Dominican Republic for approximately five months on a 24/7 basis assisting in his

defense in a family law matter pending in Bexar County, Texas. Plaintiff has not been

properly compensated for her services.



   11.        Defendant Jones, in recognition for her loyal and tireless services

assumed the role of her benefactor. In his role as a benefactor Defendant Jones

promised Plaintiff that he would buy a home and transfer ownership to Plaintiff, so she

would never have worries about a residence. Defendant Jones developed a scheme

for his purchase of the house that included telling other corporate officers that

Plaintiff’s pay increase was for the house payments. Defendant Jones intended to hide

his gift from the other Defendants named in this lawsuit. Defendants have a real

estate department as part of their businesses, and therefore, Plaintiff was further

inclined to believe his promise to purchase and transfer ownership.


   12.        Although Defendant Jones intended to disguise the gift of the residence

from his business partners, nevertheless he authorized for the necessary real estate
transactions to be initiated that would result in a purchase transaction and an

immediate transfer of ownership. Plaintiff relied on Defendant Jones’ promise and she

moved into the residence at 8647 Timber Place, San Antonio, Texas 78250.

   13.        Plaintiff incurred moving expenses as well as expenses in making

repairs to the residence to make it habitable. The residence is still in need of

significant repairs. An inspection was ordered by the defendants as further proof of

Defendant Jones’ purchase with intention to make a gift. Further, in reliance that the

home would be given to her, Plaintiff agreed to sign a one-month lease.



   14.        Thereafter, Defendant Jones, fired Plaintiff, notwithstanding her recent

promotion based on meritorious work.. Defendant Jones has now conspired with the

other defendants including Defendant Peter Donbavand to evict Plaintiff from the

house she was promised. The wrongful eviction proceedings were abated, as the

justice of the peace court lacks jurisdiction to rule on the petition for eviction.

   15.        Defendants continue to harass the Plaintiff by wrongfully repossessing

her car. Plaintiff had clear title to her 2005 Mini cooper. Jones promised her an

ambiguous payment plan, and in retaliation for claiming her rightful title to her house,

he has deprived Plaintiff of a necessity of transportation to seek employment. During

the repossession process, he terrorized her by sending strangers to ring her doorbell,

all while he owns a million dollars worth of automobiles, and spends a great deal of

his time in the Dominican Republic.




                                                                                           4
   16.        Plaintiff had an exemplary employment record with Defendants FMP and

ALL JONES, LLC, and had immediately before the firing, been given a raise in pay

and additional duties. Plaintiff was fired solely because Plaintiff refused to continue

perform employment duties that were not in furtherance of the corporate business but

to serve as a shield for Defendant Jones numerous illegal activities some including

sexual harassment. Defendant Peter Donbavand, a business partner of Defendant

Jones was aware of the employment violations occurring at the corporations and by

non-action, condoned the wrongful conduct of Defendant Jones.

   17.        Plaintiff seeks actual damages as a result of the wrongful termination,

which include, but are not limited to back pay from the date of retaliation until the date

of trial. Plaintiff also seeks future pay in lost earnings and benefits including the

repossession of her automobile lost as a result of her wrongful termination.

   18.        Plaintiff also seeks damages for past and future mental anguish as a

result of Defendant Jones forcing her to choose between the illegal activities he was

demanding of her and her livelihood.

   19.        Defendant Jones acted with malice toward Plaintiff in that Jones

exhibited conscious indifference to consequences Plaintiff might suffer separate and

apart from the damages suffered as a result of the wrongful termination. Defendant

Jones and Defendant Donbavand have inflicted additional injuries by circulating

malicious rumors about the Plaintiff, harassing the Plaintiff and other activities which

affect her future employment. Plaintiff therefore seeks exemplary damages.
                     COUNT 1-PROMISSORY ESTOPPEL as a CLAIM

   20.        On or about March 27, 2013, when Plaintiff Faire was temporarily living

in the Dominican Republic at the request of Defendant Jones, taking care of Jones’

child Astin, working on a 24/7 hour basis, Defendant Jones promised to buy a home

and gift it to Plaintiff upon their return to San Antonio, Bexar County, Texas.

   21.        It was reasonable for Plaintiff to rely on Defendant Jones’ promise to

purchase a home and gift it to her based on Defendant Jones’ financial resources,

including his ownership of one million dollars worth of cars, and extensive property

real estate holdings in the United States, and in the Dominican Republic.


   22.        Defendant Jones promised the Plaintiff that he would execute a written

agreement at closing, giving her full title and interest to the home. Defendant Jones

further promised the closing would take place immediately upon the reaching of an

agreement on the final price and other terms. A final purchase price was reached

between Defendant Jones and his business partner Jason Kemp. All terms for the

sale of the house were reached by buyer and seller.



   23.        Defendant Jones negotiated all the terms of the real estate purchase.

Defendant Jones had reached an agreement with his business partner, Jason Kemp

to purchase the house located at 8647 Timber Place San Antonio, Texas 78250 from

Kemp’s wife, Tara Kemp. The real estate actions necessary for a closing were

initiated. Defendant Donbavand ordered an inspection of the home in furtherance of a

prompt closing.




                                                                                        6
   24.         Although there were no uncertainties regarding the purchase of the

home by Defendant Jones for the Plaintiff, there was a delay in the closing. Plaintiff

was asked to sign a one month lease pending the real estate closing. In signing the

one-month lease, Defendant Jones promised he would sign the necessary documents

to give Plaintiff full and complete ownership of the home in consideration for her loyal

efforts in assisting Defendant Jones in the defense of his suit for divorce.


   25.         It now appears that Defendant Jones, acting in concert with Defendant

Donbavand, who appeared in Justice of Peace court attempting to practice law without

a license, regarding this promise, made the following:


         a.      a false representation or concealment of material facts concerning the
         real estate transaction;

         b.     made representation with knowledge, actual or constructive, of those
            facts;
         c.     with the intention that it should be acted on;

         d.     to a party without knowledge or the means of knowledge of those facts

         e.     who detrimentally relied upon the misrepresentation


   26.         Plaintiff contends the promise to complete the transaction (closing of the

real estate) conveying title to Plaintiff is binding against Defendant Jones in order to

avoid injustice. Plaintiff further contends equitable estoppel alleged above is sufficient

to preclude the statute of fraud defense to this promise of a home to Plaintiff.

                   COUNT 2 QUID PRO QUO SEXUAL HARASSMENT

   27.         Plaintiff was an employee of Defendants FMP, ALL JONES and their

subsidiaries, and her duties were to serve as a personal assistant to the Defendant
Allen J. Jones, the President and CEO of Defendant FMP. Plaintiff was a self-

supporting divorced woman with no financial resources other than her wages. Plaintiff

also had an exemplary work history prior to working for Defendants.


   28.       On or about January 21, 2013 Defendant Jones made sexual advances

toward Plaintiff, a very attractive woman. Defendant Jones then demanded physical

conduct of a sexual nature. Defendant Jones’s demands escalated and the mental

abuse was so extreme that it prevented Plaintiff from defending herself.


   29.       Defendant Jones made it cleared to the Plaintiff that continued

employment as well as other job benefits were conditioned on her acceptance of the

continued sexual demands of Defendant Jones.


   30.       At the time of the harassment, Defendant Jones was the President and

CEO of the Food Management Partners, a Texas LLC. At all times, Defendant

Jones held himself out to Plaintiff and to the public, as a very powerful business man,

and owner of 150 businesses. Defendant Jones instilled fear of his power on

Plaintiff. There was no recourse available to the Plaintiff to complain.


   31.       Plaintiff was harmed by the physical sexual conduct perpetrated against

her by Defendant Jones. Plaintiff’s harm was directly and proximately cause by

Defendant Jones sexual harassment. When Plaintiff was well enough to, she refused

to further submit to Defendant Jones’ inappropriate requests she was fired on or

about August 31, 2014.




                                                                                          8
   32.        Plaintiff seeks compensatory damages for lost wages, lost benefits and

future employment opportunities based on her traumatic experience at the hand of

Defendant Jones.


   33. Plaintiff seeks exemplary damages based on Defendant Jones’s history of

 sexual harassment of others and including the purchase of a female for his own

 inappropriate sexual requests.



   34.        Further, Plaintiff seeks exemplary damages against all Defendants, as

her injury resulted from Defendants’ malice, which entitles Plaintiff to exemplary

damages under Tex. Civ. P. & Remedies Code section 41.003(a).

                                  COUNT 3 – Conspiracy

   35.        Defendant Peter Donbavand and Jason Kemp, CFO of FMP assisted

Defendant Jones in conduct which they knew amounted to a commission of a tort or

wrongful acts against the Plaintiff.

   36.        Defendant Donbavand and Kemp acted with intent to assist Defendant

Jones in his wrongful acts toward Plaintiff including the discriminatory practices

perpetrated against Plaintiff more fully described in Petitioner’s Second Amended

Original Petition.

   37.        Defendant Donbavand and Kemp’s assistance to Defendant Jones and

their own related conduct was a substantial factor in causing the discriminatory

practices and in the breach of the promise Defendant Jones made to Plaintiff.
                                           JURY DEMAND


   38. Plaintiff has demanded a jury trial and tendered the appropriate fee with her

original petition.


                                    CONDITIONS PRECEDENT


   39. All conditions precedent to plaintiff’s claim for relief have been performed or

have occurred.


                              OBJECTION TO ASSOCIATE JUDGE


   40. Plaintiff objects to the referral of this case to an associate judge for hearing a

trial on the merits or presiding at a jury trial.


                                               PRAYER

         For these reasons, plaintiff asks that defendant be cited to appear and answer

and, on final trial, that plaintiff be awarded a judgment against defendant for the

following:


         a.    Exemplary damages

         b.    Economic and non-economic damages including, but not limited to back
               pay, front pay, severance pay, specific performance regarding the gift
               purchase of a home (or its monetary equivalent).

         c.    Prejudgment and postjudgment interest.

         d.    Court costs.

         e.    Reasonable and necessary Attorney’s fees

         f.    All other relief to which plaintiff is entitled.


                                                                                            10
                                      Respectfully submitted,

                                        LAW OFFICE OF OLGA BROWN
                                        111 Soledad, Suite 1725
                                          San Antonio, Texas 78205
                                          210/226-1550 telephone
                                          210/226-1884 facsimile
                                          Argyle2@sbcglobal.net


                                        By: /s/ Olga Brown_________
                                             OLGA BROWN
                                             State Bar No. 03155500
                                             Attorney for Plaintiff



                           CERTIFICATE OF SERVICE

       I do hereby certify that on the 28th day of January 2015, in accordance with
the TEXAS RULES OF CIVIL PROCEDURE, a true and correct copy of the above and
foregoing Plaintiff’s Second Amended Original Petition was furnished to:

    Christine E Reinhard
    SCHMOYER REINHARD LLP
    17806 IH 10 West, Suite 400
    San Antonio, Texas 78257
                                            /s/ Olga Brown_______
                                            OLGA BROWN
FILED
1/14/2015 2:03:54 PM
Donna Kay McKinney
                              EXHIBIT A
Bexar County District Clerk
Accepted By: Bonnie Banks
Appendix 19
Appendix 20
              NO._____________________________

                 IN THE COURT OF APPEALS FOR
                 THE FOURTH DISTRICT OF TEXAS
                    SITTING AT SAN ANTONIO


                            CEARTH FAIRE,
                                                 Petitioner,

                                  v.

        FMP SA MANAGEMENT GROUP, LLC d/b/a
   FOOD MANAGEMENT PARTNERS, LLC, ALL JONES, LLC
   ALLEN J. JONES, INDIVIDUALLY, PETER DONBAVAND,
INDIVIDUALLY, AND JASON KEMP, INDIVIDUALLY,

                                                 Respondents.


                  Cause No. 2014-CI-16674 from the
               150th District Court, Bexar County, Texas
                   Hon . Antonia Arteaga, presiding


   Petition for Leave to File Interlocutory Appeal Pursuant to
  Tex. R. App. P. 28.3 and Tex. Civ. Prac. & Rem. Code 51.014(f)


Olga Brown                             Jeff Small
State Bar No. 03155500                 State Bar No. 00793027
LAW OFFICE OF OLGA BROWN               LAW OFFICE OF JEFF SMALL
111 Soledad, Suite 1725                12451 Starcrest, Suite 100
San Antonio, Texas 78205               San Antonio, Texas 78216
210.226.1550/210.226.1884              210.496.0611/f: 210.579.1399
argyle2@sbcglobal.net                  jdslaw@satx.rr.com
                                    TABLE OF CONTENTS

INDEX OF AUTHORITIES.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv

ISSUES PRESENTED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vi

        Issue No. 1:              Does permitting an interlocutory appeal now serve the
                                  best interests of judicial economy thereby eliminating
                                  the risk of two trials by deciding the propriety of the
                                  trial court’s Rule of Civil Procedure 91a dismissal of
                                  several of Petitioner’s causes of action before the
                                  remaining issues go to trial? . . . . . . . . . . . . . . . . . . vi

        Issue No. 2:              Is dismissal under Rule 91a proper when Petitioner’s
                                  causes of action state a recognized cause of action and
                                  her factual pleadings do not show as a matter of law
                                  that she cannot prevail? . . . . . . . . . . . . . . . . . . . . . . vi

INFORMATION COMPLYING WITH RULE 25.1(d). . . . . . . . . . . . . . . . . . vi

STATEMENT OF FACTS.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

REASONS TO GRANT PERMISSION
FOR AN INTERLOCUTORY APPEAL. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

ARGUMENT.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

        The trial court erred by dismissing Petitioner’s causes of action because
        each states a recognized cause of action in Texas and none of her factual
        pleadings affirmatively negate her entitlement to relief... . . . . . . . . . 5

                 A.      Texas Rule of Civil Procedure 91a. . . . . . . . . . . . . . . . . . . 5

                 B.      There is “no basis in law” only if the pleading fails to state a
                         recognized cause of action.. . . . . . . . . . . . . . . . . . . . . . . . . . 7

                 C.      A pleading has “no basis in fact” only if no reasonable
                         person could believe the facts pleaded.. . . . . . . . . . . . . . . . 7

                                                       ii
CONCLUSION and PRAYER. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

VERIFICATION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

CERTIFICATE OF COMPLIANCE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

APPENDIX. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12




                                                        iii
                                  INDEX OF AUTHORITIES

Cases

Bell Atl. Corp. v. Twombly,
      550 U.S. 544 (2007).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

City of Keller v. Wilson,
      168 S.W.3d 802 (Tex. 2005).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Drake v. Walker,
     No. 05-14-0355-CV, 2015 Tex. App. LEXIS 4732
     (Tex. App.— Dallas May 8, 2015, no pet. h.). . . . . . . . . . . . . . . . . . . . . 5

GoDaddy.com, LLC v. Hollie Toups ,
    429 S.W.3d 752 (Tex. App.— Beaumont 2014, pet. denied) . . . . . . . 8

Gulley v. State Farm Lloyds,
     350 S.W.3d 204 (Tex. App.-- San Antonio 2011, no pet.) .. . . . . . . . . 4

Scott v. Gallagher,
      209 S.W.3d 262 (Tex. App.— Houston [1st Dist.] 2006, no pet.).. . . . 7

Wooley v. Schaffer,
    447 S.W.3d 71 (Tex. App.— Houston [14th Dist.] 2014, pet. filed).. . 5

Rules

TEX. R. APP. P. 25.1(d). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vi

TEX. R. APP. P. 28.3(k). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vi

TEX. R. CIV. P. 47 (a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

TEX. R. CIV. P. 91a.1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 8

TEX. R. CIV. P. 91a.2. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6



                                                       iv
TEX. R. CIV. P. 91a.5. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

TEX. R. CIV. P. 91a.6. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

TEX. R. CIV. P. 91a, cmt. to 2013 change. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Other Authorities

David E. Chamberlain and W. Bradley Parker,
     Rule 91a Motions to Dismiss,
     in State Bar of Texas Ultimate
     Motions Practice Course (2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

House Comm. on Civil Practices, Bill Analysis,
    Tex. H.B. 978, 77th Leg., R.S. (2001) . . . . . . . . . . . . . . . . . . . . . . . . . . 4




                                                        v
                           ISSUES PRESENTED

Issue No. 1:      Does permitting an interlocutory appeal now serve the best
                  interests of judicial economy thereby eliminating the risk of
                  two trials by deciding the propriety of the trial court’s Rule
                  of Civil Procedure 91a dismissal of several of Petitioner’s
                  causes of action before the remaining issues go to trial?

Issue No. 2:      Is dismissal under Rule 91a proper when Petitioner’s causes
                  of action state a recognized cause of action and her factual
                  pleadings do not show as a matter of law that she cannot
                  prevail?

         INFORMATION COMPLYING WITH RULE 25.1(d)

      Plaintiff/Appellant Cearth Faire desires to pursue an interlocutory

appeal in accordance with the provisions of Texas Rule of Appellate Procedure

28.3 and the Texas Civil Practice and Remedies Code section 51.014(f). The

order being appealed dated May 6, 2015 (ORDER GRANTING DEFENDANTS’ FIRST

AMENDED RULE 91A PARTIAL MOTION TO DISMISS (App’x Tab 1)), overruled Ms.

Faire’s Motion for Reconsideration/New Trial in cause number 2014-CI-

16674, which dismissed certain of Ms. Faire’s causes of action pursuant to

Rule 91a. If the Court grants leave to file an interlocutory appeal pursuant to

TEX. R. APP. P. 28.3(k), that appeal is treated as accelerated in accordance with

Rule 26.1(b).




                                       vi
                         STATEMENT OF FACTS

        The facts stated herein are those as alleged in Plaintiff’s Fourth

Amended Petition (App’x Tab 3).

        Defendants/ Appellants FMP SA Management Group, LLC, d/b/a Food

Management Partners, LLC and All Jones, LLC, all of which are owned and

controlled by Defendant Allen Jones, employed Plaintiff/Appellant Faire.

Defendants Peter Donbavand and Jason Kemp are business partners of Allen

Jones. In addition to her employment for the corporate defendants, Ms. Faire

also served as Defendant/Appellant Allen J. Jones personal assistant. As his

personal assistant, Ms. Faire took care of Allen Jones' personal matters. She

lived in the Dominican Republic caring for Jones’ children on a 24/7 basis for

approximately five months, also assisting administratively in his defense in

Jones’ divorce proceedings pending in Bexar County, Texas during 2013 and

2014.

        In recognition for her loyal and tireless employment services to him,

Jones gifted Ms. Faire the house at 8647 Timber Place in San Antonio. Jones

negotiated with Defendant Jason Kemp, who works for Jones, and purchased

the home at 8647 Timber Pl, San Antonio, TX 78250, from Kemp’s wife who

was the deeded owner of that property. It was this property that Jones gifted



                                       1
to Ms. Faire. Jones instructed another employee, Peter Donbavand, in his

individual capacity and outside the scope of corporate business, to prepare the

necessary documents so Jones could finalize the gift to Ms. Faire. Jones later

retaliated against Ms. Faire by denying he had gifted the real estate to her.

      Both defendants Donbavand and Kemp, while business partners of

Jones and employees and agents of FMP, routinely served Jones as personal

aides, taking and executing orders from Jones outside the course and scope

of their duties with the corporate entities to meet his personal demands

without regard for whether those orders served the corporate interests.

      While Donbavand completed the necessary transfer documents, Jones

insisted that Ms. Faire move into the house, which she did in reliance on his

gift of the house to her. She made valuable and permanent improvements to

the house in reliance on Defendant Jones’ promise to her. She also incurred

moving expenses, as well as expenses in making permanent improvements to

the residence to make it habitable.

      When Ms. Faire refused Jones’ sexual advances, he fired her despite

having recently promoted her, given her additional duties, and increased her

pay based on meritorious work. Jones then ordered Donbavand and Jason

Kemp to evict Ms. Faire from the house Jones had given her. Jones also



                                       2
reneged on other promises he had made to Ms. Faire.

      Ms. Faire sued for sexual harassment, conspiracy, promissory estoppel,

and fraud. Defendants filed a Rule 91a motion and an amended motion to

dismiss (DEFENDANTS’ FIRST AMENDED RULE 91A PARTIAL MOTION TO DISMISS

(App’x Tab 2)). After Defendants filed their amended motion to dismiss, but

before the hearing at which the causes of action were dismissed, Ms. Faire

amended her petition to drop the claim for promissory estoppel and added a

claim for an oral gift of real estate. See PLAINTIFF’S FOURTH AMENDED PETITION

(App’x Tab 3).Defendants filed no further amended pleadings until after the

motion to dismiss had been heard, belatedly asking for the opportunity to

present evidence of reasonable and necessary attorneys’ fees.

      The trial court overruled Ms. Faire’s motion to reconsider the dismissal

of her causes of action on May 6, 2015. ORDER GRANTING DEFENDANTS’ FIRST

AMENDED RULE 91A PARTIAL MOTION TO DISMISS DTD MAY 6, 2015 (App’x Tab

1);ORDER GRANTING DEFENDANTS’ FIRST AMENDED RULE 91A PARTIAL MOTION

TO DISMISS   dtd April 9, 2015 (App’x Tab 2).




                                       3
                     REASONS TO GRANT PERMISSION
                     FOR AN INTERLOCUTORY APPEAL

       This Court should grant leave for an interlocutory appeal because Rule

91a is relatively new1 and, thus, there is not a great deal of case law to guide its

interpretation. Permitting an interlocutory appeal at this point in the case will

serve the interests of judicial economy and advance the ultimate termination

of the litigation in that the question at hand involves a controlling question of

law. This is so because an appeal at this juncture will eliminate the potential

for two trials if the trial court’s Rule 91a dismissal of several of

Plaintiff/Appellant’s causes of action was, indeed, erroneous. See Gulley v.

State Farm Lloyds, 350 S.W.3d 204, 207-08 (Tex. App.— San Antonio 2011,

no pet.) (citing House Comm. on Civil Practices, Bill Analysis, Tex. H.B. 978,

77th Leg., R.S. (2001) (explaining that the addition of subsection (d) would

promote judicial efficiency by “allowing the trial court to certify a question for

appeal” when “the trial court rules on an issue that is pivotal in a case but

about which there is legitimate disagreement”)).




      1
          Adopted by the Supreme Court of Texas February 12, 2013.

See TEX. R. CIV. P. 91a, cmt. to 2013 change

                                               4
                                   ARGUMENT

The trial court erred by dismissing Petitioner’s causes of action
because each states a recognized cause of action in Texas and none
of her factual pleadings affirmatively negate her entitlement to
relief.

      A.    Standard of Review

      A trial court’s ruling on a Rule 91a motion to dismiss — whether there

is a basis in law and a basis in fact — is reviewed de novo; the pleadings are

construed liberally in favor of the plaintiff, looking to the pleader’s intent; and

the factual allegations in the pleadings are accepted as true. Wooley v.

Schaffer, 447 S.W.3d 71, 74 (Tex. App.— Houston [14th Dist.] 2014, pet. filed)

(analogizing 91a dismissal motion to plea to the jurisdiction); see Drake v.

Walker, No. 05-14-0355-CV, 2015 Tex. App. LEXIS 4732, at *7 (Tex. App.—

Dallas May 8, 2015, no pet. h.).

      A.    Texas Rule of Civil Procedure 91a

      Rule 91a permits the dismissal of only those causes of action that have

“no basis in law or fact.” TEX. R. CIV. P. 91a.1. “A cause of action has no basis

in law if the allegations, taken as true, together with the inferences reasonably

drawn from them, do not entitle the claimant to the relief sought. A cause of

action has no basis in fact if no reasonable person could believe the facts

pleaded.” TEX. R. CIV. P. 91a.1.

                                        5
      Rule 91a specifically requires that a motion to dismiss address each

challenged cause of action and must state specifically the reason the cause of

action has no basis in law, no basis in fact, or both. TEX. R. CIV. P. 91a.2. The

court may not rule on a cause of action that has been non-suited or is not

included in the plaintiff's latest amended petition. TEX. R. CIV. P. 91a.2, 91a.5.

Further, the rule explicitly states that in determining a Rule 91a motion the

trial court is to consider only the pleadings and may NOT consider evidence.

TEX. R. CIV. P. 91a.6.

      The trial court’s dismissal here violates each of those tenets. Compare

DEFENDANTS’ FIRST AMENDED RULE 91A PARTIAL MOTION TO DISMISS (App’x

Tab 2), with PLAINTIFF’S FOURTH AMENDED ORIGINAL PETITION (App’x Tab 3).

Because the trial court dismissed issues already amended out of the pleadings

at the time of the hearing and Defendants orally requested and were granted

dismissal of a cause of action not addressed in their amended motion (See

App’x Tab 1 & App’x Tab 2) , there is a legitimate question in this case whether

the trial court's dismissal of Petitioner’s causes of action was proper. Thus,

this Court should grant permission for an interlocutory appeal of that

dismissal.




                                        6
      B. There is “no basis in law” only if the pleading fails to
      state a recognized cause of action.

      Texas “[c]ourts are likely to dismiss causes of action under Rule 91a in

three circumstances: (1) when a cause of action is not recognized by Texas law;

(2) when the pleading alleges facts that negate a cause of action; and (3) when

pleading exhibits, attached pursuant to Rule 59, demonstrate that claimant is

not entitled to the relief sought as a matter of law.” David E. Chamberlain and

W. Bradley Parker, Rule 91a Motions to Dismiss, in STATE BAR           OF   TEXAS

ULTIMATE MOTIONS PRACTICE COURSE, at § II B.1., at 4 (2013) (App’x Tab 4).

      The question presented by Rule 91a is “relatively straightforward” — Do

the pleadings state a cause of action that would entitle the plaintiff to relief?

Scott v. Gallagher, 209 S.W.3d 262, 267 (Tex. App.— Houston [1st Dist.]

2006, no pet.) (“no arguable basis in law” under Civil Practice and Remedies

Code Chapter 14 means a claim that is “indisputably meritless”). Putting it

differently, the question is “whether, as a matter of law, [the petition] state[s]

a cause of action that would authorize relief.” Id. Thus, giving the pleader the

benefit of the doubt, if a plaintiff’s petition arguably states a cause of action

recognized in the state of Texas, dismissing it under Rule 91a is error. Id.




                                        7
      C.  A pleading has “no basis in fact” only if no reasonable
      person could believe the facts pleaded.

      When analyzing a plaintiff’s petition as to whether it has a basis in fact,

a court may go no further than ascertaining whether a “reasonable person

could believe the facts pleaded.” TEX. R. CIV. P. 91a.1. A claim may be

dismissed for having “no basis in fact” when, taken as true as the pleaded facts

must be, they are legally insufficient to support plaintiff’s claim. See City of

Keller v. Wilson, 168 S.W.3d 802, 811- 17 (Tex. 2005). If the facts pleaded

satisfy Texas’s notice pleading requirements, the claim is not subject to

dismissal under Rule 91a. See TEX. R. CIV. P. 47 (a) (pleading satisfies notice

pleading requirements if it gives “fair notice of the claim involved”).

      Using the Federal Rule of Civil Procedure 12(b)(6) for guidance, the

Beaumont Court of Appeals observed that a claim will survive dismissal if the

pleader alleges “enough facts to state a claim to relief that is plausible on its

face.” GoDaddy.com, LLC v. Hollie Toups , 429 S.W.3d 752, 754 (Tex. App.—

Beaumont 2014, pet. denied) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007).

CONCLUSION and PRAYER

      Judicial efficiency will be served here by granting leave for an

interlocutory appeal rather than permitting a trial to go forward on the

                                       8
remaining issues in this cause only to have the issue of the propriety of the 91a

dismissal then come before this court and be remanded back for another trial

if the 91a dismissal is determined to be erroneous. The interests of all

concerned would be better served by abating the trial court proceedings,

permitting the interlocutory appeal to go forward, and then reinstating the

trial court proceedings after a determination has been made by this Court on

the 91a issue.

         The trial court dismissed a cause of action that had been amended out

of Petitioner’s pleadings before the hearing on the motion to dismiss;

dismissed a cause of action not addressed in Respondents’ Amended Motion

to Dismiss, and delved into evidentiary details rather than ruling strictly on

the pleadings as required by Rule 91a. All of these actions are error requiring

reversal of the trial court’s dismissal. It is better that the reversal come now

rather than after a trial on the remaining issues and then a remand for another

trial.

         Accordingly, Petitioner respectfully requests that she be permitted to

pursue an interlocutory appeal of the trial court’s dismissal of her causes of

action.




                                        9
-------------------------·--------------------------------~~~~-~-,




                                                                      Respectfully submitted,

                                                                        1s1JeffS~
       Olga Brown                                                     Jeff Small
       State Bar No, 03155500                                         State Bar No. 00793027
       LAW OFFICE OF OLGA BROWN                                       Law Office of Jeff Small
       111 Soledad, Suite 1725                                        12451 Starcrest Dr., Suite 103
       San Antonio, Texas 78205                                       San Antonio, TX 78216.2988
       210 .,226.1550/ 210,,226,,1884                                 210.496.0611/F: 210 579.1399
       argyle2@sbcglobal.net                                          jdslaw@satx.rr.com


                                         Counsel for Petitioner Cearth Faire

                                                       VERIFICATION

            Before me, the undersigned notary, on this day personally appeared
       Olga Brown, the affiant, a person whose identity is known to me. After I
       administered an oath, affiant testified as follows:

             L    "My name is Olga Brown,, I am over 18 years of age, of sound mind,
       and capable of making this verification. the facts in this verification are within
       my personal knowledge and are true and correct

             2.    I am one of the attorneys for petitioner. All the documents
       included with this petition for permission to file an interlocutory appeal are
       true copies."
                .~~;~''f'f::•,
               {R?.:Ji::J~•\
               ;~~~·.·~i
                                     RAMONA .J, FLORES
                                 Notary Public, State of Texas
                                   My Commission Expires
                                                                      ~ ~~
                                                                                  fu
                ~,~~'Of\\~           August 16, 2016
                   '""""                                              Olga Bro

       Sworn to and subscribed to before me by Olga Brown on MayJOtf;2015,



                                                                      Notary ublic, State of Texas


                                                                 JO



                                                                                                       r
                                                                                                       I
                   CERTIFICATE OF COMPLIANCE

     In compliance with Tex R. App. P 9.4(i)(3), I certify that the number of
words in this document, excluding those matters list in Rule 9.4(i)(1), which
was prepared in WordPerfect X6 using 14-point Book Antiqua, is 1893 words.


                       CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing Petition for Leave
to File Interlocutory Appeal Pursuant to Tex. R. App. P. 28.3 and Tex. Civ.
Prac. & Rem. Code 51.014(f) has been served on counsel of record/interested
parties as shown below in accordance with the Rules of Civil Procedure on
May 20, 2015.

Justin Barbour
StateBarNo. 24055142
SCHMOYER REINHARD LLP
17806 IH 10 West, Suite 400
San Antonio, Texas 78257
Phone: (210) 447-8033
Fax: (210) 447-8036
jbarbour@sr-llp.com



                                            /S/   Jeff Small




                                      11
                                      APPENDIX

Order Granting Defendants’ First Amended Rule 91a. . . . . . . . . . . . . . . Tab 1
     Partial Motion to dismiss dtd May 6, 2015
     (overruling Mtn for New Trial/Reconsideration)

Order Granting Defendants’ First Amended Rule 91a. . . . . . . . . . . . . . . Tab 2
     Partial Motion to Dismiss dtd April 9, 2015

Defendants’ First Amended Rule 91a Partial Motion to Dismiss. . . . . . Tab 3

Plaintiff’s Fourth Amended Original Petition. . . . . . . . . . . . . . . . . . . . . . Tab 4

Plaintiff’s Motion for New Trial/Reconsideration. . . . . . . . . . . . . . . . . . Tab 5

Article, David E. Chamberlain and W. Bradley Parker, . . . . . . . . . . . . . Tab 6
      Rule 91a Motions to Dismiss,
      in STATE BAR OF TEXAS ULTIMATE
      MOTIONS PRACTICE COURSE (2013)

Reporter’s Record from April 9, 2015 Dismissal Hearing. . . . . . . . . . . . Tab 7

Reporter’s Record from May 6, 2015 Reconsideration Hearing.. . . . . . Tab 8




                                             12
Tab 1
                                 CAUSE NO. 2014-CI-16674

CEARTH FAIRE,                                  §          IN IHEDISTRICTCOURI
                                               §
       Plaintiff,                              §
                                               §
v.                                             §
                                               §
FMP SA MANAGEMENT GROUP, LLC                   §          lSOIH JUDICIAL DISTRICT
d/b/a FOOD MANAGEMENT PARTNERS,                §
LLC, ALL JONES, LLC, ALLEN J.. JONES           §
INDIVIDUALLY, AND PETER                        §
DONBAV AND, INDIVIDUALLY                       §
                                               §
       Defendants..                            §          BEXAR COUNTY, TEXAS


                    ORDER GRANTlNG DEFENDANTS' FIRST AMENDED
                        RULE 9la PaRTIAL MOTION TO DISMISS


       On this date, the Co1Ut considered Plaintiff's Motion for Reconsideration/New Trial.

After cal'eful consideration of the Motion, the response thereto, arguments of cowisel, and the

relevant law, the CoUit is of the opinion that the Motion should be DENIED.

       II IS IHEREFORE ORDERED that Plaintiff's Motion for Reconsideration/New Idal is

DENIED .

..     SIGNED on this   Q,-t{?. . . day of....Jll~~~~ 2015
                                               -          ,k,~C2
                                                   PRESIDINGJUDGE
AGREED AS IO FORM:



Counsel for Plaintiff                              Counsel for Defendant




      Received Time May 6 4:48PM
Tab 2
                                  CAUSE NO . 2014-CI·-16674

 CEARTH FAIRE,                                 §           IN THE DISTRICT COURT
                                               §
        Plaintiff,                             §
                                               §
 v.                                            §
                                               §
 FMP SA MANAGEMENT GROUP, LLC                  §           150TH JUDICIAL DISTRICT
 d/b/a FOOD MANAGEMENT PARTNERS,               §
 LLC, ALL JONES, LLC, ALLEN J. JONES           §
 INDIVIDUALLY, AND PETER                       §
 DONBAVAND, INDIVIDUALLY                       §
                                               §
        Defendants..                           §          BEXAR COUNTY, TEXAS


                     ORDER GRANTING DEFENDANTS' FIRST AMENDED
                         RULE 9Ia PARTIAL MOTION TO DISMISS


        On this date, the Court considered Defendants' First Amended Rule 9la Partial Motion to

Dismiss After careful consideration of the Motion, the response thereto, arguments of counsel,

and the relevant law, the Court is of the opinion that the Motion should be GRANTED

       II IS THEREFORE ORDERED that Defendants' First Amended Rule 9la Partial Motion

to Dismiss is GRANTED.        It is further ORDERED that     Plain~ifrs   claims for promissory

estoppel, "oral gift" of real estate, and conspiracy are DISMISSED WITH PREJUDICE, and ~'\

'ficfc11dmits arc awmded tlteir 1easmrabte and necessary attorney's tees incurred With respect t(J' ~




AGREED AS IO FORM:


Counsel for Plaintiff                              Counsel for Defendant

                                          1
                     ORDER GRANTING DEFENDANTS' FIRST A.MENDED
                         RULE 91a PARTIAL MOTION IO DISMtss
                                                        '
Tab3
Feb. 3 2015    9:47AM                                                                         No 7814 P. 3




                                        CAUSE NO. 2014-CI-16674

     CEARIH FAIRE,                                   §           IN THE DISTRICI COURT
                                                     §
            Plaintiff,                               §
                                                     §
     ~                                               §
                                                     §
     FMP SA MANAGEMENT GROUP, LLC                    §           150IHJUDICIALDISTRICT
     d/b/aFOOD MANAGEMENT PARTNERS,                  §
     LLC, ALL JONES, LLC, Al,LEN J. JONES            §
     INDIVIDUAlLY, AND PEIER                         §
     DONBAVAND, INDIVIDUALLY                         §
                                                     §
            Defendants..                             §           BEXAR COUNTY, TEXAS
                                                                     ____ _________
                                                                        ,..._.,..,



         DEFENDANTS' FIRST A.M}i;NDED RULE 91a PARIIAL MOTION TO DISMISS


            For their First Amended Partial Motion to Dismiss pursuant to Texas Rule of Civil

    Procedure 9la, Defendants FMP SA Management G:roup, LLC d/b/aFood Management Partners,

    All Jones, LLC, Allen J Jones, and Peter Donbavand respectfully show the following:

                           I.      INTRODUCTION & FACTUAL BACKGROUND

            Plaintiff Cearth Faire filed her 01iginal Petition in the 150th District Comt,

    Bexar County, Texas, on October 21, 2014..        Ex . I, PL's Orig. Pet..          Defendants FMP SA

    Mmagement Group, LLC d/b/a FMP Partners ("FMP"), All Jones, LLC ("All Jones"), and Peter

    Donbavand ("Donbavand") were served with the Original             P~tition        on November 7, 2014

    Defendant Allen J . Jones ("Jones") was served on November 20, 2014.. All Defendants timely

    filed their General Denial and Defenses on November 26, 2014..                   Ex., 2, Def's Answer &

    Defenses., Plaintiff filed her First Amended Petition on December S, 2014 . Ex., 3, PL's lstAm .

    Pet. Plaintiff's First Amended Petition alleged three claims for relief: (!)promissory estoppel

    regarding an alleged promise to purchase a home for her, (2) "wrongful termination," and

    (3) conversion of certain property allegedly belonging to her,


                                                     1

         Received Time Feb. 3.       9:44AM
Feo   3 2015     9:48AM                                                                  No 7814 P. 4




               On December 22, 2015-well within the 60 day pe!iod prescribed by Rule 9la.3(a)-

       Defendants filed their Rule 91 a Motion to Dismiss. Through that Motion to Dismiss, Defendants

       asked the Cowt to dismiss (1) Plaintiff's wrongful termination claim as to all Defendants,

       (2) Plaintiff's promissory estoppel claim as to all Defendants, (3) all remaining claims against

       Defendant Donbavand and (4) the conversion and wrongful termination claims against

      Defendant Jones .

              In response to Defendants' Rule 9la Partial Motion to Dismiss, Plaintiff filed her Second

      and Third Amended Petitions on fanuary 28 and 30, 2015, respectively.. Ex . 4, 2d Am. Pet;

      Ex. 5, 3d Am . Pet Through these pleading amendments, Plaintiff has substantially revised the

      allegations pertaining to her promissory estoppel claim, while dropping her claims of "wrongful

      termination" and conversion      Meanwhile, Plaintiff's Third Amended Petition has added new,

      previously unasserted claims of sexual harassment, conspiracy, and fraud .

              Defendants' Rule 9la Piutial Motion to Dismiss is presently set fox heiuing on

      Februiuy 4, 2015.    In light of Plaintiff's Third Amended Petition, which amends Plaintiff's

      promissory estoppel claim, previously challenged by Defendants, and adds new claims of sexual

      harassment, conspiracy, and fraud, Defendants now file their Amended Motion to Dismiss

      pursuant to Rule 91a.5(b}.      Defendants specifically move to dismiss Plaintiff's claim for

      promissory estoppel, as her amended pleadings do not establish a legal exception to the statute of

      frauds, which bars this claim as a matter of law:. Defendants ftuther move to dismiss Plaintiff's

      claim of conspiracy, which is barred by Plaintiff's Chapter 21 's exclusive remedial framework

                                        II.     SrANDARD OF REVIEW

      A.     Rule 91a Standard ofDismissal

              Texas Rule of Civil Procedwe 9la requires dismissal of claims that have "no basis in law

      or fact" TEX. R. Crv. P 91a.J. A cause of action has no basis in law "if the allegations, taken as     r
                                                      2

           Received Time Feb      3    9:44AM
Feb 3 2015 9:48AM                                                                              No 7814 P. 5



     true, together with inferences reasonably drawn from them, do not entitle the claimant to the

     relief sought. " Id. Meanwhile, a cause of action has no basis in fact "if no reasonable person

    could believe the facts pleaded." Id

                                      ill..   ARGUMENT     &AUJHORUIES

    A.      P/a1iztijj Fails to Show Exception to Statute of Frauds, Requiring Dismissal of
            Promissory Estoppel Claim.

            Faire asserts a claim for prnmissory estoppel based on Defendant Jones's allegedly

    "promis[ing] Plaintiflthat he would buy a home and transfer ownership to" her. Ex. 5, PL's 3d

    Am Pet at     ~   1L Defendant's First Rule 91 a Partial Motion to Dismiss generally outlines the

    manner in which the statute of frauds bars this promissory estoppel claim; however; in brief; a

    contract for the sale or purchase of real property,    01   one affecting an interest in real propexty, is

    subject to the statute of frauds. Old Tzn RoofSteakhouse, LLC v. Haskett, No . 04-12-00363, 2013
WL 1148921, at *7 (Tex . App . -San Antonio, Mar. 20, 2013, no pet) (mem. op) (citing Tex.

    Bus . & Comm . Code§ 26.0l(a)(4)). As such, any alleged promise to purchase, sell, or iransfer a

    real property interest, such as a promise to transfer home owne1ship in this case, must satisfy the

    statuto1y prerequisites of the statute of frauds.. See, e.g, Fontenot v.. Ham.IJ; No . 11-10-00016, at

    *3 (Tex. App . -Eastland Aug. 31, 2011, pet. denied) ("agreement is            su~ject   to the Statute of

    Frauds because it relates to the conveyance of real property interests ......"). In such cases, Texas

    law specifically requires that:

                      A promise or agreement [su~ject to the statute of frauds] is not
                      enforceable unless the promise or agreement, or a memorandum of
                      it, is (1) in wxiting and (2) signed by the person to be charged with
                      the promise or agreement or by someone lawfully authorized to
                      sign for him.

   TEx. Bus . &COMM. CODE§ 26.0l(a)..



                                                                                                                 L

         Received Time Feb 3.           9:44AM
Feb 3 2015 9:48AM                                                                        No 7814 P. 6




              fo this case, Plafutiff's First Amended Petition conceded that Defendant .Jones's alleged

     promise to "buy her a house" was made 01ally and, thus, could be subject to the statute of frauds

     See Ex. 3, Pl.'s 1st Am. Pet. at if 28. To avoid dismissal of her promissoxy estoppel claim,

     Plaintiff has now amended her pleading to allege that the statute of frauds is inapplicable because

    "Defendant Jones promised he would sign the necessary documents to give Plaintiff full and

    complete ownership of the home . .,," Id. at if 24 .

              Plaintiff's amended promissory estoppel claim is nonetheless deficient, as a matter of

    law, and shouid be dismissed. ~laintiffbaldly alleges "Defendant Jones promised he would sign

    the necessary documents to give" Plaintiff ownership of the home . Ex. 5, PL's 3d Am . Pet. at if

    24. However, promissory estoppel claims only avoid "the traditional Statute of Frauds when the

    alleged   01al   promise is to sign an existing document that satisfies with the Statute of Frauds."

    Bank of Tex, NA. v. Gaubert, 286 S W..3d 546, 553 (Tex . App . -Dal!as 2009, pet denied)

    (emphasis in original). Thus, even if Plaintift's allegations were accepted as true, she has failed

    to allege Defondant Jones promised to sign existing documents capable of transferdng owuexship

    of the property at issue, nor does she specifically allege that such documents had in fact in been

    drafted at the time the promise was allegedly made.. In cases with facts and allegations like this

    one, courts have held the promissory estoppel exception to the statute of frauds is inapplicable

    and dismissed such claims with prejudice.. See id., see also Coastal Corp.. v. Atl Richfield Co,

    852 S.W.2d 714, 718 (Tex. App.-Co1pus Christi, no writ) ("Promissory estoppel is applied

    when a party promises to sign an existing written contract that would satisfy the statute of frauds,

    but for the lack of a signature.. When a document remains to be prepared, as in this case, all of

    the te1ms must ultimately be agreed to in writing") (emphasis in original).. Because Plaintiff's




                                                      4

        Received Time Feb 3             9:44AM
Feb, 3 2015 9:49AM                                                                      No 7814 P. 7




     promisso1y estoppel allegations, accepted as true, do not establish this exception to the stature of

     frauds, Plaintiff's claim must be dismissed with prejudice,,

    B,      Plaintiff's Conspiracy Claim Barred by Intra-Corporate Immunity Doctrine.,

            l'laintiffs Second and Third Amended Petitions allege, for the first time in this matter, a

    conspiracy claim against Defendant Donbavand and Jones,            This claim specifically alleges

    Donbavand "acted with intent to assist" other Defendants in "wrongful acts toward Plaintiff;

    including the discriminatory practices perpetrated,'' Ex, 5, 3d Am, Pet at    mf 35c37,   Plaintiff's

    live pleading concedes that Donbavand is "a business partner of Defendant Jones," and that

    DefondantJones is President & CEO ofDefendantFMP, Id. at mf 16, 27,

            Plaintiff's conspiiacy claim is barred, as a matter of law, because it is alleged against

    Defendants Donbavand and Jones, who are both agents of Defendant FMP Indeed, by naming

    FMP as a Defendant in this lawsuit, Plaintiff has herself alleged that Ponbavand's and Jones's

    alleged acts were not made in their individual capacities but, instead, committed in the comse

    and scope of their agency with that corporate entity, ''Employees or agents of a pdncipal acting

    within the CO\U'Se and scope of their employment or agency relationship cannot enter mto a

    conspiracy with each other so long as they are not acting outside their capacity as an employee or

    agent , " Crouch v Trinque, 262 S,,W3d 417, 427 (Tex, App,,-Eastland 2008, no pet); see also

    Atl. Richfield Co v, Misty Prods,, Inc, 820 S,W,2d 414, 420-21 (Tex,, App-Houston [141h Dist.]

    1991, writ denied) ("An employee or agent of the parent co1po1ation and an employee or agent

    of the wholly owned subsidiary , , . cannot conspire"),, Because Donbavand and Jones, both

    agents of FMP, were incapable, as a matter of law, from conspiring with one anothe1; Plaintiff's

    conspiracy claim should be dismissed with prejudice




                                                     5

         Received Time Feb 3 9:44AM
Feb. 3 2015 9:49AM                                                                                     No 7814         p 8




     C           Plaintiff's Conspiracy Claim Barred by Exclusive Statutory Remedies:.

                 1.     State Law Claims "Entwined" with Statutory Claims are Preempted as a
                        Matter of Law.

                 Chapter 21 of the Texas Labor Code is designed to be the exclusive means by which a

     party can vindicate her statutory rights as it pertains to unlawful harassment or discrimination.

     Wheatfall v. Potter, No. 07-1937, 2010 WL 2854284, "'4 (SD. Tex July 19, 2010) (federal anti-

     discrimination statutes, such as Title VII, 1 "provide the exclusive, pre-emptive administrative

     and judicial scheme for the redress of federal employment discrimination").. As a result, a

     claimant's statutory harassment and discrimination claims are preemptive when the complained-

     of conduct is entwined with the underlying complained-of discriminatory or retaliatory conduct.

    See Mosley v. Wal-Mart Stores Tex. LLC, No 3:10-cv·-2305, 2011 WL 2893086, *3 (ND . Tex .

    July 20, 2011).. As the Mosley court explains, when:

                       the gravamen of a plaintiff's case is fox sexual harassment, the
                       plaintiff must proceed solely under a statutory claim unless there
                       are additional facts, unrelated to sexual harassment, to support an
                       independent to1t claim . .... allowing [tort] damages for a TCHRA
                       violation would eclipse the Legislature's prescribed scheme.

    Id In other words, Texas state common law conspiracy claims are preempted whenever they are

    "entwined" with or arise from the same facts suppolting a statutory discrimination claim., In

    such situations, the preempted claims must be dismissed as a matter of course, with the claimant

    left solely to rely upon the exclusive, statutory remedial scheme provided by the Texas

    Legislature .




             1
             The express purpose of Chapter 21 is "to provide for the execution of the policies of Title VII of the Civil
    Rights Act of 1964 . ," De Sanriago" Wesi Tex. Comm Supervision & Corrections Dept., 203 S..W.3d 387, 391
    (Tex. App. -EI Paso 2006, no pet}. "In light of tills express pmpose, we look ro analogous federal precedent when
    interpreting the Texas Act" Id


                                                             6

         Received Time Feb 3                9:44AM
Feb 3 2015 9:50AM                                                                            No. 7814    p 9




            2..        Plaintiff's Conspitacy Claitn Relies on Satne Under·lying Facts as Statutory
                       Chapter· 21 Claitns, RequiJ'ing Their Dismissal.

            In this case, Faire's conspiracy claim is not in any way factually distinct from he!'

    Chaptex 21 sexual hruassment and discrimination claims.            Jn fact, Faixe's Third Amended

    Petition unambiguously alleges that her conspixacy claim is p1emised on the same factual

    allegations supporting hex Chapter 21 claims. See Ex. 5, 3d Am . Pet. at          ifif   36-37 (alleging

    "Defendant Donbavand            acted with intent to assist Defendant Jones in discrimmatory

    practices perpetrated against Plaintiff ..... "}. Stated differently; Faix e's Third Amended Petition

    is devoid of any specific factual allegations related specifically and only to her conspiracy claim.

    In the absence of specific, distinct factual allegations, this Court can only conclude that Faire's

    conspirncy claim is "entwined" with her statutory harnssment and discrimination retaliation

    claims . As a r·esult, Faire's statutory claixns provide her exclusive remedy, preempt her common

    law conspiracy claixn, and that claim should be dismissed with prejudice.

                                      IV:.   CONCLUSION & PRAYER

            Plaintiff's claims in this mattex are, by and large, legally baseless and factually deficient.

    Fix st, Plaintiff's claims fol' promissoxy estoppel are baxred by the statute of frauds, as they are

    premised upon an oral and unwritten promise to effect the transfer of title to real estate.

    Furthermore, Plaintiff has failed to establish any exception to the Statute of Frauds, as a matter of

    law. Second, Plaintiff's conspiracy claim against Defendants is barred by the doctrine of intra-

    corporate immunity.. Finally, Plaintiff's conspiracy claim is barred by her exclusive statutory

    remedies afforded by Chapter 21.. As such, Defendants pray the Court dismiss these claims with

    prejudice pw·suant to Texas Rule of Civil Procedure 91a and for all other relief to which they

    may be entitled.


                                                                                                               r
                                                      7

        Received Time Feb 3 9:44AM
Feb 3 2015 9:50AM                                                                     No 7814 P. 10




                                                    Respectfully submitted,



                                                    Chi:istine E. R~inhard ' · · ·.
                                                    State Bar No. 24013389
                                                    Shannon B. Schmoyer
                                                    State B8l No. 17780250
                                                    Justin Bai:bour
                                                    StateBarNo. 24055142
                                                    SCHMOYER REINHARD LLP
                                                     17806 IH 10 West, Suite 400
                                                    San Antonio, Texas 78257
                                                    Phone: (210) 447-8033
                                                    Fax: (210) 447-8036
                                                    creinhard@,sr-llp.com
                                                    sschmoye1@,s1cllp.com
                                                    jbarbour@sr-Ilp.com

                                                  ATTORNEYS FOR DEFENDANTS FMP SA
                                                  MANAGEMENT GROUP, LLC, D/B/A
                                                  FOOD MANAGEMENT PARTNERS, LLC,
                                                  ALL JONES, LLC, ALLEN J, JONES, AND
                                                  PETER DONBAVAND


                                               FIAT

           The foregoing Amended Rule 9la Partial Motion to Dismiss is hereby set for hearing at

    8::30 a..m. on Mru:ch 18, 2015 in the Presiding District Cou1t, Bexar County Courthouse,

    San Antonio, Texas.

           Signed on this _ _ _ day ofFebiuary, 2015.




                                                 JUDGE PRESIDING




                                                8

        Received Time Feb 3.       9:44AM
Feb   3 2015    9:50AM                                                                 No.7814      P 11




                                      CERTlFICATE OF SERVICE

              I hereby certify that a copy of the foregoing document was served via electronic service,
      facsimile and certified mail, return receipt requested, to:

                                                Olga Brown
                                         Law Office of Olga Brown
                                           111 Soledad, Suite 1725
                                          San Antonio, Iexas 78205
                                         (210) 226-1884 (facsimile)
                                           argyle2@sbcglobal.net

      on this 3xd day ofFebxwuy, 2015.
                                                                      /)~¥'.?..a~
                                                              (fe~'
                                                          Christine E. Reinhard




                                                     9

         Rec ei ved Time Feb     3    9: 44AM
Feb 3 2015 9:50AM                        No 7814 P. 12




         EXHIBIT 1


                                                          l
       Received Time Feb   3,   9:44AM
                                                 ·: : ::
                                                           .~·   :.
                                                                                    '
                                                                                    •
                                                                                        .
                                                                                        ~
                                                                                            '-~··-··-:~
                                                                                            :: :::": ..   "   '   : :   "::·:~   :
                                                                                                                                     No 7814 . P 13
                                                                                                                                     •   :·~;   ::   .:..:.:::   • <   • ":;   •




FILED        ,
10121/2014 4:04:2j PM                                                                   4 CITS PPS W/JD • SAC2
Donn• Kay McKinney
BeXar County District Clerf<
Accepted   By~   Marc Garcia

                                             CAUSE         NO. 2014~!16674

                    CEARTH FAIRE                                        §                                     IN THE DISTRICT
                    Plaintiff                                           §
                                                                        §
                    v.                                                  §
                                                                        §     15QTH                 JUDICIAL DISTRICT
                    FMP SA MANAGEMENT GROUP,                            §
                    LLC, D/B/A FOOD MANAGEMENT                          §
                    PARTNERS, LLC,                                      §
                    ALL JONES, LLC, Al LEN J JONES,
                    INDIVIDUALLY, AND
                    PETER DONBAVAND,                                    §
                    INDIVIDUALLY                                        §
                                                                        §
                    Defendants                                          §           BEXAR COUNTY, TEXAS


                                             PLAINTIFF'S ORIGINAL PETITION &
                                               REQUEST FOR DISCLOSURE

                           Plaintiff, Cearth Faire, files this original petition and request for disclosure

                 against defendants, Fmp Sa Management Group, LLC, D/B/A Food Management

                  Partners, LLC, All Jones, LLC, Allen J Jones, and Peter Donbavand, and alleges as

                 follows:


                                                DISCOVERY-CONTROL PLAN

                           L Plaintiff intends to conduct discovery under Level 3 of Texas Rule of Civil

                 Prnced11re 190 4 and affirmatively pleads that this snit is not governed                                                            by the

                 expedited-actions process in Texas Rule of Civil Procedure 169 because she may

                 seek Injunctive relief..


                                                                 CLAIM FOR RELIEF

                     2..    Plaintiff seeks monetary relief over $200,000 . 00 but not more than

                 $3,000,000 .. QO .

                                                                                                                                                                                   r
                   Received Time Feb. 3.        9:44AM
                                           '· ~· '··:'   '.




                                           PARllES

    3..   Plaintiff, Cearth Faire, is an individual whose address is 8647 Timber Place,

San Antonio, TX 78250 .


    4..   Defendant    FMP    SA   MANAGEMENT                 GROUP,   LL.C,   D/B/A   FOOD

MANAGEMENT PARTNERS, LLC is an active lexas Lirnit.ed Liability Company

conducting business in the State of Texas, and may be served by and through its

registered agen,t for service of process, Peter Donbavand, 120 Chula Vista, Hollywood

Park, Texas 78232 .


    5..        Defendant ALL JONES, LLC is an active Texas Limited Liability

Company conducting business in the Sfate of Texas, and may be served by and

through its registered agent for service of process, Peter Donbavand, 120 Chula Vista,

Hollywood Park, Texas 78232.

    6..        Defendant Allen J Jones, is an individual whose address is 73 l.a

Escalera, San Antonio, Texas 78261

    7..        Defendant Peter Donbavand, is an individual whose business address

is, Food Management Partners, l.L.G 120 Chula Vista, San Antonio, TX 78232



                                       JURISDICTION


    8.    The Court has subject-matter jurisdictjon over the lawsuit because the amount

in controversy exceeds this Court's minimum jurisdictional requirements.




                                                                                              r
  Received Time Feb 3         9:44AM
                                                                                              r
                                              VENUE

    9..    Venue is proper in Bexar County as all or a substantial part of the events or

 omissions giving rise to the claim occurred in Bexar County.


                                              FACTS


    10..        Plaintiff Faire was an employee of Defendants, as well as a personal

assistant to Defendant Jones. Plaintiff, in addition to working for Defendants'

businesses, also took care of Defendant Jones' personal matters, including living in

the Dominican Republic for over five months on a 24/7 basis assisting in his defense

in a family law matter.

   11..         Defendant Jones in recognition for her loyal and tireless services

assumed the role of her benefactor .. In his role as a benefactor Defendant Jones

promised Plaintiff that he would buy her a home so she would never have worries

about a residence. Defendant Jones developed a scheme for the purchase of the

house that included an authorization that Plaintiffs pay scale would be increased to

cover the house payments . Defendant Jones intended to hide the gift from the other

Defendants named in this lawsuit. Defendants have a real estate department as part
                          ---,----------·---·--'---                       ··------------
of their businesses.

   12..        Although Defendant Jones intended to disguise the gift of the ~esidence

from his business partners, nevertheless he authorized for the necessary real estate

transactions to be initiated that would result in a purchase transaction with Piaintiff as

the owner. Plaintiff relied on Defendant Jones' promise and she moved into the

residence at 8647 Timber Place, San Antonio, Texas 78250 .




 Rec ei ved Time Feb      3    9: 44AM
         Feb.. 3.     201 5c 9: 52AM          "   ..
"·   ~    !          :·.·:'  ::;;    ~.:




                              13..         Plalntiff incurred moving expenses as well as expenses in making

                     repairs to the residence to make it habitable. The residence is still in need of

                     significant repairs . An inspectisin was ordered by the defendants as further proof of

                     Defendant Jones' promise of the gift Further, in reliance that the home would be

                     given to her, Plaintiff agreed to sign a one-month lease .



                              14..         Thereafter, Defendant Jones, fired Plaintiff, notwithstanding her recent

                     promotion based on meritorious work .. Defendant Jones has also conspired with the

                     other defendants including Defendant Peter Donabavand to evict Plaintiff from the

                    house she was promised.. The wrongful eviction proceedings are currently pending in

                    justice of the peace court



                              15.          Defendants continue to harass the Plaintiff although they have been put

                     on notice that question of title is so integrally linked to the issue of possession, that

                     the justice court is without jurisdiction over the matter . The title to the property is one

                     of the facts that give rise to this lawsuit. Plaintiff suffers from mental anguish as a

                     result of the conduct of Defendant Jones and the other defendants who have

                     ·conspired with Defendant Jones .                                                              --·--·-.-------
                                                                                                        ,............




                                                       Count 1 Promissory Estoppal as a Claim



                              16..         Defendant Jones promised the Plaintiff that he would purchase a

                    residence for her. He promised that he would buy the home owned by another partner.




                       Received Time Feb               3   9:44AM
--,,,-_Feb           3. 2015_ 9: 5 AM                                         :"   ..   ~.'     '    ,. :: ,•·' '.   "' ·~
 : ·:·:: :~': ;:.                                                      '}'::;::'    ··,.~~ ~:       '· : . :         '··~




                      The financing of the purchase was designed so as                              to be disguised as follows:   Plaintiff

                      was to receive and did rt".ceive a raise to cover the monthly payments Defendant

                      Jones also promised Plaintiff lifetime employment.

                          17..       All the necessary real estate documents weie ordered by Defendant

                       Jones.

                          18..      Plaintiff relied on Defendant Jones' promise because the nature and

                       subject of the promise was reasonable in the context of the relationship betvveen the

                       Plaintiff and Defendant Jones. Plaintiff's reliance on the promise was also reasonable

                       and substantial, and she moved into the residence incurring moving and repair

                      expenses .



                          19        Defendant Jones knew or reasonably should have known, that Plaintiff

                      would rely on Defendant's promise Injustice to Plaintiff can be avoided solely if

                      Defendant's promise is enforced . Plaintiffs reliance on Defendant Jones' promise (s)

                      resulted in injury to Plaintiff which caused economic as well as non-economic

                      damages . Plaintiff seeks damages within the jurisdictional limits of the court.



                    ---Lo:-         l"'urthet, Platntlff l!i   entllll!d to recover reasonable and 1\eM§!;ary attOrney
                      fees under Texas Civil Practice & Remedies Code section 38 . 001(8) because this suit

                      is for promissory estoppeL

                          21 . On or about July 25, 2014 at the office of FMP SA Management Group, LLG,

                      d/b/a Food Management Partners, LLC, hereinafter "FMP", 120 Chula Vista, San

                      Antonio, Bexar County, Texas, Allen J .Jones, President of FMP, and benefactor of




                         Received Time Feb. 3            9:44AM
Fe b. 3 201 5 9... ,.53AM                                               ,.                              18
                                                                                       No. 78 1t.'. }. .,.:;
  . . '• :; : ... ~:: :;,
                ~·:                      ..     ···;· .. ,:
                                                      ..              : ·.:
                                                                              :q
                                                                                   :
                                                                                             "    ''··   "·    :·:~




         Plaintiff, made a promise to purchase a home for Plaintiff, located at 8647 Timber

         Place, San Antonio, Texas 78250, for Plaintiff, Cearth Faire, negotiating a temporary

         lease pending the purchase of the home for her


            22. At the direction of Defendant Jones, Defendant Peter Donbavand, Vice

         President of Real Estate ~ Business Development for Defendant FMP, commenced

        the process of purchasing the home at 8647 Timber Place, San Antonio, Texas

        78250, for Plaintiff. Defendants' actions in furtherance of the promise, included but

        were not limited to contracting for an inspection and repairs for the home, prior to

        purchase .


            23.. At the direction of Defendant Jones, Defendant Donbavand negotiated a

        temporary lease agreement between, Tara Kemp, the owner of the home at 8647

        Timber Place, and Plaintiff, pending closing of !hat purchase on or about September

        15, 2014 . Defendant Donbavand prepared the one-month lease pending the closing

        of the sale.


            24.. Relying on the promise to purchase, and subsequent actions on the part of '

        Defendants, Plaintiff Faire gave notice to vacate her prior address ..


            25. On or about August 30, 2014, Plaintiffs employment with Defendant FMP was

        abruptly terminated, without notice or good cause connected with the work..              Her

        employment was terminated after several years, and following a recent promotion and

        pay increase. Defendant Jones had promised Plaintiff lifetime employment based on

        her willingness to work around the clock if necessary.




          Rec ei ved Time Feb. 3      9: 44AM
                                                                                            19         ,.,   ·:-   ~   ·-
                                                                                         :·.: ::::;:   ~   :: : ··~: :




    26. Employees of Defendants All Jones, LLC, and FMP, under the direction and

control of Defendants Jones and Donbavand, were instrncted, and did demand and

collect Plaintiffs personal iPhone, iPad, and computers.. Defendants then h;id access

to all her security and passwords, including her bank account, which they accessed.


    27.. On or about September 8, 2014, at the direction of Defendants Jones and

Donbavand, FMP employee Jessica DelaTorre personally delivBred a Notice to

Vacate Property, to Plaintiff at her home at 8647 Timber Place.


                        COUNT I • Promlssol)' Estoppel As A Claim



    28..       Defendant Jones made a promise to the Plaintiff that he would buy her a

house . The said house was owned by Tara Kemp, the wife of his partner, Jason

Kemp. Defendant Jones assured Plaintiff that the official real estate documents for

conveyance were being prepared . Defendant wanted Plaintiff to own the house in

consideration for her loyal employment during the past years . The nature of the

promise was one that was reasonable considering the special relationship between

the parties.



detriment Her reliance was foreseeable by Defendant Jones and other Defendants

acting in concert with Jones.. Further, Defendants have actual knowledge of her

reliance In that in furtherance of Jones' promise to purchase the house for her,

Plaintiff made numerous improvements to the home Defendant Jones promised her.

Plaintiff sustained economic damages as a result and great injustice can be avoided

only by enforcing the Defendanrs promise.                                                                                   r
 Received Time Feb. 3        9:44AM
    30..        Defendant Jones knew or reasonably should have known, U1at Plaintiff

would rely on Defendant's promise. Injustice to Plaintiff can be avoided solely if

Defendant's promise is enforced.. Plaintiff's reliance on Defendant Jones' promise (s)

resulted In Injury to Plaintiff which caused economic as well as non-economic

damages . Plaintiff seeks damages within the jurisdictional limits of the court



       31..     Further, Plaintiff is entitled to recoverreasonable and necessary attorney

f~es   under Texas Civil Practice & Remedies CO de section 38 . 001 (8) because this suit

is for promissory estoppeL




                             COUNT 11- WRONGFUL TERMINATION

    32. Over two years ago Plaintiff and Defendants entered into a valid and

enforceable written employment agreement. Throughout the term of employment,

Defendant Jones incessantly praised Plaintiff for her efforts both as to the companies

and to his personal requii·ements. Defendant Jones accordingly gave her pay raises

and 9ther benefits.

    33.        \JV lthln two weet                                                                           ..
                                                                           ::::.: ..




   34..         Defendant Jones' accessing of her personal bank account and

Facebook account and other private matters would be offensive to a reasonable

person . Plaintiff has confirmed with her bank of Defendant Jones' intrusion via the

internet


                                     COUNT Ill - CONVERSION

    35.         Plaintiff owned several items of electronic personal property that

included an !phone and an lpad load with personal information and private pass codes

including to bank accounts . Defendants wrongfully acquired and exercised dominion

and control over Plaintiff's personal property and invade her right to privacy .

Defendants have refused to return Plaintiffs personal property and continue to

harass Plaintiff by illegally accessing her email accounts.

    36.                Plaintiff has made numerous attempts to get her personal

property by means of written communications with Defendant Jones . He intentionally

and willfully contlnues to exercise dominion and control over Plaintiff's personal

property including electronic information. Defendants' wrongful acts have proximately

and directly caused injury to the Plaintiff, which have resulted in economic and non-

eeono111ie dainagl!!S. Plaintiff seeks 1ettin1    mti 1e etinoeffod prepefly a11d tf'ie damages
within the jurisdictional limits of the Court..

    37..               Further, Plaintiff seeks exemplary damages against all

Defendants as her injury resulted from Defendants' malice, which entitles Plaintiff to

exemplary damages under rex. Civ . P .. & Remedies Code section 41..003(a). Plaintiff

is also entitled to recover reasonable attorney fees under the Texas Property Code,

because this claim is to recover her personal property .




  Received Time Feb 3           9:44AM
                                           JURY DEMAND


    38.. Plaintiff demands a jury trial and tenders the appropriate fee with thi$ petition .


                                    CONDITIONS PRECEDE'.NT


     39.. All conditions precedent to plalntifrs claim for relief have been performed or

                                            have occurred ..


                                   REQUEST FOR DISCLOSURE


      40 . Under Texas Rule of Civil Procedure 194, plaintiff requests that defendant

              disclose, within 50 days of the service of this request, the information or

                                  material described in Rule 194..2 .


                                OBJECTION TO ASSOCIATE JUDGE


   41 . Plaintiff objects to the referral of this case to an associate judge for hearing a

       trial on the merits or presiding at a jury trial.


                                               PRAYER
        For these reasons, plaintiff asks that defendant be cited to appear and answer

and, on final trial, that plaintiff be awarded a judgment against defendant for the

following:


        a.      Economic and non-economic damages including, but not limited to back
                pay, front pay, severance pay, specific performance regarding the gift
                purchase of a home (or its morietary equivalent)..

        b..     Prejudgment and postjudgment Interest

        c..     Court costs .




 Received Time Feb 3             9:44AM
     d.   Attorney's fees

     e.   All other relief to which plaintiff is entitled.

                                         Respectfully submitted,

                                            LAW OFFICE OF OLGA BROWN
                                            111 Soledad, Suite 1725
                                              San Antonio, Texas 78205
                                              210/226-1550 telephone
                                              210/226-1884 facsimile
                                                                           l
                                              Argyle2@sbcglobal.net


                                            By: Isl Olga Brown_
                                                  OLGA BROWN
                                                  State Bar No. 03155500
                                                  Attomey for Plaintiff




                                                                           l
Received Time Feb 3         9:44AM
Feb. 3 2015 9:55AM                    No 7814 P. 24




          EXHIBIT 2



                                                       r
        Received Time Feb. 3 9:44AM
      Feb     3 2015 9:55AM                                                                           No 7814 P. 25
FILED
11126/2014 11:17:31 AM
Donna Kay McKinney
Bexar County District Cieri<
Accepted By: Maria Abilez

                                                     CAUSE NO. 2014-Cl-16674

               CEARTHFAIRE,                                        §           IN THE DlSTRlCT COURT
                                                                   §
                         Plaintiff,                                §
                                                                   §
               v.                                                  §
                                                                   §
               FMP SA MANAGEMENT GROUP, LLC                        §           150TH JUDIClAL DIS IRJCI
               d/b/aFOOD:MANAGEMENTPARTNERS,                       §
               LLC, ALL JONES, LlC, ALLEN L JONES                  §
               INDIVIDUALLY, AND PETER                             §
               DONBAVAND, INDIVIDUALLY                             §
                                                                   §
                        Defendants..                               §           BEXAR COUNTY, TEXAS


                                       DEFENDANTS' GENERAL DENIAL, DEFENSES &
                                        REQUEST FOR DISCLOSURES TO PLAINTIFF


                        For their Answer to Plaintiff's Original Petition, Defendants FMP SA Management

               Gxoup, LLC d/b/a Food Management Pa1tnexs, LLC, All Jones, LLC, Allen l. Jones, and

               Peter Donbavand (collectively, "Defendants") respectfully show the following:

                                                                  l.
                                                       GENERAL DENIAL

                        Pursuant to Texas Rule of Civil Procedure 92, Defendants generally deny each and every

              allegation contained in Plaintiff's 01iginal Petition, and demand strict proof thereof as required

              by the Constitution, Statutes, Laws and Texas Rules of Civil Procedure .

                                                                 II.
                                                             DEFENSES

                        1..     Fails to State a Claim -Plaintiff fails to state a claim, in whole or in pID:t, in her

              :Petition upon which relief can be granted.




                                                                                                                          l
                                                                  1

                    Rec e i ved Time Feb     3     9: 44AM
Feo 3 2015 9:55AM                                                                            No 7814     p     26




               2..   Conditions Precedent - Plaintiffs claims are barred, in whole or in part, by the

    applicable statutes of limitations and/or her failure to satisfy required conditions precedent,

    including any applicable administrative prerequisites.

               3.    :Express Contract- Plaintiff's claims may be baned, in whole or in part, because

    the alleged promises at issue in her Petition were subject to a valid, express contract between the

    parties.

               4..   Statute of Frauds - Plaintiff's claims may be barred, in whole or in paxt, by the

    statute of frauds .

               5.    Lack of Consideration - Plaintiffs claims may be baned, in whole or in part,

    because the alleged contracts at issue in her Petition were not supported by mutual consideration .

               6..   Failure of Consideration - Plaintiffs claims may be barred, in whole or in part,

    because Plaintiff failed to peifoxm a condition precedent to Defendants' alleged duties to

    perform, if any.

               7..   Wrongfully Acauired Possession -Plaintiff's claims for alleged conversion may

    be barred because Plaintiffwiongfully acquired the underlying items and/or property.

            8.       Superior Title - Plaintiff's claims may be baxred, in whole       01   in part, because

    Defendants had superior title or right to the underlying items and/or propert'··

            9.       Conipan1tive Negligence/No Proxiniate Cause - Plaintiff's damages and losses,

    if any, were the result of Plaintiff's own conduct and/or omissions, and wer·e not pxoximately

    caused by Defendants' actions and/or omissions .

            10.      Equitable Defenses -Plaintiff's claims may be barred, in whole oz in part, by the

    doctrines of waiver, estoppe!, collateral estoppel, res judicata, £n pari delicro, and unclean hands .




                                                      2

        Received Time      Feo. 3 9:44AM
Feb 3 2015 9:56AM                                                                        No. 7814 P. 27




            11       Failure to Mitigate - Plaintiff has failed to exercise reasonable care and

    diligence to mitigate her damages, if any .

            12.      Offset -Plaintiff's damages and losses, if any, should be reduced by llllY and all

    interim eru:nings .

            13..    Right to Amend or· Supplement -Defendants reserve the right to amend or

    supplement their Answer in accordance with the I exas Rules of Civil Procedure.

                                               Ill.
                                     REQUEST FOR DISCLOSURE

            Pursuant to Texas Rule of Civil Procedure 194, Defendants request that Plaintiff disclose,

    within 30 days of service of this request, the information or material described in Rule 194 2.

                                                     rv.
                                                  PRAYER

            Defendants request that, upon fmal hearing, the Court dismiss this lawsuit in its entirety

    and ordeI' Plaintiff to take nothing by reason of this action; 01der Plaintiff to pay Defendants the

    aa:omey' s fees and costs ihey have incurred and will incur in defending this action; and grant

    Defendants all other relief to which it may be entitled .

    DATED this 26th day of November, 2014 .




                                                      3

        Received Time Feb 3 9:44AM
Feb   3 2015     9:56AM                                                              No. 7814 P. 28




                                                      hristirie E.Reinhil.id · ···
                                                    State Bar No. 24013389
                                                    Shannon B. Schmoyer
                                                    State Bar No. 17780250
                                                    Justin Bru:bour
                                                    State Bar No . 24055142
                                                    SCHMOYER REINHARD LLP
                                                    17806 lH 10 West, Suite 400
                                                    San Antonio, Texas 78257
                                                    Phone: (210) 447-8033
                                                    Fax: (210) 447··8036
                                                    cteinhood@sr-llp.com
                                                    sschmoyer@sr-llp.com
                                                    jbarbour@s1-lJp.com

                                                    ATTORNEYS FOR DEFENDANTS FMl' SA
                                                    MANAGEMENr GROUP, LLC, D/B/A
                                                    FOOD MANAGEMENT PARTNERS, LLC,
                                                    ALL JONES, LLC, ALLEN J; JONES, AND
                                                    PETERDONBAVAND



                                      CERTIFICATE OF SERVICE

             I hereby certify that a copy of the foregoing document was served via catified mail,
      return receipt requested, to:

                                               Olga Brown
                                       Law Office of Olga Brown
                                         111 Soledad, Suite 1725
                                        SanAntonio, Texas 78205
                                       (210) 226-1884 (facsimile)
                                         argyle2@sbcglobal.net


      on this 26th day ofNovember, 2014 .




                                                                                                       r
                                                   4

          Received Time Feb . 3       9:44AM
Feb 3 2015 9:56AM                   No 7814 P. 29




         EXHIBIT 3




       Received Time Feb 3 9:44AM
Feb 3 2015 9:56AM                                                                No 7814 P. 30




                                     CAUSE NO. 2014-Cl-16674

      CEARTH FAIRE                                   §                     IN THE DISTRICT
      Plaintiff                                      §
                                                     §
      v.                                             §
                                                     §            150TH JUDICIAL DISTRICT
      FMP SA MANAGEMENT GROUP,                       §
      LLC, D/B/A FOOD MANAGEMENT                     §
      PARTNERS, LLC,                                 §
      ALL JONES, LLC, ALLEN J JONES,
      INDIVIDUALLY, AND
      PETER DONBAVAND,                               §
      INDIVIDUALLY                                   §
                                                     §
      Defendants                                     §            BEXAR COUNTY, TEXAS


                          PLAINTIFF'S AMENDED ORIGINAL PETITION


             Plaintiff, Cearth Faire, files this Amended Original Petition against defendants,

    Fmp Sa Management Group, LLC, D/B/A Food Management Partners, LLC, All Jones,

    LLC, Allen J Jones, and Peter Donbavand, and alleges as follows:


                                  DISCOVERY-CONTROL PLAN

             1 Plaintiff intends to conduct discovery under Level 3 of Texas Rule of Civil

    Procedure 190 . 4 and affirmatively pleads that this suit is not governed by the

    expedited-actions process in Texas Rule of Civil Procedure 169 because she may

    seek injunctive relief.


                                          CLAIM FOR RELIEF

       2..    Plaintiff seeks monetary relief over $200,000 . 00 but not more than

    $3,000,000 00 .




        Received Time Feb 3         9:44AM
                                                                                                    I
Feb, 3 2015 9:57AM                                                                   No 7814 P. 31




                                                     PARTIES

        3,          Plaintiff, Gearth Faire, is an individual whose address is 8647 Timber Place,

     San Antonio, TX 78250,


        4,,         Defendant   FMP    SA    MANAGEMENT        GROUP,      LLC,   D/B/A   FOOD

    MANAGEMENT PARTNERS, LLG is an active Texas Limited Liability Company

    conducting business in the State        of Texas, and has been served and is represented by
    counsel, and is properly before this court,,


        5.,              Defendant ALL JONES, LLC is an active Texas Limited Liability

    Company conducting business in the State of Texas, and and has been served and is

    represented by counsel, and is properly before this court

        6,,             Defendant Allen ,J Jones, is an individual who has been served and is

    represented by counsel, and is properly before this court

        7.              Defendant Peter Donbavand, is an individual has been served and is

    represented by counsel, and is properly before this court.



                                                 JURISDICTION


              8.,       The Court has subject-matter jurisdiction over the lawsuit because the

        amount in controversy exceeds this Court's minimum jurisdictional requirements,,


                                                     VENUE

       9.,     Venue is proper in Bexar County as all or a substantial part of the events or

     omissions giving rise to the claim occurred in Bexar County,,



                                                                                                    2



        Received Time Feb, 3            9:44AM
Feb, 3 2015     9:57AM                                                             No 7814 P. 32




                                                  FACTS


         10,,      Plaintiff Faire was an employee of Defendants, as well as a personal

     assistant to Defendant Jones,, Plaintiff, in addition to working for Defendants'

     businesses, also took care of Defendant Jones' personal matters, including living in

     the Dominican Republic for approximately five months on a 24/7 basis assisting in his

     defense in a family law matter, Plaintiff has not been properly compensated for her

     seNices,



        11,        Defendant Jones in recognition for her loyal and tireless seNices

     assumed the role of her benefactor. In his role as a benefactor Defendant Jones

     promised Plaintiff that he would buy her a home so she would never have worries

    about a residence,, Defendant Jones developed a scheme for the purchase of the

     house that included an authorization that Plaintiff's pay scale would be increased to

    cover the house payments, Defendant Jones intended to hide the gift from the other

    Defendants named in this lawsuit Defendants have a real estate department as part

    of their businesses,,


        12,.       Although Defendant Jones intended to disguise the gift of the residence

    from his business partners, nevertheless he authorized for the necessary real estate

    transactions to be initiated that would result in a purchase transaction with Plaintiff as

    the owner, Plaintiff relied on Defendant Jones' promise and she moved into the

    residence at 8647 Timber Place, San Antonio, Texas 78250,,

        13,,      Plaintiff incurred moving expenses as well as expenses in making

    repairs to the residence to make it habitable, The residence is still in need of




        Received Time Feb      3    9:44AM
Feb 3 2015 9:57AM                                                                    No 7814 P. 33




    significant repairs. An inspection was ordered by the defendants as further proof of

     Defendant Jones' promise of the gift. Further, in reliance that the home would be

    given to her, Plaintiff agreed to sign a one-month lease .



        14.        Thereafter, Defendant Jones, fired Plaintiff, notwithstanding her recent

    promotion based on meritorious work .. Defendant Jones has now conspired with the

    other defendants including Defendant Peter Donabavand to evict Plaintiff from the

    house she was promised. The wrongful eviction proceedings were abated, as the

    justice of the peace court Jacks jurisdiction to rule on the petition for eviction.

    Defendants have not withdrawn their petition for eviction, as further proof of the

    Defendant Jones' promise to Plaintiff.

        15..       Defendants continue to harass the Plaintiff by wrongfully repossessing

     her car Plaintiff had clear title to her 2005 Mini cooper . Jones promised her an

     ambiguous payment plan, and in retaliation for claiming her rightful title to her house,

     he has deprived Plaintiff of a necessity to seek employment During the

     repossession process, he terrorized her by sending strangers to ring her doorbell, all

    while he owns a million dollars worth of automobiles, and spends a great deal of his

    time in the Dominican Republic .

                               Count 1 Promissory Estoppel as a Claim

       16.        Defendant Jones promised the Plaintiff that he would purchase a

   residence for her.. He promised that he would buy the home owned by another partner.

   The financing of the purchase was designed so as to be disguised as follows: Plaintiff

   was to receive and did receive a raise to cover the monthly payments. Defendant



                                                                                                4



        Received Time Feb 3 9:44AM
Feb 3 2015 9:58AM                                                                 No 7814 P. 34



    Jones also promised Plaintiff lifetime employment

        17..       All the necessary real estate documents were ordered by Defendant

    Jones .

        18....     Plaintiff relied on Defendant Jones' promise because the nature and

    subject of the promise was reasonable in the context of the relationship between the

    Plaintiff and Defendant Jones . Plaintiff 's reliance on the promise was also reasonable

    and substantial, and she moved into the residence incurring moving and repair

    expenses .

        19..      Defendant Jones knew or !·easonably should have known. that Plaintiff

    would rely on Defendant's promise.. Injustice to Plaintiff can be avoided solely if

    Defendant's promise is enforced Plaintiff's reliance on Defendant Jones' promise (s)

    resulted in injury to Plaintiff which caused economic as well as non-economic

    damages.... Plaintiff seeks damages within the jurisdictional limits of the court

       20..       Further, Plaintiff is entitled to recover reasonable and necessary attorney

    fees under Texas Civil Practice & Remedies Code section 38 . 001 (8) because this suit

    is for promissory estoppeL

       21.. On or about July 25, 2014 at the office of FMP SA Management Group, LLG,

    d/b/a Food Management Partners, LLC, hereinafter "FMP", 120 Chula Vista, San

    Antonio, Bexar County, Texas, Allen J Jones, President of FMP, and benefactor of

    Plaintiff, made a promise to purchase a home for Plaintiff, located at 8647 Timber

    Place, San Antonio, Texas 78250, for Plaintiff, Cearth Faire, negotiating a temporary

    lease pending the purchase of the home for her. .


       22 At the direction of Defendant Jones, Defendant Peter Donbavand, Vice
                                                                                                   l
       Received Time Feb . 3 9:44AM
Feb. 3 2015    9:58AM                                                         No 7814 P. 35



     President of Real Estate & Business Development for Defendant FMP, commenced

     the process of purchasing the home at 8647 Timber Place, San Antonio, Texas

     78250, for Plaintiff.. Defendants' actions in furtherance of the promise, included but

     were not limited to contracting for an inspection and repairs for the home, prior to

     purchase .


        23. At the direction of Defendant Jones, Defendant Donbavand negotiated a

     temporary lease agreement between, Tara Kemp, the owner of the home at 8647

     Timber Place, and Plaintiff. pending closing of that purchase on or about September

     15, 2014. Defendant Donbavand prepared the one-month lease pending the closing

    of the sale .


        24.. Relying on the promise to purchase, and subsequent actions on the part of

    Defendants, Plaintiff Faire gave notice to vacate her prior address.


        25.. On or about August 30, 2014, Plaintiffs employment with Defendant FMP was

    abruptly terminated, without notice or good cause connected with the work..         Her

    employment was terminated after several years, and following a recent promotion and

    pay increase. Defendant Jones had promised Plaintiff lifetime employment based on

    her willingness to work around the clock if necessary.


       26.. Employees of Defendants All Jones, LLC, and FMP, under the direction and

    control of Defendants Jones and Donbavand, were instructed, and did demand and

    collect Plaintiffs personal iPhone, iPad, and computers. Defendants then had access

    to all her security and passwords, including her bank account, which they accessed.




                                                                                              6



        Received Time Feb. 3      9:44AM
Feb 3 2015 9:59AM                                                                No 7814 P. 36




        27. On or about September 8, 2014, at the direction of Defendants Jones and

    Donbavand, FMP employee Jessica DelaTorre personally delivered a Notice to

    Vacate Property, to Plaintiff at her home at 8647 Timber Place .


                            COUNT I - Promissory Estoppel As A Claim



        28..       Defendant Jones made a promise to the Plaintiff that he would buy her a

    house. The said house was owned by Tara Kemp, the wife of his partner, Jason

    Kemp.. Defendant Jones assured Plaintiff that the official real estate documents for

    conveyance were being prepared.. Defendant wanted Plaintiff to own the house in

    consideration for her loyal employment during the past years. The nature of the

    promise was one that was reasonable considering the special relationship between

    the parties, and the multi-million dollar net worth of the Defendant Jones, that includes

    approximately one million dollars worth of automobiles .

       29..       Plaintiff Faire reasqnably and substantially relied on the promise to her

    detriment Her reliance was foreseeable by Defendant Jones and other Defendants

    acting in concert with Jones.. Further, Defendants have actual knowledge of her

    reliance in that in furtherance of Jones' promise to purchase the house for her,

    Plaintiff made numerous improvements to the home Defendant Jones promised her.

    Plaintiff sustained economic damages as a result and great injustice can be avoided

    only by enforcing the Defendant's promise, which is reasonable in light of Defendant

    Jones' net worth .




        Received Time Feb. 3       9:44AM
Feb 3, 2015 9:59AM                                                                No 7814 P. 37




         30,,        Defendant Jones knew or reasonably should have known, that Plaintiff

     would rely on Defendant's promise . Injustice to Plaintiff can be avoided solely if

     Defendant's promise is enforced. Plaintiff's reliance on Defendant Jones' promise (s)

     resulted in injury to Plaintiff which caused economic as well as non-economic

     damages,, Plaintiff seeks damages within the jurisdictional limits of the court



          31,,      Further, Plaintiff is entitled to recover reasonable and necessary attorney

     fees under Texas Civil Practice & Remedies Code section 38 .001 (8) because this suit

     is for promissory estoppet




                                  COUNT II-WRONGFUL TERMINATION

        32,,        Over two years ago Plaintiff and Defendants entered into a valid and

    enforceable written employment agreement. Throughout the term of employment,

    Defendant Jones incessantly praised Plaintiff for her efforts both as   to the companies
    and to his personal requirements,, Defendant Jones accordingly gave her pay raises

    and other benefits,,

        33,         Within two weeks of her latest pay raise, Defendant Jones breached the

    employment agreement by firing her without cause,, Defendant Jones has failed to

    meet the terms of the agreement His breach has caused injury to the Plaintiff which

    resulted in economic damages including but not limited to her monthly salary, benefits

    and a severance package., Plaintiff seeks unliquidated damages within the

    jurisdictional limits of this Court,,




                                                                                                  8



        Received Time Feb 3            9:44AM
Feb 3 2015 9:59AM                                                                  No 7814 P. 38




       34.          Defendant Jones' accessing of her personal bank account and

     Facebook account and other private matters would be offensive to a reasonable

    person . Plaintiff has confirmed with her bank of Defendant Jones' intrusion via the

    internet Plaintiff seeks exemplary damages for this outrageous, if not illegal conduct


                                        COUNT Ill - CONVERSION



        35..       Plaintiff owned several items of electronic personal property that

    included an lphone and an lpad load with personal information and private pass codes

    including to bank accounts. Defendants wrongfully acquired and exercised dominion

    and control over Plaintiff's personal property and invade her right to privacy .

    Defendants have refused to return Plaintiff's personal property and continue to

    harass Plaintiff by illegally accessing her email accounts.



        36.               Plaintiff has made numerous attempts to get her personal

    property by means of written communications with Defendant Jones . He intentionally

    and willfully continues to exercise dominion and control over Plaintiff's personal

    property including electronic information . Defendants' wrongful acts have proximately

    and directly caused injury to the Plaintiff, which have resulted in economic and non-

    economic damages . Plaintiff seeks return of the converted property and the damages

    within the jurisdictional limits of the Court

       37..               Further, Plaintiff seeks exemplary damages against all

    Defondants as her injury resulted from Defendants' malice, which entitles Plaintiff to

    exemplary damages under Tex. Civ P & Remedies Code section 41 . 003(a) Plaintiff
                                                                                                    r
        Received Time Feb. 3         9:44AM
Feb   3 2015 10:00AM                                                              No 7814 P. 39




      is also entitled to recover reasonable attorney fees under the Texas Property Code,

      because this claim is to recover her personal property .

                                                  JURY DEMAND


          38.. Plaintiff has demanded a jury trial and tendered the appropriate fee with her

      original petition .


                                          CONDITIONS PRECEDENT


          39 . All conditions precedent to plaintiff's claim for relief have been performed or

       have occurred.


                                      OBJECTION TO ASSOCIATE JUDGE


         40. Plaintiff objects to the referral of this case to an associate judge for hearing a

      trial on the merits or presiding at a jury trial.


                                                     PRAYER

               For these reasons, plaintiff asks that defendant be cited to appear and answer

      and, c;in final trial, that plaintiff be awarded a judgment against defendant for the

      following:


               a.    Exemplary damages

               b.    Economic and non-economic damages including, but not limited to back
                     pay, front pay, severance pay, specific performance regarding the gift
                     purchase of a home (or its monetary equivalent)

               c..   Prejudgment and postjudgment interest

               d..   Court costs .

              e..    Reasonable and necessary Attorney's fees

                                                                                              10


          Rec ei ved Time Feb     3    9: 44AM
Feb 3 2015 10:00AM                                                                No 7814 P. 40



           f     All other relief to which plaintiff is entitled.

                                                Respectfully submitted,

                                                   LAW OFFICE OF OLGA BROWN
                                                   111 Soledad, Suite 1725
                                                     San Antonio, Texas 78205
                                                     210/226-1550 telephone
                                                     210/226-'1884 facsimile
                                                     Arqyle2@sbcglobal.net


                                                   By: Isl Olga Brown
                                                        OLGA BROWN
                                                        State Bar No . 03155500
                                                        Attorney for Plaintiff



                                   CERTIFICATE OF SERVICE

            I do hereby certify that on the 5th day of December 2014, in accordance with
     the TEXAS RULES OF CIVIL PROCEDURE, a true and correct copy of the above and
     foregoing Plaintiff's Amended Original Petitioner was furnished to:

          Christine E Reinhard
          SCHMOYER REINHARD LLP
          17806 IH 10West, Suite 400
          San Antonio, Texas 78257
                                                       Isl Olga Brown
                                                       OLGA BROWN




       Received Time Feb 3        9:44AM
Feb 3 2015 10:00AM                     No 7814 P. 41




         EXHIBIT4



                                                        [

       Received Time Feb 3. · 9:44AM
        Feb 3 2015 10:00AM                                                               No 7814 P. 42
FILED
1/2812015 4:07:54 PM
Donna Kay McKinney
Bexar County District Cieri<
Accepted By: Monica Hernande~


                                              CAUSE NO. 2014-CJ.16674

                CEARTH FAIRE                                  §                    JN THE DISTRICT
                Plaintiff                                     §
                                                              §
               v.                                             §
                                                              §           1soTH JUDICIAL DISTRICT
               FMI> SA MANAGEMENT GROUP,                      §
               LLC, D/B/A FOOD MANAGEMENT                     §
               PARTNERS, LLC,                                 §
               ALL JONES, LLC, ALLEN J JONES,
               INDIVIDUALLY, AND
               PETER DONBAVAND,                               §
               INDIVIDUALLY                                   §
                                                              §
               Defendants                                     §            BEXAR COUNTY, TEXAS


                                PLAINTIFF'S SECOND AMENDED ORIGINAL PETITION


                        Plaintiff, Cearth Faire, files this Second Amended Original Petition against

             defendants, FMP Sa Management Group, LLC, D/B/A Food Management Partners,

             LLC, ALL JONES, LLC, Allen J Jones, and Peter Donbavand, and alleges as follows:


                                            DISCOVERY-CON'rROL PLAN

                       1. Plaintiff intends to conduct discovery under Level 3 of Texas Rule of Civil

             Procedure 190.4 and affirmatively pleads that this suit is not governed by the

            expedited-actions process in Texas Rule of Civil Procedure 169 because she may

            seek injunctive relief. Plaintiff has a pending Motion for a Level Three Docket Control

            Order, and the parties entered into a Rule 11 Agreement showing intent to enter into

            an Agreed Docket Control Order and setting this matter for Jury Trial November 2,

            2015 See Exhibit A.




                 Received Time Feb. 3        9:44AM
Feb. 3 2015 10:01AM                                                                   No 7814 P. 43




                                                  CLAIM FOR RELIEF

         2..         Plaintiff seeks monetary relief over $200,000.00 but not more than

     $3,000,000 . 00.


                                                      PARTIES

        3..          Plaintiff, Cearth Faire, is an individual whose address is 8647 Timber Place,

     San Antonio, TX 78250.


        4..          Defendant   FMP    SA    MANAGEMENT        GROUP,      LLC,   D/B/A   FOOD

    MANAGEMENT PARTNERS, LLC is an active Texas Limited Liability Company

    conducting business in the State of Texas, and has been served and is represented by

    counsel, and is properly before this court


        5.                Defendant ALL JONES, LLC is an active Texas Limited Liability

     Company conducting business in the State of Texas, and and has been served and is

     represented by counsel, and is properly before this court

        6.                Defendant Allen J Jones, is an individual who has been served and is

     represented by counsel, and is properly before this court.

        7..              Defendant Peter Donbavand, is an individual has been served and is

    represented by counsel, and is properly before this court.



                                                   JURISDICTION


               8..       The Court has subject-matter jurisdiction over the lawsuit beeause the

        amount in controversy exceeds this Court's minimum jurisdictional requirements .




                                                                                                     2



        Received Time Feb 3              9:44AM
Feb 3 2015 10:01AM                                                                No. 7814 P. 44




                                                  VENUE

        9..    Venue is proper in Bexar County as all or a substantial part of the events or

     omissions giving rise to the claim occurred in Bexar County .


                                                  FACTS


        10..        Plaintiff Faire was an employee of Defendants, as well as a personal

    assistant to Defendant Jones.. Plaintiff, in addition to working for Defendants'

    businesses, also took care of Defendant Jones' personal matters, including living in

    the Dominican Republic for approximately five months on a 2417 basis assisting in his

    defense in a family law matter pending in Bexar County, Texas. Plaintiff has not been

    properly compensated for her services .



       11..         Defendant Jones, in recognition for her loyal and tireless services

    assumed the role of her benefactor . In his role as a benefactor Defendant Jones

    promised Plaintiff that he would buy a home and transfer ownership to Plaintiff, so she

    would never have worries about a residence.. Defendant Jones developed a scheme

    for his purchase of the house that included telling other corporate officers that

    Plaintiff's pay increase was for the house payments Defendant Jones intended to hide

    his gift from the other Defendants named in this lawsuit Defendants have a real

    estate department as part of their businesses, and therefore, Plaintiff was further

    inclined to believe his promise to purchase and transfer ownership .


       12..        Although Defendant Jones intended to disguise the gift of the residence

    from his business partners, nevertheless he authorized for the necessary real estate




        Received Time Feb 3         9:44AM
Feb   3 2015 10:01AM                                                                  No. 7814 P. 45




      transactions to be initiated that would result in a purchase transaction and an

      immediate transfer of ownership.. Plaintiff relied on Defendant Jones' promise and she

      moved into the residence at 8647 Timber Place, San Antonio, Texas 78250 .

         13..       Plaintiff incurred moving expenses as well as expenses in making

      repairs to the residence to make it habitable . The residence is still in need of

      significant repairs. An inspection was ordered by the defendants as further proof of

      Defendant Jones' purchase with intention to make a gift Further, in reliance that the

      home would be given to her, Plaintiff agreed to sign a one-month lease.



         14.        Thereafter, Defendant Jones, fired Plaintiff, notwithstanding her recent

       promotion based on meritorious work .... Defendant Jones has now conspired with the

      other defendants including Defendant Peter Donbavand to evict Plaintiff from the

      house she was promised. The wrongful eviction proceedings were abated, as the

      justice of the peace court lacks jurisdiction to rule on the petition for eviction

         15..       Defendants continue to harass the Plaintiff by wrongfully repossessing

      her car. Plaintiff had clear title to her 2005 Mini cooper. Jones promised her an

      ambiguous payment plan, and in retaliation for claiming her rightful title to her house,

      he has depriVed Plaintiff of a necessity of transportation to seek employment During

      the repossession process, he terrorized her by sending strangers to ring her doorbell,

      all while he owns a million dollars worth of automobiles, and spends a great deal of

      his time in the Dominican Republic.




                                                                                                 4



         Rec ei ved Time Feb    3    9: 44AM
Feb   3 2015 10:02AM                                                                   No 7814 P. 46




          16..       Plaintiff had an exemplary employment record with Defendants FMP and

      ALL JONES, LLC, and had immediately before the firing, been given a raise in pay

      and additional duties.. Plaintiff was fired solely because Plaintiff refused to continue

      perform employment duties that were not in furtherance of the corporate business but

      to serve as a shield for Defendant Jones numerous illegal activities some including

      sexual harassment. Defendant Peter Donbavand, a business partner of Defendant

      Jones was aware of the employment violations occurring at the corporations and by

      non-action, condoned the wrongful conduct of Defendant Jones .

          17..       Plaintiff seeks actual damages as a result of the wrongful termination,

      which include, but are not limited to back pay from the date of retaliation until the date

      of trial.. Plaintiff also seeks future pay in lost earnings and benefits including the

      repossession of her automobile lost as a result of her wrongful termination .

         18..       Plaintiff also seeks damages for past and future mental anguish as a

      result of Defendant Jones forcing her to choose between the illegal activities he was

      demanding of her and her livelihood .

         19..       Defendant Jones acted with malice toward Plaintiff in that ,Jones

      exhibited conscious indifference to consequences Plaintiff might suffer separate and

      apart from the damages suffered as a result of the wrongful termination.. Defendant

      Jones and Defendant Donbavand have inflicted additional injuries by circulating

      malicious rumors about the Plaintiff, harassing the Plaintiff and other activities which

      affect her future employment. Plaintiff therefore seeks exemplary damages.




          Rec ei ved Time Feb. 3      9: 44AM
Feb   3 2015 10:02AM                                                                No 7814 P. 47




                            COUNT 1-PROMISSORY ESTOPPEL as a CLAIM

          20..       On or about March 27, 2013, when Plaintiff Faire was temporarily living

       in the Dominican Republic at the request of Defendant ,Jones, taking care of Jones'

      child Astin, working on a 24/7 hour basis, Defendant Jones promised to buy a home

      and gift it to Plaintiff upon their return to San Antonio, Bexar County, Texas.

          21.        It was reasonable for Plaintiff to rely on Defendant Jones' promise to

      purchase a home and gift it to her based on Defendant Jones' financial resources,

      including his ownership of one million dollars worth of cars, and extensive property

      real estate holdings in the United States, and in the Dominican Republic.


          22..      Defendant Jones promised the Plaintiff that he would execute a written

      agreement at closing, giving her full title and interest to the home . Defendant Jones

      further promised the closing would take place immediately upon the reaching of an

      agreement on the final price and other terms. A final purchase price was reached

      between Defendant Jones and his business partner Jason Kemp . All terms for the

      sale of the house were reached by buyer and seller.



         23.        Defendant Jones negotiated all the terms of the real estate purchase

      Defendant Jones had reached an agreement with his business partner, Jason Kemp

      to purchase the house located at 8647 Timber Place San Antonio, Texas 78250 from

      Kemp's wife, Tara Kemp . The real estate actions necessary for a closing were

      initiated . Defendant Donbavand ordered an inspection of the home in furtherance of a

      prompt closing .




                                                                                               6


          Rec ei ved Time Feb   3   9: 44AM
Feb 3 2015 10:03AM                                                                  No. 7814 P. 48




        24..         Although there were no uncertainties regarding the purchase of the

     home by Defendant Jones for the Plaintiff, there was a delay in the closing. Plaintiff

    was asked to sign a one month lease pending the real estate closing. In signing the

    one-month lease, Defendant Jones promised he would sign the necessary documents

    to give Plaintiff full and complete ownership of the home in consideration for her loyal

    efforts in assisting Defendant Jones in the defense of his suit for divorce .


        25.          It now appears th.at Defendant Jones, acting in concert with Defendant

    Donbavand, who appeared in Justice of Peace court attempting to practice law without

    a license, regarding this promise, made the following:


              a.      a false representation or concealment of material facts concerning the
              real estate transaction;

              b..     made representation with knowledge, actual or constructive, of those
                 facts;
              c.     with the intention that it should be acted on;

              d..    to a party without knowledge or the means of knowledge of those facts

              e..    who detrimentally relied upon the misrepresentation


       26..         Plaintiff contends the promise to complete the transaction (closing of the

    real estate} conveying title to Plaintiff is binding against Defendant Jones in order to

    avoid injustice. Plaintiff further contends equitable estoppel alleged above is sufficient

    to preclude the statute of fraud defense to this promise of a home to Plaintiff.

                       COUNT 2 QUID PRO QUO SEXUAL HARASSMENT.

       27           Plaintiff was an employee of Defendants FMP, ALL JONES and their

    subsidiaries, and her duties were to serve as a personal assistant to the Defendant




        Received Time Feb       3   9:44AM
Feb   3 2015 10:03AM                                                               No 7814 P. 49




      Allen J . Jones, the President and CEO of Defendant FMP . Plaintiff was a self-

      supporting divorced woman with no financial resources other than her wages. Plaintiff

      also had an exemplary work history prior to working for Defendants .


          28..      On or about January 21, 2013 Defendant Jones made sexual advances

      toward Plaintiff, a very attractive woman . Defendant Jones then demanded physical

      conduct of a sexual nature. Defendant Jones's demands escalated and the mental

      abuse was so extreme that it prevented Plaintiff from defending herself.


         29..       Defendant Jones made it cleared to the Plaintiff ttiat continued

       employment as well as other job benefits were conditioned on her acceptance of the

       continued sexual demands of Defendant Jones .


         30.        At the time of the harassment, Defendant Jones was the President and

       CEO of the Food Management Partners, a Texas LLC . At all times, Defendant

       Jones held himself out to Plaintiff and to the public, as a very powerful business man,

       and owner of 150 businesses . Defendant Jones instilled fear of his power on

      Plaintiff.. There was no recourse available to the Plaintiff to complain..


         31..       Plaintiff was harmed by the physical sexual conduct perpetrated against

      her by Defendant Jones.. Plaintiff's harm was directly and proximately cause by

      Defendant Jones sexual harassment.. When Plaintiff was well enough to, she refused

      to further submit to Defendant Jones' inappropriate requests she was fired   on or

      about August 31, 2014 .



                                                                                                        l
                                                                                                 a

         Rec ei v ed Time Feb   3    9: 44AM
Feb   3 2015 10:03AM                                                                No 7814 P. 50




           32..       Plaintiff seeks compensatory damages for lost wages, lost benefits and

       future employment opportunities based on her traumatic experience at the hand of

        Defendant Jones .


          33. Plaintiff seeks exemplary damages based on Defendant Jones's history of

        sexual harassment of others and including the purchase of a female for his own

        inappropriate sexual requests.



          34.         Further, Plaintiff seeks exemplary damages against all Defendants, as

      her injury resulted from Defendants' malice, which entitles Plaintiff to exemplary

      damages under Tex Civ . P. & Remedies Code section 41..003(a).

                                         COUNT 3 - Conspiracy

          35..        Defendant Peter Donbavand and Jason Kemp, CFO of FMP assisted

      Defendant Jones in conduct which they knew amounted to a commission of a tort or

      wrongful acts against the Plaintiff.

          36.        Defendant Donbavand and Kemp acted with intent to assist Defendant

      Jones in his wrongful acts toward Plaintiff including the discriminatory practices

      perpetrated against Plaintiff more fully described in Petitioner's Second Amended

      Original Petition .

         37..        Defendant Donbavand and Kemp's assistance to Defendant Jones and

      their own related conduct was a substantial factor in causing the discriminatory

      practices and in the breach of the promise Defendant Jones made to Plaintiff.




          Received Time Feb. 3       9:44AM
Feb 3 2015 10:04AM                                                               No 7814 P. 51




                                                 JURY DEMAND


        38. Plaintiff has demanded a jury trial and tendered the appropriate fee with her

    original petition .


                                          CONDITIONS PRECEDENT


        39.. All conditions precedent to plaintiff's claim for relief have been performed or

     have occurred .


                                   OBJECTION TO ASSOCIATE JUDGE


       40.. Plaintiff objects to the referral of this case to an associate judge for hearing a

    trial on the merits or presiding at a jury trial..
                                                                                                    I
                                                     PRAYER

             For these reasons, plaintiff asks that defendant be cited to appear and answer
                                                                                                    I
    and, on final trial, that plaintiff be awarded a judgment against defendant for the

    following:
                                                                                                    lI
                                                                                                    I
             a.

             b..
                   Exemplary damages

                   Economic and non-economic damages including, but not limited to back
                                                                                                    l
                                                                                                    I
                                                                                                    .1

                   pay, front pay, severance pay, specific performance regarding the gift
                   purchase of a home (or its monetary equivalent) .                                I
            c..    Prejudgment and postjudgment interest
                                                                                                    l
                                                                                                    !,
                                                                                                    J
            d..    Court costs.

            e.     Reasonable and necessary Attorney's fees

            f..    All other relief to which plaintiff is entitled .



                                                                                             10



        Received Time Feb 3           9:44AM
Feb 3 2015 10:04AM                                                           No 7814 P. 52




                                            Respectfully submitted,

                                               LAW OFFICE OF OLGA BROWN
                                               111 Sotedad, Suite 1725
                                                 San Antonio, Texas 78205
                                                 210/226-1550 telephone
                                                 210/226-1884 facsimile
                                                 Arayle2@sbcglobal.net


                                               By: Isl Olga Brown
                                                    OLGA BROWN
                                                    State Bar No 03155500
                                                    Attorney for Plaintiff



                                 CERTIFICATE OF SERVICE

             I do hereby certify that on the 28th day of January 2015, in accordance with
      the TEXAS RULES OF CIVIL PROCEDURE, a true and correct copy of the above and
      foregoing Plaintiff's Second Amended Original Petition was furnished to:

           Christine E Reinhard
           SCHMOYER REINHARD LLP
           17806 IH 10 West, Suite 400
           San Antonio, Texas 78257
                                                  Isl Olga Btown
                                                  OLGA BROWN                                   I
                                                                                               i
                                                                                               l
                                                                                               l
                                                                                               :1
                                                                                               l
                                                                                               !
                                                                                               ii
                                                                                               I
                                                                                               J
                                                                                               I
                                                                                               "
                                                                                               l"




       Rec eiv ed Time Feb 3     9: 44AM
Feb 3 2015 10:04AM                      No 7814 P. 53




         EXHIBIT 5




                                    .




       Received Time Feb 3 9:44AM
Feb. 3 2015 10:04AM                                                             No 7814 P. 54




                                   CAUSE NO. 2014-Cl-16674

      CEARTH FAIRE                                  §                     IN THE DISTRICT
      Plaintiff                                     §
                                                    §
      v.                                            §
                                                    §           150TH JUDICIAL DISTRICT
      FMP SA MANAGEMENT GROUP,                      §
      LLC, D/B/A FOOD MANAGEMENT                    §
      PARTNERS, LLC,                                §
      ALL JONES, LLC, ALLEN J JONES,
      INDIVIDUALLY, AND
      PETER DONBAVAND,                             §
      INDIVIDUALLY                                 §
                                                   §
      Defendants                                   §             BEXAR COUNTY, TEXAS


                     PLAINTIFF'S THIRD AMENDED ORIGINAL PETITION


            Plaintiff, Cearth Faire, files this rhird Amended Original Petition against

    defendants, FMP Sa Management Group, LLC, D/B/A Food Management Partners,

    LLC, ALL JONES, LLC, Allen ,J ,Jones, and Peter Donbavand, and alleges as follows:


                                 DISCOVERY-CONTROL PLAN

           1. Plaintiff intends to conduct discovery under Level 3 of Texas Rule of Civil

    Procedure 1904 and affirmatively pleads that this suit is not governed by the

    expedited-actions process in Texas Rule of Civil Procedure 169 because she may

    seek injunctive relief.. Plaintiff has a pending Motion for a Level Three Docket Control

    Order, and the parties entered into a Rule 11 Agreement showing intent to enter into

    an Agreed Docket Control Order and setting this matter for Jury Trial November 2,

    2015 . See Exhibit A.



                                                                                                      r
       Received Time Feb 3 9:44AM
Feb   3 2015 10:05AM                                                                   No 7814 P. 55




                                                    CLAIM FOR RELIEF

           2.         Plaintiff seeks monetary relief over $200,000 . 00 but not more than

       $3,000,000 . 00 .


                                                        PARTIES

           3..        Plaintiff, Cearth Faire, is an individual whose address is 8647 Timber Place,

       San Antonio, TX 78250 .


          4..         Defendant   FMP     SA   MANAGEMENT         GROUP,     LLC,   D/B/A   FOOD

      MANAGEMENT PARTNERS, LLC is an active Texas Limited Liability Company

      conducting business in the State of Texas, and has been served and is represented by

      counsel, and is properly before this court


          5.               Defendant ALL JONES, LLC is an active Texas Limited Liability

      Company conducting business in the State of Texas, and and has been served and is

      represented by counsel, and is properly before this court

          6..             Defendant Allen J Jones, is an individual who has been served and is

      represented by counsel, and is properly before this court

          7.              Defendant Peter Donbavand, is an individual has been served and is

      represented by counsel, and is properly before this court



                                                     JURISDICTION


                 8.       The Court has subject-matter jurisdiction over the lawsuit because the

         amount in controversy exceeds this Court's minimum jurisdictional requirements .


                                                                                                          l
                                                                                                      2


          Rec ei ved Time Feb         3   9: 44AM
Feb 3 2015 10:05AM                                                                No 7814 P. 56



                                                 VENUE


        9      Venue is proper in Bexar County as all or a substantial part of the events or

      omissions giving rise to the claim occurred in Bexar County.


                                                 FACTS

        10.         Plaintiff Faire was an employee of Defendants, as well as a personal

    assistant to Defendant Jones. Plaintiff, in addition to working for Defendants'

    businesses, also took care of Defendant Jones' personal matters, including living in

    the Dominican Republic for approximately five months on a 24!7 basis assisting in his

    defense in a family law matter pending in Bexar County, Texas . Plaintiff has not been

    properly compensated for her services.



        11..       Defendant Jones, in recognition for her loyal and tireless services

    assumed the role of her benefactor. In his role as a benefactor Defendant Jones

    promised Plaintiff that he would buy a home and transfer ownership to Plaintiff, so she

    would never have worries about a residence.. Defendant Jones developed a scheme

    for his purchase of the house that included telling other corporate officers that

    Plaintiff's pay increase was for the house payments. Defendant Jones intended to hide

    his gift from the other Defendants named in this lawsuit Defendants have a real

    estate department as part of their businesses, and therefore, Plaintiff was further

  · inclined to believe his promise to purchase and transfer ownership .




                                                                                                     r
       12          Although Defendant Jones intended to disguise the gift of the residence

   from his business partners, nevertheless he authorized for the necessary real estate




        Received Time Feb 3        9:44AM
Feb 3 2015 10:05AM                                                                   No 7814 P. 57



     transactions to be initiated that would result in a purchase transaction and an

     immediate transfer of ownership. Plaintiff relied on Defendant Jones' promise and she

    moved into the residence at 864l Timber Place, San Antonio, Texas 78250 .

        13.        Plaintiff incurred moving expenses as well as expenses in making

    repairs to the residence to make it habitable. The residence is still in need of

    significant repairs An inspection was ordered by the defendants as further proof of

    Defendant Jones' purchase with intention to make a gift Further, in reliance that the

    home would be given to her, Plaintiff agreed to sign a one-month lease .



        14.        Thereafter, Defendant Jones, fired Plaintiff, notwithstanding her recent

     promotion based on meritorious work .... Defendant Jones has now conspired with the

     other defendants including Defendant Peter Donbavand to evict Plaintiff from the

     house she was promised. The wrongful eviction proceedings were abated, as the

     justice of the peace court lacks jurisdiction to rule on the petition for eviction.

        15..       Defendants continue to harass the Plaintiff by wrongfully repossessing

     her car. Plaintiffhad clear title to her 2005 Mini cooper.. Jones promised her an

     ambiguous payment plan, and in retaliation for claiming her rightful title to her house,

     he has deprived Plaintiff of a necessity of transportation to seek employment During

    the repossession process, he terrorized her by sending strangers to ring her doorbell,

     all while he owns a million dollars worth of automobiles, and spends a great deal of

    his time in the Dominican Republic .




                                                                                                4



        Received Time Feb. 3        9:44AM
Feb 3. 2015 10:06AM                                                                   No 7814 P. 58




         16..       Plaintiff had an exemplary employment record with Defendants FMP and

     ALL JONES, LLC, and had immediately before the firing, been given a raise in pay

     and additional duties. Plaintiff was fired solely because Plaintiff refused to continue

     perform employment duties that were not in furtherance of the corporate business but

     to serve as a shield for Defendant Jones numerous illegal activities some including

     sexual harassment Defendant Peter Donbavand, a business partner of Defendant

     Jones was aware of the employment violations occurring at the corporations and by

     non-action, condoned the wrongful conduct of Defendant Jones.

        17..       Plaintiff seeks actual damages as a result of the wrongful termination,

    which include, but are not limited to back pay from the date of retaliation until the date

     of trial . Plaintiff also seeks future pay in lost earnings and benefits including the

     repossession of her automobile lost as a result of her wrongful termination.

        18..       Plaintiff also seeks damages for past and future mental anguish as a

     result of Defendant ,Jones forcing her to choose between the illegal activities he was

    demanding of her and her livelihood .

        19..       Defendant Jones acted with malice toward Plaintiff in that Jones

    exhibited conscious indifference to consequences Plaintiff might suffer separate and

    apart from the damages suffered as a result of the wrongful termination. Defendant

    Jones and Defendant Donbavand have inflicted additional injuries by circulating

    malicious rumors about the Plaintiff, harassing the Plaintiff and other activities which

    affect her future employment Plaintiff therefore seeks exemplary damages .




        Received Time Feb 3          9:44AM
Feb 3 2015 10:06AM                                                                 No 7814 P. 59




                           COUNT 1-PROMISSORY ESTOPPEL as a CLAIM

        20.        On or about March 27, 2013, when Plaintiff Faire was temporarily living

     in the Dominican Republic at the request of Defendant Jones, taking care of Jones'

     child Astin, working on a 24/7 hour basis, Defendant Jones promised to buy a home

     and gift it to Plaintiff upon their return to San Antonio, Bexar County, Texas .

        21..       It was reasonable for Plaintiff to rely on Defendant Jones' promise to

     purchase a home and gift it to her based on Defendant Jones' financial resources,

     including his ownership of one million dollars worth of cars, and extensive property

     real estate holdings in the United States, and in the Dominican Republic .


        22..       Defendant Jones promised the Plaintiff that he would execute a written

    agreement at closing, giving her full title and interest to the home . Defendant Jones

    further promised the closing would take place immediately upon the reaching of an

    agreement on the final price and other terms. A final purchase price was reached

    between Defendant Jones and his business partner Jason Kemp All terms for the

    sale of the house were reached by buyer and seller



        23..       Defendant Jones negotiated all the terms of the real estate purchase .

    Defendant Jones had reached an agreement with his business partner, Jason Kemp

    to purchase the house located at 8647 Timber Place San Antonio, Texas 78250 from

    Kemp's wife, Tara Kemp . The real estate actions necessary for a closing were

    initiated . Defendant Donbavand ordered an inspection of the home in furtherance of a

    prompt closing .

                                                                                                    r
                                                                                              6



        Received Time Feb 3         9:44AM
Feb   3 2015 10:07AM                                                                  No 7814 P. 60




          24..          Although there were no uncertainties regarding the purchase of the

       home by Defendant Jones for the Plaintiff, there was a delay in the closing. Plaintiff

      was asked to sigri a one month lease pending the real estate closing. In signing the

       one-month lease, Defendant Jones promised he would sign the necessary documents

      to give Plaintiff full and complete ownership of the home in consideration for her loyal

      efforts in assisting Defendant Jones in the defense of his suit for divorce


          25..          It now appears that Defendant Jones, acting iii concert with Defendant

      Donbavand, who appeared in Justice of Peace court attempting to practice law without

      a license, regarding this promise, made the following:


                 a..     a false representation or concealment of material facts concerning the
                 real estate transaction;

                 b.      made representation with knowledge, actual or constructive, of those
                    facts;
                 c.     with the intention that it should be acted on;

                 d..    to a party without knowledge or the means of knowledge of those facts

                 e.     who detrimentally relied upon the misrepresentation


         26            Plaintiff contends the promise to complete the transaction (closing of the

      real estate) conveying title to Plaintiff is binding against Defendant Jones in order to

      avoid injustice Plaintiff further contends equitable estoppel alleged above is sufficient

      to preclude the statute of fraud defense to this promise of a home to Plaintiff.

                          COUNT 2 QUID PRO QUO SEXUAL HARASSMENT

         27            Plaintiff was an employee of Defendants FMP, ALL JONES and their

      subsidiaries, and her duties were to serve as a personal assistant to the Defendant




          Rec ei ved Time Feb. 3       9: 44AM
Feb. 3 2015 10:07AM                                                                No 7814 P. 61




     Allen J.. Jones, the President and CEO of Defendant FMP. Plaintiff was a self-

     supporting divorced woman with no financial resources other than her wages . Plaintiff

     also had an exemplary work history prior to working for Defendants .


        28..       On or about January 21, 2013 Defendant Jones made sexual advances

     toward Plaintiff, a very attractive woman Defendant Jones then demanded physical

     conduct of a sexual nature Defendant Jones's demands escalated and the mental

     abuse was so extreme that it prevented Plaintiff from defending herself..


        29..       Defendant ,Jones made it cleared to the Plaintiff that continued

     employment as well as other job benefits were conditioned on her acceptance of the

     continued sexual demands of Defendant Jones .


        30..      At the time of the harassment, Defendant Jones was the President and

     CEO of the Food Management Partners, a Texas LLC . At all times, Defendant

     Jones held himself out to Plaintiff and to the public, as a very powerful business man,

     and owner of 150 businesses . Defendant ,Jones instilled fear of his power on

     Plaintiff. There was no recourse available to the Plaintiff to complain:


       31..       Plaintiff was harmed by the physical sexual conduct perpetrated against

     her by Defendant Jones.. PlaintITfs harm was directly and proximately cause by

     Defendant Jones sexual harassment When Plaintiff was well enough           to, she refused
     to further submit to Defendant Jones' inappropriate requests she was fired on or

     about August 31, 2014 .




                                                                                                  8



        Received Time Feb. 3       9:44AM
Feb   3     2015 10:07AM                                                            No 7814 P. 62




             32..      Plaintiff seeks compensatory damages for lost wages, lost benefits and

          future employment opportunities based on her traumatic experience at the hand of

          Defendant ,Jones .


            33 . Plaintiff seeks exemplary damages based on Defendant Jones's history of

          sexual harassment of others and including the purchase of a female for his own

          inappropriate sexual requests .



            34..      Further, Plaintiff seeks exemplary damages against all Defendants, as

      her injury resulted from Defendants' malice, which entitles Plaintiff to exemplary

      damages under Tex . Civ. P & Remedies Code section 41.003(a) .

                                            COUNT 3 """ Conspiracy

            35..      Defendant Peter Donbavand and Jason Kemp, CFO of FMP assisted

      Defendant Jones in conduct which they knew amounted to a commission of a tort or

      wrongful acts against the Plaintiff

           36.        Defendant Donbavand and Kemp acted with intent to assist Defendant

      Jones in his wrongful acts toward Plaintiff including the discriminatory practices

      perpetrated against Plaintiff more fully described in Petitioner's Third Amended

      Original Petition .

           37..       Defendant Donbavand and Kemp's assistance to Defendant Jones and

      their own related conduct was a substantial factor in causing the discriminatory

      practices and in the breach of the promise Defendant Jones made to' Plaintiff..




            Received Time Feb. 3      9:44AM
Feb   3 2015 10:08AM                                                                   No 7814 P. 63



                                              COUNT 4 - Fraud

           38 .             Additionally, Plaintiff Faire pleads fraud on the part of Defendant

       Jones and aided and abetted by the other Defendants. Petitioner alleges that

       Defendants are barred from using the statute of frauds to avoid the promise of gifting

       real estate, namely the residence at 8647 Timber Place, San Antonio, TX 78250 to

       Plaintiff.



           39..      Plaintiff claims the gift of real estate must be enforced in equity as the

      denial of the enforcement would amount to a virtual fraud . See Exxon Co1p

      Breezevale, Ltd, 82 S W3d 429, 439 (Tex. App-Dallas 2002, pet. denied)..



          40..      Plaintiff alleges the facts of her claim removes the suit from the operation

       of the statute of frauds in that it meets the elements required as set forth;

                    (1) payment of consideration,

                    (2) possession by the promisee and

                    (3) the making by the promisee of valuable improvements;



          41..      Plaintiff shows it is undisputed that she worked Defendant Jones with

      the knowledge of all Defendants for nearly five months in the Dominican Republic on a

      2417 basis as consideration, and she has refrained from a claim of wage and hour

      violations, in reliance of the promise; Plaintiff has properly taken possession of the

      home pursuant to a document prepared by the Defendants and Plaintiff has made

      valuable improvements on the faith of the Agreement/promise .

                                                                                                          L
                                                                                                  10



          Received Time Feb     3.   9:44AM
Feb 3 2015 10:08AM                                                                 No 7814 P. 64



         42..          Defendant Peter Donbavand has employed one Robert Ray, attorney at

     law to initiate eviction proceedings against Plaintiff on two occasions with the full

     knowledge of Defendant Jones' promise to Plaintiff. Therefore, Plaintiff's injuries

     resulted from Defendants' actual fraud or malice, which entitles Plaintiff to exemplary

    damages under Texas Civil Practice & Remedies Code section 41..003(a).

                                               JURY DEMAND

        43.. Plaintiff has demanded a jury trial and tendered the appropriate fee with her

    original petition .


                                       CONDITIONS PRECEDENT


        44.. All conditions precedent to plaintiffs claim for relief have been performed or

     have occurred .


                                   OBJECTION TO ASSOCIATE JUDGE


        45. Plaintiff objects to the referral of this case to an associate judge for hearing a

    trial on the merits or presiding at a jury trial .


                                                    PRAYER

                For these reasons, plaintiff asks that defendant be cited to appear and answer

    and, on final trial, that plaintiff be awarded a judgment against defendant for the

    following:


                a.    Exemplary damages

                b..   Economic and non-economic damages including, but not limited to back
                      pay, front pay, severance pay, specific performance regarding the gift
                      purchase of a home (or its monetary equivalent).




        Receiveef Time Feb. 3         9:44AM
Feb 3 2015 10:08AM                                                                 No 7814 P. 65



            c..   Prejudgment and postjudgment interest.

            d..   Court costs.

            e..   Reasonable and necessary Attorney's fees

            f..   All other relief to which plaintiff is entitled.

                                                 Respectfully submitted,

                                                    LAW OFFICE OF OLGA BROWN
                                                    111 Soledad, Suite 1725
                                                      San Antonio, Texas 78205
                                                      210/226-1550 telephone
                                                      210/226-1884 facsimile
                                                      Argvlef@sbcglobal,net


                                                    By: Isl Olga Brown
                                                         OLGA BROWN
                                                         State Bar No . 03155500
                                                         Attorney for Plaintiff



                                   CERTIFICATE OF SERVICE

            I do hereby certify that on the. 30th day of January 2015, in accordance with
     the TEXAS RULES OF CIVIL PROCEDURE, a true and correct copy of the above and
     foregoing Plaintiff's Third Amended Original Petition was furnished to:

         Christine E Reinhard
         SCHMOYE.R REINHARD L.l.P
         17806 IH 10 West, Suite 400
         San Antonio, Texas 78257
                                                        Isl Olga Brown
                                                        OLGA BROWN




                                                                                             12



       Received Time Feb      3    9:44AM
Tab 4
FILED
3/10/2015 3:52:26 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Maria Abilez

                                              CAUSE NO. 2014-CI-16674

                 CEARTH FAIRE                                 §                    IN THE DISTRICT
                 Plaintiff                                    §
                                                              §
                 V.                                           §
                                                              §           150TH JUDICIAL DISTRICT
                 FMP SA MANAGEMENT GROUP,                     §
                 LLC, D/B/A FOOD MANAGEMENT                   §
                 PARTNERS, LLC,                               §
                 ALL JONES, LLC, ALLEN J JONES,
                 INDIVIDUALLY, AND
                 PETER DONBAVAND,                             §
                 INDIVIDUALLY                                 §
                                                              §
                 Defendants                                   §            BEXAR COUNTY, TEXAS




                               PLAINTIFF’S FOURTH AMENDED ORIGINAL PETITION


                        Plaintiff, Cearth Faire, files this Fourth Amended Original Petition against

               defendants, FMP Sa Management Group, LLC, D/B/A Food Management Partners,

               LLC, ALL JONES, LLC, Allen J Jones, Peter Donbavand and Jason Kemp, and

               alleges as follows:


                                            DISCOVERY-CONTROL PLAN

                      1. A Level Three Agreed Docket Control Order is in place, this matter is set for

               Jury Trial November 2, 2015.


                                                    CLAIM FOR RELIEF

                   2.     Plaintiff seeks monetary relief over $200,000.00 but not more than

               $3,000,000.00.
                                              PARTIES

    3.    Plaintiff, Cearth Faire, is an individual whose address is 8647 Timber Place,

San Antonio, TX 78250.


    4.    Defendant   FMP     SA    MANAGEMENT          GROUP,   LLC,   D/B/A   FOOD

MANAGEMENT PARTNERS, LLC is an active Texas Limited Liability Company

conducting business in the State of Texas, and has been served and is represented by

counsel, and is properly before this court.


    5.         Defendant ALL JONES, LLC is an active Texas Limited Liability

Company conducting business in the State of Texas, and has been served and is

represented by counsel, and is properly before this court

    6.         Defendant Allen J Jones, is an individual who has been served and is

represented by counsel, and is properly before this court.

    7.         Defendant Peter Donbavand, is an individual has been served and is

represented by counsel, and is properly before this court.

    8.         Defendant Jason Kemp is an individual whose business address is

Food Management Partners, LLC 120 Chula Vista, San Antonio, TX 78232. He may

be served at this address, or wherever he may be found.



                                         JURISDICTION


         9.    The Court has subject-matter jurisdiction over the lawsuit because the

    amount in controversy exceeds this Court’s minimum jurisdictional requirements.




                                                                                          2
                                             VENUE


   10. Venue is proper in Bexar County as all or a substantial part of the events or

omissions giving rise to the claim occurred in Bexar County.


                                              FACTS


   11.        Plaintiff Faire was an employee of Defendants, as well as a personal

assistant to Defendant Jones. Plaintiff, in addition to working for Defendants’

businesses, also took care of Defendant Jones’ personal matters, including living in

the Dominican Republic for approximately five months on a 24/7 basis assisting in his

defense in a family law matter pending in Bexar County, Texas. Plaintiff has not been

properly compensated.



   12.        Defendant Jones, individually, in recognition for her loyal and tireless

services personal to him, promised Plaintiff a home. Defendant Jones developed a

scheme for his purchase of the house that included telling other corporate officers that

Plaintiff’s pay increase was for the house payments. Defendant Jones intended to hide

his gift from the other Defendants named in this lawsuit, until he retaliated against

Plaintiff by denying he had made a gift of real estate to Plaintiff.


   13.        Defendant Jones, in his individual capacity, negotiated with Defendant

Jason Kemp, whose wife owned the residence at 8647 Timber Pl, San Antonio, TX

78250. Defendant Jones then instructed, Defendant Donbavand, in his individual

capacity and outside the scope of corporate business to prepare the necessary

documents so he, Jones could purchase the residence for the Plaintiff.
   14.        Defendant Donbavand, while a business partner of Defendant Jones and

also an agent of Defendant FMP, routinely served Defendant Jones as a personal

aide and routinely took orders from Jones outside the course and scope of his duties

with the corporate entities to meet the personal demands of Defendant Jones,

notwithstanding if the corporate best interests were served.



   15. Defendant Kemp, also a business partner of Defendant Jones, took orders and

assumed duties outside the course and scope of the corporate entities upon demand

from Defendant Jones the President & CEO of Defendant FMP. Defendant Jones

treats the corporate entities as his “piggy bank” and Defendants Donbavand and

Kemp, as his personal aides.



   16.        Defendant Kemp routinely succumbs to the personal demands of

Defendant Jones outside the best interests of the corporate business as in this case to

sell him the residence at 8647 Timber Pl, San Antonio, TX 78250, so he could gift the

property to the Plaintiff in consideration for her assisting in his personal legal matters.



   17.               While Defendant Donbavand was completing the necessary

documents, again outside the course and scope of corporate business, Defendant

Jones requested that Plaintiff move into the house, orally gifting her the house, a

present gift. Plaintiff in reliance of his oral promised moved into the house with the

consent of Defendant Kemp and the request of Defendant Jones and made valuable

and permanent improvements in reliance of Defendant Jones promise to her.



                                                                                              4
   18.       Plaintiff incurred moving expenses as well as expenses in making

permanent improvements to the residence to make it habitable. The residence is still

in need of significant repairs. An inspection was ordered by the defendants as further

proof of Defendant Jones’ purchase with intention to make a gift.



   19.       Thereafter, Defendant Jones, fired Plaintiff, notwithstanding her recent

promotion based on meritorious work.. Defendant Jones demanded the other

defendants Defendant Peter Donbavand and Defendant Jason Kemp evict Plaintiff

from the house he had given her. The wrongful eviction proceedings were abated,

as the justice of the peace court lacks jurisdiction to rule on the petition for eviction in

that title to the property is at issue. The wrongful eviction proceedings are outside the

course and scope of corporate business.




   20.       Defendants continued to harass the Plaintiff by wrongfully repossessing

her car. Plaintiff had clear title to her 2005 Mini Cooper. Jones promised to repair

her car. An ambiguous payment plan was put in place. However, in retaliation for

claiming her rightful title to her house, Jones has deprived Plaintiff of a necessity, of

transportation to seek employment. During the repossession process, Jones

terrorized her by sending strangers to ring her doorbell, all while he owns a million

dollars worth of automobiles, and spends a great deal of his time in the Dominican

Republic.
   21.         Plaintiff had an exemplary employment record before being hired by

Defendants FMP and ALL JONES, LLC. Immediately before being fired by

Defendants, Faire had been given a raise in pay and been entrusted with additional

duties. Plaintiff was fired solely because Plaintiff refused to continue to perform

employment duties that were not in furtherance of the corporate business and

because of Defendant Jones’ demands for demeaning sexual acts and explicit threats

to fire her if she didn’t submit.


   22.         Plaintiff seeks actual damages as a result of the sexual harassment and

discrimination, which include, but are not limited to back pay from the date of quid pro

quo retaliation until the date of trial. Plaintiff also seeks future pay in lost earnings and

benefits including the repossession of her automobile lost as a result of her unlawful

termination.



   23.         Plaintiff also seeks damages for past and future mental anguish as a

result of Defendant Jones explicitly forcing her to choose between the sexual abuse

he was demanding of her and her livelihood.



   24.         Defendant Jones acted with malice toward Plaintiff in that Jones

exhibited conscious indifference to consequences Plaintiff might suffer separate and

apart from the damages suffered as a result of the retaliation. Defendant Jones, as

President and CEO, has inflicted additional injuries by circulating malicious rumors

about the Plaintiff at corporate headquarters. Plaintiff therefore seeks exemplary

damages.


                                                                                                6
                          COUNT 1- ORAL GIFT OF REAL ESTATE


   25.         On or about March 27, 2013, when Plaintiff Faire was temporarily living

in the Dominican Republic at the request of Defendant Jones, taking care of Jones’

child Astin, working on a 24/7 hour basis, Defendant Jones promised to buy a home

and gift it to Plaintiff upon their return to San Antonio, Bexar County, Texas.

         26.   On or about July 20 2014, Plaintiff moved into the house at 8647 Timber

 Pl, San Antonio, Texas 78250, that Defendant Jones gifted her in his individual

 capacity but with the knowledge and consent of all Defendants. Plaintiff is still

 living at her home, taking possession under the present gift.



         27.   Plaintiff has made permanent and valuable improvement to the home

 based on the reliance of the gift made to her by Defendant Jones as an individual.



         28.   It was reasonable for Plaintiff to rely on Defendant Jones’ promise of an

 oral gift of real estate based on Defendant Jones’ financial resources, including but

 not limited to ownership in franchises of Zio’s Italian Kitchen, Buffalo Wild Wings,

 Don Pablo’s Big Tex Bold Mex, Furr’s, Little Ceasar’s and Smashburger.



          29. Further, Defendant Jones boasts of having presently one million dollars

 worth of cars and extensive real estate holdings in the state. In other judicial

 proceedings, Defendant Jones bragged about owning 150 businesses and having

 financial resources to “buy” a young lady from a brothel for $10,000.00 in the

 Dominican Republic where he also has extensive real estate holdings.
       30. Defendant Jones informed the Plaintiff that he was buying the house from

Defendant Kemp, and that at closing, he would give her full title and interest to the

home. Defendants Jones further promised the closing would take place immediately

upon the reaching of an agreement on the final price and other terms. A final

purchase price was reached between Defendant Jones and Defendant Jason Kemp.

All terms for the sale of the house were reached by buyer and seller, and having

absolutely nothing to do with the business of the corporate entities, parties herein



       31. Defendant Jones negotiated all the terms of the real estate purchase to

make a present gift of real estate to Plaintiff. Defendant Jones, Defendant Kemp,

and Defendant Donbavand knew the house located at 8647 Timber Pl, San Antonio,

TX 78250 purchased from Kemp’s wife, Tara Kemp, was a gift of real estate to the

Plaintiff. Defendant Donbavand ordered an inspection of the home in furtherance of

a prompt closing, all outside of the course and scope of corporate business..



     32.    Defendant Jones made this gift to Plaintiff as an individual and not as

President & CEO of the other corporate defendants. Defendant Jones purchased

the home from Defendant Kemp as an individual and not as a transaction within the

course and scope of corporate business.



     33.    Defendant Jones ordered Defendant Donbavand to complete the

necessary documentation and transactions outside the course and scope of



                                                                                        8
 corporate business. Defendant Donbavand routinely acts as Defendant Jones’

 personal aide to carry out his orders regarding personal matters. Defendant

 Donbavand is experienced in real estate transactions and worked to completing the

 necessary documents. In the meantime, in a fit of retaliation, Defendant Jones

 changed his mind about the gift. Plaintiff has been living in the house for eight

 months.



         34.   Plaintiff asserts this oral gift of real estate must be enforced in equity as

 the facts herein establish a gift of real estate, notwithstanding the requirements of

 the statute of frauds.

                                    COUNT 2 – Conspiracy



         35.   Defendants Peter Donbavand and Jason Kemp, as individuals acting

outside their corporate duties, assisted Defendant Jones in conduct which they knew

amounted to a commission of a tort or wrongful acts against the Plaintiff, and

specifically acting to rescind the oral gift of real estate to Plaintiff



      36.      Defendant Donbavand and Defendant Kemp acted with intent to assist

Defendant Jones in his wrongful acts toward Plaintiff of attempting to rescind the

present gift of real estate.

   37.         Defendant Donbavand and Defendant Kemp’s assistance to Defendant

Jones and their own related conduct was a substantial factor in the breach of the

present gift Defendant Jones made to Plaintiff.
                 COUNT 3 QUID PRO QUO SEXUAL HARASSMENT


   38.       Plaintiff was an employee of Defendants FMP, ALL JONES and their

subsidiaries, and her duties were to serve as a personal assistant to the Defendant

Allen J. Jones, the President and CEO of Defendant FMP. Plaintiff was a self-

supporting divorced woman with no financial resources other than her wages. Plaintiff

also had an exemplary work history prior to working for Defendants.



   39.       Plaintiff raises this claim under Tex. Lab. Code Ann. §§ 21.001, .051

(West 1996), which prohibits discrimination on the basis of sex.


   40.       On or about January 21, 2013 Defendant Jones made sexual advances

toward Plaintiff, a very attractive woman. Defendant Jones then demanded physical

conduct of a sexual nature. Defendant Jones’s demands escalated and the mental

abuse was so extreme that it prevented Plaintiff from defending herself.


   41.       Defendant Jones made it cleared to the Plaintiff that continued

employment as well as other job benefits were conditioned on her acceptance of the

continued sexual demands of Defendant Jones.


   42.       At the time of the harassment, Defendant Jones was the President and

CEO of the Food Management Partners, a Texas LLC. At all times, Defendant

Jones held himself out to Plaintiff and to the public, as a very powerful business man,

and owner of 150 businesses. Defendant Jones instilled fear of his financial power

on Plaintiff. There was no recourse available to the Plaintiff to complain.


                                                                                          10
   43.       Plaintiff was harmed by the physical sexual conduct perpetrated against

her by Defendant Jones. Plaintiff’s harm was directly and proximately cause by

Defendant Jones sexual harassment. When Plaintiff was mentally well enough to,

she refused to further submit to Defendant Jones’ inappropriate requests she was

fired on or about August 31, 2014.


   44.       Plaintiff seeks compensatory damages for lost wages, lost benefits and

future employment opportunities based on her traumatic experience at the hand of

Defendant Jones.


   45.       Plaintiff seeks exemplary damages based on Defendant Jones’s history

of sexual harassment of others and including the purchase of a female as if she was

merely chattel.



   46.       Further, Plaintiff seeks exemplary damages against Defendant

Donbavand and Defendant Kemp, as her injury resulted from Defendants’ malice,

which entitles Plaintiff to exemplary damages under Tex. Civ. P. & Remedies Code

section 41.003(a).



                                     JURY DEMAND

   47. Plaintiff has demanded a jury trial and tendered the appropriate fee with her

original petition. The jury trail has been set for November 2, 2015.
                                    CONDITIONS PRECEDENT


   48. All conditions precedent to plaintiff’s claim for relief have been performed or

have occurred.


                                OBJECTION TO ASSOCIATE JUDGE


       49.       Plaintiff objects to the referral of this case to an associate judge for

hearing a trial on the merits or presiding at a jury trial.


                                                 PRAYER

        For these reasons, Plaintiff asks that Defendants be cited to appear and

answer and, on final trial, that Plaintiff be awarded a judgment against Defendants for

the following:


        a.       Exemplary damages

        b.     Economic and non-economic damages including, but not limited to back
             pay, front pay, severance pay, specific performance regarding the gift
             purchase of a home (or its monetary equivalent).

        c.       All the remedies afforded by Tex. Lab. Code Ann. 21.001

        c.       Prejudgment and postjudgment interest.

        d.       Court costs.

        e.       Reasonable and necessary Attorney’s fees

        f.       All other relief to which Plaintiff is entitled.




                                                                                            12
                                     Respectfully submitted,

                                       LAW OFFICE OF OLGA BROWN
                                       111 Soledad, Suite 1725
                                         San Antonio, Texas 78205
                                         210/226-1550 telephone
                                         210/226-1884 facsimile
                                         Argyle2@sbcglobal.net


                                       By: /s/ Olga Brown_________
                                            OLGA BROWN
                                            State Bar No. 03155500
                                            Attorney for Plaintiff



                          CERTIFICATE OF SERVICE

       I do hereby certify that on the 10th day of March 2015, in accordance with
the TEXAS RULES OF CIVIL PROCEDURE, a true and correct copy of the above and
foregoing Plaintiff’s Fourth Amended Original Petition was furnished to:

    Christine E Reinhard
    SCHMOYER REINHARD LLP
    17806 IH 10 West, Suite 400
    San Antonio, Texas 78257
                                           /s/ Olga Brown_______
                                           OLGA BROWN
Tab 5
                               CAUSE NO. 2014-CI-16674


CEARTH FAIRE                                       §                       IN THE DISTRICT
Plaintiff                                          §
                                                   §
V.                                                 §
                                                   §           150TH JUDICIAL DISTRICT
FMP SA MANAGEMENT GROUP,                           §
LLC, D/B/A FOOD MANAGEMENT                         §
PARTNERS, LLC,                                     §
ALL JONES, LLC, ALLEN J JONES,                     §
INDIVIDUALLY, AND                                  §
PETER DONBAVAND,                                   §
INDIVIDUALLY                                       §
                                                   §
Defendants                                         §             BEXAR COUNTY, TEXAS


          PLAINTIFF’S MOTION FOR RECONSIDERATION/NEW TRIAL


TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES PLAINTIFF, CEARTH FAIRE, who herein requests this

Court to reconsider this Court’s granting of Defendants’ Rule 91a Motion to

Dismiss her claims of oral gift of real estate and conspiracy. In support of such

request Petitioner would show this Court as follows:



                           I. Factual Background of Earlier Motion

        At the March 18, 2015 hearing, Movants based their arguments on

complaints of the pleadings more in the light of a no-evidence summary motion

or request for special exception relief. This is not the basis for determining

whether Petitioner’s causes of action have merit at this particular stage of

litigation.



_____________________________________________________________________________________________   1
PLAINTIFF’s Motion for Reconsideration. /New Trial
        Petitioner clearly pled each element for her cause of action for oral gift of

real estate and conspiracy to defraud by succinctly and factually addressing each

element of her claims. Whether or not those facts support her allegations is a

matter for another motion in the future. At this stage, the reasonable inferences

reasonably drawn from them is sufficient to for this court to deny the Rule 91a

Motion. But, more importantly, Movants failed to properly plead their own Motion.



                 II. Contents of Motion Fails to Identify Cause of Action
                                  Challenged by Movant


        The Movants failed to meet the requirements of the Dismissal Rule.

On February 3, 2015, Defendants filed an Amended Motion for Partial Dismissal

of Plaintiff’s claim of promissory estoppel. But prior to the hearing, Plaintiff had

timely filed her Fourth Amended Original Petition, eliminating the cause of action

for promissory estoppel, and included a claim for Oral Promise of Real Estate,

separate and distinct from promissory estoppel as a cause of action.

        Movant’s motion did not include a challenge to the new cause of action.

TRCP 91a: Dismissal of Baseless Causes of Action clearly makes strict

requirements of the Movant. This requirement is not one of an onerous nature.

        Movants were simply required to meet the requirements of TRCP 91a.2

which mandates that movant identify each cause of action to which the motion is

addressed. Further, movant must state specifically, the reasons the cause of

action has no basis in law and no basis in fact or both.



_____________________________________________________________________________________________   2
PLAINTIFF’s Motion for Reconsideration. /New Trial
        Movants failed to do both. Instead and mistakenly, Movants argued the

cause of action of promissory estoppel, which was no longer a part of the Fourth

Amended Original Petition, the live pleadings.



             III. Movants Merely Argued Evidence, Contrary to Rule



        Movants were further mistaken at the time of the hearing by arguing

evidence regarding Plaintiff’s claims. It is undisputed that Rule 91a.7 mandates

that the court may not consider evidence in ruling on the Motion. The court must

decide the motion based solely on the pleading of the cause of action. The

pleading of the oral gift of real estate was unchallenged in the amended

dismissal motion, therefore the claim must stand and proceed to a trier of fact.

        Movants further failed to plead and prove an award of attorney fees. It is

also a requirement of the Rule. This court has properly stricken the award from

Movant’s order. Likewise, this court should also deny their motion to eliminate

Petitioner’s claim for oral gift of real estate.



              IV. Movants Failed to Address Individual Conspirators Acts

        Movants again failed to address the cause of action of conspiracy that was

properly plead by Petitioner. In their Amended Motion for Dismissal of

Conspiracy, they address the issue of conspiracy as being barred by Intra-

Corporate Immunity Doctrine. After Petitioner amends her pleadings and alleges



_____________________________________________________________________________________________   3
PLAINTIFF’s Motion for Reconsideration. /New Trial
that each defendant was acting outside the scope of the corporate responsibility,

Movant failed again to address the issue in his Amended Motion 91a which

requires specificity in the challenges to the cause of action. Movants failed to

specifically state the reason(s) there is no basis in law or no basis in fact or both.

        Movants were required by to include in the contents of their motion a

challenge to the individual acts of each defendant. A conclusory statement of

an alleged affirmative defense is not sufficient to meet the requirements of

Rule 91a.2.

        Petitioner is prepared to challenge Movants’ slide show of misstatements

of law and of facts and presented to this court. Movants’ email traffic supports

Petitioner’s claims of the individual acts of conspiracy in relation to the Defendant

Jones’ oral promise of real estate to Petitioner.



                                           CONCLUSION

        Movants’ counsel’s own words at time of hearing should persuade this

court to reconsider the granting of their Motion to Dismiss. Mr. Justin Barbour’s

own words were as follows:



        “……just as we’re bound by plaintiff’s live pleadings, in determining

whether or not the Rule 91a motion should be granted, I believe the plaintiff

should be as well….”




_____________________________________________________________________________________________   4
PLAINTIFF’s Motion for Reconsideration. /New Trial
        The Plaintiff’s live pleadings include the cause of action of oral gift of real

estate. The contents of Movants’ Amended Rule 91a motion do not challenge

that specific cause of action. Further, the Movants’ live pleadings also do not

specifically challenge the conspiracy action.



        The Movants had the burden to properly plead their Rule 91a motion by

simply identifying in their motion each cause of action they challenge and state

specifically the reasons the cause of action has no basis in law or in fact or both.

Movants failed to meet this burden.

        Movants are in agreement, parties are bound by their pleadings.

Movants’ pleadings do not support a granting of the motion. Defendants’ self-

serving interpretation of Plaintiff’s pleadings do not meet the strict requirement of

the Rule. This court therefore should reconsider its ruling in this matter and deny

Defendants’ Motion to Dismiss.

        Plaintiff seeks attorneys fees and costs accordingly, and respectfully

requests the Court grant her attorney fees and costs in defending this matter.



                                          PRAYER

        WHEREFORE ALL PREMISES CONSIDERED , Plaintiff Faire prays that

after notice and hearing, this court reconsider its original judgment, deny

Defendants’ Motion to Dismiss, and, in the alternative, grant an Order for New

Trial. Plaintiff prays for attorneys’ fees and costs. Plaintiff prays for all other and

further relief to which she is entitled.



_____________________________________________________________________________________________   5
PLAINTIFF’s Motion for Reconsideration. /New Trial
                                            Respectfully submitted:

                                            By:    _/s/ Olga Brown___________
                                                    LAW OFFICES OF OLGA BROWN
                                                   OLGA BROWN
                                                   State Bar No. 03155500
                                                   111 Soledad, Suite 1725
                                                   San Antonio, Texas 78205
                                                   Telephone: 210/226-1550
                                                   Telecopier: 210/226-1884
                                                   Argyle2@sbcglobal.net
                                                   Attorney for Plaintiff


                                  NOTICE OF HEARING

        IT IS HEREBY ORDERED that the above styled and numbered cause is

set for hearing before Judge Antonia Arteaga on the 28th day of April 2015 at

11:30 a.m., 57th Judicial District Court, Bexar County Courthouse, San Antonio,

Texas.

        SIGNED this ______ day of April, 2015.


                                                        ________________________
                                                        HON. ANTONIA ARTEAGA


                               CERTIFICATE OF SERVICE


       I certify that a true and correct copy of the above and foregoing Motion for
Reconsideration was served on each attorney of record or party in accordance
with the Texas Rules of Civil Procedure on this 21st day of April 2015.
       :
                                                   /s/ Olga Brown_______
                                                   OLGA BROWN




_____________________________________________________________________________________________   6
PLAINTIFF’s Motion for Reconsideration. /New Trial
Tab 6
    Rule 91A Motions to Dismiss                                                                                            Chapter 4




                                                     TABLE OF CONTENTS

    I          Legislative History of Rule 9la                                                                                             .1
          A          Statutory Foundation for Rule 91 a
               1.         The Legislature's Sketch of Rule 9la.                                                                         ..... 1
               2..        Mandatory Award of Attorney's Fees to Prevailing Pruty .                                                         .1
          B          Adoption of Rule 9la .....                                                                                     . .... 2
    II         Nuts and Bolts of a Rule 91 a Motion to Dismiss                                                                               3
          A          Scope of Rule 9la's Application ....                                                                         ........... 3
          B.         Rule 9la's Basis for Dismissal .                                                                         ............. 4
               1          No Basis in Law .                                                                                                  4
                     a      A claim may be dismissed when the cause of action alleged is not recognized by Texas law.     . ................ 4
                     b      A claim may be dismissed based on the facts alleged in the pleading..                                            4
                     c.     A claim may be dismissed based on exhibits attached to any pleadings pursuant to Rule. 59 .                      5
               2.         No Basis in Fact.                                                                                                  5
          C.         Rule 91 a Deadlines                                                                                                   .5
               I.         Filing the Motion                                                                                            ... 5
               2          Setting a Heming ..... .                                                                                   ....... 5
               3.         Responding to the Motion .                                                                            ············· 6
               4.         Obtaining a Ruling on the Motion .                                                                             ..... 6
          D          ContentsofaRule9laMotion                                                                                           ... 6
          E          Mandatory A wrud of Attomey Fees                                                                                       6
    III              Will Rule 9la Prove to be a Usefol Tool? ..                                                                           .6




L
     Rule 91A Motions to Dismiss                                                                           Chapter 4




                                      TABLE OF AUTHORITIES

     Cases
     Birdo v Williams, 859 S.W2d 571 (Tex. App-Houston (!st Dist] 1993, no writ)...                                      5
     Boyles v. Kerr, 855 S..W.2d 593 (I ex. 1993)                                                                       .4
     Centennial Ins v. Commercial Union Ins, 803 S.W.2d 479 (Tex. App -Houston [14th Dist] 1991, no writ)                 3
     City of Keller v. Wilson, 168 S.WJd 802 (Tex. 2005)                                                           ...... 4
     Delgado v Methodist Ho.sp, 936 S W2d 479 (Tex. App -Houston [14th Dist] 1996, no     WI it)                   ....... 5
     Fort BendCountyv Wilson, 825 S W2d 251 (Tex. App . -Houston [14th Dist] 1992, no writ).                            .3
     GTE Comm'n Sys. v. Janner, 856 S.W.2d 725 (Tex . 1993)...                                                  . ... .A
     Hamilton v. Pechacek, 319 S.W 3d 801 (Tex. App-Fort Worth 2010, no pet)                                             4
     Moselq v Hernandez, 797 S. W 2d 240 (Tex. App -Corpus Christi 1990, no writ)                                   ..... 3
     Nath v Texas Children's Hosp, 375 S.W.3d 403 (Tex. App -Houston [14th Dist] 2012, pet filed)                       .5
     Scott v. Gallagher, 209 S WJd 262 (Tex. App -Houston [!st Dist] 2006, no pet)                                 A, 5
     Tex &NewOrleansRR Co v Compton, 136S.W2d 1113(1940)                                                           ...... 5
     Winters v. Parker, 178 S W3d 103 (Tex App . -Houston [!st Dist] 2005, no pet)                                    ... 7
     Statutes
     TEX Crv PRAC &REM.CODE§ 14002 .                                                                                   .3
\'
     TEX crv. PRAC. & REM. CODE § 14 . 003                                                                          3,4
     TEX Gov' I CODE § 22 .004(g) .                                                                                 3,5
     Rules
     FED R Crv p 12(b)(6) .                                                                                            .3
     TEX R crv p 13.                                                                                                     4
     TEX R Crv p 47(a).                                                                                                 5
     TEXR Crv p 91a . .                                                                                      passim
     Session Laws
     Act of May 25, 2011, 82nd Leg., R.S., ch. 203 (HB 274} .                                                    . I, 6
     Articles
     Angela Morris, Texas Lawyer Blog (Nov 16, 2012), http://texaslawyertypepad . com/texas_ lawyer_blog
       /2012/11 /high-court-approves-rules-for-dismissal-expedited-proceedings . html .                             . .6
     Justices Jane Bland, Bill Boyce, and Greg Perkes, What's Appealing About the New Di.smissal and Expedited
       Trial Rules?, presented at the 23rd Annual Conference on State and Federal Appeals, June 13-14, 2013             3
     !Ort Reform Clo.sing the Lottery, THE ECONOMIST, Dec. IO, 2011; see also Press Release fiom the Office of
       Gov Rick Perry, Lawsuit Reforms Cut Down on Frivolous Claims, Expedite Justice for the Deserving (July
       27, 2011 ), http://governor .state tx us/news/press-release/I 6430/ .                                            I




                                                            ii
    Rule 91A Motions to Dismiss                                                                            Chapter 4


                                                                   SECTION 1.01 Amends Section 22 . 004,
    RULE 91A MOTIONS TO                                            Government Code, by adding Subsection
    DISMISS                                                        (g), as follows:

    I.     LEGISLATIVE HISTORY OF RULE 91A                           (g)    The supreme comt shall
           Earlie1 this yea1, the Texas Sup1eme Court                adopt rules to p1ovide fo1 the
    app1oved Texas Rule of Civil Procedme 9la, which                 dismissal of causes of action that
    allows defendants to seek dismissal of any cause of              have no basis in law 01 fact on
    action that has no basis in law 01 fact                          motion and without evidence.
           Rule 9la introduces Texas lawye1s to a new                The mies shall provide that the
    motion to dismiss that is one of the many production             motion to dismiss shall be
    of House Bill 274, which became effective on                     granted 01 denied within 45 days
    Septembet l, 2011. 1 House Bill 274 gained national              of the filing of the motion to
    attention as a "loser pays" tOJt refotm law intended to          dismiss The mies shall not apply
    streamline litigation and discourage ftivolous                   to actions under the Family Code
    lawsuits . 2 To accomplish these goals, the Legislatme
    enacted a statute requesting that the Texas Supreme       2     Mandatory Awrud of Attorney's Fees to
    Comt to draft and adopt mies creating a new motion              Prevailing Patty
    to dismiss with a mandato1y award of attorney's fees            The second statute added by House Bill 2 74
    to the prevailing patty.                                  provides fo1 a mandato1y award of attorney's fees to
           Rule 9la's motion to dismiss p1ovides an           the prevailing patty
    oppo1tunity for a defendant to obtain an expeditious
    dismissal of meritless causes of actions Although              SECTION 1 02.. Amends Chapter 30,
    Rule 91 a provides litigators with a potentially useful        Civil Practice and Remedies Code, by
    tool, the rule's mandato1y awrud of attorney's fees to         adding Section 30 . 021, as follows:
    the prevailing pa1ty will dete1 many from using its
    procedures rathe1 than othe1, less expeditious,                  Sec 30021           AWARD OF
    methods for obtaining a pre-trial dismissal of                   ATTORNEY'S            FEES      IN
/
I   metitless claims                                                 RELATION         TO     CERTAIN
'                                                                    MOTIONS          TO     DISMISS.
    A..     Statutory Foundation for Rule 91a                        Requires the comt, in a civil
            House Bill 274 adds two statutes-section                 proceeding, on a ttial comt's
    22 004(g) in the I exas Government Code and section              granting 01 denial, in whole 01 in
    30 . 021 in the Texas Civil Practice and Remedies                prut, of a motion to dismiss filed
    Code-that lay the foundation for Rule 91 a and its               unde1 the mies adopted by the
    mandatmy awrud of attorney's fees                                supreme comt under Section
                                                                     22 .004(g), Government Code, to
    1.     The Legislature's Sketch of Rule 9la                      awrud costs and ieasonable and
          The first statute added by House Bill 274 gives            necessary attorney's fees to the
    the Texas Supreme Comt the task of adopting mies                 prevailing patty. Provides that
    creating a motion to dismiss claims that have no basis           this section does not apply to
    in law 01 fact:                                                  actions by 01 against the state,
                                                                     other governmental entities, 01
                                                                     public officials acting in theiI
                                                                     official capacity or under colo1 of
                                                                     law
    1
       See Act of May 25, 2011, 82nd Leg., RS, ch
    203 (HB 274)                                                   In response to these statuto1y directives, the
                                                              Texas Supreme Comt adopted Rule 91 a.
    2     See Tort Reform   Clo.sing the Lottery, IHE
    ECONOMIST, Dec 10, 2011; see also Press Release
    from the Office of Gov Rick Perry, Lawsuit
    Reforms Cut Down on Frivolous Claims, Expedite
    Justice for the Des·erving (July 27, 2011),
    http://govemor state tx us/news/press-
    release/16430/
            Rule 91A Motions to Dismiss                                                                        Chapter 4


            B..    Adoption of Rule 91a
                   Ihe Texas Supreme Court adopted Rule 9la on              (a) Ihe court may not rule on a
            February 12, 2013.. 3 Rule 9la provides the following               motion to dismiss if, at least 3
            rules:                                                              days before the date of the
                                                                                hearing, the respondent files a
                  91a. Dismissal of Baseless Causes of                          nonsuit of the challenged cause of
                  Action                                                        action, or the movant files a
                                                                                withdrawal of the motion.
                  91a .. 1 Motion and Grounds.. Except in
                  a case brought under the Family Code or                   (b) If the respondent amends the
                  a case governed by Chapter 14 of the                          challenged cause of action at least
                   I exas Civil Practice and Remedies Code,                     3 days before the date of the
                  a party may move to dismiss a cause of                        heating, the movant may, before
                  action on the grounds that it has no basis                    the date of the hearing, file a
                  in law or fact. A cause of action has no                      withdrawal of the motion or an
                  basis in law if the allegations, taken as                     amended motion directed to the
                  true, together with inferences reasonably                     amended cause of action.
                  drawn from them, do not entitle the
                  claimant to the relief sought A cause of                  (c) Except by agreement of the
                  action has no basis in fact if no                             parties, the court must rule on a
                  reasonable person could believe the facts                     motion unless it has been
                  pleaded .                                                     withdrawn or the cause of action
                                                                                has been nonsuited in accordance
                  91a.2 Contents of Motion .. A motion to                       with (a) or (b) In ruling on the
                  dismiss must state that it is made pursuant                   motion, the court must not
                  to this rule, must identify each cause of                     consider a nonsuit or amendment
                  action to which it is addressed, and must                     not filed as permitted by
                  state specifically the reasons the cause of                   paragraphs (a) or (b)
                  action has no basis in law, no basis in
                  fact, or both                                             (d) An amended motion filed in
                                                                                accordance with (b) restarts the
                  91a.3 Time for Motion and Ruling.. A                          time periods in this rule .
                  motion to dismiss must be:
                                                                        91a ..6      Hearing;      No Evidence
                      (a) filed within 60 days after the first          Considered.. Each party is entitled to at
                           pleading      containing       the           least 14 days' notice of the hearing on the
                           challenged cause of action is                motion to dismiss Ihe court may, but is
                           served on the movant;                        not required to, conduct an oral hearing
                                                                        on the motion. Except as required by
                      (b) filed at least 21 days before the             9la.7, the court may not consider
                          motion is heard; and                          evidence in ruling on the motion and must
                                                                        decide the motion based solely on the
                      (c) gr anted or denied within 45 days             pleading of the cause of action, together
                          after the motion is filed .                   with any pleading exhibits permitted by
                                                                        Rule 59
                  91a.4     Time for Response..       Any
                  response to the motion must be filed no               91a . 7 Award of Costs and Attorney
                  later than 7 days before the date of the              Fees Required.. Except in an action by or
                  hearing.                                              against a governmental entity or a public
                                                                        official acting in his or her official
                  91a.5   Eflect of Nonsuit or                          capacity or under color of law, the court
                  Amendment; Withdrawal of Motion.                      must award the prevailing party on the
                                                                        motion all costs and reasonable and
I"                                                                      necessary attorney fees incurred with
            3
               See TEX R Clv P 91 a, comment to 2013
'-.,-----
            change                                                      respect to the challenged cause of action



                                                                    2
        Rule 91A Motions to Dismiss                                                                                   Chapter 4


               in the trial court The court must consider           by Rule 12(b)(6) of the Federal Rules of Civil
               evidence regarding costs and fees in                 Procedure because it allows a defendant to move for
~­             determining the award                                dismissal without filing a special exception and then a
I                                                                   summary judgment. 4 Unlike Rule 12(b)(6), which
               91a .. 8 Eflect on Venue and Personal                merely allows a party to file a motion asserting that
               Jurisdiction.      This rule is not an               the opposing party's pleading does not state a claim
               exception to the pleading requirement of             upon which relief can be granted, 5 Rule 9Ia contains
               Rules 86 and I 20a, but a party does not,            a number of rules specifically governing its motions
               by filing a motion to dismiss pursuant to            to dismiss
               this rule or obtaining a ruling on it, waive
               a special appearance or a motion to                  A.    Scope of Rule 91a 's Application
               transfer venue. By filing a motion to                      Rule 9Ia generally applies to all civil
               dismiss, a party submits to the court's              proceedings with two exceptions First, as required
               jurisdiction only in proceedings on the              by the Legislature, Rule 9Ia does not apply to cases
               motion and is bound by the court's ruling,           brought under the F amity Code . 6 Second, Rule 9 I a
               including an award of attorney fees and              does not apply to inmates' in /Olma pauperis
               costs against the party .                            lawsuits, which are governed by Chapter I 4 of the
                                                                    Texas Civil Practice and Remedies Code 7
               91a . 9         Dismissal      Procedure             (Chapter I 4 contains its own distinct dismissal
               Cumulative.. This rule is in addition to,            mechanism 8)
               and does not supersede or affect, other
               procedures that authorize dismissal.                 4
                                                                       See, e g, Justices Jane Bland, Bill Boyce, and
               Comment to 2013 change: Rule 9la is a                Greg Perkes, What's Appealing About the New
                                                                    Dismissal and Expedited Trial Rules?, presented at
               new rule implementing section 22. 004(g)
                                                                    the 23rd Annual Conference on State and Federal
               of the Texas Government Code, which                  Appeals, June 13-14, 2013, at I, 7-10 (citing Fort
               was added in 20 I I and calls for rules to           Bend County v Wilson, 825 S.W2d 251, 253 (Tex
               provide for the dismissal of causes of               App -Houston [I 4th Dist] I 992, no writ);
I              action that have no basis in law or fact on          C'entennial Ins v. Commercial Union Ins , 803
    '          motion and without evidence. A motion                S.W2d 479, 482 (Tex. App.-Houston (14th Dist]
               to dismiss filed under this rule must be             1991, no writ); and Moseley v Hernandez, 797
               ruled on by the court within 45 days                 S W 2d 240, 242 (Tex App -Corpus Christi I 990,
               unless the motion, pleading, or cause of             no writ)
               action is withdrawn, amended, or                     5
                                                                         FED R Clv P 12(b)(6).
               nonsuited as specified in 91 as. If an
               amended motion is filed in response to an            6
                                                                       TEX R C!V P. 9la I; TEX Gov'r CODE §
               amended cause of action in accordance                22.004(g) ("The rules shall not apply to actions
               with 91a5(b), the court must rule on the             under the Family Code . ").
               motion within 45 days of the filing of the           7
               amended motion and the respondent must                    TEX. R Clv p 9la I; '"e TEX. C!V PRAC &
                                                                    REM CODE§ 14 . 002
               be given an opportunity to respond to the
               amended motion The term "hearing" in                 8
                                                                       TEx. CIV PRAC. & REM CODE§ 14 003 Section
               the rule includes both submission and an             14 003 allows for dismissal of an inmate's claim ifa
               oral hearing      Attorney fees awarded              court finds that the allegation of poverty in the
               under 9Ia.7 are limited to those                     affidavit or unsworn declarations is false, the claim
               associated with the challenged cause of              is frivolous or ·malicious, or the inmate filed the
               action, including fees for preparing or              required affidavit or unsworn declaration knowing
               responding to the motion to dismiss .                that it was false Id. § 14 003(a) In determining
                                                                     whether a claim is frivolous or malicious, a trial
                                                                    court may consider whether the claim's realistic
        II..   NUIS AND BOLTS OF A RULE 91A
                                                                    chance of ultimate success is slight, the claim has no
               MOTION TO DISMISS                                    arguable basis in law or in fact, it is clear that the
                                                                    party cannot prove facts in support of the claim, or
              Rule 9 I a provides guidelines for a new motion       the claim is substantially similar to a previous claim
        to dismiss, which has been widely compar·ed, and not        filed by the inmate because the claim arises from the
        entirely accurately, to the motion to dismiss allowed       same operative facts



                                                                3
     Rule 91A Motions to Dismiss                                                                                 Chapter 4


     R      Rule 91a 's Basis for Dismissal                       prevents a court from considering evidence . 15 This
            Rule 9ia allows dismissal of any cause of             lack of evidentiary and factual issues focuses a
~'   action that "has no basis in law or fact " 9 This same       court's inquiry under Rule 9la
'    pluase is also used in Rule 13 10 and a substantially              Courts are likely to dismiss causes of action
     similar phrase is used in Chapter l 4ll          Texas       under Rule 91 a in three circumstances: (I) when the
     appellate courts have analyzed the meaning of this           cause of action is not recognized by Texas law;
     phrase in reviewing sanctions imposed under Rule 13          (2) when the pleading alleges facts that negate a
     and dismissals under Chapter 14           The existing       cause of action; and (3) when pleading exhibits,
     jurisprudence regarding these rules and statutes may         attached pursuant to Rule 59, demonstrate that
     provide some guidance in understanding Rule 9la;             claimant is not entitled to the relief sought as a matter
     however, certain distinct differences among the              law.
     schemes undermine the similarities and make direct
     comparisons difficult                                        a      A claim may be dismissed when the cause of
                                                                         action alleged is not recognized by Texas law.
     L      No Basis in Law                                              Courts need not delve into any evidence to
            Under Rule 91a, a claim has no basis in law if        determine whether a cause of action is recognized by
     "the allegations, taken as true, together with               Texas law When a claimant alleges a cause of action
     inferences reasonably drawn from them, do not entitle        that is not recognized by Texas law (e . g ., a claim for
     the claimant to the relief sought." 12 Rule 91a's            negligent infliction of emotional distress), 16 the cause
     analysis of the legal basis for the relief a plaintiff       of action could be dismissed under Rule 9la
     seeks presents a relatively straightforward question:               Interestingly, unlike Rule 13, Rule 91a does not
     Do the allegations in the pleadin& state a cause of          recognize that a claim might have a basis in law if
     action that would authorize relief? 1                        "warranted by good faith argument for the extension,
                                                                                                                   17
            Unlike Rule 13, Rule 91a does not require a           modification, or reversal of existing law.."          The
     trial court to engage in any factual determination           absence of this language may indicate that Rule 91a
     regarding the motives involved in filing the pleaded         provides a more stringent test for a claimant's legal
     allegations 14 Io the contrary, Rule 91a expressly           contentions than Rule 13
     9
(         TEX R Crv p 9lal                                        b      A claim may be dismissed based on the facts
'                                                                        alleged in the pleading
     10
          Rule 13 permits sanctions against an attorneys                 Dismissal under this portion of Rule 9la may
     and parties who file a "groundless" pleading in bad          be appropriate when the pleading, on its face, reveals
     faith or for the purpose of harassment TEX R. Crv            that a claimant is not entitled to the relief sought
     P. 13 Rule 13 defines "groundless" as "no basis in
                                                                  because the alleged facts are legally insufficient to
     law or fact and not warranted by good faith
     argument for the extension, modification, or reversal        provide the claimant with a valid cause of action
     of existing law . " Id                                       Such allegations, even taken as true, would not entitle
                                                                  a claimant to any relief. 18
     11
         TEX CIV PRAC. & REM. CODE § 14 003(a)                           For example, dismissal under Rule 91 a may be
     (stating that in determining whether to dismiss a            appropriate if a plaintiff alleges that by not erecting a
     claim, a court may consider whether "the claim has           railroad crossing sign a railroad company negligently
     no atguable basis in law or in fact" (emphasis               caused an automobile to drive into the sixtieth car of
     added))                                                      a slow-moving train because if the automobile's
     12
          Id                                                      driver could not see the train, he could not have seen
     13
         see Scott v. Gallagher, 209 S.W.3d 262, 266
     (Tex . App-Houston [!st Dist] 2006, no pet);
     Hamilton v Pechacek, 319 SWJd 801, 809 (Tex
                                                                  15
     App . -Fort Worth 2010, no pet) (explaining that a                TEX R Crv P 9la.6.
     claim has no arguable basis in I.aw under Chapter 14         16
     if the claim presents an "indispuiably meritless legal         &e Boyles v Ken, 855 S.W.2d 593, 594 (Tex
     theory")                                                     1993)
                                                                  17
     14
        See GTE Comm 'n Sys. v Tanner, 856 SW 2d                       Compare TEX. R Crv P 9la. l with TEX. R Crv
     725, 731 (Tex. 1993) (explaining that Rule 13 does           p 13
     not allow sanctions unless the pleading is groundless
(_   and is also brought in bad faith or for the purpose of
                                                                  18
                                                                    See City of Keller v Wilson, 168 S.W 3d 802,
     harassment).                                                 811-17 (Tex 2005).



                                                              4
       Rule 91A Motions to Dismiss                                                                                      Chapter 4


       a crossing sign either. 19 These facts, even taken as           court dismisses a claim under Chapter 14 without an
       trne, would not entitle a claimant to any relief'0              evidentiary hearing, appellate courts presume that the
              Rule 91a dismissal is unlikely to be applicable          claim must have been dismissed for having no
       in most cases based on facts alleged in a pleading              arguable basis in law rather than in fact") Rule 91a,
       because in most circumstances, claimants are able to            on the other hand, expressly for bids any evidentiary
       allege facts that satisfy Texas's notice pleading               hearing 26
       requirements21 while avoiding the specificity that                    Absent an evidentiary hearing, one might ask
       could result in dismissal of their claims                       how a court could possibly evaluate whether a
                                                                       pleading advances facts that no reasonable person
       c     A claim may be dismissed based on exhibits                could believe." And if a trial court does dismiss a
             attached to any pleadings pursuant to Rule 59             claim as having no basis in fact, what does that
             Rule 91 a allows courts to consider exhibits              indicate about the attorney who filed the petition?
       attached to a pleading pursuant to Rule 59,2' Thus, if
       the parties simply disagree over the proper                     C      Rule 91a Deadlines
       foterpretation of a document attached to a pleading                    Rule 91 a guarantees a ruling on a motion to
       pursuant to Rule 59, a Rule 91a motion to dismiss               dismiss no later than 45 days from the date the motion
       may provide a procedural vehicle well-suited to                 is filed 28 This deadline, along with others in Rule
       resolving such a dispute.        For example, in an             91 a, promises a speedy resolution of the motion to
       insurance coverage dispute in which the facts are not           dismiss
       disputed and the insurance policy is attached to the
       pleadings, Rule 91a may provide a procedural vehicle                  Filing the Motion
       for obtaining an expeditious ruling on coverage .                     A party must decide whether to file a Rule 91 a
                                                                      motion to dismiss soon after the petition is served
       2     No Basis in Fact                                         The motion must be filed within 60 days after service
             Rule 91 a states that a claim has no basis in fact       of the first pleading containing the challenged cause
       if "no reasonable person could believe the facts               of action. 29 Rule 91a does not provide an exception
       pleaded " 23 This definition seems difficult to apply in       to the due order of pleading requirements for motions
       the absence of any evidence to place the pleaded facts         to transfer venue and special appearances. But a
       in context                                                     party can file and obtain a ruling on a Rule 91 a
(            Neither Rule 13 nor Chapter 14 provide any               motion to dismiss without waivin~ a special
       help with this problematic definition because both             appearance or motion to transfer venue 3
       allow for evidentiary hearings . 24 (Jn fact, when a
                                                                      2     Setting a Hearing
       19
         Id at 816 (citing Tex & New Orleans RR Co v                        The motion to dismiss must be filed at least 21
       Compton, 136 S.W.2d 1113, 1115 (1940))                          days before the motion is heard and may be
                                                                      withdrawn until 3 days before the hearing 31 When
       20   Id
                                                                      25
       21
                                                                           See, e g, SCott, 209 S W .3d at 266
          See TEX. R Crv P 47(a) (stating that a pleading
                                                                      26
       should include "a short statement of the cause of                  TEX. R Clv P. 91a 6 (implementing TEX GOV'!
       action sufficient to give fair notice of the claim             CODE § 22 004(g), which requires implementation of
       involved").                                                    rules for dismissal of causes of action that have no
       22
                                                                      basis in law or fact on motion and without evidence)
            TEX R Crv. p 91a 6
                                                                      27
       23
                                                                        Birdo v Williams, 859 S.W.2d 571, 572 (Tex
            Id                                                        App-Houston [!st Dist] 1993, no writ) ("When
       24
                                                                      the trial court, as in the present case, dismisses a
           see Nath v Texas Chi!dren'.s Hosp, 375 S.WJd               cause [pursuant to Chapter 14] without a fact
       403, 427 (Tex. App.-Houston [14th Dist] 2012,                  hearing, the trial court could not have determined the
       pet. filed) (explaining that a trial court may examine         suit had no arguable basis in fact" (emphasis
       the facts and circumstances at the time of filing the          added))
       petition in order to determine whether a claim is
       without evidentiary support, i.e., has no basis in fact        28
                                                                           IEX.R CIV P 91aJ(c)
       or law); Delgado v. Methodist Hosp, 936 S W.2d
                                                                      29
       479, 487-88 (Tex. App.-Houston [14th Dist]                          TEX. R CIV. p 91aJ(a)
       1996, no writ) (finding a claim to be groundless
(___   under Chapter 14 when the plaintiff presented no
                                                                      30
                                                                           TEX R CIV P 9!a.8.
       evidence of"extreme and outrageous" conduct) .                 31
                                                                           TEX R Clv P 91a 3(b), 9la 5(a)


                                                                  5
             Rule 91A Motions to Dismiss                                                                                        Chapter 4


             setting a Rule 9la hearing, a paity should be awaie             determination to the contents of the motion to
             that the trial court's deadline to rnle on the motion is        dismiss
    r--      calculated from the date the motion is filed, not from
1

             the date of the hearing 32 The court is not required to         E..    Mandatory Award of Attorney Fees
             conduct an oral hearing on the motion 33                               Rule 9la includes a mandatory award of"costs
                                                                             and reasonable and necessaiy attorney fees incurred
             3..    Responding to the Motion                                 with respect to the challenged cause of action in the
                    A respondent must file its response to the               trial court" to the prevailing party 41 This provision
             motion no later than 7 days before the motion is                implements section 30 .021 of the Civil Practice &
             heaid .34 Up until 3 days before the motion is heard, a         Remedies Code, which was enacted by House Bill
             claimant may either nonsuit or ainend the challenged            274 42
             cause of action 35                                                     In the original version of House Bill 274,
                    If the respondent ainends the challenged cause           section 30 021 would have "authorized" a tiial court
             of action at least 3 days before the date of the hem ing,       to award costs and attorney's fees However, during
             the movant may withdraw the motion or file an                   the legislative process, the Legislature changed this
             ainended motion at any time before the hearing 36               discretionaiy awaid of costs and attorney's fees to a
             Filing an ainended motion in response to an amended             mandatory award
             cause of action, restarts Rule 9la's time periods . 37                 In speaking about Rule 9la, one Texas
                                                                             Supreme Court justice has recognized that the
             4..    Obtaining a Ruling on the Motion                         mandatory award of attorneys' fees may affect the
                    Unless the movant timely withdraws the motion            frequency with which 9la motions ai·e filed:
             or the respondent timely nonsuits the challenged
             cause of action, a trial court must rule on the motion                 Whether the motion is granted or denied,
             absent an agreement of the parties to the contrmy 38                   the winning paity gets attorney fees So,
                    Notwithstanding any agreement of the paities,                   if you file a motion and lose, the other
             the trial court must grant or deny the motion no later                 side gets attorney fees So, pmties are
             than 45 days after the date the motion is filed . 39 Rule              going to have to think seriously about
             9la does not specify what happens if a trial court                     when to use it 43
             rules on a motion to dismiss after this 45-day
             deadline .                                                      III.  WILL RULE 91A PROVE IO BE A
                                                                                   USEFUL TOOL?
             n.     Contents of a Rule 91a Motion                                  Prior to the adoption of Rule 9la, Texas had no
                    A Rule 9Ia motion to dismiss must: (I) state             procedure for expeditiously obtaining dismissal of a
             that it is made pursuant to the rule, (2) identify each         meritless cause of action Parties could obtain the
             cause of action to which it is addressed, and (3) state         same result by other means For example, parties
             specifically the reasons the cause of action has no             could file special exceptions, which could result in
             basis in law, no basis in fact, or both. 40 These               dismissal of the claims if the respondent failed to
             requirements do not seem particularly onerous for the           amend its pleadings after the trial court sustained the
             movant; however, the rnle does limit the trial court's          special exceptions 44 If special exceptions did not

             32
                   See TEX. R CIV. P. 9laJ(c)
                                                                             41
             33
                                                                                 TEX. R C1v. P 91a 6.. This mandatory award
                   TEX. R CIV P 91a 6                                        does not apply to causes of action by or against a
             34                                                              government entity or a public official acting in his or
                   TEX R CIV P 9la4                                          her official capacity or under color of law Id
             "     TEX. R. C!V. P 91a5                                       42
                                                                                See Act of May 25, 2011, 82nd Leg., RS, ch.
             36
                   TEX. R CIV P. 9la5(b)                                     203, § 102 (HB 274)
                                                                             43
             37
                   TEX R CIV P 91a 5(d)                                         Angela Morris, Texas Lawyer Blog (Nov. 16,
                                                                             2012),        http://texaslawyer typepad com/texas_
             38
                   TEX R CIV. P. 91a 5(c)                                    lawyer_blog /201211 I/high-court-approves-rules-for-
                                                                             dismissal-expedited-proceedings .html.
             39
                   TEX R CIV. p 9la3(c).
    (                                                                        44
                                                                                See, e.g, Winters v Parker, 178 SWJd 103,
    "-----   40
                   TEX R CIV P 91a.2                                         105-06 (Tex. App.-Houston [!st Dist] 2005, no
                                                                             pet).


                                                                         6
      Rule 91A Motions to Dismiss                                  Chapter 4


      result in dismissal, parties could also pursue summary
      judgment
r-,          Rule 9la's promise of an expeditious ruling on
      a motion to dismiss makes it a potentially usefol tool
      in defending against a claim, but its mandatory award
      of attorney's fees will make any lawyer pause before
      using it The costs and attorney fees involved in
      filing or responding to a motion to dismiss should
      typically be relatively inexpensive compared to the
      ultimate cost of trying a case or even obtaining
      summary judgment
             Nevertheless, the mandatory award of attorney
      fees will certainly cause both movants and
      respondents to approach Rule 91 a with some degree
      of caution It will no doubt deter many potential
      movants from filing such a motion. However, it will
      also place pressure on respondents to take a serious
      look at the causes of action alleged .
             As lawyers become familiar with this rule, it
      will be interesting to see how often Rule 9 la motions
      are filed and, once filed, how often the motion
      survives to the hearing without the movant
      withdrawing the motion or the respondent non-suiting
      or amending the challenged causes of action.




(_


                                                               7
Tab 7
                                                                          1



         1                          REPORTER'S RECORD

     2                           VOLUME 1 OF 1 VOLUME(S)
         3                 TRIAL COURT CAUSE NO. 2014-CI-16674

     4       CEARTH FAIRE                       IN THE DISTRICT COURT
     5       VS ..                              BEXAR COUNTY,   TEXAS

     6 FMP SA MANAGEMENT GROUP,
       LLC, D/B/A FOOD MANAGEMENT
     7 PARTNERS, LLC, ALL JONES,
       ALLEN J . JONES,
     8 INDIVIDUALLY AND PETER
       DONBAVAND, INDIVIDUALLY                  150TH JUDICIAL DISTRICT
     9

    10
    11

    12                  MOTION TO ENTER DEFENDANTS' FIRST AMENDED
/
                           RULE 91.a PARTIAL MOTION TO DISMISS
I   13
    14
    15
    16               On the 9th day of April,   2015,   the following

    17       proceedings came on to be held in the above-titled

    18
    19
             and numbered cause before the HONORABLE ANTONIA
             ARTEAGA,    Judge Presiding, held in San Antonio, Bexar          l
    20       County,    Texas.
    21               Proceedings :reported by computerized stenotype

    22       machine.

    23
    24
    25


                           MARIA E. FATTAHI, CSR, RPR, CRR
                          Auxiliary Official Court Reporter
                                    (210) 335-1594
                                                       2


     1                     A P P E A R A N C E S



     3 MS . OLGA BROWN
       SBOT NO. 03155500
     4 Attorney at Law
       111 Soledad, Ste 1725
     5 San Antonio, Texas 78205
       Telephone:    (210)226-1550
     6            ATTORNEY FOR PLAINTIFF

     7

     8
         MR. JUSTIN BARBOUR
     9   SBOT NO. 24055142
         Schmoyer Reinhard, LLP ·
    10   17806 IH 10 West, Ste. 400
         San Antonio, Texas 7 82 5 7
    11   Telephone:    (210)447-8033
                    ATTORNEY FOR DEFENDANTS
    12

(   13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23

    24
    25
(
'
                    MARIA E. FATTAHI, CSR, RPR, CRR
                   Auxiliary Official Court Reporter
                             (210) 335-1594
                                                                                                          3


         1                           VOLUME 1 OF 1 VOLUME(S)
                             ORDER GRANTING DEFENDANTS' FIRST AMENDED
         2                      RULE 91a PARTIAL MOTION TO DISMISS

             3

         4       APRIL 9' 2015                                                           PAGE     VOL.

         5       Appearances,.                                                            2           1

         6       Index ...                                                                3           1

         7       Proceedings.,.                                                           4           1

         8       Court's Ruling.,.         "   •)   .,   .   "                            7           l

         9       Adjournment ..       '   .. . "         "   "                            7           1

        10       Court Reporter's Certificate ..                                          8           1

        11

        12                                          WITNESS INDEX

I       13       PLAINTIFF'S WITNESS (ES)                        DIRECT    CROSS   VOIR DIRE     VOL.
'
        14       (None)

        15       DEFENDANTS' WITNESS (ES)                        DIRECT    CROSS   VOIR DIRE     VOL .

        16       (None)

        17

        18       PLAINTIFF'S EXHIBIT(S)
                                                    EXHIBIT INDEX
                                                                                                              II
        19       NO . DESCRIPTION                                OFFERED    ADMITTED           VOL.           '
        20       (None)

        21       DEFENDANTS' EXHIBIT($)

        22       NO . DESCRIPTION                                OFFERED    ADMITTED          VOL.

        23       (None)

        24
        25
(
    '
                               MARIA E,. FATTAHI, CSR, RPR, CRR
                              Auxiliary Official Court Reporter
                                        (210) 335-1594
                                                                                       4



         l                     THE COURT:       2014-CI-16674 Cearth Faire

     2       versus FMP SA Management Group,           d/b/a Food Management,

         3   Partners,    LLC, All Jones,       LLC, Allen J.    Jones,

         4   Individually and Peter Donbavand,           Individually.

     5                        Let the record reflect that we have Mr.

     6       Barbour here on behalf of ....

     7                        MR.    BARBOUR:     FMP SA Management.

     8                        THE COURT:        And we have Ms.    Brown here on

     9       behalf of?

    10                        MS .   BROWN:     Cearth Faire.

    11                        THE COURT:        Thank you .    And today we're

    12       here on a motion to enter,          and I have been given the

    13       proposed order by Mr.       Barbour titled Order Granting

    14       Defendant's First Amended Rule 9la Partial Motion to

    15       Dismiss.

    16                        And,    specifically, Ms.       Brown, what

    17       objections,    if any,    do you have to the language?           If you

    18       could direct the Court to the exact language,                which

    19       paragraph,    and how you'd like to it be to changed.

    20                        MS .   BROWN:     Your Honor,   we strictly object

    21       to the part of the order that orders the plaintiff's

    22       claim for promissory estoppel be dismissed and I have

    23       arguments and

    24                        THE COURT:        So specifically is that --

    25                        MS .   BROWN:        and the --
(
                           MARIA E. FATTAHI, CSR, RPR, CRR
                          Auxiliary Official Court Reporter
                                    (210) 335-1594
                                                                                 5


     1                       THE COURT:      Ms. Brown --

     2                       MS. BROWN:      -- and the

         3                   THE COURT:      Ms. Brown,   I need to know

     4       specifically is that on Paragraph 2 or paragraph l?

     5                       MS. BROWN:      Where the order reads "it is

     6       further ordered that the plaintiff's claim for

     7 promissory estoppel,'' I would like for              ''promissory

     8       estoppel'' to be deleted from the order.

     9                       THE COURT:      And do you believe that -- and

    10       you were here initially on what date?

    11                       MR . BARBOUR:     On March 18th, Your Honor.

    12                       THE COURT:      On March 18th, did you -- you

(   13       disagree that the Court granted summary judgment with
'
    14       regard to promissory estoppel?

    15                       MS. BROWN:      No,   Your Honor.   I don't agree

    16       with that and here's the reason why.

    17                       THE COURT:      What I want to know is do you

    18       believe I ordered it on that day or you do not believe I

    19       ordered it that day?                                                    !

    20                           '
                             MS. BROWN:      You ordered it that day, but I

    21       want to state on the record an objection to that because

    22       Mr.   Barbour misrepresented to you the fact that the rule

    23       required for us to nonsuit that claim and that is

    24       definitely not what the rule says.

    25                      THE COURT:       I'm sorry, Ms. Brown.    On a
(
                         MARIA E. FATTAHI, CSR, RPR, CRR
                        Auxiliary Official Court Reporter
                                  (210) 335-1594
                                                                                6

I
    '
         1     motion to enter,   it is strictly an administerial hearing

         2     wherein I memorialize what took place in our initial

             3 hearing which was in March
         4                     So if you would like to ask the Court to

         5     reconsider,   I'd be happy to do that but it needs to be

         6     properly in a motion to reconsider .
         7                     But this today is simply a motion to enter

         8     the order that was the Court's back in March 18th of

         9     2015.

        10                     MS . BROWN:   But on the other hand,      Your

        11     Honor,   I do not want to try this Rule 91a motion by
        12     consent .

I       13                     I do not want to bring that    --   my
'
        14     objection to that for the first time in appeal,          so I

        15     want a record that today before this Court that I have
        16     requested and are stating and prepared to argue why the

        17    promissory estoppel section of this order must be

        18    deleted .

        19                     THE COURT:    I respectfully disagree .

        20                     Are there any other objections to any
        21    other language which you believe the Court did not --

        22    the Court ruled upon and it improperly or not correctly
        23    stated according to the Court's rule -- not that you
        24    disagree with but you think that any language in here

        25    does not reflect the Court's ruling from March?
(
                            MARIA E . FATTAHI, CSR, RPR, CRR
                           Auxiliary Official Court Reporter
                                      (210) 335-1594
                                                                                         7

,
I
      1                     MS .   BROWN:   The other objection that I

      2   have,     Your Honor,    is that Mr. Barbour included in his

      3   order that the defendants be awarded reasonable
      4   attorney's fees incurred with respect to the challenged

      5   causes of action .

      6                     THE COURT:      Would you agree or disagree,

      7 Mr. Barbour,       that the Court did not award attorney's

      8   fees back in March?

      9                     MR.. BARBOUR:      At that time,         no,    Your

     10   Honor,    but Rule 91a does make an award of fees mandatory

     11   upon granting that motion.

     12                     THE COURT:      Okay..     Again,    I   did not order

I    13   in March .     I am not going to include it in my order of
',

     14   today .
     15                     If you would like for me to reconsider it,

     16   you know the pr op er procedure .           Your request as to the

     17   last sentence of the order requested it is hereby

     18   granted .
     19                     Is there any other objections that you

     20   have to the proposed order, Ms.             Brown?

     21                     MS . BROWN:     No .     None further,         Your Honor.

     22   Thank you so much .

     23                     THE COURT:      Thank you.         Then we'll stand

     24   adjourned .     Thank you very much.

     25
(
                         MARIA E. FATTAHI, CSR, RPR, CRR
                        Auxiliary Official Court Reporter
                                 (210) 335-1594
                                                                             8


       1       STATE OF TEXAS
               COUNTY OF BEXAR
       2

           3            I, Maria E.   Fattahi, Official Court Reporter in

       4       and for the 57th District Court of Bexar,       State of

       5       Texas, do hereby certify that the above and

       6       foregoing contains a true and correct transcription

       7       of all portions of evidence and other proceedings

       8       requested in writing by counsel for the-parties to

       9       be included in this volume of the Reporter's Record

      10       in the above-styled and numbered cause, all of which

      11       occurred in open court or in chambers and were

      12       reported by me .
.
I     13            I further certify that this Reporter's Record
'··
      14       of the proceedings truly and correctly reflects the

      15       exhibits,    if any, offered by the respective parties.

      16            I further certify that the total cost for the

      17       preparation of this Reporter's Record is $56.00 and               II
      18       was paid/will be paid by Ms. Olga Brown.

      19

      20
                    WITNESS MY OFFICIAL HAND on this the 20th day of

               April,    2015.
                                                                                 I
      21
                                          /)~Wt£                                 I
      22
      23
                                           Haf~t
                                           Texas
                                                 E. Fatta
                                                 CSR 3566, Exp.
                                           Auxiliary Official Court
      24                                   101 W. Nueva, Ste. 301
                                           San Antonio, Texas 78204
      25                                   Telephone: 210-335-1594
                                           E-mail: maria.fattahi@bexar.org
(
Tab 8
                                                               1



 1                        REPORTER'S RECORD
                        VOLUME 1 OF 1 VOLUME
 2              TRIAL COURT CAUSE NO. 2014-CI-16674

 3
     CEARTH FAIRE                  ) IN THE DISTRICT COURT
 4                                 )
                                   )
 5   VS.                           ) 150TH JUDICIAL DISTRICT
                                   )
 6                                 )
     FMP SA MANAGEMENT GROUP, LLC, )
 7   ET AL.                        ) BEXAR COUNTY, TEXAS
     *******************************************************
 8
                       MOTION FOR NEW TRIAL
 9
     *******************************************************
10

11

12

13

14

15       On the 6th day of May, 2015, the following came on

16   to be heard in the above-entitled and numbered cause

17   before the Honorable Antonia Arteaga, Judge presiding,

18   held in San Antonio, Bexar County, Texas:

19       Proceedings reported by computerized stenotype

20   machine.

21

22

23

24

25
                                                             2



 1                          APPEARANCES

 2

 3   MR. JEFFREY SMALL
     SBOT NO. 00793027
 4        12451 Starcrest Drive, Suite 100
          San Antonio, Texas 78216
 5        Phone: (210) 496-0611
               Appearing for Cearth Faire
 6

 7   MS. OLGA BROWN
     SBOT NO. 03155500
 8        111 Soledad Street, Suite 1725
          San Antonio, Texas 78205
 9        Phone: (210) 226-1550
               Appearing for Cearth Faire
10

11   MR. JUSTIN J. BARBOUR
     SBOT NO. 24055142
12        17806 West IH 10, Suite 400
          San Antonio, Texas 78257
13        Phone: (210) 447-8033
               Appearing for FMP SA Management Group, LLC,
14             et al.

15

16

17

18

19

20

21

22

23

24

25
                                                             3



 1                     CHRONOLOGICAL INDEX

 2                        VOLUME 1 OF 1

 3   MARCH 18, 2015
                                             PAGE     VOL.
 4
     Appearances..............................   2    1
 5
     Court Reporter's Certificate.............   28   1
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                      4



 1                     P R O C E E D I N G S

 2                 THE COURT:     2014-CI-16674, Cearth Faire

 3   versus FMP SA Management Group, LLC, DBA Food Management

 4   Partners; All Jones, LLC; Allen J. Jones, individually;

 5   and Peter Donbavand, individually.

 6                 If I could have the attorneys please

 7   identify themselves for the record and whom they

 8   represent beginning on my left?

 9                 MR. SMALL:     Jeff Small for Cearth Faire.

10                 THE COURT:     Thank you, Mr. Small.

11                 MS. BROWN:     Your Honor, Olga Brown, also

12   for Cearth.

13                 THE COURT:     Good morning, Ms. Brown.

14                 MR. BARBOUR:     Good morning, Your Honor.

15   Justin Barbour for defendants.

16                 THE COURT:     Good morning, Mr. Barbour.

17                 MR. RAY:     Your Honor, I'm Robert Ray.     I'm

18   not counsel of record on this matter, but I am counsel

19   of record for one of the defendants in another cause of

20   action that has bearing on this one.

21                 THE COURT:     Okay.   So we're going to let

22   you have a seat and just hang out with us this morning.

23                 MR. RAY:     If you don't mind.

24                 THE COURT:     I don't mind at all.

25                 MR. RAY:     Thank you.
                                                                      5



 1                  THE COURT:    And it is currently 8:25, and

 2   we are scheduled to hear a motion for a new trial.         The

 3   Court has granted you 60 minutes in order to present,

 4   which is highly unusual in the 57th.      Ordinarily our

 5   motions for new trial are anywhere from 15 to

 6   30 minutes, but your legal assistant is quite

 7   persuasive, Ms. Brown.      So we agreed to go ahead and

 8   give you the full hour.

 9                  So with that, you have the floor.     Or is it

10   going to be you or Mr. Small?

11                  MS. BROWN:    Your Honor, I would like to

12   make the opening, have Mr. Barbour address it, and then

13   Mr. Small kind of close it if that's all right with Your

14   Honor.

15                  THE COURT:    Okay.   So you'd like to start

16   out and then -- well, this is what we'll -- give me the

17   reasons why you believe that I got it wrong the first

18   time.    And then if you'd like to allow Mr. Small to

19   chime in -- I don't need opening, I don't necessarily

20   need closing remarks at all, but we want to get straight

21   to the meat of the matter.

22                  Ms. Brown, I'll let you begin.

23                  And then, Mr. Small, you can take it up.

24                  And then we're going to hear from

25   Mr. Barbour.    If there's any reply necessary in between,
                                                                    6



 1   we will direct accordingly.

 2                   Go ahead, Ms. Brown.

 3                   MS. BROWN:    Thank you, Your Honor.

 4                   And once again, it's nothing that the Court

 5   did wrong at all, but here's where I -- the reason that

 6   we're asking this morning that you deny the motion on --

 7   and -- reconsider and deny the motion, frankly, for

 8   this, Your Honor:     Because the defendants --

 9                   THE COURT:    Let's be clear --

10                   MS. BROWN:    Yes.

11                   THE COURT:    -- there is no motion to

12   dismiss.

13                   MS. BROWN:    Yes.

14                   THE COURT:    Okay.

15                   MS. BROWN:    Because for the simple reason,

16   Your Honor, that the defendants did not meet the

17   requirements of 91(a).       That rule has very specific

18   rules.     And I would like to direct the Court's attention

19   to Rule 91(a)(2).     And it addresses contents of the

20   motion.    And this requirement that they did not meet

21   does not support the ruling of this Court in this way,

22   Your Honor:

23                   On February 3rd, 2015, the defendants filed

24   their last pleading, and it was an amended 91(a) partial

25   motion for dismissal.     Over a month later -- and it was
                                                                   7



 1   timely -- the petitioner filed an amended motion

 2   dropping the cause of action for promissory estoppel and

 3   adding oral gift of real estate.

 4                 Following that, Your Honor, the defendants

 5   were required to do one of two things.      They either had

 6   to amend their motion to dismiss or to withdraw their

 7   motion.   They did neither.     Even though in their

 8   response, Your Honor -- we stated this is a new cause of

 9   action that we're adding.     And in all fairness we filed

10   this 10 days before the March 18th hearing that Your

11   Honor entertained.

12                 Now, because they failed to meet this

13   91(a)(2) contents of the motion, the Court's ruling

14   cannot support the denial.

15                 91(a) -- the granting of 91(a), Your Honor,

16   is done in three instances.      And I'll be really brief.

17                 One is that there's not a recognized cause

18   of action in this state.      Oral gift of real estate is a

19   recognized cause of action in this state.

20                 The second instance in which the motion is

21   granted is if on the facts -- the facts of -- petitioner

22   cannot gain relief.   For example, if the petitioner in a

23   say auto accident pleads that the accident happened

24   15 years ago and there was no tolling statute, then on

25   its face that pleading is -- cannot bring relief to the
                                                                 8



 1   petitioner.    In that instance the motion to dismiss is

 2   granted.

 3                  The third one is when a petitioner attached

 4   an -- a document or a affidavit, let's say an insurance

 5   policy.    And the insurance policy definitely does not --

 6   states that there's no coverage or he's not a named

 7   insurer (sic).     And I've looked at all the cases, Your

 8   Honor, and it's only on those three case -- those three

 9   general groups of cases that a motion to dismiss is

10   granted.

11                  The Court in making a legal analysis of

12   whether or not to grant the motion must do this:     Do the

13   allegations of the pleading state a cause of action

14   which authorizes relief?

15                  Our cause of action for oral gift of real

16   estate is a viable cause of action.     It's a recognized

17   cause of action.

18                  And in that case, Your Honor, because it

19   was not challenged, it was not challenged by the

20   defendant --

21                  THE COURT:   What specifically do you say

22   was not challenged?     The cause of action on oral gift of

23   real estate?

24                  MS. BROWN:   That's correct, Your Honor.

25                  THE COURT:   Okay.
                                                                      9



 1                   MS. BROWN:   And like I said, he had to

 2   amend his motion or withdraw it, one of the two.        He did

 3   not do that.

 4                   And so, Your Honor, this -- the Court does

 5   not have discretion to determine whether or not the

 6   contents of the motion were met or not.      They either

 7   were met or they were not.

 8                   For example, he did not challenge and state

 9   specifically what his challenges were.      So, therefore,

10   this Court I believe should reconsider their ruling on

11   this and deny their cause of action.

12                   The same thing, Your Honor, applies for our

13   claim of conspiracy.     In his third amended petition for

14   -- to dismiss or in his third motion to dismiss --

15   excuse me.     Clear the record.   In his second amended

16   motion to dismiss, he alleges that there's no cause of

17   action because of intra-corporate immunity.

18                   I came back, Your Honor -- Mr. Small and I

19   came back and we amended our pleadings and said

20   basically the corporate officers were not acting in

21   their corporate duties.      They were acting as

22   individuals.

23                   Conspiracy is basically this:      One or more

24   individuals getting together to commit an unlawful act.

25   And so that too, Your Honor, is not supported by the
                                                                  10



 1   motion.

 2                   In other words -- in other words, he did

 3   not meet the legal requirements of the rule.        And,

 4   therefore, the ruling that the motion be granted cannot

 5   stand.

 6                   And basically, Your Honor, like I said, we

 7   pointed this out to the Court in the original hearing on

 8   March 18th.     We said he did not amend.

 9                   Mr. Barbour on behalf of the defendants

10   went on.     And even in the response that he filed

11   yesterday after --

12                   THE COURT:   I'm sorry, Ms. Brown, if I can

13   interrupt just a second.     You seem very clear on your

14   statements with regard to the arguments made on March

15   18th.

16                   MS. BROWN:   Yes.

17                   THE COURT:   Is there a transcript

18   available?

19                   MS. BROWN:   Yes, there is, Your Honor.

20                   THE COURT:   Okay.   Thank you.

21                   MS. BROWN:   And I have it with you (sic)

22   and -- because the defendants allege that we didn't

23   bring it up to the attention of the Court.        We did.

24                   THE COURT:   Okay.

25                   MS. BROWN:   And I have the transcript.     And
                                                                11



 1   it's page 6 lines 10 and 11 of the transcript.

 2                 THE COURT:     Thank you.

 3                 MS. BROWN:     And Mr. Small at that time also

 4   informed the Court that this proceeding is basically

 5   about pleadings.   That the rule strictly says the Court

 6   cannot entertain evidence.     What happened in that

 7   March 18th meeting was evidence.     But this whole 91(a),

 8   the new rule, is about pleadings.     Did the attorneys,

 9   Mr. Jeff Small and I, plead correctly oral gift of real

10   estate?

11                 We did.   It went unchallenged.    And,

12   therefore, Your Honor, we're saying please reconsider

13   and deny their motion in its entirety.

14                 THE COURT:     Thank you.

15                 Mr. Barbour, would you like to reply at

16   this point or would you like Mr. Small to go ahead.

17                 MR. BARBOUR:     I would yield to plaintiff's

18   discretion.   If Mr. Small feels like he can blend in at

19   this point, I would be happy to respond after that

20   but --

21                 MR. SMALL:     Your Honor, I don't have a

22   whole lot to add because Ms. Brown was very succinct.

23   Just using the language of the Rule 91(a)(5) says that

24   the Court may not rule on a motion to dismiss after

25   nonsuit or amendment.   So consequently the promissory
                                                                 12



 1   estoppel is beyond the Court's reach.

 2                And similarly 91(a)(2), you know, does say

 3   that -- that the pleadings must tell why -- it must

 4   address each cause of action.    Well, oral gift of real

 5   estate was in our fifth amended petition, but it was not

 6   in FMP's live 91(a) motion so consequently that too is

 7   beyond the Court's reach.

 8                So promissory estoppel is not in the fifth

 9   amended, but yet it was addressed and ruled on.     And I

10   would contend that according to the rule that promissory

11   estoppel and oral gift of real estate are both beyond

12   the Court's discretion.

13                THE COURT:     Thank you.

14                Mr. Barbour.

15                MR. BARBOUR:     Yes, Your Honor.   I'll get to

16   the substance of I think plaintiff's argument in a

17   moment, but first Your Honor hadn't quite asked whether

18   this objection was raised at the March 18th hearing,

19   which the motion to dismiss was originally argued.

20                Ms. Brown directed us to page 6, lines 10

21   and 11 of the hearing transcript, which I think is at

22   tab 3 of the binder that Your Honor has.

23                And as I read page 6 line 3 (sic), that's

24   actually me talking just giving an overview of

25   plaintiff's sexual harassment claim, which is not at
                                                                  13



 1   issue in the motion to dismiss at all.

 2                 THE COURT:     I believe it's page 6, line 10

 3   and 11 that she referenced.

 4                 MR. BARBOUR:     10 and 11, Your Honor, yes,

 5   Your Honor, that's what I'm looking at as well.     I

 6   apologize if I misspoke, but that is me giving an

 7   overview of plaintiff's sexual harassment claim under

 8   chapter 21, which isn't a target of the motion to

 9   dismiss at all.     That is certainly not plaintiff raising

10   an objection as to the fact that the contents of the

11   motion aren't directed to the oral gift or amended

12   conspiracy claim.

13                 So on that basis, Your Honor, there's

14   authority cited in our response indicating that the

15   parties have a duty to raise objections, to raise

16   concerns to the Court at their earliest opportunity.     In

17   this case that was indisputably at the March 18th

18   hearing at which these arguments were made.

19                 Plaintiff declined to raise these

20   objections at that time and instead argued the motion on

21   the merits.   I don't know why that would be, but that

22   was the tactic they chose, Your Honor.     So our

23   contention would be that any such arguments have been

24   waived at this point and would not be a ground to either

25   reverse the Court's decision on the motion to dismiss or
                                                                     14



 1   potential error on that point.

 2                   THE COURT:     Can we pause for just a second?

 3                   MR. BARBOUR:     Yes, Your Honor.

 4                   THE COURT:     Ms. Brown, did you mean to

 5   bring the Court's attention to a different part of your

 6   transcript?

 7                   MS. BROWN:     I will, Your Honor.    I'm going

 8   to have Mona look through it.          I must have quoted the

 9   wrong --

10                   THE COURT:     Okay.    Just let us know when

11   you're ready.

12                   Mr. Barbour, I'm going to allow you to

13   continue.

14                   MR. BARBOUR:     Yes, Your Honor.

15                   So that initial point aside, Your Honor,

16   next we're turning to the property-related claims where

17   Ms. Faire is in essence attempting to ask the Court at

18   trial or at some point to compel defendants to transfer

19   title to a home that she's living in currently without

20   any written agreement between the parties whatsoever

21   under the guise that there was a promise of a gift at

22   some point that this home would be transferred.

23                   Ms. Brown, as I understand, is arguing that

24   this oral gift claim wasn't before the Court at the

25   March 18th hearing and therefore can't be the subject of
                                                                 15



 1   the motion to dismiss.

 2                   In my perspective, I see a few different

 3   issues with her contention here.     The first, Your Honor,

 4   is that rule 91(a)(5)(a) clearly describes what a

 5   plaintiff has to do or what a party has to do if they

 6   don't wish to take a claim all the way through the

 7   motion to dismiss hearing.

 8                   Mr. Small has suggested that a claim is

 9   nonsuited or amended, that it's beyond the Court's

10   reach.     With all due respect to Mr. Small, Your Honor, I

11   don't believe that's correct.

12                   Rule 91(a)(5)(a) specifically says the

13   Court may not rule on a motion to dismiss if at least

14   three days before the date of the hearing the respondent

15   nonsuits the challenge cause of action or the movant

16   files a withdrawal of the motion.

17                   We did not withdraw our motion, and

18   plaintiff very clearly did not file a nonsuit of her

19   claim of promissory estoppel.     Meaning, Your Honor, no

20   matter where we end up, as of the March 18th hearing,

21   the promissory estoppel claim is still both before the

22   Court and also it's also subject to that motion to

23   dismiss.

24                   Plaintiff is now alleging that she dropped

25   the promissory estoppel claim and instead amended this
                                                              16



 1   new claim for oral gift of real estate.

 2                They're not separate claims, Your Honor.

 3   They are the same claim entirely.   And plaintiff has

 4   merely repackaged the existing claim, which has been

 5   present in her petition under the guise of a promissory

 6   estoppel claim since late October trying to avoid the

 7   motion to dismiss through this kind of I would call

 8   gamesmanship potentially, Your Honor, but certainly a

 9   nonsubstantive change there.

10                It's reflected by plaintiff's pleadings,

11   there's no substantive difference between the nature of

12   the underlying allegations whatsoever between this

13   alleged promissory estoppel and the subsequent oral gift

14   claim.

15                Plaintiff's third amended petition, which

16   alleged the quote, unquote promissory estoppel claim

17   four times alleges that plaintiff was quote, unquote

18   gifted the property.

19                And then we move to the fourth petition

20   which is filed in response to the motion to dismiss.

21   And then she removes the term promissory estoppel and

22   inserts the term oral gift of real estate suggesting

23   that it's a different claim and that we then have to

24   kick this can down the road later on to another motion

25   to dismiss hearing, but that's neither warranted nor
                                                                 17



 1   necessary, Your Honor.     It's all the same claim trying

 2   to compel a transfer of property in the absence of a

 3   statute of frauds.

 4                And specifically to this point, Your Honor,

 5   I would argue that plaintiff has conceded the fact that

 6   the oral gift claim is, in fact, addressed in the Rule

 7   91(a) motion to dismiss.

 8                On page 2 of her response to that motion,

 9   plaintiff argues, quote, by their Rule 91(a) motion,

10   defendants challenge plaintiff's claim for an oral gift

11   of real estate.

12                And then she continues on to some of the

13   merits of that.

14                But plaintiff admits in her response that

15   the oral gift claim is in fact challenged by the Rule

16   91(a) motion to dismiss.     And subsequently falling back

17   from that position trying to, you know, argue the exact

18   opposite at this point, Your Honor, has no basis

19   whatsoever and she's bound to her prior pleadings, which

20   admitted which claims were in fact addressed in that

21   motion.

22                And then finally, Your Honor, I would note

23   that I respectfully take issue I think with Mr. Small's

24   interpretation and Ms. Brown's interpretation of Rule

25   91(a) which seemingly would require the parties, you
                                                                18



 1   know, to constantly be amending their Rule 91(a) motion

 2   to dismiss every time an amended pleading is filed in

 3   response to it.     That's not what the rule requires.

 4                   The rule requires you state the basis on

 5   which there's no basis in law or no basis in fact for

 6   the claim alleged.

 7                   Our Rule 91(a) motion contends -- properly

 8   I believe -- that plaintiff's claim for a

 9   property-related claim trying to compel the transfer of

10   this home is barred by the statute of frauds, that she

11   has not shown any exceptions, you know, available to

12   that claim to show that even accepting all of her

13   allegations as true, she would be able to compel the

14   transfer of that property in the absence of a written

15   agreement.

16                   It doesn't matter whether you style the

17   argument as promissory estoppel, oral gift of real

18   estate, or whatever other claim plaintiff may conjure

19   later on in this litigation potentially.     The statute of

20   frauds is still the reason that claim fails.     That

21   defense and that argument is stated succinctly and

22   sufficiently under Rule 91(a) to articulate why

23   plaintiffs can't recover and their claim has no basis in

24   the law.     And, therefore, the motion to dismiss is

25   appropriate.
                                                                  19



 1                THE COURT:     Thank you, Mr. Barbour.

 2                Give me just one second please, Mr. Small.

 3                MR. SMALL:     Yes, ma'am.

 4                (Short pause.)

 5                THE COURT:     We're back on the record.

 6                Mr. Barbour, you're standing.       Was there

 7   something more?

 8                MR. BARBOUR:     As to the oral gift claim,

 9   Your Honor, I would finally note, none of plaintiff's

10   arguments contend that she has in fact alleged a

11   sufficient claim for this oral gift of real estate.      At

12   our hearing, we discussed in detail the fact that

13   plaintiff has not shown any present gift, any immediate

14   transfer of property as necessary to state that claim.

15   So all of these technicalities of Rule 91(a) aside,

16   which I also believe are baseless, at the end of the day

17   she still has not alleged a claim that stands up to

18   scrutiny for this transfer of real estate.       And,

19   therefore, Your Honor, I believe that it was, in fact,

20   appropriate for the Court to dismiss that

21   property-related claim.

22                Would the Court like me to address the

23   conspiracy claim at this time, as well?

24                THE COURT:     Yes.

25                MR. BARBOUR:     Yes, Your Honor.
                                                              20



 1                 Finally we turn to the conspiracy claim and

 2   plaintiff's argument again at this point is essentially

 3   that because she filed an amended petition in response

 4   to the motion to dismiss, that therefore this claim was

 5   somehow beyond the Court's reach and the Court could not

 6   reach the merits of whether or not she had alleged that

 7   conspiracy claim.

 8                 This is not within Rule 91(a) either, Your

 9   Honor.   Rule 91(a) requires that we file a motion to

10   dismiss, identify the cause of action in fact that it

11   can't go forward.   It allows the plaintiff the option to

12   either respond to the motion to dismiss or to amend her

13   pleadings, which it does, but the rule does not

14   foreclose the Court's ability to rule on a motion to

15   dismiss notwithstanding that amendment, that the Court

16   has full discretion to evaluate the merits of that claim

17   and to see whether there's a basis in law or a basis in

18   fact for that claim and to move forward.

19                 Plaintiff's reasoning to Rule 91(a), we

20   would indefinitely be cycling through and forever

21   amending our pleadings and amending our motions and

22   never reaching the goal of Rule 91(a), which is the

23   efficient resolution and dismissal potentially of

24   patently frivolous and baseless causes of action.

25                 THE REPORTER:   Would you please slow down.
                                                                21



 1                 MR. BARBOUR:     I apologize for that.   I

 2   apologize.

 3                 So there being no requirement that we have

 4   amended our Rule 91(a) motion in response to her amended

 5   petition, that arguments falls flat.

 6                 And again, Your Honor, I would turn to the

 7   merits of plaintiff's conspiracy claim.     And again at

 8   the March 18th hearing on the motion to dismiss,

 9   plaintiff was completely unable to identify a single

10   allegation in her petition that showed an unlawful or

11   illegal act taken by any of defendants whatsoever.

12   Therefore, that claim has no basis in law under the

13   wording of Rule 91(a)(1) because her allegations even

14   taken as true would not entitle her to the relief

15   sought.   Meaning if we took her petition and put it in

16   front of a jury and said everything in here is true,

17   they would not be able to render a verdict for her on

18   that conspiracy claim because there's no unlawful or

19   illegal acts alleged anywhere within that petition.

20                 And so for those reasons, Your Honor, we

21   would suggest that the Court was entirely proper in

22   dismissing plaintiff's property-related claims and her

23   conspiracy claims.   And respectfully I ask that the

24   Court deny the plaintiff's motion for new trial.

25                 THE COURT:     Thank you, Mr. Barbour.
                                                               22



 1                Mr. Small, round two.

 2                MR. SMALL:   Your Honor, having been engaged

 3   in an oral gift of real estate case in Kendall County

 4   for the best part of the last two years revolving around

 5   a supposed 1500 acre gift of a ranch, I can state

 6   categorically that I have yet to see one case dealing

 7   with an oral gift of real estate that equates that cause

 8   of action to promissory estoppel.    They are two

 9   different things.   And taking issue with counsel's

10   suggestion of what 91(a) does and does not permit,

11   91(a)(5) is titled effective nonsuit or amendment.    The

12   Court may not rule on a motion to dismiss if at least

13   three days before the date of the hearing, the

14   respondent files a nonsuit of the challenged cause of

15   action or the movant withdraws the motion.

16                And I would suggest that the cases say that

17   an amendment that drops a cause of action -- an amended

18   petition that drops a cause of action is effective

19   nonsuit of that particular cause of action.    And here

20   again --

21                THE COURT:   When you say you believe the

22   cases say, which cases are you --

23                MR. SMALL:   I was not prepared to present a

24   case to the Court, but I will be happy to provide that

25   authority to the Court and to Mr. Barbour because if --
                                                                    23



 1   I've run into case where even if you drop a defendant

 2   out of the caption on a case, you have effectively

 3   dropped them out of the case.       So, you know, that's the

 4   equivalent of a nonsuit.

 5                   THE COURT:     And so I'm going to ping-pong

 6   back to Mr. Barbour.

 7                   Mr. Barbour, would you agree or disagree

 8   that by dropping a cause of action that that is the

 9   effect of a nonsuit and so -- which is the -- then would

10   fall within the realm of subsection A?

11                   MR. BARBOUR:     I would not, Your Honor.   You

12   know, Rule 162 specifically provides for nonsuits to

13   occur and there's a nonsuit pleading a plaintiff has to

14   file or a claimant has to file obviously to nonsuit that

15   claim.   And under Texas' notice pleading standards, you

16   know, headings frankly are irrelevant to a plaintiff's

17   claim anyway.    You know, it's the content of the

18   pleading that we're looking at.       So whether a plaintiff

19   styles her claim as promissory estoppel or oral gift or

20   whatever the case may be, the underlying claim itself,

21   you know, does not change in light of that.

22                   So I think if the framers of Rule 91(a)

23   wanted to allow for the, you know, the amendment of the

24   pleading to withdraw that cause of action, they would

25   have provided for that, respectfully, Your Honor.       They
                                                                  24



 1   did not.   They specifically required a nonsuit, which is

 2   a very clear delineated bright-line action.     You're

 3   either forgoing the claim voluntarily and nonsuiting it

 4   or, you know, an amendment may or may not, you know,

 5   we're left in this gray area.   And plaintiff having not

 6   followed that very clear procedure to specifically and

 7   affirmatively disallow the promissory estoppel claim by

 8   nonsuiting it means that, you know, it's still there

 9   intertwined with this oral gift claim as conceded in her

10   response to the motion to dismiss.

11                 THE COURT:   Thank you, Mr. Barbour.

12                 And before we go any further, Mr. Small,

13   and right now the Court is of the mindset that I really

14   would like case law, but did we find within the

15   transcript from March 18th the portion where the

16   argument that was made this morning was in fact made on

17   March 18th?

18                 MR. SMALL:   Yes, ma'am.    It was Page 11

19   lines 10 and 11, not page 6.

20                 MS. BROWN:   Apologize for that, Your Honor.

21                 THE COURT:   It's okay.    Page 11, lines --

22                 MR. SMALL:   Page 11, lines 10 and 11 are

23   the most succinct place I think.

24                 (Short pause.)

25                 THE COURT:   Mr. Barbour, would you like to
                                                                    25



 1   respond at this time?

 2                  MR. BARBOUR:     I would, Your Honor.    As I

 3   read lines -- page 11, lines 10 and 11, you know,

 4   there's -- they have not objected to our current

 5   pleading.    I see that.    I don't see any argument there

 6   that the motion to dismiss is defective or can't proceed

 7   based on its current content whatsoever.      They were an

 8   affirmative duty.    If they're wanting to argue that the

 9   quote, unquote, contents of the motion as provided under

10   Rule 91(a)(2) must specifically address it and that it's

11   insufficient, that's not at all spelled out there, Your

12   Honor.    And even if they did, they never asked the Court

13   for a ruling on that motion at that time and it wasn't

14   raised, you know, as a formal objection.      It's an aside

15   that doesn't at all raise these issues for the Court's

16   review.

17                  And so I would both argue that it's not a

18   proper objection whatsoever and it certainly was not

19   preserved at that point to be raised in the motion for

20   new trial.   So I don't think they exhausted their

21   burdens at all.

22                  THE COURT:     Thank you, Mr. Barbour.

23                  Mr. Small, I'm going to let you hopefully

24   tie up any loose ends at this time.

25                  MR. SMALL:     I would.
                                                                    26



 1                 The last thing.      And counsel appear to be

 2   attempting to tag Ms. Brown with some kind of admission

 3   that promissory estoppel and oral gift of real estate

 4   are one and the same, but the fact of the matter is that

 5   91(a) explicitly states that this is a ruling only on

 6   the pleadings.    And the pleadings say what the pleadings

 7   say.   No evidence, no argument of counsel, no nothing.

 8   It's the pleadings and the pleadings alone.

 9                 And we would ask that the Court deny their

10   91(a) motion to dismiss.    Thank you.

11                 THE COURT:    Thank you, Mr. Small.

12                 So what we're going to do is we're going to

13   allow Mr. Small to submit by e-mail and only for this

14   purpose, and CC Mr. Barbour, his two cases on the issue

15   of 91(a) and whether dropping a cause of action in fact

16   falls into the realm that would permit the argument that

17   was made today.    Only that case.       And he's going to get

18   it to me before noon.    Yes?     Yes.    And that way

19   Mr. Barbour -- I don't know if you're doing anything

20   before 2:00 today or not.       I really would -- I want to

21   have some finality one way or another.         And I want to

22   let you guys know before 5:00 if at all possible.         So if

23   you would like that, then Mr. Small can get it to me

24   before noon, and then you can have until what time

25   afternoon to respond, Mr. Barbour?
                                                                 27



 1                 MR. BARBOUR:     You said 2:00, Your Honor,

 2   that would be fine by me.

 3                 THE COURT:     Okay.   So 2:00 and that way --

 4   so that would be wonderful.     If you get it before

 5   then -- I have lunch between 12:00 and 1:30 and I don't

 6   have a judges' meeting at lunch so -- just so you know

 7   the Court's schedule.   But with that, I appreciate your

 8   arguments.   I appreciate your early morning rise in

 9   coming to the 57th this morning.      And y'all are excused.

10   Thank you very much.

11                 (Proceeding concluded.)

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                28



 1   STATE OF TEXAS

 2   COUNTY OF BEXAR

 3

 4          I, Mary Martinez, Certified Court Reporter in and

 5   for Bexar County, State of Texas, do hereby certify that

 6   the above and foregoing contains a true and correct

 7   transcription of the proceedings requested in the

 8   above-styled and numbered cause, all of which occurred

 9   in open court or in chambers and were reported by me.

10          I further certify that this Reporter's Record truly

11   and correctly reflects the exhibits, if any, offered by

12   the respective parties.

13          I further certify that the total cost for the

14   preparation of this Reporter's Record is $      216.00

15   (expedited) and was paid by      Ms. Olga Brown      .

16          To which I certify on this the    15th     day of

17    May      , 2015.

18

19

20

21                                   /s/ Mary Martinez
                                   Mary Martinez, CSR 5943
22                                 57th District Court
                                   Bexar County Courthouse
23                                 100 Dolorosa Street
                                   San Antonio, Texas 78205
24                                 Telephone: 210.335.1602
                                   Exp: 12-31-2016
25
Appendix 21
Appendix 22
Appendix 23
Appendix 24
Appendix 25
Appendix 26
Appendix 27
Appendix 28
Appendix 29
                                                               1



 1                        REPORTER'S RECORD
                        VOLUME 1 OF 1 VOLUME
 2              TRIAL COURT CAUSE NO. 2014-CI-16674

 3
     CEARTH FAIRE                  ) IN THE DISTRICT COURT
 4                                 )
                                   )
 5   VS.                           ) 150TH JUDICIAL DISTRICT
                                   )
 6                                 )
     FMP SA MANAGEMENT GROUP, LLC, )
 7   ET AL.                        ) BEXAR COUNTY, TEXAS
     *******************************************************
 8
                    MOTION TO PARTIALLY DISMISS
 9
     *******************************************************
10

11

12

13

14

15       On the 18th day of March, 2015, the following came

16   on to be heard in the above-entitled and numbered cause

17   before the Honorable Antonia Arteaga, Judge presiding,

18   held in San Antonio, Bexar County, Texas:

19       Proceedings reported by computerized stenotype

20   machine.

21

22

23

24

25
                                                             2



 1                          APPEARANCES

 2

 3   MR. JEFFREY SMALL
     SBOT NO. 00793027
 4        12451 Starcrest Drive, Suite 100
          San Antonio, Texas 78216
 5        Phone: (210) 496-0611
               Appearing for Cearth Faire
 6

 7   MS. OLGA BROWN
     SBOT NO. 03155500
 8        111 Soledad Street, Suite 1725
          San Antonio, Texas 78205
 9        Phone: (210) 226-1550
               Appearing for Cearth Faire
10

11   MR. JUSTIN J. BARBOUR
     SBOT NO. 24055142
12        17806 West IH 10, Suite 400
          San Antonio, Texas 78257
13        Phone: (210) 447-8033
               Appearing for FMP SA Management Group, LLC,
14             et al.

15

16

17

18

19

20

21

22

23

24

25
                                                                3



 1                     CHRONOLOGICAL INDEX

 2                        VOLUME 1 OF 1

 3   MARCH 18, 2015
                                                 PAGE    VOL.
 4
     Appearances..............................      2      1
 5
     Court Reporter's Certificate.............      41     1
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                  4



 1                    P R O C E E D I N G S

 2                THE COURT:     2014-CI-16674, Cearth Faire

 3   versus FMP SA Management Group, LLC, et al.

 4                If I could the attorneys please identify

 5   themselves for the record and whom they represent.      If

 6   we could start on my left.

 7                Good morning.

 8                MR. SMALL:     Good morning, Your Honor.     Jeff

 9   Small for Cearth Faire and -- with Olga Brown.

10                THE COURT:     Good morning, Ms. Brown.

11                MS. BROWN:     Good morning, Your Honor.

12                THE COURT:     And who else is seated at your

13   table?

14                MR. SMALL:     This is Ms. Faire.

15                MS. BROWN:     The plaintiff.

16                THE COURT:     Thank you.

17                Good morning, counsel.

18                MR. BARBOUR:     Good morning, Your Honor.

19   Justin Barbour for defendants, along with Robert Ray.

20   Individual defendant Peter Donbavand is with us as well

21   today.

22                THE COURT:     I'm sorry, which one?

23                MR. BARBOUR:     Individual defendant Peter

24   Donbavand.

25                THE COURT:     Peter Donbavand?
                                                                  5



 1                MR. BARBOUR:     Yes, Your Honor.

 2                THE COURT:     Okay.   Thank you.

 3                And with that, you're here on your motion

 4   to partially dismiss, is that correct?

 5                MR. BARBOUR:     That's correct, Your Honor.

 6                THE COURT:     I've read your pleadings.   If

 7   you would like to begin --

 8                MR. BARBOUR:     Yes, Your Honor.

 9                THE COURT:     -- go ahead.

10                MR. BARBOUR:     Would you prefer we stand or

11   sit?

12                THE COURT:     When you're arguing in court,

13   you should stand.

14                MR. BARBOUR:     Yes, Your Honor.

15                Your Honor, if you had the opportunity to

16   read our pleadings, I think we can be a little more

17   efficient in our argument.

18                We are here arguing that three of

19   plaintiff's claims -- three of the four claims in this

20   matter should be dismissed, Your Honor.

21                The first claim we're moving to dismiss is

22   a claim for promissory estoppel wherein plaintiff seeks

23   to essentially compel defendants to honor what she says

24   was an oral promise to convey ownership in a home to her

25   later in time.
                                                                   6



 1                The second claim that we're seeking to

 2   dismiss, Your Honor, is a claim for quote, unquote, oral

 3   gifts, pertaining to that same home wherein plaintiff

 4   alleges that defendants promised to orally gift a home

 5   to her.

 6                The third claim we're seeking to dismiss is

 7   a civil conspiracy claim, Your Honor, wherein plaintiff

 8   alleges that defendants somehow conspired to deny her

 9   the gift of the home at issue in those first two claims.

10                And her final claim, Your Honor, is a

11   Chapter 21 claim for sexual harassment, which defendants

12   are not seeking to dismiss today under Rule 91a.

13                If Your Honor -- if it would help Your

14   Honor's following of my argument, in the front pocket of

15   our binder, Your Honor --

16                THE COURT:     I got it.

17                MR. BARBOUR:     Yes, Your Honor.

18                THE COURT:     You have it too, right?   Y'all

19   have the same thing, the --

20                MR. SMALL:     Yes, ma'am.

21                MR. BARBOUR:     On the fourth slide of that

22   handout, Your Honor, we got a brief -- a little cite to

23   a case which briefly outlines an overview of the statute

24   of frauds, which Your Honor knows is at Section 2601 of

25   the Business and Commerce Code and which provides that
                                                                  7



 1   claims pertaining to ownership of real property or a

 2   home both must be in writing and must -- and at the

 3   agreement or promise conveying ownership to that

 4   property must be signed by the individual allegedly

 5   transferring ownership of the property.

 6                   Quite simply, Your Honor, insofar as

 7   plaintiff's first two claims seek to compel a transfer

 8   of ownership of the property, she's essentially asking

 9   the Court to look to just this oral representation, this

10   oral argument, or this oral promise made by defendant

11   Jones and to basically conclude that she stated a claim

12   for relief based solely upon this oral promise.     And as

13   Your Honor knows, exceptions to the statute of frauds

14   are exceptionally disfavored even in the Rule 91, any

15   context.    And, of course, as noted, Texas courts have

16   uniformly looked with disfavor on litigants seeking to

17   bypass the statute of frauds by pleading other causes of

18   action.

19                   So getting into the argument proper, Your

20   Honor, with regard to plaintiff's promissory estoppel

21   claim, plaintiff's current petition is her fourth

22   amended petition so her fifth petition since this matter

23   was filed I believe in early November of last year, Your

24   Honor.     Plaintiff has alleged this promissory estoppel

25   claim which alleges that individual defendant Jones made
                                                               8



 1   a promise during plaintiff's employment with defendant

 2   that at some point in the future he would buy and convey

 3   title to a home to her.    In our motion to dismiss

 4   proper, Your Honor, defendants argued that under the

 5   law, a promissory estoppel claim can only survive the

 6   statute of frauds if plaintiff specifically alleges that

 7   the promise at issue isn't just to convey title to a

 8   home, but that the plaintiff alleges that the defendant

 9   and the individual against whom the promissory estoppel

10   claim is alleged promises to convey title to the home

11   specifically by promising to execute a written contract

12   or a written agreement that would itself suffice to

13   satisfy the statute of frauds.

14                A simple reading of plaintiff's fourth

15   amended petition, Your Honor, demonstrates that no such

16   allegations are at issue in this matter.    Plaintiff

17   hasn't alleged whatsoever that defendant Jones promised

18   to execute a specific ownership agreement, a sale

19   agreement, a deed, anything that would convey title to

20   the property to the home to her.    And moreover, Your

21   Honor, specifically going back to the Gaubert decision

22   cited on our slide and in our brief, plaintiff has

23   specifically not alleged that defendant Jones promised

24   to sign a written agreement that itself complied with

25   the statute of frauds.    Instead, Your Honor, it would
                                                                    9



 1   appear that plaintiff has abandoned this promissory

 2   estoppel claim since there's no substantive argument

 3   given on it with -- inside of her response brief itself.

 4   And instead there are only vague allegations along these

 5   lines within the fourth amended petition.

 6                   So because plaintiff's allegations, even

 7   accepted as true under Rule 91a, Your Honor, would not

 8   entitle her to relief sought because she's not alleged

 9   that defendant Jones promised to execute an agreement to

10   convey title to the property that -- it satisfied the

11   statute of frauds, we respectfully ask that plaintiff's

12   promissory estoppel claim be dismissed under Rule 91a.

13                   THE COURT:     Mr. Barbour?

14                   MR. BARBOUR:     Yes, Your Honor.

15                   THE CURT:    I like to ping-pong arguments,

16   i.e., you've made your argument on the promissory

17   estoppel issues.     At this time, I'd like to turn it

18   over --

19                   MR. BARBOUR:     Yes, Your Honor.

20                   THE COURT:     -- to opposing counsel if you

21   believe that your promissory estoppel argument doesn't

22   go hand in hand with oral gift.       Are we going to be

23   getting into that?     Do you believe your arguments bleed

24   over?     Or do you believe that we can divide the

25   arguments as such on each one?
                                                                      10



 1                   MR. BARBOUR:     I believe there is overlap,

 2   but I think we can differentiate them especially if it

 3   helps the Court's review of the issues, Your Honor.

 4                   THE COURT:     Does it help your presentation

 5   to go on to the second and then ping pong?

 6                   MR. BARBOUR:     Not necessarily, Your Honor,

 7   no, so we can ping pong arguments, yes.

 8                   THE COURT:     Okay.   Your serve.

 9                   MR. SMALL:     Your Honor, Jeff Small for

10   Cearth Faire.

11                   THE COURT:     May I just add for the record

12   how happy I am to see Mr. Small.         He's one of my

13   favorite attorneys.     Let me just give you full

14   disclosure.     I like him a lot.      Just so you know.   And

15   Ms. Brown.

16                   And, Mr. Barbour, I don't know you well

17   enough, but I really do like your associate.          I just

18   have to say.

19                   Mr. Small, good morning.

20                   MR. SMALL:     Good morning, Judge.

21                   Can I fill them in on the rest of the

22   details?

23                   We were successful in Judge Arteaga's court

24   on a significant judgment some time back and --

25                   THE COURT:     We spent some time together in
                                                                  11



 1   court.

 2                 MR. SMALL:    Good long time.

 3                 Your Honor, I need to back up just a little

 4   bit prior to the promissory estoppel argument because at

 5   its face, 91a is an argument simply on the pleadings.

 6   The rule itself states that no evidence is taken or

 7   considered in whether we dismiss under 91a or not.

 8                 And, frankly, Judge, opposing counsel has

 9   not objected to our current pleading.      They filed their

10   91a motion to dismiss.     We amended.   And they have not

11   objected to our current pleading.

12                 That said, promissory estoppel is not in

13   our fourth amended pleading, but even that being the

14   case, I would dispute Mr. Barbour's characterization of

15   what our pleadings do and do not include.      We expressly

16   contend that an oral promise was made to Ms. Faire to

17   convey this property to her.     And the inference from

18   that is that Mr. Jones was going to prepare a deed in --

19   to Ms. Faire on this house.     So that knocks the

20   underpinnings out from underneath counsel's promissory

21   estoppel argument.

22                 But more importantly, the basis of an oral

23   gift of real estate, which is an exception to the

24   statute of frauds, is that a promise has been made

25   orally.   And the elements of an oral gift of real
                                                                 12



 1   estate, with which I'm intimately familiar after having

 2   spent two weeks in trial in Junction on this very issue

 3   on a ranch, is a present gift, permanent improvements,

 4   and possession of that gift.     Now, here we don't have to

 5   get into the details.     As a matter of fact, I would

 6   suggest that the Court is precluded from getting into

 7   the details anything beyond reading what our pleading

 8   says.

 9                If there is a stated cause of action, oral

10   gift of real estate, and the facts that are pled could

11   be believed by a reasonable person, the Court's

12   consideration of 91a motion is over.

13                If the Court is familiar with a 12(b)(6)

14   motion in federal court, 91a -- there's some dispute

15   about, you know, does it match up exactly with a

16   12(b)(6) or doesn't it.     And my conclusion is that it's

17   probably a little bit different, but a 12(b)(6) motion

18   is you haven't stated a cause of action.

19                The cases that talk about 91a in Texas are

20   such that a 91a dismissal has been granted in a case

21   where there was no immunity and no matter how they

22   replead, the plaintiff could not win because the

23   defendant was immune.     And so the only two things that

24   the Court looks at here is, is there a cause of action?

25   And we've pled three:     Oral gift of real estate, civil
                                                                 13



 1   conspiracy, and quid pro quo sexual harassment.      And are

 2   those stated causes of action?     And, secondly, are the

 3   facts that are pled prima facie proof of those causes of

 4   actions?   And if the answer to those questions are yes,

 5   it's game over; 91a motion has to be dismissed.

 6                 THE COURT:     So, Mr. Barbour, what I'm

 7   understanding from Mr. Small is he's not responding to

 8   your argument on promissory estoppel because there is no

 9   argument in that their fourth amended pleading doesn't

10   include promissory estoppel.

11                 Is that correct, Mr. Small?

12                 MR. SMALL:     Yes, ma'am.

13                 MR. BARBOUR:     Yes, Your Honor.   I mean,

14   Rule 91a sets out pretty specific procedures if a party

15   wishes to withdraw a claim that is challenged within the

16   motion to dismiss itself.     And it specifically requires

17   a party to affirmatively nonsuit the challenged claim if

18   they wish to drop it.   And so from my perspective if a

19   claim has been nonsuited expressly and under Texas'

20   liberal pleadings standards, there's still allegation

21   that a promise was made and that Ms. Faire, by her

22   perspective, relied to her detriment on that promise.

23                 THE COURT:     Mr. Small, are you formally

24   dismissing the promissory estoppel claim?

25                 MR. SMALL:     We are, Your Honor, because our
                                                                 14



 1   claim is --

 2                 THE COURT:     Is that yes?

 3                 MR. SMALL:     -- is wrapped up in the oral

 4   gift of real estate.

 5                 THE COURT:     He stated on the record that

 6   they are formally dismissing promissory estoppel.      Is

 7   there anything more you need on that?

 8                 MR. BARBOUR:     Not on that one, Your Honor.

 9   No, Your Honor.

10                 THE COURT:     Then let's move forward to oral

11   gift and civil conspiracy.

12                 MR. BARBOUR:     Yes, Your Honor.   As to I

13   think some of the prima facie elements of a claim for

14   oral gift of real estate under Texas law.     And as Your

15   Honor is aware again, an oral gift is going to be

16   subject to the statute of frauds and therefore would be

17   disfavored under Texas law.

18                 To establish this prima facie gift of oral

19   real estate, its survival of 91a motion to dismiss,

20   Ms. Faire needs to allege that defendants made what the

21   law calls a gift in praesenti, a present gift; at the

22   time that the gift is made that she then took possession

23   under the gift by the donee with the donor's consent --

24   meaning in this case Ms. Faire took possession of that

25   home because of defendant Jones' gift and that she then
                                                                15



 1   made permanent and valuable improvements to the

 2   property.

 3                  In this case, Your Honor, we allege -- and

 4   I agree with Mr. Small that Rule 91a requires plaintiff

 5   to allege a viable cause of action.    And Rule 91a

 6   further requires Ms. Faire to affirmatively allege

 7   claims that if accepted as true just based on the four

 8   corners of her pleadings would establish a claim for

 9   relief.

10                  So I agree, frankly, Your Honor for putting

11   evidence in front of you I think that would be favorable

12   to us.    But I understand that today we're limited just

13   to the four corners of her pleading.

14                  If we go to the next slide after the

15   elements of the oral gift claim, Your Honor, the one

16   that begins with Jones did not own a home.    This

17   includes a handful of selections from Ms. Faire's own

18   pleading, her fourth amended petition, which in

19   defendants' perspective affirmatively demonstrate that

20   she's precluded as a matter of law from establishing the

21   three elements of a gift of oral real estate.

22                  Paragraph 13 of her fourth amended

23   petition, Ms. Faire alleges defendant Jones negotiated

24   with defendant Jason Kemp, whose wife owned a residence.

25   Defendant Jones then instructed defendant Donbavand to
                                                                 16



 1   prepared the necessary documents so he, Jones, could

 2   purchase the residence for plaintiff.

 3                Plaintiff is admitting that as of this

 4   point in time right here, Mr. Jones did not own the

 5   property.

 6                Dropping down to paragraph 17 of the fourth

 7   amended petition.     Plaintiff herself alleges while

 8   defendant Donbavand was completing the necessary

 9   documents -- those are the documents by which Mr. Jones

10   himself can take ownership of the property -- defendant

11   Jones requested the plaintiff move into the house,

12   orally gifting her the house.

13                And she took possession of that -- by

14   plaintiff's own allegations, Ms. Faire took possession

15   of this house -- this house on Timber Place Road before

16   the documents were completed by which Mr. Jones could

17   take ownership.     She's admitting that Mr. Jones didn't

18   own the house when she took ownership of the property.

19                And as we show, Your Honor, at most

20   defendant Jones intended a future gift of this property

21   by plaintiff's own admissions.

22                Paragraph 25, Ms. Faire alleges defendant

23   Jones promised to buy a home and gift it to plaintiff

24   upon their return to San Antonio.

25                That's a future -- a promise of a future
                                                               17



 1   gift.

 2                At paragraph 28, plaintiff alleges it was

 3   reasonable for plaintiff to rely on defendant Jones'

 4   promise of an oral gift of real estate.   And a promise

 5   of oral gift of real estate, Your Honor, respectfully,

 6   is not a present gift as required to state a prima facie

 7   claim of oral gift of real estate.

 8                And on the next slide, Your Honor, there's

 9   some pertinent cases here, especially ones from the

10   Fourth Court, which specifically address situations like

11   this in which the courts distinguish a future promise of

12   possession and ownership of a home from a present gift

13   as required to state a claim for oral gift.

14                The Thompson v Dart decision, Your Honor,

15   the Fourth Court said to be a gift in praesenti, the

16   donor must, at the time he makes -- at the time the

17   donor makes the gift intend an immediate divestiture of

18   the rights and ownership out of himself, and a

19   consequent immediate vesting of such rights in the

20   donee.

21                The El Paso Court of Appeals agreed with

22   that in the Flores decision wherein it said that to be a

23   present gift, the owner has to release all dominion and

24   control over the property.

25                And the Woodworth decision at the very
                                                                18



 1   bottom discussing the gift general, Your Honor,

 2   holds that a gift may generally not be made to take

 3   effect in the future since that future promise is

 4   without consideration.

 5                   And the last slide in the section, Your

 6   Honor, quite simply, we agree, at this point in the

 7   proceeding we can only look at plaintiff's pleadings.        I

 8   readily admit that.     But even looking solely at her

 9   pleadings, Ms. Faire admits that at the time she took

10   ownership of the house and at the time Mr. Jones

11   promised to gift her this house allegedly, he didn't own

12   the property.     Someone else owned the property when she

13   took ownership.

14                   Her prior petitions have alleged, you know,

15   accurately that she even signed a lease with the

16   then-owner of that house.     That has been removed from

17   the fourth amended petition at this point, Your Honor.

18   But regardless, even looking at the fourth amended

19   petition, she admits that there was no present gift of

20   the property from Mr. Jones; that he instead intended a

21   future gift; and by the time he took ownership of the

22   house after her termination of employment with defendant

23   FMP, she has been terminated.     She alleges that she's

24   suffering retaliation at that point.     And at that point,

25   the promise of a gift had been rescinded.     And so by the
                                                                19



 1   time a gift could have become effective when Mr. Jones

 2   took ownership of the house, she alleges that he had

 3   already decided not to gift it.    So there's no gift at

 4   all and there's certainly not a present gift.    And she

 5   didn't take ownership under that gift as required to

 6   state a prima facie claim for oral gift, Your Honor.

 7                 THE COURT:   Thank you.

 8                 MR. SMALL:   Your Honor, there's no

 9   requirement that he own the property at question in

10   order to intend to make a gift.

11                 THE COURT:   What about Thompson v Dart

12   where it states that to be a gift in praesenti, the

13   donor must at the time he makes it --

14                 MR. SMALL:   Sure.   It speaks of intent

15   there.   It doesn't -- it doesn't talk anything about the

16   mechanics of actually conveying the property to her at

17   that time.   It's talking about his intent at the time.

18   And so the -- but, you know, going back, I'll draw the

19   Court back to the basics of 91a.    And the question is:

20   Could a reasonable person from the facts that we have

21   pled believe that a gift was made, that Ms. Faire made

22   permanent improvements -- which we explicitly pled in

23   paragraph 18 -- and that she took possession of the

24   house, not ownership but possession, in concert with

25   this intended divestiture on her behalf?
                                                                  20



 1                  Now, were there mechanics and logistics

 2   that had to be accomplished in order to effectuate the

 3   gift?    Most certainly.    But that does not change the

 4   fact that there's a prima facie statement here of a

 5   cause of action, that's one.      And then the second thing

 6   is -- the question is:      Could somebody reasonably

 7   believe from the facts pled that we have a present gift?

 8   And the answer to that is clearly yes.

 9                  They don't dispute that there's a cause of

10   action pled, so, you know, how deep do we get into the

11   facts?

12                  And, you know, if there's basically any

13   fact issue, you know, that's maybe a cause for a summary

14   judgment motion, but it's not cause to prevent Ms. Faire

15   from getting into court in the first place.

16                  THE COURT:    So you're saying even if the

17   defendant didn't own the property, that he allegedly

18   promised to --

19                  MR. SMALL:    The intention was there, Your

20   Honor.

21                  THE COURT:    And he did not have to have

22   current ownership of said property?

23                  MR. SMALL:    I don't believe that that's a

24   part of the oral gift.      What, you know, even their case

25   talks about is an intention of immediate divestiture.
                                                                    21



 1   Well, you know, he's -- mechanically he has to acquire

 2   the house.

 3                   And by the way, the fellow that owned the

 4   house at the time is an employee and close associate of

 5   Mr. Jones.     So it's not like this is some, you know,

 6   speculative-something-or-another.

 7                   THE COURT:   Well, but it goes on to say,

 8   intent and immediate divestiture of the rights of

 9   ownership out of himself and a consequent immediate

10   vesting of such rights in the donee.

11                   MR. SMALL:   Sure.   And I agree.   But, you

12   know, my point is -- there's no question that we've

13   covered the legal aspect of the statement of a case.

14   The question is have we covered the factual aspect.

15                   And the factual pleadings is -- the

16   question is could any reasonable person believe our

17   facts constitute an oral gift?

18                   THE COURT:   And your facts indicate that

19   the defendant was an owner?

20                   MR. SMALL:   The facts as pled here say that

21   he has to accomplish the purchase and the conveyance to

22   her, yes, ma'am.

23                   THE COURT:   But they don't indicate that he

24   is an owner?

25                   MR. SMALL:   Not that he is the current
                                                                 22



 1   owner of the house, no, ma'am.

 2                  THE COURT:   And you believe it doesn't

 3   matter because he does not have to be a current owner?

 4                  MR. SMALL:   Not in order to cover the

 5   elements of an oral gift, no, ma'am.

 6                  THE COURT:   Despite the Thompson-Dart case

 7   or -- let's look at Flores versus Flores, which I know

 8   is out of El Paso, but to be a gift in praesenti, the

 9   owner must release all dominion and control over the

10   property.    And it says the owner must release all

11   dominion and control over the property.

12                  MR. SMALL:   It doesn't say that.

13                  THE COURT:   Does it not?

14                  MR. SMALL:   No.

15                  THE COURT:   Okay.

16                  MR. SMALL:   The cases that we've dealt

17   with -- and, again, I'll harken back to my November

18   experience in Junction -- they talk about releasing

19   dominion and control, and -- but it's what was the

20   giver's intent at the time he made the gift.       Now, I can

21   intend to give you 30 acres out in Leon Springs that I

22   don't own because I'm going to acquire it this

23   afternoon.   And I release all dominion and control over

24   it to you, but I have to go through the logistics of

25   buying it, getting the deed, deeding it to you.       And
                                                                 23



 1   it's the same thing here.

 2                  The question is simply:    Are there facts

 3   here from which a reasonable person could believe that a

 4   present gift was made to Ms. Fair?

 5                  And you're not going to find anyplace where

 6   it says owner.

 7                  THE COURT:   Except that Flores v Flores

 8   according to the excerpt that Mr. Barbour has given to

 9   the Court --

10                  MR. SMALL:   Well, in that case it says

11   owner, but, you know, you don't find that as a

12   requirement.     The assumption in most of these cases, I

13   will grant you, is that it's a present owner that is

14   making a gift, but that's not one of the three elements.

15                  THE COURT:   Well, isn't one of the elements

16   that defendant's gift is made -- being made in the

17   present?

18                  MR. SMALL:   Yes.

19                  THE COURT:   Okay.   How can it be -- I don't

20   know where we're missing the connection here, but how

21   can it be made in the present when the person making

22   said gift presently doesn't own said gift?

23                  MR. SMALL:   Just as I indicated.   I am

24   accomplishing the effectuation of that gift this

25   afternoon, but I make that gift to you right at this
                                                                   24



 1   minute.

 2                   THE COURT:     But how is that not to take

 3   effect in the future?

 4                   MR. SMALL:     I think it's the difference

 5   between, you know, 20 years from now, which was the case

 6   up in Junction, you know, I'll give you the property

 7   when I die over against I'll give you the property this

 8   afternoon.     That's today.    That's present.

 9                   THE COURT:     And do you have any other case

10   law to back you up, Mr. Small?

11                   MR. SMALL:     I do not.

12                   THE COURT:     Okay.   Let me --

13                   MR. SMALL:     The case law, Your Honor, is --

14   you know, I don't dispute that the language is there

15   that says owner, et cetera, et cetera, but not all of

16   the cases use that phraseology and none of the cases

17   make present ownership a qualification for a present

18   gift.

19                   THE COURT:     Thank you.

20                   On the same issue, would you like to

21   respond?

22                   MR. BARBOUR:     Your Honor, the Thompson v

23   Dart case and both the Thompson case and the Flores v

24   Flores case are attached at the back tab of plaintiff's

25   binder or --
                                                                    25



 1                   THE COURT:     You read my mind.

 2                   MR. BARBOUR: -- excuse me, movant's binder,

 3   Your Honor.

 4                   THE COURT:     Go ahead.

 5                   MR. BARBOUR:     The Thompson v Dart case

 6   includes a provision that, you know, to be a gift in

 7   praesenti, which is -- I think Mr. Small would agree --

 8   a prima facie element to establish this claim.

 9   Expanding on that, the courts have said that that gift

10   in praesenti is one in which the donor must at the time

11   he makes it intend to divest himself of ownership of the

12   property.

13                   The Thompson v Dart case continues that at

14   the time the gift is made, the donee's possession must

15   be in the nature of an owner's right to control.        That

16   we can't take a gift of property subject to a

17   non-ownership interest.      That if you are going to claim

18   a gift that means that at the time the gift is made,

19   immediately you take possession of that property.        I

20   can't tell you, Your Honor, that five minutes from now

21   I'm planning to gift you a parcel of real estate because

22   in the intervening five minutes, various things may

23   happen.     The gift can't take effect in the future.        And

24   there's no consideration to bind that promise.

25                   And specifically bringing it back to the
                                                               26



 1   facts of this case as alleged in plaintiff's pleadings,

 2   Your Honor, she alleges that the promise to convey title

 3   to the real estate happened I think in late July, early

 4   August 2014.   She takes ownership allegedly subject to

 5   that gift, but Mr. Jones doesn't take ownership of the

 6   home until after she's terminated well into September

 7   2014.   And that's the intervening period of time, Your

 8   Honor, that breaks it up and it renders the gift not

 9   being one in praesenti but one in futuro.

10                  And the Flores v Flores case -- actually

11   the Thompson v Dart case specifically distinguishes the

12   concept of an in praesenti gift from one that is futuro.

13   That if there's a promise of a gift in futuro, that

14   that, by the very allegation and in the facts pled

15   within that petition, mean the plaintiff is then

16   estopped from asserting that there was a present gift

17   because her own allegations accepted as true under rule

18   91a do not entitle her to the relief sought, which is

19   the exact text from Rule 91a itself.

20                  And so it's not just a matter of, you know,

21   did she plead something that a reasonable juror,

22   somebody might think established a gift.    We have to

23   construe his allegations as true and apply to the prima

24   facie elements of that claim and see whether or not she

25   establishes a prima facie claim accordingly.    And
                                                                 27



 1   because her own pleadings, her own petition demonstrate

 2   that there was no in praesenti gift whatsoever but

 3   instead it was an in futuro gift, the Fourth Court in

 4   the Thompson v Dart case specifically provides that

 5   there is no such claim pled in this matter, Your Honor.

 6                THE COURT:     Thank you.

 7                Do you want another moment to respond, or

 8   we're going to get to the third element?

 9                MR. SMALL:     No, ma'am.

10                THE COURT:     Okay.   Go ahead with the third

11   element.

12                MR. BARBOUR:     And the third element, Your

13   Honor, is that we --

14                THE COURT:     I'm sorry, the next cause of

15   action.

16                MR. BARBOUR:     Yes, Your Honor.

17                Originally plaintiff had pled her civil

18   conspiracy claim as a civil conspiracy to discriminate

19   and sexually harass plaintiff during her employment with

20   FMP.

21                In the fourth amended petition filed in

22   response to the motion to dismiss, plaintiff has now

23   amended that claim and instead, Your Honor, alleged that

24   it wasn't a conspiracy to discriminate against her, but

25   instead it was a conspiracy to rescind the oral gift of
                                                                28



 1   real estate to her.

 2                 As Your Honor knows, the elements of a

 3   claim for civil conspiracy -- excuse me, Your Honor --

 4   are that she must establish that were two or more

 5   persons, an object to be accomplished, a meeting of the

 6   minds, one or more unlawful acts and damages as a

 7   result.   In this case, Your Honor, plaintiff is alleging

 8   this conspiracy to rescind a gift of oral real estate.

 9                 Looking at her amended petition, Your

10   Honor, she no longer alleges any conspiracy or any acts

11   that were unlawful or overt.    Instead she's alleging a

12   gift to -- a claim for conspiracy to rescind the oral

13   gift.

14                 Rescission of an oral gift is not a tort

15   and it's not an unlawful conduct, Your Honor.    Her oral

16   claim is more or less akin to a declaratory judgment

17   action wherein she's alleging she's the owner and the

18   title owner of this property.    Defendants dispute that.

19   And then we have to come before the Court.    And the

20   court adjudicates whom the proper owner of that is.     But

21   she hasn't alleged, nor is there a gift or wrongful

22   denial of an oral gift of real estate.    And because she

23   specifically limited her conspiracy claim just to that

24   recession of an oral gift, even accepting her

25   allegations as true, there's no longer an unlawful or
                                                                 29



 1   overt act.   And by that -- by virtue of that, she then

 2   is again estopped from asserting a prima facie case of

 3   civil conspiracy under Rule 91a.     And, therefore, that

 4   claim should be dismissed as dictated by the four

 5   corners of her own pleading, Your Honor.

 6                 MS. BROWN:    Your Honor, may I respond to

 7   the conspiracy claim?

 8                 And just as a matter of background,

 9   Mr. Jones, as I have alleged in here, is a very powerful

10   man who dictates how business is conducted at the office

11   regardless of whether it's in the best interest of the

12   corporation or not.     He asked Ms. Jones to live in the

13   Dominican Republic for over five years while she --

14   while he was holding a baby hostage -- an infant-child

15   hostage.

16                 I represent to the Court the facts because

17   I represented Mr. Jones' first wife.

18                 During this entire time that she was in the

19   Dominican Republic working 24/7, Mr. Jones repeatedly

20   told her, the minute I get back to the states, you're

21   going to have a home -- because she had been working,

22   like I said, 24/7 helping defend him in the divorce

23   pending here in Bexar County.

24                 As a historical background, Mr. Donbavand,

25   who's present here today, is head of the real estate
                                                                 30



 1   portion of this corporation.     Mr. Kemp and his wife own

 2   this property.    They -- when this case gets to court on

 3   the facts and I've had an opportunity to depose the

 4   different individuals who acted in their individual

 5   capacity to -- not in furtherance of the corporate

 6   thing, but to defraud Ms. Faire -- they would take

 7   affirmative steps, Your Honor, to defraud her.

 8                   Some of the affirmative steps after

 9   Ms. Faire believes she has a gift -- an oral gift of

10   real estate, they've taken us to JP court twice trying

11   to evict her.    They're acting not in furtherance of

12   corporate business for all of these businesses that they

13   have, but they're actually knowing that Ms. Faire had

14   been fired, did not have any money, were dragging her

15   back and forth to court.     The torts that they committed

16   or the fraud that they perpetrated less -- is a tort.         I

17   mean, fraud is a tort.

18                   For example -- I will give you an example.

19   Mr. Donbavand here said, here is a lease as a buyer's

20   lease.   Mr. Jones is the buyer.     In essence, you're the

21   buyer.   The facts are convoluted.     And I've been working

22   on this case to get the facts straightened out.

23                   But going back to have we pled a fraud.     We

24   have pled fraudulent acts.

25                   I think simply I have to state this, Your
                                                                   31



 1   Honor:   These individuals who worked under Mr. Jones

 2   outside the course and scope of their duties

 3   individually perpetrated a fraud against Ms. Faire that

 4   was not limited solely to the gift of the house, but

 5   them trying to prove that there had been no gift.       And

 6   that is a tort under state laws, Your Honor.

 7                 And we ask -- respectfully request that the

 8   Court by denying this particular cause of action gives

 9   us an opportunity to go before the trier of fact.       This

10   case is set for trial November the 3rd.    There's a

11   docket control -- level 3 docket control order in place.

12                 And, likewise, Your Honor, if they feel

13   like we're not entitled to that, they have opportunities

14   for motion for summary judgment or special exceptions.

15                 THE COURT:   Ms. Brown, can you state the

16   lawful -- or unlawful act that occurred.

17                 MS. BROWN:   Fraud, Your Honor.

18                 THE COURT:   Could you be more specific?

19                 MS. BROWN:   Okay.   The fraud is this:    They

20   go along with Mr. Jones' orders, personal to Mr. Jones,

21   personal to them to participate in fraudulent acts to

22   keep Ms. Faire from having the house -- the rightful --

23   the rightful thing to house because we feel like, you

24   know, outside of this, Ms. Faire relied on Mr. Jones'

25   promise --
                                                                  32



 1                 THE COURT:     I'm sorry, what were the

 2   fraudulent acts?

 3                 MS. BROWN:     The fraudulent act was

 4   participation in the denial of the fact that Ms. Faire

 5   did not have ownership of this house.     She's been in

 6   this house, Your Honor, for over six months.        She's made

 7   valuable improvements to this house.     And she moved in

 8   in reliance --

 9                 THE COURT:     So the fraud you're saying was

10   that these codefendants indicated --

11                 MS. BROWN:     Have acted in numerous ways,

12   Your Honor.

13                 THE COURT:     Well, the one that you stated

14   is that these defendants denied that your client had

15   ownership?

16                 MS. BROWN:     Yes, Your Honor.

17                 THE COURT:     And by denying that your client

18   had ownership, they committed fraud?

19                 MS. BROWN:     Exactly, Your Honor.

20                 THE COURT:     Your response, Mr. Barbour.

21                 MR. BARBOUR:     I have a couple of responses.

22   The first is, respectfully, just as we're bound by

23   plaintiff's live pleading in determining whether or not

24   the Rule 91a motion should be granted, I believe

25   plaintiff should be, as well.     She's the master of her
                                                              33



 1   pleadings.

 2                 Ms. Brown is arguing that Ms. Faire signed

 3   a lease and she relied on this lease.   I will represent

 4   to the Court that in an attempt to evade that -- the

 5   first two grounds for a 91a motion, she has removed from

 6   her fourth amended petition, any allegation of that

 7   lease.   That's not contained anywhere within the fourth

 8   amended petition itself.

 9                 If the Court were to look to prior

10   petitions and see the existence of that lease, that

11   would be the third amended petition, and I would

12   respectfully suggest that if Ms. Brown thinks that that

13   should be considered, then it's quite clear that when

14   Ms. Faire took possession of that Timber Place property,

15   she didn't take possession as an owner; she took

16   possession as a tenant personally to the terms of that

17   lease, which at the very least must require the

18   promissory estoppel and the oral gift claims be

19   dismissed 'cause there's no possible way by her own

20   allegations she can establish a claim as to either of

21   those.

22                 More specifically as to this conspiracy

23   claim, I hear Ms. Brown saying that Ms. Faire alleges

24   that defendants have acted together, that she believes

25   she's been defrauded somehow.   The fraud claim has been
                                                                 34



 1   dropped.   There's no fraud claim within the four corners

 2   of the fourth amended petition.     I believe -- I'm 95

 3   percent confident, Your Honor, that if you searched, you

 4   wouldn't find the word "fraud" anywhere within that

 5   petition whatsoever.    There's no allegation of fraud

 6   here.

 7                   If we look at page -- well, Count 2 of your

 8   plaintiff's fourth amended petition, paragraphs 35 to

 9   37, she alleges that defendants acting outside their

10   corporate duties specifically acted to rescind the oral

11   gift of real estate to plaintiff.

12                   That's what she's alleging.   That's the

13   conspiracy -- to rescind this oral gift of real estate.

14                   Generally alleging a conspiracy to engage

15   in an act does not entitle her to relief under Rule 91a.

16   She has to show an unlawful affirmative overt act taken

17   by each of the defendants against whom this conspiracy

18   claim is alleged.    Because she's simply alleging that

19   they're conspiring to rescind this oral gift, which is

20   not a tort, which is not fraudulent, which is not an

21   unlawful act, she's not established the prima facie

22   element of the claim within the four pleadings of her

23   own petition.    And, therefore, Your Honor, we would

24   suggest and respectfully request that the conspiracy

25   claim be dismissed under Rule 91a.
                                                                35



 1                   MR. SMALL:   Your Honor, the standard by

 2   which the pleadings are judged here and everywhere in

 3   Texas is fair notice.    And we don't have to use the word

 4   "fraud" in here to have alleged an overt unlawful act to

 5   support a conspiracy claim.     We don't have to use magic

 6   words.

 7                   The gist of this whole pleading is that

 8   Mr. Jones, Mr. Donbavand, and Mr. Kemp conspired to do

 9   Ms. Faire out of a gift that she was promised and which

10   she relied on in incurring moving expenses and making

11   improvements.    And this was all, you know, wrapped up in

12   her working for him for an extended period of time, et

13   cetera, et cetera.    And the machinations, which were

14   driven by Mr. Jones, who's the kingpin CEO of these

15   corporations -- the question again comes back to what

16   could a reasonable person believe.     And if they believe

17   that she was defrauded out of a gift, whether or not the

18   Court believes that she was given an oral gift of real

19   estate, the conspiracy claim still stands.

20                   THE COURT:   And can you direct in your

21   fourth amended petition as to the specific language that

22   you're relying upon wherein if read on its face would

23   prove your cause of action.

24                   MR. SMALL:   Well, first of all, Your Honor,

25   I would take issue with the Court's use of the word
                                                                36



 1   "prove," but I would direct the Court to paragraphs 11

 2   through -- you know, just as a starter 11 through 24 in

 3   the statement of facts that set out the course of events

 4   that occurred here.

 5                MR. BARBOUR:     Would Your Honor entertain a

 6   response to that or --

 7                THE COURT:     In just a moment.

 8                MR. BARBOUR:     Yes, Your Honor.

 9                (Short pause.)

10                THE COURT:     We're back on the record.

11                Mr. Small, help me out here.        Are you

12   saying that the fraud is within -- begins paragraph 11.

13   Specifically, what I am reading in a nutshell is that

14   the codefendants are employed by Mr. Jones and were

15   following his directions.    And you believe that

16   according to the -- there's -- I'm not sure how they

17   defrauded her.   I agree that according to the pleadings,

18   they state he followed his directive -- direction that

19   they were somehow involved in trying to evict her or

20   somehow involved in the repossession of a vehicle or so,

21   but I don't know how that constitutes an unlawful act on

22   its face.

23                MR. SMALL:     Well, first of all, Your Honor,

24   it's -- there -- it not only says facts but inferences

25   therefrom, but, you know, here she's been given a gift,
                                                                 37



 1   but, you know, Donbavand and Kemp are working with Jones

 2   to throw her out of a house that's supposedly hers.

 3   And, you know, Your Honor, it's -- you know, does it

 4   say, you know, one, two, three, this is specifically

 5   what, you know, Mr. Kemp did or what Mr. Donbavand did,

 6   you know, on "X" day?   No, it does not.    But for notice

 7   pleadings, you don't have to do that.

 8                And my point is here and the oral gift

 9   is -- we get over that very minimal hump.

10                THE COURT:     Mr. Barbour, I'll allow a

11   response -- a short one as we are way over our time.

12                MR. BARBOUR:     Yes, Your Honor.

13                THE COURT:     I'd like to hear your response.

14                MR. BARBOUR:     Rather briefly, Your Honor,

15   you are -- plaintiff is entitled to reasonable

16   inferences from her pleadings.    Rule 91a by its terms

17   expressly requires dismissal of cause of action for no

18   basis in fact if the allegations within the four corners

19   of the petition taken as true together with the

20   inferences reasonably drawn from them don't entitle her

21   to relief.

22                Mr. Small -- Ms. Faire is alleging that

23   this conspiracy was to deny her this gift of property.

24   Accepting that as true -- and even all reasonable

25   inferences from that -- there's no unlawful act
                                                                   38



 1   committed in furtherance of this conspiracy within the

 2   four corners of that petition.      It's a title -- contest

 3   title in the property.

 4                  In the absence of any reasonable inference

 5   showing an unlawful overt act committed in furtherance

 6   of this conspiracy, Rule 91a dictates if there's no

 7   cause of action or there's no basis in law for this

 8   cause of action and -- it ought to be dismissed, Your

 9   Honor.

10                  THE COURT:     On a scale of one to ten, how

11   strongly do you feel about that if challenged on appeal,

12   Mr. Barbour?

13                  MR. BARBOUR:     Based on the four corners of

14   the fourth amended petition, I would give it an eight I

15   think, Your Honor.

16                  THE COURT:     Ms. Brown, you know how much I

17   respect you and Mr. Small, as well --

18                  MS. BROWN:     May I just address the Court

19   just very briefly, Your Honor?      And give the Court a

20   historical thing.    The Court must be informed that all

21   of the records concerning how they manipulate and try to

22   defraud her, all of the records are in the hands of the

23   defendants.    So we've given them fair notice.    We cannot

24   give them the specific details that Mr. Barbour is

25   requiring because we have not had access to all of
                                                               39



 1   these.

 2                We've been before Judge Sakai, who has

 3   denied their motion for protective order and compelled

 4   them to give us the information.   And like basically

 5   employment cases or other tort cases where all of the

 6   information is in the hands of that defendant, it is

 7   very difficult for the plaintiff to say, this is how you

 8   defrauded me, you changed title to the property back and

 9   forth so that we can (sic) address the issue of current

10   ownership or --

11                They've done numerous things, Your Honor,

12   that we cannot in all reasonables (phonetic) tell you

13   this is what they did because we don't have all of the

14   evidence that we requested.

15                This case was filed in October of 2014.      We

16   were very diligent in sending out requests for

17   depositions, requests for identification of documents.

18   We have done our best.

19                And, Your Honor, I think all that is

20   required of us at this time is fair notice.   And we're

21   saying in our pleadings, you have acted in a manner that

22   amounts to defrauding Ms. Faire of an oral gift of real

23   estate.

24                At this time, Your Honor, I wish I could

25   offer the Court more because I know that this Court
                                                               40



 1   listens to everything that we want to bring, but our

 2   hands are tied.    Our hands are tied because in spite of

 3   our diligence in getting requests for discovery

 4   immediately, requests for depositions immediately,

 5   they've all been quashed.     And that is why, Your Honor.

 6                   But the fair notice -- there's a reasonable

 7   inference that this Court can make that these gentlemen

 8   who held the power, who held the documents acted in an

 9   unlawful way.

10                   THE COURT:   Thank you, Ms. Brown.

11                   MS. BROWN:   Thank you, Your Honor.

12                   THE COURT:   And the Court has absolutely no

13   doubt in the diligence of counsel and the hard work of

14   counsel, but like you, my hands are tied.

15                   Your motion is granted, Mr. Barbour.

16   Please prepare the order.

17                   We are adjourned.

18                   (Proceeding concluded.)

19

20

21

22

23

24

25
                                                              41



 1   STATE OF TEXAS

 2   COUNTY OF BEXAR

 3

 4       I, Mary Martinez, Certified Court Reporter in and

 5   for Bexar County, State of Texas, do hereby certify that

 6   the above and foregoing contains a true and correct

 7   transcription of the proceedings requested in the

 8   above-styled and numbered cause, all of which occurred

 9   in open court or in chambers and were reported by me.

10       I further certify that this Reporter's Record truly

11   and correctly reflects the exhibits, if any, offered by

12   the respective parties.

13       I further certify that the total cost for the

14   preparation of this Reporter's Record is $    220.00

15   and was paid by       Ms. Olga Brown      .

16       To which I certify on this the      8th    day of

17      April         , 2015.

18

19

20

21                                  /s/ Mary Martinez
                                   Mary Martinez, CSR 5943
22                                 57th District Court
                                   Bexar County Courthouse
23                                 100 Dolorosa Street
                                   San Antonio, Texas 78205
24                                 Telephone: 210.335.1602
                                   Exp: 12-31-2016
25
Appendix 30
                                                               1



 1                        REPORTER'S RECORD
                        VOLUME 1 OF 1 VOLUME
 2              TRIAL COURT CAUSE NO. 2014-CI-16674

 3
     CEARTH FAIRE                  ) IN THE DISTRICT COURT
 4                                 )
                                   )
 5   VS.                           ) 150TH JUDICIAL DISTRICT
                                   )
 6                                 )
     FMP SA MANAGEMENT GROUP, LLC, )
 7   ET AL.                        ) BEXAR COUNTY, TEXAS
     *******************************************************
 8
                       MOTION FOR NEW TRIAL
 9
     *******************************************************
10

11

12

13

14

15       On the 6th day of May, 2015, the following came on

16   to be heard in the above-entitled and numbered cause

17   before the Honorable Antonia Arteaga, Judge presiding,

18   held in San Antonio, Bexar County, Texas:

19       Proceedings reported by computerized stenotype

20   machine.

21

22

23

24

25
                                                             2



 1                          APPEARANCES

 2

 3   MR. JEFFREY SMALL
     SBOT NO. 00793027
 4        12451 Starcrest Drive, Suite 100
          San Antonio, Texas 78216
 5        Phone: (210) 496-0611
               Appearing for Cearth Faire
 6

 7   MS. OLGA BROWN
     SBOT NO. 03155500
 8        111 Soledad Street, Suite 1725
          San Antonio, Texas 78205
 9        Phone: (210) 226-1550
               Appearing for Cearth Faire
10

11   MR. JUSTIN J. BARBOUR
     SBOT NO. 24055142
12        17806 West IH 10, Suite 400
          San Antonio, Texas 78257
13        Phone: (210) 447-8033
               Appearing for FMP SA Management Group, LLC,
14             et al.

15

16

17

18

19

20

21

22

23

24

25
                                                             3



 1                     CHRONOLOGICAL INDEX

 2                        VOLUME 1 OF 1

 3   MARCH 18, 2015
                                             PAGE     VOL.
 4
     Appearances..............................   2    1
 5
     Court Reporter's Certificate.............   28   1
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                      4



 1                     P R O C E E D I N G S

 2                 THE COURT:     2014-CI-16674, Cearth Faire

 3   versus FMP SA Management Group, LLC, DBA Food Management

 4   Partners; All Jones, LLC; Allen J. Jones, individually;

 5   and Peter Donbavand, individually.

 6                 If I could have the attorneys please

 7   identify themselves for the record and whom they

 8   represent beginning on my left?

 9                 MR. SMALL:     Jeff Small for Cearth Faire.

10                 THE COURT:     Thank you, Mr. Small.

11                 MS. BROWN:     Your Honor, Olga Brown, also

12   for Cearth.

13                 THE COURT:     Good morning, Ms. Brown.

14                 MR. BARBOUR:     Good morning, Your Honor.

15   Justin Barbour for defendants.

16                 THE COURT:     Good morning, Mr. Barbour.

17                 MR. RAY:     Your Honor, I'm Robert Ray.     I'm

18   not counsel of record on this matter, but I am counsel

19   of record for one of the defendants in another cause of

20   action that has bearing on this one.

21                 THE COURT:     Okay.   So we're going to let

22   you have a seat and just hang out with us this morning.

23                 MR. RAY:     If you don't mind.

24                 THE COURT:     I don't mind at all.

25                 MR. RAY:     Thank you.
                                                                      5



 1                  THE COURT:    And it is currently 8:25, and

 2   we are scheduled to hear a motion for a new trial.         The

 3   Court has granted you 60 minutes in order to present,

 4   which is highly unusual in the 57th.      Ordinarily our

 5   motions for new trial are anywhere from 15 to

 6   30 minutes, but your legal assistant is quite

 7   persuasive, Ms. Brown.      So we agreed to go ahead and

 8   give you the full hour.

 9                  So with that, you have the floor.     Or is it

10   going to be you or Mr. Small?

11                  MS. BROWN:    Your Honor, I would like to

12   make the opening, have Mr. Barbour address it, and then

13   Mr. Small kind of close it if that's all right with Your

14   Honor.

15                  THE COURT:    Okay.   So you'd like to start

16   out and then -- well, this is what we'll -- give me the

17   reasons why you believe that I got it wrong the first

18   time.    And then if you'd like to allow Mr. Small to

19   chime in -- I don't need opening, I don't necessarily

20   need closing remarks at all, but we want to get straight

21   to the meat of the matter.

22                  Ms. Brown, I'll let you begin.

23                  And then, Mr. Small, you can take it up.

24                  And then we're going to hear from

25   Mr. Barbour.    If there's any reply necessary in between,
                                                                    6



 1   we will direct accordingly.

 2                   Go ahead, Ms. Brown.

 3                   MS. BROWN:    Thank you, Your Honor.

 4                   And once again, it's nothing that the Court

 5   did wrong at all, but here's where I -- the reason that

 6   we're asking this morning that you deny the motion on --

 7   and -- reconsider and deny the motion, frankly, for

 8   this, Your Honor:     Because the defendants --

 9                   THE COURT:    Let's be clear --

10                   MS. BROWN:    Yes.

11                   THE COURT:    -- there is no motion to

12   dismiss.

13                   MS. BROWN:    Yes.

14                   THE COURT:    Okay.

15                   MS. BROWN:    Because for the simple reason,

16   Your Honor, that the defendants did not meet the

17   requirements of 91(a).       That rule has very specific

18   rules.     And I would like to direct the Court's attention

19   to Rule 91(a)(2).     And it addresses contents of the

20   motion.    And this requirement that they did not meet

21   does not support the ruling of this Court in this way,

22   Your Honor:

23                   On February 3rd, 2015, the defendants filed

24   their last pleading, and it was an amended 91(a) partial

25   motion for dismissal.     Over a month later -- and it was
                                                                   7



 1   timely -- the petitioner filed an amended motion

 2   dropping the cause of action for promissory estoppel and

 3   adding oral gift of real estate.

 4                 Following that, Your Honor, the defendants

 5   were required to do one of two things.      They either had

 6   to amend their motion to dismiss or to withdraw their

 7   motion.   They did neither.     Even though in their

 8   response, Your Honor -- we stated this is a new cause of

 9   action that we're adding.     And in all fairness we filed

10   this 10 days before the March 18th hearing that Your

11   Honor entertained.

12                 Now, because they failed to meet this

13   91(a)(2) contents of the motion, the Court's ruling

14   cannot support the denial.

15                 91(a) -- the granting of 91(a), Your Honor,

16   is done in three instances.      And I'll be really brief.

17                 One is that there's not a recognized cause

18   of action in this state.      Oral gift of real estate is a

19   recognized cause of action in this state.

20                 The second instance in which the motion is

21   granted is if on the facts -- the facts of -- petitioner

22   cannot gain relief.   For example, if the petitioner in a

23   say auto accident pleads that the accident happened

24   15 years ago and there was no tolling statute, then on

25   its face that pleading is -- cannot bring relief to the
                                                                 8



 1   petitioner.    In that instance the motion to dismiss is

 2   granted.

 3                  The third one is when a petitioner attached

 4   an -- a document or a affidavit, let's say an insurance

 5   policy.    And the insurance policy definitely does not --

 6   states that there's no coverage or he's not a named

 7   insurer (sic).     And I've looked at all the cases, Your

 8   Honor, and it's only on those three case -- those three

 9   general groups of cases that a motion to dismiss is

10   granted.

11                  The Court in making a legal analysis of

12   whether or not to grant the motion must do this:     Do the

13   allegations of the pleading state a cause of action

14   which authorizes relief?

15                  Our cause of action for oral gift of real

16   estate is a viable cause of action.     It's a recognized

17   cause of action.

18                  And in that case, Your Honor, because it

19   was not challenged, it was not challenged by the

20   defendant --

21                  THE COURT:   What specifically do you say

22   was not challenged?     The cause of action on oral gift of

23   real estate?

24                  MS. BROWN:   That's correct, Your Honor.

25                  THE COURT:   Okay.
                                                                      9



 1                   MS. BROWN:   And like I said, he had to

 2   amend his motion or withdraw it, one of the two.        He did

 3   not do that.

 4                   And so, Your Honor, this -- the Court does

 5   not have discretion to determine whether or not the

 6   contents of the motion were met or not.      They either

 7   were met or they were not.

 8                   For example, he did not challenge and state

 9   specifically what his challenges were.      So, therefore,

10   this Court I believe should reconsider their ruling on

11   this and deny their cause of action.

12                   The same thing, Your Honor, applies for our

13   claim of conspiracy.     In his third amended petition for

14   -- to dismiss or in his third motion to dismiss --

15   excuse me.     Clear the record.   In his second amended

16   motion to dismiss, he alleges that there's no cause of

17   action because of intra-corporate immunity.

18                   I came back, Your Honor -- Mr. Small and I

19   came back and we amended our pleadings and said

20   basically the corporate officers were not acting in

21   their corporate duties.      They were acting as

22   individuals.

23                   Conspiracy is basically this:      One or more

24   individuals getting together to commit an unlawful act.

25   And so that too, Your Honor, is not supported by the
                                                                  10



 1   motion.

 2                   In other words -- in other words, he did

 3   not meet the legal requirements of the rule.        And,

 4   therefore, the ruling that the motion be granted cannot

 5   stand.

 6                   And basically, Your Honor, like I said, we

 7   pointed this out to the Court in the original hearing on

 8   March 18th.     We said he did not amend.

 9                   Mr. Barbour on behalf of the defendants

10   went on.     And even in the response that he filed

11   yesterday after --

12                   THE COURT:   I'm sorry, Ms. Brown, if I can

13   interrupt just a second.     You seem very clear on your

14   statements with regard to the arguments made on March

15   18th.

16                   MS. BROWN:   Yes.

17                   THE COURT:   Is there a transcript

18   available?

19                   MS. BROWN:   Yes, there is, Your Honor.

20                   THE COURT:   Okay.   Thank you.

21                   MS. BROWN:   And I have it with you (sic)

22   and -- because the defendants allege that we didn't

23   bring it up to the attention of the Court.        We did.

24                   THE COURT:   Okay.

25                   MS. BROWN:   And I have the transcript.     And
                                                                11



 1   it's page 6 lines 10 and 11 of the transcript.

 2                 THE COURT:     Thank you.

 3                 MS. BROWN:     And Mr. Small at that time also

 4   informed the Court that this proceeding is basically

 5   about pleadings.   That the rule strictly says the Court

 6   cannot entertain evidence.     What happened in that

 7   March 18th meeting was evidence.     But this whole 91(a),

 8   the new rule, is about pleadings.     Did the attorneys,

 9   Mr. Jeff Small and I, plead correctly oral gift of real

10   estate?

11                 We did.   It went unchallenged.    And,

12   therefore, Your Honor, we're saying please reconsider

13   and deny their motion in its entirety.

14                 THE COURT:     Thank you.

15                 Mr. Barbour, would you like to reply at

16   this point or would you like Mr. Small to go ahead.

17                 MR. BARBOUR:     I would yield to plaintiff's

18   discretion.   If Mr. Small feels like he can blend in at

19   this point, I would be happy to respond after that

20   but --

21                 MR. SMALL:     Your Honor, I don't have a

22   whole lot to add because Ms. Brown was very succinct.

23   Just using the language of the Rule 91(a)(5) says that

24   the Court may not rule on a motion to dismiss after

25   nonsuit or amendment.   So consequently the promissory
                                                                 12



 1   estoppel is beyond the Court's reach.

 2                And similarly 91(a)(2), you know, does say

 3   that -- that the pleadings must tell why -- it must

 4   address each cause of action.    Well, oral gift of real

 5   estate was in our fifth amended petition, but it was not

 6   in FMP's live 91(a) motion so consequently that too is

 7   beyond the Court's reach.

 8                So promissory estoppel is not in the fifth

 9   amended, but yet it was addressed and ruled on.     And I

10   would contend that according to the rule that promissory

11   estoppel and oral gift of real estate are both beyond

12   the Court's discretion.

13                THE COURT:     Thank you.

14                Mr. Barbour.

15                MR. BARBOUR:     Yes, Your Honor.   I'll get to

16   the substance of I think plaintiff's argument in a

17   moment, but first Your Honor hadn't quite asked whether

18   this objection was raised at the March 18th hearing,

19   which the motion to dismiss was originally argued.

20                Ms. Brown directed us to page 6, lines 10

21   and 11 of the hearing transcript, which I think is at

22   tab 3 of the binder that Your Honor has.

23                And as I read page 6 line 3 (sic), that's

24   actually me talking just giving an overview of

25   plaintiff's sexual harassment claim, which is not at
                                                                  13



 1   issue in the motion to dismiss at all.

 2                 THE COURT:     I believe it's page 6, line 10

 3   and 11 that she referenced.

 4                 MR. BARBOUR:     10 and 11, Your Honor, yes,

 5   Your Honor, that's what I'm looking at as well.     I

 6   apologize if I misspoke, but that is me giving an

 7   overview of plaintiff's sexual harassment claim under

 8   chapter 21, which isn't a target of the motion to

 9   dismiss at all.     That is certainly not plaintiff raising

10   an objection as to the fact that the contents of the

11   motion aren't directed to the oral gift or amended

12   conspiracy claim.

13                 So on that basis, Your Honor, there's

14   authority cited in our response indicating that the

15   parties have a duty to raise objections, to raise

16   concerns to the Court at their earliest opportunity.     In

17   this case that was indisputably at the March 18th

18   hearing at which these arguments were made.

19                 Plaintiff declined to raise these

20   objections at that time and instead argued the motion on

21   the merits.   I don't know why that would be, but that

22   was the tactic they chose, Your Honor.     So our

23   contention would be that any such arguments have been

24   waived at this point and would not be a ground to either

25   reverse the Court's decision on the motion to dismiss or
                                                                     14



 1   potential error on that point.

 2                   THE COURT:     Can we pause for just a second?

 3                   MR. BARBOUR:     Yes, Your Honor.

 4                   THE COURT:     Ms. Brown, did you mean to

 5   bring the Court's attention to a different part of your

 6   transcript?

 7                   MS. BROWN:     I will, Your Honor.    I'm going

 8   to have Mona look through it.          I must have quoted the

 9   wrong --

10                   THE COURT:     Okay.    Just let us know when

11   you're ready.

12                   Mr. Barbour, I'm going to allow you to

13   continue.

14                   MR. BARBOUR:     Yes, Your Honor.

15                   So that initial point aside, Your Honor,

16   next we're turning to the property-related claims where

17   Ms. Faire is in essence attempting to ask the Court at

18   trial or at some point to compel defendants to transfer

19   title to a home that she's living in currently without

20   any written agreement between the parties whatsoever

21   under the guise that there was a promise of a gift at

22   some point that this home would be transferred.

23                   Ms. Brown, as I understand, is arguing that

24   this oral gift claim wasn't before the Court at the

25   March 18th hearing and therefore can't be the subject of
                                                                 15



 1   the motion to dismiss.

 2                   In my perspective, I see a few different

 3   issues with her contention here.     The first, Your Honor,

 4   is that rule 91(a)(5)(a) clearly describes what a

 5   plaintiff has to do or what a party has to do if they

 6   don't wish to take a claim all the way through the

 7   motion to dismiss hearing.

 8                   Mr. Small has suggested that a claim is

 9   nonsuited or amended, that it's beyond the Court's

10   reach.     With all due respect to Mr. Small, Your Honor, I

11   don't believe that's correct.

12                   Rule 91(a)(5)(a) specifically says the

13   Court may not rule on a motion to dismiss if at least

14   three days before the date of the hearing the respondent

15   nonsuits the challenge cause of action or the movant

16   files a withdrawal of the motion.

17                   We did not withdraw our motion, and

18   plaintiff very clearly did not file a nonsuit of her

19   claim of promissory estoppel.     Meaning, Your Honor, no

20   matter where we end up, as of the March 18th hearing,

21   the promissory estoppel claim is still both before the

22   Court and also it's also subject to that motion to

23   dismiss.

24                   Plaintiff is now alleging that she dropped

25   the promissory estoppel claim and instead amended this
                                                              16



 1   new claim for oral gift of real estate.

 2                They're not separate claims, Your Honor.

 3   They are the same claim entirely.   And plaintiff has

 4   merely repackaged the existing claim, which has been

 5   present in her petition under the guise of a promissory

 6   estoppel claim since late October trying to avoid the

 7   motion to dismiss through this kind of I would call

 8   gamesmanship potentially, Your Honor, but certainly a

 9   nonsubstantive change there.

10                It's reflected by plaintiff's pleadings,

11   there's no substantive difference between the nature of

12   the underlying allegations whatsoever between this

13   alleged promissory estoppel and the subsequent oral gift

14   claim.

15                Plaintiff's third amended petition, which

16   alleged the quote, unquote promissory estoppel claim

17   four times alleges that plaintiff was quote, unquote

18   gifted the property.

19                And then we move to the fourth petition

20   which is filed in response to the motion to dismiss.

21   And then she removes the term promissory estoppel and

22   inserts the term oral gift of real estate suggesting

23   that it's a different claim and that we then have to

24   kick this can down the road later on to another motion

25   to dismiss hearing, but that's neither warranted nor
                                                                 17



 1   necessary, Your Honor.     It's all the same claim trying

 2   to compel a transfer of property in the absence of a

 3   statute of frauds.

 4                And specifically to this point, Your Honor,

 5   I would argue that plaintiff has conceded the fact that

 6   the oral gift claim is, in fact, addressed in the Rule

 7   91(a) motion to dismiss.

 8                On page 2 of her response to that motion,

 9   plaintiff argues, quote, by their Rule 91(a) motion,

10   defendants challenge plaintiff's claim for an oral gift

11   of real estate.

12                And then she continues on to some of the

13   merits of that.

14                But plaintiff admits in her response that

15   the oral gift claim is in fact challenged by the Rule

16   91(a) motion to dismiss.     And subsequently falling back

17   from that position trying to, you know, argue the exact

18   opposite at this point, Your Honor, has no basis

19   whatsoever and she's bound to her prior pleadings, which

20   admitted which claims were in fact addressed in that

21   motion.

22                And then finally, Your Honor, I would note

23   that I respectfully take issue I think with Mr. Small's

24   interpretation and Ms. Brown's interpretation of Rule

25   91(a) which seemingly would require the parties, you
                                                                18



 1   know, to constantly be amending their Rule 91(a) motion

 2   to dismiss every time an amended pleading is filed in

 3   response to it.     That's not what the rule requires.

 4                   The rule requires you state the basis on

 5   which there's no basis in law or no basis in fact for

 6   the claim alleged.

 7                   Our Rule 91(a) motion contends -- properly

 8   I believe -- that plaintiff's claim for a

 9   property-related claim trying to compel the transfer of

10   this home is barred by the statute of frauds, that she

11   has not shown any exceptions, you know, available to

12   that claim to show that even accepting all of her

13   allegations as true, she would be able to compel the

14   transfer of that property in the absence of a written

15   agreement.

16                   It doesn't matter whether you style the

17   argument as promissory estoppel, oral gift of real

18   estate, or whatever other claim plaintiff may conjure

19   later on in this litigation potentially.     The statute of

20   frauds is still the reason that claim fails.     That

21   defense and that argument is stated succinctly and

22   sufficiently under Rule 91(a) to articulate why

23   plaintiffs can't recover and their claim has no basis in

24   the law.     And, therefore, the motion to dismiss is

25   appropriate.
                                                                  19



 1                THE COURT:     Thank you, Mr. Barbour.

 2                Give me just one second please, Mr. Small.

 3                MR. SMALL:     Yes, ma'am.

 4                (Short pause.)

 5                THE COURT:     We're back on the record.

 6                Mr. Barbour, you're standing.       Was there

 7   something more?

 8                MR. BARBOUR:     As to the oral gift claim,

 9   Your Honor, I would finally note, none of plaintiff's

10   arguments contend that she has in fact alleged a

11   sufficient claim for this oral gift of real estate.      At

12   our hearing, we discussed in detail the fact that

13   plaintiff has not shown any present gift, any immediate

14   transfer of property as necessary to state that claim.

15   So all of these technicalities of Rule 91(a) aside,

16   which I also believe are baseless, at the end of the day

17   she still has not alleged a claim that stands up to

18   scrutiny for this transfer of real estate.       And,

19   therefore, Your Honor, I believe that it was, in fact,

20   appropriate for the Court to dismiss that

21   property-related claim.

22                Would the Court like me to address the

23   conspiracy claim at this time, as well?

24                THE COURT:     Yes.

25                MR. BARBOUR:     Yes, Your Honor.
                                                              20



 1                 Finally we turn to the conspiracy claim and

 2   plaintiff's argument again at this point is essentially

 3   that because she filed an amended petition in response

 4   to the motion to dismiss, that therefore this claim was

 5   somehow beyond the Court's reach and the Court could not

 6   reach the merits of whether or not she had alleged that

 7   conspiracy claim.

 8                 This is not within Rule 91(a) either, Your

 9   Honor.   Rule 91(a) requires that we file a motion to

10   dismiss, identify the cause of action in fact that it

11   can't go forward.   It allows the plaintiff the option to

12   either respond to the motion to dismiss or to amend her

13   pleadings, which it does, but the rule does not

14   foreclose the Court's ability to rule on a motion to

15   dismiss notwithstanding that amendment, that the Court

16   has full discretion to evaluate the merits of that claim

17   and to see whether there's a basis in law or a basis in

18   fact for that claim and to move forward.

19                 Plaintiff's reasoning to Rule 91(a), we

20   would indefinitely be cycling through and forever

21   amending our pleadings and amending our motions and

22   never reaching the goal of Rule 91(a), which is the

23   efficient resolution and dismissal potentially of

24   patently frivolous and baseless causes of action.

25                 THE REPORTER:   Would you please slow down.
                                                                21



 1                 MR. BARBOUR:     I apologize for that.   I

 2   apologize.

 3                 So there being no requirement that we have

 4   amended our Rule 91(a) motion in response to her amended

 5   petition, that arguments falls flat.

 6                 And again, Your Honor, I would turn to the

 7   merits of plaintiff's conspiracy claim.     And again at

 8   the March 18th hearing on the motion to dismiss,

 9   plaintiff was completely unable to identify a single

10   allegation in her petition that showed an unlawful or

11   illegal act taken by any of defendants whatsoever.

12   Therefore, that claim has no basis in law under the

13   wording of Rule 91(a)(1) because her allegations even

14   taken as true would not entitle her to the relief

15   sought.   Meaning if we took her petition and put it in

16   front of a jury and said everything in here is true,

17   they would not be able to render a verdict for her on

18   that conspiracy claim because there's no unlawful or

19   illegal acts alleged anywhere within that petition.

20                 And so for those reasons, Your Honor, we

21   would suggest that the Court was entirely proper in

22   dismissing plaintiff's property-related claims and her

23   conspiracy claims.   And respectfully I ask that the

24   Court deny the plaintiff's motion for new trial.

25                 THE COURT:     Thank you, Mr. Barbour.
                                                               22



 1                Mr. Small, round two.

 2                MR. SMALL:   Your Honor, having been engaged

 3   in an oral gift of real estate case in Kendall County

 4   for the best part of the last two years revolving around

 5   a supposed 1500 acre gift of a ranch, I can state

 6   categorically that I have yet to see one case dealing

 7   with an oral gift of real estate that equates that cause

 8   of action to promissory estoppel.    They are two

 9   different things.   And taking issue with counsel's

10   suggestion of what 91(a) does and does not permit,

11   91(a)(5) is titled effective nonsuit or amendment.    The

12   Court may not rule on a motion to dismiss if at least

13   three days before the date of the hearing, the

14   respondent files a nonsuit of the challenged cause of

15   action or the movant withdraws the motion.

16                And I would suggest that the cases say that

17   an amendment that drops a cause of action -- an amended

18   petition that drops a cause of action is effective

19   nonsuit of that particular cause of action.    And here

20   again --

21                THE COURT:   When you say you believe the

22   cases say, which cases are you --

23                MR. SMALL:   I was not prepared to present a

24   case to the Court, but I will be happy to provide that

25   authority to the Court and to Mr. Barbour because if --
                                                                    23



 1   I've run into case where even if you drop a defendant

 2   out of the caption on a case, you have effectively

 3   dropped them out of the case.       So, you know, that's the

 4   equivalent of a nonsuit.

 5                   THE COURT:     And so I'm going to ping-pong

 6   back to Mr. Barbour.

 7                   Mr. Barbour, would you agree or disagree

 8   that by dropping a cause of action that that is the

 9   effect of a nonsuit and so -- which is the -- then would

10   fall within the realm of subsection A?

11                   MR. BARBOUR:     I would not, Your Honor.   You

12   know, Rule 162 specifically provides for nonsuits to

13   occur and there's a nonsuit pleading a plaintiff has to

14   file or a claimant has to file obviously to nonsuit that

15   claim.   And under Texas' notice pleading standards, you

16   know, headings frankly are irrelevant to a plaintiff's

17   claim anyway.    You know, it's the content of the

18   pleading that we're looking at.       So whether a plaintiff

19   styles her claim as promissory estoppel or oral gift or

20   whatever the case may be, the underlying claim itself,

21   you know, does not change in light of that.

22                   So I think if the framers of Rule 91(a)

23   wanted to allow for the, you know, the amendment of the

24   pleading to withdraw that cause of action, they would

25   have provided for that, respectfully, Your Honor.       They
                                                                  24



 1   did not.   They specifically required a nonsuit, which is

 2   a very clear delineated bright-line action.     You're

 3   either forgoing the claim voluntarily and nonsuiting it

 4   or, you know, an amendment may or may not, you know,

 5   we're left in this gray area.   And plaintiff having not

 6   followed that very clear procedure to specifically and

 7   affirmatively disallow the promissory estoppel claim by

 8   nonsuiting it means that, you know, it's still there

 9   intertwined with this oral gift claim as conceded in her

10   response to the motion to dismiss.

11                 THE COURT:   Thank you, Mr. Barbour.

12                 And before we go any further, Mr. Small,

13   and right now the Court is of the mindset that I really

14   would like case law, but did we find within the

15   transcript from March 18th the portion where the

16   argument that was made this morning was in fact made on

17   March 18th?

18                 MR. SMALL:   Yes, ma'am.    It was Page 11

19   lines 10 and 11, not page 6.

20                 MS. BROWN:   Apologize for that, Your Honor.

21                 THE COURT:   It's okay.    Page 11, lines --

22                 MR. SMALL:   Page 11, lines 10 and 11 are

23   the most succinct place I think.

24                 (Short pause.)

25                 THE COURT:   Mr. Barbour, would you like to
                                                                    25



 1   respond at this time?

 2                  MR. BARBOUR:     I would, Your Honor.    As I

 3   read lines -- page 11, lines 10 and 11, you know,

 4   there's -- they have not objected to our current

 5   pleading.    I see that.    I don't see any argument there

 6   that the motion to dismiss is defective or can't proceed

 7   based on its current content whatsoever.      They were an

 8   affirmative duty.    If they're wanting to argue that the

 9   quote, unquote, contents of the motion as provided under

10   Rule 91(a)(2) must specifically address it and that it's

11   insufficient, that's not at all spelled out there, Your

12   Honor.    And even if they did, they never asked the Court

13   for a ruling on that motion at that time and it wasn't

14   raised, you know, as a formal objection.      It's an aside

15   that doesn't at all raise these issues for the Court's

16   review.

17                  And so I would both argue that it's not a

18   proper objection whatsoever and it certainly was not

19   preserved at that point to be raised in the motion for

20   new trial.   So I don't think they exhausted their

21   burdens at all.

22                  THE COURT:     Thank you, Mr. Barbour.

23                  Mr. Small, I'm going to let you hopefully

24   tie up any loose ends at this time.

25                  MR. SMALL:     I would.
                                                                    26



 1                 The last thing.      And counsel appear to be

 2   attempting to tag Ms. Brown with some kind of admission

 3   that promissory estoppel and oral gift of real estate

 4   are one and the same, but the fact of the matter is that

 5   91(a) explicitly states that this is a ruling only on

 6   the pleadings.    And the pleadings say what the pleadings

 7   say.   No evidence, no argument of counsel, no nothing.

 8   It's the pleadings and the pleadings alone.

 9                 And we would ask that the Court deny their

10   91(a) motion to dismiss.    Thank you.

11                 THE COURT:    Thank you, Mr. Small.

12                 So what we're going to do is we're going to

13   allow Mr. Small to submit by e-mail and only for this

14   purpose, and CC Mr. Barbour, his two cases on the issue

15   of 91(a) and whether dropping a cause of action in fact

16   falls into the realm that would permit the argument that

17   was made today.    Only that case.       And he's going to get

18   it to me before noon.    Yes?     Yes.    And that way

19   Mr. Barbour -- I don't know if you're doing anything

20   before 2:00 today or not.       I really would -- I want to

21   have some finality one way or another.         And I want to

22   let you guys know before 5:00 if at all possible.         So if

23   you would like that, then Mr. Small can get it to me

24   before noon, and then you can have until what time

25   afternoon to respond, Mr. Barbour?
                                                                 27



 1                 MR. BARBOUR:     You said 2:00, Your Honor,

 2   that would be fine by me.

 3                 THE COURT:     Okay.   So 2:00 and that way --

 4   so that would be wonderful.     If you get it before

 5   then -- I have lunch between 12:00 and 1:30 and I don't

 6   have a judges' meeting at lunch so -- just so you know

 7   the Court's schedule.   But with that, I appreciate your

 8   arguments.   I appreciate your early morning rise in

 9   coming to the 57th this morning.      And y'all are excused.

10   Thank you very much.

11                 (Proceeding concluded.)

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                28



 1   STATE OF TEXAS

 2   COUNTY OF BEXAR

 3

 4          I, Mary Martinez, Certified Court Reporter in and

 5   for Bexar County, State of Texas, do hereby certify that

 6   the above and foregoing contains a true and correct

 7   transcription of the proceedings requested in the

 8   above-styled and numbered cause, all of which occurred

 9   in open court or in chambers and were reported by me.

10          I further certify that this Reporter's Record truly

11   and correctly reflects the exhibits, if any, offered by

12   the respective parties.

13          I further certify that the total cost for the

14   preparation of this Reporter's Record is $      216.00

15   (expedited) and was paid by      Ms. Olga Brown      .

16          To which I certify on this the    15th     day of

17    May      , 2015.

18

19

20

21                                   /s/ Mary Martinez
                                   Mary Martinez, CSR 5943
22                                 57th District Court
                                   Bexar County Courthouse
23                                 100 Dolorosa Street
                                   San Antonio, Texas 78205
24                                 Telephone: 210.335.1602
                                   Exp: 12-31-2016
25
Appendix 31
EEOC FORM 131-A(1~- v9)                  U.S. Equal Employment Opportunity Commission
                                                                                                         PERSON FILING CHARGE


  I                                                                                     I
                                                                                                                            Cearth Faire
                                                                                                         THIS PERSON (check one or both)
       Human Resources Director
       FOOD MANAGEMENT PARTNERS INC./ALL JONES LLC                                                        ~      Claims To Be Aggrieved

       120 Chula Vista
       Hollywood Park, TX 78232
                                                                                                          D      Is Filing on Behalf of Other(s)

                                                                                                         EEOC CHARGE NOC
                                                                                                                 31 C-2015-00783
  I                                                                                      _j              FEPA CHARGE NOC
                                                                                                                             1A15377
         NOTICE OF CHARGE OF DISCRIMINATION IN JURISDICTION WHERE A FEP AGENCY WILL INITIALLY PROCESS
                                                        (See the enclosed for additional information)

       THIS IS NOTICE THAT A CHARGE OF EMPLOYMENT DISCRIMINATION UNDER
        [}Enclosure with EEOC
Form 131 (11109)
                              INFORMATION ON CHARGES OF DISCRIMINATION

                                          EEOC RULES AND REGULATIONS

Section 1601.15 of EEOC's regulations provides that persons or organizations charged with employment
discrimination may submit a statement of position or evidence regarding the issues covered by this charge.

EEOC's recordkeeping and reporting requirements are found at Title 29, Code of Federal Regulations (29 CFR):
29 CFR Part 1602 (see particularly Sec. 1602.14 below) for Title VII and the ADA; 29 CFR Part 1620 for the EPA;
and 29 CFR Part 1627, for the AD EA. These regulations generally require respondents to preserve payroll and
personnel records relevant to a charge of discrimination until disposition of the charge or litigation relating to the
charge. (For ADEA charges, this notice is the written requirement described in Part 1627, Sec. 1627.3(b)(3),
.4(a)(2) or .5(c), for respondents to preserve records relevant to the charge- the records to be retained, and for
how long, are as described in Sec.1602.14, as set out below). Parts 1602, 1620 and 1627 also prescribe record
retention periods- generally, three years for basic payroll records and one year for personnel records.
Questions about retention periods and the types of records to be retained should be resolved by referring to the
regulations.

Section 1602.14 Preservation of records made or kept. .... Where a charge ... has been filed, or an action
brought by the Commission or the Attorney General, against an employer under Title VII or the ADA, the
respondent ... shall preserve all personnel records relevant to the charge or the action until final disposition of the
charge or action. The term personn~l records relevant to the charge, for example, would include personnel or
employment records relating to the aggrieved person and to all other aggrieved employees holding positions
similar to that held or sought by the aggrieved person and application forms or test papers completed by an
unsuccessful applicant and by all other candidates or the same position as that for which the aggrieved person
applied and was rejected. The date of final disposition of the charge or the action means the date of expiration of
the statutory period within which the aggrieved person may bring [a lawsuit] or, where an action is brought
against an employer either by the aggrieved person, the Commission, or the Attorney General, the date on which
such litigation is terminated.


                                   NQTICE OF NON-RETALIATION REQUIREMENTS

Section 704(a) of Title VII, Section Z07(f) of GINA, Section 4(d) of the ADEA, and Section 503(a) of the ADA
provide that it is an unlawful employment practice for an employer to discriminate against present or former
employees or job applicants, for an employment agency to discriminate against any individual, or for a union to
discriminate against its members or applicants for membership, because they have opposed any practice made
an unlawful employment practice by the statutes, or because they have made a charge, testified, assisted, or
participated in any manner in an investigation, proceeding, or hearing under the statutes. The Equal Pay Act
contains similar provisions. Additionally, Section 503(b) of the ADA prohibits coercion, intimidation, threats, or
interference with anyone because theY have exercised or enjoyed, or aided or encouraged others in their
exercise or enjoyment, of rights un~,er the Act.

Persons filing charges of discrimination are advised of these Non-Retaliation Requirements and are instructed to
notify EEOC if any attempt at retaliation is made. Please note that the Civil Rights Act of 1991 provides
substantial additional monetary provisions to remedy instances of retaliation or other discrimination, including, for
example, to remedy the emotional harm caused by on-the-job harassment.


                              NOTICE REGARDING REPRESENTATION BY ATTORNEYS

Although you do not have to be represented by an attorney while we handle this charge, you have a right, and
may wish to retain an attorney to represent you. If you do retain an attorney, please give us your attorney's
name, address and phone number, and ask your attorney to write us confirming such representation.


                                                                                                 DEF-CF-00609
DEF-CF-00610
Appendix 32
MAILING ADDRESS                                                                                (512)   463-2642   Main
101 East 151h Street, Room 144T                                                                (512)   463-2643   Fax
Austin, TX 78778-0001                                                                          (888)   452-4778   Toll Free
www.twc.state.tx.us                                                                            (800)   735-2989   Texas Relay
EEOMediation@twc.state.tx.us




                                   Texas Workforce Commission
                                       Civil Rights Division
     RESPONDENT NOTICE OF CHARGE OF DISCRIMINATION AND INVITATION TO MEDIATE


    February 19, 2015



    FOOD MANAGEMENT PARTNERS INC./ALL JONES LLC
    120 Chula Vista,
    Hollywood Park, TX 78232


    Reference:                    Cearth Faire v. FOOD MANAGEMENT PARTNERS INC./ALL JONES LLC
    TWCCRD Charge No.:            1A15377
    EEOC Charge No.:              31 C-2015-00783C

    To Whom It May Concern:

    A Charge of Discrimination has been filed against your organization with the Texas Workforce Commission,
    Civil Rights Division (TWCCRD). Enclosed is a copy of the Charge of Discrimination, the Mediation
    Invitation, and detailed instructions to assist you in responding to our request for a Respondent's Position
    Statement and supporting documentation.

    It has been determined that the above referenced Charge of Discrimination is eligible to participate in the
    TWCCRD Mediation program. You are cordially invited to participate in our free, voluntary and confidential
    Mediation program. Our mediation process is initiated before an investigation begins.

    Most of our mediations are completed in one session. While the time required for mediation varies, the
    mediation session commonly involves one-half day. Successful mediation results in the closure of the
    Charge. If mediation is unsuccessful, the Charge is referred for investigation. Please complete and return
    the Respondent's Mediation Invitation by no later than 14 calendar days from the date of this letter.

    The TWCCRD has used mediation as an alternative approach since 1995. TWCCRD's trained mediators
    utilize appropriate techniques to resolve employment discrimination complaints. Complaints that have not
    been successfully mediated will be referred promptly for investigation, unless the TWCCRD has determined
    there are extenuating circumstances.

    The TWCCRD mediation scheduler will contact both parties to schedule a voluntary mediation session.
    Once the mediation session has been scheduled, your assigned mediator will contact you to provide
    information about the process and answer any questions you may have about mediation. The TWCCRD
    requests both parties to be prepared to schedule a mediation date within the next month.

    If either party does not agree to mediate or if the mediation is unsuccessful, your Charge will be transferred
    to Investigations. Submit the Position Statement and Supporting Documentation within 7 calendar
    days after you have declined mediation or mediation fails. Please be advised that your case will be
    assigned to an investigator who will contact you. The Instructions for Position Statement and Supporting
    Documentation sheet provides guidance to respondents about the information that must be submitted to the
    TWCCRD.

    Please note that TWCCRD may request additional information relevant to the Charge. Feel free to contact
    us if additional clarification about the investigation process. Failure to submit the requested documentation
    may result in the TWCCRD recommending a finding of cause against your organization based on the
    available evidence.                                                                              DEF-CF-00611
Page 2 of 2

If you are represented by legal counsel, please include the legal counsel's name address, e-mail address
and telephone number in a letter sent to the TWCCRD or on the enclosed Respondent's Mediation
Invitation form. Upon receipt of the legal representation statement, all further communication is forwarded to
your legal counsel.

If you have questions, please call the TWCCRD at (512) 463-2642 or our toll free number (888) 452-4778.
Thank you for your time and consideration.

Sincerely,

Texas Workforce Commission
Civil Rights Division




Enclosures:      Copy of Charge of Discrimination
                 Instructions for Position Statement and Supporting Documentation
                 Unsworn Declaration
                 Mediation Invitation and Brochure




                                                                                                DEF-CF-00612
MAILING ADDRESS:                                                                            (512) 463-2642   Main
           1
101 East 15 " Street, Room 144T                                                             (512) 463-2643   Fax
Austin, TX 78778-0001                                                                       (888) 452-4778   Toll Free
www.twc.state.tx.us                                                                         (BOO) 735-2989   Texas Relay
EEOMediation@twc.state.tx.us
                                     Texas Workforce Commission
                                         Civil Rights Division
                                      RESPONDENT'S MEDIATION INVITATION

February 19, 2015

Reference:         Cearth Faire v. FOOD MANAGEMENT PARTNERS INC./ALL JONES LLC
TWCCRD Charge No.: 1A15377
EEOC Charge No.:   31 C-2015-00783C

Please initial the appropriate line below to indicate if you will/will not participate in mediation. By choosing
to participate, you are indicating that you understand mediation is voluntary.

If both the Complainant and Respondent agree to participate in mediation, a TWCCRD mediation
scheduler will contact you to discuss further details and schedule a mediation session.

Please return this form to TWCCRD within fourteen calendar days of the date of this letter:

If we have not received a response from you or your legal representative by that date, we will assume
that you are not interested in participating in our Mediation program. Your complaint will be transferred to
Investigations at that time.

           Respondent will participate in mediation.
           Respondent will not participate in mediation.

Please complete below:


Respondent Printed Name

Respondent's Signature


Telephone Number                                              E-mail Address

Date Signed

Represented by Legal Counsel? o YES                o NO
If YES, please provide contact legal representative information below:


Respondent Legal Representative Contact Name


Respondent Legal Representative Firm's Name


Street Address                                                E-mail Address


Telephone Number                                              City, State, Zip Code


 Form 130-C
 R Mediation Letter Contact Person                                                                DEF-CF-00613
MAILING ADDRESS:                                                                          (512)   463-2642   Main
           1
101 East 15 " Street, Room 144T                                                           (512)   463-2643   Fax
Austin, TX 78778-0001                                                                     (888)   452-4778   Toll Free
www.twc.state.tx.us                                                                       (800)   735-2989   Texas Relay
EEOMediation@twc.state.tx.us
                               Texas Workforce Commission
                                   Civil Rights Division
    INSTRUCTIONS FOR POSITION STATEMENT AND SUPPORTING DOCUMENTATION

NOTE: If either party does not agree to mediate or if the mediation is unsuccessful, the Respondent must
submit the Position Statement and Supporting Documentation. Please be prepared to submit the Position
Statement and Supporting Documentation within 7 calendar days after the case is transferred to
Investigations.

Failure to submit the requested documentation may result in the TWCCRD recommending a finding
of cause against your company/agency based on the available evidence.

The Position Statement must address each allegation made in the Complainant's Charge of
Discrimination and each of the items below. Provide copies of any documentation that supports the
Position Statement. Please clearly identify or label the Respondent's Position Statement and Supporting
Documentation. Documentation provided to us in support of the Respondent's position will not be
released to the Complainant while the investigation is open. However, the Complainant may obtain the
investigation file under the Texas Public Information Act after the investigation closes. A summary of your
position and documentation will be prepared and sent to the Complainant for a rebuttal.

The Position Statement must include the following:
(1)    The full legal name and address of the Respondent, including if applicable, the relationship to and
       name and address of any parent company or agency.
(2)    The name, title and address of the individual(s) most directly responsible for managing the
       company or agency.
(3)    The number of employees currently employed by the Respondent.
(4)    A detailed statement that completely responds to each allegation in the Charge of Employment
       Discrimination.
(5)    A copy of the following information or documentation:
       a.       Policies and procedures regarding Equal Employment Opportunity (EEO), including
                complaint reporting procedures.
       b.       Written statements from all persons involved or that witnessed the actions identified in
                the Charge of Discrimination
       c.       A list of similarly-situated employees working in the last 2 years, including position title,
                the date and reason for the action taken for each employee listed
       d.       Any other documentation to support the reason for the adverse personnel action.

You may submit your Position Statement and Supporting Documentation by email to
EEOintake@twc.state.tx.us, fax to (512) 463-2642 or mail to 101 East 15th Street, #144-T, Austin, Texas
78778-0001. Failure to fully and completely respond to all information requested may result in an in
person investigation at the worksite or the issuance of a subpoena under Texas Labor Code Sections
21.003(4) and 21.306.

Please understand that Texas Labor Code Section 21.055 prohibits retaliation against a person who has
filed, testified, assisted or participated in any manner in an investigation of a complaint of discrimination
under Chapter 21 of the Texas Labor Code.




                                                                                                  DEF-CF-00614
                                       UNSWORN DECLARATION
                            (Civil Practice and Remedies Code, Chapter 132)


My name is-----,=---,-------,-..,....,----,---------------
              (First)      (Middle)          (Last)


my date of birth is --...,..-,,....,-,:-::-.,....,-.,....,-,.---; and my address is
                              (MM/DD/YYYY)


                                                                                      _ _ , -:=----::----:--c:-
                 (Street)                                          (City)             (State) (Zip Code)


and ______~--,---,-------
         (County)



I declare under penalty of perjury that the foregoing is true and correct.



Executed in -------:-::-----:--:-------- County, State of _ _, on the                                    day
                     (County)                             (State)                               (Day)


of _______7.7~--,--------- -~~~--
          (Month)           (Year)




(Signature)




                                                                                                     DEF-CF-00615
EEOC Form 212-A (3/98)


                                 U.S. Equal Employment Opportunity Commission
      TO:             San Antonio Field Office                                                            Date            February 11, 2015
                      541 0 Fredericksburg Ad                                                             EEOC Charge No.
                      Suite 200                                                                           31 C-2015-00783
                      San Antonio, TX 78229
                                                                                                          FEPA Charge No.
                                                                                                          1A15377
CHARGE TRANSMITTAL

SUBJECT:
                                        Cearth Faire                                V.              FOOD MANAGEMENT PARTNERS
                                                                                                         INC./ALL JONES LLC
                                        Charging Party                                                                 Respondent



                      D
Transmitted herewith is a charge of employment discrimination initially received by the:

                             EEOC
                                                [g)         Texas Workforce Commission Civil Rights
                                                                                   Division
                                                                                                                           on          January 28,
                                                                                                                                          2015
                                                                                NameofFEPA                                          Date of Receipt


   D        Pursuant to the worksharing agreement, this charge is to be initially investigated by the EEOC.


   G        Pursuant to the worksharing agreement, this charge is to be initially investigated by the FEPA.


   D        The worksharing agreement does not determine which agency is to initially investigate the charge.


                     0     EEOC requests a waiver
                                                                              D      FEPA waives


                     0     No waiver requested
                                                                              D      FEPA will investigate the charge initially

                                Please complete the bottom pot1ion of this form to acknowledge the receipt of the charge


                                                                                         I
                               and, where appropriate, to indicate whether the Agency will initiafly investigate the charge.
Typed Name of EEOC or FEPA Official                                                      Signature/Initials   '-:l. /_/~
                                  lowell Keig                                                                 £'--/'       / ;:;> /0

                                Cearth Faire                                       v.              FOOD MANAGEMENT PARTNERS
                                                                                                        INC./ALL JONES LLC
                              Charging Party                                                                      Respondent
  TO WHOM IT MAY CONCERN:

   0        This will acknowledge receipt of the referenced charge and indicate this Agency's intention to initially investigate the charge.

   0        This will acknowledge receipt of the referenced charge and indicate this Agency's intention not to initially investigate the charge.

   D        This will acknowledge receipt of the referenced charge and request a waiver of '1n'1tial investigation by the receiving agency.

   D        This will acknowledge receipt of the referenced charge and indicate this Agency's intention to dismiss/close/not docket the charge
            for the following reasons:



Typed Name of EEOC or FEPA Official
                           Travis Hicks, Director
                                                                                         I
                                                                                         Signature/Initials



TO:                   Texas Workforce Commission Civil Rights Division                                   Date        February 11,2015
                      101 East 15th St                                                                   EEOC Charge No.
                      Room 144T                                                                          31 C·2015-00783
                      Austin, TX 78778                                                                   FEPA Charge No.
                                                                                                         1A15377




                                                                                                                                          DEF-CF-00616
E£OCF,;tm5

                                                                                                              Agency0es) Charge No(s):.
                      CHARGE OF '-"''''"'"
             This forin iS-atre,cted Oy the PriVacy Act
                    Statement and otlienn~rmatioobe(ofll e<>mJlleling                                iAiSJ7/




                                                                                       '   .          .   .                  :       '



                                                                        ~J~~~C0un¥,Siala 01 Toxas,ontllAppendix 33
 EEOC Form 161 (11 /09)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DISMISSAL AND NOTICE OF RIGHTS
To:     Cearth Faire                                                                    From:    San Antonio Field Office
        c/o Olga Brown                                                                           541 O Fredericksburg Rd
        Law Office of Olga Brown                                                                 Suite 200
        111 Soledad, Ste. 1725                                                                   San Antonio, TX 78229
        San Antonio, TX 78205

      D                      On behalf of person(s) aggrieved whose identity is
                             CONFIDENTIAL (29 CFR §1601. 7(a))
 EEOC Charge No.                                 EEOC Representative                                                  Telephone No.

                                                 Jaime Valdez,
 31C-2015-00783                                  State & Local Coordinator                                            (210) 281-7661
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D           The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      D           Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

      D           The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      D            Your charge was not timely filed with EEOC; -in other words, you waited too long after the date(s) of the alleged
                 . discrimination to file your charge
      D           The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                  information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                  the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
      D           The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      CK]         Other (briefly state)            Charging Party filed suit in court of competent jurisdiction.


                                                          - NOTICE OF SUIT RIGHTS -
                                                    (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.




Enclosures( s)
                                                                                                                     Oc+. k, d--o!S   l
                                                                                                                            (Date Mailed)


cc:         Food Management Partners Inc.
            All Jones LLC
            c/o Christine E. Reinhard
            Schmoyer Reinhard LLP
            17806 IH 10 West, Ste. 400
            San Antonio, TX 78257
Appendix 34
                                                 DISMISSAL NOTICE
 TO:                                                                                   FROM:     Texas Workforce Commission
 Cearth Faire                                                                                    Civil Rights Division
 8647 Timber Place                                                                               101 East 15th Street, Room 144T
 San Antonio, TX 78250                                                                           Austin, TX 78701-1919

 TWCCRD Charge No.                        EEOC Charge No.                             TWCCRD Representative
 1A15377                                  31 C-2015·00783C                            Kermesha L. Carter
 The TWCCRD is closing its file Cearth Faire v. FOOD MANAGEMENT PARTNERS INCJALL JONES LLC for the following reason:

[J     The facts alleged in the charge fail to state a claim under any of the statutes enforced by the TWCCRD.

[ ]    Your allegations did not involve a disability that is covered by the Americans with Disabilities Act or the Texas Commission on
       Human Rights Act.

[ ]    The Respondent employs less than the required number of employees or not otherwise covered by the statutes.

[ ]    We cannot investigate your charge because it was not filed within the time limits required by law.

[ ]    Having been given 30 days in which to respond, you failed to provide information, failed to appear or be available for
       interviews/conferences, or otherwise failed to cooperate to the extent that it was not possible to resolve your charge.

[ ]    While reasonable efforts were made to locate you, we were not able to do so.

[ ]    You had 30 days to accept a reasonable settlement offer that afforded full relief for the harm you alleged. You failed to accept the
       full relief.

[l     The TWCCRD issues the following determination: Based upon its investigation, the TWCCRD is unable to conclude that the
       information obtained establishes any violations of the statutes. This does not certify that the respondent is in compliance with the
       statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

[ X]   Other (briefly state): No Jurisdiction; Lawsuit filed on behalf of CP in state court prior to conclusion of Division's
       Investigation


                                                     On behalf of the Division
  Olga Brown
  LAW OFFICE OF OLGA BROWN
  111 Soledad, Suite 1725
. San Antonio, TX 78205                              ~~
                                                     Michelle Goodwinl
                                                     Employment Investigations Mgr.



                                                              SCHMOYER AND REINHARD LLP
FOOD MANAGEMENT PARTNERS INC./ALL JONES                       Justin Barbour
LLC                                                           17806 IH 10 West Suite 400
120 Chula Vista                                               San Antonio, TX 78257
Hollywood Park, TX 78232
Appendix 35
                                   CAUSE NO. 2014-CI-16674

CEARTH FAIRE,                                    §        IN THE DISTRICT COURT
     Plaintiff,                                  §
                                                 §
v.                                               §
                                                 §        150TH JUDICIAL DISTRICT
FMP SA MANAGEMENT GROUP, LLC,                    §
D/B/A FOOD MANAGEMENT                            §
PARTNERS, LLC, ALL JONES, LLC,                   §
ALLEN J. JONES, INDIVIDUALLY, AND                §
PETER DONBAVAND, INDIVIDUALLY,                   §        BEXAR COUNTY, TEXAS
      Defendants.                                §
                                                 §


      DEFENDANT ALLEN J. JONES’S FIRST SET OF INTERROGATORIES AND
          REQUESTS FOR PRODUCTION TO PLAINTIFF CEARTH FAIRE


TO:    PLAINTIFF, CEARTH FAIRE, by and through her attorneys of record, Olga Brown, of
       the Law Office of Olga Brown, 111 Soledad, Suite 1725, San Antonio, Texas 78205.

       Defendant ALLEN J. JONES propounds the following Interrogatories and Requests for

Production of Documents on Plaintiff Cearth Faire (“Faire” or “Plaintiff”). Pursuant to Rules 193,

196, and 197 of the Texas Rules of Civil Procedure, you are advised that the Responses to these

Interrogatories must be answered separately, in writing, and under oath, within thirty (30) days from

the date of service hereof, and delivered to Christine E. Reinhard, Schmoyer Reinhard LLP, 17806

IH 10 West, Suite 400, San Antonio, Texas, 78257. You are also advised that all documents

requested for production should be delivered to Christine E. Reinhard, Schmoyer Reinhard LLP,

17806 IH 10 West, Suite 400, San Antonio, Texas, 78257. You are further advised that these

Interrogatories, together with your sworn Responses thereto, as well as documents produced, may

be offered in evidence at the trial of the above action.        Also, you are advised that these

Interrogatories and Requests for Production of Documents are continuing in nature, and must be

supplemented upon receipt of additional or different information by you or your attorney.



                                                 1
                             I.         Definitions and Instructions

1.   Any reference to memoranda or other documentary material herein refers both to originals
     and copies of the memoranda or documents now in the possession, custody or control of the
     Plaintiffs and/or such memoranda or documents which the Plaintiffs may have given to a
     third party.

2.   “Person” means the plural as well as the singular and includes any natural person and any
     firm, corporation, association, partnership, or other form of legal entity, unless the contents
     of the interrogatory indicate otherwise.

3.   “Individual” means the plural as well as the singular and refers only to natural persons.

4.   “Perjury” is the willful assertion as to a matter of fact, opinion, belief, or knowledge, made
     by a witness in a judicial proceeding as part of his or her evidence, either upon oath or in
     any form allowed by law to be substituted for an oath, where such evidence is given in open
     court, or in an affidavit, or otherwise, such assertion being material to the issue or a point of
     inquiry and known to such witness to be false.

5.   “Identify” with respect to persons means to give, to the extent known, the person’s full
     name, present or last known address and telephone number and, when referring to a natural
     person, additionally the present or last known place of employment.

6.   “Identify” with respect to documents means to give, to the extent known, the type of
     document, the general subject-matter, the date of the document, the author(s), addressee(s),
     and recipient(s).

7.   “Document” means any printed, typewritten, handwritten, mechanically or otherwise
     recorded matter of whatever character, including, but not limited to, letters, purchase orders,
     memoranda, telegrams, notes, catalogues, brochures, diaries, reports, calendars, inter- or
     intra-office communications, statements, investigative reports, announcements, depositions,
     answers to interrogatories, pleadings, judgments, newspaper articles, drawings, graphs,
     charts, photographs, records, tape recordings (including audio, video, or digital), motion
     pictures, computer information, and other data compilations from which information can be
     obtained, INCLUDING ANY ELECTRONIC STORED INFORMATION, and
     including any draft versions of any of the foregoing, and any carbon or photographic copies
     of any such material if you do not have custody or control of the original. If any document
     requested to be identified or produced was but is no longer in your possession or control or
     is no longer in existence, state whether it is:

             a.      Missing or lost;

             b.      Destroyed;

             c.      Transferred voluntarily or involuntarily to others and, if so, to whom;

             d.      Otherwise disposed of;

                                                 2
      and in each instance explain the circumstances surrounding the document passing from your
      possession or control or the document no longer being in existence, including relevant dates,
      and describe the contents of each such document.

8.    Responsive documents in the form of Electronically Stored Information must be produced in
      “native file” state, i.e., as the document is stored and including complete and unaltered
      embedded data and/or metadata.

9.    “Plaintiff,” “Faire,” “you,” or “your” means Plaintiff Cearth Faire, as well as all agents,
      employees, attorneys, investigators, and other persons acting for or on behalf of Cearth
      Faire.

10.   “FMP” means Defendant FMP SA Management Group d/b/a Food Management Partners,
      as well as all agents, employees, attorneys, investigators and other persons acting for FMP
      SA Management Group d/b/a Food Management Partners.

11.   “All Jones” means Defendant All Jones, LLC, as well as all agents, employees, attorneys,
      investigators and other persons acting for All Jones, LLC.

12.   “Donbavand” means Defendant Peter Donbavand, as well as all agents, employees,
      attorneys, investigators and other persons acting for Peter Donbavand.

13.   “Jones” means Defendant Allen Jones, as well as all agents, employees, attorneys,
      investigators and other persons acting for Allen Jones.

14.   “Petition” means your Third Amended Petition and any amendments or supplements
      thereto.

16.   The word “and” as well as “or” shall be construed disjunctively or conjunctively as
      necessary to bring within the scope of these requests and interrogatories, all facts,
      documents, things or communications that might otherwise be construed as outside the
      scope of these requests and interrogatories.

17.   “Relating to,” “relates to,” and “regarding” mean, without limitation, relating to,
      constituting, concerning, mentioning, referring to, describing, summarizing, evidencing,
      listing, relevant to, demonstrating, or tending to prove, disprove, or explain.

18.   “Health care provider” means any hospital, clinic, physician, nurse, chiropractor, social
      worker, psychologist, therapist, or counselor.



                           II.     Instructions for Interrogatories

1.    If you discover new information, you are obligated to supplement your responses to these
      interrogatories under the Texas Rules of Civil Procedure.

                                               3
2.     If you object to furnishing any information requested by these interrogatories on the grounds
       of privilege, work product or otherwise, your response should state the existence of the
       information, document or communication, identify the specific grounds on which your
       objection is based, and identify the information objected to by furnishing its date,
       participants (e.g., names of speakers, authors, addresses) and a general description of the
       nature, rather than the substance, of the purportedly privileged information. If the
       information objected to contains relevant non-objectionable matter, you should disclose it.

3.     If you cannot furnish exact data, such as dates, periods or amounts, supply estimated data to
       the extent possible and indicate that the data is estimated.


                        III.    FIRST SET OF INTERROGATORIES


INTERROGATORY NO. 1:
Identify each instance in which you contend Jones “promised Plaintiff that he would buy a home
and transfer ownership to her,” as alleged in your Petition, including the dates on which such
promises were made, the manner in which Jones allegedly made such promises (e.g., by email, oral
communications, etc.) and any witnesses to such communications.

ANSWER:


INTERROGATORY NO. 2:
If you contend you were employed by Jones, state the factual basis for your contention.

ANSWER:


INTERROGATORY NO. 3:
Identify all documents supporting your contention that Jones “authorized for the necessary real
estate transactions to be initiated that would result in a purchase transaction and an immediate
transfer of ownership,” as alleged in your Petition.

ANSWER:


INTERROGATORY NO. 4:
Identify all copies of the “written agreement [Jones promised to execute] at closing, giving [you]
full title and interest to the home,” as alleged in your Petition.

ANSWER:




                                                 4
INTERROGATORY NO. 5:
Identify all “necessary documents” Jones promised to sign “to give Plaintiff full and complete
ownership of the home,” including any such documents in your possession, custody, and control,
whether you contend such documents were drafted, and the approximate date(s) on which you
reviewed any such documents.

ANSWER:


INTERROGATORY NO. 6:
Identify each manner in which you contend you “detrimentally relied upon [Defendant Jones’s]
misrepresentation,” as alleged in your Petition, including but not limited to any costs or expenses
incurred based on such alleged misrepresentations.

ANSWER:

INTERROGATORY NO. 7:
If you are seeking an award of any sum of money, whether by damages or otherwise, state the full
amount of money you seek and describe the manner in which the amount was calculated. Your
description should include each element or damage or component of recovery that you seek, the
amount sought for each element or component, the manner in which each element or component
was determined, and should identify the source of each number used in the calculation.

ANSWER:


INTERROGATORY NO. 8:
Identify each act committed by Jones in furtherance of the “conspiracy” alleged in your Petition.

ANSWER:


INTERROGATORY NO. 9:
Identify the goal or objective of the conspiracy alleged in your Petition.

ANSWER:


INTERROGATORY NO. 10:
Describe Plaintiff’s efforts and her methodology used to identify and locate any electronic
documents in her possession, custody, or control, including but not limited to emails stored in her
mommiesawitch@yahoo.com email account and text messages, responsive to Defendant’s
Requests for Production.

ANSWER:




                                                   5
INTERROGATORY NO. 11:
Identify all search terms used by Plaintiff in identifying and locating documents maintained in
any of her personal email accounts, including the mommiesawitch@yahoo.com account, and
responsive to Defendant’s Requests for Production.

ANSWER:


INTERROGATORY NO. 12:
Identify the last date on which Plaintiff deleted any emails, text messages, or other electronically
stored data in her possession, custody, or control, including but not limited to emails stored in
her mommiesawitch@yahoo.com email account, and describe in detail steps taken by Plaintiff to
ensure documents, data, and information responsive to Defendant’s Requests for Production
were not deleted or lost during this process.

ANSWER:


INTERROGATORY NO. 13:
Identify the email accounts you have had and/or currently have, whether created by you or for
your use, since November 13, 2012. Your answer should include the full email address, the date
the account was established, and an indication as to whether you have sent and/or received any
emails from such account(s) related to your employment with Defendants or your claims against
Defendants in this lawsuit.

ANSWER:

End of Interrogatories


                         IV.    Instructions for Requests for Production

1.     Unless otherwise noted, the relevant time period of these requests is from the
       commencement of your employment with Defendant to the present, and your Responses
       shall include all documents that relate or refer to this period even though prepared before
       or subsequent to this period.

2.     If you later discover additional responsive documents, you are obligated to supplement your
       responses under the Texas Rules of Civil Procedure.

                                 V.     Requests for Production

1.     W-2 forms or 1099 forms that you have filed or received from January 1, 2010 to the
       present.



                                                 6
2.    Resumes that you have prepared since January 1, 2010 to the present.

3.    Your personal diaries, journals, calendars, and/or notes created by you on or after
      November 13, 2012, that discuss or reference the facts underlying any of your claims in
      this lawsuit. This request is not seeking any documents protected from discovery by the
      attorney-client privilege.

4.    Maps, charts, tables, diagrams, and chronologies created by you on or after November 13,
      2012, that reference the facts underlying any of your claims in this lawsuit. This request
      is not seeking any documents protected from discovery by the attorney-client privilege.

5.    Videotapes, audiotapes, and photographs relating to your allegations against Defendants
      or the facts underlying any of your claims in this lawsuit. This Request includes all
      duplicate copies you have in your possession, including any copies of audio recordings.

6.    Written, audiotaped, or videotaped statements that you have taken from any person whom
      you believe may have knowledge of facts relevant to the claims in your lawsuit.

7.    Written, audiotaped, or videotaped statements in which you allegedly complain of
      unlawful discrimination and/or retaliation during your employment with Defendant.

8.    Correspondence, including but not limited to emails, between you and Defendant Jones
      regarding any of the facts underlying your claims in this lawsuit dated after November
      13, 2012 to the present.

9.    Correspondence, including but not limited to emails, between you and Defendant
      Donbavand regarding any of the facts underlying your claims in this lawsuit dated after
      November 13, 2012 to the present.

10.   Correspondence, including but not limited to emails, between you and any employee or
      agent of Defendant FMP regarding any of the facts underlying your claims in this lawsuit
      dated after November 13, 2012 to the present.

11.   Correspondence, including but not limited to emails, between you and any employee or
      agent of Defendant All Jones regarding any of the facts underlying your claims in this
      lawsuit dated after November 13, 2012 to the present.

12.   Correspondence, including but not limited to emails, between you and any individual
      identified in your Responses to Defendants’ Requests for Disclosure regarding any of the
      facts underlying your claims in this lawsuit dated after November 13, 2012 to the present.

13.   Statements, documents, videotapes, and audiotapes you submitted to the EEOC,
      Department of Labor, or the TWC-Civil Rights Division regarding any of the facts
      underlying your claims in this lawsuit.




                                              7
14.   Statements, documents, videotapes, and audiotapes you received from EEOC,
      Department of Labor, or the TWC-Civil Rights Division regarding any of the facts
      underlying your claims in this lawsuit.

15.   Rebuttal and impeachment evidence you intend on introducing at trial that is not
      otherwise responsive to Defendant’s Requests for Production or Interrogatories
      propounded on you.

16.   Documents submitted by you in conjunction with any bankruptcy petition filed by you since
      January 1, 2010.

17.   Documents taken, received, kept, or generated by a health care provider relating to any
      emotional distress or mental anguish you claim as damages in this lawsuit.

18.   Medical records supporting your claim that you suffered mental anguish as a result of
      Defendants’ conduct and/or omissions as alleged in this lawsuit.

19.   If you are seeking attorney’s fees, the contract(s) for legal services between you and your
      counsel in this case.

20.   If you are seeking attorney’s fees, documents, including but not limited to “time sheets,”
      bills, invoices, and/or receipts, that support your claim for reasonable attorney’s fees,
      costs, and expenses in this case.

21.   Privilege log of all documents withheld from production due to a claim of privilege.

22.   Documents relied upon by a consulting expert whose opinion(s) and/or work product
      have been reviewed by or relied upon by a testifying expert.

23.   Statements, reports, memoranda, notes, documents, and/or other written instruments
      and/or tape recordings sent to or received from any current or former employee of
      Defendant relating to your claims in this lawsuit.

24.   Any documents identified in or relied upon in your Responses to Defendant’s Requests
      for Disclosures.

25.   Any documents relied upon or referenced in responding to Defendant’s Interrogatories.

26.   Documents created by you that record, summarize, document or reference conversations
      or communications between you and any current or former employee of Defendants
      about your claims in this lawsuit. This Request does not seek documents created by you
      in order to seek legal advice or documents created at the behest of your attorney.

27.   Correspondence, notes, memoranda, reports, documents, or other written or recorded
      material taken or received from Defendants by Plaintiff, including but not limited to,
      policies, procedure manuals, reports, performance reviews, counselings, and/or
      memoranda.

                                               8
28.   Documents discussing or referencing your work performance while employed with
      Defendant from November 13, 2012 to the present.

29.   Evaluations, reprimands, or other documents discussing your performance or
      employment status with Defendants since November 13, 2012.

30.   Documents received from employers to whom you have inquired about employment at
      any time from January 1, 2014 to the present.

31.   Documents received from employers that have made you an offer of employment at any
      time from January 1, 2014 to the present.

32.   Documents, including but not limited to written applications for employment, submitted
      to potential employer(s) at any time from January 1, 2014 to the present.

33.   Documents you intend to offer as an exhibit during any proceeding, deposition, hearing,
      or trial of this lawsuit.

34.   Emails you sent to or received from any current or former employee of Defendant that
      discuss or evidence your claims in this lawsuit.

35.   Documents that support your claim for back pay as alleged in your Petition.

36.   Documents that support your claim for front pay as alleged in your Petition.

37.   Documents that support your claim for “non-economic” damages, as alleged in your
      Petition.

38.   Documents revealing your gross and net income, including benefits, since
      January 1, 2010 to the present.

39.   Documents supporting your contention that “Defendant Jones promised Plaintiff that he
      would buy a home and transfer ownership to” her, as alleged in your Petition.

40.   Documents supporting your contention that “Defendant Jones intended to hide his gift
      from the other Defendants named in this lawsuit,” as alleged in your Petition.

41.   Documents supporting your contention that Defendant Jones “authorized for [sic] the
      necessary real estate transactions to be initiated that would result in a purchase
      transaction and an immediate transfer of ownership,” as alleged in your Petition.

42.   Documents evidencing any Defendant’s alleged intent to gift the property located at 8647
      Timber Place, San Antonio, Texas 78250 to Plaintiff.

43.   Documents that, if executed, would transfer ownership of the property located at 8647
      Timber Place, San Antonio, Texas 78250 to Plaintiff.

                                              9
44.   Documents evidencing Plaintiff’s “moving expenses.”

45.   Documents evidencing Plaintiff’s “expenses in making repairs to the residence to make it
      habitable.”

46.   A copy of the “inspection report” identified in Paragraph 13 of your Petition.

47.   A copy of the “one-month lease” identified in Paragraph 13 of your Petition.

48.   Documents supporting your contention that “Plaintiff had clear title to her 2005 Mini
      Cooper,” as alleged in your Petition.

49.   A copy of the “payment plan” identified in Paragraph 15 of your Petition.

50.   Documents supporting your contention that “immediately before the firing, [you had]
      been given a raise in pay and additional duties,” as alleged in your Petition.

51.   Documents supporting your contention that you were asked to “perform employment
      duties that were not in furtherance of the corporate business,” as alleged in your Petition.

52.   Documents supporting your contention that “Donbavand … was aware of the
      employment violations …,” as alleged in your Petition.

53.   Documents supporting your contention that Defendants have “circulat[ed] malicious
      rumors about the Plaintiff,” as alleged in your Petition.

54.   The “written agreement” Defendant Jones allegedly promised to execute at closing, as
      alleged in Paragraph 22 of your Petition.

55.   Any documents that existed at the time of closing and would “giv[e you] full title and
      interest to the home,” as alleged in your Petition.

56.   Documents supporting your contention that Defendants made “a false representation or
      concealment of material facts concerning the real estate transaction,” as alleged in your
      Petition.

57.   Documents supporting your contention that Defendants “made representation with
      knowledge, actual or constructive, of those facts,” as alleged in your Petition.

58.   Documents supporting your contention that you “detrimentally relied upon the
      misrepresentation,” as alleged in your Petition.

59.   Documents evidencing any costs or expenses incurred by you based upon your alleged
      detrimental reliance upon Defendants’ representations.




                                              10
60.   Documents, including but not limited to any invoices for work performed, evidencing
      “valuable improvements” you contend you have made to the property located at 8647
      Timber Place, San Antonio, Texas 78250.

61.   Documents, including but not limited to emails and correspondence, evidencing any
      instance in which Defendant Jones “made sexual advances toward Plaintiff,” as alleged in
      your Petition.

62.   Documents, including but not limited to emails and correspondence, evidencing any
      instance in which you complained of Defendant Jones’s alleged “sexual advances.”

63.   Documents, including but not limited to emails and correspondence, evidencing any
      instance in which you resisted Defendant Jones’s alleged “sexual advances.”

64.   Documents supporting your contention that Defendant Jones “made it clear that
      continued employment as well as other job benefits were conditioned on her acceptance
      of the continued sexual demands of Defendant Jones,” as alleged in your Petition.

65.   Documents evidencing any instance in which you “refused to further submit to Defendant
      Jones’s inappropriate requests,” as alleged in your Petition.

66.   Documents evidencing any act committed by Donbavand in furtherance of the
      “conspiracy” alleged in your Petition.

67.   Documents evidencing any act committed by Kemp in furtherance of the “conspiracy”
      alleged in your Petition.

68.   Documents evidencing your “payment of consideration” for the property located at 8647
      Timber Place, San Antonio, Texas 78250, as alleged in your Petition.

69.   Documents evidencing “valuable improvements” you have made to the property located
      at 8647 Timber Place, San Antonio, Texas, as alleged in your Petition.

70.   All emails sent to or from your mommiesawitch@yahoo.com email account from
      November 13, 2012 to present.

71.   All emails sent to or from your mommiesawitch@yahoo.com email account from
      November 13, 2012 to present regarding your claims in this lawsuit.

72.   All emails sent from your mommiesawitch@yahoo.com email account from November
      13, 2012 to present to any person identified in your Responses to Defendants’ Requests
      for Disclosure.

73.   All emails received at your mommiesawitch@yahoo.com email account from November
      13, 2012 to present from any person identified in your Responses to Defendants’
      Requests for Disclosure.



                                             11
End of Requests for Production




                                 12
                                             Respectfully submitted,




                                             Christine E. Reinhard
                                             State Bar No. 24013389
                                             Shannon B. Schmoyer
                                             State Bar No. 177802050
                                             Justin Barbour
                                             State Bar No. 24055142
                                             SCHMOYER REINHARD LLP
                                             17806 IH 10 West, Suite 400
                                             San Antonio, Texas 78257
                                             PH: 210.447.8033
                                             FX: 210.447.8036
                                             creinhard@sr-llp.com
                                             sschmoyer@sr-llp.com
                                             jbarbour@sr-llp.com

                                             ATTORNEYS FOR DEFENDANT
                                             ALLEN J. JONES


                              CERTIFICATE OF SERVICE

        On March 2, 2015, a true and correct copy of the foregoing document was served via
certified mail, return receipt requested on the following counsel of record in this matter:

                                        Olga Brown
                                 Law Office of Olga Brown
                                  111 Soledad, Suite 1725
                                 San Antonio, Texas 78205
                                     PH: 210.226.1550
                                     FX: 210.226.1884
                                   argyle2@sbcglobal.net




                                             Christine E. Reinhard




                                            13
Appendix 36
                                   CAUSE NO. 2014-CI-16674

CEARTH FAIRE,                                    §       IN THE DISTRICT COURT
     Plaintiff,                                  §
                                                 §
v.                                               §
                                                 §       150TH JUDICIAL DISTRICT
FMP SA MANAGEMENT GROUP, LLC,                    §
D/B/A FOOD MANAGEMENT                            §
PARTNERS, LLC, ALL JONES, LLC,                   §
ALLEN J. JONES, INDIVIDUALLY, AND                §
PETER DONBAVAND, INDIVIDUALLY,                   §       BEXAR COUNTY, TEXAS
      Defendants.                                §
                                                 §


DEFENDANT FMP SA MANAGEMENT GROUP, LLC D/B/A FOOD MANAGEMENT
     PARTNERS’S FIRST SET OF INTERROGATORIES AND REQUESTS
           FOR PRODUCTION TO PLAINTIFF CEARTH FAIRE


TO:    PLAINTIFF, CEARTH FAIRE, by and through her attorneys of record, Olga Brown, of
       the Law Office of Olga Brown, 111 Soledad, Suite 1725, San Antonio, Texas 78205.

       Defendant FMP SA MANAGEMENT GROUP, LLC, D/B/A FOOD MANAGEMENT

PARTNERS propounds the following Interrogatories and Requests for Production of Documents

on Plaintiff Cearth Faire (“Faire” or “Plaintiff”). Pursuant to Rules 193, 196, and 197 of the Texas

Rules of Civil Procedure, you are advised that the Responses to these Interrogatories must be

answered separately, in writing, and under oath, within thirty (30) days from the date of service

hereof, and delivered to Christine E. Reinhard, Schmoyer Reinhard LLP, 17806 IH 10 West, Suite

400, San Antonio, Texas, 78257. You are also advised that all documents requested for production

should be delivered to Christine E. Reinhard, Schmoyer Reinhard LLP, 17806 IH 10 West, Suite

400, San Antonio, Texas, 78257. You are further advised that these Interrogatories, together with

your sworn Responses thereto, as well as documents produced, may be offered in evidence at the

trial of the above action.   Also, you are advised that these Interrogatories and Requests for




                                                 1
Production of Documents are continuing in nature, and must be supplemented upon receipt of

additional or different information by you or your attorney.

                               I.         Definitions and Instructions

1.     Any reference to memoranda or other documentary material herein refers both to originals
       and copies of the memoranda or documents now in the possession, custody or control of the
       Plaintiffs and/or such memoranda or documents which the Plaintiffs may have given to a
       third party.

2.     “Person” means the plural as well as the singular and includes any natural person and any
       firm, corporation, association, partnership, or other form of legal entity, unless the contents
       of the interrogatory indicate otherwise.

3.     “Individual” means the plural as well as the singular and refers only to natural persons.

4.     “Perjury” is the willful assertion as to a matter of fact, opinion, belief, or knowledge, made
       by a witness in a judicial proceeding as part of his or her evidence, either upon oath or in
       any form allowed by law to be substituted for an oath, where such evidence is given in open
       court, or in an affidavit, or otherwise, such assertion being material to the issue or a point of
       inquiry and known to such witness to be false.

5.     “Identify” with respect to persons means to give, to the extent known, the person’s full
       name, present or last known address and telephone number and, when referring to a natural
       person, additionally the present or last known place of employment.

6.     “Identify” with respect to documents means to give, to the extent known, the type of
       document, the general subject-matter, the date of the document, the author(s), addressee(s),
       and recipient(s).

7.     “Document” means any printed, typewritten, handwritten, mechanically or otherwise
       recorded matter of whatever character, including, but not limited to, letters, purchase orders,
       memoranda, telegrams, notes, catalogues, brochures, diaries, reports, calendars, inter- or
       intra-office communications, statements, investigative reports, announcements, depositions,
       answers to interrogatories, pleadings, judgments, newspaper articles, drawings, graphs,
       charts, photographs, records, tape recordings (including audio, video, or digital), motion
       pictures, computer information, and other data compilations from which information can be
       obtained, INCLUDING ANY ELECTRONIC STORED INFORMATION, and
       including any draft versions of any of the foregoing, and any carbon or photographic copies
       of any such material if you do not have custody or control of the original. If any document
       requested to be identified or produced was but is no longer in your possession or control or
       is no longer in existence, state whether it is:

               a.      Missing or lost;

               b.      Destroyed;

                                                   2
             c.      Transferred voluntarily or involuntarily to others and, if so, to whom;

             d.      Otherwise disposed of;

      and in each instance explain the circumstances surrounding the document passing from your
      possession or control or the document no longer being in existence, including relevant dates,
      and describe the contents of each such document.

8.    Responsive documents in the form of Electronically Stored Information must be produced in
      “native file” state, i.e., as the document is stored and including complete and unaltered
      embedded data and/or metadata.

9.    “Plaintiff,” “Faire,” “you,” or “your” means Plaintiff Cearth Faire, as well as all agents,
      employees, attorneys, investigators, and other persons acting for or on behalf of Cearth
      Faire.

10.   “FMP” means Defendant FMP SA Management Group d/b/a Food Management Partners,
      as well as all agents, employees, attorneys, investigators and other persons acting for FMP
      SA Management Group d/b/a Food Management Partners.

11.   “All Jones” means Defendant All Jones, LLC, as well as all agents, employees, attorneys,
      investigators and other persons acting for All Jones, LLC.

12.   “Donbavand” means Defendant Peter Donbavand, as well as all agents, employees,
      attorneys, investigators and other persons acting for Peter Donbavand.

13.   “Jones” means Defendant Allen Jones, as well as all agents, employees, attorneys,
      investigators and other persons acting for Allen Jones.

14.   “Petition” means your Third Amended Petition and any amendments or supplements
      thereto.

16.   The word “and” as well as “or” shall be construed disjunctively or conjunctively as
      necessary to bring within the scope of these requests and interrogatories, all facts,
      documents, things or communications that might otherwise be construed as outside the
      scope of these requests and interrogatories.

17.   “Relating to,” “relates to,” and “regarding” mean, without limitation, relating to,
      constituting, concerning, mentioning, referring to, describing, summarizing, evidencing,
      listing, relevant to, demonstrating, or tending to prove, disprove, or explain.

18.   “Health care provider” means any hospital, clinic, physician, nurse, chiropractor, social
      worker, psychologist, therapist, or counselor.




                                                3
                                II.      Instructions for Interrogatories

1.     If you discover new information, you are obligated to supplement your responses to these
       interrogatories under the Texas Rules of Civil Procedure.

2.     If you object to furnishing any information requested by these interrogatories on the grounds
       of privilege, work product or otherwise, your response should state the existence of the
       information, document or communication, identify the specific grounds on which your
       objection is based, and identify the information objected to by furnishing its date,
       participants (e.g., names of speakers, authors, addresses) and a general description of the
       nature, rather than the substance, of the purportedly privileged information. If the
       information objected to contains relevant non-objectionable matter, you should disclose it.

3.     If you cannot furnish exact data, such as dates, periods or amounts, supply estimated data to
       the extent possible and indicate that the data is estimated.


                         III.         FIRST SET OF INTERROGATORIES


INTERROGATORY NO. 1:
Identify your current home address and who resides with you at this address.

ANSWER:


INTERROGATORY NO. 2:
Identify all names or aliases you are using today or have used in the past.

ANSWER:


INTERROGATORY NO. 3:
Identify each and every lawsuit, arbitration, bankruptcy, administrative complaint, administrative
charge (including, but not limited to, charges of discrimination filed with the Texas Workforce
Commission and/or the Equal Employment Opportunity Commission), appeal, judgment, and
execution to which you have been a party in any capacity within the last five (5) years. Include in
your answer the case style and/or governmental identification number and the name and location of
the applicable court or agency.

ANSWER:


INTERROGATORY NO. 4:
Identify, by date and nature of offense, each and every criminal conviction, arrest, prosecution,
charge, indictment, information and/or investigation (not including minor traffic violations) directed
toward you in the last ten (10) years, including the location of the alleged offense and the


                                                    4
governmental authority seeking or making the conviction, arrest, prosecution, charge, indictment,
information, and/or investigation.

ANSWER:


INTERROGATORY NO. 5:
Identify all employers for whom you have worked since January 1, 2014 to the present, and state the
dates of such employment (start and end), the position(s) held with each employer, your rate of pay,
the benefits for each such position(s), and the total amount of compensation before deductions
earned through each such employer.

ANSWER:


INTERROGATORY NO. 6:
Identify all employers with whom you have applied for employment since January 1, 2014 to the
present, and state the dates of such applications, the position(s) applied for, and the ultimate
disposition of each such application.

ANSWER:


INTERROGATORY NO. 7:
Identify each individual whom you contend harassed or discriminated against you on the basis of
your sex as alleged in your Petition, including the approximate date(s) on which each such
harassment or discrimination occurred, the nature of such harassment or discrimination, and any
witnesses to such incidents.

ANSWER:


INTERROGATORY NO. 8:
Identify each individual whom you contend retaliated against you in violation of the Texas Labor
Code as alleged in your Petition, including the date(s) on which each such allegedly retaliatory act
occurred and the nature of such allegedly retaliatory acts.

ANSWER:


INTERROGATORY NO. 9:
Identify each employee or agent of Defendant FMP to whom you complained of the alleged
discrimination and harassment to which you contend you were subjected, including the dates on
which such complaints were made, the manner in which such complaints were communicated to
such agents, and any witnesses to such complaints.

ANSWER:

                                                 5
INTERROGATORY NO. 10:
Identify each employment duty “not in furtherance of the corporate business” which you contend
you were asked to perform, as alleged in your Petition, including the dates on which such requests
were allegedly made of you and the individuals making such requests.

ANSWER:


INTERROGATORY NO. 11:
Identify all current or former employees, representatives, or agents of Defendant FMP whom you
have contacted, or have been in contact with, regarding any matters relating to your Petition or to
the subject matter of this lawsuit. For each communication, please include in your response the
substance of each communications, the parties to the communication, the dates of such
communications and contacts, and the nature (in person, by telephone, or through a third party)
to the communication.

ANSWER:


INTERROGATORY NO. 12:
Identify each individual from whom you have taken a written, audiotaped, or videotaped statement
regarding any of the facts underlying your claims in this lawsuit.

ANSWER:


INTERROGATORY NO. 13:
Identify each manner in which you contend “Kemp … acted with intent to assist Defendant Jones in
his wrongful acts,” as alleged in your Petition.

ANSWER:


INTERROGATORY NO. 14:
With respect to any expert used for consultation and not expected to be called as a witness at
trial, state the name, address, and telephone number of the expert and the subject matter of the
expert’s work. This Interrogatory applies only to those consulting experts whose opinions and/or
work have been reviewed or relied upon by an expert who will testify at the trial of this case.

ANSWER:




                                                6
INTERROGATORY NO. 15:
If you are seeking an award of any sum of money, whether by damages or otherwise, state the full
amount of money you seek and describe the manner in which the amount was calculated. Your
description should include each element or damage or component of recovery that you seek, the
amount sought for each element or component, the manner in which each element or component
was determined, and should identify the source of each number used in the calculation.

ANSWER:


INTERROGATORY NO. 16:
Identify each health care provider from whom you have received treatment and/or a diagnosis
relating to any mental anguish, emotional distress, or other mental health problem you contend was
caused or exacerbated by Defendant FMP as alleged in your Petition.

ANSWER:


INTERROGATORY NO. 17:
Identify each act committed by any employee or agent of FMP in furtherance of the “conspiracy”
alleged in your Petition.

ANSWER:


INTERROGATORY NO. 18:
Describe Plaintiff’s efforts and her methodology used to identify and locate any electronic
documents in her possession, custody, or control, including but not limited to emails stored in her
mommiesawitch@yahoo.com email account and text messages, responsive to Defendant’s
Requests for Production.

ANSWER:


INTERROGATORY NO. 19:
Identify all search terms used by Plaintiff in identifying and locating documents maintained in
any of her personal email accounts, including the mommiesawitch@yahoo.com account, and
responsive to Defendant’s Requests for Production.

ANSWER:


INTERROGATORY NO. 20:
Identify the last date on which Plaintiff deleted any emails, text messages, or other electronically
stored data in her possession, custody, or control, including but not limited to emails stored in
her mommiesawitch@yahoo.com email account, and describe in detail steps taken by Plaintiff to



                                                 7
ensure documents, data, and information responsive to Defendant’s Requests for Production
were not deleted or lost during this process.

ANSWER:


INTERROGATORY NO. 21:
Identify the email accounts you have had and/or currently have, whether created by you or for
your use, since November 13, 2012. Your answer should include the full email address, the date
the account was established, and an indication as to whether you have sent and/or received any
emails from such account(s) related to your employment with Defendants or your claims against
Defendants in this lawsuit.

ANSWER:

End of Interrogatories


                         IV.   Instructions for Requests for Production

1.     Unless otherwise noted, the relevant time period of these requests is from the
       commencement of your employment with Defendant to the present, and your Responses
       shall include all documents that relate or refer to this period even though prepared before
       or subsequent to this period.

2.     If you later discover additional responsive documents, you are obligated to supplement your
       responses under the Texas Rules of Civil Procedure.

                                V.     Requests for Production

1.     W-2 forms or 1099 forms that you have filed or received from January 1, 2010 to the
       present.

2.     Resumes that you have prepared since January 1, 2010 to the present.

3.     Your personal diaries, journals, calendars, and/or notes created by you on or after
       November 13, 2012, that discuss or reference the facts underlying any of your claims in
       this lawsuit. This request is not seeking any documents protected from discovery by the
       attorney-client privilege.

4.     Maps, charts, tables, diagrams, and chronologies created by you on or after November 13,
       2012, that reference the facts underlying any of your claims in this lawsuit. This request
       is not seeking any documents protected from discovery by the attorney-client privilege.

5.     Videotapes, audiotapes, and photographs relating to your allegations against Defendants
       or the facts underlying any of your claims in this lawsuit. This Request includes all
       duplicate copies you have in your possession, including any copies of audio recordings.

                                                8
6.    Written, audiotaped, or videotaped statements that you have taken from any person whom
      you believe may have knowledge of facts relevant to the claims in your lawsuit.

7.    Written, audiotaped, or videotaped statements in which you allegedly complain of
      unlawful discrimination and/or retaliation during your employment with Defendant.

8.    Correspondence, including but not limited to emails, between you and Defendant Jones
      regarding any of the facts underlying your claims in this lawsuit dated after November
      13, 2012 to the present.

9.    Correspondence, including but not limited to emails, between you and Defendant
      Donbavand regarding any of the facts underlying your claims in this lawsuit dated after
      November 13, 2012 to the present.

10.   Correspondence, including but not limited to emails, between you and any employee or
      agent of Defendant FMP regarding any of the facts underlying your claims in this lawsuit
      dated after November 13, 2012 to the present.

11.   Correspondence, including but not limited to emails, between you and any employee or
      agent of Defendant All Jones regarding any of the facts underlying your claims in this
      lawsuit dated after November 13, 2012 to the present.

12.   Correspondence, including but not limited to emails, between you and any individual
      identified in your Responses to Defendants’ Requests for Disclosure regarding any of the
      facts underlying your claims in this lawsuit dated after November 13, 2012 to the present.

13.   Statements, documents, videotapes, and audiotapes you submitted to the EEOC,
      Department of Labor, or the TWC-Civil Rights Division regarding any of the facts
      underlying your claims in this lawsuit.

14.   Statements, documents, videotapes, and audiotapes you received from EEOC,
      Department of Labor, or the TWC-Civil Rights Division regarding any of the facts
      underlying your claims in this lawsuit.

15.   Documents relating in any manner to any criminal records (including but not limited to
      police reports, arrest, and/or conviction records) identified in your response to Interrogatory
      No. 4.

16.   Rebuttal and impeachment evidence you intend on introducing at trial that is not
      otherwise responsive to Defendant’s Requests for Production or Interrogatories
      propounded on you.

17.   Petitions and complaints in lawsuits identified in response to Interrogatory No. 3.

18.   Documents submitted by you in conjunction with any bankruptcy petition filed by you since
      January 1, 2010.

                                                9
19.   Documents taken, received, kept, or generated by a health care provider relating to any
      emotional distress or mental anguish you claim as damages in this lawsuit.

20.   Medical records supporting your claim that you suffered mental anguish as a result of
      Defendants’ conduct and/or omissions as alleged in this lawsuit.

21.   If you seek emotional distress, mental anguish, or other compensatory damages, a signed
      copy of the attached authorization for release of medical records.

22.   If you have worked or applied for work with any other employer besides Defendant since
      January 1, 2014, a signed copy of the attached authorization for release of employment
      records.

23.   If you are seeking attorney’s fees, the contract(s) for legal services between you and your
      counsel in this case.

24.   If you are seeking attorney’s fees, documents, including but not limited to “time sheets,”
      bills, invoices, and/or receipts, that support your claim for reasonable attorney’s fees,
      costs, and expenses in this case.

25.   Privilege log of all documents withheld from production due to a claim of privilege.

26.   Documents relied upon by a consulting expert whose opinion(s) and/or work product
      have been reviewed by or relied upon by a testifying expert.

27.   Statements, reports, memoranda, notes, documents, and/or other written instruments
      and/or tape recordings sent to or received from any current or former employee of
      Defendant relating to your claims in this lawsuit.

28.   Any documents identified in or relied upon in your Responses to Defendant’s Requests
      for Disclosures.

29.   Any documents relied upon or referenced in responding to Defendant’s Interrogatories.

30.   Statements, reports, memoranda, notes, documents, and/or other written instruments
      and/or tape recordings you have received from the individuals identified in your
      responses to Interrogatory Nos. 7-9 and 12-13 above that relate to your claims in this
      lawsuit.

31.   Statements, reports, memoranda, notes, documents, and/or other written instruments
      and/or tape recordings that relate to the employment practices identified in response to
      Interrogatory Nos. 7-8 above.

32.   Documents created by you that record, summarize, document or reference conversations
      or communications between you and any current or former employee of Defendants



                                              10
      about your claims in this lawsuit. This Request does not seek documents created by you
      in order to seek legal advice or documents created at the behest of your attorney.

33.   Correspondence, notes, memoranda, reports, documents, or other written or recorded
      material taken or received from Defendants by Plaintiff, including but not limited to,
      policies, procedure manuals, reports, performance reviews, counselings, and/or
      memoranda.

34.   Documents discussing or referencing your work performance while employed with
      Defendant from November 13, 2012 to the present.

35.   Evaluations, reprimands, or other documents discussing your performance or
      employment status with Defendants since November 13, 2012.

36.   Documents received from employers to whom you have inquired about employment at
      any time from January 1, 2014 to the present.

37.   Documents received from employers that have made you an offer of employment at any
      time from January 1, 2014 to the present.

38.   Documents, including but not limited to written applications for employment, submitted
      to potential employer(s) at any time from January 1, 2014 to the present.

39.   Documents you intend to offer as an exhibit during any proceeding, deposition, hearing,
      or trial of this lawsuit.

40.   Emails you sent to or received from any current or former employee of Defendant that
      discuss or evidence your claims in this lawsuit.

41.   Documents that support your claim for back pay as alleged in your Petition.

42.   Documents that support your claim for front pay as alleged in your Petition.

43.   Documents that support your claim for “non-economic” damages, as alleged in your
      Petition.

44.   Documents revealing your gross and net income, including benefits, since
      January 1, 2010 to the present.

45.   Documents supporting your contention that “Defendant Jones promised Plaintiff that he
      would buy a home and transfer ownership to” her, as alleged in your Petition.

46.   Documents supporting your contention that “Defendant Jones intended to hide his gift
      from the other Defendants named in this lawsuit,” as alleged in your Petition.




                                              11
47.   Documents supporting your contention that Defendant Jones “authorized for [sic] the
      necessary real estate transactions to be initiated that would result in a purchase
      transaction and an immediate transfer of ownership,” as alleged in your Petition.

48.   Documents evidencing any Defendant’s alleged intent to gift the property located at 8647
      Timber Place, San Antonio, Texas 78250 to Plaintiff.

49.   Documents that, if executed, would transfer ownership of the property located at 8647
      Timber Place, San Antonio, Texas 78250 to Plaintiff.

50.   Documents evidencing Plaintiff’s “moving expenses.”

51.   Documents evidencing Plaintiff’s “expenses in making repairs to the residence to make it
      habitable.”

52.   A copy of the “inspection report” identified in Paragraph 13 of your Petition.

53.   A copy of the “one-month lease” identified in Paragraph 13 of your Petition.

54.   Documents supporting your contention that “Plaintiff had clear title to her 2005 Mini
      Cooper,” as alleged in your Petition.

55.   A copy of the “payment plan” identified in Paragraph 15 of your Petition.

56.   Documents supporting your contention that “immediately before the firing, [you had]
      been given a raise in pay and additional duties,” as alleged in your Petition.

57.   Documents supporting your contention that you were asked to “perform employment
      duties that were not in furtherance of the corporate business,” as alleged in your Petition.

58.   Documents supporting your contention that “Donbavand … was aware of the
      employment violations …,” as alleged in your Petition.

59.   Documents supporting your contention that Defendants have “circulat[ed] malicious
      rumors about the Plaintiff,” as alleged in your Petition.

60.   The “written agreement” Defendant Jones allegedly promised to execute at closing, as
      alleged in Paragraph 22 of your Petition.

61.   Any documents that existed at the time of closing and would “giv[e you] full title and
      interest to the home,” as alleged in your Petition.

62.   Documents supporting your contention that Defendants made “a false representation or
      concealment of material facts concerning the real estate transaction,” as alleged in your
      Petition.




                                              12
63.   Documents supporting your contention that Defendants “made representation with
      knowledge, actual or constructive, of those facts,” as alleged in your Petition.

64.   Documents supporting your contention that you “detrimentally relied upon the
      misrepresentation,” as alleged in your Petition.

65.   Documents evidencing any costs or expenses incurred by you based upon your alleged
      detrimental reliance upon Defendants’ representations.

66.   Documents, including but not limited to any invoices for work performed, evidencing
      “valuable improvements” you contend you have made to the property located at 8647
      Timber Place, San Antonio, Texas 78250.

67.   Documents, including but not limited to emails and correspondence, evidencing any
      instance in which Defendant Jones “made sexual advances toward Plaintiff,” as alleged in
      your Petition.

68.   Documents, including but not limited to emails and correspondence, evidencing any
      instance in which you complained of Defendant Jones’s alleged “sexual advances.”

69.   Documents, including but not limited to emails and correspondence, evidencing any
      instance in which you resisted Defendant Jones’s alleged “sexual advances.”

70.   Documents supporting your contention that Defendant Jones “made it clear that
      continued employment as well as other job benefits were conditioned on her acceptance
      of the continued sexual demands of Defendant Jones,” as alleged in your Petition.

71.   Documents evidencing any instance in which you “refused to further submit to Defendant
      Jones’s inappropriate requests,” as alleged in your Petition.

72.   Documents evidencing any act committed by Donbavand in furtherance of the
      “conspiracy” alleged in your Petition.

73.   Documents evidencing any act committed by Kemp in furtherance of the “conspiracy”
      alleged in your Petition.

74.   Documents evidencing your “payment of consideration” for the property located at 8647
      Timber Place, San Antonio, Texas 78250, as alleged in your Petition.

75.   Documents evidencing “valuable improvements” you have made to the property located
      at 8647 Timber Place, San Antonio, Texas, as alleged in your Petition.

76.   All emails sent to or from your mommiesawitch@yahoo.com email account from
      November 13, 2012 to present.

77.   All emails sent to or from your mommiesawitch@yahoo.com email account from
      November 13, 2012 to present regarding your claims in this lawsuit.

                                             13
78.   All emails sent from your mommiesawitch@yahoo.com email account from November
      13, 2012 to present to any person identified in your Responses to Defendants’ Requests
      for Disclosure.

79.   All emails received at your mommiesawitch@yahoo.com email account from November
      13, 2012 to present from any person identified in your Responses to Defendants’
      Requests for Disclosure.



End of Requests for Production




                                            14
                                             Respectfully submitted,




                                             Christine E. Reinhard
                                             State Bar No. 24013389
                                             Shannon B. Schmoyer
                                             State Bar No. 177802050
                                             Justin Barbour
                                             State Bar No. 24055142
                                             SCHMOYER REINHARD LLP
                                             17806 IH 10 West, Suite 400
                                             San Antonio, Texas 78257
                                             PH: 210.447.8033
                                             FX: 210.447.8036
                                             creinhard@sr-llp.com
                                             jbarbour@sr-llp.com

                                             ATTORNEYS FOR DEFENDANT
                                             FMP SA MANAGEMENT GROUP D/B/A
                                             FOOD MANAGEMENT PARTNERS


                              CERTIFICATE OF SERVICE

        On March 2, 2015, a true and correct copy of the foregoing document was served via
certified mail, return receipt requested on the following counsel of record in this matter:

                                        Olga Brown
                                 Law Office of Olga Brown
                                  111 Soledad, Suite 1725
                                 San Antonio, Texas 78205
                                     PH: 210.226.1550
                                     FX: 210.226.1884
                                   argyle2@sbcglobal.net




                                             Christine E. Reinhard




                                            15
                    AUTHORIZATION FOR THE USE AND DISCLOSURE OF
                          PROTECTED HEALTH INFORMATION
1.       I hereby authorize my Medical Providers to use and disclose protected health information from the
record(s) of:
Patient’s Name: Cearth Faire

Birth Date:        1/20/1964                       Social Security No.:

2.        Copies of the following records shall be used and disclosed:
      X   Complete Medical Records for the patient’s admission or treatment for November 13, 2013 to present.
          Complete Medical Records for ALL of the patient’s admissions.
          Other
                                                                       (Specifically Identify)

3.        I understand that the records used and disclosed under this authorization form may include information
          relating to Human Immunodeficiency Virus (“HIV”) infection or Acquired Immunodeficiency Syndrome
          (“AIDS”); treatment for or history of drug or alcohol abuse; or mental or behavioral health or psychiatric
          care.

4.        I request that copies of the records indicated above be sent to:

          Name of Recipient:                   SCHMOYER REINHARD LLP
          Address:                             17806 IH 10 West, Suite 400
          City:                                San Antonio
          State:                               Texas
          Zip Code:                            78257

5.        I understand that the information furnished by my Health Care Providers may no longer be protected by
          Federal and Texas privacy law once it is disclosed to the Recipient and, therefore, may be subject to re-
          disclosure by the Recipient.

6.        This use and disclosure is at the request of the individual signing below.

7.        I understand that I may revoke this authorization in writing at any time except to the extent that any of my
          Medical Providers have already relied on this authorization. I understand that I may revoke this
          authorization by sending or faxing a written notice to the Privacy Officer of the Medical Provider(s) stating
          my intent to revoke this authorization.

8.        If not revoked, I understand that this authorization will expire 180 days from the date shown next to my
          signature unless I have indicated another date here:                            .

9.        I understand that my Medical Providers may not condition my treatment based on my completion of this
          authorization form.

10.       A copy of this Authorization will have the same effect as that of an original.


Signature of Patient or Legal Representative                                       Date

Printed Name of Legal Representative (if any)

Description of authority to act for the patient:
                            AUTHORIZATION AND RELEASE
                             FOR EMPLOYMENT RECORDS

        I hereby authorize any company, business, person, institution, firm or corporation, to
release to Schmoyer Reinhard LLP, and any of its agents, any material or information pertaining
to your employment of CEARTH FAIRE, including by way of example, but not limited to the
following:

       Complete and/or updated personnel records, payroll records, human resources
       records, office notes, reports, correspondence and/or written documents pertaining
       to the employment of CEARTH FAIRE including but not limited to his
       applications for employment, contracts or agreements signed by all parties,
       documents reflecting dates of employment, resume provided, records of all
       positions held, job descriptions of positions held, attendance records, wage
       records, pay stubs, employee benefits records, workers’ compensation files,
       warning letters, performance evaluations, counseling documents, disciplinary
       documents, complimentary letters, complaint letters, medical records, training
       records and/or records contained in your files from other sources pertaining to
       CEARTH FAIRE’S employment.

       This Authorization also includes the authority to copy and inspect any and all such
records.

       You are hereby released from any and all liability in connection with the disclosure of
information, records, documents, writings and physical evidence to the firm specified above.

        This Authorization is continuing in nature and is to be given full force and effect to
release any and all of the foregoing information learned or determined after the date hereof.

        A copy of this Authorization may be used in place of and with the same force and effect
as the original.


       1/20/1964                    _____________________________________
Date of Birth                       Signature: CEARTH FAIRE



Social Security Number
STATE OF TEXAS                §
                              §
COUNTY OF _________           §

       SUBSCRIBED AND SWORN TO BEFORE ME, the undersigned authority on this
_____ day of _______________________, 2014.


                                    ____________________________________
                                    Notary Public in and for the
                                    State of Texas

                                    My Commission Expires:_______________
Appendix 37
                            CAUSE NO. 2014-CI-16674

 CEARTH FAIRE                              §                       IN THE DISTRICT
 Plaintiff                                 §
                                           §
 V.                                        §
                                           §          150TH JUDICIAL DISTRICT
 FMP SA MANAGEMENT GROUP,                  §
 LLC, D/B/A FOOD MANAGEMENT                §
 PARTNERS, LLC,                            §
 ALL JONES, LLC, ALLEN J JONES,            §
 INDIVIDUALLY, AND                         §
 PETER DONBAVAND,                          §
 INDIVIDUALLY                              §
                                           §
 Defendants                                §            BEXAR COUNTY, TEXAS


     PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT FMP’S
  FIRST SET OF INTERROGATORIES AND FIRST REQUEST FOR PRODUCTION

TO:   Fmp Sa Management Group, LLC, D/B/A Food Management Partners, LLC, All
      Jones, LLC, Allen J Jones, and Peter Donbavand, Defendants, by and through
      their attorney of record, Christine E Reinhard, 17806 IH 10 West, Suite 400,
      San Antonio, Texas 78257.


   Plaintiff, Cearth Faire, serves these objections and answers to Defendant FMP’s
first set of interrogatories and first requests for production.

                                         Respectfully submitted,

                                        LAW OFFICE OF OLGA BROWN
                                        111 Soledad, Suite 1725
                                          San Antonio, Texas 78205
                                          210/226-1550 telephone
                                          210/226-1884 facsimile
                                          Argyle2@sbcglobal.net


                                         By: /s/ Olga Brown_______
                                              OLGA BROWN
                                              State Bar No. 03155500
                                              Attorney for Plaintiff



                           CERTIFICATE OF SERVICE
       I do hereby certify that on the 1st day of April 2015, in accordance with the
TEXAS RULES OF CIVIL PROCEDURE, a true and correct copy of the above and
foregoing Plaintiff’s Objections and Responses to Defendant FMP’s First Set of
Interrogatories and First Request for Production to Plaintiff was furnished to:

     Christine E Reinhard
     SCHMOYER REINHARD LLP
     17806 IH 10 West, Suite 400
     San Antonio, Texas 78257
                                             /s/ Olga Brown_______
                                             OLGA BROWN




                                                                                       2
       PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT FMP’S
                      FIRST SET OF INTERROGATORIES



INTERROGATORY NO. 1:
  Identify your current home address and who resides with you at this address.

 ANSWER: Objection, as Defendant has posed two questions. Subject to and without
 waiving the foregoing objection, 8647 Timber Pl, San Antonio, TX 78250,


INTERROGATORY NO. 2:
  Identify all names or aliases you are using today or have used in the past.

 ANSWER: Plaintiff objects to the use of “aliases.” Subject to and without waiving the
 foregoing objection, Cearth Faire and Cearth Lowden.


INTERROGATORY NO. 3:
  Identify each and every lawsuit, arbitration, bankruptcy, administrative complaint,
  administrative charge (including, but not limited to, charges of discrimination filed with
  the Texas Workforce Commission and/or the Equal Employment Opportunity
  Commission), appeal, judgment, and execution to which you have been a party in any
  capacity within the last five (5) years. Include in your answer the case style and/or
  governmental identification number and the name and location of the applicable court
  or agency.

 ANSWER: Plaintiff objects and declines to give a narrative answer to this
 Interrogatory, because the request asks for information that is available from
 Defendants’ business records, and said Defendants can obtain such information from
 their own intracorporate emails, and this was a routine matter of conducting business.
 Subject to and without waiving the foregoing objection, please refer to Defendants’
 Bates DEF-CF000607-000617


INTERROGATORY NO. 4:
  Identify, by date and nature of offense, each and every criminal conviction, arrest,
  prosecution, charge, indictment, information and/or investigation (not including minor
  traffic violations) directed toward you in the last ten (10) years, including the location of
  the alleged offense and the governmental authority seeking or making the conviction,
  arrest, prosecution, charge, indictment, information, and/or investigation.

 ANSWER: Plaintiff objects to this interrogatory as worded, and as it implies she has
 had any such items listed. Plaintiff objects to the request as overly broad, and not
 designed to lead to discoverable and/or admissible evidence. Subject to and without
 waiving the foregoing objection, None.
INTERROGATORY NO. 5:
  Identify all employers for whom you have worked since January 1, 2014 to the
  present, and state the dates of such employment (start and end), the position(s) held
  with each employer, your rate of pay, the benefits for each such position(s), and the
  total amount of compensation before deductions earned through each such employer.

 ANSWER: Objection, merely harassing and annoying, as Defendants FMP, ALL
 JONES, LLC and their subsidiaries, are fully aware, January 1, 2014, until they
 terminated my employment August 31, 2014, they were my only employers, and have
 all the information, and the best information requested in this interrogatory. Please
 refer to Defendants’ own payroll, benefit, expense and other documents, whether
 produced, withheld, redacted, or destroyed.


INTERROGATORY NO. 6:
  Identify all employers with whom you have applied for employment since January 1,
  2014 to the present, and state the dates of such applications, the position(s) applied
  for, and the ultimate disposition of each such application.

 ANSWER: Steel Point, Texas State Optical, and other “anonymous” employers via
 Indeed.com, beginning October 29, 2014, up through March 12, 2015. Positions
 applied for: Contract Administrative, Executive Assistant, Executive Administrative,
 Administrative Assistant, Executive/Personal Assistant, Administration Assistant,
 VMware Administrator, Executive Assistant, Human Resource Asst, Admin Support
 spec, VMware Administrator, Commercial and Plumbing admin, Professional Housing,
 “Entry Level Positions”, “Office and Accounting”, Director of Education, Modeling &
 Acting        Instructor,      Field      Marketing/Sales,        Office/Administrative,
 Receptionist/Administrative, Admin Asst, Operations Manager, JR Project, Fleet
 Manager/DOT Specialist, Executive Asst, Quality Assurance analyst, Legal Asst,
 Secretary/Office Mgr, Exec Asst, Medical Receptionist, Admin Asst, Admissions
 Coordinators, Export/Shipping Coordinator, Exec Asst, Development Coord, Exec
 Asst, Medical Territory Sales, Optometry Practice Administrator, Admin Asst, Exec
 Asst, Optometry Practice, Asst Property Manager, Resident Asst, Business Office Mgr,
 Business Office Mgr, Property Management, Executive Assistant, Special Events
 coordinator II, Executive assistant, Administrative Assistant, Equine Veterinary, Legal
 Secretary/Paralegal, marketing, Administrative Assistant, Executive Admin Assistant,
 Assistant Property Manager, Business Office Manager, Dental Administrative,
 Administrative Assistant, Office Manager/Administrative, Executive Administrative,
 Legal Secretary, Executive Assistant/Personal, Assistant Manager, Hospice Director of
 Clinical, Executive Assistant Needed, Client Services, Executive Business Assistant,
 Receptionist/Customer, Assistant Business Office, Retail Admin Assistant,
 Administrative, Administrative Assistant, Project Administrator, Administration, $75-
 100k Executive personal Assistant, Assistant Brand Ambassador, Executive Assistant,
 Temporary Irrigation, Secretary/Customer Service, Executive Assistant, Executive
 Assistant, Executive Assistant, Senior Executive Assistant. Ultimate disposition: not

                                                                                            4
 hired. Plaintiff will supplement.


INTERROGATORY NO. 7:
  Identify each individual whom you contend harassed or discriminated against you on
  the basis of your sex as alleged in your Petition, including the approximate date(s) on
  which each such harassment or discrimination occurred, the nature of such
  harassment or discrimination, and any witnesses to such incidents.

 ANSWER: Plaintiff objects to this request because it requires Plaintiff to marshal all
 her evidence on this particular issue, and such request is improper. Subject to and
 without waiving the foregoing objection, Allen J Jones, beginning on or about January
 22, 2013, and continuing through my termination on or about August 30, 2014. Please
 refer to the pleadings and Defendants’ Bates DEF-CF000607-000617, and witnesses
 have been listed in Plaintiff’s Amended Responses to Defendants’ Request for
 Disclosures. Plaintiff will supplement.


INTERROGATORY NO. 8:
  Identify each individual whom you contend retaliated against you in violation of the
  Texas Labor Code as alleged in your Petition, including the date(s) on which each
  such allegedly retaliatory act occurred and the nature of such allegedly retaliatory acts.

 ANSWER: Plaintiff objects to this request because it is overly broad, and further object
 to this request because it requires Plaintiff to marshal all her evidence on this particular
 issue, and such request is improper. Subject to and without waiving the foregoing
 objection, Allen J Jones, Peter Donbavand, Jason Kemp, Tracy Amass. The first
 retaliatory act was my termination on August 30, 2014. Subsequent retaliatory acts
 include but are not limited to: multiple attempts to deprive me of my home,
 repossession of my car, false police reports filed, falsification of employment records,
 and libel and slander, together hindering my reemployment efforts. Plaintiff will
 supplement.


INTERROGATORY NO. 9:
  Identify each employee or agent of Defendant FMP to whom you complained of the
  alleged discrimination and harassment to which you contend you were subjected,
  including the dates on which such complaints were made, the manner in which such
  complaints were communicated to such agents, and any witnesses to such complaints.

 ANSWER: See Defendants DEF-CJ-00054/55, complaint policy, which required me to
 report to my supervisor, (Allen J Jones), and elevate through the chain up to and
 including the President/CEO, (Allen J Jones), which I did, repeatedly. See the result in
 Defendants DEF-CJ-00111/12.

INTERROGATORY NO. 10:
  Identify each employment duty “not in furtherance of the corporate business” which you
 contend you were asked to perform, as alleged in your Petition, including the dates on
 which such requests were allegedly made of you and the individuals making such
 requests.

 ANSWER: Plaintiff objects and declines to give a narrative answer to this Interrogatory,
 because the request asks for information that is available from Defendants’ business
 records, and said Defendants can obtain such information from their own
 intracorporate emails, and this was a routine matter of conducting business. Plaintiff
 further objects to this request because it is overly broad, and further object to this
 request because it requires Plaintiff to marshal all her evidence on this particular issue,
 and such request is improper. Subject to and without waiving the foregoing objection:
 Perform sexual acts for, on, and with the President/CEO and others at his direction,
 transport his illegal substances during air travel, for and at the direction of the
 President/CEO, aid the President/CEO, and Peter Donbavand, in keeping Mr. Jones’
 infant child out of the United States, in the Dominican Republic, and out of reach of his
 mother (See DEF-CF-490). Transport/travel with same infant child to return child to his
 mother in the United States, from the Dominican Republic Plaintiff will supplement.


INTERROGATORY NO. 11:
  Identify all current or former employees, representatives, or agents of Defendant
  FMP whom you have contacted, or have been in contact with, regarding any matters
  relating to your Petition or to the subject matter of this lawsuit. For each
  communication, please include in your response the substance of each
  communications, the parties to the communication, the dates of such
  communications and contacts, and the nature (in person, by telephone, or through a
  third party) to the communication.

 ANSWER: Plaintiff objects to this request because it is overly broad, premature, not
 limited in time or scope, and further objects to this request because it requires Plaintiff
 to marshal all her evidence on this particular issue, and such request is improper
 Plaintiff objects as this request is better addressed at deposition, and Plaintiff objects,
 as all such communications are in the custody and control of Defendants. Subject to
 and without waiving the foregoing objection, Plaintiff will supplement.


INTERROGATORY NO. 12:
  Identify each individual from whom you have taken a written, audiotaped, or
  videotaped statement regarding any of the facts underlying your claims in this lawsuit.

 ANSWER: Plaintiff objects to this request because it is overly broad, premature, not
 limited in time or scope, and further objects to this request because it requires Plaintiff
 to marshal all her evidence on this particular issue, and such request is improper
 Subject to and without waiving the foregoing objection, none at this time. Plaintiff will
 supplement as required by the rules.



                                                                                               6
INTERROGATORY NO. 13:
  Identify each manner in which you contend “Kemp … acted with intent to assist
  Defendant Jones in his wrongful acts,” as alleged in your Petition.

 ANSWER: Plaintiff objects to this request because it is overly broad, premature, not
 limited in time or scope, and further objects to this request because it requires Plaintiff
 to marshal all her evidence on this particular issue, and such request is improper
 Subject to and without waiving the foregoing objection, none at this time. Plaintiff will
 supplement as required by the rules


INTERROGATORY NO. 14:
  With respect to any expert used for consultation and not expected to be called as a
  witness at trial, state the name, address, and telephone number of the expert and
  the subject matter of the expert’s work. This Interrogatory applies only to those
  consulting experts whose opinions and/or work have been reviewed or relied upon
  by an expert who will testify at the trial of this case.

 ANSWER: None at this time. Plaintiff will supplement as required by the rules.


INTERROGATORY NO. 15:
  If you are seeking an award of any sum of money, whether by damages or otherwise,
  state the full amount of money you seek and describe the manner in which the amount
  was calculated. Your description should include each element or damage or
  component of recovery that you seek, the amount sought for each element or
  component, the manner in which each element or component was determined, and
  should identify the source of each number used in the calculation.

 ANSWER: Objection, premature, and Plaintiff is not required to marshal all her
 evidence. Plaintiff will supplement when request is more specific.


INTERROGATORY NO. 16:
  Identify each health care provider from whom you have received treatment and/or a
  diagnosis relating to any mental anguish, emotional distress, or other mental health
  problem you contend was caused or exacerbated by Defendant FMP as alleged in
  your Petition.

 ANSWER: Plaintiff objects and declines to give a narrative answer to this
 Interrogatory, because it is overly broad, premature, not limited in time or scope, and
 further objects to this request because it requires Plaintiff to marshal all her evidence
 on this particular issue, and such request is improper Plaintiff further objects as this
 request calls for a medical diagnosis. Subject to and without waiving the foregoing
 objection, none at this time. Vine Wellness Group. Plaintiff will supplement as
 required by the rules.
INTERROGATORY NO. 17:
  Identify each act committed by any employee or agent of FMP in furtherance of the
  “conspiracy” alleged in your Petition.

 ANSWER: Plaintiff objects and declines to give a narrative answer to this Interrogatory,
 because the request asks for information that is available from Defendants’ business
 records and said Defendants can obtain such information from their own intracorporate
 emails and this was a routine matter of conducting business. Plaintiff objects because
 this request requires Plaintiff to marshal all her evidence on this particular issue, and
 such request is improper . Subject to and without waiving the foregoing objection,
 Plaintiff will supplement as required by the rules.


INTERROGATORY NO. 18:
  Describe Plaintiff’s efforts and her methodology used to identify and locate any
  electronic documents in her possession, custody, or control, including but not limited
  to emails stored in her mommiesawitch@yahoo.com email account and text
  messages, responsive to Defendant’s Requests for Production.

 ANSWER: Plaintiff objects and declines to give a narrative answer to this Interrogatory.
 Subject to and without waiving the foregoing objection, Plaintiff searched for
 pdonbavand@foodmps.com”,            “allenjones@foodmps.com”,ajones@foodmps.com
 “allen jones” then printed same. Text messages are in the possession of Defendants.


INTERROGATORY NO. 19:
  Identify all search terms used by Plaintiff in identifying and locating documents
  maintained in any of her personal email accounts, including the
  mommiesawitch@yahoo.com account, and responsive to Defendant’s Requests for
  Production.

 ANSWER: Plaintiff objects and declines to give a narrative answer to this
 Interrogatory, because the request asks for information that is available from
 Defendants’ business records and said Defendants can obtain such information from
 their own intracorporate emails and this was a routine matter of conducting business.
 Plaintiff objects because this request requires Plaintiff to marshal all her evidence on
 this particular issue, and such request is improper . Subject to and without waiving the
 foregoing objection, see Answer to No. 18 above.

INTERROGATORY NO. 20:
  Identify the last date on which Plaintiff deleted any emails, text messages, or other
  electronically stored data in her possession, custody, or control, including but not
  limited to emails stored in her mommiesawitch@yahoo.com email account, and
  describe in detail steps taken by Plaintiff to ensure documents, data, and information
  responsive to Defendant’s Requests for Production were not deleted or lost during
  this process.

                                                                                             8
 ANSWER: Objection as this request calls for answer that is not in evidence. Subject
 to and without waiving the foregoing objection, Text messages relevant to this suit are
 in the possession of Defendants. Plaintiff has not deleted emails or other electronically
 stored data in her possession, custody, or control, and relevant to this suit.


INTERROGATORY NO. 21:
  Identify the email accounts you have had and/or currently have, whether created by
  you or for your use, since November 13, 2012. Your answer should include the full
  email address, the date the account was established, and an indication as to
  whether you have sent and/or received any emails from such account(s) related to
  your employment with Defendants or your claims against Defendants in this lawsuit.

 ANSWER: Objection as this request is overly broad, this request is two questions,
 which calls for two answer. Subject to and without waiving the foregoing objections,
 any information responsive to these interrogatories is in the possession, custody and
 control of Defendants, who have refused Plaintiff access to the information responsive
 to this request.
     PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT FMP’S
                   FIRST REQUEST FOR PRODUCTION

                       GENERAL OBJECTIONS
 PLAINTIFF OBJECTS BASED ON TRCP 193.1, PLAINTIFF IS NOT REQUIRED
 TO PRODUCE DOCUMENTS EXCLUSIVELY IN THE CONTROL AND
 POSSESSION OF DEFENDANTS.

1.   W-2 forms or 1099 forms that you have filed or received from January 1, 2010 to
     the present.
     RESPONSE: Plaintiff objects to the request for documents unrelated to her
     employment with Defendants and the subject matter of this suit. Plaintiff further
     objects, as the best documents are in the possession, custody and control of
     Defendants.      Defendants have withheld such documents from Plaintiff.
     Defendants were sent a Retention Notice on December 5, 2014. Defendants are
     in violation of said notices, and Defendants are guilty of spoliation of relevant
     documents.

2.   Resumes that you have prepared since January 1, 2010 to the present.
     RESPONSE: Plaintiff objects to the request for documents unrelated to her
     employment with Defendants and the subject matter of this suit. Subject to and
     without waiving the foregoing objection, please see Defendants’ Bates DEF-CJ-
     00076/78 and Faire0001-02.

3.   Your personal diaries, journals, calendars, and/or notes created by you on or
     after November 13, 2012, that discuss or reference the facts underlying any of
     your claims in this lawsuit. This request is not seeking any documents protected
     from discovery by the attorney-client privilege.


     RESPONSE:         Objection, Plaintiff cannot properly respond, as the requested
     items were last in the possession of Defendant Allen Jones, in his personal safe,
     and further, have been withheld from Plaintiff by Defendants. See TRCP 193.1.
     Further, Defendants have withheld such documents from Plaintiff. Defendants
     were sent a Retention Notice on December 5, 2014. Defendants are in violation
     of said notices, and Defendants are guilty of spoliation of relevant documents.
     Plaintiff will seek appropriate court intervention including, but not limited to
     forensic examination of equipment and devices of Defendants.


4.   Maps, charts, tables, diagrams, and chronologies created by you on or after
     November 13, 2012, that reference the facts underlying any of your claims in this
     lawsuit. This request is not seeking any documents protected from discovery by
     the attorney-client privilege.


                                                                                    10
     RESPONSE: Objection, Plaintiff cannot properly respond, as the requested
     items were last in the possession of Defendant Allen Jones, in his personal safe,
     and further, have been withheld from Plaintiff by Defendants. See TRCP 193.1.
     Further, Defendants have withheld such documents from Plaintiff. Defendants
     were sent a Retention Notice on December 5, 2014. Defendants are in violation
     of said notices, and Defendants are guilty of spoliation of relevant documents.
     Plaintiff will seek appropriate court intervention including, but not limited to
     forensic examination of equipment and devices of Defendants.


5.   Videotapes, audiotapes, and photographs relating to your allegations against
     Defendants or the facts underlying any of your claims in this lawsuit. This
     Request includes all duplicate copies you have in your possession, including any
     copies of audio recordings.

     RESPONSE: Objection as the requested items were last in the possession of
     Defendants, and only limited “responsive” documents were “recovered” by
     Defendants in response to my proper discovery requests. Plaintiff objects to this
     request in that it assumes such documents are in possession of Plaintiff. Such
     documents are in possession o Defendants or other third parties. All other
     “responsive” documents are in the possession, custody and control of
     Defendants, and have been withheld from Plaintiff by Defendants. Defendants
     were sent a Retention Notice on December 5, 2014. Defendants are in violation
     of said notices, and Defendants are guilty of spoliation of relevant documents.
     Plaintiff will seek appropriate court intervention including, but not limited to
     forensic examination of equipment and devices of Defendants.



6.   Written, audiotaped, or videotaped statements that you have taken from any
     person whom you believe may have knowledge of facts relevant to the claims in
     your lawsuit.
     RESPONSE:        None at this time. Plaintiff will supplement as required by the
     rules.

7.   Written, audiotaped, or videotaped statements in which you allegedly complain of
     unlawful discrimination and/or retaliation during your employment with
     Defendant.
     RESPONSE:        Plaintiff objects because this request requires Plaintiff to marshal
     all her evidence on this particular issue, and such request is improper. Subject to
     and without waiving the foregoing objection, please refer to Defendants’ Bates
     DEF-CF000607-000617. Plaintiff will supplement as required by the rules.

8.   Correspondence, including but not limited to emails, between you and Defendant
     Jones regarding any of the facts underlying your claims in this lawsuit dated after
     November 13, 2012 to the present.
      RESPONSE: Objection, as Defendants Jones is in possession and control of
      such emails between him and Plaintiff, and furthers have withheld same from
      Plaintiff, or “redacted” same. See TRCP 193.1. Defendants were sent a
      Retention Notice on December 5, 2014. Defendants are in violation of said
      notices, and Defendants are guilty of spoliation of relevant documents. Plaintiff
      will seek appropriate court intervention including, but not limited to forensic
      examination of equipment and devices of Defendants. Subject to and without
      waiving the foregoing objection, please see Faire003-131.

9.    Correspondence, including but not limited to emails, between you and Defendant
      Donbavand regarding any of the facts underlying your claims in this lawsuit dated
      after November 13, 2012 to the present.
      RESPONSE:           Objection, as Defendants Jones and Donbavand are in
      possession and control of such emails between Donbavand and Plaintiff, and
      further Defendants withheld same from Plaintiff, or “redacted” same.
      Defendants were sent a Retention Notice on December 5, 2014. Defendants are
      in violation of said notices, and Defendants are guilty of spoliation of relevant
      documents. Plaintiff will seek appropriate court intervention including, but not
      limited to forensic examination of equipment and devices of Defendants. Subject
      to and without waiving the foregoing objection, please see Faire0132-0256.


10.   Correspondence, including but not limited to emails, between you and any
      employee or agent of Defendant FMP regarding any of the facts underlying your
      claims in this lawsuit dated after November 13, 2012 to the present.


      RESPONSE: Objection, as Defendants Jones is in possession and control of
      such emails between him and Plaintiff, and furthers have withheld same from
      Plaintiff, or “redacted” same. See TRCP 193.1. Defendants were sent a
      Retention Notice on December 5, 2014. Defendants are in violation of said
      notices, and Defendants are guilty of spoliation of relevant documents. Plaintiff
      will seek appropriate court intervention including, but not limited to forensic
      examination of equipment and devices of Defendants. Please also refer to
      Requests 8 and 9 above.



11.   Correspondence, including but not limited to emails, between you and any
      employee or agent of Defendant All Jones regarding any of the facts underlying
      your claims in this lawsuit dated after November 13, 2012 to the present.

      RESPONSE: Objection, as Defendant ALL JONES and co-defendants are in
      possession and control of such emails between any employee or agent of
      Defendants, and further, See TRCP 193.1. Further, Defendants have withheld
      same from Plaintiff, or “redacted” same to the degree the ”responsive”
      documents are virtually blank Defendants were sent a Retention Notice on

                                                                                     12
      December 5, 2014. Defendants are in violation of said notices, and Defendants
      are guilty of spoliation of relevant documents. Plaintiff will seek appropriate court
      intervention including, but not limited to forensic examination of equipment and
      devices of Defendants. Subject to and without waiving the foregoing objection,
      please see Requests 8-10 above.

12.   Correspondence, including but not limited to emails, between you and any
      individual identified in your Responses to Defendants’ Requests for Disclosure
      regarding any of the facts underlying your claims in this lawsuit dated after
      November 13, 2012 to the present.

      RESPONSE: Objection, as Defendants are in possession and control of such
      emails between any employee or agent of Defendants, and further, Defendants
      have withheld same from Plaintiff, or “redacted” same to the degree the
      ”responsive” documents are virtually blank. . Defendants were sent a Retention
      Notice on December 5, 2014. Defendants are in violation of said notices, and
      Defendants are guilty of spoliation of relevant documents. Plaintiff will seek
      appropriate court intervention including, but not limited to forensic examination of
      equipment and devices of Defendants. Subject to and without waiving the
      foregoing objection, please see Requests 8-11 above.

13.   Statements, documents, videotapes, and audiotapes you submitted to the EEOC,
      Department of Labor, or the TWC-Civil Rights Division regarding any of the facts
      underlying your claims in this lawsuit.
      RESPONSE: Please refer to Defendants’ Bates DEF-CF000607-000617

14.   Statements, documents, videotapes, and audiotapes you received from EEOC,
      Department of Labor, or the TWC-Civil Rights Division regarding any of the facts
      underlying your claims in this lawsuit.
      RESPONSE: Please refer to Defendants’ Bates DEF-CF000607-000617

15.   Documents relating in any manner to any criminal records (including but not limited
      to police reports, arrest, and/or conviction records) identified in your response to
      Interrogatory No. 4.
      RESPONSE: Plaintiff incorporates her objection to Interrogatory No. 4, objects as
      this request is solely for the purpose of harassment. Subject to and without waiving
      the foregoing objection, none.

16.   Rebuttal and impeachment evidence you intend on introducing at trial that is not
      otherwise responsive to Defendant’s Requests for Production or Interrogatories
      propounded on you.


      RESPONSE: Plaintiff objects as this request is overly broad, and because this
      request requires Plaintiff to marshall her evidence on this particular issue, and
      such request is improper. Subject to and without waiving the foregoing objection,
      None at this time. However, discovery is in its early stages, ongoing, and
      Defendants’ have withheld and/or redacted “responsive” documents. Defendants
      were sent a Retention Notice on December 5, 2014. Defendants are in violation
      of said notices, and Defendants are guilty of spoliation of relevant documents.
      Plaintiff will seek appropriate court intervention including, but not limited to
      forensic examination of equipment and devices of Defendants. Plaintiff will
      supplement once she is afforded access to properly requested responsive
      documents.

17.   Petitions and complaints in lawsuits identified in response to Interrogatory No. 3.
      RESPONSE: None other than this suit, for which, Defendants’ are in possession
      of all such requested documents. Please see Requests 13 and 14 above

18.   Documents submitted by you in conjunction with any bankruptcy petition filed by
      you since January 1, 2010.
      RESPONSE:        Plaintiff objects, as this request is irrelevant, and will not lead to
      admissible evidence related to the subject matter of this suit. Subject to and
      without waiving the foregoing objection, none.

19.   Documents taken, received, kept, or generated by a health care provider relating to
      any emotional distress or mental anguish you claim as damages in this lawsuit.
      RESPONSE: Plaintiff will supplement.

20.   Medical records supporting your claim that you suffered mental anguish as a result
      of Defendants’ conduct and/or omissions as alleged in this lawsuit.
      RESPONSE: Plaintiff will supplement.

21.   If you seek emotional distress, mental anguish, or other compensatory damages, a
      signed copy of the attached authorization for release of medical records.
      RESPONSE: Plaintiff objects as these are three separate questions.

22.   If you have worked or applied for work with any other employer besides Defendant
      since January 1, 2014, a signed copy of the attached authorization for release of
      employment records.
      RESPONSE: Objection as this is two questions, calling for two answers, and as
      such is improper.

23.   If you are seeking attorney’s fees, the contract(s) for legal services between you
      and your counsel in this case.
      RESPONSE: See Faire 0257-0260.

24.   If you are seeking attorney’s fees, documents, including but not limited to “time
      sheets,” bills, invoices, and/or receipts, that support your claim for reasonable
      attorney’s fees, costs, and expenses in this case.
      RESPONSE: : See Faire 0261-0264. Plaintiff will supplement.




                                                                                           14
25.   Privilege log of all documents withheld from production due to a claim of
      privilege.
      RESPONSE: None

26.   Documents relied upon by a consulting expert whose opinion(s) and/or work
      product have been reviewed by or relied upon by a testifying expert.
      RESPONSE: None at this time. Plaintiff will supplement as required by the
      rules.

27.   Statements, reports, memoranda, notes, documents, and/or other written
      instruments and/or tape recordings sent to or received from any current or former
      employee of Defendant relating to your claims in this lawsuit.
      RESPONSE: None at this time. However, discovery is in its early stages,
      ongoing, and Defendants’ have withheld and/or redacted “responsive”
      documents. Plaintiff will supplement once she is afforded access to properly
      requested responsive documents TRCP 193.1

28.   Any documents identified in or relied upon in your Responses to Defendant’s
      Requests for Disclosures.
      RESPONSE: Objection as this request requires Plaintiff to marshall her
      evidence on this particular issue and such request is improper.

29.   Any documents relied upon or referenced in responding to Defendant’s
      Interrogatories.
      RESPONSE:         Objection as this request requires Plaintiff to marshall her
      evidence on this particular issue and such request is improper.

30.   Statements, reports, memoranda, notes, documents, and/or other written
      instruments and/or tape recordings you have received from the individuals
      identified in your responses to Interrogatory Nos. 7-9 and 12-13 above that relate
      to your claims in this lawsuit.


      RESPONSE: None at this time. However, discovery is in its early stages,
      ongoing, and Defendants’ have withheld and/or redacted “responsive”
      documents. Defendants were sent a Retention Notice on December 5, 2014.
      Defendants are in violation of said notices, and Defendants are guilty of
      spoliation of relevant documents. Plaintiff will seek appropriate court intervention
      including, but not limited to forensic examination of equipment and devices of
      Defendants. Subject to and without waiving the foregoing objection, Plaintiff will
      supplement once she is afforded access to properly requested responsive
      documents. TRCP 193.1

31.   Statements, reports, memoranda, notes, documents, and/or other written
      instruments and/or tape recordings that relate to the employment practices
      identified in response to Interrogatory Nos. 7-8 above.
      RESPONSE: None at this time. However, discovery is in its early stages,
      ongoing, and Defendants’ have withheld and/or redacted “responsive”
      documents. Defendants were sent a Retention Notice on December 5, 2014.
      Defendants are in violation of said notices, and Defendants are guilty of
      spoliation of relevant documents. Plaintiff will seek appropriate court intervention
      including, but not limited to examination of security tapes previously requested of
      Defendants, and forensic examination of equipment and devices of Defendants.
      Subject to and without waiving the foregoing objection, Plaintiff will supplement
      once she is afforded access to properly requested responsive documents.

32.   Documents created by you that record, summarize, document or reference
      conversations or communications between you and any current or former
      employee of Defendants about your claims in this lawsuit. This Request does
      not seek documents created by you in order to seek legal advice or documents
      created at the behest of your attorney.
      RESPONSE: Objection as this request is non-sensical. Subject to and without
      waiving the foregoing objection, attorney-work product.

33.   Correspondence, notes, memoranda, reports, documents, or other written or
      recorded material taken or received from Defendants by Plaintiff, including but
      not limited to, policies, procedure manuals, reports, performance reviews,
      counselings, and/or memoranda.
      RESPONSE: See Defendants’ Bates stamped documents produced and those
      withheld, as well as those redacted, in response to Plaintiff’s discovery requests.
      Defendants are in possession, custody or control of the requested documents, if
      any. Plaintiff has requested all of the above from Defendants, and most has
      been withheld or redacted

34.   Documents discussing or referencing your work performance while employed
      with Defendant from November 13, 2012 to the present.
      RESPONSE: See Defendants’ Bates stamped documents produced and those
      withheld, as well as those redacted in response to Plaintiff’s discovery requests.
      Defendants are in possession, custody or control of the requested documents, if
      any. Plaintiff has requested all of the above from Defendants, and most has been
      withheld or redacted

35.   Evaluations, reprimands, or other documents discussing your performance or
      employment status with Defendants since November 13, 2012.
      RESPONSE: See Defendants’ Bates stamped documents produced and those
      withheld, as well as those redacted in response to Plaintiff’s discovery requests.
      Defendants are in possession, custody or control of the requested documents, if
      any. Plaintiff has requested all of the above from Defendants, and most has been
      withheld or redacted

36.   Documents received from employers to whom you have inquired about
      employment at any time from January 1, 2014 to the present.
      RESPONSE: None


                                                                                        16
37.   Documents received from employers that have made you an offer of employment
      at any time from January 1, 2014 to the present.
      RESPONSE: None at this time. Plaintiff will supplement.

38.   Documents, including but not limited to written applications for employment,
      submitted to potential employer(s) at any time from January 1, 2014 to the
      present.
      RESPONSE: None, as the mechanisms have been online. See response to
      Defendants’ Interrogatory No.6.

39.   Documents you intend to offer as an exhibit during any proceeding, deposition,
      hearing, or trial of this lawsuit.
      RESPONSE: Objection, as this request is premature, and Plaintiff is not required
      to marshall all evidence at this time. Further, Plaintiff has requested all of the
      above from Defendants, and most has been withheld or redacted. Discovery is
      ongoing, Plaintiff will supplement should Defendants’ ever produce responsive
      documents properly requested by Plaintiff.

40.   Emails you sent to or received from any current or former employee of Defendant
      that discuss or evidence your claims in this lawsuit.
      RESPONSE: See Defendants’ Bates stamped documents produced and those
      withheld, as well as those redacted in response to Plaintiff’s discovery requests.
      Defendants are in possession, custody or control of the requested documents, if
      any. Plaintiff has requested all of the above from Defendants, and most has been
      withheld or redacted. Plaintiff will supplement should Defendants’ ever produce
      responsive documents properly requested by Plaintiff.


41.   Documents that support your claim for back pay as alleged in your Petition.
      RESPONSE: See Defendants’ Bates stamped documents produced and those
      withheld, as well as those redacted in response to Plaintiff’s discovery requests.
      Defendants are in possession, custody or control of the requested documents, if
      any. Plaintiff has requested all of the above from Defendants, and most has been
      withheld or redacted. Plaintiff will supplement should Defendants’ ever produce
      responsive documents properly requested by Plaintiff.


42.   Documents that support your claim for front pay as alleged in your Petition.
      RESPONSE: See Defendants’ Bates stamped documents produced and those
      withheld, as well as those redacted in response to Plaintiff’s discovery requests.
      Defendants are in possession, custody or control of the requested documents, if
      any. Plaintiff has requested all of the above from Defendants, and most has been
      withheld or redacted. Plaintiff will supplement should Defendants’ ever produce
      responsive documents properly requested by Plaintiff.

43.   Documents that support your claim for “non-economic” damages, as alleged in
      your Petition.
      RESPONSE: Plaintiff objects to this request because it requires Plaintiff to
      marshal all her evidence on this particular issue, and such request is improper.
      Plaintiff will supplement pursuant to the rules.

44.   Documents revealing your gross and net income, including benefits, since
      January 1, 2010 to the present.
      RESPONSE: Plaintiff objects to the request for documents unrelated to her
      employment with Defendants and the subject matter of this suit. Plaintiff further
      objects, as the best documents are in the possession, custody and control of
      Defendants. Defendants have withheld and/or redacted such documents from
      Plaintiff

45.   Documents supporting your contention that “Defendant Jones promised Plaintiff
      that he would buy a home and transfer ownership to” her, as alleged in your
      Petition.
      RESPONSE: Plaintiff objects as documents responsive to this request are in the
      the possession, custody and control of Defendants, including email
      communication between Jones and other defendants Defendants have withheld
      such documents from Plaintiff. Defendants were sent a Retention Notice on
      December 5, 2014. Defendants are in violation of said notices, and Defendants
      are guilty of spoliation of relevant documents. Plaintiff will seek appropriate court
      intervention including, but not limited to forensic examination of equipment and
      devices of Defendants.

46.   Documents supporting your contention that “Defendant Jones intended to hide
      his gift from the other Defendants named in this lawsuit,” as alleged in your
      Petition.
      RESPONSE: Plaintiff objects as documents responsive to this request are in the
      the possession, custody and control of Defendants, including email
      communication between Jones and other defendants Defendants have withheld
      such documents from Plaintiff. Defendants were sent a Retention Notice on
      December 5, 2014. Defendants are in violation of said notices, and Defendants
      are guilty of spoliation of relevant documents. Plaintiff will seek appropriate court
      intervention including, but not limited to forensic examination of equipment and
      devices of Defendants.. Please refer to Defendants’ BATES DEF-CF-00118,
      DEF-CF-000448, 00401 and other documents in the possession of Defendants.

47.   Documents supporting your contention that Defendant Jones “authorized for [sic]
      the necessary real estate transactions to be initiated that would result in a
      purchase transaction and an immediate transfer of ownership,” as alleged in your
      Petition.
      RESPONSE: Plaintiff objects as documents responsive to this request are in the
      the possession, custody and control of Defendants, including email
      communication between Jones and other defendants Defendants have withheld
      such documents from Plaintiff. Defendants were sent a Retention Notice on
      December 5, 2014. Defendants are in violation of said notices, and Defendants
      are guilty of spoliation of relevant documents. Plaintiff will seek appropriate court

                                                                                         18
      intervention including, but not limited to forensic examination of equipment and
      devices of Defendants. Please refer to DEF_CF-00401-410 and DEF-CJ-
      00085/86, DEF-CF-00118-00152 and other documents in the possession of
      Defendants.

48.   Documents evidencing any Defendant’s alleged intent to gift the property located
      at 8647 Timber Place, San Antonio, Texas 78250 to Plaintiff.
      RESPONSE: Plaintiff objects as documents responsive to this request are in the
      the possession, custody and control of Defendants, including email
      communication between Jones and other defendants Defendants have withheld
      such documents from Plaintiff. Defendants were sent a Retention Notice on
      December 5, 2014. Defendants are in violation of said notices, and Defendants
      are guilty of spoliation of relevant documents. Plaintiff will seek appropriate court
      intervention including, but not limited to forensic examination of equipment and
      devices of Defendants. Please refer to DEF_CF-00401-410 and DEF-CJ-
      00085/86, DEF- CJ-00085/86, DEF-CF-00118-00152 and other documents in the
      possession of Defendants.


49.   Documents that, if executed, would transfer ownership of the property located at
      8647 Timber Place, San Antonio, Texas 78250 to Plaintiff.
      RESPONSE: Please refer to the Pleadings and See Defendants’ Bates stamped
      documents produced and those withheld, as well as those redacted in response
      to Plaintiff’s discovery requests. Defendants are in possession, custody or control
      of the requested documents, if any. Plaintiff has requested all of the above from
      Defendants, and most has been withheld or redacted. Plaintiff will supplement
      should Defendants’ ever produce responsive documents properly requested by
      Plaintiff.

50.   Documents evidencing Plaintiff’s “moving expenses.
      RESPONSE: ”Plaintiff objects because this request requires Plaintiff to marshal all
      her evidence on this particular issue, and such request is improper. Subject to and
      without waiving the foregoing objection, Plaintiff will supplement when Defendants
      properly and completely respond to Plaintiff’s request for documents under the
      possession, custody and control of defendants. See TRCP 193.1.


51.   Documents evidencing Plaintiff’s “expenses in making repairs to the residence to
      make it habitable.
      RESPONSE: ” Please see Faire0265-0272 and objections and responses to
      Request 8 and 9 above.

52.   A copy of the “inspection report” identified in Paragraph 13 of your Petition.
      RESPONSE: See Defendants’ DEF-CF-00119-00144.

53.   A copy of the “one-month lease” identified in Paragraph 13 of your Petition.
      RESPONSE: Please refer to BATES DEF-CJ-00085-00086.
54.   Documents supporting your contention that “Plaintiff had clear title to her 2005
      Mini Cooper,” as alleged in your Petition.
      RESPONSE: Please refer to the Pleadings and See Defendants’ Bates stamped
      documents produced and those withheld, as well as those redacted in response
      to Plaintiff’s discovery requests. Defendants are in possession, custody or control
      of the requested documents, if any. Plaintiff has requested all of the above from
      Defendants, and most has been withheld or redacted. Plaintiff will supplement
      should Defendants’ produce responsive documents properly requested by
      Plaintiff. DEF-CF-00514 Please also see Faire0273-0279.

55.   A copy of the “payment plan” identified in Paragraph 15 of your Petition.
      RESPONSE: Please refer to the Pleadings and See Defendants’ Bates stamped
      documents produced and those withheld, as well as those redacted in response
      to Plaintiff’s discovery requests. Defendants are in possession, custody or control
      of the requested documents, if any. Plaintiff has requested all of the above from
      Defendants, and most has been withheld or redacted. Plaintiff will supplement
      should Defendants’ ever produce responsive documents properly requested by
      Plaintiff.

56.   Documents supporting your contention that “immediately before the firing, [you
      had] been given a raise in pay and additional duties,” as alleged in your Petition.
      RESPONSE: See DEF-CJ-00065.

57.   Documents supporting your contention that you were asked to “perform
      employment duties that were not in furtherance of the corporate business,” as
      alleged in your Petition.
      RESPONSE: Plaintiff objects to this request because it is overly broad, and further
      object to this request because it requires Plaintiff to marshal all her evidence on this
      particular issue, and such request is improper. Subject to and without waiving the
      foregoing objection, please refer to 2013-CI-04328 and 2013-CI-11046.

58.   Documents supporting your contention that “Donbavand … was aware of the
      employment violations …,” as alleged in your Petition.
      RESPONSE: See Defendants’ Bates stamped documents produced and those
      withheld, as well as those redacted in response to Plaintiff’s discovery requests.
      Defendants are in possession, custody or control of the requested documents, if
      any. Plaintiff has requested all of the above from Defendants, and most has been
      withheld or redacted. Plaintiff will supplement should Defendants’ produce
      responsive documents properly requested by Plaintiff TRCP 193.1.

59.   Documents supporting your contention that Defendants have “circulat[ed]
      malicious rumors about the Plaintiff,” as alleged in your Petition.
      RESPONSE: Plaintiff objects to this request because it is overly broad, and further
      object to this request because it requires Plaintiff to marshal all her evidence on this
      particular issue, and such request is improper. Subject to and without waiving the
      foregoing objection. See DEF-CJ-00064, DEF-CJ-000111-15, DEF-CF-00456,

                                                                                            20
      00463 Plaintiff will supplement when Defendants properly and completely
      respond to Plaintiff’s request for documents under the possession, custody and
      control of defendants. See TRCP 193.1.

60.   The “written agreement” Defendant Jones allegedly promised to execute at
      closing, as alleged in Paragraph 22 of your Petition.
      RESPONSE: Plaintiff objects to this request because it is overly broad, and further
      object to this request because it requires Plaintiff to marshal all her evidence on this
      particular issue, and such request is improper. Subject to and without waiving the
      foregoing objection, Plaintiff will supplement when Defendants properly and
      completely respond to Plaintiff’s request for documents under the possession,
      custody and control of defendants. See TRCP 193.1.

61.   Any documents that existed at the time of closing and would “giv[e you] full title
      and interest to the home,” as alleged in your Petition.
      RESPONSE: Plaintiff objects to this request because it is overly broad, and further
      object to this request because it requires Plaintiff to marshal all her evidence on this
      particular issue, and such request is improper. Subject to and without waiving the
      foregoing objection, Subject to and without waiving the foregoing objection, Plaintiff
      will supplement when Defendants properly and completely respond to Plaintiff’s
      request for documents under the possession, custody and control of defendants.
      See TRCP 193.1.

62.   Documents supporting your contention that Defendants made “a false
      representation or concealment of material facts concerning the real estate
      transaction,” as alleged in your Petition.
      RESPONSE: Plaintiff objects to this request because it is overly broad, and further
      object to this request because it seeks data or information that exists in electronic
      or magnetic form in the sole control of Defendants, further Plaintiff objects because
      this request requires Plaintiff to marshal all her evidence on this particular issue,
      and such request is improper. Subject to and without waiving the foregoing
      objection, Plaintiff will supplement when Defendants properly and completely
      respond to Plaintiff’s request for documents under the possession, custody and
      control of defendants. See TRCP 193.1.

63.   Documents supporting your contention that Defendants “made representation
      with knowledge, actual or constructive, of those facts,” as alleged in your Petition.
      RESPONSE: Plaintiff objects to this request because it is overly broad, and further
      object to this request because it seeks data or information that exists in electronic
      or magnetic form in the sole control of Defendants, further Plaintiff objects because
      this request requires Plaintiff to marshal all her evidence on this particular issue,
      and such request is improper. Subject to and without waiving the foregoing
      objection, Plaintiff will supplement when Defendants properly and completely
      respond to Plaintiff’s request for documents under the possession, custody and
      control of defendants. See TRCP 193.1.
64.   Documents supporting your contention that you “detrimentally relied upon the
      misrepresentation,” as alleged in your Petition.
      RESPONSE: Plaintiff objects to this request because it is overly broad, and further
      object to this request because it seeks data or information that exists in electronic
      or magnetic form in the sole control of Defendants, further Plaintiff objects because
      this request requires Plaintiff to marshal all her evidence on this particular issue,
      and such request is improper. Subject to and without waiving the foregoing
      objection, Plaintiff will supplement when Defendants properly and completely
      respond to Plaintiff’s request for documents under the possession, custody and
      control of defendants. See TRCP 193.1.

65.   Documents evidencing any costs or expenses incurred by you based upon your
      alleged detrimental reliance upon Defendants’ representations.
      RESPONSE: Plaintiff objects to this request because it is overly broad, and further
      object to this request because it seeks data or information that exists in electronic
      or magnetic form in the sole control of Defendants, further Plaintiff objects because
      this request requires Plaintiff to marshal all her evidence on this particular issue,
      and such request is improper. Subject to and without waiving the foregoing
      objection, see Faire0265-0272.        Plaintiff will supplement when Defendants
      properly and completely respond to Plaintiff’s request for documents under the
      possession, custody and control of defendants. See TRCP 193.1.

66.   Documents, including but not limited to any invoices for work performed,
      evidencing “valuable improvements” you contend you have made to the property
      located at 8647 Timber Place, San Antonio, Texas 78250.
      RESPONSE: DEF-CF-496/97 and see Request 65 above.

67.   Documents, including but not limited to emails and correspondence, evidencing
      any instance in which Defendant Jones “made sexual advances toward Plaintiff,”
      as alleged in your Petition.
      RESPONSE: Plaintiff objects to this request because it is overly broad, and further
      object to this request because it seeks data or information that exists in electronic
      or magnetic form in the sole control of Defendants, further Plaintiff objects because
      this request requires Plaintiff to marshal all her evidence on this particular issue,
      and such request is improper. Subject to and without waiving the foregoing
      objection Plaintiff will supplement when Defendants properly and completely
      respond to Plaintiff’s request for documents under the possession, custody and
      control of defendants. See TRCP 193.1.

68.   Documents, including but not limited to emails and correspondence, evidencing
      any instance in which you complained of Defendant Jones’s alleged “sexual
      advances.
      RESPONSE: Plaintiff objects to this request because it is overly broad, and further
      object to this request because it seeks data or information that exists in electronic
      or magnetic form in the sole control of Defendants, further Plaintiff objects because
      this request requires Plaintiff to marshal all her evidence on this particular issue,
      and such request is improper. Subject to and without waiving the foregoing

                                                                                         22
      objection, Plaintiff will supplement when Defendants properly and completely
      respond to Plaintiff’s request for documents under the possession, custody and
      control of defendants. See TRCP 193.1.”

69.   Documents, including but not limited to emails and correspondence, evidencing
      any instance in which you resisted Defendant Jones’s alleged “sexual advances.
      RESPONSE: ” Plaintiff objects to this request because it is overly broad, and
      further object to this request because it seeks data or information that exists in
      electronic or magnetic form in the sole control of Defendants, further Plaintiff
      objects because this request requires Plaintiff to marshal all her evidence on this
      particular issue, and such request is improper. Subject to and without waiving the
      foregoing objection, Plaintiff will supplement when Defendants properly and
      completely respond to Plaintiff’s request for documents under the possession,
      custody and control of defendants. See TRCP 193.1.

70.   Documents supporting your contention that Defendant Jones “made it clear that
      continued employment as well as other job benefits were conditioned on her
      acceptance of the continued sexual demands of Defendant Jones,” as alleged in
      your Petition.
      RESPONSE: Plaintiff objects to this request because it is overly broad, and further
      object to this request because it seeks data or information that exists in electronic
      or magnetic form in the sole control of Defendants, further Plaintiff objects because
      this request requires Plaintiff to marshal all her evidence on this particular issue,
      and such request is improper. Subject to and without waiving the foregoing
      objection, Plaintiff will supplement when Defendants properly and completely
      respond to Plaintiff’s request for documents under the possession, custody and
      control of defendants. See TRCP 193.1.

71.   Documents evidencing any instance in which you “refused to further submit to
      Defendant Jones’s inappropriate requests,” as alleged in your Petition.
      RESPONSE: Plaintiff objects to this request because it is overly broad, and further
      object to this request because it seeks data or information that exists in electronic
      or magnetic form in the sole control of Defendants, further Plaintiff objects because
      this request requires Plaintiff to marshal all her evidence on this particular issue,
      and such request is improper. Subject to and without waiving the foregoing
      objection, Plaintiff will supplement when Defendants properly and completely
      respond to Plaintiff’s request for documents under the possession, custody and
      control of defendants. See TRCP 193.1.

72.   Documents evidencing any act committed by Donbavand in furtherance of the
      “conspiracy” alleged in your Petition.
      RESPONSE: Plaintiff objects to this request because it is overly broad, and further
      object to this request because it seeks data or information that exists in electronic
      or magnetic form in the sole control of Defendants, further Plaintiff objects because
      this request requires Plaintiff to marshal all her evidence on this particular issue,
      and such request is improper. Subject to and without waiving the foregoing
      objection, see DEF-CF-00477,00478,00479, 00482/00483, 00486, 00492, 00496
      Plaintiff will supplement when Defendants properly and completely respond to
      Plaintiff’s request for documents under the possession, custody and control of
      defendants. See TRCP 193.1

73.   Documents evidencing any act committed by Kemp in furtherance of the
      “conspiracy” alleged in your Petition.
      RESPONSE: Plaintiff objects to this request because it is duplicative, overly broad,
      and further object to this request because it seeks data or information that exists in
      electronic or magnetic form in the sole control of Defendants, further Plaintiff
      objects because this request requires Plaintiff to marshal all her evidence on this
      particular issue, and such request is improper. Plaintiff also objects and declines to
      give a narrative answer to this interrogatory because the request asks for
      information that is available from Defendants’ business records, and said
      Defendants can obtain such information from their own intracorporate emails, and
      this was a routine matter of conducting business. Subject to and without waiving
      the foregoing objection, see DEF-CF-00486, 00490, 00491, 00496, 00509,00510,
      00511. Plaintiff will supplement when Defendants properly and completely
      respond to Plaintiff’s request for documents under the possession, custody and
      control of defendants. See TRCP 193.1

74.   Documents evidencing your “payment of consideration” for the property located
      at 8647 Timber Place, San Antonio, Texas 78250, as alleged in your Petition.
      RESPONSE: Plaintiff objects to this request because it is overly broad, and further
      object to this request because it seeks data or information that exists in electronic
      or magnetic form in the sole control of Defendants, further Plaintiff objects because
      this request requires Plaintiff to marshal all her evidence on this particular issue,
      and such request is improper. Subject to and without waiving the foregoing
      objection, Plaintiff will supplement when Defendants properly and completely
      respond to Plaintiff’s request for documents under the possession, custody and
      control of defendants. See TRCP 193.1

75.   Documents evidencing “valuable improvements” you have made to the property
      located at 8647 Timber Place, San Antonio, Texas, as alleged in your Petition.
      RESPONSE: Plaintiff will supplement when Defendants properly and completely
      respond to Plaintiff’s request for documents under the possession, custody and
      control of defendants. See TRCP 193.1 and Request 66 above.

76.   All emails sent to or from your mommiesawitch@yahoo.com email account from
      November 13, 2012 to present.
      RESPONSE: Objection, as Defendants seek information protected by the
      attorney-client and work-product privilege in this request. Subject to an without
      waiving the foregoing objection, please see Plaintiff’s Objections and Responses
      to Interrogatory No. 18, 19 and 20, and Plaintiff’s Objections and Responses to
      Request for Production No. 9, 10, 11, 12 and 13. Further, See Defendants’
      Bates stamped documents produced and those withheld, as well as those
      redacted in response to Plaintiff’s discovery requests. Defendants are in
      possession, custody or control of the requested documents, if any. Plaintiff has

                                                                                          24
      requested all of the above from Defendants, and most has been withheld or
      redacted. Plaintiff will supplement should Defendants’ produce responsive
      documents properly requested by Plaintiff. TRCP 193.1

77.   All emails sent to or from your mommiesawitch@yahoo.com email account from
      November 13, 2012 to present regarding your claims in this lawsuit.
      RESPONSE: Objection, as Defendants seek information protected by the
      attorney-client and work-product privilege in this request. Subject to an without
      waiving the foregoing objection, please see Plaintiff’s Objections and Responses
      to Interrogatory No. 18, 19 and 20, and Plaintiff’s Objections and Responses to
      Request for Production No. 9, 10, 11, 12 and 13. Further, See Defendants’
      Bates stamped documents produced and those withheld, as well as those
      redacted in response to Plaintiff’s discovery requests. Defendants are in
      possession, custody or control of the requested documents, if any. Plaintiff has
      requested all of the above from Defendants, and most has been withheld or
      redacted. Plaintiff will supplement should Defendants’ produce responsive
      documents properly requested by Plaintiff.

78.   All emails sent from your mommiesawitch@yahoo.com email account from
      November 13, 2012 to present to any person identified in your Responses to
      Defendants’ Requests for Disclosure.
      RESPONSE:         Objection, as Defendants seek information protected by the
      attorney-client and work-product privilege in this request. Subject to an without
      waiving the foregoing objection, please see Plaintiff’s Objections and Responses
      to Interrogatory No. 18, 19 and 20, and Plaintiff’s Objections and Responses to
      Request for Production No. 9, 10, 11, 12 and 13. Further, See Defendants’
      Bates stamped documents produced and those withheld, as well as those
      redacted in response to Plaintiff’s discovery requests. Defendants are in
      possession, custody or control of the requested documents, if any. Plaintiff has
      requested all of the above from Defendants, and most has been withheld or
      redacted. Plaintiff will supplement should Defendants’ produce responsive
      documents properly requested by Plaintiff. TRCP 193.1

79.   All emails received at your mommiesawitch@yahoo.com email account from
      November 13, 2012 to present from any person identified in your Responses to
      Defendants’ Requests for Disclosure.
      RESPONSE: Objection, as Defendants seek information protected by the
      attorney-client and work-product privilege in this request. Subject to an without
      waiving the foregoing objection, please see Plaintiff’s Objections and Responses
      to Interrogatory No. 18, 19 and 20, and Plaintiff’s Objections and Responses to
      Request for Production No. 9, 10, 11, 12 and 13. Further, See Defendants’
      Bates stamped documents produced and those withheld, as well as those
      redacted in response to Plaintiff’s discovery requests. Defendants are in
      possession, custody or control of the requested documents, if any. Plaintiff has
      requested all of the above from Defendants, and most has been withheld or
      redacted. Plaintiff will supplement should Defendants’ produce responsive
      documents properly requested by Plaintiff. TRCP193.1
26
Appendix 38
Appendix 39
Appendix 40
Appendix 41
Appendix 42
FILED
9/10/2015 2:25:30 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Alex Lewicke

                                              CAUSE NO. 2014-CI-16674

               CEARTH FAIRE,                          §        IN THE DISTRICT COURT
                                                      §
                      Plaintiff,                      §
                                                      §
               v.                                     §
                                                      §
               FMP SA MANAGEMENT GROUP, LLC          §         150TH JUDICIAL DISTRICT
               d/b/a FOOD MANAGEMENT PARTNERS, §
               LLC, ALL JONES, LLC, ALLEN J. JONES §
               INDIVIDUALLY, PETER DONBAVAND, §
               INDIVIDUALLY, AND JASON KEMP,          §
               INDIVIDUALLY                           §
                                                      §
                      Defendants.                     §        BEXAR COUNTY, TEXAS
               ______________________________________________________________________________

                    FIRST AMENDED FIAT ON DEFENDANT ALLEN J. JONES’ MOTION TO
                                    DISQUALIFY PLAINTIFF’S COUNSEL
               ______________________________________________________________________________

                      Defendant Allen J. Jones’ Motion to Disqualify Plaintiff’s Counsel is hereby set for
                                                                              Room 109
               hearing at 9:00 a.m. on September 16, 2015 in the Presiding District Court, Bexar County

               Courthouse, San Antonio, Texas.
                                    9/10/2015
                     Signed on this _________ day of September, 2015.



                                                    _______________________________________
                                                     JUDGE PRESIDING




                                                           1
                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was served via electronic service
and facsimile to:

                                         Olga Brown
                                  Law Office of Olga Brown
                                   111 Soledad, Suite 1725
                                  San Antonio, Texas 78205
                                  (210) 226-1884 (facsimile)
                                    argyle2@sbcglobal.net


on this 10th day of September, 2015.

                                                   _________________________________
                                                   Justin Barbour




                                              2
Appendix 43
Appendix 44
Appendix 45
Appendix No.                        Document                           Date                        Allegations Made Therein
     1         Plaintiff’s Reply to Defendant’s Response to Second   10/12/2015 Page 1 - “It is true and a matter of record that Jones has judicially
               Motion to Compel Deposition of Defendant Allen J.                admitted to human trafficking in open court in cause number 2013-
               Jones                                                            CI-04328.”
                                                                                Page 1-2 “It is also a matter of record that Jones held hostage his
                                                                                infant son in the Dominican Republic for five months to gain
                                                                                financial advantage in the pending divorce that was finalized on
                                                                                July 17, 2013.”

     2         Plaintiff’s Amended Response to Defendant Kemp’s      10/6/2015 Page 3 – “Defendant Kemp was well aware of Defendant Jones’
               Rule 91a Motion to Dismiss and request for Attorney             business and personal activities, which included … Jones’
               Fees                                                            disparaging treatment of females, including, but not limited to a
                                                                               judicial admission in a Bexar County District Court by Jones of
                                                                               having purchased a female in the Dominican Republic for his own
                                                                               needs.”

                                                                                 Page 4 – “Defendant Kemp … is aware of Defendant Jones’
                                                                                 demadns of Plaintiff to work for approximately five months to
                                                                                 assist him in his divorce defense, by caring for his infant child on a
                                                                                 24 hour basis, in addition to her other job duties …. Defendant
                                                                                 Kemp … condones Defendant Jones’ ‘human trafficking’ as
                                                                                 judicially admitted.”

     3         Plaintiff’s Sixth Amended Original Petition           10/6/2015 Para 41 “Further, in other judicial proceedings, Defendant Jones
                                                                               made judicial admissions of … having financial resources to ‘buy’
                                                                               a young lady from a brothel for $10,000.00 in the Dominican
                                                                               Republic where he also has extensive real estate holdings. In other
                                                                               words, judicial admissions of human trafficking on the part of the
                                                                               CEO of Defendant corporations, with the knowledge of other
                                                                               corporate officers, including Defendant Kemp, CFO.
4   Plaintiff’s Second Motion to Compel the Oral and     10/2/2015 Para 7 “Defendant Jones has a history here in Bexar County, Texas
    Videotaped Deposition of Defendant Allen J. Jones              of making judicial admissions in other proceedings that would
                                                                   shock the conscious of this tribunal and has not suffered
                                                                   consequences. For example, Defendant Jones testified before the
                                                                   Hon. Judge Cathy Stryker that he paid $10,000.00 cash for his third
                                                                   wife in the Dominican Republic.”

                                                                     Para 8 – “Plaintiff believes that if Jones does not hold respect for
                                                                     the global laws of human rights and United States laws prohibiting
                                                                     human trafficking, Defendant Jones will not attend the oral and
                                                                     videotaped deposition…”

5   Plaintiff’s Response to Defendant Jones’ Motion to   9/15/2015 “Plaintiff Faire assisted [Jones] in the care of his infant son he was
    Disqualify Plaintiff’s Attorney                                holding hostage in the Dominican Republic to gain leverage in the
                                                                   divorce proceedings.”

                                                                     Exhibit B Para 4 – “My attorney Olga Brown represented Mr.
                                                                     Jones’ third wife, Tetyana Jones, in an international child custody
                                                                     case. Mr. Jones was accused of holding the infant, Astin, in the
                                                                     Dominican Republic to gain an advantage in his divorce action.”



                                                                     Exhibit B Para 6 – “As Mr. Jones’ personal assistant, I was to
                                                                     gather personal information and forward it to his legal team, Peter
                                                                     Donbavand, Melissa Figueroa, and counsel Sam Bashara.”


9   Plaintiff’s Fifth amended Original Petition          6/23/2015 Para 29 “Further, in other judicial proceedings, Defendant Jones
                                                                   made judicial admissions of … having financial resources to ‘buy’
                                                                   a young lady from a brothel for $10,000.00 in the Dominican
                                                                   Republic where he also has extensive real estate holdings. In other
                                                                   words, judicial admissions of human trafficking on the part of the
                                                                   CEO of Defendant corporations, with the knowledge of other
                                                                   corporate officers, including Defendant Kemp, CFO."
10   Plaintiff’s Response to Defendant Kemp’s Rule 91a      6/16/2015 Page 2 – “Para 41 “Further, in other judicial proceedings,
     Motion to Dismiss and Request for Attorney Fees                  Defendant Jones made judicial admissions of … having financial
                                                                      resources to ‘buy’ a young lady from a brothel for $10,000.00 in
                                                                      the Dominican Republic where he also has extensive real estate
                                                                      holdings. In other words, judicial admissions of human trafficking
                                                                      on the part of the CEO of Defendant corporations, with the
                                                                      knowledge of other corporate officers, including Defendant Kemp,
                                                                      CFO.””
20   Plaintiff's Petition for Leave to File Interlocutory   5/20/2015 Page 1 – “[Faire] lived in the Dominican republic caring for Jones’
     Appeal                                                           children on a 24/7 basis for approximately five months, also
                                                                      assisting administratively in his defense in Jones’ divorce
                                                                      proceedings pending in Bexar County, Texas during 2013 and
                                                                      2014.”
23   September 14, 2015 Correspondence from Olga Brown      9/14/2015 “Defendant Jones has made a judicial admission of his involvement
                                                                      in human trafficking. Jones has testified in open court before the
                                                                      Hon. Cathleen Stryker that he paid Ten Thousand Dollars to
                                                                      purchase a young lady from a brothel in the Dominican Republic.
                                                                      For your convenience, I am enclosing a transcript of his
                                                                      testimony.”

                                                                       “Jones’ conduct constitutes a serious crime and a grave violation of
                                                                       human rights. Therefore, his credibility in this motion and in the
                                                                       entire lawsuit is at issue.”
30   Transcript of Argument on Plaintiff's Motion for       5/6/2015
     Reconsideration of Order Granting Jones Rule 91a                  Page 29:21-23 “She had been working, like I said, 24/7 helping
     Motion to Dismiss in Part                                         him defend in the divorce pending here in bexar County.”
Appendix 47